               Case 20-10343-LSS                 Doc 4108          Filed 05/16/21          Page 1 of 357




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

BOY SCOUTS OF AMERICA AND                                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                   (Jointly Administered)
                            Debtors.


    PROPOSED AMENDMENTS TO DISCLOSURE STATEMENT FOR THE SECOND
             AMENDED CHAPTER 11 PLAN OF REORGANIZATION
          FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC


WHITE & CASE LLP                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)                       Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                                     Andrew R. Remming (No. 5120)
New York, New York 10020                                        Eric Moats (No. 6441)
Telephone: (212) 819-8200                                       Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                             1201 North Market Street, 16th Floor
                                                                P.O. Box 1347
– and –
                                                                Wilmington, Delaware 19899-1347
WHITE & CASE LLP                                                Telephone: (302) 658-9200
Michael C. Andolina (admitted pro hac vice)                     Email: dabbott@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                               aremming@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                                emoats@morrisnichols.com
Blair M. Warner (admitted pro hac vice)                                 ptopper@morrisnichols.com
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: May 16, 2021
       Wilmington, Delaware



1   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number,
    are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
    Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS    Doc 4108     Filed 05/16/21    Page 2 of 357




THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY
NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT APPROVES THIS
DISCLOSURE STATEMENT. ACCORDINGLY, THIS IS NOT A SOLICITATION OF
A VOTE TO ACCEPT OR REJECT THE PLAN. THIS DISCLOSURE STATEMENT
MAY BE REVISED TO REFLECT DEVELOPMENTS THAT OCCUR AFTER THE
DATE HEREOF BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF
THIS DISCLOSURE STATEMENT.



                  [Remainder of Page Intentionally Left Blank]
                Case 20-10343-LSS                     Doc 4108            Filed 05/16/21               Page 3 of 357




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE I. IMPORTANT DATES .......................................................................................... 1
ARTICLE II. INTRODUCTION ................................................................................................ 5
A.       Background ..................................................................................................................... 5
B.       Voting and Confirmation .............................................................................................. 10
C.       Overview of the Plan .................................................................................................... 12
ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY ................. 26
A.       Organization Overview ................................................................................................. 26
B.       Corporate Structure ....................................................................................................... 34
C.       Revenue Sources and Assets ......................................................................................... 36
D.       Prepetition Capital Structure ......................................................................................... 38
E.       Local Councils and Chartered Organizations ............................................................... 41
F.       Insurance Coverage for Abuse Claims ......................................................................... 42
ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES.................................... 49
A.       The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against
         the BSA ......................................................................................................................... 49
B.       The Impact of Statutes-of-Limitation Changes on Claims against the BSA and
         Non-Debtor Stakeholders.............................................................................................. 51
ARTICLE V. THE CHAPTER 11 CASES .............................................................................. 52
A.       Commencement of the Cases and First Day Relief ...................................................... 52
B.       Procedural Motions ....................................................................................................... 53
C.       Critical Vendors and Shared Services........................................................................... 53
D.       Retention of Chapter 11 Professionals .......................................................................... 53
E.       Appointment of Fee Examiner ...................................................................................... 54
F.       Appointment of Statutory Committees, Ad Hoc Committee, and Future
         Claimants’ Representative ............................................................................................ 55
G.       Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs ...... 57
H.       Exclusivity .................................................................................................................... 57
I.       Removal ........................................................................................................................ 58
J.       Preliminary Injunction .................................................................................................. 59
K.       Mediation ...................................................................................................................... 61
L.       Evaluation of Estate Assets ........................................................................................... 63
M.       Bar Dates and Body of Claims...................................................................................... 64
N.       Valuation of Abuse Claims ........................................................................................... 70
O.       Assumption and Rejection of Unexpired Leases and Executory Contracts ................. 75
P.       Stay Relief Matters ....................................................................................................... 75
Q.       Other Litigation ............................................................................................................. 76
R.       Material Settlements and Resolutions........................................................................... 82
S.       Other Relevant Filings & Hearings............................................................................... 89



                                                                     i
                 Case 20-10343-LSS                     Doc 4108             Filed 05/16/21              Page 4 of 357




ARTICLE VI. OVERVIEW OF THE PLAN ........................................................................... 91
A.        General .......................................................................................................................... 91
B.        Distributions.................................................................................................................. 91
C.        Treatment of Unclassified Claims ................................................................................ 91
D.        Classification of Claims and Interests Summary .......................................................... 94
E.        Treatment of Claims and Interests ................................................................................ 97
F.        Elimination of Vacant Classes .................................................................................... 105
G.        Cramdown ................................................................................................................... 105
H.        Means for Implementation of the Plan........................................................................ 105
I.        Vesting of Assets in the Reorganized BSA ................................................................ 118
J.        Retention of Certain Causes of Action ....................................................................... 119
K.        Workers’ Compensation Programs ............................................................................. 119
L.        Treatment of Executory Contracts and Unexpired Leases ......................................... 119
M.        Provisions Governing Distributions............................................................................ 124
N.        Procedures for Resolving Contingent, Unliquidated, and Disputed Claims............... 128
O.        Discharges, Channeling Injunction, Releases, Exculpations and Injunctions;
          Survival of Indemnification and Exculpation Obligations ......................................... 131
P.        Reservation of Rights .................................................................................................. 141
Q.        Disallowed Claims ...................................................................................................... 141
R.        Indemnities .................................................................................................................. 141
S.        The Official Committees and the Future Claimants’ Representative ......................... 142
T.        Retention of Jurisdiction ............................................................................................. 143
U.        Miscellaneous Provisions............................................................................................ 146
ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
     PROCEDURES........................................................................................................... 151
A.        The Settlement Trust ................................................................................................... 151
B.        Trust Distribution Procedures under the Global Resolution Plan............................... 160
C.        Trust Distribution Procedures under the BSA Toggle Plan ........................................ 177
ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS ..................... 196
A.        Voting Summary and Deadline................................................................................... 196
B.        Solicitation Procedures ............................................................................................... 198
C.        Classes Entitled to Vote on the Plan ........................................................................... 202
D.        Certain Factors to Be Considered Prior to Voting ...................................................... 205
ARTICLE IX. CONFIRMATION PROCEDURES ............................................................... 206
A.        Hearing on Plan Confirmation .................................................................................... 206
B.        Requirements for Confirmation of the Plan ................................................................ 206
C.        Acceptance by an Impaired Class ............................................................................... 206
D.        Best Interests of Creditors / Liquidation Analysis ...................................................... 207
E.        Feasibility .................................................................................................................... 212
F.        Conditions Precedent to Confirmation of the Plan ..................................................... 212
G.        Conditions Precedent to the Effective Date ................................................................ 214
H.        Waiver of Conditions Precedent to the Effective Date ............................................... 215
I.        Substantial Consummation of the Plan ....................................................................... 215


                                                                      ii
               Case 20-10343-LSS                    Doc 4108            Filed 05/16/21             Page 5 of 357




J.       Vacatur of Confirmation Order; Non-Occurrence of Effective Date ......................... 216
ARTICLE X. RISK FACTORS.............................................................................................. 216
A.       Risks Relating to the Debtors’ Operations, Financial Condition and Certain
         Bankruptcy Law Considerations ................................................................................. 216
B.       Additional Factors ....................................................................................................... 226
ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
     CONSEQUENCES OF THE PLAN........................................................................... 227
A.       The Settlement Trust ................................................................................................... 228
B.       Holders of Claims ....................................................................................................... 229
C.       Holders that are Non-United States Persons ............................................................... 231
ARTICLE XII. CONCLUSION AND RECOMMENDATION ............................................ 231




                                                                 iii
        Case 20-10343-LSS          Doc 4108    Filed 05/16/21   Page 6 of 357




                                     Table of Exhibits

EXHIBIT A   Plan of Reorganization

EXHIBIT B   Liquidation Analysis

EXHIBIT C   Financial Projections Analysis

EXHIBIT D   Abuse Claims List Composite
               Case 20-10343-LSS                 Doc 4108          Filed 05/16/21           Page 7 of 357




                                ARTICLE I. IMPORTANT DATES23

                          Event4                                                              Date

Disclosure Statement Objection Deadline                           May 6, 2021 at 4:00 p.m. (Eastern Time)

Disclosure Statement Hearing                                      May 19, 2021

Voting Record Date                                                May 19, 2021

Deadline to Mail Solicitation Packages and June 2, 2021
Related Notices

Rule 3018(a) Motion Deadline                                      June 17, 2021

Deadline to File Plan Supplement                                  July 16, 2021

Voting Resolution Event Deadline                                  July 30, 2021 or as otherwise ordered by the
                                                                  Court

Voting Deadline                                                   July 30, 2021 at 4:00 p.m. (Eastern Time)

Plan Objection Deadline                                           July 30, 2021 at 4:00 p.m. (Eastern Time)

Deadline to File Voting Report                                    August 16, 2021

Confirmation Brief/Reply Deadline                                 August 16, 2021

Confirmation Hearing                                              August 30, 2021 at 10:00 a.m. (Eastern Time)




2   Certain of these proposed dates are subject to the Bankruptcy Court’s availability.
3   The Debtors intend to file a motion seeking to establish a timeline and protocol for discovery related to estimation of Direct
    Abuse Claims in connection with Confirmation of the Plan. The dates requested in such motion shall thereafter be
    incorporated herein.
4   Capitalized terms used in this summary of “Important Dates” and not otherwise defined herein or in the Plan shall have the
    meaning ascribed to them in the Solicitation Procedures Motion (as defined below).


                                                              1
        Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 8 of 357




                              DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING VOTES TO ACCEPT, AND
OBTAINING CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED UPON FOR
ANY OTHER PURPOSE.

     ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS ATTACHED EXHIBITS, INCLUDING THE PLAN, IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES
AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE PLAN, THE EXHIBITS AND SCHEDULES
ATTACHED TO THE PLAN, AND DOCUMENTS INCLUDED IN THE PLAN
SUPPLEMENT, WHICH CONTROL OVER THE DISCLOSURE STATEMENT IN THE
EVENT OF ANY INCONSISTENCY OR INCOMPLETENESS. THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE
OF THIS DISCLOSURE STATEMENT, AND THERE CAN BE NO ASSURANCE THAT
THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER
THIS DATE. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE THE
INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO
AFFIRMATIVE DUTY TO DO SO, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN,
BY ORDER OF THE BANKRUPTCY COURT OR IN ACCORDANCE WITH APPLICABLE
LAW.

     ANY STATEMENTS IN THIS DISCLOSURE STATEMENT CONCERNING THE
PROVISIONS OF ANY DOCUMENT ARE NOT NECESSARILY COMPLETE, AND IN
EACH INSTANCE REFERENCE IS MADE TO SUCH DOCUMENT FOR THE FULL TEXT
THEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
BANKRUPTCY RULES AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.

     PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING,
OR TRANSFERRING CLAIMS AGAINST THE DEBTORS SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
THEY WERE PREPARED.

     THIS DISCLOSURE STATEMENT AND ANY DOCUMENTS APPROVED AS A
PART OF THE SOLICITATION PACKAGE ARE THE ONLY DOCUMENTS TO BE USED
IN CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN. NO
SOLICITATION OF VOTES MAY BE MADE UNTIL THE BANKRUPTCY COURT HAS
APPROVED THIS DISCLOSURE STATEMENT AND THE DEBTORS HAVE
DISTRIBUTED THIS DISCLOSURE STATEMENT IN ACCORDANCE WITH THE
SOLICITATION PROCEDURES.     NO PERSON HAS BEEN AUTHORIZED TO


                                   2
        Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 9 of 357




DISTRIBUTE ANY INFORMATION CONCERNING THE PLAN OTHER THAN THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AND ANY
ACCOMPANYING DOCUMENTS.

     THE DEBTORS’ MANAGEMENT, WITH THE ASSISTANCE OF THE DEBTORS’
FINANCIAL ADVISORS, PREPARED THE FINANCIAL PROJECTIONS APPENDED TO
THIS DISCLOSURE STATEMENT. ALTHOUGH THE DEBTORS HAVE PRESENTED
THESE PROJECTIONS WITH NUMERICAL SPECIFICITY, THEY HAVE NECESSARILY
BASED THE PROJECTIONS ON A VARIETY OF ESTIMATES AND ASSUMPTIONS
THAT, ALTHOUGH CONSIDERED REASONABLE BY SENIOR LEADERSHIP OF THE
DEBTORS AT THE TIME OF PREPARATION, MAY NOT BE REALIZED, AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT OPERATIONAL, ECONOMIC, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH WILL BE
BEYOND THE DEBTORS’ OR REORGANIZED BSA’S CONTROL. THE DEBTORS
CAUTION THAT THEY CANNOT MAKE ANY REPRESENTATIONS AS TO THE
ACCURACY OF THESE PROJECTIONS OR TO THE DEBTORS’ OR REORGANIZED
BSA’S ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS
INEVITABLY WILL NOT MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THESE PROJECTIONS WERE
PREPARED MAY DIFFER FROM ANY ASSUMED FACTS AND CIRCUMSTANCES.
ALTERNATIVELY, ANY EVENTS AND CIRCUMSTANCES THAT COME TO PASS MAY
WELL HAVE BEEN UNANTICIPATED, AND THUS MAY AFFECT FINANCIAL
RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER.
THE PROJECTIONS, THEREFORE, MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR.

     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES,
ASSUMPTIONS, AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM
ACTUAL FUTURE RESULTS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS
IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING
STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES, AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED IN ARTICLE X, “RISK FACTORS.”
IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE FORWARD-LOOKING
EVENTS AND CIRCUMSTANCES DISCUSSED IN THIS DISCLOSURE STATEMENT
MAY NOT OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM
THOSE ANTICIPATED IN THE FORWARD-LOOKING STATEMENTS. THE DEBTORS
AND THE REORGANIZED BSA DO NOT UNDERTAKE ANY OBLIGATION TO
PUBLICLY UPDATE OR REVISE ANY FORWARD- LOOKING STATEMENTS,
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR
OTHERWISE.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED BY A
CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THE


                                   3
        Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 10 of 357




HISTORICAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS
BEEN OBTAINED FROM SUCH REPORTS AND OTHER SOURCES OF INFORMATION
AS ARE AVAILABLE TO THE DEBTORS.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
FURTHERANCE OF A SETTLEMENT OF SUCH CONTESTED MATTERS, ADVERSARY
PROCEEDINGS, AND OTHER ACTIONS OR THREATENED ACTIONS.          THIS
DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY
PROCEEDING, NOR SHALL THIS DISCLOSURE STATEMENT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN AS
TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTORS OR
REORGANIZED BSA. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY
MATERIAL INACCURACY OR OMISSION.




                                   4
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21     Page 11 of 357




                           ARTICLE II. INTRODUCTION

A.     Background

       This Disclosure Statement is being furnished by the Debtors in connection with the
Proposed Amendments to Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of
America and Delaware BSA, LLC (as such may be amended, altered, modified or supplemented
from time to time, the “Plan”), dated May 16, 2021, pursuant to section 1125 of the Bankruptcy
Code, and in connection with the solicitation of votes to accept or reject the Plan.

        The Plan provides for two paths to reorganize the Debtors. The first plan of
reorganization is a “Global Resolution Plan,” which provides the framework for global
resolution of Abuse Claims against the Debtors, Local Councils, Contributing Chartered
Organizations, and Settling Insurance Companies, in exchange for contributions by such parties
to the Settlement Trust for the benefit of Abuse victims, including the contribution of substantial
insurance assets. The Global Resolution Plan has been designed to maximize and expedite
recoveries to Abuse victims. The Debtors strongly encourage all holders of Direct Abuse Claims
to vote in favor of the Global Resolution Plan.

        If the holders of Abuse Claims do not provide a sufficient number of votes to accept the
Plan (or the Bankruptcy Court otherwise finds that the Global Resolution Plan is not
confirmable), the Debtors will be required to seek confirmation of the back-up to the Global
Resolution Plan, a “BSA Toggle Plan.” The Debtors believe the BSA Toggle Plan provides for
the resolution of Abuse Claims and other Claims against only the Debtors, thereby reducing the
potential recoveries under the Plan for the holders of Direct Abuse Claims from as much as
100% of their Claims under the Global Resolution Plan to as little as 1% of their Claims.
Holders of Direct Abuse Claims must provide a sufficient number of votes in favor of the Plan in
order to ensure they will receive the treatment afforded by the Global Resolution Plan and not
the treatment provided in the default BSA Toggle Plan.

        If the conditions set forth in the Plan are not met and (a) the Plan has not been accepted
by a sufficient number of voters holding Direct Abuse Claims (as determined by the Debtors in
their sole discretion), or (b) the Bankruptcy Court declines to approve the provisions of the Plan
relating to the Abuse Claims Settlement, then the Plan will constitute a BSA Toggle Plan.

        A copy of the Plan is attached as Exhibit A. The rules of interpretation set forth in
Article I.B of the Plan govern the interpretation of this Disclosure Statement. Please note that if
any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall
govern in all respects.

        The BSA’s charitable mission is to prepare young people for life by instilling in them the
values of the Scout Oath and Law and encouraging them to be trustworthy, kind, friendly and
helpful. The BSA also trains young men and women in responsible citizenship, character
development, and self-reliance through participation in a wide range of outdoor activities,
educational programs, and, at older ages, career-oriented programs in partnership with
community organizations.



                                               5
             Case 20-10343-LSS                Doc 4108         Filed 05/16/21   Page 12 of 357




        Since its inception more than 110 years ago, more than 130 million young men and
women have participated in the BSA’s youth programs. More than 35 million adult volunteers
have helped carry out the BSA’s mission.5 The BSA’s alumni are legion among our nation’s
business, political, and cultural leaders. Their legacy is the creation and support of Scouting
units in virtually every corner of America and at U.S. military bases worldwide. Today, the BSA
remains one of the largest youth organizations in the United States and one of the largest
Scouting organizations in the world, with approximately 1.1 million registered youth participants
and approximately 400,000 adult volunteers.

         The BSA welcomes all young men and women, regardless of gender, race, ethnic
background, sexual orientation, disability, or gender identification, who are willing to accept
Scouting’s values and meet the other requirements of membership. A Scout subscribes to the
following oath: “On my honor I will do my best to do my duty to God and my country and to
obey the Scout Law; to help other people at all times; to keep myself physically strong, mentally
awake, and morally straight.”6 Scouts are expected to conduct themselves in accordance with the
Scout Law: to be “trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful,
thrifty, brave, clean, and reverent.”7

       The BSA cares deeply about all victims of child abuse. The BSA understands that no
apology can repair damage caused by abuse or take away pain that victims have endured. The
BSA is steadfast in its commitment to continually improve all of its policies to prevent abuse.

        This Disclosure Statement is being transmitted in order to provide adequate information
to enable holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF
Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience
Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8
(Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), which Claims in such Classes are
Impaired and entitled to vote on the Plan, to make an informed judgment in exercising their right
to vote to accept or reject the Plan.

        As set forth above, on the Effective Date, liability for all Abuse Claims, including Direct
and Indirect Abuse Claims, shall be channeled to and assumed by the Settlement Trust. As set
forth in greater detail in Article VII of this Disclosure Statement, the purposes of the Settlement
Trust shall be to: (i) assume exclusive responsibility for all Abuse Claims; (ii) preserve, hold,
manage, and maximize the assets of the Settlement Trust; and (iii) direct the processing,
liquidating, and payment of all compensable Abuse Claims in accordance with the Settlement
Trust Documents. The Debtors will demonstrate at the Confirmation Hearing that the Settlement
Trust will resolve Abuse Claims in accordance with the Settlement Trust Documents in such a
way that holders of Abuse Claims are treated fairly and equitably in light of the finite assets
available to satisfy such Claims, and otherwise comply in all respects with the requirements of
the Bankruptcy Code.



5   See BSA, About the BSA, https://www.scouting.org/about/.
6   Id.
7   Id.


                                                          6
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21     Page 13 of 357




        By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate
information” sufficient to enable a hypothetical Claim holder to make an informed judgment
about the Plan, and authorized its use in connection with the solicitation of votes with respect to
the Plan. Approval of this Disclosure Statement does not, however, constitute a determination
by the Bankruptcy Court as to the accuracy or completeness of the information contained herein
nor an endorsement by the Bankruptcy Court as to the fairness or merits of the Plan. No
solicitation of votes may be made except pursuant to this Disclosure Statement and section 1125
of the Bankruptcy Code.

        As described above, the Plan provides for a Global Resolution Plan with a default BSA
Toggle Plan if the Class of Direct Abuse Claimants does not provide a sufficient number of votes
in favor of the Plan or the Bankruptcy Court otherwise concludes that the Global Resolution Plan
is not confirmable. As explained in Article VI.G of this Disclosure Statement, even if the Plan
has not been accepted by the Class 8 holders of Direct Abuse Claims, the Debtors will seek
confirmation of the BSA Toggle Plan in accordance with section 1129(b) of the Bankruptcy
Code.

       The Global Resolution Plan

       To continue the BSA’s long tradition of Scouting, and maximize distributions to holders
of Direct Abuse Claims, the Debtors seek approval of a plan of reorganization under chapter 11
of the Bankruptcy Code that the Debtors believe provides a framework for a global resolution,
which, if confirmed and consummated, will allow the Debtors, as Reorganized BSA, to emerge
from bankruptcy, having fulfilled their dual restructuring goals of (a) providing an equitable,
streamlined, and certain process by which survivors of Abuse (the “Abuse Survivors”) may
obtain compensation for Abuse and (b) ensuring that Reorganized BSA has the ability to
continue its vital charitable mission.

         The BSA’s charitable mission of Scouting is supported by certain Entities that are not
Debtors in these Chapter 11 Cases, including the Local Councils and the Chartered
Organizations. As described in this Disclosure Statement, the Local Councils serve geographic
areas of varying size across the United States and facilitate the delivery of the Scouting program
at the local level. Chartered Organizations are typically local organizations—such as faith-based
institutions, clubs, civic associations, educational institutions, businesses, and groups of
citizens—that sponsor local Scouting units. To continue the mission of Scouting through these
non-Debtors, the proposed Global Resolution Plan provides for the settlement of Abuse Claims
against the BSA, Local Councils, Contributing Chartered Organizations and Settling Insurance
Companies by “channeling” all such Claims to the Settlement Trust, which shall have the
exclusive responsibility for processing, liquidating and paying Abuse Claims. To obtain the
benefits of the Channeling Injunction, Local Councils, Contributing Chartered Organizations,
and Settling Insurance Companies will make substantial financial and/or insurance contributions
to the Settlement Trust.

       The Debtors believe these contributions to the Settlement Trust, along with the BSA’s
contributions, will be used to fund significant recoveries for holders of compensable Direct
Abuse Claims in accordance with the terms of the Trust Distribution Procedures. The Trust


                                               7
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21     Page 14 of 357




Distribution Procedures will establish the methodology for resolution of Abuse Claims, establish
the process by which Abuse Claims will be reviewed by the Settlement Trust, and will specify
liquidated values for compensable Claims based on the nature of the underlying Abuse.

        As detailed further herein, the Debtors believe the distributions to holders of Direct
Abuse Claims are substantially greater under the Global Resolution Plan. In order to ensure
holders of Direct Abuse Claims receive this greater recovery, holders of Direct Abuse Claims as
a Class must provide a sufficient number of votes in favor of the Plan.

       The BSA Toggle Plan

         By contrast, the BSA Toggle Plan does not provide for the resolution of Abuse Claims
against Local Councils and Contributing Chartered Organizations. Specifically, unlike the
Global Resolution Plan, the BSA Toggle Plan does not “channel” Abuse Claims against the
Local Councils and the Contributing Chartered Organizations (along with Abuse Claims against
the BSA) to a Settlement Trust. Instead, the BSA Toggle Plan provides a process by which
Abuse Survivors may obtain compensation for Abuse from the BSA only. Confirmation of the
BSA Toggle Plan, as opposed to the Global Resolution Plan, forces Abuse Survivors to seek
compensation on account of their Claims against Local Councils and Chartered Organizations by
filing independent lawsuits in the tort system against such entities. The Debtors believe this will
necessarily entail lengthy, complicated litigation. Unlike the current Chapter 11 Cases, where
Abuse Survivors will receive equitable, consistent treatment through one, consolidated process,
if the Plan defaults to the BSA Toggle Plan, Abuse Survivors will be competing for judgments
and settlements against Local Councils and Chartered Organizations in multiple venues, resulting
in a “rush to the courthouse.” Moreover, the Debtors believe the delays and uncertainties
inherent in such a scenario, as well as the more limited contributions that will be made to the
Settlement Trust in these Chapter 11 Cases, will likely produce inferior outcomes and recoveries
for Abuse Survivors than would be achieved under the Global Resolution Plan.

         Indeed, without the ability of the Local Councils and Contributing Chartered
Organizations to contribute assets to the Settlement Trust, the Debtors believe the Settlement
Trust will necessarily have substantially fewer assets to distribute to Abuse Survivors.
Additionally, under the BSA Toggle Plan, the BSA is only assigning its own rights and interests
to the Insurance Policies to the Settlement Trust, thereby making liquidation of the Insurance
Policies more difficult. Additionally, Insurance Companies will not agree to settle piecemeal
litigation under the BSA Toggle Plan as opposed to entering into a final global resolution with
respect to their policies under the Global Resolution Plan.

       Moreover, Local Councils will likely face multiple litigations on account of Abuse
Claims that are no longer stayed. Many Local Councils will not have the financial wherewithal
or capacity to address numerous litigation claims individually and may choose to file chapter 11
or chapter 7 bankruptcy petitions. This could result in numerous bankruptcy cases across the
country, which will significantly impair the ability of any holder of Direct Abuse Claims to
receive a recovery from these Local Councils.

        As a result, holders of Direct Abuse Claims are strongly encouraged by the Debtors to
vote in favor of the Plan in order to ensure that the Plan does not default to the BSA Toggle Plan.


                                               8
            Case 20-10343-LSS         Doc 4108       Filed 05/16/21     Page 15 of 357




       As set forth above, on the Effective Date, liability for all Abuse Claims, including
Indirect Abuse Claims, shall be channeled to and assumed by the Settlement Trust. As set
forth in greater detail in Article VII of this Disclosure Statement, the purposes of the
Settlement Trust shall be to: (i) assume exclusive responsibility for all Abuse Claims; (ii)
preserve, hold, manage, and maximize the assets of the Settlement Trust; and (iii) direct
the processing, liquidating, and payment of all compensable Abuse Claims in accordance
with the Settlement Trust Documents. The Debtors will demonstrate at the Confirmation
Hearing that the Settlement Trust will resolve Abuse Claims in accordance with the
Settlement Trust Documents in such a way that holders of Abuse Claims are treated fairly,
equitably, and reasonably in light of the finite assets available to satisfy such Claims, and
otherwise comply in all respects with the requirements of the Bankruptcy Code.

        The difference between the release in Article X.J.4 of the Plan and the Channeling
Injunction in Article X.J.3 of the Plan is that the release in Article X.J.4 of the Plan is consensual
while the Channeling Injunction is non-consensual. Specifically, the parties that vote against the
Plan or abstain from voting to accept or reject the Plan may opt out of the releases in Article
X.J.4 of the Plan. Additionally, holders of Unimpaired Claims are deemed to grant the releases
in Article X.J.4 of the Plan unless they object to the releases. In contrast, the Channeling
Injunction, which benefits not only the BSA, but also the Local Councils, Contributing Chartered
Organizations, and Settling Insurance Companies in the case of the Global Resolution Plan, will
apply regardless of consent only if the Court finds, after evaluating certain factors, that such non-
debtor third parties made a substantial contribution of assets to the Reorganized BSA and/or
Settlement Trust. That determination will be made at confirmation.

        The Channeling Injunction is necessary to channel Abuse Claims to the Settlement Trust,
creating a swift and efficient means to liquidate valid Abuse Claims pursuant to the Trust
Distribution Procedures, while at the same time ensuring that the Reorganized BSA can continue
to carry out its charitable mission. The breadth of the Channeling Injunction will vary depending
on whether the Plan is confirmed as a Global Resolution Plan or a BSA Toggle Plan and who is
being released. If the Plan is confirmed as a Global Resolution Plan, the Channeling Injunction
and related non-consensual third-party releases as crafted are necessary to effect a meaningful
and final resolution of Abuse Claims that will benefit holders of such claims.

       The Channeling Injunction only applies to Abuse Claims, while the release in Article
X.J.4 of the Plan applies to all Claims. The Channeling Injunction does not mean that an Abuse
Claim is being enjoined or extinguished. Rather, the Abuse Claims are being channeled to the
Settlement Trust, and will be reviewed and paid pursuant to the Trust Distribution Procedures.

       By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate
information” sufficient to enable a hypothetical investor of the relevant Class to make an
informed judgment about the Plan, and authorized its use in connection with the solicitation of
votes with respect to the Plan. Approval of this Disclosure Statement does not, however,
constitute a determination by the Bankruptcy Court as to the accuracy or completeness of
the information contained herein nor an endorsement by the Bankruptcy Court as to the
fairness or merits of the Plan. No solicitation of votes may be made except pursuant to this
Disclosure Statement and section 1125 of the Bankruptcy Code.


                                                 9
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 16 of 357




B.     Voting and Confirmation

       Article VIII of this Disclosure Statement specifies the deadlines, procedures, and
instructions for voting to accept or reject the Plan, as well as the applicable standards for
tabulating ballots and master ballots, used in voting on the Plan (each, generally referred to
herein as a “Ballot”). The following is an overview of certain information related to voting
that is contained in Article VIII of this Disclosure Statement and elsewhere in this
Disclosure Statement.

        Each holder of a Claim in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 is entitled to vote to
accept or reject the Plan. Each Class of Claims entitled to vote shall have accepted the Plan
pursuant to the requirements of section 1126(c) of the Bankruptcy Code if at least two-thirds
(2/3) in amount and more than one-half (1/2) in number of those voting in each such Class voted
to accept the Plan. Assuming the requisite acceptances are obtained, the Debtors intend to seek
Confirmation of the Plan at the Confirmation Hearing scheduled for August 30, 2021, at 10:00
a.m. (prevailing Eastern Time) before the Bankruptcy Court. The Confirmation Hearing may be
continued from time to time without further notice other than an adjournment announced in open
court or a notice of adjournment filed with the Bankruptcy Court and served on those parties who
have requested notice under Bankruptcy Rule 2002 and the Entities who have filed an objection
to the Plan, if any, without further notice to parties in interest. The Bankruptcy Court, in its
discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to parties in interest.

        Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection or response to Confirmation of the Plan must: (i) be
in writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (iii) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (iv) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before July 30, 2021 at 4:00 p.m. (Eastern Time) (the “Plan
Objection Deadline”), and served on the Debtors and certain other parties in interest in
accordance with the Solicitation Procedures Order (defined below) so that they are received on
or before the Plan Objection Deadline.

       The Debtors have engaged Omni Agent Solutions (the “Solicitation Agent” or “Notice
and Claims Agent”) to assist in the voting process.

        The Solicitation Agent will provide additional copies of all materials and will process and
tabulate the Ballots, as defined in the Debtors’ Motion for Order (I) Approving the Disclosure
Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of
Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the
Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief [D.I. 2295]
(the “Solicitation Procedures Motion”), filed on March 2, 2021, for Classes 3A, 3B, 4A, 4B, 5, 6,
7, 8, and 9, as applicable. You may obtain these documents from the Solicitation Agent free of


                                               10
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 17 of 357




charge by: (a) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721, (b) visiting
the Debtors’ restructuring website at https://omniagentsolutions.com/bsa, (c) writing to Boy
Scouts of America, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland
Hills, CA 91367, or (d) emailing BSAballots@omniagnt.com. You may also access from these
materials for a fee via PACER at http://www.deb.uscourts.gov/.

       As further described in the Solicitation Procedures (as defined in the Solicitation
Procedures Motion), to be counted, your Ballot indicating acceptance or rejection of the
Plan must be received by the Solicitation Agent no later than 4:00 p.m. (prevailing Eastern
Time) on July 30, 2021 (the “Voting Deadline”), unless the Debtors, in their sole discretion,
extend the period during which votes will be accepted on the Plan, in which case the term
“Voting Deadline” shall mean the last date on, and time by which, such period is extended. Any
executed Ballot that does not indicate either an acceptance or rejection of the Plan or indicates
both an acceptance and rejection of the Plan will not be counted as an acceptance or rejection
and will not count toward the tabulations required pursuant to either section 1129 of the
Bankruptcy Code.

        Prior to deciding whether and how to vote on the Plan, each holder of a Claim entitled to
vote should consider carefully all of the information in this Disclosure Statement, including
Article X entitled “Risk Factors.” Each holder of a Claim entitled to vote on the Plan should
review this Disclosure Statement and the Plan and all Exhibits hereto and thereto before
casting a Ballot. This Disclosure Statement contains a summary of certain provisions of the
Plan and certain other documents and financial information. The Debtors believe that
these summaries are fair and accurate as of the date hereof and provide adequate
information with respect to the documents summarized; however, such summaries are
qualified to the extent that they do not set forth the entire text of those documents and as
otherwise provided herein.

       The Plan contains the proposed Abuse Claims Settlement, which, if the Plan is
confirmed as a Global Resolution Plan, would provide for substantial contributions to the
Settlement Trust by the Debtors, Local Councils, Contributing Chartered Organizations,
and Settling Insurance Companies, if any, in exchange for the treatment of the foregoing
Entities as Protected Parties under the Channeling Injunction. The Abuse Claims
Settlement is intended to provide for the fair and equitable resolution of Abuse Claims.

       Alternatively, if it is confirmed as a BSA Toggle Plan, the Plan would provide for
limited contributions to the Settlement Trust only by the Debtors from their few remaining
unencumbered assets in exchange for the treatment of the Debtors and Reorganized BSA
as Protected Parties under the Channeling Injunction.

       The Plan also incorporates the JPM / Creditors’ Committee Settlement, which,
subject to its terms and the effectiveness of the Plan, resolves all issues and objections that
could be asserted by the Creditors’ Committee with respect to confirmation of the Plan and
prospective lien challenges, claims or causes of action that might be brought by the
Creditors’ Committee by or on behalf of the Debtors’ Estates. As described more fully
below and set forth in the Plan, the JPM / Creditors’ Committee Settlement contemplates
distributions to holders of Allowed Convenience Claims, Allowed General Unsecured


                                               11
               Case 20-10343-LSS                Doc 4108          Filed 05/16/21           Page 18 of 357




Claims, and Allowed Non-Abuse Litigation Claims. The JPM / Creditors’ Committee
Settlement also contemplates the Allowance of JPM’s Claims by amending and restating
the Prepetition Debt and Security Documents in the manner described in the Plan.

     THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO ACCEPT
THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE HIGHEST
AND BEST RECOVERY FOR ALL CREDITORS AND IS IN THE BEST INTERESTS
OF THE DEBTORS’ ESTATES.

C.       Overview of the Plan8

         The Debtors commenced these Chapter 11 Cases in order to address the significant
potential liabilities arising from Claims related to historical acts of Abuse in the BSA’s
programs. As discussed above, the stated purpose of the Chapter 11 Cases is to confirm a plan of
reorganization that (a) timely and equitably compensates survivors of Abuse in Scouting and
(b) ensures that the BSA emerges from bankruptcy with the ability to continue its vital charitable
mission. Through the Plan, the Debtors propose a Global Resolution Plan. This Global
Resolution Plan defaults to a BSA Toggle Plan if the Class of Direct Abuse Claims does not
provide a sufficient number of votes in favor of the Plan or the Bankruptcy Court otherwise
determines that the Global Resolution Plan is not confirmable. While the Debtors believe that
either of these scenarios would accomplish the Debtors’ goals to some extent, the Debtors submit
that the Global Resolution Plan better realizes these goals and offers a far more favorable
treatment to holders of Abuse Claims. The Global Resolution Plan contemplates a global
settlement between the BSA, Reorganized BSA, the Local Councils, Contributing Chartered
Organizations, and Settling Insurance Companies, and involves additional contributions from
those parties to the Settlement Trust. By contrast, as its name implies, the BSA Toggle Plan
contemplates a resolution with (and contributions to the Settlement Trust from) only the BSA
and the Reorganized BSA, forcing claimants to chase after Local Councils and Chartered
Organizations in costly and time consuming litigation in the tort system. Additionally, the
Global Resolution Plan ensures that Scouting will continue in its current form serving
approximately 1 million youth members. The BSA Toggle Plan, however, could lead to massive
litigation of Abuse Claims against the Local Councils, which would siphon off resources from
performing the mission and may force additional chapter 11 or chapter 7 proceedings for those
Local Councils. The Coalition disagrees and does not believe that the Global Resolution Plan
will timely or equitably compensate survivors of Abuse in Scouting.

        While both alternatives channel Abuse Claims to the Settlement Trust, there are
significant differences. The Global Resolution Plan provides a mechanism to channel the Abuse
Claims asserted against the Debtors, Local Councils and Contributing Chartered Organizations to
the Settlement Trust established under section 105(a) of the Bankruptcy Code in accordance with
Article X.F of the Plan. In exchange for the Channeling Injunction, these parties will make
significant contributions to the Settlement Trust including the BSA Settlement Trust

8    This overview is qualified in its entirety by reference to the Plan. The treatment of Claims and Interests under the Plan is
     not intended to, and will not, waive, compromise, or limit any rights, Claims, or Causes of Action if the Plan is not
     confirmed. You should read the Plan in its entirety before voting to accept or reject the Plan.


                                                             12
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 19 of 357




Contribution, the Local Council Settlement Trust Contribution, and the Contributing Chartered
Organization Contribution. These contributions include rights to substantial insurance assets.

        While the BSA Toggle Plan similarly provides a mechanism to channel the Abuse Claims
to the Settlement Trust, it only channels Abuse Claims asserted against the BSA. As a result, the
contributions to be made by the Local Councils and Contributing Chartered Organizations,
including the ability to access substantial insurance assets, will not be made, and the holders of
Abuse Claims will receive only a de minimis recovery from the Debtors’ few assets and potential
and uncertain value of BSA’s rights to insurance policies.

        In either scenario, the assets contributed to the Settlement Trust will be administered by
the Settlement Trustee and used to resolve Abuse Claims in accordance with the Settlement Trust
Documents, including the Settlement Trust Agreement and the Trust Distribution Procedures.
The Trust Distribution Procedures will specify the methodology for processing, liquidating, and
paying Abuse Claims.

        Thus, the Plan provides two alternative scenarios for the Debtors. If the conditions
set forth in the Plan are met, including that holders of Class 8 Abuse Claims vote in favor
of the Plan in a sufficient number, the Plan shall constitute a Global Resolution Plan and
shall provide for the global resolution of Abuse Claims against the Debtors, Local Councils,
Contributing Chartered Organizations, and Settling Insurance Companies. If the
conditions set forth in the Plan are not met, including that holders of Class 8 Direct Abuse
Claims do not provide a sufficient number of votes in favor of the Plan, the Plan shall
constitute a BSA Toggle Plan and shall provide for the resolution of Abuse Claims and
other Claims only against the Debtors. Holders of Class 8 Abuse Claims must provide a
sufficient number of votes in favor of the Plan to receive what the Debtors believe are the
substantial recoveries provided for under the Global Resolution Plan.

        As further discussed in this Disclosure Statement, the BSA has been engaged in good-
faith, arm’s-length negotiations with its key stakeholders to submit the global settlement
proposal embodied in the Global Resolution Plan. These negotiations were conducted in the
context of a formal mediation with the assistance of three highly qualified Mediators appointed
by the Bankruptcy Court. Although the Debtors have not reached agreements with the
Mediation Parties (other than JPM and the Creditors’ Committee), the Debtors will continue to
work with the Mediation Parties and the Mediators in an effort to reach a resolution of these
Chapter 11 Cases.

       Generally, the features of settlements contemplated under both the Global Resolution
Plan and the BSA Toggle Plan are as follows:

      A proposed settlement by and among the BSA, JPM (the BSA’s senior Secured lender),
       and the Creditors’ Committee, under which JPM has agreed that, in full and final
       satisfaction of its Allowed Claims and in exchange for the Creditors’ Committee’s
       agreement not to pursue certain alleged estate causes of action, it shall enter into the
       Restated Debt and Security Documents as of the Effective Date. The Restated Debt and
       Security Documents will contain terms that are substantially similar to the Prepetition
       Debt and Security Documents except that, among certain other modifications, the


                                              13
              Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 20 of 357




         maturity dates under the Restated Debt and Security Documents shall be the date that is
         ten (10) years after the Effective Date and principal under the Restated Debt and Security
         Documents shall be payable in installments beginning on the date that is two (2) years
         after the Effective Date;

        The proposed settlement referenced above provides for the BSA’s assumption of its
         prepetition Pension Plan and satisfaction of Allowed Convenience Claims, Allowed
         General Unsecured Claims and Allowed Non-Abuse Litigation Claims, which are held by
         creditors who are core to the Debtors’ charitable mission or whose Allowed Claims were
         incurred in furtherance of the Debtors’ charitable mission;

        A term loan from the National Boy Scouts of America Foundation (as defined in the Plan,
         the “Foundation”), in the principal amount of $42.8 million, which will be used by
         Reorganized BSA for working capital and general corporate purposes. This Foundation
         Loan will permit the Debtors to contribute to the Settlement Trust a substantial amount of
         consideration in Cash on the Effective Date; and

        The BSA will contribute to the Settlement Trust, among other things, (a) Net Unrestricted
         Cash and Investments; (b) the BSA’s right, title and interest in and to (i) Scouting
         University, (ii) the Artwork, (iii) the Oil and Gas Interests, (iv) the Warehouse and
         Distribution Center (the value of which is subject to the Leaseback Requirement); (c)
         certain of the Debtors’ rights under applicable insurance; (d) the Settlement Trust Causes
         of Action; and (e) the assignment of any and all Perpetrator Indemnification Claims held
         by the BSA.

                                                                                                   Estimated
             BSA Settlement Trust Contribution                              Source
                                                                                                    Amount
           Net Unrestricted Cash and Investments910     Cash                                     $39.9 million
           Warehouse and Distribution Center1112    Real Property                                $11.6 million
           Scouting University                      Real Property                                 $1.8 million
           Artwork                                      Asset                                    $59.0 million
           Oil and Gas Interests                        Asset                                     $7.6 million
           Total Estimated BSA Settlement Trust Contribution13                                  $119.9 million


9    Reflects Unrestricted Cash and Investments on the Effective Date, after giving effect to the Foundation Loan of $42.8
     million, above $75 million less the JPM Exit Fee, Allowed Administrative Expense Claims, Professional Fee Reserve,
     Creditor Representative Fee Cap, and Allowed priority, Secured, and Convenience Claims. The Debtors believe that
     pursuing potential avoidance actions under the Bankruptcy Code, including potential preference or fraudulent transfer
     actions, would not yield a net return.
10   Represents estimated trust contribution assuming an August 31, 2021 Effective Date per the financial projections in the
     Disclosure Statement. The actual Cash trust contribution is uncertain and subject various risks, including timing of
     emergence, amount of professional fees incurred, and performance of the organization through the Effective Date.
11   Estimated amounts for the Warehouse and Distribution Center, Scouting University, Artwork, and Oil and Gas Interests are
     based on a broker opinion of value from the Appraisers.
12   Subject to Leaseback Requirement from the Settlement Trust.
13   A delayed emergence will result in a reduction in Cash available to creditors due to increased professional fees and its
     impact on operations.


                                                           14
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 21 of 357




       In addition to the features described above, the Global Resolution Plan also provides the
following substantial benefits to the holders of Direct Abuse Claims:

      Local Councils will make a substantial contribution, which the Debtors are committed to
       ensuring is not less than $425,000,000, exclusive of insurance rights, to the Settlement
       Trust to resolve the Abuse Claims that may be asserted against them in exchange for
       being included as a Protected Party under the Global Resolution Plan and receiving the
       benefits of the Channeling Injunction;

      The assignment and transfer to the Settlement Trust of insurance rights of all of the BSA,
       Local Councils and Contributing Chartered Organizations under insurance policies of the
       Debtors, Local Councils and Contributing Chartered Organizations thereby providing the
       potential for substantial insurance recoveries to holders of Direct Abuse Claims;

      A mechanism by which Chartered Organizations can make substantial contributions to
       the Settlement Trust to resolve Abuse Claims that may be asserted against them in
       connection with Abuse that arose in connection with their sponsorship of one or more
       Scouting units in exchange for being included as a Protected Party under the Global
       Resolution Plan and receiving the benefits of the Channeling Injunction, thereby
       becoming “Contributing Chartered Organizations” under the Plan;

      A mechanism by which Insurance Companies may enter into Insurance Settlement
       Agreements and provide sum-certain contributions to the Settlement Trust in exchange
       for being included as a Protected Party under the Global Resolution Plan and receiving
       the benefits of the Channeling Injunction, thereby becoming “Settling Insurance
       Companies” under the Plan; and

      Hartford will make a contribution of up to $650 million to the Settlement Trust for the
       payment of Abuse Claims in exchange for the sale of the Hartford Policies to Hartford
       free and clear of the interests of all third parties, including any additional insureds under
       the Hartford Policies, which interests will be channeled to the Settlement Trust; being
       included as a Protected Party under the Global Resolution Plan; and receiving the
       benefits of the Channeling Injunction.

       The Debtors anticipate that every Local Council will join and fully participate in the
Debtors’ Plan. The Debtors are fully committed to ensuring that the Local Councils contribute
not less than a total of $425,000,000 to the Settlement. The Ad Hoc Committee of Local
Councils has conducted its own diligence to assess the amount each Local Council can contribute
to the Settlement Trust. The Debtors believe that it is feasible for the Local Councils to
contribute at least a total of $425,000,000 to the Settlement Trust.

         With respect to Chartered Organizations and Settling Insurance Companies, as of this
filing, there is one Settling Insurance Company participating in the Plan and no Contributing
Chartered Organizations. The Debtors are committed to working with both groups to increase
participation and contributions to the Settlement Trust. When any Chartered Organization agrees


                                               15
            Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 22 of 357




to a settlement, the Debtors will send a notice to all parties in interest stating the name of the
Contributing Chartered Organization and the amount of their contribution. The Debtors will also
notify all parties in interest of any additional Settling Insurance Companies.

        The Debtors have compiled a list of all potential Protected Parties under the Plan,
including the identities of all Local Councils, Chartered Organizations, and Insurance
Companies. If the Plan is confirmed as a Global Resolution Plan, to the extent any such parties
participate, they will be included in the definition of Protected Parties and will benefit from the
Channeling Injunction. This list of potential Protected Parties will be made available at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.
This list only includes potential Protected Parties for disclosure purposes—it does not mean
that any such party will in fact become a Protected Party under the Plan.

       As such, the Debtors are affirmatively seeking to reach further mediated settlements
of disputed issues related to the structure of the Plan, the nature, timing and amount of
contributions from the Debtors, Local Councils, Contributing Chartered Organizations
and Settling Insurance Companies, and other matters, which may result in the amendment
or modification of the Plan to propose additional settlements pursuant to section
1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019. The Debtors believe
that resolution of these controversies in advance of the Confirmation Hearing will facilitate
the favorable resolution of these Chapter 11 Cases and maximize distributions to holders of
Allowed Claims and Abuse Claims that will be satisfied by the Settlement Trust in
accordance with the Trust Distribution Procedures.

        The following section of the Disclosure Statement provides a general overview of various
important sections of the Plan with respect to both the Global Resolution Plan and BSA Toggle
Plan and the proposed treatment of all holders of Claims against, and Interests in, the Debtors.
For a more detailed description of the terms and provisions of the Plan, please refer to Article VI
of this Disclosure Statement titled “Overview of the Plan.” All information and statements
contained in this Disclosure Statement, including this overview of the Plan, are qualified in their
entirety by the Plan, the information, the financial statements, and all other documents
accompanying the Plan.

       1.      The Settlement Trust

        On the Effective Date of the Plan, the Settlement Trust will be established for the benefit
of holders of Abuse Claims. From and after the Effective Date, all Abuse Claims shall be
channeled to the Settlement Trust, which will be funded by the Settlement Trust Assets. As
further described in Article VII of this Disclosure Statement, the Settlement Trust will administer
the Settlement Trust Assets and process, liquidate, and pay Abuse Claims in accordance with the
Trust Distribution Procedures.

        The purpose of the Settlement Trust is to assume liability for all Abuse Claims, to
administer the Settlement Trust Assets, and to direct the processing, liquidation, and payment of
all compensable Abuse Claims. The Settlement Trust will resolve Abuse Claims through the
Trust Distribution Procedures, which are summarized in Article VII of this Disclosure Statement
and attached to the Plan as Exhibit A. The Trust Distribution Procedures are designed to permit


                                               16
           Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 23 of 357




the Settlement Trustee to provide substantially similar treatment to holders of legally valid and
factually supported, similar Abuse Claims.

       As further described in Article VII.B.1 of this Disclosure Statement, under the Global
Resolution Plan, upon a proper election on the Ballot, a holder of a properly completed, non-
duplicative Direct Abuse Claim may elect to receive an “Expedited Distribution” in the amount
of $1,500 and avoid submitting materials to, and having his or her Abuse Claim analyzed and
resolved by, the Settlement Trust. The Settlement Trust will pay such amounts on, or as
reasonably practicable after, the Effective Date. Only holders of valid non-duplicative Abuse
Claims will be eligible to elect to receive the Expedited Distribution. The Expedited
Distribution does not apply if the Plan is confirmed as a BSA Toggle Plan; provided, however,
the Settlement Trustee may create a similar expedited distribution option in a de minimis
amount, if, after consultation with the STAC, the Settlement Trustee determines that creation of
such an expedited liquidation process is warranted in order to simplify processing Abuse Claims.

        If a holder of a Direct Abuse Claim does not properly elect to receive the Expedited
Distribution (or any similar mechanism established by the Settlement Trustee in the case of the
BSA Toggle Plan) and chooses to pursue recovery from the Settlement Trust through the Trust
Distribution Procedures, he or she will submit a “Trust Claim Submission” to the Settlement
Trust, pursuant to which the “Abuse Claimant” will submit a claim for determination of validity,
insured status, and potential valuation by the Settlement Trustee. The Settlement Trustee will
evaluate each Trust Claim Submission. If the Settlement Trustee determines that the evidence in
the Trust Submission Claim meets certain validity requirements listed in Section 4.4 of the
Global Resolution Plan TDP and Section 5.4 of the BSA Toggle Plan TDP, the Settlement
Trustee will utilize the “Claims Matrix” and “Points Scaling Factors” described below in Article
VII.B.3 of this Disclosure Statement and in the Trust Distribution Procedures to assign a point
value to the Abuse Claim that will help determine the distribution amount for such Claim.

        The Claims Matrix has five tiers of Abuse categories, based on the severity of the Abuse,
with associated “Base Points” values and “Maximum Points” values. Once an Abuse Claim is
assigned to a tier in the Claims Matrix, the Settlement Trustee determines such Claim’s points
value by applying the Points Scaling Factors to the Base Points value in the applicable tier. The
Settlement Trustee determines the appropriate Points Scaling Factors based on aggravating or
mitigating factors associated with the specific Abuse Claim. Aggravating factors, which cause
an increase in points, include the nature and circumstances of the Abuse, the abuser profile, and
lasting impact of the Abuse on the Abuse survivor. Mitigating factors, which cause a decrease in
points, include the absence or attenuation of a Protected Party’s responsibility for the Abuse,
other awards or settlements received by the Abuse survivor on account of the Abuse, and lack or
weakness of the evidence submitted to the Settlement Trust. At most, an Abuse Claim can be
assigned the Maximum Points value for the tier that is it in. An Abuse Claim’s ultimate cash
value may vary upward (in the case of a larger-than-expected Settlement Trust corpus) or
downward (in the case of a smaller-than-expected Settlement Trust corpus) from the Base Points
and Maximum Points values in the Claims Matrix based on the Trust Corpus Scaling Factor
determined by the Settlement Trustee.

        Once the Abuse Claimant accepts the Settlement Trustee’s “Proposed Claim Valuation”
or the reconsideration process contemplated in Section 4.6 of the Global Resolution Plan TDP


                                              17
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 24 of 357




and Section 5.6 of the BSA Toggle Plan TDP and potential tort system process described in
Article IX of the Global Resolution Plan TDP and Article X of the BSA Toggle Plan TDP have
been exhausted, as applicable, and the Abuse Claimant executes a release, the Abuse Claim
becomes a “Settled Claim” eligible for payment pursuant to the terms and conditions of the Trust
Distribution Procedures. The Settlement Trust will make an “Initial Distribution” to a holder of
a Settled Claim within 30 days of the Abuse Claim becoming a Settled Claim and the Settlement
Trust establishing the “Initial Settlement Trust Corpus Scaling Factor”. In order to set the Initial
Settlement Trust Corpus Scaling Factor, the Settlement Trustee will consult the STAC and
analysis the estimated available Settlement Trust Assets and estimated total points assigned to
Settled Claims while taking into account the need to reserve Settlement Trust assets to pay for
Abuse Claims that will be submitted to the Settlement Trust in the future and to fund litigation
against Non-Settling Insurance Companies and pay Settlement Trust operations. The Settlement
Trustee will conduct a valuation of available Settlement Trust Assets every six months after the
Initial Settlement Trust Corpus Scaling Factor is determined and decide, in consultation with the
SPAC, whether to establish a “Subsequent Settlement Trust Corpus Scaling Factor” and make a
“Subsequent Distribution” to Settled Claims, by analyzing the same factors looked at in
developing the Initial Settlement Trust Corpus Scaling Factor, and the evolving Settlement Trust
corpus and Settled Claim points amounts.

        If a holder of an Abuse Claim is not satisfied with the Settlement Trust’s determination
of validity or valuation of his or her Claim, the Trust Distribution Procedures provide for a
reconsideration process, and in the last resort, a claimant may pursue the Settlement Trust in the
tort system, pursuant to certain restrictions set forth in the Trust Distribution Procedures. The
Trust Distribution Procedures will be the sole and exclusive method by which the holder of an
Abuse Claim may seek allowance and resolution of his or her Abuse Claim.

       2.      The Channeling Injunction

        The Channeling Injunction to be issued as a part of the Plan will permanently and forever
stay, bar, and enjoin holders of Abuse Claims from taking any action for the purpose of directly
or indirectly or derivatively collecting, recovering, or receiving payment of, on, or with respect
to any Abuse Claim other than from the Settlement Trust pursuant to the Settlement Trust
Agreement and the Trust Distribution Procedures, or as otherwise set forth in the Trust
Distribution Procedures. Each holder of an Abuse Claim will have no right whatsoever at any
time to assert its Abuse Claim against any Protected Party or any property or interest in property
of any Protected Party.

        If the Plan is confirmed as a Global Resolution Plan, the Protected Parties include: (a) the
Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Local Councils;
(e) the Contributing Chartered Organizations; (f) the Settling Insurance Companies, including
Hartford; and (g) with respect to each of the Persons in the foregoing clauses (a) through (f),
such Persons’ Representatives; provided, however, that no Perpetrator is or shall be a Protected
Party. Notwithstanding the foregoing, the Contributing Chartered Organizations shall be
Protected Parties only with respect to Abuse Claims that exist solely by virtue of the
Contributing Chartered Organizations’ affiliation with the Debtors.




                                               18
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 25 of 357




       If the Plan is confirmed as a BSA Toggle Plan, the Protected Parties include: (i) the
Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all of such
Persons’ Representatives; provided, however, that no Perpetrator is or shall be a Protected Party.

        The effect of “channeling” Abuse Claims to the Settlement Trust is that Abuse Claims
may only be pursued against, and resolved by, the Settlement Trust and in connection with the
Trust Distribution Procedures, or as otherwise set forth in the Trust Distribution Procedures.
Following the Effective Date, Abuse Claims may not be asserted against the Debtors, the
Reorganized BSA or any other Protected Party (as applicable under each of the Plan scenarios).
For the avoidance of doubt, Abuse Claims include Indirect Abuse Claims.

       3.      Treatment of General Unsecured Claims, Convenience Claims, and Non-Abuse
               Litigation Claims

        As discussed in greater detail below, holders of Allowed General Unsecured Claims (to
the extent such Claims are not Insured Non-Abuse Claims) shall receive, subject to the holder’s
ability to elect Convenience Class treatment on account of the Allowed General Unsecured
Claim, its Pro Rata Share of the Core Value Cash Pool up to the full amount of such Allowed
General Unsecured Claim. If a holder of a General Unsecured Claim makes the Convenience
Class election, such holder shall receive, as provided in the Plan, Cash in an amount equal to
100% of such holder’s Allowed Convenience Class Claim. The treatment of Allowed General
Unsecured Claims under the Plan recognizes that the holders of such Claims delivered value that
is core to the Debtors’ charitable mission or whose Allowed Claims were incurred in furtherance
of the Debtors’ charitable mission and, accordingly, are entitled to a recovery from the value of
the Debtors’ core assets. Holders of Non-Abuse Litigation Claims shall retain the right to
recover from available Insurance Coverage, available proceeds of any Insurance Settlement
Agreements, and co-liable non-Debtors (if any) or their insurance coverage on account of such
Claims. To the extent that the holder of an Allowed Non-Abuse Litigation Claim fails to recover
in full from the foregoing sources on account of such Allowed Claim after exhausting its
remedies in respect thereof, such holder may elect to have its Allowed Claim treated as an
Allowed Convenience Claim subject to and in accordance with the Plan.

       4.      Treatment of the Claims Under the Debtors’ Secured Facilities

       The 2010 Credit Facility Claims, 2019 RCF Claims, 2010 Bond Claims, and 2012 Bond
Claims will be Allowed and deemed fully Secured. On the Effective Date of the Plan, all such
Claims will be restructured under the Restated Debt and Security Documents.

       5.      General Settlement of Claims and Interests

        As described more fully in Articles V.R and X of the Plan, pursuant to section 1123 of
the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that
holders of Claims or Interests might have with respect to any Claim or Interest under the Plan.
Distributions made to holders of Claims in any Class are intended to be final.


                                              19
            Case 20-10343-LSS       Doc 4108      Filed 05/16/21   Page 26 of 357




       6.     Modification and Amendments

        Mediation and settlement negotiations with various parties are on-going and will
continue after the date of this Disclosure Statement. Subject to the limitations contained in
the Plan, the Debtors reserve the right to modify the Plan as to material terms and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes
on such modified Plan. Subject to certain restrictions and requirements set forth in section
1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on
modifications set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan with respect to the Debtors one or more times
including after Confirmation, and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

        For the avoidance of doubt, such modification(s) may include a settlement pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. Any such modification or supplement shall
be considered a modification of the Plan and shall be made in accordance with Article XII
of the Plan.

       7.     Effect of Confirmation on Modifications

       If the Bankruptcy Court finds, after a hearing on notice to the parties in interest in
the Chapter 11 Cases, that the proposed modification does not materially and adversely
change the treatment of the Claim or Interest of any holder thereof who has not accepted in
writing the proposed modification, the Bankruptcy Court may deem the Plan to be
accepted by all holders of Claims or Interests who have previously accepted the Plan.
Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

      For the avoidance of doubt, any and all rights of holders of Claims against the
Debtors or Interests in the Debtors are expressly reserved under Bankruptcy Rule 3019
and any other applicable provisions under the Bankruptcy Rules, Local Rules of the
Bankruptcy Court, or Bankruptcy Code.

       8.     Summary and Description of Classes and Treatment

        Except for Administrative Expense Claims and Priority Tax Claims, which are not
required to be classified, all Claims and Interests are divided into Classes under the Plan. The
following chart summarizes the projected distributions to holders of Allowed Claims against and
Interests in each of the Debtors under the Plan and Abuse Claims that will be resolved by the
Settlement Trust in accordance with the Trust Distribution Procedures. This chart is only a
summary of such classification and treatment and reference should be made to the entire


                                             20
                   Case 20-10343-LSS                Doc 4108          Filed 05/16/21           Page 27 of 357




Disclosure Statement and the Plan for a complete description of the classification and treatment
of Claims and Interests. The ability to receive distributions under the Plan depends upon the
ability of the Debtors to obtain Confirmation of the Plan and meet the conditions to Confirmation
and effectiveness of the Plan, as discussed in this Disclosure Statement. And for holders of
Direct Abuse Claims under Class 8, the ability to receive distributions under the Plan depends
upon the ability of the Debtors to obtain Confirmation of the Plan as a Global Resolution Plan or
BSA Toggle Plan. If the Plan is confirmed as a Global Resolution Plan, the Debtors believe that
holders of Direct Abuse Claims will receive much more significant distributions that would
otherwise receive under the BSA Toggle Plan.

        Moreover, although every reasonable effort was made to be accurate, the projections of
estimated recoveries are only an estimate. Any estimates of Claims or Interests in this
Disclosure Statement may vary from the final amounts allowed by the Bankruptcy Court. As a
result of the foregoing and other uncertainties which are inherent in the estimates, the estimated
recoveries in this Disclosure Statement may vary from the actual recoveries received. The
projected recoveries set forth below may change based upon changes in the amount of Allowed
Claims and Abuse Claims resolved by the Settlement Trust in accordance with the Trust
Distribution Procedures, as well as other factors related to the Debtors’ operations and general
economic conditions. The Debtors reserve the right to modify the Plan consistent with section
1127 of the Bankruptcy Code and Bankruptcy Rule 3019.

       The summary of classification and treatment of Claims against and Interests in the
Debtors is as follows:

     Class Designation14 Treatment under the Plan               Impairment and Estimated Amount15
                                                                 Entitlement to     and Approximate
                                                                      Vote        Percentage Recovery
     1           Other               Each holder of an Allowed Unimpaired          Estimated Allowed
                 Priority            Other Priority Claim shall                    Amount: Less than
                 Claims              receive: (i) payment in    Not Entitled to    $0.1 million
                                     Cash in an amount equal to Vote (Presumed to
                                     such Allowed Other         Accept)            Estimated Percentage
                                     Priority Claim; or                            Recovery: 100%
                                     (ii) satisfaction of such
                                     Allowed Other Priority
                                     Claim in any other manner
                                     that renders the Allowed
                                     Other Priority Claim
                                     Unimpaired, including

14       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.
15       Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best estimates
         of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions. The actual
         amounts of Allowed Claims may differ significantly from these estimates should one or more underlying assumptions prove
         to be incorrect. Such differences may adversely affect the percentage of recovery to holders of Allowed Claims under the
         Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain assumptions, the realization of
         which are beyond the Debtors’ control.


                                                                 21
        Case 20-10343-LSS        Doc 4108       Filed 05/16/21     Page 28 of 357




Class Designation14 Treatment under the Plan          Impairment and Estimated Amount15
                                                       Entitlement to  and Approximate
                                                            Vote      Percentage Recovery
                     Reinstatement.
2      Other         Each holder of an Allowed        Unimpaired         Estimated Amount:
       Secured       Other Secured Claim shall                           $0
       Claims        receive: (i) payment in          Not Entitled to
                     Cash in an amount equal to       Vote (Presumed to Estimated Percentage
                     the Allowed amount of            Accept)           Recovery: 100%
                     such Claim; (ii) satisfaction
                     of such Other Secured
                     Claim in any other manner
                     that renders the Allowed
                     Other Secured Claim
                     Unimpaired, including
                     Reinstatement; or
                     (iii) return of the applicable
                     collateral in satisfaction of
                     the Allowed amount of
                     such Other Secured Claim.
3A     2010 Credit   Each holder of an Allowed        Impaired           Estimated Amount:
       Facility      2010 Credit Facility Claim                          $80,762,060
       Claims        shall receive a Claim under      Entitled to Vote
                     the Restated Credit Facility                        Estimated Percentage
                     Documents in an amount                              Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2010
                     Credit Facility Claim.
3B     2019 RCF      Each holder of an Allowed        Impaired           Estimated Amount:
       Claims        2019 RCF Claim shall                                $61,542,720
                     receive a Claim under the        Entitled to Vote
                     Restated Credit Facility                            Estimated Percentage
                     Documents in an amount                              Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2019
                     RCF Claim.
4A     2010 Bond     Each holder of an Allowed        Impaired           Estimated Amount:
       Claims        2010 Bond Claim shall                               $40,137,274
                     receive a Claim under the        Entitled to Vote
                     Restated 2010 Bond                                  Estimated Percentage
                     Documents in an amount                              Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2010
                     Bond Claim.
4B     2012 Bond     Each holder of an Allowed        Impaired           Estimated Amount:


                                           22
                   Case 20-10343-LSS                Doc 4108          Filed 05/16/21          Page 29 of 357




     Class Designation14 Treatment under the Plan                           Impairment and Estimated Amount15
                                                                             Entitlement to    and Approximate
                                                                                  Vote       Percentage Recovery
                 Claims      2012 Bond Claim shall                                            $145,662,101
                             receive a Claim under the                      Entitled to Vote
                             Restated 2012 Bond                                               Estimated Percentage
                             Documents in an amount                                           Recovery: 100%
                             equal to the amount of such
                             holder’s Allowed 2012
                             Bond Claim.
     5           Convenience Each holder of an Allowed                      Impaired                   Estimated Amount:
                 Claims      Convenience Claim shall                                                   $2.3 million – $2.9
                             receive Cash in an amount                      Entitled to Vote           million
                             equal to 100% of such
                             holder’s Allowed                                                          Estimated Percentage
                             Convenience Class Claim.                                                  Recovery: 100%
     6           General     Each holder of an Allowed                      Impaired                   Estimated Amount:
                 Unsecured   General Unsecured Claim                                                   $26.5 million – $33.5
                 Claims      (to the extent such Claim is                   Entitled to Vote           million
                             not an Insured Non-Abuse
                             Claim) shall receive,                                                     Estimated Percentage
                             subject to the holder’s                                                   Recovery: 75 – 95%
                             ability to elect Convenience
                             Class treatment on account
                             of the Allowed General
                             Unsecured Claim, its Pro
                             Rata Share of the Core
                             Value Cash Pool up to the
                             full amount of such
                             Allowed General
                             Unsecured Claim in the
                             manner described in Article
                             VII of the Plan.
     7           Non-Abuse Each holder of an Allowed                        Impaired                   Estimated Amount:
                 Litigation  Non-Abuse Litigation                                                      Undetermined16
                 Claims      Claim shall, subject to the                    Entitled to Vote
                             holder’s ability to elect                                                 Estimated Percentage
                             Convenience Class                                                         Recovery: 100%
                             treatment as provided in the
                             following sentence, retain
                             the right to recover up to
                             the amount of such holder’s
                             Allowed Non-Abuse

16       This class is comprised of approximately forty five wrongful death or personal injury claims as well as less than ten other
         litigation claims. None of these claims have been liquidated.


                                                                 23
                  Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 30 of 357




     Class Designation14 Treatment under the Plan                         Impairment and Estimated Amount15
                                                                           Entitlement to  and Approximate
                                                                                Vote      Percentage Recovery
                              Litigation Claim from (i)
                              available Insurance
                              Coverage or the proceeds
                              of any insurance policy of
                              the Debtors, including any
                              Specified Insurance Policy
                              or D&O Liability Insurance
                              Policy, (ii) applicable
                              proceeds of any Insurance
                              Settlement Agreements,
                              and (iii) co-liable non-
                              debtors (if any) or their
                              insurance coverage. Solely
                              to the extent that the holder
                              of an Allowed Non-Abuse
                              Litigation Claim fails to
                              recover in full from the
                              foregoing sources on
                              account of such Allowed
                              Claim after exhausting its
                              remedies in respect thereof,
                              such holder may elect to
                              have the unsatisfied portion
                              of its Allowed Claim
                              treated as an Allowed
                              Convenience Claim and
                              receive cash in an amount
                              equal to the lesser of (a) the
                              amount of the unsatisfied
                              portion of the Allowed
                              Non-Abuse Litigation
                              Claim and (b) $50,000.
     8           Direct Abuse Pursuant to the Channeling Impaired                                   Estimated Amount:
                 Claims17     Injunction set forth in                                               $2.4 billion – $7.1
                              Article X.F of the Plan,       Entitled to Vote                       billion
                              each holder of a Direct
                              Abuse Claim shall have                                                Under the Global
                              such holder’s Direct Abuse                                            Resolution Plan:
                              Claim against the Protected                                           Estimated Percentage
                              Parties (or any of them)                                              Recovery: 17 – 50%
                              permanently channeled to                                              plus insurance rights,

17       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.


                                                               24
                   Case 20-10343-LSS                 Doc 4108          Filed 05/16/21          Page 31 of 357




     Class Designation14 Treatment under the Plan                            Impairment and Estimated Amount15
                                                                              Entitlement to   and Approximate
                                                                                   Vote      Percentage Recovery
                                     the Settlement Trust, and                                expected to yield up
                                     such Direct Abuse Claim                                  to 100% recovery18
                                     shall thereafter be asserted
                                     exclusively against the                                            Under the BSA
                                     Settlement Trust and                                               Toggle Plan:
                                     processed, liquidated, and                                         Estimated Percentage
                                     paid in accordance with the                                        Recovery: 1 – 4%
                                     terms, provisions, and                                             plus insurance rights,
                                     procedures of the                                                  expected to have
                                     Settlement Trust                                                   limited recovery19
                                     Documents.
                                                                                                        Under the
                                                                                                        Expedited
                                                                                                        Distribution:20
                                                                                                        Estimated Amount:
                                                                                                        $1,500.00
     9           Indirect            Pursuant to the Channeling              Impaired                   Under the Global
                 Abuse               Injunction set forth in                                            Resolution Plan:
                 Claims21            Article X.F of the Plan,                Entitled to Vote           Estimated Amount:
                                     each holder of an Indirect                                         Unknown22
                                     Abuse Claim shall have
                                     such holder’s Indirect                                             Estimated Percentage

18       The following calculation was used to determine the percentage recovery range under the Global Resolution Plan: ($119.9
         million (BSA Settlement Contribution) plus $425 million (Local Counsel Contribution) plus $650 million (Hartford
         settlement amount)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range).
19       The following calculation was used to determine the percentage recovery range under the BSA Toggle Plan: $99.9 million
         (BSA Settlement Contribution) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). The BSA Settlement
         Contribution is assumed to be lower under the BSA Toggle Plan versus the Global Resolution Plan as BSA is assumed to
         have incurred more litigation and professional fees prior to Plan Confirmation.
20       Pursuant to Article III.B.10 of the Plan, under the Global Resolution Plan, each holder of a properly completed non-
         duplicative proof of claim asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final
         Order of the Bankruptcy Court to file a late claim may elect on his or her Ballot to receive an Expedited Distribution, in
         exchange for a full and final release in favor of the Debtors, the Related Non-Debtor Entities, the Local Councils,
         Contributing Chartered Organizations, and the Settling Insurance Companies, including Hartford. The Expedited
         Distribution does not apply if the Plan is confirmed as a BSA Toggle Plan. Under the Plan, “Expedited Distribution” means
         a one-time Cash payment from the Settlement Trust in the amount of $1,500.00, conditioned upon Confirmation of the Plan
         as a Global Settlement Plan.
21       Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
         reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
         bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
         nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
         indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
         insurance policy, program agreement or contract.
22       The Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under both the Global Resolution Plan
         and BSA Toggle Plan since they are unliquidated and contingent and subject to objection under section 502(e) of the
         Bankruptcy Code. However, to the extent the Indirect Abuse Claims become liquidated in the future, Indirect Abuse
         Claimants have the ability, pursuant to the Plan, to bring a claim for reconsideration under section 502(j) of the Bankruptcy
         Code and may be able to recover, on account of such claim, against the Settlement Trust assets.


                                                                 25
             Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 32 of 357




 Class Designation14 Treatment under the Plan             Impairment and Estimated Amount15
                                                           Entitlement to  and Approximate
                                                                Vote      Percentage Recovery
                           Abuse Claim against the                         Recovery: N/A
                           Protected Parties (or any of
                           them) permanently                                 Under the BSA
                           channeled to the Settlement                       Toggle Plan:
                           Trust, and such Indirect                          Estimated Amount:
                           Abuse Claim shall                                 Unknown
                           thereafter be asserted
                           exclusively against the                           Estimated Percentage
                           Settlement Trust and                              Recovery: N/A
                           processed, liquidated, and
                           paid in accordance with the
                           terms, provisions, and
                           procedures of the
                           Settlement Trust
                           Documents.
  10        Interests in   Interests in Delaware BSA      Impaired           Estimated Amount:
            Delaware       shall be deemed cancelled                         N/A
            BSA            without further action by or   Not Entitled to
                           order of the Bankruptcy        Vote               Estimated Percentage
                           Court and shall be of no       (Deemed to         Recovery: 0%
                           further force or effect,       Reject)
                           whether surrendered for
                           cancellation or otherwise.


 ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY

A.     Organization Overview

       1.        The Boy Scouts of America

        The BSA was incorporated in the District of Columbia on February 8, 1910, and
subsequently chartered by Congress as a non-profit corporation under Title 36 of the United
States Code on June 15, 1916. 36 U.S.C. §§ 30901-08. The Congressional Report in Support of
the Act to Incorporate the Boy Scouts of America provides that the Scouting program “is
intended to supplement and enlarge established modern educational facilities in activities in the
great and healthful out of doors where may be the better developed physical strength and
endurance, self-reliance, and the powers of initiative and resourcefulness, all for the purpose of
establishing through the boys of today the very highest type of American citizenship.” H.R. Rep.
No. 64-130 at 245 (1916). Consistent with this charitable intention, the BSA’s congressional
charter states that the purpose of the organization is to “promote, through organization, and
cooperation with other agencies, the ability of boys to do things for themselves and others, to
train them in Scoutcraft, and to teach them patriotism, courage, self-reliance, and kindred virtues,
using the methods which are now in common use by Boy Scouts.” BSA Charter, § 3; see also


                                                26
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21          Page 33 of 357




BSA Bylaws, § 2 (“In achieving this purpose, emphasis shall be placed upon its educational
program and the oaths, promises, and codes of the Scouting program for character development,
citizenship training, leadership, and mental and physical fitness.”). These mandates have been
the guiding light for the BSA’s work for over a century.

        As a non-profit corporation, the BSA is required to adopt and carry out a charitable,
religious, educational, or other philanthropic mission. It is the BSA’s mission “to prepare young
people to make ethical and moral choices over their lifetimes by instilling in them the values of
the Scout Oath and Law.”23 Unlike a profit-seeking corporation, the BSA’s senior leadership
owes fiduciary duties to the Scouting mission, not the generation of profits. The successful
delivery of this mission to youth in America is the BSA’s fiduciary obligation. To that end, all
Scouting policies, practices, and programming are specifically designed to train Scouts in
responsible citizenship, character development, and self-reliance, in a manner consistent with the
BSA’s mission. Thus, to be eligible for Scouting, individuals must subscribe to, and conduct
themselves in accordance with, the Scout Oath and the Scout Law:

        Scout Oath. “On my honor I will do my best to do my duty to God and my country and
         to obey the Scout Law; to help other people at all times; to keep myself physically strong,
         mentally awake, and morally straight.”24

        Scout Law. “A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient,
         cheerful, thrifty, brave, clean, and reverent.”25

At all levels of Scouting, these fundamental tenets of the BSA’s mission are taught to Scouts so
they can successfully develop into our nation’s next generation of great leaders.
        In support of its mission, the BSA has long facilitated the spread of Scouting in the
United States through units chartered by local partners and has also designed and implemented
an array of its own outdoor activities, educational and skill-building programs, and career
training. Since its inception, more than 130 million Scouts have participated in the BSA’s
programming, and more than 35 million adult leaders have helped carry out the BSA’s mission.
The BSA has grown to be one of the largest youth organizations in the country, as well as one of
the largest Scouting organizations in the world. In 2019, nearly three million Scouts and adult
leaders were involved in Scouting and helped deliver more than 13 million Scouting service
hours to communities across the country.

        Throughout its 110-year history, the BSA has continually looked for ways to offer
Scouting to more young men and women. In 1912, the BSA formed the Camp Fire Girls as a
sister organization. In the 1930s, the BSA introduced Cub Scouts as a program for younger
participants. Other past and current BSA programs include Air Scouts, Sea Scouts, Exploring,
Venturing, and STEM Scouts. In 2018, the BSA welcomed girls into Cub Scouts, and in 2019,
the BSA began chartering girl units to join Scouts BSA, the program previously known as Boy
Scouts. Since 2017, over 200,000 girls have participated in Scouting, including approximately

23   BSA, Mission & Vision, https://www.scouting.org/legal/mission/.
24   BSA, What are the Scout Oath and Law?, https://www.scouting.org/discover/faq/question10/.
25   BSA, About the BSA, https://www.scouting.org/about/.


                                                          27
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 34 of 357




130,000 in Cub Scouts, 30,000 in Scouts BSA, and 65,000 in Venturing, Sea Scouts, and
Exploring. The BSA has also organized affiliated organizations and affinity groups—such as
Learning for Life, Order of the Arrow, and National Eagle Scout Association—to provide
additional educational, civic, and developmental programs for Scouts, as well as engagement
opportunities for Scouting alumni and supporters.

         The BSA also provides other services critical to continued Scouting opportunities for
America’s young men and women, including core program content, such as events and other
activities at high adventure facilities; the procurement and sale of uniforms and equipment;
information technology and digital resources; training of professional Scouters to serve in Local
Councils; communications and publications including magazines and online content for Scouts
and adult leaders; training development and delivery; national events; registration systems; and
other quality control services. In addition, every four years, the BSA hosts a National Jamboree,
where tens of thousands of Scouts from around the country gather to celebrate Scouting, learn
about teamwork and leadership, and develop lifelong friendships.

        The Headquarters of the BSA is in Irving, Texas. The BSA has approximately 1,155
employees, all of whom are located in the United States and its territories. The BSA’s
employees are located at its Headquarters; at the BSA’s national Warehouse and Distribution
Center in Charlotte, North Carolina; at approximately 158 official BSA Scout Shops located
throughout the country; and at the BSA’s four high adventure facilities located in Florida and the
U.S. Virgin Islands, New Mexico, West Virginia, and Minnesota and parts of Canada. The
BSA’s sources of funding include membership fees, high adventure facility fees, supply sales at
Scout Shops, on its website, and directly to Local Councils, donor contributions, legacies,
bequests, corporate sponsorships, and grants from foundations. In 2020, the BSA’s total gross
revenues were approximately $187 million. Of this total, approximately 28% was attributable to
supply sales, approximately 47% to membership fees, approximately 8% to high adventure
facility operations, approximately 2% to investments, approximately 4% to contributions,
approximately 1% to event fees, and approximately 10% to other.

        The BSA is governed by an executive board and an executive committee, which are
responsible for managing the organization’s affairs and electing officers. The executive board is
comprised of 72 total members and is led by the National Chair. The board is made up of 64
regular members and the executive committee, which is a twelve-member delegation of the
executive board that is also led by the National Chair. The executive committee includes, among
others, the National “Key 3,” who are responsible for guiding the BSA organization as a whole:
the National Chair (Daniel G. Ownby), National Commissioner (W. Scott Sorrells), and Chief
Executive Officer and President (Roger C. Mosby). The National Chair and National
Commissioner are volunteer positions. The executive committee has formed a bankruptcy task
force to direct the Debtors’ restructuring strategy in connection with these Chapter 11 Cases.

       2.      The Scouting Experience

       Delivery of the Scouting mission is the fiduciary obligation of the BSA. Local Councils
and Chartered Organizations, and the Scouting units that they sponsor, operationalize this
mission. Through these organizations, Scouts learn the values embodied in the Scout Oath and
Scout Law. From the beginner-level Cub Scouts to the most advanced offerings at high


                                              28
           Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 35 of 357




adventure facilities, all Scouting programming is intended to instill in the next generation of
leaders the fundamental tenets of the BSA’s mission.

               a.      Cub Scouts

        The gateway to the Scouting program is Cub Scouts, where younger participants
(kindergarten through fifth grade) first build character, learn citizenship, and develop personal
skills and physical fitness. The den—a small group of six to eight children who are the same
grade and gender—is the cornerstone of Cub Scouting. In the den, Cub Scouts make friends,
develop new skills and interests, and learn respectfulness, sportsmanship, and citizenship.
Several dens in the same community form a pack. At pack meetings, Cub Scouts engage in a
wide range of fun and interactive activities, including games, arts and crafts, skits, and songs.
Packs also hold special events and activities, such as advancement banquets, field trips,
community service projects, and, most famously, the Pinewood Derby. Cub Scouts attend camp
outings and participate in other local outdoor activities, such as hiking, biking, swimming,
sledding, and a variety of team sports, all of which help instill in them a life-long respect for the
environment, a core principle of the Scouting mission. Many of these outdoor adventures are
held at Local Council-owned properties specifically developed and maintained for the purpose of
delivering the Scouting program. Cub Scout programming is family-oriented, and adult
volunteers, many of whom are parents of participating Cub Scouts, play an active role in den and
pack leadership.

               b.      Scouts BSA

         After Cub Scouts, youth participants progress to Scouts BSA. The Scouts BSA program
focuses on service to others, community engagement, leadership development, respect for the
environment, and personal and professional growth. In Scouts BSA, adult volunteers take a back
seat, and Scouts themselves assume important leadership roles at their own meetings and
activities. Scouts BSA units, known as “troops,” are single-gender and composed of several
smaller groups called “patrols.” At patrol and troop meetings, Scouts engage in knowledge- and
skill-based challenges, team building exercises, and community service projects, such as
cleaning parks and other public spaces, enhancing nature preserves, building trails in wildlands,
constructing playgrounds, creating libraries, collecting meals for food banks, visiting with the
sick or elderly, or responding to national emergencies.

         In Scouts BSA, every Scout is able to take on a leadership role in his or her patrol, which
provides one of the unique experiences in Scouting that inspires young people from all
backgrounds, experiences, and capabilities to see themselves as a leader and hone skills that will
last a lifetime. In addition, Scouts are encouraged to participate in a wider suite of outdoor
activities, including weekend camping trips, summer camps, and themed-camporees where they
are exposed to more advanced Scouting programming and skill-building in diverse areas, such as
first aid, rock climbing, forestry, conservation, and environmental awareness. At these events,
Scouts from different troops work together and form life-long bonds. Local Council camps and
other facilities are the hub for many of these outdoor adventures.

      Central tenets of Scouts BSA programming are rank advancement and merit badges.
Young men and women begin their journey in Scouts BSA at the rank of Scout. As they master


                                                29
           Case 20-10343-LSS        Doc 4108      Filed 05/16/21   Page 36 of 357




skills and learn important life lessons, they progress to the ranks of Tenderfoot, Second Class,
First Class, Star, and then Life. Along the way, Scouts earn merit badges that recognize hard
work and achievement in sports, arts, sciences, trades, personal finance, and future careers. At
this time, there are more than 135 merit badges, and any Scout, or any qualified Venturer or Sea
Scout may earn any of them at any time. In 2019, young men and women earned more than 1.7
million merit badges that represent skills that will help them succeed throughout their lives.

       Scouts who successfully complete this rigorous program, serve as a leader in their troop
for a designated period of time, and design and lead a significant service project, are awarded
Scouts BSA’s highest rank of Eagle. Less than 8% of Scouts achieve the Eagle Scout rank, and
past Scouts achieving this honor permeate our nation’s government, economy, and culture,
including President Gerald Ford, astronaut Neil Armstrong, civil rights leader Percy Sutton, and
entrepreneurs Sam Walton and Ross Perot, to name a few.

              c.      Advanced Scouting

        In addition to Scouting’s core Cub Scouts and Scouts BSA offerings, older Scouts
participate in other advanced programs. In Venturing, co-ed groups form their own Scout-led
“crews” that design and carry out specialized programming and activities. The opportunities
available through Venturing are endless: A Scout interested in the outdoors can join a Venturing
crew that backpacks in state or national parks and kayaks in local or remote rivers; a Scout
interested in the sciences can join one that builds robots or volunteers at planetariums and
museums; and a Scout interested in community service can join one that volunteers at soup
kitchens or rebuilds homes in the wake of natural disasters. Venturing crews instill in their
members the importance of adventure, leadership, personal growth, and service, all of which are
fundamental to the Scouting mission.

        Other advanced programs for older Scouts include Sea Scouts, where Scouts learn
boating skills and water safety, and also study maritime heritage. Sea Scouts participate in
boating and other water-based excursions, such as scuba diving off the Florida Keys and
kayaking in the Everglades. Another program, Exploring, is the BSA’s preeminent workforce
development program. Through Exploring, Scouts join career-specific clubs sponsored by local
businesses, government agencies, and community organizations. Scouts develop important
personal and professional skills through immersive, on-the-job training. And STEM Scouts
offers the Scouting experience with less emphasis on the outdoors. Participating young men and
women learn about and nurture a lifelong interest in science, technology, engineering, and math
through creative, hands-on activities, educational field trips, and interaction with STEM
professionals.

              d.      High Adventure Facilities

         The apex of the Scouting program is found at the four iconic high adventure facilities
operated by the BSA. At these facilities, Scouts experience the truest embodiment of what
Congress envisioned when it chartered the organization more than a century ago—unparalleled
facilities hosting outdoor activities, educational programs, and leadership training. As Scouts
progress through Scouting, these high adventure facilities provide them with opportunities to
implement the knowledge and training that they gained through Cub Scouts and Scouts BSA at


                                             30
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21        Page 37 of 357




locations and in programs that are not available anywhere else in the country. Not surprisingly,
there is strong demand for these high adventure facilities—more than 50,000 Scouts and
Scouters participate in the programs and events held there every year, and more than two million
have done so since their openings. As their storied histories portend, these facilities and the
programming they allow play a critical role in the BSA’s delivery of the Scouting program to
young Americans.

                            (i)       Northern Tier

        The BSA opened the Northern Tier high adventure facility (“Northern Tier”)—located on
the boundary waters between Minnesota and Canada—as its first high adventure facility in 1923.
For nearly a century, the BSA has maintained several wilderness canoe bases at Northern Tier
from which generations of Scouts have explored millions of acres of lakes, rivers, forests, and
wetlands of northern Minnesota, northwestern Ontario, and southeastern Manitoba. Scouts at
Northern Tier embark on canoe treks covering up to 150 miles and lasting as long as two weeks.
Along the way, Scouts camp at remote, unstaffed campgrounds, where they must learn and
implement Scouting’s philosophy of self-sufficiency. In the winter, Northern Tier transforms
into a cold-weather camping outpost, where Scouts can engage in winter activities such as cross-
country skiing, dog sledding, snow shoeing, and ice fishing. Over the years, the BSA has hosted
almost 250,000 Scouts and Scouters at Northern Tier.26

                            (ii)      Philmont Scout Ranch

        The BSA’s largest high adventure facility, Philmont Scout Ranch (“Philmont”), was
opened in 1938 on nearly 150,000 acres of rugged mountain wilderness in the Sangre de Cristo
range of the Rocky Mountains in northeastern New Mexico. At Philmont, Scouts have access to
a labyrinth of backpacking trails, as well as 35 staffed camps and 55 trail camps, spread across
mountainous terrain ranging in elevation from 6,500 to 12,500 feet. In addition, the BSA’s
programming at Philmont features the best of the Old West—horseback riding, burro packing,
gold panning, chuckwagon dinners, and interpretive history—along with physical challenges
such as rock climbing, mountain biking, and sport shooting. These experiences teach Scouts
about our nation’s frontier history and instill in them a lifelong sense of adventure and
confidence in challenging situations. In addition, Philmont hosts a series of leadership training
programs for adult leaders. Well over a million Scouts and Scouters have experienced the
unique and diverse offerings of Philmont.27

                            (iii)     Florida Sea Base

         Florida Sea Base (“Sea Base”) was commissioned by the BSA as its third high adventure
facility in 1980. At several facilities in south Florida and the U.S. Virgin Islands, Scouts swim,
snorkel, scuba dive, and fish. Scouts also participate in boating and sailing adventures
throughout the Caribbean, as well as primitive camping on several island-based settlements.
Through Sea Base’s programming, Scouts learn to trust one another and work as a team, and also
learn the importance of conservation and the preservation of our environment. Since opening its

26   See generally BSA, About Northern Tier, https://www.ntier.org/about/.
27   See generally BSA, About Philmont, https://www.philmontscoutranch.org/about/.


                                                          31
               Case 20-10343-LSS                Doc 4108          Filed 05/16/21          Page 38 of 357




doors, the BSA has provided aquatic adventures to nearly 300,000 Scouts and Scouters at Sea
Base.28

                             (iv)      Summit Bechtel Reserve

        Most recently, in 2013, the BSA opened the Summit Bechtel Reserve (“Summit”) in the
wilds of West Virginia. It is the preeminent summer camp, high adventure facility, and
leadership training center for the millions of Scouts and adult leaders involved in Scouting now
and for generations to come. At the Summit, Scouts explore the New River Gorge region
through white-water rafting, kayaking, canyoneering, and advanced orienteering. Scouts also
participate in more modern adventures, such as skateboarding, ATV riding, freestyle BMXing,
and zip-lining. This programming pushes Scouts past their comfort zones, where they can better
develop and master the leadership, character, citizenship, and fitness that are core to the BSA’s
mission. In addition to its regular programming, the BSA hosts a National Jamboree at the
Summit every four years. In 2019, the BSA hosted the largest World Jamboree ever, with over
45,000 attendees Scouts in attendance from 167 countries. It was the first such event held in the
United States in over 50 years. All told, approximately 200,000 Scouts and Scouters have
experienced the wonders of the Summit since it opened less than a decade ago.29

         3.        Delivery of the Scouting Programs

        Local Councils and Chartered Organizations work closely together to carry out the
mission of Scouting. Each of these entities plays a vital role in training Scouts in responsible
citizenship, character development, and self-reliance. Despite their common purpose, the BSA,
Local Councils, and Chartered Organizations are legally independent entities. Each Local
Council is a non-profit corporation under the laws of its respective state and exempt from federal
income tax under section 501(c)(3) of the Internal Revenue Code. Each Local Council also
maintains its own senior management and independent volunteer board of directors. The BSA
does not hold any equity interest in any Local Council, Chartered Organization, or Scouting unit,
and only the BSA and its wholly owned subsidiary, Delaware BSA, LLC, are Debtors in these
Chapter 11 Cases.30

                   a.        Local Councils

      In furtherance of its mission, the BSA charters independently incorporated Local
Councils to facilitate the delivery of the Scouting program. Local Councils are not agents of the
BSA, and they have no authority to bind the organization.

       There are currently 252 Local Councils covering geographic areas of varying size,
population, and demographics. Although they are legally independent of the BSA, Local
Councils are required to organize, operate, and promote Scouting in a manner that is consistent
with the BSA’s mission and with the BSA’s Charter, bylaws, rules and regulations, policies, and

28   See generally BSA, About Sea Base, https://www.bsaseabase.org/about/.
29   See generally BSA, The Summit Story, https://www.summitbsa.org/about-us/summit-story/.
30   In addition to Local Councils and Chartered Organizations, the BSA is also affiliated with several non-stock Entities, each
     of which is related to, but legally independent of, the BSA. Several of these affiliated, non-stock Entities are directly
     involved in delivering the Scouting program, while others, such as the Foundation, serve the BSA’s mission in other ways.


                                                             32
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 39 of 357




guidelines. Local Councils generally do not receive financial support from the BSA; instead,
they rely upon their own fundraising through donations, product sales, special events, and
corporate gifts. The BSA does, however, provide certain corporate and administrative support to
the Local Councils in exchange for shared services and other fees and reimbursements, as well as
for the assistance of Local Councils in delivering the Scouting mission. This support includes
human resources, access to training facilities, marketing services, and general liability Insurance
Coverage.

       The BSA is responsible for developing and disseminating the structure and content of the
Scouting program, owns and licenses intellectual property, and provides training and support
services, including corporate services such as human resources, marketing and legal functions,
and information technology. The BSA, in addition to holding the power to grant charters to
Local Councils, may also revoke a Local Council’s charter for failing to meet national standards.
Local Councils, for their part, play a key role in delivering the Scouting program. Local
Councils also serve the vital function of collecting member fees and remitting such funds to the
BSA. Each of these Local Councils is crucial to the BSA’s ability to carry out its mission.

         The most important functions served by Local Councils are their recruiting of Chartered
Organizations and their oversight of the operation of the Scouting units that those Chartered
Organizations create. Local Councils also provide other services essential to Scouting,
including: funding of local Scouting programs and initiatives; recruiting of Scouts and volunteer
leaders; providing Scout and volunteer training; offering opportunities for rank advancement;
locally enforcing the BSA’s policies, rules, and regulations; and registering members and
leaders. In addition, many Local Councils own and operate service centers, camps, and other
facilities that provide the local resources necessary for a successful Scouting program.

        Local Councils own and operate hundreds of unique camps and other properties that host
outdoor activities, educational programs, and leadership training for youth involved in BSA’s
Scouting programs. Certain Local Councils also own office buildings used for their program
staff and approximately 150 Scout Shops, which the BSA leases from these Local Councils to
sell retail merchandise and other products. Certain Local Councils also own various other
properties including vacant land and/or properties that are not in use.

        A corps of qualified and trained professional and volunteer Scouters is essential for Local
Councils to provide these services. To that end, each of the Local Councils hires a professional
Scout executive and other key staff from a pool of professionals—pre-commissioned by the
BSA—who have demonstrated the moral, educational, and emotional qualities necessary for
leadership. Those commissioned professionals and other staff members support the Local
Councils in connection with day-to-day operations, recruitment of new Chartered Organizations,
management of fundraising, maintenance of program facilities, and numerous other services.
Thousands of volunteers also donate their time and resources to support the Local Councils,
including through assistance with programming, such as unit leadership, unit activities, merit
badge colleges, youth and adult leader training and advancement opportunities, and fundraising
events.




                                               33
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 40 of 357




               b.     Chartered Organizations

        There are currently more than 41,000 Chartered Organizations in the United States. They
are typically local organizations—such as faith-based institutions, clubs, civic associations,
educational institutions, businesses, and groups of citizens—that sponsor the more than 50,000
local Scouting units throughout the country. Some Chartered Organizations are actively
involved with the units that they sponsor and encourage Scouting as a means to further in their
own mission or serve their broader communities. In addition, Chartered Organizations support
the selection of adult leaders and other volunteers, and provide meeting space to the packs and
troops that they sponsor along with storage space, use of equipment, and other monetary and in-
kind support.

        Unfortunately, relationships with some of these Chartered Organizations have
deteriorated or been terminated. For example, as of December 31, 2019, the Church of Jesus
Christ of Latter-day Saints concluded its 105-year relationship as a Chartered Organization with
all Scouting programs around the world, including the BSA—which is estimated to have resulted
in approximately 525,000 fewer participants in the BSA’s Scouting programs.

B.     Corporate Structure

       1.      Delaware BSA, LLC

        Debtor Delaware BSA, LLC (“Delaware BSA”), of which the BSA is the sole member, is
a non-profit limited liability company that was incorporated under the laws of Delaware on July
11, 2019. Delaware BSA is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Delaware BSA has pledged substantially all of its assets to secure the
obligations of the BSA and Arrow under the 2019 RCF Agreement, the Prepetition Security
Agreement (2020), the 2010 Bond Agreement, and the 2012 Bond Agreement. Delaware BSA’s
principal asset is a depository account located in Delaware.

       2.      BSA Asset Management, LLC and BSA Commingled Endowment Fund, LP

        The BSA receives services from certain specialized non-Debtor Affiliates, which are
wholly-owned by, or subject to the control of, the BSA (each, a “Related Non-Debtor Entity”).
While the Local Councils facilitate the Debtors’ mission and are vital in reaching participants at
a local level, the Related Non-Debtor Entities provide specialized services under shared services
arrangements that are necessary to facilitate the BSA’s national reach, including, among other
things, investment and foundation management, management of national programs, lease
transactions, and conference and training support functions. BSA Asset Management, LLC
(“BSAAM”) is a Delaware limited liability company of which the BSA is the sole member. The
BSA receives investment management and advisory services from BSAAM, which oversees
management of the funds making up the various benefits programs and trusts of the BSA, along
with providing management and investment services for the BSA’s unrestricted endowment and
donations to the BSA. BSAAM manages the BSA’s and certain Local Councils’ investments
through the BSA Commingled Endowment Fund, LP (the “Endowment Fund”), which is a
Delaware limited partnership and investment vehicle open only to the BSA, the Local Councils,
and their affiliates for investing long-term funds. BSAAM is the general partner of the


                                              34
              Case 20-10343-LSS              Doc 4108         Filed 05/16/21   Page 41 of 357




Endowment Fund. The BSA and certain Local Councils are limited partners of the Endowment
Fund. Each limited partner receives units of partnership interest in proportion to, and in
exchange for, its financial contributions to the Endowment Fund. In addition to its role as
general partner of the Endowment Fund, BSAAM is the settlor of the BSA Endowment Master
Trust.

         3.       BSA Endowment Master Trust

        Related Non-Debtor Entity, BSA Endowment Master Trust (the “Master Trust”), is a
non-profit 501(c)(3) Delaware trust established under the laws of Delaware exclusively for the
purpose of investing funds contributed to the Endowment Fund by the BSA and participating
Local Councils. The Master Trust is a multiple pooled account trust arrangement established to
provide economies of scale and efficiency of administration to eligible Entities that elect to
invest their funds in the Master Trust. Global Trust Co. is the trustee of the Master Trust as of
the Petition Date. In addition, the Master Trust is also a limited partner of the Endowment Fund.

         4.       National Boy Scouts of America Foundation

        Related Non-Debtor Entity National Boy Scouts of America Foundation (the “BSA
Foundation”) is a non-stock, non-profit corporation organized under the laws of the District of
Columbia and exempt from federal income taxes under section 501(c)(3) of the Internal Revenue
Code. The BSA Foundation was formed in 1997 and exists to help secure the future of Scouting,
and partners with the Local Councils and donors by providing support for major-gift fundraising
efforts across the BSA organization.31 The balance of major gifts net of associated liabilities at
the end of 2020 totaled approximately $66 million. The BSA Foundation also manages the
distribution of donor-advised funds such as scholarships, funds for rebuilding camps and high
adventure facilities including after the occurrence of natural disasters, and funding for major
Scouting events such as the National Jamboree.

         5.       Learning for Life

        Related Non-Debtor Entity Learning for Life is a non-stock, non-profit corporation
organized under the laws of the District of Columbia that is exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The mission of Learning for Life is to
empower students to build exceptional character and leadership skills by guiding them through
an innovative, research-based curriculum that enhances the learning experience and teaches the
skills necessary to succeed both academically and throughout their lives. Learning for Life also
administers the Exploring club career education program for young men and women. The
Exploring program teaches important life and career skills to young people from all backgrounds
through immersive career experiences and mentorship provided by thousands of local, regional
and national businesses and organizations, which offer career-specific posts or clubs that help
youth pursue their special interests, grow, and develop.




31   See BSA National Foundation, About Us, www.bsafoundation.org/about-us/.


                                                         35
            Case 20-10343-LSS       Doc 4108      Filed 05/16/21   Page 42 of 357




       6.     Arrow WV, Inc.

        Arrow WV, Inc. (“Arrow”) is a non-stock, non-profit corporation organized under the
laws of West Virginia that is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Arrow was formed in 2009 to facilitate the acquisition and development
of the Summit. Arrow owns the real property and improvements that comprise the Summit and
leases the Summit to BSA for nominal consideration. Construction of the Summit was
accomplished with the proceeds from the 2010 Bond and the 2012 Bond to the BSA from
Fayette County, West Virginia. The bonds were purchased by JPM. The BSA provided funding
for the construction of the facility, utilizing donations and pledges to the BSA and other BSA
financial support, and the BSA provides the necessary services required to operate Summit.

       7.     Atikaki Youth Ventures Inc. and Atikokan Youth Ventures Inc.

       Related Non-Debtor Entities Atikaki Youth Ventures Inc. (“Atikaki”) and Atikokan
Youth Ventures Inc. (“Atikokan”) are non-share capital corporations formed under the laws of
Canada, with registered addresses in Winnipeg, Manitoba. Atikaki and Atikokan provide certain
services to the BSA related to the operation of Northern Tier. Atikaki maintains the Bissett,
Manitoba base for the Northern Tier high adventure facility, which offers canoe trips into the
Atikaki Provincial Park and Woodland Caribou Provincial Park. Atikokan maintains the Don
Rogert Canoe Base for the Northern Tier high adventure facility in Atikokan, Ontario, Canada,
which offers canoe trips into the Quetico and Crown Lands.

       8.     Dissolution of Inactive Entities

       As of the Petition Date, two of the Debtors’ subsidiaries—NewWorld19, LLC (“New
World”) and Texas BSA, LLC (“Texas BSA”)—had no operations or material assets and
remained inactive after the filing. Because the BSA no longer had a need to maintain NewWorld
or Texas BSA as subsidiaries, on July 16, 2020, the Debtors filed the Debtors’ Motion for Entry
of an Order, Pursuant to Section 363(b) of the Bankruptcy Code, Authorizing Boy Scouts of
America to Dissolve Inactive Non-Debtor Subsidiaries, NewWorld19, LLC and Texas BSA, LLC
[D.I. 1022]. On August 3, 2020, the Court entered an order authorizing the dissolution of
NewWorld and Texas BSA [D.I. 1063].

C.     Revenue Sources and Assets

       1.     Revenues

        As a non-profit organization, the focus of the BSA’s operations is to carry out its
charitable mission. The BSA has historically funded the work to carry out the mission, in part,
through the generation of revenue from sources such as member fees and donations.
Specifically, the BSA relies on revenue generated from membership registration fees, high
adventure facility fees, supply sales at Scout shops, on its website, and directly to Local
Councils, donor contributions, legacies and bequests, corporate sponsorships, and grants from
foundations.

       In 2019, the BSA’s total gross revenues were approximately $394 million. Of this total,
approximately 30% was attributable to supply sales, approximately 16% to membership fees,

                                             36
            Case 20-10343-LSS          Doc 4108       Filed 05/16/21     Page 43 of 357




approximately 15% to high adventure facility operations, approximately 13% to investments,
approximately 8% to contributions, approximately 8% to event fees, and approximately 10% to
other. The BSA’s estimated total 2020 gross revenues were approximately $187 million.

        Although registration and renewal numbers are not yet finalized, the Debtors believe that
Cub Scouts and Scouts BSA, in aggregate, have already met the combined retention levels as set
forth in the financial projections of approximately 650,000 and will likely exceed those levels
after unit rechartering is complete. Cub Scouts, including the Scoutreach program, and Scouts
BSA represent approximately 93% of youth members, and therefore are an effective indicator of
overall membership levels.

       2.      Identified Property

        The Debtors believe that certain property listed on the BSA’s balance sheet (the
“Identified Property”) is legally protected under applicable laws governing charities and other
non-profit organizations and, therefore, not available to satisfy certain creditors’ Claims. The
Debtors have provided a schedule of the property the Debtors intend to retain after the Effective
Date that specifically delineates such property as Identified Property or property of the Estate
(the “Retained Property List”). A copy of the Retained Property List is included appended to the
Financial Projections attached as Exhibit C hereto and further described in Article IX.E of this
Disclosure Statement. The Debtors assert that the Identified Property is not available to satisfy
certain Claims against the Debtors for one or more of the following reasons: (i) it is subject to
donors’ restrictions on use and purpose; (ii) it is core to the BSA’s charitable mission and
Scouting program; (iii) it is held in an implied charitable trust; (iv) it is part of a charitable trust
that can only be used in fulfillment and furtherance of the BSA’s charitable mission; (v) selling
or liquidating the Identified Property would violate the D.C. Nonprofit Corporation Act; (vi)
selling or liquidating the Identified Property contradicts the Bankruptcy Code’s treatment of
charitable organizations; or (vii) it is otherwise not property of the estate under applicable law.

        Specifically, it is the Debtors’ position that certain of the Identified Property was donated
with a restriction as to use or purpose rather than for general charitable purposes and is therefore,
pursuant to section 541 of the Bankruptcy Code, not property of a debtor’s estate. Moreover, to
the extent that a donor made a restricted donation, the Debtors are contractually obligated to
effectuate the donor’s intent, and selling or liquidating the Identified Property to satisfy Abuse
Claims would likely violate such intent. Even if certain Identified Property was found to be
unrestricted, both unrestricted and restricted donations made to a charity are impressed with a
charitable trust that cannot be diverted and used in contravention of the nonprofit’s charitable
mission. The same is true under the D.C. Nonprofit Corporation Act, which states that if any of
the Identified Property was donated for the nonprofit’s charitable mission, it cannot be diverted
away from its original purpose by sales, leases, repayment of debt, or other transfers of the
property.

        Additionally, certain of the Identified Property is core and indispensable to carrying out
the BSA’s mission. The Identified Property not only enables the BSA to administer
programming that trains today’s youth in the values of the Scout Oath and Law, but some of the
Identified Property, such as the BSA’s high adventure facilities, animates the purpose for which
Congress originally chartered the organization. Given that the Identified Property is core and


                                                 37
               Case 20-10343-LSS               Doc 4108          Filed 05/16/21          Page 44 of 357




absolutely essential to the BSA’s functioning as the premier Scouting organization, it is the
Debtors’ position that it cannot be available to satisfy Abuse Claims.

        Most of the Identified Property also generates revenues necessary for the BSA to carry
out its mission and is essential to the Debtors’ ability to meet its business plan. And moreover,
the sale or liquidation of the Identified Property runs contrary to the Bankruptcy Code’s
treatment of non-profits and contrary to case law holding that a charity may retain assets
notwithstanding the lack of full payment of its creditors since the absolute priority rule does not
apply in a restructuring of a charitable organization. Finally, JPM holds valid and properly
perfected liens on certain of the Identified Property, and JPM has not agreed to release its liens
on its prepetition collateral. See ¶¶ D(viii) and D(xvii) of the Cash Collateral Order.

        The Tort Claimants’ Committee has argued that the Identified Property may be used to
satisfy Abuse Claims against the Debtors and, as described in more detail in Article V.Q.2
below, has filed an adversary complaint seeking a determination that the Identified Property is
not subject to legal restrictions and should be used to satisfy Abuse Claims. The Debtors dispute
the Tort Claimants’ Committee’s causes of action relating to the Identified Property. On April
23, 2021, JPM filed a motion to intervene in the adversary proceeding.

D.       Prepetition Capital Structure

         1.        The Prepetition Debt and Security Documents

        The following is an overview of the BSA’s capital structure and approximate outstanding
obligations (collectively, the “Prepetition Obligations”) arising under the Prepetition Debt and
Security Documents as of the Petition Date, which include the following:

              Description                              Amount32                Interest Rate             Maturity
2019 RCF Agreement
                                                                                                         March 21,
     - 2019 Revolver                                                   $0          L + 125
                                                                                                          2021
    - 2019 Letters of Credit                              $61,542,720                N/A                   N/A
2010 Credit Agreement
    - 2010 Revolver                                       $25,212,317              L + 125            March 2, 2020
    - 2010 Term Loan                                      $11,250,000              L + 100            March 2, 2022
    - 2010 Letters of Credit                              $44,299,743               N/A                   N/A
2012 Bond Agreement                                      $145,662,101              2.94%              March 9, 2022
                                                                                                      November 5,
2010 Bond Agreement                                       $40,137,274               3.22%
                                                                                                          2020
Total Secured Debt                                    $328,104,15533

32   Includes estimated amounts as of February 18, 2020. Since the Petition Date, $10,000,000 was drawn on the 2019 Letters of
     Credit (defined below), resulting in corresponding increases and decreases in the 2019 Revolver (defined below) and the
     2019 Letters of Credit, respectively.
33   These amounts include contingent, undrawn letters of credit under the 2019 RCF Agreement and the 2010 Credit Agreement
     totaling $105,842,463.


                                                            38
            Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 45 of 357




        Under each of the above-referenced agreements, the BSA is the borrower and JPM is the
sole secured lender or holder, as the case may be. Collectively, the Debtors’ Prepetition
Obligations totaled approximately $328,104,155 as of the Petition Date. The Prepetition
Obligations are secured by the same collateral (collectively, the “Prepetition Collateral”), which
consists of (i) a first-priority lien and security interest in the accounts (including certain property
arising out of or otherwise relating to such accounts, but excluding certain amounts payable the
source of which is certain donor-restricted funds), deposit accounts, securities accounts and
investment property (each as defined in Article 9 of the Uniform Commercial Code), and
proceeds and products of any or all of the foregoing, of the Debtors and Arrow, (ii) a security
interest and mortgage in and to (a) the BSA’s Headquarters in Texas and (b) certain of the BSA’s
high adventure facilities, including Sea Base in Florida, Philmont in New Mexico, and Northern
Tier in Minnesota, and (iii) a collateral assignment of the Arrow Intercompany Note and Arrow
Deed of Trust (which grants a security interest and mortgage in and to the Summit in West
Virginia).

        In accordance with the Cash Collateral Order, the Debtors have been authorized to pay
prepetition and postpetition interest with respect to the Prepetition Obligations.

               a.      2010 Credit Agreement

        On August 11, 2010, the BSA entered into the 2010 Credit Agreement with JPM,
pursuant to which JPM made loans and other extensions of credit to the BSA. Arrow is a
guarantor under the facility. The 2010 Credit Agreement has been amended seven times, most
recently in conjunction with the entry into the 2019 RCF Agreement on March 21, 2019.

        The 2010 Credit Agreement has two components, a $75,000,000 revolving credit
component (the “2010 Revolver”) and a $25,000,000 term loan component (the “2010 Term
Loan”). The 2010 Credit Agreement also allowed the BSA to request the issuance of letters of
credit by JPM (the “2010 Letters of Credit”). The 2010 Revolver matured on March 2, 2020,
while the 2010 Term Loan is scheduled to mature on March 2, 2022.

         As of the Petition Date, pursuant to the 2010 Credit Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $25,212,317 in respect of the 2010 Revolver,
$11,250,000 in respect of the 2010 Term Loan, and $44,299,743 in respect of undrawn 2010
Letters of Credit.

               b.      2010 Bond Agreement

        On November 5, 2010, the BSA and Arrow entered into the 2010 Bond Agreement,
pursuant to which the Bond Issuer issued the Series 2010A Bonds in an aggregate principal
amount of $50,000,000 and the Series 2010B Bonds in an aggregate principal amount of
$50,000,000 (collectively, the “Series 2010 Bonds”), the proceeds of which were loaned to the
BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2010A and that certain Promissory Note – 2010B, each executed by the BSA and payable
to the order of the Bond Issuer, each in the original principal amount of $50,000,000, and each



                                                 39
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 46 of 357




pledged by the Bond Issuer to JPM to secure the repayment of the Series 2010 Bonds. On
November 5, 2015, the BSA repaid the Series 2010A Bonds in full.

        As of the Petition Date, pursuant to the 2010 Bond Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $40,137,274 in respect of the remaining
outstanding Series 2010 Bonds.

               c.     2012 Bond Agreement

        On March 9, 2012, the BSA and Arrow entered into the 2012 Bond Agreement, pursuant
to which the Bond Issuer issued the Series 2012 Bonds (the “Series 2012 Bonds”) in an
aggregate principal amount not to exceed $175,000,000, the proceeds of which were loaned to
the BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2012, executed by the BSA and payable to the order of the Bond Issuer in the principal
amount of $175,000,000 and pledged by the Bond Issuer to JPM to secure the repayment of the
Series 2012 Bonds.

       As of the Petition Date, pursuant to the Series 2012 Bonds, the Debtors were truly, justly,
and lawfully indebted and liable to JPM for $145,662,101 in respect of the remaining
outstanding Series 2012 Bonds.

               d.     2019 RCF Agreement

        On March 21, 2019, the BSA entered into the 2019 RCF Agreement, with Arrow as a
guarantor, pursuant to which JPM agreed to make revolving loans and other extensions of credit
to the BSA. The 2019 RCF Agreement, which matures on March 21, 2021, is a secured facility
with a revolving component (the “2019 Revolver”) and a component under which the BSA can
request the issuance of letters of credit by JPM, together in a maximum amount not to exceed
$71,500,000 (the “2019 Letters of Credit”).

        As of the Petition Date, pursuant to the 2019 RCF Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $0 in respect of the 2019 Revolver and
$61,542,720 in respect of undrawn 2019 Letters of Credit.

               e.     Prepetition Security Agreement (2019)

        The BSA’s outstanding obligations under the 2010 Credit Agreement, the 2010 Bond
Agreement, the 2012 Bond Agreement and the 2019 RCF Agreement are secured pari passu by
the “Collateral”, as defined under the Prepetition Security Agreement (2019), pursuant to which
the BSA and Arrow granted collateral to JPM, which collateral as of such date included a first-
priority lien and security interest in their accounts (including certain property arising out of or
otherwise relating to such accounts, but excluding certain amounts payable the source of which
is certain donor-restricted funds), deposit accounts, securities accounts and investment property
(each as defined in Article 9 of the Uniform Commercial Code), and proceeds and products of
any or all of the foregoing.




                                               40
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 47 of 357




              f.      Mortgages, Assignments, and Deeds of Trust

        In addition to the Prepetition Security Agreement (2019), the BSA’s outstanding
obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond
Agreement and the 2019 RCF Agreement are secured pari passu by the Florida Sea Base
Mortgage, the Florida Sea Base Assignment, the Headquarters Deed of Trust, the Headquarters
Assignment, the Northern Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage,
and the Philmont Assignment.

              g.      Collateral Assignment of Arrow Intercompany Note and Arrow Deed
                      of Trust

       Also on March 21, 2019, the BSA executed the Arrow Collateral Assignment, pursuant to
which the BSA assigned to JPM, as collateral securing the BSA’s outstanding obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement and the 2019
RCF Agreement, its right, title and interest in and to the Arrow Intercompany Note and Arrow
Deed of Trust.

              h.      Prepetition Security Agreement (2020)

       On February 3, 2020, in connection with a capital contribution by the BSA to Delaware
BSA, the BSA, Delaware BSA, and JPM entered into the Prepetition Security Agreement (2020),
pursuant to which Delaware BSA pledged its accounts (including certain property arising out of
or otherwise relating to such accounts, but excluding certain amounts payable the source of
which is certain donor-restricted funds), deposit accounts, securities accounts and investment
property (each as defined in Article 9 of the Uniform Commercial Code), and all proceeds and
products of any or all of the foregoing, as security for the Prepetition Obligations.

       2.     Trade Payables, Retirement Benefits, and Other Liabilities

        The BSA incurs debt with numerous vendors in connection with its ordinary course
organizational operations. In addition, the BSA is obligated to pay employment related benefits
to current and former employees, including, but not limited to, retirement benefits in connection
with (a) the Restoration Plan, a non-qualified defined benefit retirement plan under section
457(f) of the Internal Revenue Code, which provides supplemental retirement benefits to certain
current and former employees of the Debtors or Local Councils and (b) the Pension Plan, a
single-employer, qualified, defined benefit Pension Plan that is subject to the Employee
Retirement Income Security Act of 1974, as amended, and the Internal Revenue Code, of which
BSA is the sponsor.

E.     Local Councils and Chartered Organizations

       As discussed above, several organizations work together to deliver the Scouting program,
including Local Councils that are independently incorporated and chartered by the BSA and
Chartered Organizations which partner with the Local Councils to form the packs, troops, and
other units at which the program is delivered. Historically, Claims against the BSA, Local
Councils, and Chartered Organizations, including approximately 275 civil actions asserting
personal injury Claims against the BSA and certain Local Councils and Chartered Organizations

                                              41
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 48 of 357




as of the Petition Date (collectively, the “Pending Abuse Actions”), generally were litigated and
administered solely by the BSA. The unique relationship between the BSA and these Entities, as
discussed above, had led the BSA to take a leading role in administering such litigation. In
practice, the BSA coordinated with Local Councils and Chartered Organizations to efficiently
respond to and manage such cases, while minimizing the risk of inconsistent treatment of actions
and survivors of Abuse.

        Although applicable Local Councils are named defendants in the Pending Abuse Actions
as well, the consistent resolution of the Pending Abuse Actions required the BSA to pay careful
attention to a wide variety of litigation matters, including, for example, responses to broad
discovery requests, the overwhelming majority of which were directed at the BSA as opposed to
Local Council or Chartered Organization defendants. Through this approach, the BSA had,
among other things, facilitated the retention of joint defense counsel, responded to the vast
majority of discovery requests, coordinated with insurance carriers, and authorized and funded
the payment of any settlement amounts related to the Pending Abuse Actions or similar,
previously resolved, Claims. Given the complexity of the issues involving the Pending Abuse
Actions, and the BSA’s central role in litigating them, prior to filing these Chapter 11 Cases, the
organization had retained national coordinating counsel to oversee the handling of Claims
against it and the Local Councils and Chartered Organizations.

F.     Insurance Coverage for Abuse Claims

         The BSA has historically procured commercial, general-liability insurance (“CGL”)
policies from multiple insurers to protect itself from a myriad of risks, including Claims of
Abuse or sexual misconduct. These Insurance Policies date back to the 1930s and over time
came to include both primary and excess Insurance Coverage that provide substantial limits of
liability in many years. While the amount of coverage remains substantial in many years, the
insolvency of certain Insurance Companies and the resolution of Abuse and other Claims have
either eroded, or exhausted the liability limits for certain Insurance Policies. In some instances,
the availability of certain Insurance Policies remains contingent upon the resolution of active
pending litigation between the BSA and some of the Insurance Companies. Nonetheless, with
respect to most (if not all) policy years, at least some level of Insurance Coverage under the CGL
policies is available for bodily injury Claims, including Claims arising out of Abuse.

        At this time, the BSA is not able to calculate the total amount of Insurance Coverage that
is available to fund Abuse Claims because of the structure of the BSA’s insurance program. As
discussed in more detail below, many of the BSA’s Insurance Policies are per-occurrence
policies, meaning that those Insurance Policies will pay up to their limits of liability for each
Abuse Claim (assuming that the Abuse Claim is valued at such an amount). Thus, the BSA
needs several data points in order to analyze the total Insurance Coverage available for Abuse
Claims, including the value of each individual Abuse Claim, the Insurance Policies that will
respond to each Abuse Claim, whether those Policies are not insolvent, exhausted or settled, and
how the Abuse Claims will be distributed among the BSA’s various Insurance Policies. As such,
the Debtors cannot calculate the total amount of insurance coverage under these Insurance
Policies.




                                               42
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21          Page 49 of 357




        Additionally, the Debtors’ insurance coverage for years 2013 and later is shared among
Abuse Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors
will exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation
Claims. The Debtors have identified approximately fifty (50) Non-Abuse Litigation Claims, all
of which appear to have arisen in 2013 or later. The Debtors believe that at least ten (10) of
these Claims will be disallowed through the Claims reconciliation process. The Debtors have
approximately $200 million of available insurance coverage in each such year. Moreover, it is
possible that a material number of these claims will not exceed the $1 million per-occurrence
limit of the primary policies issued by Old Republic Insurance Company. These primary
policies have no aggregate limit; accordingly, it is the Debtors’ position that they cannot be
exhausted. As such, the assertion that the Debtors will use all of their insurance coverage for
Non-Abuse Litigation Claims is purely speculative and, in the Debtors’ view, highly unlikely.

        Moreover, while the BSA has substantial Insurance Coverage, especially post-1986,
some of the excess policies are implicated only where hundreds of millions of dollars are
exhausted based on the underlying policies, such that, many of the excess policies will likely not
contribute to Abuse Claims. Moreover, many of these high limits of coverage are in the late
1990s and 2000s, years in which there are significantly less Abuse Claims. Lastly, the Insurance
Policies are further limited given deductible obligations, exhaustion, insolvency and settled
coverage. As such, the BSA is not able to provide a specific amount available under its
Insurance Policies; however, the BSA has provided a detailed description of the Insurance
Policies and the coverage afforded under each of those policies.

         1.        Overview of the BSA’s Insurance Program

         The type of coverage provided for by the BSA’s insurance program has varied over the
last six decades. Between at least 1935 and 1982, the BSA acquired Insurance Policies where
each Claim of bodily injury allowed the BSA to access the per-person or per-occurrence limit of
liability under the applicable Insurance Policies.34 These are more commonly referred to as “per-
occurrence” policies. The per-occurrence policies generally only had aggregate limits that
pertained to products-completed operations. The Insurance Policies between 1962 and 1982 had
a per-occurrence limit of $500,000. Beginning in 1969, the BSA also began to procure excess
Insurance Policies that provided $2 million in coverage on top of the $500,000 per-occurrence
primary policies.

        Although the BSA does not have copies of the Insurance Policies between 1935 and
1962, the BSA has strong secondary evidence that Insurance Policies were issued. The BSA
believes that, if forced to do so, the BSA could prove the existence of these Insurance Policies
and the insurers’ obligations. However, the insurers, mainly Century (as defined below)—the
issuer of these Insurance Policies, have disputed the existence of these Insurance Policies.
Starting in 1962, there is no dispute regarding the existence of coverage with the BSA’s insurers.

       Insurance Company of North America, now known as Century Indemnity Company
(“Century”),35 issued the primary and umbrella policies to the BSA from approximately 1935 to
34   For purposes of simplicity, this analysis is limited to the BSA’s primary Insurance Policies.
35   Century is acting in these Chapter 11 Cases as successor to CCI Insurance Company, Insurance Company of North America.
     Indemnity Insurance Company of North America, Ace Insurance Group Westchester Fire Insurance Company, Westchester


                                                          43
            Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 50 of 357




1971. The Hartford Accident and Indemnity Company (“Hartford”) issued primary and some
umbrella policies to the BSA from 1971 to 1978. Chartered Organizations are not additional
insureds or co-insured under the Hartford policies issued to BSA prior to 1976. The Hartford
policies issued to BSA in 1976 and 1977 are ambiguous as to whether Chartered Organizations
are additional insureds.     A complete list of Chartered Organizations is available at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.
Beginning in 1978, Century issued primary policies to the BSA until 1983. The Insurance
Policies between 1962 and 1982 had a per-occurrence limit of $500,000. Beginning in 1969, the
BSA also began to procure excess Insurance Policies that provided $2 million in coverage on top
of the $500,000 per-occurrence primary policies. And beginning in 1972, the BSA began to
procure additional excess insurance policies from various insurers, including Argonaut, AIG,
Hartford, and others. Because Century and Hartford provided the BSA with primary coverage
with Insurance Policies containing no aggregate limits for several decades, Century and Hartford
have substantial insurance coverage exposure relating to the Abuse Claims. And, as discussed
above, Century has substantially more exposure for Abuse Claims given the periods it issued
Insurance Coverage to the BSA.

        Beginning in 1983, the BSA shifted its insurance program to Insurance Policies that
contained overall aggregate limits of liability. Unlike the per-occurrence policies, each payment
towards the settlement of a Claim erodes the Insurance Policy’s aggregate limit until it is
exhausted and no longer responds to Claims. The BSA purchased these types of Insurance
Policies from 1983 to the end of 1985. As a counterbalance to the imposition of aggregate limits,
the BSA’s towers of insurance in 1983 through 1985 included significant limits of liability and
excess layers of coverage. For example, in 1983, the BSA procured excess Insurance Policies
with $50 million in aggregate limits. The excess and umbrella policies were issued by various
insurers. However, even given the high aggregate limits, a majority of the Insurance Policies
during this time period have been exhausted by pre-Petition settlements and defense costs.

       The BSA again altered its insurance program beginning in 1986 through 2018, procuring
a primary Insurance Policy and a first-layer excess Insurance Policy where the deductible
matches the Insurance Policy’s limit of liability. More specifically, between 1986 and 2002, the
BSA has primary Insurance Policies with $1 million in limits of liability per year and umbrella
Insurance Policies with $1 million in limits of liability per year. Between 2002 and 2008, the
BSA has primary Insurance Policies with $1 million in limits of liability per year, but with
increased umbrella obligations. And between 2008 and 2018, the BSA maintained primary
Insurance Policies with $1 million in limits of liability per year, and umbrella Insurance Policies
with $9 million in limits of liability per year. Because of the high deductibles in the 1990 to
2018 Insurance Policies, the BSA has not accessed many of the excess Insurance Policies in
those years. There are, however, a few excess Insurance Policies that have been eroded or
exhausted by pre-Petition settlements and defense costs. Nevertheless, the BSA still has
substantial excess Insurance Coverage during this time period despite the exhaustion of a few of
the lower-excess Insurance Policies.



   Fire Insurance Company, and Westchester Surplus Lines Insurance Company. All of these Entities are generally referred to
   as “Century” herein.


                                                         44
               Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 51 of 357




        The BSA’s obligation to pay the deductibles for the Insurance Policies between 1986 and
2008 versus the Insurance Company’s obligation to pay such deductibles is subject to the terms
of such Insurance Policies. However, it is the BSA’s position that when the BSA cannot or does
not pay the deductible, the primary Insurance Policies issued between 1986 and 2008 require the
Insurance Company to pay. A dispute exists as to whether the obligation on the primary insurer
to pay the deductible on behalf of the BSA is subject to an aggregate limit of liability. The
primary insurers have asserted that a $1 million aggregate applies to this obligation. Other
insurers have asserted that the primary insurers’ obligation to pay the deductible is not subject to
any aggregate, and that the aggregate limit of liability only applies to those damages in excess of
the deductible. In the event that the aggregate limit of liability does apply to the payment of the
deductibles under the primary Insurance Policies, a related dispute exists as to whether the BSA
can directly access the excess insurance policies issued between 1986 and 2008 or whether the
BSA must continue to pay that deductible on an ongoing basis for each claim.36

        In 2019, the BSA again changed its insurance program to avoid the deductibles noted
above, which it has kept current and expects to continue in 2021. Throughout the years of
Scouting operations, the BSA has eroded certain of the Insurance Policies referenced above. The
BSA has also entered into settlement agreements pertaining to certain policies that may limit the
extent of coverage available.

         2.        The BSA’s Insurance Coverage for the Local Councils

       As noted, the BSA operates Scouting through the Local Councils and the Chartered
Organizations. Prior to 1971, each Local Council was required to procure Insurance Policies that
would provide coverage, for among other things, the types of Abuse Claims alleged herein.

        Over the course of the Chapter 11 Cases, the Debtors and the Local Councils have gone
through extensive insurance archeology efforts and discovery to obtain evidence of policies
issued to the Local Councils prior to 1978. To date, the BSA and Local Councils have been able
to locate either copies of the Insurance Policies or secondary evidence of their existence;
however, some of the secondary evidence does not provide specific terms of the Insurance
Policies, such as limits or the policy period. Discovery is ongoing in that regard.

        From these insurance archeology efforts, the BSA and Local Councils have also learned
that several Insurance Companies issued specific Insurance Policies to the Local Councils. For
example, from 1965 to 1971, Century created an insurance program for the Local Councils.
Likewise, from 1975 to 1976, the New Hampshire Insurance Company (“AIG”) also created an
insurance program through a broker, R.F. Lyons, that issued a significant number of AIG
Insurance Policies to Local Councils. AIG also issued a substantial amount of Insurance Policies
to Local Council as early as the 1940s.

      Starting in 1971, the BSA began adding certain Local Councils as additional insureds
under its CGL policies. Then, in 1978, the BSA formalized this practice through the

36   Between 2008 and 2018, there is no dispute that the primary Insurance Policies between 2008 and 2018 are not subject to an
     aggregate limit of liability.




                                                            45
              Case 20-10343-LSS              Doc 4108        Filed 05/16/21        Page 52 of 357




implementation of a General Liability Insurance Program (“GLIP”), whereby the BSA agreed to
procure general liability insurance for all Local Councils by including them in the definition of
“Named Insured” in all of the BSA CGL Insurance Policies. Similarly, starting in 1978, the
BSA began to provide Insurance Coverage under its CGL policies to certain Chartered
Organizations.

        Schedule 3 to the Plan sets forth the various Insurance Policies that the BSA alleges
afford the Local Councils Insurance Coverage on account of Abuse Claims. Columbia Casualty
Company; The Continental Insurance Company as successor in interest to certain policies issued
by Harbor Insurance Company; The Continental Insurance Company successor by merger to
Niagara Fire Insurance Company; and The Continental Insurance Company (collectively
“Continental Insurance Company”) disagree with Schedule 3’s allegation that certain policies
issued by Continental Insurance Company or related entities afford the Local Councils any
Insurance Coverage with respect to Abuse Claims, and Continental Insurance Company intends
to vigorously defend this position.

         3.       Chartered Organizations’ Rights Under the BSA Insurance Policies

        Starting in or around 1976, the BSA included Chartered Organizations as insureds on its
Insurance Policies. Specifically, the BSA added sponsors and Chartered Organizations as
insureds. It is the BSA’s position that Chartered Organizations are not an insured under any of
the BSA’s pre-1976 Insurance Policies; therefore, Chartered Organizations have no right to
access the proceeds of these Insurance Policies to pay Abuse Claims.37

        To the extent that the Chartered Organizations have rights to the BSA’s post-1976
Insurance Policies, those rights are limited as such Insurance Policies have deductible obligations
(as noted above), aggregate limits, exhausted limits, settlements, exclusions, etc.

        For example, the BSA’s 1978 Insurance Policy includes a deductible endorsement that
requires a $250,000 deductible be met for each occurrence; therefore, Chartered Organizations
access to the 1978 to 1980 Insurance Policies is limited by the required deductible obligation.
The Chartered Organizations’ access to the BSA’s 1980 to 1982 Insurance Policies are likewise
limited given many of these policies are either insolvent, exhausted or released through
settlement. Further, the BSA’s 1983 to 1985 Insurance Policies are also subject to aggregate
limits, many of which have been substantially eroded based on pre-petition settlements and
payments.

        Additionally, in 1984, the Insurance Policies included an endorsement that provided that
the Insurance Policies would be primary insurance for Chartered Organizations. However, prior
to 1984, there was no such endorsement or language in the BSA policies. Therefore, for all pre-
1984 claims, Chartered Organizations would not have primary access to the BSA’s Insurance
Policies. The Chartered Organizations would likewise be responsible for the high deductibles on
all post-1986 Insurance Policies.



37   The BSA understands that some Chartered Organizations have asserted they are insured under the pre-1976 Insurance
     Policies. The BSA disputes this contention.


                                                        46
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 53 of 357




       4.      The First Encounter Agreement and Subsequent Endorsement in the BSA
               Policies

        As noted above, Century provided the BSA with primary Insurance Coverage for several
decades. In 1996, the BSA and Century engaged in an effort to minimize disputes regarding
Insurance Coverage, specifically in regard to Abuse Claims. As a result of those discussions, on
or about May 24, 1996, the BSA and certain Century Entities executed the “Settlement
Agreement Regarding Sexual Molestation Claims.” This settlement is often referred to as the
“First Encounter Agreement” (“FEA”). For the avoidance of doubt, the FEA only applies to
Abuse Claims based on the definitions set forth therein.

        Pursuant to the FEA, the BSA and Century agreed that “the date of ‘occurrence’
pertaining to any Sexual Molestation Claim shall be the date when the first act of Sexual
Molestation took place, even if additional acts of Sexual Molestation or additional Personal
Injuries arising therefrom also occurred in subsequent policy periods; and all damages arising out
of such additional acts of Sexual Molestation or additional Personal Injuries shall be deemed to
have incurred during the policy year when the first act of Sexual Molestation took place.” The
BSA and Century were the only parties to the FEA; however, several of the BSA’s other
Insurance Companies ascribe to this agreement and provide coverage according to the first
alleged year the Abuse occurred. Certain parties contend that the FEA is only applicable to
Century; however, the Debtors disagree as the BSA and certain of the BSA’s Insurance
Companies have adjusted Abuse Claims consistent with the FEA since 1996.

        In about 2008, the BSA’s primary and excess Insurance Policies include the “Date of
Exposure for Molestation Claims” endorsement. Similar to the FEA, the endorsement provides
that any alleged sexual molestation occurrence involving the same claimant would be treated as a
single occurrence with the date of the first alleged act of Abuse being designated the “date of
loss.”

       5.      Prepetition Insurance Coverage Actions

        Prior to the Petition Date, the BSA’s Insurance Companies generally defended and
indemnified the BSA against Abuse Claims. In certain years in which the BSA’s Insurance
Policies were exhausted, insolvent or settled, the BSA would fund the settlement of Abuse
Claims. While the Insurance Companies reserved the right to do so with respect to many Abuse
Claims, in the last four years the BSA’s Insurance Companies have only denied coverage in
connection with a very limited number of underlying lawsuits.

       The denials related to these lawsuits prompted the following Insurance Coverage
Actions: (a) Boy Scouts of America, et al. v. Insurance Company of North America et al., Case
No. DC-18-11896, pending in the 192nd Judicial District Court of Dallas County, Texas; (b) Boy
Scouts of America, et al. v. Hartford Accident and Indemnity Co., et al., Case No. DC-18-07313,
pending in the 95th Judicial District Court of Dallas County, Texas; (c) National Surety Corp. v.
Boy Scouts of America, et al., Case No. 2017-CH-14975, pending in the Circuit Court of Cook
County, Illinois, Chancery Division. Hartford also initiated an adversary proceeding in these
Chapter 11 Cases styled Hartford Accident and Indemnity Co. and First State Ins. Co. v. Boy
Scouts of America, et al., Adv. Pro. No. 20-50601 (LSS). The majority of the Insurance


                                              47
               Case 20-10343-LSS                Doc 4108          Filed 05/16/21          Page 54 of 357




Coverage Actions are currently stayed by operation of the automatic stay; however, the parties to
the Hartford actions have agreed to stay the entirety of the adversary proceeding and the
corollary state court action.

        The Insurance Coverage Actions involved several of the BSA’s Insurance Companies,
including Century, Hartford, National Surety Corporation (“National Surety”) and Allianz
Insurance (“Allianz”). The Insurance Companies in the Insurance Coverage Actions asserted
that the BSA and Local Councils were not entitled to coverage for specific sexual abuse claims
based on various coverage defenses, including, but not limited to, the number of “occurrences”
that were triggered by the Insurance Policies, the expected and intended language in the
Insurance Policies precluded Insurance Coverage, and that the BSA had failed to cooperate with
its Insurance Companies.

        The Debtors believe that such defenses or limitations to the scope of Insurance Coverage
are without merit. In the spirit of reaching consensus with the Insurance Companies, the BSA is
currently participating in mediation with its Insurance Companies to resolve certain disputes
regarding the Debtors’ rights to Insurance Coverage under the Insurance Policies.38

        Under the Plan, the Insurance Coverage Actions (along with Insurance Actions) will be
contributed to the Settlement Trust. It is difficult to quantify the value of the Insurance Coverage
Actions and Insurance Actions as the resolution of these Actions is dependent on the
interpretation of certain terms, provisions, and exclusions in the Insurance Policies. However, if
the BSA and the Settlement Trust are successful in defeating the coverage defenses that have
been, or may be asserted in the Insurance Coverage Actions and Insurance Actions (which the
BSA believes is probable), the proceeds of these Actions could represent a substantial
contribution to the Settlement Trust.

         6.        Post-Petition Insurance Coverage Defenses Asserted by Insurance Companies

       The BSA tendered the Abuse Claims that were the subject of the Proofs of Claim to the
BSA’s Insurance Companies under the Insurance Policies. The BSA’s Insurance Companies
have reserved rights relating to the Abuse Claims under the Insurance Policies on various
grounds, including but not limited to:

                  The BSA may have failed to cooperate in the defense and investigation of the
                   Abuse Claims;

                  The BSA may not settle the Abuse Claims in violation of the Voluntary Payment
                   provision under the Insurance Policies;

                  Many of the Abuse Claims are not compensable under the Insurance Policies
                   because of statute of limitations issues;


38   Pursuant to the Bankruptcy Court’s Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and
     (III) Granting Related Relief [D.I. 812] entered on June 9, 2020, the mediations are currently before the Bankruptcy Court-
     appointed Mediators, the Honorable Kevin Carey (Ret.), Paul Finn, and Timothy Gallagher for the purpose of mediating the
     comprehensive resolution of issues and Claims in the Chapter 11 Cases through a chapter 11 plan.


                                                             48
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 55 of 357




               The BSA, Local Councils, and Chartered Organizations expected and intended the
                injuries subject to the Abuse Claims;

               The anti-assignment provisions in the Insurance Policies preclude the BSA, Local
                Councils and Chartered Organizations from assigning their Insurance Policies to
                the Trust; and

               Certain of the proposed terms of the Plan and TDPs violate the terms and
                conditions of the Insurance Policies.

The BSA strongly contests the merits of these coverage defenses. Further, there is no merit to
any contention by the BSA’s Insurance Companies that the BSA cannot assign the proceeds of
the Insurance Policies to the Trust as this is well settled under Third Circuit law. As noted
above, the BSA is actively working with the Insurance Companies to resolve these disputes.

       7.       Insurer Letters of Credit

         In connection with its insurance program, BSA posted certain letters of credit issued by
JPM to secure obligations arising under certain of BSA’s Insurance Policies (such letters of
credit, the “Insurer LCs”). Neither any provision in the Plan nor the occurrence of the Effective
Date shall alter, amend, or otherwise impair the rights and obligations of BSA, JPM, or any
applicable Insurance Company holding one or more Insurer LCs. Without limiting the
foregoing, nothing in the Plan or any confirmation order shall preclude any beneficiary of an
Insurer LC from setting off, recouping, or drawing on any Insurer LC issued, or other security
provided, for the benefit of the applicable Insurance Company in accordance with the applicable
documents governing such Insurer LC or other security, or applying amounts therefrom to any
Claim secured by an Insurer LC or other security.

        ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES

        The safety of children in its programs is the most important priority of the BSA. The
BSA today enforces a robust set of multilayered policies and procedures to protect the young
men and women involved in Scouting. These measures are informed by respected experts in the
fields of child safety, law enforcement, and child psychology. The BSA is committed to the
protection of its Scouts, and that commitment is integral to the BSA’s identity and mission as it
seeks to continue instilling values of leadership, service, and patriotism in millions of children
who participate in Scouting programs across the country.

A.     The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against the
       BSA

        As widely reported, as of the Petition Date, the BSA was a defendant in numerous
lawsuits related to historical Abuse in its programs. Indeed, many Abuse victims had taken legal
action against the BSA and Local Councils in the civil tort system. As explained further below,
recent changes in state statutes of limitations led to a sharp increase in the number of Claims
asserted against the BSA and placed tremendous financial pressure on the organization. In
addition to Pending Abuse Actions that were pending in state and federal courts across the


                                              49
               Case 20-10343-LSS                 Doc 4108          Filed 05/16/21          Page 56 of 357




United States, attorneys for Abuse victims had provided information regarding approximately
1,400 additional Claims not yet filed, for a total of approximately 1,700 known asserted Abuse
Claims.

        In light of the increasing number of Claims asserted against the BSA, the BSA made the
decision that it could not continue to address Abuse litigation in the tort system on a case-by-case
basis. The BSA spent more than $150 million on settlements and legal and related professional
costs from 2017 through 2019 alone. In addition to the unsustainable financial cost of continuing
to engage in piecemeal litigation across the country, continuing this process would have resulted
in the risk of inconsistent judicial outcomes and inequitable treatment of victims. For these
reasons, beginning in late 2018, the BSA, with assistance of legal and financial advisors, began
to explore strategic options for achieving an equitable global resolution of Abuse Claims.

        In connection with these strategic efforts, the BSA recognized that it would ultimately
need to structure a settlement around a plan of reorganization that provides for channeling
injunctions with respect to both current and potential future Abuse Claims.39 Accordingly, the
BSA determined, in consultation with its advisors, that it was necessary and appropriate to
engage an independent third-party Representative for holders of Future Abuse Claims. After
considering possible candidates for the role, the BSA selected James L. Patton, Jr. in early 2019
to serve as future claimants’ representative (the “Future Claimants’ Representative”).40 Future
Abuse Claims include any Direct Abuse Claim against any Protected Party that is attributable to,
arises from, is based upon, relates to, or results from, in whole or in part, directly, indirectly, or
derivatively, alleged Abuse that occurred prior to the Petition Date but which, as of the date
immediately preceding the Petition Date, was held by a Person who, as of such date, (a) had not
attained eighteen (18) years of age, or (b) was not aware of such Direct Abuse Claim as a result
of “repressed memory,” to the extent the concept of repressed memory is recognized by the
highest appellate court of the state or territory where the claim arose. Notwithstanding the
foregoing, if the Plan is Confirmed as a Global Resolution Plan, then, with respect to any
Contributing Chartered Organization, the term “Future Abuse Claim” shall be limited to any
such Claim that is attributable to, arises from, is based upon, relates to, or results from, Abuse
that occurred prior to the Petition Date: (a) in connection with the Contributing Chartered
Organization’s sponsorship of one or more Scouting units; or (b) that has been asserted in a proof
of claim in the Chapter 11 Cases asserting a Direct Abuse Claim, which Claim was filed by the
Bar Date or was permitted by a Final Order of the Bankruptcy Court to file a late claim. For the
avoidance of doubt, Direct Abuse Claims include Future Abuse Claims and their treatment under
the Plan is the same.

       In addition, the BSA engaged in discussions with several groups, including an ad hoc
group of attorneys representing numerous holders of Abuse Claims advised by James Stang of
Pachulski Stang Ziehl & Jones LLP, and certain of its insurers.

39   Unlike a future Claim in other mass tort contexts, there is no latency period for Abuse. In the Abuse context, a future Claim
     is properly understood as a Claim related to Abuse that has already occurred but which is held by an individual who (a) has
     not attained 18 years of age, or (b) was not aware of such Abuse Claim as a result of “repressed memory,” such that he or
     she is not aware that he or she holds an Abuse Claim, to the extent the concept of repressed memory is recognized by the
     highest appellate court of the State or territory where the Claim arose.
40   As noted in Article V herein, the Bankruptcy Court appointed Mr. Patton as the Future Claimants’ Representative on April,
     24, 2020, nunc pro tunc to the Petition Date.


                                                             50
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21   Page 57 of 357




         One of the strategic options that the BSA explored throughout 2019 included efforts to
reach a settlement with a substantial number of Abuse victims that could be implemented
through a prearranged chapter 11 proceeding. Those efforts involved several meetings with
attorneys representing many Abuse victims, including a two-day mediation in early November
2019. The mediation was attended by a Future Claims Representative and some of the BSA’s
Insurance Companies. Unfortunately, the mediation was unsuccessful. It became apparent that
attorneys for Abuse victims believed that certain Local Councils with significant Abuse
liabilities had significant assets that could be used to compensate victims. Further, it became
clear that attorneys for Abuse victims would only accept information about the nature and extent
of the BSA’s available assets if provided through a court-supervised process. Accordingly, the
BSA recognized in late 2019 that there were no meaningful prospects for a prearranged global
resolution. Under those conditions, the Debtors commenced these Chapter 11 Cases to achieve
dual objectives: (a) timely and equitably compensate victims of Abuse in Scouting and (b)
ensuring that the BSA emerges from bankruptcy with the ability to continue its vital charitable
mission.

B.       The Impact of Statutes-of-Limitation Changes on Claims against the BSA and Non-
         Debtor Stakeholders

        The number of Claims against the BSA has increased dramatically over the past twenty
years due to changes to state statutes of limitations governing Causes of Action alleging child
Abuse. Since 2002, 17 states have enacted legislation allowing individuals to bring Claims that
would otherwise have been barred by the applicable limitations period. Most of these
jurisdictions (including California, Delaware, Georgia, Hawaii, Minnesota, New Jersey, and
North Carolina) have implemented revival windows that temporarily eliminate the civil statutes
of limitations for survivors of Abuse whose Claims have already expired. These revival
windows have allowed older survivors of child Abuse to bring lawsuits decades after the Abuse
occurred, including against private organizations, such as the BSA and Local Councils. Other
jurisdictions (including Vermont) have fully eliminated limitations periods going forward and
revived expired Claims. Additionally, more states are considering opening statute of limitation
windows, extending statutes of limitations, or even removing statutes of limitations for victims
of child sexual Abuse.

        The trend of retroactive revisions to limitations periods for Abuse Claims accelerated in
2019, when more than a dozen states (including Arizona, California, District of Columbia,
Montana, New Jersey, New York, and North Carolina) revised their limitations periods to allow
survivors of Abuse to bring Claims that would otherwise have been time-barred. Shortly before
the Petition Date, a group of plaintiffs filed suit in the U.S. District Court in the District of
Columbia alleging that the District’s recent revival-window legislation permits plaintiffs to bring
previously time-barred Claims, regardless of where the Abuse occurred or where the plaintiff
resides.41 In addition, prior to the Petition Date, plaintiffs began pursuing a theory that the
recently opened New Jersey statute of limitations allowed the filing of any Claim that arose prior
to 1979, regardless of where the Abuse occurred, since the BSA was headquartered in New
Jersey prior to that date, before its Headquarters moved to Irving, Texas.


41   See Does 1-8 v. Boy Scouts of America, Case No. 20–00017 (D.D.C.).


                                                          51
              Case 20-10343-LSS              Doc 4108         Filed 05/16/21         Page 58 of 357




        These changes in statutes of limitations have dramatically altered the legal landscape for
Abuse Claims. Specifically, the number of suits alleging Claims from earlier years that would
otherwise have been barred by the applicable limitations period has surged, which is reflected in
the filing of tens of thousands of Abuse claims in these Chapter 11 Cases. These suits have
forced the BSA to look backward—past the decades of progress and leadership in youth
protection—to the mid- to late-twentieth century, when the vast majority of the Abuse in
Scouting occurred. Claims alleging Abuse within the last thirty years make up a small fraction
of total known Abuse claims.42 The vast majority of the Claims the BSA is now facing allege
Abuse from the 1960s to the 1980s. Fairly compensating survivors that were abused during this
period placed tremendous financial pressure on the BSA and its local partners.

                           ARTICLE V. THE CHAPTER 11 CASES

A.       Commencement of the Cases and First Day Relief

        On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing voluntary
petitions for relief under chapter 11 of the Bankruptcy Code. As of the date hereof, the Debtors
have continued, and will continue until the Effective Date, to operate their organization as
Debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        Also on the Petition Date, the Debtors filed a number of motions seeking typical “first
day” relief in chapter 11 cases authorizing the Debtors to maintain their operations in the
ordinary course (collectively, the “First Day Motions”). This relief was designed to ensure a
seamless transition into the chapter 11 process and allow the Debtors to maintain their operations
in the ordinary course so as to function smoothly while their cases progressed. The Bankruptcy
Court granted substantially all of the relief requested in the First Day Motions and entered
various orders authorizing the Debtors to, among other things:

        Continue paying employee wages and benefits [D.I. 295];

        Continue the use of the Debtors’ cash management system, bank accounts, and business
         forms [D.I. 381];

        Continue the use of certain cash collateral and the granting of adequate protection with
         respect to the use of such cash collateral [D.I. 433];

        Continue customer, scout and donor programs, and honor related prepetition obligations
         [D.I. 279];

        Pay certain prepetition taxes and assessments [D.I. 366];

        Pay certain prepetition obligations for essential vendors, foreign vendors, shippers,
         warehousemen, and other Lien claimants [D.I. 275];


42   Of the approximately 95,200 pending or asserted Abuse Claims against the BSA, approximately 65,000 claims have
     ascertainable dates. Of the approximately 65,000 dated Claims, approximately 80% involve Claims alleging Abuse that
     occurred before 1988.


                                                         52
             Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 59 of 357




        Pay certain prepetition obligations under shared services arrangements with the Local
         Councils and Related Non-Debtor Entities and authorize the Debtors to continue
         performing or paying under shared services arrangements with the Local Councils and
         Related Non-Debtor Entities [D.I. 369]; and

        Establish procedures for utility providers to request adequate assurance of payment and to
         prohibit utility companies from altering or discontinuing service [D.I. 273].

B.       Procedural Motions

       The Debtors filed various motions on the Petition Date regarding procedural issues
common to chapter 11 cases of similar size and complexity. The Bankruptcy Court granted
substantially all of the relief requested in such motions and entered various orders authorizing the
Debtors to, among other things:

        Establish procedures for interim compensation and reimbursement of expenses of chapter
         11 professionals [D.I. 341]; and

        Retain and compensate certain professionals utilized by the Debtors in the ordinary
         course of their non-profit operations [D.I. 354].

C.       Critical Vendors and Shared Services

        As described above, the Debtors filed various First Day Motions, two of which were
motions to pay prepetition Claims of critical vendors [D.I. 7] (the “Critical Vendor Motion”) and
prepetition obligations under shared services arrangements [D.I. 15] (the “Shared Services
Motion”). Pursuant to the Critical Vendor Motion, the Debtors obtained authorization to pay, in
the ordinary course of the Debtors’ non-profit operations, prepetition Claims of essential
vendors, foreign vendors, 503(b)(9) vendors, and other Lien claimants. Pursuant to the Shared
Services Motion, the Debtors requested authorization to pay prepetition obligations under shared
organizational services agreements related to the Local Councils and Related Non-Debtor
Entities and to continue performing under such arrangements. As explained in detail in the
Shared Services Motion, the BSA provides benefits programs, liability insurance, and
administrative services to Local Councils, such as accounting, human resources, information
technology, member recruitment, fundraising, marketing, leadership training, and other related
support (the “Shared Services Arrangements”). Without these Shared Services Arrangements,
the Debtors would be incapable of providing Scouting programs nationwide and Local Councils
would be unable to operate their organizations.

D.       Retention of Chapter 11 Professionals

        On March 17, 2020, the Debtors filed applications to retain (i) Sidley Austin LLP
(“Sidley Austin”), as the Debtors’ bankruptcy counsel; (ii) Morris, Nichols, Arsht & Tunnell
LLP, as the Debtors’ bankruptcy co-counsel; (iii) Alvarez & Marsal North America, LLC, as
financial advisor; (iv) Bates White, LLC, as Abuse Claims consultant (“Bates White”);
(v) KCIC, LLC, as insurance and valuation consultant; (vi) Omni Agent Solutions, as
administrative agent; (vii) Haynes and Boone, LLP, as special insurance counsel; and


                                                 53
               Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 60 of 357




(viii) Ogletree, Deakins, Nash, Smoak & Stewart, P.C., as special litigation counsel [D.I. 204,
205, 206, 207, 208, 209, 210, and 220]. In April 2020, the Bankruptcy Court entered orders
authorizing the retention of all the Debtors’ listed Estate Professionals, except for Sidley Austin
[D.I. 339, 340, 353, 355, 364, 372, and 463]. On May 29, 2020, the Bankruptcy Court issued a
bench ruling overruling the objection to the Debtors’ application to retain Sidley Austin as
bankruptcy counsel filed by Century [D.I. 755]. On June 2, 2020, the Bankruptcy Court entered
an order granting Sidley Austin’s retention [D.I. 758].43

        Thereafter, the Debtors filed additional applications to retain (i) PricewaterhouseCoopers
LLP, as independent auditor and tax compliance services provider to the Debtors; (ii) Appraisers
of the Keys, Inc.; JFW Ranch Consulting, LLC; Hotel & Leisure Advisors; F.I. Salter, Inc.;
Dawn M. Powell Appraisals Inc.; and BW Ferguson & Associates Ltd., as appraisers with
respect to the Debtors’ four high adventure facilities, discussed in greater detail herein;
(iii) Quinn Emanuel Urquhart & Sullivan, LLP as special litigation counsel; and (iv) JLL
Valuation & Advisory Services, LLC (“JLL”) as appraiser with respect to certain Local Council
real properties [D.I. 796, 868, 1125, and 1762]. The Bankruptcy Court entered orders approving
the Debtors’ retention applications on June 24, 2020, July 8, 2020, September 18, 2020, and
December 14, 2020, respectively [D.I. 889, 984, 1343, and 1841].

         On October 22, 2020, the Debtors filed an application requesting authorization to retain
White & Case LLP (“White & Case”) as bankruptcy counsel because core members of their
restructuring team had transitioned their practices to White & Case from Sidley Austin [D.I.
1571]. The Debtors’ restructuring team who transitioned have led the Debtors’ restructuring
efforts for the past two years and are familiar with the numerous stakeholders that are actively
participating in these Chapter 11 Cases. The Bankruptcy Court entered an order authorizing the
retention of White & Case on November 8, 2020 [D.I. 1698], over the objection of Century [D.I.
1637].44

E.       Appointment of Fee Examiner

       Given the size and complexity of the Chapter 11 Cases, on September 18, 2020, the Court
entered an order appointing Justin H. Rucki of Rucki Fee Review, LLC as Fee Examiner [D.I.
1342].




43   On June 11, 2020, Century filed a Notice of Appeal [D.I. 837] of the Bankruptcy Court’s order authorizing the Debtors’
     retention of Sidley Austin. On May 7, 2021, the U.S. District Court for the District of Delaware issued a final order
     affirming the Bankruptcy Court’s decision to authorize the retention of Sidley Austin [D.I. 3292] (Civil Action No. 20-cv-
     798, BAP No. 20-14).
44   On December 2, 2020, Century filed a Notice of Appeal [D.I. 1771] of the Bankruptcy Court’s order authorizing the
     Debtors’ retention of White & Case. The appeal was before the U.S. District Court for the District of Delaware (Civil
     Action No. 20-cv-1643, BAP No. 20-58) (the “W&C Retention Appeal”). On February 26, 2021, Century filed its
     Stipulation of Dismissal of Bankruptcy Appeal stipulating to the dismissal of the W&C Retention Appeal.


                                                            54
              Case 20-10343-LSS               Doc 4108        Filed 05/16/21         Page 61 of 357




F.       Appointment of Statutory Committees, Ad Hoc Committee, and Future Claimants’
         Representative

         1.       Ad Hoc Committee of Local Councils

        Prior to the Petition Date, the BSA assisted in the formation of an ad hoc committee of
Local Councils comprised of eight Local Councils45 of various sizes from regions across the
country (the “Ad Hoc Committee”). The primary purpose of the Ad Hoc Committee is to allow
Local Councils to participate in negotiations regarding a global resolution of Abuse Claims and
other issues important to them, including the treatment of their shared insurance with the BSA.
The Ad Hoc Committee has also been instrumental in coordinating the BSA’s ongoing efforts to
collect and organize Local Council asset information. The individual members of the Ad Hoc
Committee are all volunteers. The volunteer chair is Richard G. Mason of the Wachtell, Lipton,
Rosen & Katz law firm. Mr. Mason is the volunteer president of the Greater New York Council.

         2.       Unsecured Creditors Committee

       On March 5, 2020, the United States Trustee appointed the Committee of Unsecured
Trade Creditors (the “Creditors’ Committee”), which consists of five members [D.I. 141]. The
Creditors’ Committee represents the interests of all non-Abuse-related unsecured creditors,
including former employees, litigation claimants, and other non-Abuse unsecured creditors. The
members of the Creditors’ Committee are (1) Pension Benefit Guaranty Corporation, represented
by Tom Taylor; (2) Girl Scouts of the United States of America, represented by Jennifer Rochon;
(3) Roger A. Ohmstede; (4) Pearson Education, Inc., represented by John Garry; and (5) Lion
Brothers Inc., represented by Susan Ganz.

         3.       Tort Claimants’ Committee

       On March 5, 2020, the United States Trustee also appointed the Tort Claimants’
Committee (together with the Creditors’ Committee, the “Committees”), which consists of nine
individual members who hold Abuse Claims against the Debtors [D.I. 142].

        To date, the Debtors have cooperated with the Committees, creditors, and other
stakeholders on complex diligence and informal discovery issues, including participation in
meet-and-confer calls, question-and-answer sessions, and the review and production of a
significant volume of responsive documents and other information.

         4.       Future Claimants’ Representative

        On March 18, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order
Appointing James L. Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc
to the Petition Date [D.I. 223]. On April, 24, 2020, the Bankruptcy Court appointed Mr. Patton
as the legal representative of Future Claimants [D.I. 486] (the “Future Claimants’
Representative”), nunc pro tunc to the Petition Date.

45   The members are: (1) Andrew Jackson Council; (2) Atlanta Area Council; (3) Crossroads of America Council; (4) Denver
     Area Council; (5) Grand Canyon Council; (6) Greater New York Councils; (7) Mid-America Council; and (8) Minsi Trails
     Council.


                                                         55
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21          Page 62 of 357




       On May 5, 2021, the Future Claimants’ Representative filed his Fourth Supplemental
Declaration of James L. Patton, Jr. [D.I. 3146]. The declaration provided that as the Future
Claimants’ Representative, Patton has continued to monitor any potential conflicts and remains
independent, disinterested, and without interests materially adverse to the Future Claimants.
Likewise, on May 5, 2021, Young Conaway Stargatt & Taylor, LLP filed its Third Supplemental
Declaration of Edwin J. Harron [D.I. 3147]. This declaration provides that as the legal
representative to the Future Claimants’ Representative, Edwin J. Harron has continued to
monitor any potential conflicts and remains independent, disinterested, and without interests
materially adverse to the Future Claimants.

         5.        Coalition of Abused Scouts for Justice

        On July 24, 2020, the Coalition of Abused Scouts for Justice (the “Coalition”), an ad hoc
group representing the interests of Abuse survivors, filed its Notice of Appearance and Request
for Service of Notices and Documents [D.I. 1040]. The Coalition was formed in connection with
several law firms (“State Court Counsel”)46 representing holders of Abuse Claims. The
Coalition is made up of approximately 11,875 Abuse survivors having signed an “Affirmative
Consent” which consents to becoming a member of the Coalition and authorizes their respective
State Court Counsel to instruct the Coalition’s professionals in connection with these Chapter 11
Cases. Additionally, the Coalition has asserted that the State Court Counsels represent
approximately 65,000 Abuse survivors collectively and many of such additional Persons are
expected to sign “Affirmative Consents.”

        On January 29, 2021, the filed its Third Amended Verified Statement of Coalition of
Abused Scouts of Justice Pursuant to Bankruptcy Rule 2019 [D.I. 1996 and 1997], and provides
information regarding its members (with certain personal information redacted). The Coalition
is represented by Monzack Mersky and Browder, P.A., and Brown Rudnick LLP.

         6.        United Methodist Ad Hoc Committee

        In late 2020, 49 United Methodist Annual Conferences supported the formation of an ad
hoc group (the “United Methodist Ad Hoc Committee”) to advance the interests generally of
United Methodist local churches and other United Methodist organizations that serve or have
served as Chartered Organizations to the BSA. The United Methodist Ad Hoc Committee,
comprising of twelve members, has retained Bradley and Potter Anderson & Corroon LLP to
represent them in these Chapter 11 Cases. The United Methodist Ad Hoc Committee also
participates in the mediation regarding issues in connection with a global resolution of Abuse
Claims. On January 6, 2021, the United Methodist Ad Hoc Committee filed a verified statement
pursuant to Bankruptcy Rule 2019, detailing certain information relating to the its members.
[D.I. 1901].

46   These firms are: (i) Slater Slater Schulman LLP, (ii) ASK LLP, (iii) Andrews & Thornton, (iv) Levin Papantonio Thomas
     Mitchell Rafferty & Procter P.A., (v) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C., (vi) Junell & Associates
     PLLC, (vii) Reich & Binstock LLP, (viii) Marc J. Bern & Partners LLP, (ix) Krause & Kinsman Law Firm, (x) Bailey
     Cowan Heckaman PLLC, (xi) Babin Law, LLC, (xii) Jason J. Joy & Associates, PLLC, (xiii) Motley Rice LLC, (xiv)
     Weller Green Toups & Terrell LLP, (xv) Colter Legal PLLC, (xvi) Christina Pendleton & Associates PLLC, (xvii) Forman
     Law Offices, P.A., (xviii) Danziger & De Llano LLP, (xix) Swenson & Shelley PLLC, (xx) Brooke F. Cohen Law, (xxi)
     Damon J. Baldone PLC, (xxii) Cutter Law PC, (xxiii) The Robert Pahlke Law Group, (xxiv) Napoli Shkolnik PLLC, (xxv)
     the Hirsch Law Firm, and (xxvi) Porter & Malouf, P.A [D.I. 1997].


                                                          56
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 63 of 357




G.     Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs

       On February 19, 2020, the Bankruptcy Court entered an order extending the deadline by
which the Debtors must file their Schedules and Statements of Financial Affairs with the
Bankruptcy Court [D.I. 67]. In accordance with that order and pursuant to Bankruptcy Rule
1007 and Local Rule 1007-19(b), the Debtors filed their Schedules and Statements on April 8,
2020 [D.I. 375, 376, 377, and 378]. The Schedules provide summaries of the assets held by each
of the Debtors as of the Petition Date, as well as a listing of the Debtors’ liabilities, including
Secured, unsecured priority, and unsecured non-priority Claims pending against each of the
Debtors during the period prior to the Petition Date.

H.     Exclusivity

       1.      First Extension of Exclusivity Period

        On June 16, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order Extending
the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I.
858] extending the Debtors’ exclusive period to (a) file a chapter 11 plan (the “Exclusive Filing
Period”) by 120 days, to and including October 15, 2020 and (b) solicit votes thereon (the
“Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the “Exclusive
Periods”) by 120 days, to and including December 15, 2020, without prejudice to the Debtors’
rights to seek further extensions of the Exclusive Period.

       On June 30, 2020, the Tort Claimants’ Committee filed The Official Committee of Tort
Claimants’ Response to Debtors’ Motion for Entry of an Order Extending the Debtors’ Exclusive
Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 915].

        On July 2, 2020, the Creditors’ Committee filed a Statement of the Creditor’s Committee
with Respect to the Debtors’ Motion for Entry of an Order Extending the Exclusive Periods to
File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 947].

        On July 9, 2020, the Bankruptcy Court entered the Order Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 996], which
extended the exclusive period for the Debtors to file a chapter 11 plan by approximately 120
days, to and including October 15, 2020. The period during which the Debtors had the exclusive
right to solicit acceptances thereof was extended by approximately 120 days, to and including
December 15, 2020.

       2.      Second Extension of Exclusivity Period

        On October 14, 2020, Debtors filed the Debtors’ Second Motion for Entry of an Order
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [D.I. 1519] extending the Debtors’ exclusive periods to (a) file a chapter 11 plan by 180
days, to and including April 13, 2021, and (b) solicit votes thereon by 180 days, to and including
June 14, 2021, without prejudice to the Debtors’ rights to seek further extensions of the
Exclusive Periods.




                                               57
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 64 of 357




        On October 30, 2020, the Bankruptcy Court entered the Order Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 1606], which
extended the exclusive period for the Debtors to file a chapter 11 plan by approximately 155
days, to and including March 19, 2021. The period during which the Debtors have the exclusive
right to solicit acceptances thereof was extended by approximately 154 days, to and including
May 18, 2021.

       3.      Third Extension of Exclusivity Period

        On March 18, 2021, the Debtors filed the Debtors’ Third Motion for Entry of an Order
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [D.I. 2411] requesting that the Bankruptcy Court enter an order extending the Debtors’
exclusive filing period to (a) file a chapter 11 plan on or before August 18, 2021, and (b) solicit
votes thereon by October 18, 2021. On April 1, 2021, the Tort Claimants’ Committee filed an
objection arguing that the exclusivity should be terminated to permit the Tort Claimants’
Committee to propose its own plan that permits reorganization and relies on insurance to
compensate survivors, among other things [D.I. 2506]. The Tort Claimants’ Committee also
argue that the Plan is patently unconfirmable, the Local Council and Chartered Organization
contributions are inadequate, and there is insufficient support from survivors of Abuse.

        On April 22, 2021, the Coalition and the Future Claimants’ Representative filed an
objection arguing that exclusivity should be terminated to permit the Coalition, Future
Claimants’ Representative, and the Tort Claimants’ Committee to propose its own plan that
would provide for Local Councils and Charted Organizations to make contributions and become
protected parties [D.I. 2672]. The Coalition and Future Claimants’ Representative also argue
that the Plan does not equitably compensate survivors, the Hartford Settlement does not provide
for adequate compensation, Century may lack the ability to pay an equitable amount to the Trust,
and the Debtors are working with their Insurance Companies to minimize the survivors’ recovery
and the insurance companies’ coverage obligations.

I.     Removal

       Concurrently with the commencement of the Chapter 11 Cases, the Debtors began taking
measures to consolidate and stay all pending Abuse litigation against the BSA, Local Councils,
and Chartered Organizations. In particular, the BSA removed to federal district court (or
bankruptcy court, depending upon the applicable local rules) all Abuse Claims pending in state
courts throughout the country against the BSA and/or the Local Councils and Chartered
Organizations.

        Since there are a number of actions that name the BSA as a defendant and that allege
Claims substantially similar to those asserted in the Pending Abuse Actions (collectively, the
“Further Abuse Actions”) and dozens of additional non-Abuse actions that remain pending
against the BSA in various state courts, on May 15, 2020, the Debtors filed the Debtors’ Motion
for Entry of an Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027,
Extending the Period Within which the Debtors May Remove Civil Actions and Granting Related
Relief [D.I. 653] requesting that the deadline to remove such actions be extended to the later of:
(a) September 15, 2020; and (b) the date that is forty-five (45) days after the occurrence of the


                                               58
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 65 of 357




Termination Date (as defined below). The Court granted the motion on June 3, 2020 [D.I. 769].
On September 14, 2020, the Debtors filed the Debtors’ Second Motion for Entry of an Order,
Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Extending the Period Within
Which the Debtors May Remove Civil Actions and Granting Related Relief [D.I. 1316]
requesting that the Bankruptcy Court extend the period within which the Debtors may file
notices of removal of Claims or Causes of Action under Bankruptcy Rule 9027 by an additional
120 days to January 13, 2021. On October 1, 2020, the Bankruptcy Court granted the motion.
[D.I. 1393]. On December 29, 2020, the Debtors filed the Debtors’ Third Motion for Entry of an
Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Extending the Period
Within Which the Debtors May Remove Civil Actions and Granting Related Relief [D.I. 1876]
requesting that the Bankruptcy Court further extend the period within which the Debtors may file
notices of removal of Claims or Causes of Action by an additional 120 days to May 13, 2021.
On January 14, 2021, the Bankruptcy Court entered an order granting the relief requested in the
motion without objection. [D.I. 1941]. On April 28, 2021, the Debtors filed their fourth motion
seeking to extend the removal deadline [D.I. 2720]. The Bankruptcy Court entered the order
further extending the period within which the Debtors may file notices of removal of Claims or
Causes of Action by an additional 120 days to September 10, 2021.

J.     Preliminary Injunction

        On the Petition Date, the Debtors initiated an adversary proceeding by filing the Verified
Complaint for Injunctive Relief, Adv. Pro. No. 20-50527 (LSS) [A.D.I. 1 (sealed); A.D.I. 5
(redacted)] (the “Complaint”). In connection with the Complaint, the Debtors filed The BSA’s
Motion for a Preliminary Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy
Code [A.D.I. 6] (the “Preliminary Injunction Motion”).

        In the Preliminary Injunction Motion and related pleadings, the Debtors sought to extend
the automatic stay to enjoin the prosecution of the Pending Abuse Actions. The Pending Abuse
Actions comprise Claims filed in state and federal courts against the BSA, Non-Debtor Related
Entity Learning for Life, Local Councils that are separate non-profit Entities independently
incorporated under the applicable laws of their respective states, and non-Debtor Chartered
Organizations, consisting of community and religious organizations, businesses and groups of
individuals that organize Scouting units. Each of the Pending Abuse Actions alleges Abuse
arising out of the victim’s involvement or connection with the BSA.

        As the result of an agreement reached between and among the Debtors and the
Committees, on March 30, 2020, the Bankruptcy Court entered the Consent Order Pursuant To
11 U.S.C. §§ 105(a) and 362 Granting the BSA’s Motion for a Preliminary Injunction [A.D.I.
54] (the “Consent Order”).

        The Consent Order, among other things, stayed certain Pending Abuse Actions and
Further Abuse Actions with respect to the Debtors and other BSA Related Parties (as defined in
the Consent Order) up to and including May 19, 2020 (the “Termination Date”). The time period
from the Petition Date to and including the Termination Date, as extended from time to time, is
referred to as the “Standstill Period.” As part of the agreement with the Committees, the Debtors
agreed to provide financial and other information that the Committees had identified as being
relevant. To that end, the Debtors provided the Committees’ advisors with access to a secure


                                              59
           Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 66 of 357




data room containing organizational documents, financial statements, shared services
agreements, documents reflecting asset and liability information, Insurance Policies, and other
relevant documents.

       In accordance with the Consent Order, the Debtors have filed amended version of
Schedule 1 to the Consent Order that include additional Further Abuse Actions subject to the
Consent Order (each, an “Amended Schedule”). The Debtors have filed Amended Schedules on
each of April 30, 2020, July 2, 2020, August 7, 2020, September 11, 2020, October 13, 2020,
November 23, 2020, and December 23, 2020, February 8, 2021.

        Likewise, the Debtors filed amended versions of Schedule 2 to the Consent Order
identifying the then-current BSA Related Parties on August 7, 2020, September 25, 2020, and
December 31, 2020, February 8, 2021.

        On May 18, 2020, the Bankruptcy Court entered the Stipulation and Agreed Order By
and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Extending the Termination Date of the Standstill
Period Under the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to U.S.C. §§ 105(a) and 362 [A.D.I. 72], which extended the Termination Date and
Standstill Period up to and including June 8, 2020.

        On June 9, 2020, the Bankruptcy Court entered the Second Stipulation and Agreed Order
By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Modifying the Consent Order Granting the BSA’s
Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and Further
Extending the Termination Date of the Standstill Period [A.D.I. 77], which, among other things,
further extended the Termination Date through and including November 16, 2020.

       On November 18, 2020, the Termination Date and Standstill Period were once again
extended with entry of the Order Approving Third Stipulation by and Among the Boy Scouts of
America, the Official Committee of Survivors of Abuse, and the Official Committee of Unsecured
Creditors Modifying the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the Termination Date of the
Standstill Period [A.D.I. 116] (the “Order Approving Third Stipulation”). As a result, the
Termination Date was extended through and including March 19, 2021.

        On November 4, 2020, three plaintiffs (“Movants”) in certain state court actions
regarding Abuse Claims filed their Motion for Order Modifying Preliminary Injunction to Allow
Movants to Proceed with State Court Actions as to Non-Debtor Defendants [A.D.I. 109] (the
“Motion to Modify”). Pursuant to the Motion to Modify, the Movants requested that the
Bankruptcy Court modify the Consent Order to allow the Movants’ actions to proceed against
certain non-Debtor defendants. Despite not objecting initially to the entry of the Consent Order,
which stayed the Movants’ respective state court actions, the Movants argued that their Claims
as against select non-Debtor defendants could be litigated separately without affecting the BSA.




                                              60
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 67 of 357




       On January 11, 2021, the Movants filed a Notice of Withdrawal of Motion for Order
Modifying Preliminary Injunction to Allow Movants to Proceed with State Court Actions as to
Non-Debtor Defendants [A.D.I. 138], withdrawing the Motion to Modify without prejudice.

        On February 22, 2021, the Debtors filed their Motion to Extend Preliminary Injunction
Pursuant to 11 U.S.C. §§ 105(a) and 362 [A.D.I. 144] (the “Injunction Extension Motion”) and,
the following day, filed their Opening Brief in support of the Injunction Extension Motion
[A.D.I. 145]. In their Injunction Extension Motion and Opening Brief, the Debtors request that
the Court extend the Termination Date of the preliminary injunction from March 19, 2021 to July
19, 2021.

        On March 17, 2021, the Court entered its Order Approving Fourth Stipulation by and
among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and The
Official Committee Of Unsecured Creditors Modifying The Consent Order Granting The BSA’s
Motion For A Preliminary Injunction Pursuant To 11 U.S.C. §§ 105(A) And 362 And Further
Extending The Termination Date Of The Standstill Period [A.D.I. 162] (the “Order Approving
Fourth Stipulation”). As a result, the Termination Date has now been extended through and
including July 19, 2021.

        Additionally, the Order Approving Fourth Stipulation incorporates a disclosure and
reporting protocol by which the Local Councils will send to the BSA rosters located through a
reasonable good faith search of all rosters in the Local Councils’ possession, custody, or control
that identify survivors on a Local Council’s claims list. Under the roster protocol, the BSA will
also conduct a reasonable good faith search of electronic registration information in its
possession, custody, or control with respect to Abuse Survivors who filed Sexual Abuse Survivor
Proofs of Claim alleging Abuse that occurred after 1999.

K.     Mediation

        On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of an Order
(I) Appointing a Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation, and
(III) Granting Related Relief [D.I. 17] (the “Mediation Motion”) requesting that the Bankruptcy
Court enter an order appointing a sitting bankruptcy judge (if the relevant parties were unable to
agree on a mediator before hearing the Mediation Motion) to mediate any and all issues related
to the comprehensive resolution of Claims relating to historical acts of Abuse in the BSA’s
Scouting programs through a chapter 11 plan of reorganization, and referring such matters to
mandatory mediation. In response to a number of limited objections to the Mediation Motion
filed by various parties [D.I. 161, 164, 166, 316, 388, 617, 646, 647, 648, 650, 652, 658, 664,
710, 711, 712, 713, 756, 757, 759, 761, 762, 771, 772 and 773], the Debtors filed the Debtors’
Reply in Support of Their Motion for Entry of an Order (I) Appointing Mediators, (II) Referring
Certain Matters to Mediation, and (III) Granting Related Relief [D.I. 782].

       On June 9, 2020, the Court entered an order appointing Judge Kevin Carey (Ret.), Mr.
Paul Finn, and Mr. Timothy V.P. Gallagher as Mediators, and referring certain matters to
mediation [D.I. 812] (the “Mediation Order”). The Debtors subsequently successfully defended
the Mediation Order against a motion for reconsideration filed by Century, which the Court
denied on July 14, 2020—thereby enabling the Mediators to move forward with the substantial


                                              61
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 68 of 357




task of mediating these large and complex cases. The original mediation parties consisted of (a)
the Debtors; (b) the Ad Hoc Committee; (c) the Future Claimants’ Representative; (d) the Tort
Claimants’ Committee, including its members, Professionals, and the individual members’
professionals; (e) the Creditors’ Committee, including each parties’ members, professionals, and
the individual members’ professionals; and (f) the following insurers: The Chubb Group of
Insurance Companies, The Hartford Companies, Allianz Global Risks US Insurance Company,
National Surety Corporation, Liberty Mutual Insurance Company, and American International
Group, Inc. Entities.

        On August 26, 2020, the Coalition moved to participate in the mediation [D.I. 1161],
arguing that the Coalition was a necessary and beneficial party to the Mediation Order and
should be permitted to participate in, and will add value to, efforts to reach a global resolution.
On September 2, 2020, various parties filed objections to the Coalition’s motion, including
Hartford and certain other insurers [D.I. 1222], Allianz Global Risks U.S. Insurance Company
and National Surety Corporation [D.I. 1224], the Tort Claimants’ Committee [D.I. 1229], and
Century [D.I. 1230]. Century argued that “the Coalition’s participation in the mediation and
access to highly confidential information obtained through participation, raises . . . serious
concerns,” and that the Coalition should be required to file a Rule 2019 disclosure to identify
conflicts that may be created by the Coalition’s representation by Blank Rome LLP. The Tort
Claimants’ Committee argued, among other things, that the Coalition’s motion should not be
granted because “it is nothing more than a marketing term that was concocted by six law firms
who were unhappy they could not control the Tort Claimants’ Committee to implement their
agenda in the case.” [D.I. 1231 at 1]. On October 23, 2020, the Bankruptcy Court overruled
these objections and entered an order allowing the Coalition to participate in the mediation and
designating the Coalition as a mediation party [D.I. 1573].

       The Debtors have subsequently engaged in extensive discussions and negotiations with
the mediation parties regarding complex legal and factual issues that must be addressed in
connection with a global resolution of Abuse Claims. Numerous additional parties have joined
the mediation subsequent to the Coalition’s designation as a mediation party. Such parties
include JPM; the Corporation of the President of the Church of Jesus Christ of Latter-day Saints;
the United Methodist Ad Hoc Committee; Agricultural Insurance Company; Aspen Insurance
Holdings, Limited; AXA XL Insurance; CNA Insurance Companies; General Star Indemnity
Company; Markel Insurance Company; Arrowood Indemnity Company; Old Republic Insurance
Company; Travelers Indemnity Company; Colony Insurance Company; Argonaut Insurance
Company; and Clarendon America Insurance Company. As of the filing of this Disclosure
Statement, intensive formal mediation is continuing in an effort to resolve outstanding
controversies, including issues relating to the terms of the Plan.

       On March 1, 2021, the Debtors filed the First Mediator’s Report [D.I. 2292], explaining
that mediation has resulted in the Debtors, JPM, and the Official Committee of Unsecured
Creditors agreeing to a settlement term sheet. The JPM / Creditors’ Committee Term Sheet is
attached to the First Mediators’ Report as Exhibit A. The First Mediator’s Report states that the
Mediators are confident that the mediation will foster additional constructive discussion between
and among the Debtors and other Mediation Parties. Id. at 2.




                                               62
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21   Page 69 of 357




       The Tort Claimants’ Committee filed the Tort Claimants’ Committee’s Response to First
Mediators’ Report on March 2, 2021 [D.I. 2297], through which the Tort Claimants’ Committee
reserved all rights under the Final Cash Collateral Order [D.I. 433] and noted that it did not
consent to or agree with the JPM / Creditors’ Committee Term Sheet attached to the First
Mediator’s Report or any memorialization of such in the Debtors’ plan.

       On March 2, 2021, the Future Claimants’ Representative filed a joinder in support of the
Tort Claimants’ Committee’s Response to First Mediators’ Report [D.I. 2305].
       On March 4, 2021, the Coalition filed the Joinder and Statement of Support of the
Coalition of Abused Scouts for Justice Regarding Objections to First Mediators’ Report [D.I.
2319], which also stated its support of (1) the Tort Claimants’ Committee’s response to the First
Mediators’ Report [D.I. 2297] and (2) the Future Claimants’ Representative’s joinder to the Tort
Claimants’ Committee’s response to the First Mediators’ Report [D.I. 2305].

       On March 23, 2021, the Tort Claimants’ Committee filed the Motion of the Official Tort
Claimants’ Committee for Order Requiring that Mediation Be Conducted Exclusively by Zoom
[D.I. 2427] (the “Zoom Mediation Motion”) on shortened notice [D.I. 2428]. Through the
motion, the Tort Claimants’ Committee requested that the mediation session, which had been
scheduled for March 30–April 1, 2021 in Miami, Florida, be conducted exclusively via Zoom,
and that the Bankruptcy Court schedule a telephonic hearing on the motion as soon as possible.
That same day, the Debtors filed their response to the Tort Claimants’ Committee’s motions
[D.I. 2434], requesting that the Bankruptcy Court deny the Tort Claimants’ Committee’s
requested relief without the need for a hearing. The same day, the Bankruptcy Court entered an
order [D.I. 2441] denying the relief requested in the Zoom Mediation Motion without a hearing.

        On April 16, 2021, the Debtors filed the Second Mediators’ Report [D.I. 2624]
explaining that the continued mediation resulted in the Debtors reaching a settlement agreement
with Hartford. The Settlement Agreement and Release, which is subject to Court approval, is
attached to the Second Mediators’ Report as Exhibit A. The Second Mediators’ Report states
that the Mediators remain confident that the Mediation will continue to foster constructive
discussion between and among the Debtors and other Mediation Parties.
L.     Evaluation of Estate Assets

        On June 18, 2020, the Debtors filed the Debtors’ Omnibus Application for Entry of an
Order Authorizing the Retention and Employment of Appraisers for the Debtors and Debtors in
Possession, Nunc Pro Tunc to June 18, 2020 [D.I. 868], seeking to retain five different
appraisers—Appraisers of the Keys, Inc.; Hotel & Leisure Advisors; F.I. Salter, Inc.; Dawn M.
Powell Appraisals Inc.; and BW Ferguson & Associates Ltd. (collectively, the “Appraisers”)—to
provide appraisal services for the high adventure facilities located in Florida, Minnesota, and
parts of Canada, New Mexico, and West Virginia. Due to the differences in geographic location,
property type, acreage, and land use of each high adventure facility, the Debtors retained
Appraisers for each of the following: Sea Base; Philmont and Summit; the portion of Northern
Tier located in Minnesota; the portion of Northern Tier located in Ontario, Canada; and the
remainder of Northern Tier located in Manitoba, Canada (collectively, the “Subject Properties”).
The Court entered an order authorizing the retention and employment of the Appraisers on July
8, 2020 [D.I. 984].

                                              63
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 70 of 357




         Pursuant to their engagement letters, the Appraisers provided the following during their
appraisal process: (a) a highest and best use analysis, consideration, and determination of which
is a standard and requisite component of property valuation; (b) physical viewing, inspection,
and measurement of structures on the Subject Properties, observation of the condition of
improvements, characterization of land use, and consideration of other conditions of the
properties that may impact market values; (c) consideration of the number, type, sizes, uses, and
conditions of structures on the Subject Properties; (d) research and consideration of rights
restrictions and zoning restrictions on the Subject Properties; and (e) consideration of other
requirements and restrictions specific to certain of the Subject Properties, including growth
ordinance requirements, marinas draft depth and access channels, property composition,
comparable sales data, water rights, property damage, and mineral rights.

        As noted above, on November 30, 2020, in connection with the Debtors’ ongoing efforts
to evaluate Estate and non-Estate assets to fund the Settlement Trust and the Plan, the Debtors
filed an application to retain JLL [D.I. 1762], which the Bankruptcy Court approved on
December 14, 2020 [D.I. 1841]. The Debtors have retained JLL to provide broker opinions of
market value, in consultation with certain of their stakeholders, of certain Local Council
properties, which are ongoing as of the date hereof. Because many Local Councils lack
significant unrestricted liquid assets, any contribution from Local Councils in the aggregate may
need to include real property and improvements as a component, and any Local Councils that
desire to participate in any potential negotiated resolution may wish to value potential real
property that they seek to contribute. The Debtors are continuing to work with JLL to appraise
approximately 300 of the approximately 1,000 Local Council real properties.

       Concurrently with the filing of the Debtors’ application to retain JLL, the Tort Claimants’
Committee filed an application to retain CBRE, Inc. to provide desktop appraisals of additional
of the Local Council real properties described above [D.I. 1785]. The Bankruptcy Court
approved the application on December 15, 2020 [D.I. 1846]. The Debtors and the Tort
Claimants’ Committee have agreed to coordinate with respect to the appraisal of the Local
Council properties to avoid unnecessary duplication of services.

M.     Bar Dates and Body of Claims

       On the Petition Date, the Debtors filed the Debtors’ Motion, Pursuant to 11 U.S.C.
§ 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and
3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the
Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar Date
and Other Important Information to Abuse Victims, and (IV) Approve Confidentiality Procedures
for Abuse Victims [D.I. 18]. On May 4, 2020, the Debtors filed the declaration of Shannon R.
Wheatman, Ph.D, in support of the Bar Date Order [D.I. 556] and the Supplement to Debtors’
Bar Date Motion [D.I. 557], which described the Supplemental Notice Plan, to provide extensive
supplemental noticing to known and unknown survivors of Abuse.

        After extensive negotiations regarding the Bar Date Order and the noticing program with
parties in interest, on May 26, 2020, the Court entered an order approving the Bar Date Motion
over the remaining objections of certain parties in interest [D.I. 695] (the “Bar Date Order”).
The Supplemental Notice Plan approved by the Bankruptcy Court was a carefully tailored and


                                              64
               Case 20-10343-LSS               Doc 4108          Filed 05/16/21          Page 71 of 357




highly negotiated multi-million dollar Bar Date noticing program, comprised of an advertising
campaign that utilized television, radio, magazines, newspapers, and online media. As described
in detail in the declarations of Dr. Wheatman, the Debtors’ primary target audience for the
Supplemental Notice Plan was men 50 years of age or older. As described in the declaration
from Dr. Wheatman regarding the implementation of the Supplemental Notice Plan [D.I. 1758],
the Debtors delivered notice of the Bar Dates to the Debtors’ primary target audience of men 50
years of age or older with a reach (the estimated percentage of a target audience reached through
a combination of media vehicles) of 95.8%, and a frequency (the estimated average number of
opportunities an audience member has to see a notice).47

         1.        Establishment of Bar Dates

        Through the Bar Date Order, the Debtors established (a) November 16, 2020 as the last
date by which claimants could assert any prepetition Claims against the Debtors (the “General
Bar Date”), except for Abuse Claims, (b) November 16, 2020 as the last date by which any
holder of an Abuse Claim could assert any Claim arising from Abuse occurring prior to the
Petition Date, and (c) August 17, 2020 as the deadline for Governmental Units to assert any
prepetition Claims against the Debtors.

         2.        Non-Abuse Liabilities of the Debtors

       The Non-Abuse Claims and Non-Abuse Litigation Claims filed against the Debtors
include, but are not limited to, various employee and benefits related Claims; indemnification
Claims from, without limitation, Chartered Organizations, directors and officers, and Local
Councils; non-Abuse personal injury and litigation Claims; and contract claims. In addition,
numerous Non-Abuse Claims and Non-Abuse Litigation Claims were included in the Debtors’
Schedules. The scheduled Claims fall into categories including, but not limited to, employment,
personal injury, environmental Claims, service and utility claims, trade payments, unclaimed
property, surety bonds, deferred compensation, Restoration Plan, and workers’ compensation.

        Approximately 14,000 contingent and unliquidated indemnification and contribution
Claims have been filed against the Debtors. The majority were filed by Chartered Organizations.
Among others, the Church Of Jesus Christ Of Latter-Day Saints has asserted a claim for
indemnification and contribution from the BSA. The Debtors believe that those Claims are
subject to objection pursuant to section 502(e) of the Bankruptcy Code.

        Further, the Debtors believe that they were generally current on their known prepetition
trade payables as of the Petition Date.

       Particular parties may attempt to file additional Claims notwithstanding the passage of
the Bar Dates and seek allowance of such Claims by the Court. Additionally, claimants may
amend certain existing Claims to seek increased amounts.




47   As discussed further below, Century filed a Notice of Appeal [D.I. 803] of the Bar Date Order on June 9, 2020. The appeal
     was dismissed on March 29, 2021.


                                                            65
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 72 of 357




       3.      Supplemental Bar Date Order

        On August 25, 2020, the Debtors filed the Debtors’ Motion Pursuant to Section 105(a) of
the Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order (I) Supplementing
the Bar Date Order and (II) Granting Related Relief [D.I. 1145] (the “Supplemental Bar Date
Motion”), requesting that the Court supplement the Bar Date Order to prevent potential Abuse
survivors from being misled or confused regarding the Bar Date and Claims process. In the
Supplemental Bar Date Motion and in supplemental briefing [D.I. 1260], the Debtors alleged that
certain law firms had engaged in their own false and misleading advertising to solicit Claims
from Abuse survivors, and that certain advertising contained false and misleading statements and
was inconsistent with the content approved by the Bankruptcy Court in the Bar Date Order.

         The Coalition objected to the Supplemental Bar Date Motion [D.I. 1190, 1264], arguing
that the Debtors’ proposed supplement sought an overly-broad, content-based prior restraint of
speech. After negotiations between the Debtors and the Coalition following a hearing on the
Supplemental Bar Date Motion, on September 16, 2020, the Bankruptcy Court entered an order:
(i) ruling that certain specific statements in plaintiffs’ law firm advertising regarding the
Debtors’ Chapter 11 Cases was false and misleading; (ii) directing that the false and misleading
statements be removed; (iii) directing that certain clarifying information be added to such law
firms’ advertising to prevent confusion and prejudice of sexual abuse survivors; and
(iv) approving procedures for the Debtors to seek expedited relief with respect to additional false
and misleading law firm advertising [D.I. 1331].

       4.      Claims Reconciliation and Objections

      At the time of the Bar Date, approximately 15,000 Claims (other than Direct Abuse
Claims) were timely filed on the general Claims Register.

        The Debtors continue to review and analyze the proofs of Claim filed to date, and
reconcile these Proofs of Claim with the Debtors’ scheduled Claims. On February 3, 2021, the
Debtors filed their First Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate
Claims, (II) Amended and Superseded Claims, and (III) Incorrect Debtor Claims (Non-Abuse
Claims) [D.I. 2019], which was sustained on March 5, 2021 [D.I. 2323]; Second Omnibus
(Substantive) Objection to Certain (I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate
Claims, (III) No Liability Claims, (IV) Misclassified Claims, and (V) Reduce and Allow Claims
(Non-Abuse Claims) [D.I. 2020]; and First Notice of Satisfaction of Claims and/or Scheduled
Amounts (Non-Abuse Claims) [D.I. 2021]. The Debtors will continue to file objections and may
seek stipulations with respect to certain of these Claims.

        On March 5, 2021, the Bankruptcy Court entered the Order Sustaining Debtors’ First
Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate Claims and (II) Amended
and Superseded Claims and (III) Incorrect Debtor Claims (Non-Abuse Claims) [D.I. 2323],
disallowing and expunging certain exact duplicate claims, and amended and superseded Proofs
of Claim. This order also reassigned certain Claims incorrectly filed against one Debtor to the
correct Debtor against whom the claims should have been asserted.




                                               66
            Case 20-10343-LSS          Doc 4108      Filed 05/16/21    Page 73 of 357




       On April 26, 2021, the Bankruptcy Court entered the Order Sustaining the Debtors’
Second Omnibus (Substantive) Objection to Certain (I) No Liability Claims, (II) Misclassified
Claims, and (III) Reduce and Allow Claims (Non-Abuse Claims) [D.I. 2686], disallowing and
expunging certain no liability claims. The order also reclassified certain misclassified claims,
which remain subject to the Debtors’ further objections on any substantive or non-substantive
grounds and further order of the court, and it reduced certain allowed claims.

       5.       Estimation of Claims

         On March 16, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting binding estimation proceedings [D.I.
2391] (the “Estimation Motion”). Through the Estimation Motion, the Future Claimants’
Representative, Tort Claimants’ Committee, and the Coalition request an estimation of aggregate
liability for Abuse Claims, using a valuation scale for different types of Abuse, on a year-by-year
basis, and identifying applicable Local Councils and Chartered Organizations. These moving
parties argue that this estimation would resolve the disputes with respect to the amount that
should be contributed to the Settlement Trust in order to fairly compensate Abuse Survivors. Id.
at 6.

        On March 17, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting that the District Court for the District of
Delaware withdraw the reference to the Bankruptcy Court [D.I. 2399] to hear the Estimation
Motion (Civil Action No. 21-cv-00392) (“Withdrawal of Reference Proceedings”), which motion
was subsequently docketed with the District Court. The Future Claimants’ Representative, Tort
Claimants’ Committee, and the Coalition requested that the reference be withdrawn so that the
District Court could conduct estimation proceedings, instead of the Bankruptcy Court.

       On April 15, 2021, certain parties filed objections to the Estimation Motion, which
include:

               Objection of the Church of Jesus Christ of Latter-Day Saints [D.I. 2610],
                claiming that estimation of non-debtor claims is not permitted under the
                Bankruptcy Code and asserting that estimation would lead to a lengthy and
                unworkable discovery process as it relates to the non-debtors.

               Opposition of Certain Insurers [D.I. 2611], arguing that there is no basis under
                the Bankruptcy Code to conduct an estimation proceeding to determine a debtor’s
                aggregate liability for all mass-tort claims; the Estimation Motion was filed with
                the intent to prejudice insurers in state-court coverage litigation; and the proposed
                estimation procedures are improper. The following insurance companies were
                parties to this objection: First State Insurance Company; Hartford Accident and
                Indemnity Company; Twin City Fire Insurance Company; Liberty Mutual
                Insurance Company; Travelers Casualty and Surety Company; St. Paul Surplus
                Lines Insurance Company; Gulf Insurance Company; General Star Indemnity
                Company; American Zurich Insurance Company; American Guarantee and
                Liability Insurance Company; Steadfast Insurance Company; AIG Companies;
                Arrowood Indemnity Company; Allianz Global Risks US Insurance Company;


                                                67
               Case 20-10343-LSS               Doc 4108          Filed 05/16/21          Page 74 of 357




                   National Surety Corporation; Interstate Fire & Casualty Company; Agricultural
                   Insurance Company; Agricultural Excess and Surplus Insurance Company; Great
                   American E&S Insurance Company; Clarendon America Insurance Company;
                   The Continental Insurance Company; and Columbia Casualty Company.

                Debtors’ Objection [D.I. 2612], objecting to the moving parties’ proposed
                 procedures. Specifically, the Debtors’ contend that the procedures provided in
                 the Estimation Motion are unduly burdensome and neither necessary nor
                 appropriate. The Debtors’ have proposed a non-binding estimation under the
                 Plan, see Plan art. V.T, and that certain additional discovery and related
                 procedures be set though the Debtors’ Motion For Entry of Order (I) Scheduling
                 Certain Dates and Deadlines In Connection With Confirmation of the Debtors’
                 Plan of Reorganization, (II) Establishing Certain Protocols, and (III) Granting
                 Related Relief [D.I. 2618] (the “Confirmation Scheduling Motion”). The
                 Confirmation Scheduling Motion was filed the same day as the Debtor’s
                 Objection.

                Old Republic Insurance Company’s Objection [D.I. 2613], joining the legal
                 arguments raised in the Opposition of Certain Insurers [D.I. 2611].

                Century’s Opposition [D.I. 2614], objecting to the Estimation Motion because
                 estimation of the aggregate liability of the debtor and non-debtors is devoid of
                 any precedent; there is no basis for estimation of the abuse claims under the
                 Bankruptcy Code; the Estimation Motion is an improper attempt to prejudice
                 insurers in state-court coverage litigation; and the procedures proposed in the
                 Estimation Motion are improper.

        On April 15, 2021, certain insurers48 also filed an Opposition to Motion of the Coalition,
TCC and FCR for Withdrawal of the Reference of Proceedings Involving the Estimation of
Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 14]. The insurers argue that
if estimation were to take place it should remain with the Bankruptcy Court because it is a core
proceeding, the estimation does not involve the trial of any personal injury claims such that the
Bankruptcy Court cannot estimate, and the Bankruptcy Court is the best forum suited to decide
the Estimation Motion.
       On April 15, 2021, the Debtors also filed an answering brief in opposition to the motion
to withdraw [Withdrawal of Reference Proceedings, D.I. 15]. The Debtors argue that the
estimation contemplated in the Estimation Motion is a core proceeding that should remain with
the Bankruptcy Court. In addition, the Debtors maintain that the Bankruptcy Court is the proper

48   The insurers that filed the opposition are (1) First State Insurance Company, Hartford Accident and Indemnity Company and
     Twin City Fire Insurance Company, (2) Liberty Mutual Insurance Company, (3) Travelers Casualty and Surety Company,
     Inc. (f/k/a Aetna Casualty & Surety Company), St. Paul Surplus Lines Insurance Company and Gulf Insurance Company,
     (4) General Star Indemnity Company, (5) American Zurich Insurance Company, American Guarantee and Liability
     Insurance Company, and Steadfast Insurance Company, (6) AIG Companies, (7) Arrowood Indemnity Company, formerly
     known as Royal Indemnity Company, (8) Allianz Global Risks US Insurance Company, (9) National Surety Corporation
     and Interstate Fire & Casualty Company, (10) Agricultural Insurance Company, Agricultural Excess and Surplus Insurance
     Company, and Great American E&S Insurance Company, (11) Clarendon America Insurance Company, and (12) The
     Continental Insurance Company and Columbia Casualty Company.


                                                            68
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 75 of 357




forum for estimation because it will promote uniformity, discourage forum shopping, avoid
undue delay, conserve the parties’ resources, and expedite the bankruptcy process. The Debtors
argue that withdrawal of the reference is not mandatory and that all of the factors weigh in favor
of keeping proceedings centralized before the Bankruptcy Court.
        On April 16, 2021, Century Indemnity Company filed an Opposition to Motion of the
Coalition, TCC and FCR to Withdraw the Reference of Proceedings Involving the Estimation of
Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 17], arguing that Estimation
Motion would cause undue delay, there is no basis for estimation especially regarding claims
against non-debtors, and the Estimation Motion was not for the liquidation or estimation of
particular injury claims for the purpose of distribution.
        On April 19, 2021, certain insurers filed a motion to adjourn the Debtors’ Scheduling
Motion [D.I. 2637] (the “Motion to Adjourn”). The insurers argued that the Debtors’ Scheduling
Motion should be heard at the Disclosure Statement Hearing scheduled for May 19, 2021 rather
than April 29, 2021. Contemporaneously, these insurers filed a motion to shorten the notice
period for the Motion to Adjourn [D.I. 2638] seeking a hearing date of April 22, 2021.
      On April 21, 2021, the Debtors filed an amended notice concerning the Debtors’
Scheduling Motion [D.I. 2655], which provides that the objection date for the motion would be
May 12, 2021, and the hearing for on the Confirmation Scheduling Motion will take place on
May 19, 2021.
       On April 22, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
Claimants’ Committee filed a Notice of Service of Discovery [D.I. 2684]. In these discovery
requests, the moving parties sought discovery from the Debtors, which they asserted was in
connection with estimation proceedings. On April 27, 2021, James E. O’Neil, counsel to the
Tort Claimants’ Committee, certified that he caused a copy of the aforementioned discovery
request to be served on various parties [D.I. 2718].
       On April 22, 2021, the Future Claimants’ Representative, the Official Committee of Tort
Claimants, and the Coalition filed a reply brief in support of their motion to withdraw
[Withdrawal of Reference Proceedings, D.I. 29]. The movants maintain that the District Court
should conduct proceedings because they are non-core, other relevant factors weigh in favor of
withdrawal, and withdrawal of reference is required by the Bankruptcy Code under the
circumstances.
        On April 23, 2021, the United Methodist Ad Hoc Committee filed a joinder to the
Objection of the Church of Jesus Christ of Latter-Day Saints concerning the Estimation Motion
[D.I. 2681].

       On April 27, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a Request for Oral Argument [Withdrawal of Reference
Proceedings, D.I. 30]. To date, no District Court hearing has been scheduled.




                                              69
               Case 20-10343-LSS               Doc 4108          Filed 05/16/21          Page 76 of 357




        On May 12, 2021, various parties filed objections and responses to the Debtors’
Confirmation Scheduling Motion.49 In the Objections to the Confirmation Scheduling Motion,
certain parties such as the Tort Claimants’ Committee, Coalition, and Future Claimants’
Representative, disagree with the Debtors’ attempt through the Confirmation Scheduling Motion
to incorporate estimation proceedings in to the confirmation process [D.I. 3816]. On the other
hand, certain insurers, such as Liberty Mutual Insurance Company, among others, argue that if
any assessment of the Direct Abuse Claims is warranted, it should be for the limited purpose of
confirmation and state the Bankruptcy Court should clarify any ruling will not have res judicata
effect on any insurer, including for purposes of distribution or any later litigation in a non-
bankruptcy forum [DI. 3794].

        On May 14, 2021, the Tort Claimants’ Committee, the Coalition, and the Future
Claimants’ Representative filed an omnibus reply to Estimation Motion objections filed by the
(i) Debtors, (ii) Century Indemnity Company, (iii) certain insurers, (iv) the Church of Jesus
Christ of Latter-day Saints, joined by (v) the United Methodist Ad Hoc Committee, and (vi) Old
Republic Insurance Company [D.I. 4089]. The Tort Claimants’ Committee argued the
Bankruptcy Court should grant the Estimation Motion with leave for the parties to advise the
District Court of the disposition of the Estimation Motion in connection with the District Court’s
determination of the pending Withdrawal of Reference Proceedings.

N.       Valuation of Abuse Claims

        During its claim reconciliation process, Bates White established that there are
approximately 82,500 unique, timely Proofs of Claims seeking personal injury damages on
account of Abuse. Bates White estimates the value of the Abuse Claims is between $2.4 billion
and $7.1 billion.50 To establish this value range, Bates White analyzed BSA’s historically
resolved Abuse Claims, with a focus on four factors that have affected the Claims’ settlement
value: (i) the possible monetary damages the Abuse Survivor could obtain in the tort system, (ii)
the connection to Scouting during the alleged acts, (iii) certain legal considerations regarding the
viability of the Claim, and (iv) the credibility of the Claim. Bates White anticipates being able to
refine its valuation range as it continues to gather further facts and information regarding the
Abuse Claims.

        The actual valuation of the Abuse Claims could fall outside the estimated valuation range
of $2.4 to $7.1 billion if the actual facts regarding the Claims materially differ from the
information submitted in connection with the Proofs of Claim or the historical data used to
derive potential values related to Abuse Claims proves unreliable. For example, if more than
half of the Abuse Claims that have been identified as presumptively time-barred are, in fact, not
time barred, or if a significantly greater number of the Survivors asserting Abuse Claims
identifies their abusers as serial abusers within Scouting, the valuation could exceed $7.1 billion.
In contrast, if more than half of the Abuse Claims that currently identify an abuser by name are
deemed insufficient or otherwise subject to disallowance, or if the BSA’s responsibility for the


49   D.I. 3708, 3739, 3747, 3771, 3794, 3799, 3806, 3816, 3855, 3859, 3928 (collectively, the “Objections to the Confirmation
     Scheduling Motion”).
50   The number of unique, timely Proofs of Claim that Bates White evaluated is less than the total number of timely Proofs of
     Claim submitted in the Chapter 11 Cases because some Survivors filed multiple Proofs of Claim.


                                                            70
           Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 77 of 357




abuse is found to be less significant than was assumed in the valuation model, the valuation of
Abuse Claims could be less than $2.4 billion.

        The estimated valuation range of $2.4 billion to $7.1 billion is based upon current
information included in the Proofs of Claim submitted to date, BSA’s historically resolved
Abuse Claims, and publicly available information related to potentially comparable settlements.
The estimated valuation range is broad due to a number of factors. The Debtors will seek to
obtain discovery in these Chapter 11 Cases to aid Bates White’s ability to refine and narrow the
range of estimated values related to Abuse Claims. In particular, the Debtors plan to establish a
process whereby interviews or depositions will be conducted related to an appropriate sample of
the Survivors, which should allow for a more accurate determination of potential liability and
damages. Moreover, the Debtors have revised this Disclosure Statement to make clear that
certain creditor constituencies, such as the Coalition, believe that the aggregate value of all abuse
claims is higher than the Debtors’ current estimate of $2.4 billion to $7.1 billion.

        To arrive at the valuation range, Bates White considered multiple scenarios arising from
four categories of attributes that would affect the value of the Abuse Claims: (i) those that affect
the amount of damages, (ii) those that affect the degree of accountability of the BSA based on
any alleged connection with Scouting, (iii) those that affect legal considerations regarding the
viability of the claim, and (iv) those that affect the allowance and credibility of the Abuse Claim.
While there is some variation in how Bates White tested various scenarios, all of the scenarios
are based on a frequency and severity valuation model where the number of current Abuse
Claims (frequency) alleging a particular Abuse (severity) is measured against the attributes
described above, which, when combined with historical data regarding resolution of abuse
claims, allows Bates White to project the value of the Claims.

        To evaluate the possible value of damages related to an Abuse Claim, Bates White
assigned a score based on the most severe Abuse alleged across all of the relevant submissions
for each Survivor using the categories specified on the Proof of Claim form. For example, in
certain scenarios, Claims were divided pursuant to the following categories, in descending order
of severity: (i) those alleging sex acts involving penetration, oral sex, or masturbation; (ii) those
alleging physical acts of groping and touching with clothing on or off; and (iii) those with
unknown or missing allegations. According to historical settlement amounts and other publicly
available data, tort claimants generally obtain higher damage recoveries based on the severity of
Abuse alleged. Additional damages were considered, and corresponding scores were assigned,
in at least some scenarios based upon a Survivor’s age at the time of the first alleged act of
Abuse and, where applicable, the number of instances of Abuse alleged in the Proof of Claim.

        To evaluate the BSA’s possible degree of liability, Bates White considered the alleged
connection to Scouting, and corresponding scores were assigned based on whether (i) the
Survivor had an affiliation with Scouting; (ii) the Survivor indicated having had another
relationship with the abuser outside of Scouting (e.g., through church or school contact); (iii) the
alleged abuser was an adult or minor; and (iv) the abuser is alleged to have abused others
involved in Scouting.




                                                71
           Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 78 of 357




       To evaluate the degree of legal liability, Bates White focused on whether the claim would
be presumptively time-barred based on applicable law in the jurisdiction or jurisdictions in which
each Survivor alleges abuse.

        To evaluate the level of credible support for the Abuse Claims, Bates White examined
factors such as (i) the amount of information the Survivor provided relating to the nature of the
Abuse, (ii) whether the Survivor indicated that anyone else knew of the Abuse; (iii) whether the
Survivor named at least one abuser; and (iv) whether the Survivor indicated that the Abuse was
reported to Scouting, law enforcement, or any other party. While trying to be as comprehensive
as possible, the foregoing list of attributes is not perfect and certain Survivors may not be able to
identify their abusers. Moreover, a lack of prior reporting does not necessarily correspond to a
lack of Abuse. Accordingly, Bates White also considered simplified scenarios where such
attributes were modeled through a rejection rate (i.e., an assumption that a portion of the Claims
would be disallowed, withdrawn, or found not to meet the criteria set out to receive
compensation under the Trust Distribution Procedures related to the Settlement Trust or in the
tort system).

        All of Bates White valuation scenarios are based on the data currently provided in the
Proofs of Claim. To eliminate duplicative or defective Proofs of Claims, Bates White first
considered Abuse Claims that were submitted prior to the Bar Date (or properly amended
thereafter) and claimant personal identification. Specifically, for individuals who made at least
one timely submission, Bates White incorporated information from post-bar date amendments
and supplemental submissions into one Claim. Duplicate submissions from individuals
identified on the basis of certain key personal identifying information on the Proof of Claim,
including name, last four digits of Social Security Number, and birthday, were also consolidated
into one, comprehensive Claim.

         While there are approximately 82,500 unique, timely Abuse Claims, the majority of these
are presumptively barred and many more fail to provide key information that would be necessary
to establish payment within the tort system or potentially under the Trust Distribution Procedures
and Settlement Trust Agreement. Within this set, Bates White focused its valuation on the
approximately 14,000 claims that are not presumptively barred and identify, by name, either in
full or in part, an alleged abuser. These claims are the most similar to those that were resolved by
the BSA, often in conjunction with its Insurance Companies, prior to these Chapter 11 Cases.
There are multiple reasons, however, why the eventual number of compensable Abuse Claims
could differ from this current core Claim count.

        To determine which Claims might be presumptively time barred, Bates White analyzed
the location where the Claimant alleges the Abuse occurred and the relevant law in the
applicable state or territory. Bates White also considered the age of majority for which a Claim
is allowed in each state as compared to the Claimant’s age as of the Bar Date and whether the
last date of Abuse alleged is within the time window in which a Claim is allowed in each state.
For purposes of determining the applicable criteria under each state or territory, Bates White
relied upon information provided by Debtors’ defense counsel. For example, under the Bates
White evaluation, a Claim alleging Abuse that took place in New Jersey, which is currently
subject to a reviver statute under which claims are not time barred, would be considered not
presumptively barred. In contrast, a Claim alleging Abuse that took place in Pennsylvania would


                                                72
            Case 20-10343-LSS         Doc 4108       Filed 05/16/21     Page 79 of 357




not be presumptively barred for a Survivor who is 55 years old or younger, but would be
presumptively barred for a Survivor who is older than 55 years.

        The number of Abuse Claims that might not be considered presumptively barred could
grow for multiple reasons. The recorded abuse location or locations currently available in the
analytical data and used for purposes of the presumptively barred evaluation are not complete
and may be supplemented—which could lead to further Abuse Claims being removed from the
presumptively barred category. In addition, virtually all states recognize that abuse claims can
be filed after the statutory limitations period has run under select circumstances, which vary from
state to state. Over the last several years, multiple states have implemented revival windows
under which previously barred Claims were allowed to be pursued.

        The valuation range could change based on which Abuse Claims are allowed and
compensated in accordance with the trust distribution procedures. Bates White expects that
some portion of submitted Abuse Claims will (i) be disallowed for containing insufficient or
deficient information, (ii) not meet the criteria set out to receive compensation pursuant to the
trust distribution procedures, or (iii) be withdrawn. Further, the BSA’s insurers have questioned
the validity of certain of the Abuse Claims based on the manner in which large groups of the
Abuse Claims were recruited. While Bates White attempted to account for these issues via the
implementation of various assumed claim rejection rates, the actual rejection rate is not certain.

       The Bates White analysis of the value of the claims asserted against the BSA draws on
the BSA’s historical data related to resolutions of Abuse liability. With the shift in Survivor
behavior in the past two years—for example, the scale of the post-petition claims relative to
those BSA received pre-petition—there is significant uncertainty regarding how historical
settlements align with the currently filed Abuse Claims. In a context such as this, where
Survivor behavior has shifted, the Claims that were historically resolved may not be
representative of the Abuse Claims comprising the current population.

        Across mass torts, there is significant selection bias regarding which cases are filed
relatively early in the lifespan of the tort, when costs to plaintiffs are generally higher, and which
cases are pursued as the tort is more developed, when costs to plaintiffs are lower. The
significant increase in claims filed against the BSA represents a structural break in this process.
Relative to the current pool of Abuse Claims, the BSA’s historical data related to Abuse liability
resolutions was stronger on observable, and likely also unobservable, characteristics. With this
being the case, there is substantial uncertainty regarding how Claim values for the current pool of
Abuse Claims, even those with similar characteristics, such as the particular type of abuse
allegation, may differ from historical data. For example, an ongoing analysis has shown that the
majority of the BSA’s roughly 260 historical sexual abuse case resolutions over the last four
years relate to Claims that named abusers who appear multiple times in that data set. Further, the
data shows—as one would expect given that it relates to the BSA’s potential accountability—
that on average, Claims alleging Abuse against individuals who abused multiple people in
connection with Scouting were paid more than similarly situated claims for which the alleged
abuser is only identified by one individual. Within the Proof of Claim data, however, a
supermajority of the Claims name abusers who appear unique. While we have some ability to
control for this valuation factor, there are other factors that may also impact the value of the



                                                73
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 80 of 357




Abuse Claims—particularly with regards to issues of credibility and accountability—which may
differ across the pools.

         The chart below provides a breakdown of the Abuse Claims. Of the approximately
82,500 unique and timely Abuse Claims, approximately 23,000 are not presumptively barred by
statute of limitations and approximately 59,500 are presumptively barred by statute of
limitations. Of those not presumptively barred, approximately 14,000 named an abuser, either in
full or in part.

               Abuser Name Category                               Count

        Name Provided                                              8,906

        Partial Name Provided                                      5,134

        Physical Description Only                                  2,977

        Unknown                                                    6,269



        Additionally, attached hereto as Exhibit D are charts listing the Abuse Claims (i) by
allegation type, (ii) counts by Local Council, (iii) counts by Local Council and allegation type,
and (iv) counts by Chartered Organizations. Some parties have asserted that Bates White’s
estimated valuation range should include valuations of Abuse Claims with respect to each
individual Local Council and Chartered Organization. However, performing such an exercise
would not likely to establish reliable estimates due to the data currently available. The aggregate
range of $2.4 billion to $7.1 billion is based upon current information included in the Abuse
Claim Proofs of Claim submitted to date, BSA’s historically resolved Abuse Claims, and
publicly available information related to potentially comparable settlements. Critically, those
historical BSA resolutions involved payments for releases covering all BSA-related parties. So
while that data provides an empirical foundation for an aggregate projection of a value of the
current Abuse Claims against all BSA-related parties, it does not, on its own, provide an
empirical basis upon which to partition that aggregate value among different related parties, such
as Local Councils. While it is possible to separately identify, at least in some instances, which
Local Council(s) and Chartered Organization(s) may be involved with a given claim, the ability
to provide a reasonable aggregate valuation range for all 82,500 Abuse Claims combined does
not translate into a reasonable valuation for each distinct claim or with respect to each individual
Local Council or Chartered Organization. Given the number of entities involved, oftentimes with
a combination of Local Councils and Chartered Organizations, many of the potential valuation
groupings involve only a single claim or a handful of claims. Moreover, even in the case of
Local Council and Chartered Organization combinations involving sufficient numbers of claims,
additional information would be needed to separately identify which portion of the aggregate
estimate should be attributed to the BSA and which to the other related organizations.




                                               74
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 81 of 357




O.     Assumption and Rejection of Unexpired Leases and Executory Contracts

        Since the commencement of these Chapter 11 Cases, the Debtors have strategically
reviewed their contractual obligations and sought to weed out contractual agreements that do not
provide a significant value to the Debtors’ Estates going forward. Consistent with this goal, on
March 31, 2020, the Debtors filed a motion seeking entry of an order authorizing the Debtors to
reject that certain Personal Services Agreement by and between Pearson Education, Inc.
(“Pearson”) and the BSA whereby Pearson agreed to provide various services to the BSA,
including providing publishing and communications channels, marking communications,
program materials, and saleable literature [D.I. 318]. That same day, the Debtors filed an
omnibus motion seeking authority to reject three additional Executory Contracts, including a
sublease for office space in New York, New York and a letter agreement for hotel
accommodations in connection with a regional conference the BSA had planned but was
ultimately canceled [D.I. 319]. The Bankruptcy Court entered orders approving both motions on
April 15 and 17, 2020, respectively [D.I. 440, 449].

       On June 16, 2020, the Debtors filed a motion seeking an order extending the 120-day
period for the Debtors to assume or reject Unexpired Leases of nonresidential real property by
ninety (90) days, to September 15, 2020 [D.I. 857]. On July 6, 2020, the Bankruptcy Court
entered an order granting the motion [D.I. 954].

        In June of 2020, the Debtors motions seeking entry of orders (a) rejecting the lease of
nonresidential real property with Dheera Limited Company, LLC effective as of June 30, 2020
[D.I. 865], and (b) rejecting an Executory Contract with Oracle America, Inc. effective as of June
30, 2020 [D.I. 906]. The Bankruptcy Court entered orders approving both of these motions [D.I.
981, 982].

        On August 26, 2020, the Debtors filed their first omnibus motion seeking entry of an
order approving assumption of various Unexpired Leases of nonresidential real property and
fixing the cure amount with respect thereto [D.I. 1168]. Several days later, the Debtors entered
into stipulations with lease counterparties extending the deadline to assume or reject until June
30, 2021 and filed those stipulations with the Court [D.I. 1298]. On September 11, 2020, the
Bankruptcy Court entered two orders approving the Debtors’ omnibus motion to assume
Unexpired Leases and extending the deadline to assume or reject to June 30, 2021 [D.I. 1310,
1311].

P.     Stay Relief Matters

       1.      Old Republic

       On May 21, 2020, Old Republic Insurance Company filed Old Republic Insurance
Company’s Motion Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and Bankruptcy
Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insureds and Related Defense Costs Under Insurance Policies [D.I. 678] requesting
entry of an order modifying the automatic stay, to the extent it applies, to allow Old Republic
and ESIS to pay losses and expenses which are incurred in conjunction with the investigation,



                                              75
            Case 20-10343-LSS      Doc 4108       Filed 05/16/21   Page 82 of 357




defense, adjustment or settlement of certain non-stayed Claims or suits on behalf Non-Debtor
Insureds under certain Old Republic Insurance Policies.

        On July 7, 2020, the Bankruptcy Court entered the Order Granting Old Republic
Insurance Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy
Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 985],
which modified the automatic stay, to the extent it applies, to allow Old Republic Insurance
Company and its Affiliates (collectively “Old Republic”) and ESIS, Inc. (“ESIS”) to administer,
handle, provide for the payment of defense costs and to pay any judgments or settlements in
connection with Claims or Causes of Action, not subject to the automatic stay against non-
Debtor Entities that are covered by an Old Republic Primary Policy and by an Old Republic
Excess Policy. With respect to settlements or judgments against non-Debtor Entities covered by
an Old Republic Excess Policy, the automatic stay was modified to allow Old Republic and ESIS
to pay any judgments or settlements on behalf of the insured non-Debtor Entities in connection
with any Claims and Causes of Action against non-Debtor Entities pursuant to a notice protocol
set forth therein.
       2.     Evanston

       On May 22, 2020, Evanston Insurance Company filed the Evanston Insurance
Company’s Motion for Entry of an Order Pursuant to Section 362 of the Bankruptcy Code and
Bankruptcy Rule 4001, Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 686]
requesting entry of an order modifying the automatic stay, to the extent it applies, to allow
Evanston to pay losses and expenses which are incurred in conjunction with the investigation,
defense, adjustment, or settlement of certain non-stayed Claims or suits on behalf Non-Debtor
Insureds under certain Evanston Insurance Policies.

        On July 8, 2020, the Bankruptcy Court entered the Order Granting Evanston Insurance
Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy Rule 4001
for an Order Modifying the Automatic Stay to Permit Payments of Claims Against Non-Debtor
Insured Parties and Related Defense Costs under Insurance Policies [D.I. 987], which modified
the automatic stay to allow Evanston to pay any judgments or settlements in connection with any
Non-Stayed Claims against Non-Debtor Insureds pursuant to a notice protocol set forth therein.
Q.     Other Litigation

       1.     Trademark Action

        On November 6, 2018, Girl Scouts of the United States of America (“GSUSA”) filed a
complaint in the United States District Court for the Southern District of New York, Case No.
18-cv-10287, against the BSA, alleging trademark infringement, dilution and tortious
interference in connection with the BSA welcoming female members in into its youth programs
(the “Trademark Action”). On February 18, 2020, the Debtors filed these Chapter 11 Cases,
thereby staying the Trademark Action. On March 10, 2020, GSUSA filed a motion for relief
from stay to resume prosecution of the Trademark Action [D.I. 155], and on April 24, 2020, the
Bankruptcy Court entered an order granting limited relief from the stay [D.I. 485]. Pursuant to

                                             76
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 83 of 357




the order, the stay relief period ended on July 22, 2020 with respect to the Trademark Action.
The BSA and GSUSA were unable to reach a resolution, and on July 23, 2020, the automatic
stay was lifted to permit the Trademark Action to proceed. On September 18, 2020 the
Bankruptcy Court entered an order authorizing the retention and employment of Quinn Emanuel
Urquhart & Sullivan, LLP as special litigation counsel to the Debtors pursuant to section 327(e)
of the Bankruptcy Code, nunc pro tunc to August 1, 2020, to represent the Debtors in the
Trademark Action [D.I. 1343].

       The Trademark Action remains ongoing, and the Debtors believe that they have sufficient
insurance to cover any and all remaining defense costs and liability that may arise in connection
therewith. Specifically, the Debtors have three policies that remain available: (1) a primary
Directors and Officers Liability insurance policy issued by RSUI; (2) an umbrella Directors and
Officer Liability policy issued by Markel; and (3) a cyber-insurance policy issued by Beazley.
The RSUI policy has aggregate limits of liability of $10 million, of which approximately $5
million in limits are remaining. The Markel policy has aggregate limits of liability of $10
million, which is fully available. And the Beazley policy has aggregate limits of liability of $15
million, of which approximately $10 million in limits are remaining. RSUI and Beazley are
presently providing the BSA coverage for its defense counsel.

       2.      Adversary Proceedings and Appeals

       On May 15, 2020, Hartford Accident and Indemnity Company and First State Insurance
Company (“Hartford and State”) filed an adversary complaint against the Debtors, certain Local
Councils, and other insurers seeking declaratory judgment and contribution relating to Claims for
Insurance Coverage for all underlying Abuse Claims against BSA and certain of its Local
Councils (Adv. Pro. No. 20-50601). On August 14, 2020, the Debtors and the named Local
Councils filed a motion to dismiss Hartford and State’s adversary proceeding [D.I. 22]. The
Debtors subsequently successfully negotiated a stay of the entirety of the Hartford and State
adversary proceeding.

       On June 9, 2020, Century filed an appeal (Civil Action No. 20-cv-00774) (the “Century
Bar Date Appeal”) of the Bar Date Order, alleging that the Proof of Claim form for Abuse
claimants approved in the Bar Date Order was not properly before the Bankruptcy Court and was
not designed to elicit sufficient information to establish the prima facie validity of Claims. On
June 22, 2020, the Debtors filed a motion to dismiss the Century Bar Date Appeal [Century Bar
Date Appeal, D.I. 4], and additionally prepared and filed extensive briefing in support of the
motion to dismiss. On March 29, 2021, the District Court entered an order dismissing Century’s
appeal and closing the case [D.I. 2466]. The District Court concurrently issued a Memorandum
Opinion [D.I. 2466-1], finding that the Bar Date Order is interlocutory and does not otherwise
warrant immediate review under 28 U.S.C. § 1292(b).

       On January 8, 2021, the Tort Claimants’ Committee filed an adversary complaint (Adv.
Pro. No. 21-50032) (“TCC Case”), seeking a determination that approximately $667 million of
the Debtor’s total approximately $1 billion in assets are not restricted and, as such, that they
should be available to satisfy creditors’ Claims [D.I. 1913]. The Tort Claimants’ Committee
alleged that the Debtors failed to show that there are any specific donation-related restrictions or
others on the assets that would make the assets unavailable to satisfy creditor Claims. Further,


                                               77
               Case 20-10343-LSS                Doc 4108         Filed 05/16/21          Page 84 of 357




the Tort Claimants’ Committee’s complaint asserted that the Debtors failed to trace the restricted
assets that were commingled with unrestricted assets and to demonstrate that those assets were
not used, spent, or transferred.

        On April 14, 2021, the Bankruptcy Court issued an Order Approving Stipulation for
Further Extension of Time [TCC Case, D.I. 13], extending the day in which the Debtors must
answer, or otherwise respond to the complaint.51 On April 23, 2021, JPMorgan Chase Bank,
National Association, filed a Motion to Intervene [TCC Case, D.I. 15], arguing that its rights may
be affected by the adversary proceeding because some, if not all, of the disputed property is its
prepetition collateral. On April 26, 2021, the Debtors filed its Answer to the Tort Claimants’
Committee’s Complaint for Declaratory Judgment [TCC Case, D.I. 16], explaining that the
complaint fails to state a cause of action on which relief can be granted. The answer also
explains that the identified property is not property of the estate, and is not available for
distribution to general unsecured creditors. On April 27, 2021, JPMorgan Chase Bank, National
Association, filed a Corporate Ownership Statement Pursuant to Federal Rule of Bankruptcy
Procedure 7007.1 [TCC Case, D.I. 17].

         3.        2004 Exam Motions

       On September 29, 2020, the Tort Claimants’ Committee filed the Motion of the Official
Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for an
Order Authorizing the Issuance of Subpoenas for Discovery from Debtors and Certain Local
Councils [D.I. 1379] (the “TCC 2004 Motion”), requesting entry of an order authorizing the Tort
Claimants’ Committee to issue subpoenas to and directing discovery from the Debtors, Ad Hoc
Committee Members, and the locals listed on Exhibit B thereto. The Debtors, the Ad Hoc
Committee, and various Local Councils objected to the TCC 2004 Motion, and the Tort
Claimants’ Committee ultimately withdrew the TCC 2004 Motion on November 25, 2020 [D.I.
1735].

        On January 22, 2021, Hartford Accident and Indemnity Company, First State Insurance
Company and Twin City Fire Insurance Company (collectively, “Hartford et al.”), and Century
filed Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1972] (the “Hartford and Century’s Rule 2004 Motion”), which requested entry
of an order (i) authorizing Hartford et al. and Century to serve subpoenas, written discovery,
including interrogatories and document requests, and deposition notices pursuant to Rule 2004
on a sampling of Persons who have filed Abuse Claims in these Chapter 11 Cases and (ii)
providing relief from the requirements of Local Rule 3007-1(f) to permit (but not require) parties
in interest in these Chapter 11 Cases to file omnibus Claim objections raising common legal
issues to multiple Claims and that may, most efficiently, be subject to resolution if heard
together.

      On January 22, 2021, Hartford et al and Century also filed Hartford and Century’s
Motion for Entry of an Order Authorizing Filing Under Seal of Certain Documents Relating to

51   The U.S. Bankruptcy Court for the District of Delaware retained jurisdiction over this adversary proceeding (Adv. Pro. No.
     21-50032).


                                                            78
               Case 20-10343-LSS                 Doc 4108          Filed 05/16/21           Page 85 of 357




Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and
(II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1973] (“Motion to Seal”), which requested entry of an order (i) authorizing
Hartford et al. and Century to file under seal certain portions of Hartford and Century’s Rule
2004 Motion and certain supporting documents (the “Supporting Documents”); (ii) directing that
information contained in the redacted portions of Hartford and Century’s Rule 2004 Motion and
the Supporting Documents (collectively, the “Confidential Information”) shall remain under seal
and confidential pursuant the Bar Date Order [D.I. 695] (entered by the Court on May 26, 2020)
and shall not be made available to anyone, except to the Court, the Office of the United States
Trustee for the District of Delaware, and the Permitted Parties (as defined in the Bar Date
Order); and (iii) granting related relief.

       On January 25, 2021, Agricultural Insurance Company filed a joiner in support of
Hartford and Century’s Rule 2004 Motion [D.I. 1979]. On February 2, 2021, Hartford et al and
Century filed a revised proposed redacted version of their Rule 2004 Motion, which resolved the
U.S. Trustee’s informal comments to Hartford and Century’s Motion to Seal [D.I. 2007]. On
February 2, 2021, Travelers Casualty and Surety Company, Inc., St. Paul Surplus Lines
Insurance Company, and Gulf Insurance Company filed a joinder in support of Hartford and
Century’s Rule 2004 Motion [D.I. 2008] with several other parties subsequently filing joinders.52

        On February 5, 2021, the Coalition filed an objection to Hartford and Century’s Rule
2004 Motion, asserting: (I) there is no evidence that the law firms violated Rule 9011 or
committed fraud, (II) claim discovery is premature, (III) the insurers lack standing to seek Rule
2004 discovery, (IV) the insurers failed to establish good cause for the proposed discovery, (V)
signing a Proof of Claim does not constitute a privilege waiver or make an attorney a fact
witness, and (VI) the insurers’ request for discovery is designed to prevent a reorganization [D.I.
2043].53 That same day, Claimant 40573 similarly filed an objection to Hartford and Century’s
Rule 2004 Motion, stating that Claimant 40573 has a legitimate, timely submitted Claim and that
the proposed discovery instruments are redundant of the Claim form [D.I. 2066]. Claimants
known by Claim numbers 18867, 43995, and 50263, also filed an objection to Hartford and
Century’s Rule 2004 Motion stating, among other things, that while Rule 2004 discovery may be
justified in instances where claimants provided inadequate information, these three claimants
already provided, under penalty of perjury, the same information sought in the insurers’
proposed discovery [D.I. 2085].




52   The following parties also filed joinders in support of Hartford and Century’s Rule 2004 Motion: (a) Allianz Global Risks
     U.S. Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company [D.I. 2026]; (b) Columbia
     Casualty Company, The Continental Insurance Company as successor in interest to certain policies issued by Harbor
     Insurance Company, The Continental Insurance Company successor by merger to Niagara Fire Insurance Company, and The
     Continental Insurance Company [D.I. 2065]; (c) National Union Fire Insurance Company of Pittsburgh, Pa., Lexington
     Insurance Company, Landmark Insurance Company, The Insurance Company of the State of Pennsylvania, and their
     affiliated entities (collectively “AIG”) [D.I. 2070]; (d) General Star Indemnity Company [D.I. 2136]; and (e) Liberty Mutual
     Insurance Company, together with its affiliates and subsidiaries [D.I. 2168].
53   On February 5, 2021, there were numerous joinders to the Coalition’s objection filed by various law firms and claimants
     [D.I. 2054, D.I. 2060, D.I. 2062, D.I. 2069, D.I. 2074, D.I. 2077, D.I. 2078, D.I. 2079, D.I. 2080, D.I. 2081, D.I. 2082, D.I.
     2084, D.I. 2087, D.I. 2089, D.I. 2090, D.I. 2091, D.I. 2093, D.I. 2094, D.I. 2098, D.I. 2101, D.I. 2102, D.I. 2108, and D.I.
     2117].


                                                              79
           Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 86 of 357




        On February 5, 2021, claimants 3675, 18787, 28206, 32230, 38281, 48081, 48446,
60443, and 63751, by and through their undersigned counsel (the “PCVA Claimants”), filed an
objection to Hartford and Century’s Rule 2004 Motion on the ground that (1) the insurers failed
to meet and confer before filing their motion, (2) they fail to establish good cause for their
requested Rule 2004 examinations, and (3) during a meet and confer that took place after they
filed their motion, the insurers agreed to narrow the scope of their requested Rule 2004
examinations [D.I. 2088]. Subsequently, claimant 5502 [D.I. 2099] and claimant 54540 [D.I.
2107] filed joinders to the PCVA Claimants’ objection. On February 16, 2021, the PCVA
Claimants withdrew their objection to Hartford and Century’s Rule 2004 Motion after the
movants agreed to withdraw their motion as to the PCVA Claimants [D.I. 2212].

        On February 5, 2021, claimants represented by the law firm of Crew Janci LLP objected
to Hartford and Century’s Rule 2004 Motion on the grounds that (1) the movants failed to meet
and confer before filing the motion; (2) the requested discovery is overly broad by design; (3) the
requested discovery is unduly burdensome and seeks information that is largely duplicative of
that already provided; and (4) the requested discovery is inappropriate because of underlying
pending litigation [D.I. 2092]. On February 16, 2021, the claimants represented by Crew Janci
LLP withdrew their objection [D.I. 2205].

        Also on February 5, 2021, Andrews & Thornton, Attorneys at Law (“A&T”) and ASK
LLP (“ASK”) filed a motion seeking entry of an order (i) authorizing A&T and ASK to file
under seal certain portions of their objection to Hartford and Century’s Rule 2004 Motion; (ii)
directing that information contained in the redacted portions of the objection remain under seal
and confidential pursuant to the terms of the Bar Date Order; and (iii) granting related relief [D.I.
2083].

        On February 11, 2021, Century filed a sealed declaration of Erich J. Speckin, who was
retained by Century to examine the handwriting and signatures on the Proofs of Claim submitted
by claimants in these Chapter 11 Cases [D.I. 2175]. Mr. Speckin indicated, among other things,
that for some claimants, the claimant signature in the Proof of Claims does not match the
claimant’s signature found in public records. Id. at 5. On February 11, 2021, Hartford et al and
Century also filed Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule
2004 Discovery of Certain Proofs of Claim [D.I. 2180]. Among other things, the reply stated
that insurers have standing to seek discovery under Rule 2004, and discovery is necessary for
Confirmation. That same day, the Coalition filed a supplement to its objection to Hartford and
Century’s Rule 2004 Motion, asserting that the insurers refuse to disclose the Claims information
they already possess and the insurers do not have a statistical model that would permit them to
draw inferences on the entire pool of Abuse Claims [D.I. 2184].

        On February 15, 2021, the Coalition filed a motion to authorize the Coalition to file a Sur
Reply for the limited purpose of addressing the new legal argument and factual representations
and omissions raised in the Insurers’ Reply Brief in Support of Motion for an Order Authorizing
Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2196]. The D. Miller & Associates PLLC
[D.I. 2197], Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. [D.I. 2201], and Timothy
D. Kosnoff, Esquire [D.I. 2207], filed joinders to the Coalition’s motion to file a Sur Reply to the
insurers’ reply brief.



                                                80
               Case 20-10343-LSS               Doc 4108          Filed 05/16/21          Page 87 of 357




        On February 16, 2021, Timothy D. Kosnoff, Esquire filed a motion to strike Insurers’
Reply Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain
Proofs of Claim, stating the reply brief contains arguments and factual material that should have
been included in their original motion [D.I. 2204]. On the same day, Century et al and Hartford
filed an opposition to Timothy Kosnoff’s (i) motion to strike insurer’s reply brief and (ii) Sur-
Reply in support of objection to insurers’ motion to authorize Rule 2004 discovery of certain
Proofs of Claim [D.I. 2230]. Century et al and Hartford’s opposition asserts that Mr. Kosnoff’s
brief does not offer facts to challenge Mr. Erich J. Speckin’s conclusions regarding Proofs of
Claim and Mr. Speckin is a competent and skilled forensics practitioner, who is a qualified
witness [D.I. 2230].

        On February 16, 2021, Century et al filed a declaration of Larry F. Stewart, an expert
retained by Century et al, in support of the motion for discovery under Rule 2004, which stated
that Mr. Stewart has observed numerous irregularities in thousands of Proofs of Claim regarding
their creation and has found thousands of examples of incorrect forms that require additional
scrutiny, before deeming them authentic [D.I. 2232].

        On February 19, 2021, the Bankruptcy Court entered an order authorizing Century et al
and Hartford’s motion to file under seal certain documents relating to the motion for an order (I)
authorizing certain Rule 2004 discovery and (II) granting leave from local Rule 3007-1(f) to
permit the filing of substantive omnibus objections [D.I. 2247].

        On March 4, 2021, Century et al and Hartford filed a statement regarding the Amended
Plan and pending Rule 2004 motions [D.I. 2316], stating that the discovery the insurers seek will
shed light on the increase in pending Abuse Claims and, by allowing all parties to uncover the
facts, pave the way toward building consensus. On March 8, 2021, Allianz Global Risks U.S.
Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company filed
a joinder to Century and Hartford’s Statement Regarding the Recently-Filed Plan of
Reorganization and Pending Rule 2004 Motions [D.I. 2331].

       On March, 17, 2021, the Bankruptcy Court took under advisement the insurers’ sealed
motion for an order authorizing Rule 2004 discovery of certain Proofs of Claims, and Century et
al and Hartford’s sealed motion for an order (I) authorizing certain Rule 2004 discovery and (II)
granting leave from local Rule 3007-1(f) to permit the filing of substantive omnibus objections.
See Mar. 17, 2021 Hr’g Tr. 51:9–52:13.

         4. Personal Injury Settlement Motions

       The Debtors filed motions for entry of orders approving various settlements in connection
with personal injury and wrongful death actions (the “Personal Injury Settlements”)54 and lifting
the automatic stay, to the extent necessary, to permit payments of the settlement amount by
applicable insurance. The Court entered orders approving the settlement agreements, and
modifying the automatic stay of 11 U.S.C. § 362(a) for the parties to consummate the settlement
agreements.

54   These include, but are not limited to, approving Qian Settlement Agreement [D.I. 1123], Wilson Settlement Agreement [D.I.
     1596], Worley Settlement Agreement [D.I. 1598], Gordon Settlement Agreement [D.I. 1880], Henderson Settlement
     Agreement [D.I. 1881], and Neyrey Settlement Agreement [D.I. 1986].


                                                            81
              Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 88 of 357




         The aim of the Personal Injury Settlements is to avoid the uncertainty and expense of
litigating the lawsuits and uncertainty with respect to the amount and timing if a judgment were
to be awarded. In addition, the BSA is released under the settlement agreements, eliminating any
liability under a plan of reorganization. Accordingly, the settlement agreements are in the best
interests of the Debtors’ Estates and their creditors.

         The Court has only authorized such Claims to be negotiated pre-litigation or liquidated in
the tort system, without authorizing the payment of any settlements or judgments reached. As a
result, the only economic impact on the Estate will be the incurrence of defense costs, which will
be paid by the applicable Insurance Company. These defense costs are unavoidable and will
ultimately be incurred by either the Estate or the Insurance Company, either now or later. It is
just a matter of timing.

       Moreover, the Court cannot adjudicate personal injury claims under 28 U.S.C. §
157(b)(2)(B). Nor is it anticipated that these Claims will be allowed or treated pursuant to any
Trust Distribution Procedures (unlike the Abuse Claims).

R.       Material Settlements and Resolutions

         1.     JPM / Creditors’ Committee Settlement

        As of the filing of this Disclosure Statement, the Plan (as further described in Article VI
of this Disclosure Statement and Article V.R of such Plan), effectuates a settlement among (i) the
Debtors, (ii) the Creditors’ Committee, and (iii) JPM (the “JPM / Creditors’ Committee
Settlement”). The JPM / Creditors’ Committee Settlement represents a good-faith agreement
negotiated at arm’s length that provides significant value to the holders of Convenience Claims,
General Unsecured Claims, and Non-Abuse Litigation Claims and provides the Debtors with
more favorable terms under the amended and restated debt facilities provided by JPM on and
after the Effective Date under the Restated Debt and Security Documents.

        Specifically, the JPM / Creditors’ Committee Settlement provides, among other things,
the following terms with respect to general unsecured creditors (other than Abuse Claims):

        General Unsecured Claims (other than Abuse Claims), which are held by creditors who
         are core to the Debtors’ mission or creditors whose Claims, if Allowed, were incurred in
         furtherance of the Debtors’ mission, shall be classified into three Classes: (i) General
         Unsecured Claims; (ii) Convenience Claims; and (iii) Non-Abuse Litigation Claims;
         Cash under the Plan to satisfy Allowed General Unsecured Claims and Convenience
         Claims will be made from Cash relating to the BSA’s core assets.

        Holders of Allowed General Unsecured Claims (including holders of Claims under the
         Restoration Plan, the Deferred Compensation Plan, holders of trade Claims, and holders
         of Rejection Damages Claims) will receive, on account of such Claims, their Pro Rata
         Share of the Core Value Cash Pool, which shall be funded by reorganized BSA in four
         semi-annual installments of $6,250,000, beginning 180 days after the Effective Date and
         concluding two years after the Effective Date. Any Cash remaining in the Core Value
         Cash Pool after all Allowed General Unsecured Claims have been satisfied in full, shall


                                                82
          Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 89 of 357




       be first used to fund any shortfall in payments from the BSA’s available insurance and
       co-liable non-Debtors on account of any Non-Abuse Litigation Claims, and then be
       transferred to and vest in Reorganized BSA.

      Holders of General Unsecured Claims or Non-Abuse Litigation Claims (after first
       seeking to recover from insurance, and have exhausted all remedies with respect to such
       applicable insurance policy) that have an Allowed Claim of $50,000 or less and shall
       become Convenience Class Claims, which are paid by Reorganized BSA in full, using
       Cash on hand, on the Effective Date of the Amended Plan or, if such Claim becomes
       allowed after the Effective Date, as soon as reasonably practicable after Allowance. Any
       holder of a General Unsecured Claim or Non-Abuse Litigation Claim that is Allowed in
       an amount greater than $50,000 may elect to have its claim treated as a Convenience
       Claim and receive payment of $50,000 in Cash in full and final satisfaction of such
       Claim.

      Holders Non-Abuse Litigation Claims will, upon the liquidation of such Non-Abuse
       Litigation Claim following the Effective Date, be satisfied solely from the BSA’s
       available insurance and from any non-Debtor party or parties that may be determined to
       be co-liable with the Debtors on account of such Non-Abuse Litigation Claim. No holder
       of an allowed Non-Abuse Litigation Claim shall be entitled to recover from the Core
       Value Cash Pool on account of such Claim, unless and until all allowed General
       Unsecured Claims have been paid in full. Solely, in the event any Non-Abuse Litigation
       Claim is not covered by applicable BSA insurance Policies or there is a shortfall in
       BSA’s applicable insurance for such Non-Abuse Litigation Claim, following the
       exhaustion of remedies with respect to applicable insurance and any co-liable non-
       Debtor, the holder of an Allowed Non-Abuse Litigation Claim may elect to have such
       Claim treated as a Convenience Claim and receive Cash in an amount equal to the lesser
       of (a) the amount of its Allowed Non-Abuse Litigation Claim and (b) $50,000.

      A Creditor Representative, to be selected by the UCC with the consent of the Debtors
       shall be appointed to assist with the reconciliation of General Unsecured Claims.

      The Pension Plan shall continue to be maintained, sponsored, and assumed.

       The JPM / Creditors’ Committee Settlement also provides, among other things, the
following terms with respect to JPM:

      JPM will enter into amended and Restated Debt and Security Documents on the Effective
       Date in principal amounts equal to the amounts of unpaid principal and accrued interest
       and fees as of the Effective Date and containing substantially the same terms as the
       Prepetition Debt and Security Documents, except that:

          o The maturity date on the principal under the amended and restated 2010 Bond
            Documents and the 2012 Bond Documents was extended to ten (10) years after
            the Effective Date and the Debtors were given a two (2) year payment holiday
            such that monthly principal installments for the first two (2) years are deferred
            until maturity;


                                             83
           Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 90 of 357




          o The maturity date on the principal under the amended and restated 2010 Credit
            Facility Documents and the 2019 RCF Documents (which revolver shall be frozen
            and termed out under the amended and Restated Debt and Security Documents)
            was extended to ten (10) years after the Effective Date and the Debtors were
            given a two (2) year payment holiday such that monthly principal installments for
            the first two (2) years are deferred until maturity;

          o Pursuant to the amended and Restated Debt and Security Documents, the
            principal amounts payable will be reduced, on a pro rata basis amongst the
            facilities, by an amount equal to the Unrestricted Cash and Investments, if any,
            that have been remitted to JPM under the Excess Cash Sweep (as described
            below); and

          o Beginning on December 31 two (2) years after the Effective Date and continuing
            each successive calendar year the calendar year that is immediately prior to the
            calendar year of the Maturity Date, Reorganized BSA shall remit to JPM twenty-
            five percent (25%) of its Unrestricted Cash and Investments in excess of
            $75,000,000, if any, as of such date with the payment due within 45 days (the
            “Excess Cash Sweep”), and JPM shall apply any such amounts on a Pro Rata
            basis to the unpaid principal balances under the amended and Restated Debt and
            Security Documents. However, no payments shall be made on account of the
            Excess Cash Sweep until the last Distribution is made on account of General
            Unsecured Claims two years after the Effective Date.

      JPM was also granted Allowed Claims in the following amounts, plus any accrued but
       unpaid interest and reasonable fees and expenses as of the Effective Date to the extent not
       paid pursuant to the Cash Collateral Order:

          o on account of the 2010 Credit Facility Claims, an aggregate amount not to exceed
            $80,762,060 (including $44,299,743 of undrawn amounts under letters of credit
            issued under the 2010 Credit Facility Documents);

          o on account of the 2019 RCF Claims, an aggregate amount not to exceed
            $61,542,720 (including $51,542,720 of undrawn amounts under letters of credit
            issued under the 2019 RCF Documents);

          o on account of the 2010 Bond Claims, an aggregate amount of $40,137,274; and

          o on account of the 2012 Bond Clams, an aggregate amount of $145,662,101.

       In exchange for the agreements in the JPM / Creditors’ Committee Settlement, the
following term are also provided:

      Certain releases, including with respect to JPM as well as Debtor releases of all
       preference and other avoidance action Claims against holders of General Unsecured
       Claims and Convenience Claims.



                                              84
            Case 20-10343-LSS        Doc 4108      Filed 05/16/21    Page 91 of 357




      The Committee’s agreement to not seek standing, or otherwise pursue any prepetition
       avoidance-related Claim that could be asserted against JPM or others, or to challenge the
       allowance of certain of the Claims of JPM.

       Under the Global Resolution Plan, the Debtors are committed to ensuring that the
aggregate value of the Local Council Settlement Contribution is not less than $425,000,000. The
Debtors intend to request the voluntary commitments of Local Councils to make their respective
contributions, which contributions shall be set forth in commitment agreements executed by each
Local Council. By no later than June 15, 2021, the Debtors shall file a report with the
Bankruptcy Court concerning the status of the Debtors’ efforts to obtain contribution
commitments from the Local Councils. Such status report shall contain information concerning
the form of contributions by the Local Councils (i.e., cash, real property, securities or other
currency) and the timing of such contributions. In addition, the status report will set forth any
required amendments the Debtors may propose to the Plan to facilitate the Local Council
Settlement Contribution. As part of this process, the Debtors intend to work with the Ad Hoc
Committee of Local Councils and their professionals as well as individual Local Councils.

       The Global Resolution Plan also contemplates that the Contributing Chartered
Organizations will contribute the Contributing Chartered Organization Settlement Contribution
and waive and release any Claims that have been asserted in these Chapter 11 Cases by or on
behalf of any Contributing Chartered Organization, including Indirect Abuse Claims.
Additionally, the Contributing Chartered Organizations will assign any Perpetrator
Indemnification Claims held by the Contributing Chartered Organizations.

       Under the Global Resolution Plan, in exchange for the Local Council Settlement
Contribution and the Contributing Chartered Organization Settlement Contribution, which the
Debtors believe will provide significant value to the Settlement Trust to fund Abuse Claims, the
Local Councils and Contributing Chartered Organization will be granted third-party releases and
Abuse Claims against the Local Councils and Contributing Chartered Organizations will be
channeled to the Settlement Trust, as described in Article X.F of the Plan.

       The Debtors intend to continue to engage in good-faith arm’s-length negotiations with
other key parties in interest in these Chapter 11 Cases to achieve settlements and agreements to
maximize the value of the Debtors’ Estates and for the benefit of holders of Claims.

       2.      Hartford Insurance Settlement Agreement

        On April 15, 2021, the Debtors entered into a settlement with their Insurance Companies
Hartford Accident and Indemnity Company, First State Insurance Company, Twin City Fire
Insurance Company, Navigators Specialty Insurance Company and certain related parties
(collectively, “Hartford”). The settlement agreement (the “Hartford Insurance Settlement
Agreement”) is attached as Exhibit I to the Plan. The summary of the Hartford Insurance
Settlement Agreement set forth here is qualified entirely by the text of the agreement, which
shall control in the event of any inconsistencies.

        If the Plan is confirmed as a Global Resolution Plan, it will incorporate the terms of the
settlement with Hartford, which provides, subject to its terms and conditions, for Hartford to


                                              85
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 92 of 357




make a contribution of up to $650 million to the Settlement Trust for the payment of Abuse
Claims (the “Hartford Settlement Contribution”). In return, the settlement provides, in pertinent
part, for the sale of the Hartford Policies to Hartford free and clear of the interests of all third
parties, including any additional insureds under the Hartford Policies, which interests will be
channeled to the Settlement Trust; the release of claims against Hartford by the Debtors and
Local Councils; and the channeling of all present and future claims against Hartford relating to
its provision of insurance coverage for Abuse Claims to the Settlement Trust. If the Plan is not
confirmed as a Global Resolution Plan, or if the Local Councils do not all execute releases in
favor of Hartford, the Hartford settlement will not take effect and the Settlement Trust will not
receive the Hartford Settlement Contribution.

        The Debtors believe that the Hartford Insurance Settlement Agreement is fair, reasonable,
and in the best interests of the Estates and holders of Abuse Claims. Hartford issued primary and
certain umbrella policies to the BSA for the period from September 21, 1971 to January 1, 1978.
Prior to the Petition Date, the BSA and Hartford were engaged in litigation over the scope of
coverage provided under the Hartford Policies. In that litigation, Hartford raised a number of
defenses that, if successful, would substantially reduce or even eliminate coverage for the Abuse
Claims, including that the BSA has breached conditions to coverage; that the Abuse Claims arise
out of a single occurrence under applicable law, which Hartford believes is New Jersey law
under its primary policies; and that the BSA and the Local Councils expected or intended the
injuries for which they seek coverage.

        Hartford has also contended, outside of litigation, that the BSA’s access to certain of its
policies is significantly limited, including that the BSA released and extinguished its primary
policies for January 1, 1976 to January 1, 1978 through a prepetition settlement; that it has no
coverage obligations for Abuse Claims that are barred by the applicable statute of limitations;
and that at least one of the Hartford primary policies has an applicable aggregate limit for Abuse
Claims.

       While the Debtors dispute many, if not all, of those contentions, there can be no doubt
that continuing to litigate against Hartford would not only drain the Debtors’ limited resources
but also create a substantial risk that Hartford would ultimately pay significantly less toward
Abuse Claims than it will under the Hartford settlement—and some risk that Hartford would pay
nothing.

       The resolution of the coverage dispute reflected in the Hartford settlement is the product
of extensive, arm’s-length negotiations conducted over a lengthy period between the Debtors and
Hartford, with the active assistance of the Mediators. It represents a good-faith settlement and
compromise of complex disputes and will avoid the costs, risks, uncertainty, and delay
associated with protracted litigation, while providing a very substantial payment on account of
Abuse Claims.

       The key provisions of the Hartford settlement are summarized below:




                                               86
            Case 20-10343-LSS         Doc 4108       Filed 05/16/21     Page 93 of 357




               a.      The Hartford Settlement Contribution

        The Hartford settlement provides for a contribution of $650 million to the Settlement
Trust, contingent on (a) the Bankruptcy Court’s entry of an order (i) confirming the Plan as a
Global Resolution Plan and approving the Hartford Insurance Settlement Agreement, including
the Debtors’ sale of the Hartford Policies to Hartford, free and clear of all interests of any third
party, and the Debtors’ release of Hartford from the Hartford Released Claims (as defined in the
Agreement), or (ii) if Hartford requests, an order entered prior to confirmation of the Plan,
approving such Agreement, sale, and releases pursuant to section 363 of the Bankruptcy Code
and Rule 9019 of the Bankruptcy Rules; (b) Hartford’s receipt of a fully executed release,
substantially similar to the release to be provided by the BSA to Hartford, on behalf of each
Local Council; (c) the provision in the Confirmation Order for a release and channeling
injunction for the benefit of the Local Councils with respect to Abuse Claims; (d) the Debtors’
provision of notice to Hartford that the Plan Effective Date has occurred; and (e) the
Confirmation Order (or the Approval Order, if applicable) having become a Final Order (unless
Hartford in its sole discretion waives such condition). If these preconditions are met, and subject
to all of the terms and conditions of the Hartford Insurance Settlement Agreement, Hartford will
pay the Debtors or, at the Debtors’ written direction, the Settlement Trust, the Settlement
Amount of $650 million, in cash, which (subject to the provisions discussed in the next
paragraph of this Disclosure Statement and to the rights of any third parties under the Hartford
Policies, which rights shall attach to the settlement proceeds) shall be used solely to pay or
defend Abuse Claims.

        The Settlement Amount is subject to reduction (or, if already paid by Hartford, to its right
to a refund) if the Debtors, their Estates or the Settlement Trust enter into an agreement resolving
the Debtors’ or Local Councils’ claims against Century and its affiliates for coverage of Abuse
Claims and that agreement provides for payment by Century of less than $1.3 billion (two times
the Settlement Amount). In that event, the Settlement Amount shall be reduced by (or Hartford
shall be entitled to a refund, payable by the Settlement Trust, equal to) fifty percent of the
difference between $1.3 billion and the amount paid by Century. After analyzing the Abuse
Claims and the insurance coverage potentially available to pay them, the Debtors have concluded
that Century’s relative share of coverage obligations for Abuse Claims is more than two times
Hartford’s share. Accordingly, the Debtors believe that the payment-reduction provision of the
Hartford Insurance Settlement Agreement is fair and reasonable, and was necessary to obtain the
Hartford settlement.

       Certain parties contend that the Hartford Settlement Agreement impairs other of the
BSA’s Insurance Companies’ contribution rights; however, the BSA disagrees. The vast
majority of the years Hartford provided the BSA Insurance Coverage, the BSA’s Insurance
Companies will not have contribution claims against Hartford as Hartford provided both the
primary and excess Insurance Policies that would be implicated by the Abuse Claims.

               b.      Sale of the Hartford Policies to Hartford Free and Clear of all
                       Interests

       If the Plan is confirmed as a Global Resolution Plan, confirmation will constitute
approval of the Debtors’ sale to Hartford of the Hartford Policies, free and clear of all interests of


                                                87
           Case 20-10343-LSS          Doc 4108       Filed 05/16/21    Page 94 of 357




third parties (which will be channeled to proceeds to be paid by Hartford and administered by the
Settlement Trust), pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code.

               c.      Mutual Release of Claims by Hartford, the Debtors and the Local
                       Councils

        If the Plan is confirmed as a Global Resolution Plan, upon the later of the effective date
of the Hartford Insurance Settlement Agreement and Hartford’s payment of the Settlement
Amount, (a) the Debtors, their Estates, and the Settlement Trust will release Hartford from the
Hartford Released Claims (as such term is defined in, and as provided in Section IV.A. of, the
Hartford Insurance Settlement Agreement), and (b) Hartford will release the Debtors, their
Estates, and the Settlement Trust from the BSA Released Claims (as such term is defined in, and
as provided in, Section IV.B of the Hartford Insurance Settlement Agreement) and will withdraw
all requests or demands for payment by the Debtors or their Estates of any BSA Released
Claims, including any proofs of claim that Hartford asserted in the Debtors’ Chapter 11 Cases.
In addition, Hartford will receive a fully executed Local Council Release (as such term is defined
in the Hartford Insurance Settlement Agreement) on behalf of each Local Council, in form and
substance acceptable to Hartford, under which (a) each Local Council will release Hartford from
all claims by any Local Council under the Local Council Policies and the Hartford Policies, and
(b) Hartford will release the Local Councils from all claims by Hartford in connection with the
Hartford Policies and the Local Council Policies.

               d.      Channeling Injunction and Releases in Favor of Hartford as a Settling
                       Insurance Company and Protected Party under the Plan

        If the Plan is confirmed as a Global Resolution Plan, Hartford will be a Settling Insurance
Company and a Protected Party under the Plan and will be provided all benefits and protections
afforded to Settling Insurance Companies and Protected Parties, including (a) the Channeling
Injunction set forth in Article X.F of the Plan, which will permanently enjoin any person or
entity from asserting any Abuse Claim against Hartford and will channel all such present and
future Abuse Claims against Hartford to the Settlement Trust, and (b) the Releases and related
Injunctions set forth in Articles X.J and Article X.L of the Plan, which will (i) provide releases of
certain claims against Hartford by the Debtors and their Estates and by holders of Abuse Claims,
and (ii) permanently enjoin all holders of claims released under Article X.J from asserting such
released claims against Hartford. The Channeling Injunction and the Releases and related
Injunctions set forth in Articles X.F, X.J, and X.L of the Plan are further described in Article
VI.O of this Disclosure Statement.

               e.      Reservation of Rights

       If the Plan is not confirmed as a Global Resolution Plan or if any other condition
precedent to Hartford’s obligations under the Hartford Insurance Settlement Agreement is not
met or waived, Hartford shall have the right to object to the Plan and to take any other actions in
the Debtors’ Chapter 11 Cases that it may deem necessary to protect its rights and interests.
Furthermore, in the event of any judicial disapproval of the Hartford Insurance Settlement
Agreement, including any vacatur or reversal of the Confirmation Order (or Approval Order, if
applicable) on appeal, Hartford and the Debtors shall have the right to declare the Agreement


                                                88
              Case 20-10343-LSS               Doc 4108         Filed 05/16/21          Page 95 of 357




null and void, in which case, among other things, Hartford shall have no obligation to pay the
Settlement Amount (and, if already paid, such payment shall be returned to Hartford), and
Hartford and the Debtors shall have all rights, defenses, and obligations with respect to insurance
coverage that they would have had absent the Hartford Insurance Settlement Agreement.

S.       Other Relevant Filings & Hearings

        Century and Hartford have filed Century and Hartford’s Statement Regarding the
         Recently-Filed Plan of Reorganization and Pending Rule 2004 Motions [D.I. 2316],
         stating that the Amended Plan has not garnered sufficient support.

        Allianz Insurers’ joinder to Century and Hartford’s statement regarding the Amended
         Plan and pending Rule 2004 Motions [D.I. 2331].

        On March 12, 2021, the Tort Claimants’ Committee and Future Claimants Representative
         filed a joint motion (the “TCC / FCR Joint Standing Motion”), which requested standing
         for the Tort Claimants’ Committee and Future Claimants’ Representative to prosecute the
         following claims on behalf of the Debtors’ bankruptcy estate: (1) declaratory judgment
         that the Intercompany Note be characterized as an equity or capital contribution made by
         BSA to Arrow or, in the alternative, an order avoiding certain transfers made under the
         Intercompany Note by BSA to Arrow; (2) declaratory judgment that certain property of
         the Debtors is not subject to the liens or security interests granted to the prepetition
         lender, JPM; (3) avoidance of certain unperfected liens and security interests asserted by
         JPM against certain property of the Debtors; and (4) an order reversing certain
         components of the Debtors’ Final Cash Collateral Order [D.I. 2364 ].

        On March 16, 2021, the Tort Claimants’ Committee filed the Official Tort Claimants’
         Committee’s Case Status Report [D.I. 2388], outlining issues that it informally objected
         to with respect to the Debtors’ proposed Amended Plan. Through the status report, the
         Tort Claimants’ Committee also asserted that various issues should be further addressed
         including, among other things, claims of the estate; restricted assets; Local Councils; and
         Chartered Organizations.

        On April 9, 2021, the Tort Claimants’ Committee filed its second case status report,
         detailing, among other things, pending contested matters and unresolved issues [D.I.
         2566]. The Tort Claimants’ Committee stated that judicial resolution of issues might be
         necessary to reach a consensual plan and reiterated its assertion that the Tort Claimants’
         Committee should be permitted the opportunity to propose its own plan of reorganization
         in addition to the Debtors’ Plan. Id. at 7.

        On April 9, 2021, Century filed a motion to adjourn the Disclosure Statement hearing
         scheduled for April 29, 2021, to a later date after the Debtors file the Settlement Trust
         Agreement and Trust Distribution Procedures [D.I. 2568] (the “Century Motion to
         Adjourn”).55
55   Clarendon American Insurance Company (“Clarendon”) and Travelers Casualty and Surety Company joined Century’s
     motion to adjourn. Id. at 1 n.2. Clarendon formally filed a joinder to Century’s motion on April 12, 2021 [D.I. 2572].


                                                          89
        Case 20-10343-LSS          Doc 4108       Filed 05/16/21     Page 96 of 357




   On April 12, 2021, the Court held a status conference regarding, among other things, the
    status of Mediation, the Plan and Disclosure Statement, and the Century Motion to
    Adjourn. At that time the Court continued the hearing to approve the Disclosure
    Statement to May 19, 2021.

   On April 23, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
    Claimants’ Committee filed two notices of discovery on Century and Hartford [D.I. 2682,
    2683] (the “Century Discovery Request” and “Hartford Discovery Request,”
    respectively).

   On April 28, 2021, the Debtors filed a Motion for Entry of an Order (I) Approving Lehr
    Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent Necessary, to
    Permit Payment of Settlement Amount by Applicable Insurance [D.I. 2719] (“Lehr
    Settlement Agreement”), to which certain parties have objected. The Tort Claimants’
    Committee argues that it should not be approved at this time because it represents
    favorable treatment of Non-Abuse Claimants over Abuse Survivors [D.I. 3781]. The
    FCR joins this objection.

   On April 29, 2021, JPM filed an objection to the TCC / FCR Joint Standing Motion [D.I.
    2732]. JPM argues that the motion should be denied on the grounds that: (1) the claims
    are not colorable; (2) the Debtors’ refusal to litigate the alleged claims is justified; and (3)
    if the Bankruptcy Court finds that the claims need to be settled, the Bankruptcy Court
    should permit the Debtors’ to settle these claims as an action in the best interests of the
    Debtors’ estates.

   On April 29, 2021, the Debtors filed an objection to the TCC / FCR Joint Standing
    Motion [D.I. 2733]. The Debtors’ objection asserts that the movants failed to state a
    colorable claim, and the Debtors did not unjustifiably refuse to pursue claims.

   On April 29, 2021, the Creditors’ Committee filed a limited joinder to the Debtors’
    objection to the TCC / FCR Joint Standing Motion [D.I. 2737]. Specifically, the limited
    joinder agreed with the Debtors’ objection in so much as the Bankruptcy Court should
    deny the relief in the motion; however, the Creditors’ Committee asserted that the Court
    should deny without prejudice or adjourn the motion because the motion was premature.

   On May 5, 2021, Century filed a Motion to Amend the Court’s Order (I) Approving
    Procedures for (A) Interim Compensation and Reimbursement of Retained Professionals
    and (B) Expense Reimbursement for Official Committee Members and (II) Granting
    Related Relief [D.I. 3161], to which the Debtors and the Tort Claimants’ Committee have
    filed responses proposing certain modifications to the relief requested by Century

   On May 6, 2021, Stamatios Stamoulis, counsel for Century, filed a declaration verifying
    the accuracy of the monthly fee applications of professionals, and attesting to his review
    of the final reports filed on the docket by the Fee Examiner appointed by the Court in this
    case [D.I. 3286].


                                             90
             Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 97 of 357




        On May 12, 2021, the Tort Claimants’ Committee filed an objection to the Lehr
         Settlement Agreement [D.I. 3781], arguing that it should not be approved at this time
         because it represents favorable treatment of Non-Abuse Claimants over Abuse Survivors.

                         ARTICLE VI. OVERVIEW OF THE PLAN

A.       General

        This Article of the Disclosure Statement summarizes certain relevant provisions of the
Plan. The confirmation of a plan of reorganization is the principal objective of a chapter 11 case.
A plan of reorganization sets forth the means for treating claims against, and equity interests in, a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes it binding on the
debtor, any person or Entity acquiring property under the plan, and any creditor of, or equity
interest holder in, the debtor, whether or not such creditor or equity interest holder has accepted
the plan or received or retains any property under the plan. Subject to certain limited exceptions
and other than as provided in a plan itself or in a confirmation order, a confirmation order
discharges the debtor from any debt that arose prior to the date of confirmation of the plan of
reorganization.

       Pursuant to Article V, of the Plan, on or after the Confirmation Date, the Debtors shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
consistent with the Plan as may be necessary or appropriate to enable them to implement the
provisions of the Plan before, on, or after the Effective Date, including the creation of the
Settlement Trust and the preparations for the transfer of the Settlement Trust Assets to the
Settlement Trust.

    YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

B.       Distributions

        One of the key concepts under the Bankruptcy Code is that only Claims and interests that
are “allowed” may receive distributions under a chapter 11 plan. This term is used throughout
the Plan and the descriptions below. In general, an Allowed Claim means that the Debtors agree,
or if there is a dispute, the Bankruptcy Court determines, that the Claim (other than an Abuse
Claim), and the amount thereof, is in fact a valid obligation of the Debtors. Similarly, with
respect to Abuse Claims, such Claims will be channeled to, as well as allowed and resolved by,
the Settlement Trust in accordance with the Trust Distribution Procedures. A detailed discussion
of the treatment and anticipated means of satisfaction for each Class of Allowed Claims and the
Class of Abuse Claims that are channeled to the Settlement Trust and allowed pursuant to terms
of the Trust Distribution Procedures is set forth in Article VII of this Disclosure Statement.

C.       Treatment of Unclassified Claims

         The treatment of unclassified Claims are as follows:




                                                91
              Case 20-10343-LSS       Doc 4108       Filed 05/16/21    Page 98 of 357




  Class       Designation          Treatment under the Plan                Impairment and
                                                                          Entitlement to Vote
 N/A        Administrative Each holder of an Allowed                   Unimpaired
            Expense Claims Administrative Expense Claim shall
                             receive payment of Cash in an amount      Not Entitled to Vote
                             equal to the unpaid portion of such       (Presumed to Accept)
                             Allowed Administrative Expense Claim.
 N/A        Professional Fee Each holder of an Allowed Professional    Unimpaired
            Claims           Fee Claim shall receive payment in Cash
                             from funds held in the Professional Fee   Not Entitled to Vote
                             Reserve.                                  (Presumed to Accept)
 N/A        Priority Tax     Each holder of an Allowed Priority Tax    Unimpaired
            Claims           Claim shall receive Cash in an amount
                             equal to such Allowed Priority Tax        Not Entitled to Vote
                             Claim.                                    (Presumed to Accept)

       1.        Administrative Expense Claims Generally

        Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
less favorable treatment with respect to such Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than Professional Fee Claims, which
are governed by Article II.A.2 of the Plan) shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Claim, payment of Cash in an
amount equal to the unpaid portion of such Allowed Administrative Expense Claim, or such
amounts and on other such terms as may be agreed to by the holders of such Claims, on or as
soon as reasonably practicable after the later of: (a) the Effective Date; (b) the first Business Day
after the date that is thirty (30) calendar days after the date such Administrative Expense Claim
becomes an Allowed Administrative Expense Claim; (c) such other date(s) as such holder and
the Debtors or Reorganized BSA shall have agreed; or (d) such other date ordered by the
Bankruptcy Court; provided, however, that Allowed Administrative Expense Claims that arise in
the ordinary course of the Debtors’ non-profit operations during the Chapter 11 Cases may be
paid by the Debtors or Reorganized BSA in the ordinary course of operations and in accordance
with the terms and conditions of the particular agreements governing such obligations, course of
dealing, course of operations, or customary practice. Notwithstanding anything to the contrary in
the Plan or in the Cash Collateral Order, no Claim on account of any diminution in the value of
the Prepetition Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral)
(as each such capitalized term is defined in the Cash Collateral Order) from and after the Petition
Date shall be Allowed unless such Claim is Allowed by a Final Order of the Bankruptcy Court.

     HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS THAT ARE REQUIRED
TO, BUT DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH
ADMINISTRATIVE EXPENSE CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR
DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH ADMINISTRATIVE EXPENSE CLAIMS AGAINST THE
DEBTORS OR THEIR PROPERTY, AND SUCH ADMINISTRATIVE EXPENSE
CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE DATE.

                                                92
        Case 20-10343-LSS         Doc 4108       Filed 05/16/21    Page 99 of 357




   2.      Professional Fee Claims

(a) Final Fee Applications. All Professionals or other Persons requesting the final
    Allowance and payment of compensation and/or reimbursement of expenses pursuant to
    sections 328, 330, 331 and/or 503(b) for services rendered during the period from the
    Petition Date to and including the Effective Date shall file and serve final applications for
    Allowance and payment of Professional Fee Claims on counsel to the Debtors and the
    United States Trustee no later than the first Business Day that is forty-five (45) days after
    the Effective Date. Objections to any Professional Fee Claim must be filed and served on
    Reorganized BSA and the applicable Professional within twenty-one (21) calendar days
    after the filing of the final fee application that relates to the Professional Fee Claim
    (unless otherwise agreed by the Debtors or Reorganized BSA, as applicable, and the
    Professional requesting Allowance and payment of a Professional Fee Claim). The Fee
    Examiner shall continue to act in its appointed capacity unless and until all Professional
    Fee Claims have been approved by order of the Bankruptcy Court, and Reorganized BSA
    shall be responsible to pay the fees and expenses incurred by the Fee Examiner in
    rendering services after the Effective Date.

(b) Professional Fee Reserve. On the Effective Date, the Debtors shall establish and fund the
    Professional Fee Reserve with Cash in an amount equal to the Professional Fee Reserve
    Amount. Funds held in the Professional Fee Reserve shall not be considered property of
    the Debtors’ Estates, Reorganized BSA, the Settlement Trust, or the Core Value Cash
    Pool. Professional Fees owing on account of Allowed Professional Fee Claims shall be
    paid in Cash from funds held in the Professional Fee Reserve as soon as reasonably
    practicable after such Professional Fee Claims are Allowed by a Final Order of the
    Bankruptcy Court or authorized to be paid under the Compensation Procedures Order;
    provided, however, that Reorganized BSA’s obligations with respect to Allowed
    Professional Fee Claims shall not be limited by or deemed limited to the balance of funds
    held in the Professional Fee Reserve. To the extent the funds held in the Professional Fee
    Reserve are insufficient to satisfy the Allowed Professional Fee Claims in full, each
    holder of an Allowed Professional Fee Claim shall have an Allowed Administrative
    Expense Claim for any deficiency, which shall be satisfied in accordance with Article
    II.A.2 of the Plan. No Liens, Claims, interests, charges, or other Encumbrances or
    liabilities of any kind shall encumber the Professional Fee Reserve in any way. When all
    Allowed Professional Fee Claims have been paid in full, amounts remaining in the
    Professional Fee Reserve, if any, shall revert to Reorganized BSA.

(c) Professional Fee Reserve Amount. To receive payment for Accrued Professional Fees
    incurred up to and including the Effective Date, Professionals shall estimate their
    Accrued Professional Fees as of the Effective Date and deliver such estimate to the
    Debtors at least five (5) Business Days prior to the anticipated Effective Date. If a
    Professional does not provide such estimate, the Debtors may estimate the unbilled fees
    and expenses of such Professional. The total amount so estimated will constitute the
    Professional Fee Reserve Amount, provided that such estimate will not be considered an
    admission or limitation with respect to the fees and expenses of such Professional.




                                            93
                  Case 20-10343-LSS                Doc 4108           Filed 05/16/21         Page 100 of 357




         (d) Post-Effective Date Fees and Expenses. From and after the Effective Date, any
             requirement that Professionals comply with sections 327 through 331 or 1103 of the
             Bankruptcy Code in seeking retention or compensation for services rendered after such
             date shall terminate, and Professionals may be employed and paid in the ordinary course
             of operations without any further notice to or action, order, or approval of the Bankruptcy
             Court. The reasonable and documented fees and expenses incurred by the Professionals
             to the Creditors’ Committee after the Effective Date until the complete dissolution of the
             Creditors’ Committee for all purposes in accordance with Article X.R of the Plan will be
             paid by Reorganized BSA in the ordinary course of business (and not later than thirty
             (30) days after submission of invoices).

             3.        Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each holder of an Allowed Priority Tax Claim shall receive on account of
and in full and complete settlement, release and discharge of, and in exchange for, such Allowed
Priority Tax Claim, at the sole option of the Debtors or Reorganized BSA, as applicable:
(1) Cash in an amount equal to such Allowed Priority Tax Claim on or as soon as reasonably
practicable after the later of (a) the Effective Date, to the extent such Claim is an Allowed
Priority Tax Claim on the Effective Date; (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax
Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the ordinary
course as such obligation becomes due; provided, however, that the Debtors reserve the right to
prepay all or a portion of any such amounts at any time under this option without penalty or
premium; or (2) regular installment payments in Cash of a total value, as of the Effective Date of
the Plan, equal to the Allowed amount of such Claim over a period ending not later than five
years after the Petition Date.

D.           Classification of Claims and Interests Summary

        The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for
each Debtor. The Plan is not premised upon the substantive consolidation of the Debtors with
respect to the Classes of Claims or Interests set forth in the Plan.

       The Plan establishes a comprehensive classification of Claims and Interests. The table
below summarizes the classification, treatment, voting rights, and Claims and Interests, by Class,
under the Plan.

     Class Designation56                          Treatment under the Plan                             Impairment and
                                                                                                      Entitlement to Vote
     1            Other               Each holder of an Allowed Other Priority                        Unimpaired
                  Priority            Claim shall receive: (i) payment in Cash in an
                  Claims              amount equal to such Allowed Other Priority                      Not Entitled to Vote

56       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.


                                                                 94
       Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 101 of 357




Class Designation56           Treatment under the Plan                 Impairment and
                                                                      Entitlement to Vote
                    Claim; or (ii) satisfaction of such Allowed       (Presumed to
                    Other Priority Claim in any other manner that     Accept)
                    renders the Allowed Other Priority Claim
                    Unimpaired, including Reinstatement.
2       Other       Each holder of an Allowed Other Secured           Unimpaired
        Secured     Claim shall receive: (i) payment in Cash in an
        Claims      amount equal to the Allowed amount of such        Not Entitled to Vote
                    Claim; (ii) satisfaction of such Other Secured    (Presumed to
                    Claim in any other manner that renders the        Accept)
                    Allowed Other Secured Claim Unimpaired,
                    including Reinstatement; or (iii) return of the
                    applicable collateral in satisfaction of the
                    Allowed amount of such Other Secured Claim.
3A      2010 Credit Each holder of an Allowed 2010 Credit Facility    Impaired
        Facility    Claim shall receive a Claim under the Restated
        Claims      Credit Facility Documents in an amount equal      Entitled to Vote
                    to the amount of such holder’s Allowed 2010
                    Credit Facility Claim.
3B      2019 RCF    Each holder of an Allowed 2019 RCF Claim          Impaired
        Claims      shall receive a Claim under the Restated Credit
                    Facility Documents in an amount equal to the      Entitled to Vote
                    amount of such holder’s Allowed 2019 RCF
                    Claim.
4A      2010 Bond   Each holder of an Allowed 2010 Bond Claim         Impaired
        Claims      shall receive a Claim under the Restated 2010
                    Bond Documents in an amount equal to the          Entitled to Vote
                    amount of such holder’s Allowed 2010 Bond
                    Claim.
4B      2012 Bond   Each holder of an Allowed 2012 Bond Claim         Impaired
        Claims      shall receive a Claim under the Restated 2012
                    Bond Documents in an amount equal to the          Entitled to Vote
                    amount of such holder’s Allowed 2012 Bond
                    Claim.
5       Convenience Each holder of an Allowed Convenience Claim       Impaired
        Claims      shall receive Cash in an amount equal to 100%
                    of such holder’s Allowed Convenience Class        Entitled to Vote
                    Claim.
6       General     Each holder of an Allowed General Unsecured       Impaired
        Unsecured   Claim (to the extent such Claim is not an
        Claims      Insured Non-Abuse Claim) shall receive,           Entitled to Vote
                    subject to the holder’s ability to elect
                    Convenience Class treatment on account of the
                    Allowed General Unsecured Claim, its Pro

                                         95
                  Case 20-10343-LSS               Doc 4108          Filed 05/16/21         Page 102 of 357




     Class Designation56                         Treatment under the Plan                            Impairment and
                                                                                                    Entitlement to Vote
                               Rata Share of the Core Value Cash Pool up to
                               the full amount of such Allowed General
                               Unsecured Claim in the manner described in
                               Article VII of the Plan.
     7            Non-Abuse Each holder of an Allowed Non-Abuse                                     Impaired
                  Litigation   Litigation Claim shall, subject to the holder’s
                  Claims       ability to elect Convenience Class treatment as                      Entitled to Vote
                               provided in the following sentence, retain the
                               right to recover up to the amount of such
                               holder’s Allowed Non-Abuse Litigation Claim
                               from (i) available Insurance Coverage or the
                               proceeds of any insurance policy of the
                               Debtors, including any Specified Insurance
                               Policy or D&O Liability Insurance Policy, (ii)
                               applicable proceeds of any Insurance
                               Settlement Agreements, and (iii) co-liable non-
                               debtors (if any) or their insurance coverage.
                               Solely to the extent that the holder of an
                               Allowed Non-Abuse Litigation Claim fails to
                               recover in full from the foregoing sources on
                               account of such Allowed Claim after
                               exhausting its remedies in respect thereof, such
                               holder may elect to have the unsatisfied portion
                               of its Allowed Claim treated as an Allowed
                               Convenience Claim and receive cash in an
                               amount equal to the lesser of (a) the amount of
                               the unsatisfied portion of the Allowed Non-
                               Abuse Litigation Claim and (b) $50,000.
     8            Direct Abuse Pursuant to the Channeling Injunction set forth                      Impaired
                  Claims57     in Article X.F of the Plan, each holder of a
                               Direct Abuse Claim shall have such holder’s                          Entitled to Vote
                               Direct Abuse Claim against the Protected
                               Parties (or any of them) permanently channeled
                               to the Settlement Trust, and such Direct Abuse
                               Claim shall thereafter be asserted exclusively
                               against the Settlement Trust and processed,
                               liquidated, and paid in accordance with the
                               terms, provisions, and procedures of the
                               Settlement Trust Documents.
     9            Indirect     Pursuant to the Channeling Injunction set forth                      Impaired
                  Abuse        in Article X.F of the Plan, each holder of an
                  Claims58     Indirect Abuse Claim shall have such holder’s                        Entitled to Vote

57       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.


                                                               96
               Case 20-10343-LSS               Doc 4108           Filed 05/16/21         Page 103 of 357




     Class Designation56                      Treatment under the Plan                             Impairment and
                                                                                                  Entitlement to Vote
                                  Indirect Abuse Claim against the Protected
                                  Parties (or any of them) permanently channeled
                                  to the Settlement Trust, and such Indirect
                                  Abuse Claim shall thereafter be asserted
                                  exclusively against the Settlement Trust and
                                  processed, liquidated, and paid in accordance
                                  with the terms, provisions, and procedures of
                                  the Settlement Trust Documents.
     10        Interests in       Interests in Delaware BSA shall be deemed       Impaired
               Delaware           cancelled without further action by or order of
               BSA                the Bankruptcy Court and shall be of no further Not Entitled to Vote
                                  force or effect, whether surrendered for        (Deemed to Reject)
                                  cancellation or otherwise.

E.        Treatment of Claims and Interests

          Holders of Claims and Interests shall receive the treatment as set forth below:

          1.        Class 1—Other Priority Claims

                    (i)       Classification: Class 1 consists of all Other Priority Claims.

                    (ii)      Treatment: Except to the extent that a holder of an Allowed Other Priority
                              Claim agrees to less favorable treatment of such Claim, in full and final
                              satisfaction of such Allowed Other Priority Claim, at the sole option of
                              Reorganized BSA: (i) each such holder shall receive payment in Cash in
                              an amount equal to such Allowed Other Priority Claim, payable on or as
                              soon as reasonably practicable after the last to occur of (x) the Effective
                              Date, (y) the date on which such Other Priority Claim becomes an
                              Allowed Other Priority Claim, and (z) the date on which the holder of
                              such Allowed Other Priority Claim and the Debtors or Reorganized BSA,
                              as applicable, shall otherwise agree in writing; or (ii) satisfaction of such
                              Allowed Other Priority Claim in any other manner that renders the
                              Allowed Other Priority Claim Unimpaired, including Reinstatement.

                    (iii)     Voting: Class 1 is Unimpaired, and each holder of an Other Priority Claim
                              is conclusively presumed to have accepted the Plan pursuant to section
                              1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority

58    Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
      reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
      bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
      nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
      indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
      insurance policy, program agreement or contract.


                                                             97
     Case 20-10343-LSS        Doc 4108       Filed 05/16/21    Page 104 of 357




                Claims are not entitled to vote to accept or reject the Plan, and the votes of
                such holders will not be solicited with respect to Other Priority Claims.

2.      Class 2—Other Secured Claims

        (i)     Classification: Class 2 consists of all Other Secured Claims. To the extent
                that Other Secured Claims are Secured by different collateral or different
                interests in the same collateral, such Claims shall be treated as separate
                subclasses of Class 2 for purposes of voting to accept or reject the Plan
                and receiving Plan Distributions under the Plan.

        (ii)    Treatment: Except to the extent that a holder of an Allowed Other Secured
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction of such Allowed Other Secured Claim, each holder of an
                Allowed Other Secured Claim will receive, at the sole option of
                Reorganized BSA: (i) Cash in an amount equal to the Allowed amount of
                such Claim, including the payment of any interest required to be paid
                under section 506(b) of the Bankruptcy Code, payable on or as soon as
                reasonably practicable after the last to occur of (x) the Effective Date,
                (y) the date on which such Other Secured Claim becomes an Allowed
                Other Secured Claim, and (z) the date on which the holder of such
                Allowed Other Secured Claim and the Debtors or Reorganized BSA, as
                applicable, shall otherwise agree in writing; (ii) satisfaction of such Other
                Secured Claim in any other manner that renders the Allowed Other
                Secured Claim Unimpaired, including Reinstatement; or (iii) return of the
                applicable collateral on the Effective Date or as soon as reasonably
                practicable thereafter in satisfaction of the Allowed amount of such Other
                Secured Claim.

        (iii)   Voting: Class 2 is Unimpaired, and each holder of an Other Secured Claim
                is conclusively presumed to have accepted the Plan pursuant to
                section 1126(f) of the Bankruptcy Code. Therefore, holders of Other
                Secured Claims are not entitled to vote to accept or reject the Plan, and the
                votes of such holders will not be solicited with respect to Other Secured
                Claims.

3.      Class 3A—2010 Credit Facility Claims

        (i)     Classification: Class 3A consists of all 2010 Credit Facility Claims.

        (ii)    Allowance: On the Effective Date, all 2010 Credit Facility Claims shall be
                deemed fully Secured and Allowed pursuant to section 506(a) of the
                Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
                reduction of any kind, in an aggregate amount not less than $80,762,060
                (including $44,299,743 of undrawn amounts under letters of credit issued
                under the 2010 Credit Facility Documents provided such letters of credit
                are drawn on or before the Effective Date) plus any accrued but unpaid


                                        98
     Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 105 of 357




                interest and reasonable fees and expenses as of the Effective Date to the
                extent not paid pursuant to the Cash Collateral Order. Because all 2010
                Credit Facility Claims are deemed fully Secured, there are no unsecured
                2010 Credit Facility Claims, and the holders of such Claims do not have or
                hold any Class 6 Claims against the Debtors on account of any 2010
                Credit Facility Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Credit
                Facility Claim agrees to less favorable treatment of such Claim, in full and
                final satisfaction, settlement, release, and discharge of, and in exchange
                for an Allowed 2010 Credit Facility Claim, each holder of an Allowed
                2010 Credit Facility Claim shall receive a Claim under the Restated Credit
                Facility Documents in an amount equal to the amount of such holder’s
                Allowed 2010 Credit Facility Claim.

        (iv)    Voting: Class 3A is Impaired, and each holder of an Allowed 2010 Credit
                Facility Claim is entitled to vote to accept or reject the Plan.

4.      Class 3B—2019 RCF Claims

        (i)     Classification: Class 3B consists of all 2019 RCF Claims.

        (ii)    Allowance: On the Effective Date, all 2019 RCF Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount not less than $61,542,720 (including
                $51,542,720 of undrawn amounts under letters of credit issued under the
                2019 RCF Documents provided such letters of credit are drawn on or
                before the Effective Date) plus any accrued but unpaid interest and
                reasonable fees and expenses as of the Effective Date to the extent not
                paid pursuant to the Cash Collateral Order. Because all 2019 RCF Claims
                are deemed fully Secured, there are no unsecured 2019 RCF Claims, and
                the holders of such Claims do not have or hold any Class 6 Claims against
                the Debtors on account of any 2019 RCF Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2019 RCF
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2019 RCF Claim, each holder of an Allowed 2019 RCF Claim
                shall receive a Claim under the Restated Credit Facility Documents in an
                amount equal to the amount of such holder’s Allowed 2019 RCF Claim.

        (iv)    Voting: Class 3B is Impaired, and each holder of a 2019 RCF Claim is
                entitled to vote to accept or reject the Plan.

5.      Class 4A—2010 Bond Claims

        (i)     Classification: Class 4A consists of all 2010 Bond Claims.

                                        99
     Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 106 of 357




        (ii)    Allowance: On the Effective Date, all 2010 Bond Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount of not less than $40,137,274 plus any
                accrued but unpaid interest and reasonable fees and expenses as of the
                Effective Date to the extent not paid pursuant to the Cash Collateral Order.
                Because all 2010 Bond Claims are deemed fully Secured, there are no
                unsecured 2010 Bond Claims, and the holders of such Claims do not have
                or hold any Class 6 Claims against the Debtors on account of any 2010
                Bond Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Bond
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2010 Bond Claim, each holder of an Allowed 2010 Bond Claim
                shall receive a Claim under the Restated 2010 Bond Documents in an
                amount equal to the amount of such holder’s Allowed 2010 Bond Claim.

        (iv)    Voting: Class 4A is Impaired, and each holder of a 2010 Bond Claim is
                entitled to vote to accept or reject the Plan.

6.      Class 4B—2012 Bond Claims

        (i)     Classification: Class 4B consists of all 2012 Bond Claims.

        (ii)    Allowance: On the Effective Date, all 2012 Bond Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount of not less than $145,662,101 plus any
                accrued but unpaid interest and reasonable fees and expenses as of the
                Effective Date to the extent not paid pursuant to the Cash Collateral Order.
                Because all 2012 Bond Claims are deemed fully Secured, there are no
                unsecured 2012 Bond Claims, and the holders of such Claims do not have
                or hold any Class 6 Claims against the Debtors on account of any 2012
                Bond Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2012 Bond
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2012 Bond Claim, each holder of an Allowed 2012 Bond Claim
                shall receive a Claim under the Restated 2012 Bond Documents in an
                amount equal to the amount of such holder’s Allowed 2012 Bond Claim.

        (iv)    Voting: Class 4B is Impaired, and each holder of a 2012 Bond Claim is
                entitled to vote to accept or reject the Plan.




                                       100
     Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 107 of 357




7.      Class 5—Convenience Claims

        (i)     Classification: Class 5 consists of all Convenience Claims.

        (ii)    Treatment: In full and final satisfaction, settlement, release, and discharge
                of, and in exchange for, an Allowed Convenience Claim, each holder of an
                Allowed Convenience Claim shall receive, on the Effective Date or within
                thirty (30) days following the date that such Convenience Claim becomes
                Allowed (if such Claim becomes Allowed after the Effective Date), each
                holder of an Allowed Convenience Claim shall receive Cash in an amount
                equal to 100% of such holder’s Allowed Convenience Class Claim.

        (iii)   Voting: Class 5 is Impaired, and each holder of a Convenience Claim is
                entitled to vote to accept or reject the Plan.

8.      Class 6—General Unsecured Claims

        (i)     Classification: Class 6 consists of all General Unsecured Claims.

        (ii)    Treatment: Except to the extent that a holder of an Allowed General
                Unsecured Claim agrees to less favorable treatment of such Claim, in
                exchange for full and final satisfaction, settlement, release, and discharge
                of, and in exchange for, such Allowed General Unsecured Claim (to the
                extent such Claim is not an Insured Non-Abuse Claim), each holder of an
                Allowed General Unsecured Claim shall receive, subject to the holder’s
                ability to elect Convenience Class treatment on account of the Allowed
                General Unsecured Claim, its Pro Rata Share of the Core Value Cash Pool
                up to the full amount of such Allowed General Unsecured Claim in the
                manner described in Article VII of the Plan.

        (iii)   Voting: Class 6 is Impaired, and each holder of a General Unsecured
                Claim is entitled to vote to accept or reject the Plan.

9.      Class 7—Non-Abuse Litigation Claims

        (iv)    Classification: Class 7 consists of all Non-Abuse Litigation Claims.

        (v)     Treatment: Except to the extent that a holder of an Allowed Non-Abuse
                Litigation Claim agrees to less favorable treatment of such Claim, in full
                and final satisfaction, settlement, release, and discharge of, and in
                exchange for, each Allowed Non-Abuse Litigation Claim, each holder
                thereof shall, subject to the holder’s ability to elect Convenience Class
                treatment as provided in the following sentence, retain the right to recover
                up to the amount of such holder’s Allowed Non-Abuse Litigation Claim
                from (i) available Insurance Coverage or the proceeds of any insurance
                policy of the Debtors, including any Specified Insurance Policy or D&O
                Liability Insurance Policy, (ii) applicable proceeds of any Insurance
                Settlement Agreements, and (iii) co-liable non-debtors (if any) or their

                                        101
      Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 108 of 357




                insurance coverage. Solely to the extent that the holder of an Allowed
                Non-Abuse Litigation Claim fails to recover in full from the foregoing
                sources on account of such Allowed Claim after exhausting its remedies in
                respect thereof, such holder may elect to have the unsatisfied portion of its
                Allowed Claim treated as an Allowed Convenience Claim and receive
                cash in an amount equal to the lesser of (a) the amount of the unsatisfied
                portion of the Allowed Non-Abuse Litigation Claim and (b) $50,000.

         (vi)   Voting: Class 7 is Impaired, and each holder of a Non-Abuse Litigation
                Claim is entitled to vote to accept or reject the Plan.

10.      Class 8—Direct Abuse Claims

         (i)    Classification: Class 8 consists of all Direct Abuse Claims.

         (ii)   Treatment:

                a. Global Resolution Plan. If Class 8 votes to accept the Plan, the
                   Debtors shall request that the Plan be Confirmed as a Global
                   Resolution Plan. If the Plan is Confirmed as a Global Resolution Plan,
                   the Settlement Trust shall receive, for the benefit of holders of Abuse
                   Claims, the BSA Settlement Trust Contribution, the Local Council
                   Settlement Contribution, the Contributing Chartered Organization
                   Settlement Contribution, the Hartford Settlement Contribution (subject
                   to the terms and conditions set forth in the Hartford Insurance
                   Settlement Agreement), and the proceeds of any other applicable
                   Insurance Settlement Agreements. In addition, if the Plan is
                   Confirmed as a Global Resolution Plan, each holder of a properly
                   completed non-duplicative proof of claim asserting a Direct Abuse
                   Claim who filed such Claim by the Bar Date or was permitted by a
                   Final Order of the Bankruptcy Court to file a late claim may elect on
                   his or her Ballot to receive an Expedited Distribution, in exchange for
                   a full and final release in favor of the Debtors, the Related Non-Debtor
                   Entities, the Local Councils, Contributing Chartered Organizations,
                   and the Settling Insurance Companies, including Hartford. The
                   Settlement Trust shall make the Expedited Distributions on or as soon
                   as reasonably practicable after the later to occur of (a) the Effective
                   Date or (b) the date upon which the Settlement Trust has sufficient
                   Cash to fund the full amount of the Expedited Distributions while
                   retaining sufficient Cash reserves to fund applicable Settlement Trust
                   Expenses, as determined by the Settlement Trustee.

                b. BSA Toggle Plan: If Class 8 does not vote to accept the Plan or the
                   Bankruptcy Court otherwise concludes that the Global Resolution Plan
                   is not Confirmable, the Debtors shall request that the Plan be
                   Confirmed as a BSA Toggle Plan. If the Plan is Confirmed as a BSA
                   Toggle Plan, the Settlement Trust shall only receive, for the benefit of


                                        102
      Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 109 of 357




                    the holders of Abuse Claims, the BSA Settlement Trust Contribution,
                    and shall not receive the Local Council Settlement Contribution, or the
                    Contributing Chartered Organization Settlement Contribution. In
                    addition, all elections to receive the Expedited Distribution shall be
                    null and void. For the avoidance of doubt, if the Plan is Confirmed as
                    a BSA Toggle Plan, the Settlement Trust shall receive no part of the
                    Hartford Settlement Contribution.

                 c. As of the Effective Date, the Protected Parties’ liability for all Direct
                    Abuse Claims shall be assumed in full by the Settlement Trust without
                    further act, deed, or court order and shall be satisfied solely from the
                    Settlement Trust as set forth in the Settlement Trust Documents.
                    Pursuant to the Channeling Injunction set forth in Article X.F of the
                    Plan, each holder of a Direct Abuse Claim shall have such holder’s
                    Direct Abuse Claim against the Protected Parties (and each of them)
                    permanently channeled to the Settlement Trust, and such Direct Abuse
                    Claim shall thereafter be asserted exclusively against the Settlement
                    Trust and processed, liquidated, and paid in accordance with the terms,
                    provisions, and procedures of the Settlement Trust Documents.
                    Holders of Direct Abuse Claims shall be enjoined from prosecuting
                    any outstanding, or filing any future, litigation, Claims, or Causes of
                    Action arising out of or related to such Direct Abuse Claims against
                    any of the Protected Parties and may not proceed in any manner
                    against any the Protected Parties in any forum whatsoever, including
                    any state, federal, or non-U.S. court or any administrative or arbitral
                    forum, and are required to pursue such Direct Abuse Claims solely
                    against the Settlement Trust as provided in the Settlement Trust
                    Documents.

                 d. For the avoidance of doubt, (a) if the Plan is Confirmed as a Global
                    Resolution Plan, the Protected Parties shall include: (i) the Debtors;
                    (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the
                    Local Councils; (v) the Contributing Chartered Organizations; (vi) the
                    Settling Insurance Companies, including Hartford; and (vii) all of such
                    Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                    Toggle Plan, the Protected Parties shall include: (i) the Debtors;
                    (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv)
                    all of such Persons’ Representatives.

         (iii)   Voting: Class 8 is Impaired, and each holder of a Direct Abuse Claim is
                 entitled to vote to accept or reject the Plan.

11.      Class 9—Indirect Abuse Claims

         (i)     Classification: Class 9 consists of all Indirect Abuse Claims.

         (ii)    Treatment:


                                        103
      Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 110 of 357




                 a. As of the Effective Date, the Protected Parties’ liability for all Indirect
                    Abuse Claims shall be assumed in full by the Settlement Trust without
                    further act, deed, or court order and shall be satisfied solely from the
                    Settlement Trust as set forth in the Settlement Trust Documents solely
                    to the extent that an Indirect Abuse Claim has not been deemed
                    withdrawn with prejudice, irrevocably waived, released and expunged
                    in connection with the Local Council Settlement Contribution, the
                    Contributing Chartered Organization Trust Contribution, or the
                    Hartford Insurance Settlement Agreement (if the Plan is Confirmed as
                    a Global Resolution Plan). Pursuant to the Channeling Injunction set
                    forth in Article X.F of the Plan, each holder of an Indirect Abuse
                    Claim shall have such holder’s Indirect Abuse Claim against the
                    Protected Parties (and each of them) permanently channeled to the
                    Settlement Trust, and such Indirect Abuse Claim shall thereafter be
                    asserted exclusively against the Settlement Trust and processed,
                    liquidated, and paid in accordance with the terms, provisions, and
                    procedures of the Settlement Trust Documents. Holders of Indirect
                    Abuse Claims shall be enjoined from prosecuting any outstanding, or
                    filing any future, litigation, Claims, or Causes of Action arising out of
                    or related to such Abuse Claims against any of the Protected Parties
                    and may not proceed in any manner against any the Protected Parties
                    in any forum whatsoever, including any state, federal, or non-U.S.
                    court or any administrative or arbitral forum, and are required to
                    pursue such Indirect Abuse Claims solely against the Settlement Trust
                    as provided in the Settlement Trust Documents.

                 b. For the avoidance of doubt, (a) if the Plan is Confirmed as a Global
                    Resolution Plan, the Protected Parties shall include: (i) the Debtors;
                    (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the
                    Local Councils; (v) the Contributing Chartered Organizations; (vi) the
                    Settling Insurance Companies, including Hartford; and (vii) all of such
                    Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                    Toggle Plan, the Protected Parties shall include: (i) the Debtors;
                    (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv)
                    all of such Persons’ Representatives.

         (iii)   Voting: Class 9 is Impaired, and each holder of an Indirect Abuse Claim is
                 entitled to vote to accept or reject the Plan.

HOLDERS OF ABUSE CLAIMS (OTHER THAN FUTURE ABUSE CLAIMS) WERE
REQUIRED TO SUBMIT A PROOF OF CLAIM ON OR BEFORE THE ABUSE
CLAIMS BAR DATE IN ACCORDANCE WITH THE BAR DATE ORDER. HOLDERS
OF ABUSE CLAIMS MAY ALSO BE REQUIRED TO SUBMIT ADDITIONAL
DOCUMENTATION REGARDING SUCH CLAIMS IN ACCORDANCE WITH THE
TRUST DOCUMENTS.




                                         104
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 111 of 357




       12.      Class 10—Interests in Delaware BSA

                (i)     Classification: Class 10 consists of all Interests in Delaware BSA.

                (ii)    Treatment: On the Effective Date, Interests in Delaware BSA shall be
                        deemed cancelled without further action by or order of the Bankruptcy
                        Court and shall be of no further force or effect, whether surrendered for
                        cancellation or otherwise.

                (iii)   Voting: Class 10 is Impaired, and each holder of an Interest in Delaware
                        BSA shall be conclusively deemed to have rejected the Plan pursuant to
                        section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
                        Delaware BSA are not entitled to vote to accept or reject the Plan, and the
                        votes of such holders will not be solicited with respect to Interests in
                        Delaware BSA.

F.     Elimination of Vacant Classes

        Any Class of Claims against or Interests in the Debtors that, as of the commencement of
the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is
Allowed in an amount greater than zero for voting purposes shall be considered vacant, deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan, and disregarded for
purposes of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code
with respect to that Class.

G.     Cramdown

        If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not
vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under section 1129(b)
of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and
the Bankruptcy Code. If a controversy arises as to whether any Claims are, or any class of
Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

H.     Means for Implementation of the Plan

       1.       Operations of the Debtors between Confirmation and the Effective Date

        The Debtors shall continue to operate as debtors and debtors in possession during the
period from the Confirmation Date to the Effective Date.

       2.       BSA Governance Documents

       From and after the Effective Date, Reorganized BSA shall be governed pursuant to the
BSA Charter and the Amended BSA Bylaws. The Amended BSA Bylaws shall contain such
provisions as are necessary to satisfy the provisions of the Plan, subject to further amendment
thereof after the Effective Date, as permitted by applicable law. Under the BSA Charter, the
BSA has no power to issue certificates of stock, its object and purpose being solely of a


                                               105
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 112 of 357




charitable character and not for pecuniary profit; accordingly, the requirement of section
1123(a)(6) does not apply to the BSA.

       3.      Continued Legal Existence of BSA

         The BSA shall continue to exist on and after the Effective Date, with all of the powers it
is entitled to exercise under applicable law and pursuant to the BSA Charter and the Amended
BSA Bylaws, subject to further amendment of the Amended BSA Bylaws after the Effective
Date, as permitted by applicable law.

       4.      Reorganized BSA’s Directors and Senior Management

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent that there are
anticipated changes in Reorganized BSA’s directors and officers, the Debtors will identify any
such changes in the Plan Supplement. On and after the Effective Date, the Amended BSA
Bylaws, as such may be amended thereafter from time to time, shall govern the designation and
election of directors of Reorganized BSA.

       5.      Dissolution of Delaware BSA

       On the Effective Date, Delaware BSA’s members, directors, officers and employees shall
be deemed to have resigned, and Delaware BSA shall be deemed to have dissolved for all
purposes and be of no further legal existence under any applicable state or federal law, without
the need for any further action or the filing of any plan of dissolution, notice, or application with
the Secretary of State of the State of Delaware or any other state or government authority, and
without the need to pay any franchise or similar taxes to effectuate such dissolution. Any
Allowed Claims against Delaware BSA will be treated as set forth in Article III.B of the Plan.

       6.      Due Authorization

        As of the Effective Date, all actions contemplated by the Plan that require corporate
action of the Debtors, or either of them, including actions requiring a vote of the National
Executive Board or the National Executive Committee of the BSA or the sole member of
Delaware BSA, and execution of all documentation incident to the Plan, shall be deemed to have
been authorized, approved, and, to the extent taken prior to the Effective Date, ratified in all
respects without any requirement of further action by the Bankruptcy Court, members, officers,
or directors of the Debtors, Reorganized BSA, or any other Person.

       7.      Cancellation of Interests

       As of the Effective Date, in accordance with Article III.B.12 of the Plan, Interests in
Delaware BSA shall be deemed cancelled without further action by or order of the Bankruptcy
Court and shall be of no further force or effect.

       8.      Restatement of Indebtedness

      Except as otherwise provided in the Plan, or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, and subject to the


                                               106
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 113 of 357




treatment afforded to holders of Allowed Claims in Class 3A, 3B, 4A, or 4B under Article III of
the Plan, on the Effective Date, all Prepetition Debt and Security Documents, including all
agreements, instruments, and other documents evidencing or issued pursuant to the 2010 Credit
Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents, the 2012 Bond
Documents, or any indebtedness or other obligations thereunder, and any rights of any holder in
respect thereof, shall be deemed amended and restated in the form of the Restated Debt and
Security Documents on the terms set forth herein.

        Any provision in any document, instrument, lease, or other agreement that causes or
effectuates, or purports to cause or effectuate, a default, termination, waiver, or other forfeiture
of, or by, the Debtors as a result of the satisfactions, Injunctions, Releases, Discharges and other
transactions provided for in the Plan shall be deemed null and void and shall be of no force or
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any Executory Contract or
Unexpired Lease to the extent such Executory Contract or Unexpired Lease has been assumed by
the Debtors pursuant to a Final Order of the Bankruptcy Court, including the Confirmation
Order.

       9.       Cancellation of Liens

        Except as otherwise provided in the Plan, on the Effective Date, any Lien securing any
Allowed Secured Claim (other than a Lien securing any Allowed Secured Claim that is
Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens securing the Restated
Debt and Security Documents) shall be deemed released and the holder of such Allowed Secured
Claim shall be authorized and directed to release any collateral or other property of any Debtor
(including any cash collateral) held by such holder and to take such actions as may be requested
by the Debtors (or Reorganized BSA, as the case may be) to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases as may be requested by
the Debtors (or Reorganized BSA, as the case may be).

       10.      Effectuating Documents and Further Transactions

        The Chief Executive Officer and President, the Chief Financial Officer, and the General
Counsel of the BSA is authorized to execute, deliver, file or record such contracts, instruments,
releases, indentures, and other agreements or documents and take or direct such actions as may
be necessary or appropriate to effectuate and further evidence the terms and conditions of the
Plan.

       11.      Sources of Consideration for Plan Distributions

                1.     Global Resolution Plan. If the Plan is Confirmed as a Global Resolution
                       Plan, distributions under the Plan shall be funded from the following
                       sources:

                       a.     the Debtors shall fund Distributions on account of and satisfy
                              Allowed General Unsecured Claims exclusively from the Core
                              Value Cash Pool;


                                               107
            Case 20-10343-LSS     Doc 4108        Filed 05/16/21   Page 114 of 357




                     b.     the Settlement Trust shall fund distributions on account of and
                            satisfy compensable Abuse Claims in accordance with the Global
                            Resolution Plan TDP from (a) the BSA Settlement Trust
                            Contribution, (b) the Local Council Settlement Contribution, (c)
                            the Contributing Chartered Organization Settlement Contribution,
                            (d) the Hartford Settlement Contribution, and (e) any and all other
                            funds, proceeds or other consideration otherwise contributed to the
                            Settlement Trust pursuant to the Plan or the Confirmation Order or
                            other Final Order of the Bankruptcy Court;

                     c.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
                            Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance
                            with the terms of the Restated 2010 Bond Documents, the Restated
                            2012 Bond Documents and the Restated Credit Facility
                            Documents, as applicable; and

                     d.     the Debtors shall fund Distributions on account of and satisfy all
                            other Allowed Claims with Unrestricted Cash and Investments on
                            hand on or after the Effective Date in accordance with the terms of
                            the Plan and the Confirmation Order.

               2.    BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan,
                     distributions under the Plan shall be funded from the following sources:

                     a.     the Debtors shall fund Distributions on account of and satisfy
                            Allowed General Unsecured Claims exclusively from the Core
                            Value Cash Pool;

                     b.     the Settlement Trust shall fund distributions on account of and
                            satisfy compensable Abuse Claims in accordance with the BSA
                            Toggle Plan TDP from the BSA Settlement Trust Contribution;

                     c.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
                            Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance
                            with the terms of the Restated 2010 Bond Documents, the Restated
                            2012 Bond Documents and the Restated Credit Facility
                            Documents, as applicable; and

                     d.     the Debtors shall fund Distributions on account of and satisfy all
                            other Allowed Claims with Unrestricted Cash and Investments on
                            hand on or after the Effective Date in accordance with the terms of
                            the Plan and the Confirmation Order.

      12.      Resolution of Abuse Claims

       All Abuse Claims shall be channeled to and resolved by the Settlement Trust in
accordance with the Trust Distribution Procedures, subject to the right of any Non-Settling
Insurance Company to raise any valid Insurance Coverage Defense in response to a demand by

                                            108
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 115 of 357




the Settlement Trust that such Insurance Company handle, defend, or pay any such Claim,
including any right of such Insurance Company to assert any defense that could, but for the
Settlement Trust’s assumption of the liabilities, obligations, and responsibilities of the Protected
Parties for Abuse Claims, have been raised by the Debtors or other applicable Protected Party
with respect to such Claim.

       If the Plan is confirmed as a Global Resolution Plan, the Plan shall provide for the
global resolution of Abuse Claims against the Debtors, Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies. If the Plan is confirmed as a
BSA Toggle Plan, the Plan shall provide for the resolution of Abuse Claims and other
Claims only against the Debtors.

       13.      Funding by the Settlement Trust

        The Settlement Trust shall have no obligation to fund costs or expenses other than those
set forth in the Plan or the Settlement Trust Documents, as applicable.

       14.      Core Value Cash Pool

        Reorganized BSA shall deposit Cash into the Core Value Cash Pool by making four
semi-annual installment payments equal to $6,250,000. Reorganized BSA shall make the first
deposit six (6) months after the Effective Date; the second installment on the first anniversary
after the Effective Date; the third installment eighteen (18) months after the Effective Date; and
the fourth installment on the second anniversary of the Effective Date.

       15.      Creditor Representative

        The Creditor Representative shall be appointed as of the Effective Date and shall be
responsible for assisting Reorganized BSA and its professionals in their efforts to efficiently
reconcile Convenience Claims, General Unsecured Claims, and Non-Abuse Litigation Claims.
The identity of the Creditor Representative shall be determined by the Creditors’ Committee,
with the consent of the Debtors (such consent not to be unreasonably withheld). The Debtors or
Reorganized BSA, as applicable, will use commercially reasonable efforts to assist the Creditor
Representative in reconciling Convenience Claims, General Unsecured Claims, and Non-Abuse
Litigation Claims on or before the applicable Claims Objection Deadline. The reasonable fees
and actual and necessary costs and expenses of the Creditor Representative shall be paid by
Reorganized BSA up to the Creditor Representative Fee Cap, and Reorganized BSA shall have
no obligation to compensate or reimburse the costs or expenses of the Creditor Representative
beyond the amount of the Creditor Representative Fee Cap.

       16.      Residual Cash in Core Value Cash Pool

      To the extent any Cash remains in the Core Value Cash Pool after all Allowed General
Unsecured Claims have been satisfied in full, such remaining Cash shall: (i) first, on account of
any Allowed Non-Abuse Litigation Claims that shall not have elected to be treated as an
Allowed Convenience Claim under Article III.B.9 of the Plan to satisfy any deficiency in
payments of such Allowed Claims from available Insurance Coverage, from applicable proceeds
of any Insurance Settlement Agreements, and from co-liable non-debtors (if any) or their

                                               109
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 116 of 357




insurance coverage; (ii) second, to pay interest to holders of Allowed General Unsecured Claims
in accordance with Article VII.L of the Plan; and (iii) third irrevocably re-vest in Reorganized
BSA.

       17.      Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019
and in consideration for the distributions and other benefits provided under the Plan and the Plan
Documents, as of the Effective Date, the provisions of the Plan, including the Abuse Claims
Settlement (if the Plan is Confirmed as a Global Resolution Plan), the Hartford Insurance
Settlement Agreement (if the Plan is Confirmed as a Global Resolution Plan), the JPM /
Creditors’ Committee Settlement, and the Settlement of Restricted and Core Asset Disputes set
forth in Article V.R of the Plan, shall constitute good-faith compromises and settlements of
Claims, Interests, and controversies among the parties thereto relating to the contractual, legal,
equitable and subordination rights that holders of Claims or Interests may have with respect to
any Claim or Interest under the Plan or any Distribution to be made on account of an Allowed
Claim. The Plan shall be deemed a motion, proposed by the Debtors and joined by the parties to
the Abuse Claims Settlement (if the Plan is Confirmed as a Global Resolution Plan), the Hartford
Insurance Settlement Agreement (if the Plan is Confirmed as a Global Resolution Plan), the JPM
/ Creditors’ Committee Settlement, and the Settlement of Restricted and Core Asset Disputes,
and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise and settlement of all such Claims, Interests, and controversies among the parties
thereto, as well as a finding by the Bankruptcy Court that such compromise or settlement is in
the best interests of the Debtors, their Estates, and holders of such Claims and Interests, and is
fair, equitable and reasonable.

               1.      Abuse Claims Settlement. The provisions of this Article—Article V.R.1
       under the Plan—shall only apply if the Plan is Confirmed as a Global Resolution Plan.
       The treatment provided for Abuse Claims under the Plan incorporates and reflects a
       proposed compromise and settlement of all Abuse Claims against the Protected Parties,
       and the Scouting Released Claims against the Local Councils and Contributing Chartered
       Organizations (the “Abuse Claims Settlement”), and the Plan constitutes a request for the
       Bankruptcy Court to authorize and approve the Abuse Claims Settlement. The following
       constitutes the provisions and conditions of the Abuse Claims Settlement:
                        a.      Local Council Settlement Contribution. The Local Councils shall,
                if the Plan is Confirmed as a Global Resolution Plan, make, cause to be made, or
                be deemed to have made, as applicable, the Local Council Settlement
                Contribution, as set forth in Exhibit F of the Plan and as defined in the Plan,
                meaning:
                             (i)      the contribution to the Settlement Trust by the Local
                       Councils, as set forth in Exhibit F to the Plan;

                               (ii)   to the maximum extent under applicable law, any and all of
                       the Local Councils’ rights, titles privileges, interests, claims, demands or
                       entitlements, as of the Effective Date, to any proceeds, interest, claims,
                       demands or entitlements, as of the Effective Date, to any proceeds,

                                              110
Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 117 of 357




          payments, benefits, Causes of Action, choses in action, defense, or
          indemnity, now existing or hereafter arising, accrued or unaccrued,
          liquidated or unliquidated, matured or unmatured, disputed or undisputed,
          fixed or contingent, arising under or attributable to: (i) the BSA Insurance
          Policies (subject to Article IV.D.3 and Article IV.D.4 of the Plan, with
          respect to Insure Non-Abuse Claims), the Insurance Coverage, the
          Insurance Settlement Agreements, and claims thereunder and proceeds
          thereof (but not the policies themselves); (ii) the Insurance Actions; and
          (iii) the Insurance Action Recoveries;

                  (iii) to the maximum extent permitted under applicable law, any
          and all of the Local Councils’ rights, titles, privileges, interests, claims,
          demands or entitlements, as of the Effective Date, to any proceeds,
          payments, benefits, Causes of Action, choses in action, defense, or
          indemnity, now existing or hereafter arising, accrued or unaccrued,
          liquidated or unliquidated, matured or unmatured, disputed or undisputed,
          fixed or contingent, arising under or attributable to: (i) the Local Council
          Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 of the
          Plan with respect to Insured Non-Abuse Claims), the Insurance Coverage,
          the Insurance Settlement Agreements, and claims thereunder and proceeds
          thereof; (ii) the Insurance Actions; and (iii) the Insurance Action
          Recoveries;

                 (iv)   the waiver, release, and expungement from the Claims
          Register of any and all Claims that have been asserted in the Chapter 11
          Cases by or on behalf of any Local Council, including any Indirect Abuse
          Claims, without any further notice to or action, order or approval of the
          Bankruptcy Court, and the agreement of each Local Council not to file or
          assert any Claim or Claims against the Debtors or Reorganized BSA
          arising from any act or omission of the Debtors on or prior to the
          Confirmation Date; and

                 (v)    the assignment of any and all Perpetrator Indemnification
          Claims held by the Local Councils.

          b.       Contributing Chartered Organization Settlement Contribution. The
   Contributing Chartered Organizations will, if the Plan is confirmed as a Global
   Resolution Plan, make, cause to be made, or be deemed to have made, as
   applicable, the Contributing Chartered Organization Settlement Contribution.

          c.      Claims Deemed Withdrawn with Prejudice By Settling Insurance
   Companies. On the Effective Date, any and all Claims that have been asserted in
   the Chapter 11 Cases by or on behalf of any Settling Insurance Company shall be
   deemed withdrawn with prejudice and irrevocably waived, released and expunged
   from the Claims Register without any further notice to or action, order, or
   approval of the Bankruptcy Court. Further, no Settling Insurance Company shall



                                  111
              Case 20-10343-LSS                 Doc 4108           Filed 05/16/21          Page 118 of 357




                   file or assert any Claim or Claims against the Debtors or Reorganized BSA
                   arising from any act or omission of the Debtors prior to the Confirmation Date.

                           d.     Injunctions and Releases. Notwithstanding anything to the
                   contrary set forth in the Plan or any other document filed with the Bankruptcy
                   Court, the Injunctions and Releases contained in Article X of the Plan shall not be
                   effective: (i) as to the Local Councils, until the Local Council Settlement
                   Contribution shall have been made; and (ii) as to the Contributing Chartered
                   Organizations, until the Contributing Chartered Organization Settlement
                   Contribution shall have been made; and (iii) as to any Settling Insurance
                   Company, until such Settling Insurance Company shall have made its contribution
                   to the Settlement Trust pursuant to an Insurance Settlement Agreement.

                 2.      The JPM / Creditors’ Committee Settlement. The provisions of this
         Article—Article V.R.2 under the Plan—apply irrespective of whether the Plan is
         Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The treatment provided
         for under the Plan for Allowed 2010 Credit Facility Claims, Allowed 2019 RCF Claims,
         Allowed 2010 Bond Claims, Allowed 2012 Bond Claims, Allowed Convenience Claims,
         Allowed General Unsecured Claims, and Allowed Non-Abuse Litigation Claims,
         together with the terms and conditions of the JPM / Creditors’ Committee Term Sheet,
         reflects a proposed compromise and settlement by and among the Debtors, the Creditors’
         Committee and JPM (the “JPM / Creditors’ Committee Settlement”).59 The following
         constitutes the provisions and conditions of the JPM / Creditors’ Committee Settlement:
                           a.      Allowance and Treatment of 2010 Credit Facility Claims, 2019
                   RCF Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit
                   Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond
                   Claims shall be Allowed in the amounts set forth in Article III.B of the Plan and
                   receive the treatment afforded to such Claims thereunder. The Debtors
                   acknowledge and agree that the Claims held by JPM (the 2010 Credit Facility
                   Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims),
                   are core to the Debtors’ charitable mission and were incurred in furtherance of the
                   Debtors’ charitable mission.

                           b.    Treatment of Convenience Claims, General Unsecured Claims, and
                   Non- Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
                   and Non-Abuse Litigation Claims shall receive the treatment afforded to such
                   Claims under Article III.B of the Plan. The Debtors acknowledge and agree that
                   General Unsecured Claims, Convenience Claims, and Non-Abuse Litigation
                   Claims are held by creditors who are core to the Debtors’ charitable mission or
                   creditors whose Claims in such Classes, if Allowed, were incurred in furtherance
                   of the Debtors’ charitable mission; accordingly, payments by Reorganized BSA
                   under the Plan on account of such Allowed Claims, if applicable, will be made
                   from Cash relating to Reorganized BSA’s core assets.

59   In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms and conditions of the
     JPM / Creditors’ Committee Term Sheet, on the other hand, the terms of the Plan shall control.


                                                             112
   Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 119 of 357




              c.      Challenge Period. As of the Effective Date, (i) the Challenge
       Period (as defined in the Cash Collateral Order) shall be deemed to have expired
       with respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the
       Cash Collateral Order) and other admissions, agreements and releases set forth in
       the Cash Collateral Order shall be final and binding on the Creditors’ Committee.
       The ability of any other party to bring a Challenge Proceeding (as defined in the
       Cash Collateral Order) shall be governed by the terms and conditions of the Cash
       Collateral Order.

         3.     Settlement of Restricted and Core Asset Disputes. The provisions of this
Article—Article V.R.3 of the Plan—apply irrespective of whether the Plan is Confirmed
as a Global Resolution Plan or a BSA Toggle Plan. The Debtors have agreed under the
Plan to: (a) fund the Core Value Cash Pool, in the amount of $25,000,000; and (b) make
the BSA Settlement Trust Contribution, including all of the Net Unrestricted Cash and
Investments. The proceeds of the Foundation Loan, in the amount of $42,800,000 (which
Reorganized BSA will use exclusively for working capital and general corporate
purposes), will permit the Debtors to contribute to the Settlement Trust a substantial
amount of core value consideration in Cash on the Effective Date. The foregoing
components of the consideration proposed to be provided by the Debtors to holders of
certain Claims under the Plan constitute a compromise and settlement of any and all
disputes between and among the Tort Claimants’ Committee, the Future Claimants’
Representative, the Creditors’ Committee, and the Debtors concerning the Debtors’
restricted and/or core assets, including the claims asserted in the complaint filed by the
Tort Claimants’ Committee in the adversary proceeding entitled Official Tort Claimants’
Committee of Boy Scouts of America and Delaware BSA, LLC v. Boy Scouts of America
and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) (the “Settlement of Restricted
and Core Asset Disputes”).

        4.      Hartford Insurance Settlement. The provisions of this Article—Article
V.R.4 of the Plan—shall apply only if the Plan is Confirmed as a Global Resolution Plan.
The Plan incorporates the Hartford Insurance Settlement Agreement, which is attached to
the Plan as Exhibit I, and the Plan shall constitute a motion by the Debtors for the
Bankruptcy Court to approve, pursuant to sections 363, 1123 and 1141 of the Bankruptcy
Code and Bankruptcy Rule 9019, (a) the Hartford Insurance Settlement Agreement, (b)
the sale by the Debtors and the purchase by Hartford of the Hartford Policies, free and
clear of all Interests of any Person (as such terms are defined in the Hartford Insurance
Settlement Agreement; for the avoidance of doubt, the term “Interests” as used in this
Article shall have the meaning given to the term “‘Interests” in the Hartford Insurance
Settlement Agreement, rather than as such term is defined in Article I of the Plan), and
(c) the settlement, compromise and release of the Hartford Released Claims (as defined in
the Hartford Insurance Settlement Agreement) as provided in Section IV.A of the
Hartford Insurance Settlement Agreement. The Confirmation Order shall constitute the
Bankruptcy Court’s approval of such motion pursuant to sections 363, 1123 and 1141 of
the Bankruptcy Code and Bankruptcy Rule 9019 and shall include findings of fact and
conclusions of law pertaining to such approval, in form and substance acceptable to
Hartford.



                                      113
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 120 of 357




       18.      Good-Faith Compromise and Settlement

        The Plan (including its incorporation of the Abuse Claims Settlement and the Hartford
Insurance Settlement Agreement, if the Plan is Confirmed as a Global Resolution Plan, the JPM /
Creditors’ Committee Settlement, and the Settlement of Restricted and Core Asset Disputes), the
Plan Documents, and the Confirmation Order constitute a good-faith compromise and settlement
of Claims, Interests and controversies based upon the unique circumstances of these Chapter 11
Cases, and none of the foregoing documents, the Disclosure Statement, or any other papers filed
in furtherance of Confirmation, nor any drafts of such documents, may be offered into evidence
or deemed as an admission in any context whatsoever beyond the purposes of the Plan, in any
other litigation or proceeding, except as necessary, and as admissible in such context, to enforce
their terms before the Bankruptcy Court or any other court of competent jurisdiction. The Plan,
the Abuse Claims Settlement, the Hartford Insurance Settlement (if the Plan is Confirmed as a
Global Resolution Plan), the JPM / Creditors’ Committee Settlement, the Settlement of
Restricted and Core Asset Disputes, the Plan Documents, and the Confirmation Order will be
binding as to the matters and issues described therein, but will not be binding with respect to
similar matters or issues that might arise in any other litigation or proceeding in which none of
the Debtors, Reorganized BSA, the Protected Parties, or the Settlement Trust is a party.

       19.      Estimation of Direct Abuse Claims

        If and only if the Plan is confirmed as a Global Resolution Plan, the Bankruptcy Court
shall, at the Confirmation Hearing, conduct an estimation of the Debtors’ aggregate liability on
account of Direct Abuse Claims in accordance with the procedures set forth in the Bankruptcy
Court’s order granting the Confirmation Scheduling Motion. This estimation will, among other
things, provide a basis for the Bankruptcy Court and the parties to assess the estimated aggregate
value of the Direct Abuse Claims as that value is relevant to determining whether the settlements
proposed in the Plan, including Insurance Settlement Agreements and the Abuse Claims
Settlement, should be approved under section 1123(b)(3)(A) of the Bankruptcy Code as
compromises that are fair, reasonable, and in the best interests of the estate with respect to
disputed claims, disputed liabilities, and disputed issues. As set forth in the order granting the
Confirmation Scheduling Motion, the Debtors shall offer evidence at the Confirmation Hearing
in support of the estimation, and other parties shall be permitted to submit evidence in support of,
or to dispute, the evidence offered by the Debtors. The Confirmation Order will contain the
Bankruptcy Court’s findings of fact and conclusions of law with regard to the Debtors’ estimated
aggregate liability on account of Direct Abuse Claims, which findings of fact and conclusions of
law shall, by their terms, be subject to Article X.M of the Plan and, for the avoidance of doubt,
shall only be for purposes of Confirmation of the Plan and shall not constitute a trial or hearing
on the merits or an adjudication or judgment, or accelerate the obligations, if any, of any
Insurance Company under its Insurance Policies. If the Plan is Confirmed as a BSA Toggle
Plan, there shall be no such estimation, and the provisions of Article V.T of the Plan shall not
apply.

       20.      Restated Debt and Security Documents

       On the Effective Date, the Prepetition Debt and Security Documents shall be amended
and restated in the form of the Restated Debt and Security Documents, and Reorganized BSA,


                                               114
           Case 20-10343-LSS          Doc 4108        Filed 05/16/21    Page 121 of 357




JPM and Arrow shall, and shall be authorized, to execute, deliver and enter into the Restated
Debt and Security Documents as of such date, in principal amounts equal to the Allowed
amounts set forth in Article III.B.3, Article III.B.4, Article III.B.5, and Article III.B.6 of the Plan
without the need for any further corporate action or any further notice to or order of the
Bankruptcy Court. The Debtors or Reorganized BSA, as applicable, JPM, and Arrow shall take
all actions necessary to continue the Debtors’ obligations under the Prepetition Debt and Security
Documents, as amended and restated by the Restated Debt and Security Documents and to give
effect to the Restated Debt and Security Documents, including surrendering any debt instruments
or securities that are no longer applicable under the Restated Debt and Security Documents to the
Debtors or Reorganized BSA.

         Except as otherwise modified by the Restated Debt and Security Documents, all Liens,
mortgages and security interests securing the obligations arising under the Restated Debt and
Security Documents that were collateral securing the Debtors’ obligations under the Prepetition
Debt and Security Documents as of the Petition Date are unaltered by the Plan, and all such
Liens, mortgages and security interests are reaffirmed and perfected with respect to the Restated
Debt and Security Documents to the same extent, in the same manner and on the same terms and
priorities as they were under the Prepetition Debt and Security Documents, except as the
foregoing may be modified pursuant to the Restated Debt and Security Documents. All Liens
and security interests granted and continuing pursuant to the Restated Debt and Security
Documents shall be (a) valid, binding, perfected, and enforceable Liens and security interests in
the personal and real property described in and subject to such documents, with the priorities
established in respect thereof under applicable non-bankruptcy law; (b) granted in good faith and
deemed not to constitute a fraudulent conveyance or fraudulent transfer; and (c) not otherwise
subject to avoidance, recharacterization, or subordination (whether equitable, contractual or
otherwise) under any applicable law. The Debtors, Reorganized BSA, Arrow, and JPM are
authorized to make, and to the extent required by the Restated Debt and Security Documents, the
Debtors, Reorganized BSA, Arrow will make, all filings and recordings, and obtain all
governmental approvals and consents necessary (but otherwise consistent with the consents and
approvals obtained in connection with the Prepetition Debt and Security Documents) to
establish, attach and perfect such Liens and security interests under any applicable law (it being
understood that perfection shall occur automatically by virtue of the entry of the Confirmation
Order and any such filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties. For
purposes of all mortgages and deposit account control agreements that secured the obligations
arising under the Prepetition Debt and Security Documents, the Restated Debt and Security
Documents are deemed an amendment and restatement of the Prepetition Debt and Security
Documents, and such mortgages and control agreements shall survive the Effective Date, shall
not be cancelled, and shall continue to secure Reorganized BSA’s obligations under the Restated
Debt and Security Documents, except as expressly set forth therein.

              1.     The definitive terms of the Restated Debt and Security Documents shall be
       (x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’
       Committee, and (z) substantially the same as the Prepetition Debt and Security
       Documents, except that, as to be specified in the Restated Debt and Security Documents:



                                                115
Case 20-10343-LSS    Doc 4108        Filed 05/16/21   Page 122 of 357




   a.   the maturity dates under the Restated 2010 Bond Documents, the Restated
        2012 Bond Documents, and the Restated Credit Facility Documents will
        be the Restated Maturity Date;

   b.   principal under the Restated 2010 Bond Documents and the Restated 2012
        Bond Documents shall be payable in monthly installments, in the same
        monthly amounts as the prepetition periodic amortization amounts,
        beginning on the date that is two (2) years after the Effective Date and
        ending on the Restated Maturity Date; provided, that the scheduled
        principal amounts payable under the Restated 2010 Bond Documents and
        the Restated 2012 Bond Documents shall be reduced, on a pro rata basis,
        by an amount equal to the Excess Cash and Investments, if any, that are
        remitted to JPM under the Excess Cash Sweep;

   c.   interest under the Restated 2010 Bond Documents and the Restated 2012
        Bond Documents shall be payable in monthly installments, at the currently
        applicable existing rates in the 2010 Bond Documents and the 2012 Bond
        Documents, beginning on the date that is one month after the Effective
        Date and ending on the Restated Maturity Date;
   d.   principal under the Restated Credit Facility Documents shall be payable in
        quarterly installments, set at 1/40th of the outstanding balance on the
        Effective Date, beginning on the date that is two (2) years after the
        Effective Date and ending on the Restated Maturity Date; provided, that
        the principal amounts payable under the Restated Credit Facility
        Documents shall be reduced, on a pro rata basis, by an amount equal to the
        Excess Cash and Investments, if any, that are remitted to JPM under the
        Excess Cash Sweep;
   e.   interest under the Restated Credit Facility Documents shall be payable in
        quarterly installments at the applicable existing rates in the Prepetition
        Debt and Security Documents, beginning on the date that is three (3)
        months after the Effective Date and ending on the Restated Maturity Date;
   f.   all of the obligations of Reorganized BSA under the Restated Debt and
        Security Documents shall be secured by first-priority liens on and security
        interests in all of the assets of Reorganized BSA;
   g.   all of the obligations of Reorganized BSA under the Restated Debt and
        Security Documents shall be guaranteed by Arrow; and
   h.   beginning on December 31 of the calendar year that is two (2) years after
        the Effective Date and continuing on December 31 of each successive
        calendar year until December 31 of the calendar year that is immediately
        prior to the calendar year of the Restated Maturity Date, Reorganized BSA
        shall remit to JPM, as soon as reasonably practicable but in no case later
        than thirty (30) days of such date, twenty-five percent (25%) of the Excess
        Cash and Investments in excess of $75,000,000, if any, as of such date


                               116
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 123 of 357




                      (the “Excess Cash Sweep”), and JPM shall apply any such amounts on a
                      pro rata basis to the unpaid principal balances under the Restated Debt and
                      Security Documents. For the avoidance of doubt, no payments shall be
                      made on account of the Excess Cash Sweep until the last Distribution is
                      made on account of Allowed General Unsecured Claims.
       21.      Foundation Loan

        On the Effective Date, the Foundation Loan Agreement and any applicable collateral and
other loan documents governing the Foundation Loan shall be executed and delivered, and
Reorganized BSA shall be authorized to execute, deliver and enter into, the Foundation Loan
Agreement and related documentation governing the Foundation Loan without the need for any
further corporate action or any further notice to or order of the Bankruptcy Court.

        As of the Effective Date, upon the granting of Liens in accordance with the Foundation
Loan Agreement and any applicable collateral and other loan documents governing the
Foundation Loan, all of the Liens and security interests granted thereunder (a) shall be deemed to
have been granted, (b) shall be legal, binding, automatically perfected, non-avoidable, and
enforceable Liens on, and security interests in, the applicable collateral as of the Effective Date
in accordance with the respective terms of the Foundation Loan Agreement and related
documentation, subject to the Liens and security interests set forth in the Restated Debt and
Security Documents, as permitted under the Foundation Loan Agreement and related
documentation. All Liens and security interests granted pursuant to the Foundation Loan
Agreement and related documentation shall be (i) valid, binding, perfected, and enforceable
Liens and security interests in the personal and property described in and subject to such
documents, with the priorities established in respect thereof under applicable non-bankruptcy
law; (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
fraudulent transfer; and (c) not otherwise subject to avoidance, recharacterization, or
subordination (whether equitable, contractual or otherwise) under any applicable law. The
Debtors, Reorganized BSA, Arrow WV, Inc., and the Foundation are authorized to make, and to
the extent contemplated by the Foundation Loan Agreement and related documentation, the
Debtors, Reorganized BSA, Arrow WV, Inc. will make, all filings and recordings, and obtain all
governmental approvals and consents necessary to establish, attach and perfect such Liens and
security interests under any applicable law (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such filings, recordings,
approvals, and consents shall not be required), and will thereafter cooperate to make all other
filings and recordings that otherwise would be necessary under applicable law to give notice of
such Liens and security interest to third parties.

       22.      Pension Plan

       No provision contained in the Plan, Confirmation Order, the Bankruptcy Code (including
section 1141 of the Bankruptcy Code), or any other document filed or order entered in the
Chapter 11 Cases shall be construed to exculpate, discharge, release or relieve the Debtors, the
Local Councils, or any other party, in any capacity, from any liability or responsibility to any
Person with respect to the Pension Plan under any law, governmental policy, or regulatory
provision. The Pension Plan shall not be enjoined or precluded from enforcing any such liability


                                              117
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 124 of 357




or responsibility as a result of any of the provisions of the Plan (including those provisions
providing for exculpation, satisfaction, release and discharge of Claims against the Debtors), the
Confirmation Order, the Bankruptcy Code (including section 1141 of the Bankruptcy Code), or
any other document filed or order entered in the Chapter 11 Cases. The Settlement Trust shall
not have any liability to any Person on account of the Pension Plan, including liability as a
member of a “Controlled Group” as defined in 29 U.S.C. § 1301(a)(14)(A) or on any other basis
whatsoever.

        As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan
to the extent of its obligations under the Pension Plan and applicable law, including, as
applicable, (1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and
430 and 29 U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty
Corporation premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of
the Pension Plan in all material respects in accordance with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and
the Internal Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its
rights under the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty
Corporation with respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

       23.      Single Satisfaction of Allowed General Unsecured Claims

        In no event shall any holder of an Allowed General Unsecured Claim recover more than
the full amount of its Allowed General Unsecured Claim from the Core Value Cash Pool, and to
the extent that the holder of an Allowed General Unsecured Claim has received, or in the future
receives, payment on account of such Allowed General Unsecured Claim from a party that is not
a Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value Cash
Pool any Distribution held by or transferred to such holder to the extent the holder’s total
recovery on account of its Allowed General Unsecured Claim from the third party and from the
Core Value Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim.

       24.      Exemption from Certain Transfer Taxes and Recording Fees

       To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code
and applicable law, any transfers of property pursuant to the Plan, including any transfers to the
Settlement Trust by the Debtors, the Local Councils, the Contributing Chartered Organizations,
and the Settling Insurance Companies, and payments by Reorganized BSA to or from the Core
Value Cash Pool, shall not be taxed under any law imposing a stamp tax or similar tax.

I.     Vesting of Assets in the Reorganized BSA

        In accordance with Article X.A of the Plan, and except as explicitly provided in the Plan
(including with respect to the Core Value Cash Pool), on the Effective Date, pursuant to sections
1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates, other than the
BSA Trust Contributions, shall vest in each respective Reorganized Debtor free and clear of all
Liens, Claims, interests, charges, other Encumbrances and liabilities of any kind unless expressly
provided by the Plan or the Confirmation Order. On and after the Effective Date, each
Reorganized BSA may continue is operations and may use, acquire, or dispose of property, and


                                              118
            Case 20-10343-LSS       Doc 4108         Filed 05/16/21   Page 125 of 357




compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
of the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules.

J.     Retention of Certain Causes of Action

        In accordance with section 1123(b)(3) of the Bankruptcy Code and Article XI.B of the
Plan, subject to the transfer of the Settlement Trust Causes of Action to the Settlement Trust
under Article IV.D of the Plan and the Debtors’ and their Estates’ Release of certain Estate
Causes of Action under Article X.J of the Plan, all Causes of Action that a Debtor may hold
against any Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to
Article IV.D and Article X.J of the Plan, Reorganized BSA shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether
arising before or after the Petition Date, and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court. No Person may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any specific Cause of Action as any indication that the Debtors or
Reorganized BSA, as applicable, will not pursue any and all available Causes of Action. The
Debtors or Reorganized BSA, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Person, except as otherwise expressly provided in the Plan, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall
apply to any Cause of Action upon, after, or as a consequence of Confirmation or the occurrence
of the Effective Date.

K.     Workers’ Compensation Programs

        As of the Effective Date, the Debtors and the Reorganized BSA shall continue to honor
their obligations under: (a) all applicable workers’ compensation laws in all applicable states;
and (b) the Workers’ Compensation Program. All Proofs of Claims on account of the Workers’
Compensation Program shall be deemed withdrawn automatically and without any further notice
to or action, order, or approval of the Bankruptcy Court; provided, however, that nothing in the
Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses,
Causes of Action, or other rights under applicable non-bankruptcy law with respect to the
Workers’ Compensation Programs; provided further, however, that nothing in the Plan shall be
deemed to impose any obligations on the Debtors or their Insurance Companies in addition to
what is provided for under the terms of the Workers’ Compensation Programs and applicable
state law.

L.     Treatment of Executory Contracts and Unexpired Leases

       1.      Assumption and Rejection of Executory Contracts and Unexpired Leases

       As set forth in Article VI of the Plan, on the Effective Date, except as otherwise provided
in the Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed by
Reorganized BSA without the need for any further notice to or action, order, or approval of the


                                               119
          Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 126 of 357




Bankruptcy Court under sections 365 or 1123 of the Bankruptcy Code, except for Executory
Contracts or Unexpired Leases:

               a.     that are identified on the Rejected Contracts and Unexpired Leases
                      Schedule;

               b.     that previously expired or terminated pursuant to their terms;

               c.     that the Debtors have previously assumed or rejected pursuant to a Final
                      Order of the Bankruptcy Court;

               d.     that are the subject of a motion to reject that remains pending as of the
                      Effective Date;

               e.     as to which the effective date of rejection will occur (or is requested by the
                      Debtors to occur) after the Effective Date; or

               f.     as to which the Debtors or Reorganized BSA, as applicable, determine, in
                      the exercise of their reasonable business judgment, that the Cure Amount,
                      as determined by a Final Order or as otherwise finally resolved, would
                      render assumption of such Executory Contract or Unexpired Lease
                      unfavorable to Debtors or Reorganized BSA;

provided that the Debtors reserve the right to seek enforcement of an assumed or assumed and
assigned Executory Contract or Unexpired Lease following the Confirmation Date, including
seeking an order of the Bankruptcy Court rejecting such Executory Contract or Unexpired Lease
for cause.
        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumption or rejection, as applicable, of Executory Contracts or Unexpired
Leases pursuant to the Plan, pursuant to sections 365 and 1123 of the Bankruptcy Code. Except
as otherwise set forth in the Plan, the assumption or rejection of an Executory Contract or
Unexpired Lease pursuant to the Plan shall be effective as of the Effective Date; provided that
the rejection of an Unexpired Lease shall be effective as of the later of: (a) the Effective Date;
and (b) the date on which the leased premises are unconditionally surrendered to the non-Debtor
counterparty to the rejected Unexpired Lease. Reorganized BSA is authorized to abandon any
De Minimis Assets at or on the premises subject to an Unexpired Lease that is rejected pursuant
to the Plan, and the non-Debtor counterparty to such Unexpired Lease may dispose of any such
De Minimis Assets remaining at or on the leased premises on the applicable lease rejection date.

        Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Final
Order of the Bankruptcy Court shall re-vest in and be fully enforceable by Reorganized BSA in
accordance with its terms, except as such terms may have been modified by the provisions of the
Plan, the Confirmation Order, or any Final Order of the Bankruptcy Court authorizing and
providing for its assumption. Any motions to assume Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by a Final Order on or after the
Effective Date but may be withdrawn, settled, or otherwise prosecuted by Reorganized BSA.



                                              120
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 127 of 357




        Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of
the Debtors’ or Reorganized BSA’s non-profit operations, subject to the limitation described in
the Plan.

        Except as otherwise provided in the Plan, the Debtors shall, on or before the date of filing
of the Plan Supplement, cause Cure and Assumption Notices to be served on affected
counterparties to Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan.
Any objection by a non-Debtor counterparty to an Executory Contract or Unexpired Lease to the
assumption, assumption and assignment, the related Cure Amount, or adequate assurance, must
be filed, served, and actually received by the Debtors on or prior to the deadline for filing
objections to the Plan (or such later date as may be provided in the applicable Cure and
Assumption Notice); provided that, each counterparty to an Executory Contract or Unexpired
Lease (a) that the Debtors later determine to assume or (b) as to which the Debtors modify the
applicable Cure Amount, must object to the assumption or Cure Amount, as applicable, by the
earlier of (i) fourteen (14) days after the Debtors serve such counterparty with corresponding
Cure and Assumption Notice; and (ii) the Confirmation Hearing. Any counterparty to an
Executory Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease shall be forever barred,
estopped, and enjoined from contesting the Debtors’ assumption of the applicable
Executory Contract or Unexpired Lease and from requesting payment of a Cure Amount
that differs from the amounts paid or proposed to be paid by the Debtors or Reorganized
BSA, in each case without the need for any objection by the Debtors or Reorganized BSA
or any further notice to or action, order, or approval of the Bankruptcy Court.
Reorganized BSA may settle any dispute regarding a Cure Amount without any further
notice to or action, order, or approval of the Bankruptcy Court.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or would be deemed breached by, the
assumption or assumption and assignment of such Executory Contract or Unexpired Lease
(including any change of control or similar provision), then such provision shall be deemed
preempted and modified such that neither the Debtors’ assumption or assumption and assignment
of the Executory Contract or Unexpired Lease nor any of the transactions contemplated by the
Plan shall entitle the non-debtor counterparty to terminate or modify such Executory Contract or
Unexpired Lease or to exercise any other purported default-related rights thereunder.

       The Debtors’ assumption or assumption and assignment of any Executory Contract
or Unexpired Lease pursuant to the Plan or otherwise, and payment of any applicable Cure
Amount in accordance with the procedures set forth in Article VI.C of the Plan, shall result
in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any
assumed, or assumed and assigned, Executory Contract or Unexpired Lease at any time
prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases,


                                               121
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 128 of 357




including pursuant to the Confirmation Order, shall be deemed Disallowed and expunged
as of the later of: (a) the date of entry of an order of the Bankruptcy Court (including the
Confirmation Order) approving such assumption; (b) the effective date of such
assumption; or (c) the Effective Date, in each case without the need for any objection by the
Debtors or Reorganized BSA or any further notice to or action, order, or approval of the
Bankruptcy Court.

        In the event of a timely filed objection regarding: (1) a Cure Amount; (2) the ability of
Reorganized BSA or any assignee to provide adequate assurance of future performance within
the meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired
Lease to be assumed; or (3) any other matter pertaining to assumption or the requirements of
section 365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final Order of the
Bankruptcy Court (which may be the Confirmation Order) or as may be agreed upon by the
Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease. The Debtors or Reorganized BSA, applicable, shall pay the applicable Cure
Amount as soon as reasonably practicable after entry of a Final Order resolving such dispute and
approving such assumption, or as may otherwise be agreed upon by the Debtors or Reorganized
BSA, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. To the
extent that a dispute regarding the applicable Cure Amount is resolved or determined
unfavorably to the Debtors, the Debtors may, in their discretion, reject the applicable Executory
Contract or Unexpired Lease after such determination, which rejection shall supersede, nullify,
and render of no force or effect any earlier assumption or assumption and assignment. Under no
circumstances shall the status of payment of a Cure Amount required by section 365(b)(1) of the
Bankruptcy Code following the entry of a Final Order resolving the dispute and approving the
assumption prevent or delay implementation of the Plan or the occurrence of the Effective Date.

       2.      Rejection Damages Claims

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
for Rejection Damages Claims, if any, shall be filed within thirty (30) days after the latest to
occur of: (1) the date of entry of an order of the Bankruptcy Court (including the Confirmation
Order) approving such rejection; (2) the effective date of the rejection of such Executory
Contract or Unexpired Lease; or (3) the Effective Date (as applicable, the “Rejection Damages
Bar Date”). Claims arising from the rejection of an Executory Contract or an Unexpired Lease
shall be classified as General Unsecured Claims and subject to the provisions of Article VII of
the Plan and the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules. Any
holder of a Rejection Damages Claim that is required to file a Proof of Claim in accordance
with Article VI.B of the Plan but fails to do so on or before the Rejection Damages Bar
Date shall not be treated as a creditor with respect to such Claim for the purposes of voting
or Distributions, and such Rejection Damages Claim shall be automatically Disallowed,
forever barred from assertion, and unenforceable against the Debtors, their Estates,
Reorganized BSA, or its or their respective property, whether by setoff, recoupment, or
otherwise, without the need for any objection by the Debtors or Reorganized BSA or
further notice to, or action, order, or approval of the Bankruptcy Court, and such
Rejection Damages Claim shall be deemed fully satisfied, released, and discharged.




                                             122
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 129 of 357




       3.      Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by the BSA, including any
Executory Contracts and Unexpired Leases assumed by BSA, will be performed by the BSA or
Reorganized BSA in the ordinary course of its charitable non-profit operations. Accordingly,
such contracts and leases (including any assumed Executory Contract and Unexpired Leases)
shall survive and remain unaffected by entry of the Confirmation Order.

       4.      Directors and Officers Insurance Policies

        All of the Debtors’ unexpired D&O Liability Insurance Policies shall be treated as and
deemed to be Executory Contracts under the Plan. Notwithstanding anything in the Plan to the
contrary, on the Effective Date, Reorganized BSA shall be deemed to have assumed all
unexpired D&O Liability Insurance Policies with respect to the Debtors’ directors, managers,
officers, and employees serving on or prior to the Petition Date pursuant to sections 365 and
1123 of the Bankruptcy Code and Article VI of the Plan. Entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval of the Reorganized BSA’s assumption of each of the
unexpired D&O Liability Insurance Policies. Notwithstanding anything to the contrary
contained in the Plan, entry of the Confirmation Order shall not discharge, impair, or otherwise
modify any indemnity obligations assumed as a result of the foregoing assumption of the D&O
Liability Insurance Policies and related documents, and each such indemnity obligations will be
deemed and treated as an Executory Contract that has been assumed by the Reorganized BSA
under the Plan as to which no Proof of Claim need be filed. Entry of the Confirmation Order
will constitute the Bankruptcy Court’s approval of Reorganized BSA’s foregoing assumption of
the unexpired D&O Liability Insurance Policies.

       5.      Insurance Policies

        Notwithstanding anything to the contrary herein, all BSA Insurance Policies issued or
entered into prior to the Petition Date shall not be considered Executory Contracts and shall
neither be assumed nor rejected by the Debtors; provided, however, that to the extent any BSA
Insurance Policy is determined to be an Executory Contract, then, subject to Article IV.P of the
Plan, and notwithstanding anything contained in the Plan to the contrary, the Plan will constitute
a motion to assume such BSA Insurance Policy and pay all future obligations, if any, in respect
thereof and, subject to the occurrence of the Effective Date, the entry of the Confirmation Order
will constitute approval of such assumption pursuant to section 365(a) of the Bankruptcy Code
and a finding by the Bankruptcy Court that each such assumption is in the best interest of the
Debtors, their respective Estates and all parties in interest.

        Unless otherwise determined by the Bankruptcy Court pursuant to a Final Order or
agreed by the parties thereto prior to the Effective Date, no payments are required to cure any
defaults of any Debtor existing as of the Confirmation Date with respect to any BSA Insurance
Policy; and prior payments for premiums or other charges made prior to the Petition Date under
or with respect to any BSA Insurance Policy shall be indefeasible. Moreover, as of the Effective
Date, all payments of premiums or other charges made by the Debtors on or after the Petition
Date under or with respect to any BSA Insurance Policy shall be deemed to have been
authorized, approved, and ratified in all respects without any requirement of further action by the


                                              123
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 130 of 357




Bankruptcy Court. Notwithstanding anything to the contrary contained herein, Confirmation
shall not discharge, impair or otherwise modify any obligations assumed by the foregoing
assumption, and each such obligation shall be deemed and treated as an Executory Contract that
has been assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

       Other than the permissibility of the Insurance Assignment, which is to be determined by
or in connection with Confirmation, the rights and obligations of the parties under such
Insurance Policies, including the question of whether any breach has occurred, shall be
determined under applicable law.

M.     Provisions Governing Distributions

       1.      Applicability

       None of the terms or provision of Article VII of the Plan shall apply to Abuse Claims,
which shall be exclusively processed, liquidated and paid by the Settlement Trust in accordance
with the Settlement Trust Documents.

       2.      Distributions Generally

       The Disbursing Agent shall make all Distributions to appropriate holders of Allowed
Claims in accordance with the terms of the Plan.

       3.      Distributions on Account of Certain Claims Allowed as of the Effective Date

       Except as otherwise provided in the Plan, on or as soon as practicable after the Effective
Date, the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       4.      Distributions on Account of Allowed General Unsecured Claims

        On each Distribution Date, the Disbursing Agent shall Distribute to each holder of an
Allowed General Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the
total balance of the Core Value Cash Pool as of such date, less (2) the balance of the Disputed
Claims Reserve.

       5.      Distributions on Account of Disputed Claims Allowed After the Effective Date

       Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII of the Plan. Except as otherwise
provided in the Plan, the Confirmation Order, another order of the Bankruptcy Court, or as
agreed to by the relevant parties, Distributions under the Plan on account of Disputed Claims that
become Allowed after the Effective Date shall be made as soon as practicable after the Disputed
Claim becomes an Allowed Claim.




                                              124
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 131 of 357




       6.      Rights and Powers of Disbursing Agent

       The Disbursing Agent shall make all Distributions to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan, including Article VII of the Plan. Except as
otherwise ordered by the Bankruptcy Court, the Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (b)
make all Distributions contemplated hereby; (c) employ professionals to represent it with respect
to its responsibilities; and (d) exercise such other powers as may be vested in the Disbursing
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof. The Disbursing Agent
may request an expedited determination of taxes under section 505(b) of the Bankruptcy Code
for all returns for all taxable periods through the date on which final Distributions are made.

       7.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

               (a)     Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and
       there shall be no further changes in the record holders or the permitted designees with
       respect to such Claims. The Debtors or Reorganized BSA, as applicable, shall have no
       obligation to recognize any transfer or designation of such Claims occurring after the
       close of business on the Claims Record Date. With respect to payment of any Cure
       Amounts or assumption disputes, neither the Debtors nor Reorganized BSA shall have
       any obligation to recognize or deal with any party other than the non-Debtor party to the
       applicable Executory Contract or Unexpired Lease as of the close of business on the
       Claims Record Date, even if such non-Debtor party has sold, assigned, or otherwise
       transferred its Claim for a Cure Amount.
              (b)     Delivery of Distributions. If a Person holds more than one Claim in any
       one Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated
       into one Claim and one Distribution will be made with respect to the aggregated Claim.
               (c)     Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial
       payments and no partial Distributions shall be made with respect to a Disputed Claim
       until all such disputes in connection with such Disputed Claim have been resolved by
       settlement or Final Order; and (b) any Person that holds both an Allowed Claim and a
       Disputed Claim shall not receive any Distribution on account of the Allowed Claim
       unless and until all objections to the Disputed Claim have been resolved by settlement or
       Final Order or the Disputed Claims have been Allowed or expunged. Any Distributions
       arising from property Distributed to holders of Allowed Claims in a Class and paid to
       such holders under the Plan shall also be paid, in the applicable amounts, to any holder of
       a Disputed Claim in such Class that becomes an Allowed Claim after the date or dates
       that such Distributions were earlier paid to holders of Allowed Claims in such Class.

                                             125
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 132 of 357




       8.       Undeliverable and Non-Negotiated Distributions

               (a)     Undeliverable Distributions. If any Distribution to a holder of an Allowed
       Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be
       made to such holder unless and until Reorganized BSA is notified in writing of such
       holder’s then-current address or other necessary information for delivery, at which time
       such previously undeliverable Distribution shall be made to such holder within ninety
       (90) days of receipt of such holder’s then-current address or other necessary information;
       provided, however, that any such undeliverable Distribution shall be deemed unclaimed
       property under section 347(b) of the Bankruptcy Code at the expiration of 180 days after
       the date of the initial attempted Distribution. After such date, all unclaimed property or
       interests in property shall revert to Reorganized BSA automatically and without the need
       for any notice to or further order of the Bankruptcy Court (notwithstanding any
       applicable non-bankruptcy escheatment, abandoned, or unclaimed property laws to the
       contrary), and the right, title, and interest of any holder to such property or interest in
       property shall be discharged and forever barred; provided that Distributions made from
       the Core Value Cash Pool and returned as undeliverable shall revert to the Core Value
       Cash Pool.
              (b)     Non-Negotiated Distributions. If any Plan to a holder of an Allowed
       Claim is not negotiated for a period of 180 days after the Distribution, then such
       Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy
       Code and re-vest in Reorganized BSA or re-vest in the Core Value Cash Pool if such
       Distribution was made from the Core Value Cash Pool. After such date, all non-
       negotiated property or interests in property shall revert to Reorganized BSA
       automatically and without the need for any notice to or further order of the Bankruptcy
       Court (notwithstanding any applicable non-bankruptcy escheatment, abandoned, or
       unclaimed property laws to the contrary), and the right, title, and interest of any holder to
       such property or interest in property shall be discharged and forever barred.
       9.       Manner of Payment under the Plan

       Except as otherwise specifically provided in the Plan, at the option of Reorganized BSA,
any Cash payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements or customary practices of Reorganized
BSA.

       10.      Satisfaction of Claims

       Except as otherwise specifically provided in the Plan, any Distributions to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

       11.      Minimum Cash Distributions

        Reorganized BSA shall not be required to make any Distribution of Cash less than twenty
dollars ($20) to any holder of an Allowed Claim; provided, however, that if any Distribution is



                                              126
             Case 20-10343-LSS          Doc 4108     Filed 05/16/21   Page 133 of 357




not made pursuant to Article VIII.K of the Plan, such Distribution shall be added to any
subsequent Distribution to be made on behalf of the holder’s Allowed Claim.

       12.      Postpetition Interest

         Except as provided in the Cash Collateral Order or in the following sentence, interest
shall not accrue on Impaired Claims; no holder of an Impaired Claim shall be entitled to interest
accruing on or after the Petition Date on any such Impaired Claim, and interest shall not accrue
or be paid on any Disputed Claim in respect of the period from the Petition Date to the date a
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.
Notwithstanding the foregoing, each holder of an Allowed General Unsecured Claim shall
accrue interest on the Allowed amount of such Claim at the federal judgment rate applicable on
the Effective Date; provided, that such interest shall be payable to each such holder only from
the Core Value Cash Pool and only to the extent that the Core Value Cash Pool shall have been
sufficient: (i) first, to satisfy the full amount of all Allowed General Unsecured Claims; and
(ii) second, on account of any Allowed Non-Abuse Litigation Claims that shall not have elected
to be treated as an Allowed Convenience Claim under Article III.B.9 of the Plan, to satisfy any
deficiency in payments of such Allowed Claims from available Insurance Coverage, from
applicable proceeds of any Insurance Settlement Agreements, and from co-liable non-debtors (if
any) or their insurance coverage. Neither the Debtors nor Reorganized BSA shall have any
independent obligation to pay interest for or on account of any Allowed General Unsecured
Claims other than from the Core Value Cash Pool in accordance with the terms of Article VII.L
of the Plan.

       13.      Setoffs

        The Debtors and Reorganized BSA may, pursuant to the applicable provisions of the
Bankruptcy Code, or applicable non-bankruptcy law, set off against any applicable Allowed
Claim (before any Distribution is made on account of such Claim) any and all claims, rights,
Causes of Action, debts or liabilities of any nature that the Debtors or Reorganized BSA may
hold against the holder of such Allowed Claim; provided, however, that the failure to effect such
a setoff shall not constitute a waiver or release of any such claims, rights, Causes of Action,
debts or liabilities.

       14.      Claims Paid or Payable by Third Parties

               (a)     Claims Paid by Third Parties. A Claim shall be reduced in full, and such
       Claim shall be Disallowed without an objection to such Claim having to be filed and
       without any further notice to or action, order, or approval of the Bankruptcy Court, to the
       extent that the holder of such Claim receives payment in full on account of such Claim
       from a party that is not a Debtor or Reorganized BSA. To the extent a holder of a Claim
       receives a Distribution on account of such Claim and receives payment from a party that
       is not a Debtor or Reorganized BSA on account of such Claim, such holder shall repay,
       return, or deliver any Distribution held by or transferred to such holder to Reorganized
       BSA to the extent the holder’s total recovery on account of such Claim from the third
       party and under the Plan exceeds the amount of such Claim as of the date of any such
       Distribution under the Plan.


                                               127
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 134 of 357




               (b)     Non-Abuse Claims Payable from Insurance. No Distributions under the
       Plan shall be made on account of any Allowed Non-Abuse Claim that is payable pursuant
       to an insurance policy until the holder of such Allowed Non-Abuse Claim has exhausted
       all remedies with respect to such insurance policy, including pursuing such insurance
       through litigation and obtaining entry of a final, non-appealable order. To the extent that
       one or more of the Insurance Companies satisfies in full or in part an Allowed Non-
       Abuse Claim, then immediately upon such satisfaction, the portion of the Claim so
       satisfied may be expunged from the Claims Register by the Notice and Claims Agent
       without an objection to such Claim having to be filed and without any further notice to or
       action, order, or approval of the Bankruptcy Court.
       15.      Compliance with Tax Requirements and Allocations

        In connection with the Plan and all Distributions hereunder, the Disbursing Agent shall
comply with all tax withholding and reporting requirements imposed on them by any federal,
state or local taxing authority, and all Distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Disbursing Agent shall be authorized to take all actions necessary or appropriate to
comply with such withholding and reporting requirements, including liquidating a portion of the
Distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, withholding Distributions pending receipt of information necessary to facilitate such
Distributions including tax certification forms, or establishing any other mechanisms it believes
are reasonable and appropriate.

        For tax purposes, Distributions in full or partial satisfaction of Allowed Claims shall be
allocated first to the principal amount of Allowed Claims, with any excess allocated to unpaid
interest that accrued on such Claim.

N.     Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

       1.       Applicability

        All Disputed Claims against the Debtors, other than Administrative Expense Claims,
shall be subject to the provisions of Article VIII of the Plan. All Administrative Expense Claims
shall be determined and, if Allowed, paid in accordance with Article II of the Plan. None of the
terms or provision of Article VIII of the Plan shall apply to Abuse Claims, which shall be
exclusively processed, liquidated and paid by the Settlement Trust in accordance with the
Settlement Trust Documents.

       2.       Allowance of Claims

       After the Effective Date, Reorganized BSA shall have and retain any and all rights and
defenses that the Debtors, or either of them, had with respect to any Claim immediately before
the Effective Date. Except as expressly provided in the Plan or in any order entered in the
Chapter 11 Cases before the Effective Date (including the Confirmation Order), no Claim shall
become an Allowed Claim unless and until such Claim becomes Allowed by Final Order of the
Bankruptcy Court or by agreement between the Debtors or Reorganized BSA, on the one hand,
and the holder of such Claim, on the other.

                                               128
            Case 20-10343-LSS       Doc 4108         Filed 05/16/21   Page 135 of 357




       3.      Claims Administration Responsibilities

               (a)    Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (1) to file, withdraw, or litigate
       to judgment objections to Claims; (2) to settle or compromise any Disputed Claim
       without any further notice to or action, order, or approval by the Bankruptcy Court; and
       (3) to administer and adjust the Claims Register to reflect any such settlements or
       compromises without any further notice to or action, order, or approval by the
       Bankruptcy Court.
              (b)    Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection
       Deadline.
       4.      Estimation of Claims

        The Debtors (before the Effective Date) or Reorganized BSA (on and after the Effective
Date) may at any time request that the Bankruptcy Court estimate any Disputed Claim pursuant
to section 502(c) of the Bankruptcy Code regardless of whether an objection was previously filed
with the Bankruptcy Court with respect to such Claim or whether the Bankruptcy Court has ruled
on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim
at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any Disputed Claim, that estimated amount will constitute either the Allowed amount
of such Claim or a maximum limitation on such Claim against any Person. If the estimated
amount of a Claim constitutes a maximum limitation on such Claim, the Debtors (before the
Effective Date) or Reorganized BSA (on and after the Effective Date) may elect to pursue any
supplemental proceedings to object to any ultimate Distribution on such Claim. All of the
objection, estimation, settlement, and resolution procedures set forth in the Plan are cumulative
and not necessarily exclusive of one another. Claims may be estimated and subsequently
compromised, objected to, settled, withdrawn, or resolved by any mechanism approved by the
Bankruptcy Court.

       5.      No Distributions Pending Allowance

       No Distributions or other consideration shall be paid with respect to any Claim that is a
Disputed Claim unless and until all objections to such Disputed Claim are resolved and such
Disputed Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court or
agreement between the Debtors or Reorganized BSA, on the one hand, and the holder of such
Claim, on the other.

       6.      Distributions After Allowance

       To the extent that a Disputed Claim (or a portion thereof) becomes an Allowed Claim,
Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan.


                                               129
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 136 of 357




       7.      Disputed Claims Reserve

      The provisions of Article VIII.G of the Plan apply only to the extent that any General
Unsecured Claims remain Disputed as of any Distribution Date.

               (a)     If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction
       to the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall
       treat the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent
       with the foregoing. The Disputed Claims Reserve shall be responsible for payment, out
       of the assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed
       Claims Reserve or its assets.
               (b)    The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted
       amount of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b)
       the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
       the Bankruptcy Code or (ii) Article VIII.D of the Plan if, after the Effective Date, a
       motion is filed by Reorganized BSA to estimate such Claim; (c) the amount otherwise
       agreed to by the Debtors (or Reorganized BSA, if after the Effective Date) and the
       holders of such Disputed General Unsecured Claims; or (d) any amount otherwise
       approved by the Bankruptcy Court. Upon each Distribution Date, Reorganized BSA
       shall deposit into the Disputed Claims Reserve an amount of Cash equal to the amount
       sufficient to make the Distributions to which holders of Disputed General Unsecured
       Claims would be entitled under the Plan as of the applicable Distribution Date if the
       Disputed General Unsecured Claims were Allowed Claims as of such date.
                (c)     If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after
       the Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed
       General Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as
       soon as practicable after Allowance), Distribute to the holder of such Claim, exclusively
       from the Disputed Claims Reserve, the amount of Cash that such holder would have
       received in that Distribution and all prior Distributions (if any) if such holder’s General
       Unsecured Claim had been Allowed as of the Effective Date, net of any allocable taxes
       imposed thereon or otherwise payable by the Disputed Claims Reserve.
              (d)     If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from
       the Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall
       then be unreserved and unrestricted, and which shall be available for Distribution to
       holders of Allowed General Unsecured Claims.

                                              130
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 137 of 357




              (e)      If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).
       8.       Adjustment to Claims Register without Objection

        Any duplicate Proof of Claim that has been paid or satisfied, or any Proof of Claim that is
clearly marked as amended or superseded by a subsequently filed Proof of Claim that remains on
the Claims Register, may be adjusted or expunged on the Claims Register by the Notice and
Claims Agent at the direction of Reorganized BSA upon stipulation between the parties in
interest without an objection having to be filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

       9.       Time to File Objections to Claims

       Any objections to Claims must be filed on or before the applicable Claims Objection
Deadline, as such deadline may be extended from time to time. The expiration of the Claims
Objection Deadline shall not limit or affect the Debtors’ or Reorganized BSA’s rights to dispute
Claims asserted in the ordinary course of the Debtors or Reorganized BSA’s non-profit
operations other than through a Proof of Claim.

       10.      Treatment of Untimely Claims

       Except as provided herein or otherwise agreed, any and all creditors that have filed
Proofs of Claim after the applicable Bar Date shall not be treated as a creditor with respect to
such Claim for the purposes of voting and distribution.

O.     Discharges, Channeling Injunction, Releases, Exculpations and Injunctions; Survival of
       Indemnification and Exculpation Obligations

       1.       Discharge

                a.     Discharge of the Debtors

         Except as expressly provided in the Plan or the Confirmation Order, the treatment of
Claims under the Plan shall be in exchange for, and in complete satisfaction, settlement,
discharge, termination and release of, all Claims and Interests of any nature whatsoever against
or in the Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date, and, as of the
Effective Date, each of the Debtors shall be deemed discharged and released, and each holder of
a Claim or Interest and any successor, assign, and affiliate of such holder shall be deemed to
have forever waived, discharged and released each of the Debtors, to the fullest extent permitted
by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights and
liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code, based upon
any act, omission, transaction, occurrence, or other activity of any nature that occurred prior to
the Effective Date, in each case whether or not (a) a Proof of Claim based upon such debt is filed


                                               131
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 138 of 357




or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim based upon such debt is
Allowed under section 502 of the Bankruptcy Code, (c) a Claim based upon such debt is or has
been Disallowed by order of the Bankruptcy Court, or (d) the holder of a Claim based upon such
debt is deemed to have accepted the Plan.

               b.     Discharge Injunction

        From and after the Effective Date, except as expressly provided in the Plan or the
Confirmation Order, all holders of Claims or Interests of any nature whatsoever against or in the
Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date that are
discharged pursuant to the terms of the Plan shall be precluded and permanently enjoined from
taking any of the following actions on account of, or on the basis of, such discharged Claims and
Interests: (a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
(b) enforcing, attaching, collecting, or recovering by any manner or means of judgment, award,
decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or its or their
respective property; (c) creating, perfecting or enforcing any Lien or Encumbrance of any kind
against the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
or (d) commencing or continuing any judicial or administrative proceeding, in any forum and in
any place in the world, that does not comply with or is inconsistent with the provisions of the
Plan or the Confirmation Order. The foregoing injunction shall extend to the successors and
assigns of the Debtors (including Reorganized BSA) and its and their respective properties and
interests in property. In accordance with the foregoing, except as expressly provided in the Plan
or the Confirmation Order, the Confirmation Order shall be a judicial determination of discharge
or termination of all Claims, Interests and other debts and liabilities against or in the Debtors
pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such discharge shall void
any judgment obtained against the Debtors at any time to the extent such judgment relates to a
discharged Claim or Interest.

       2.      Channeling Injunction

               a.     Terms

                      (i)     To preserve and promote the settlements contemplated by and
       provided for in the Plan, including the Abuse Claims Settlement, and to supplement,
       where necessary, the injunctive effect of the Discharge as provided in sections 1141
       and 524 of the Bankruptcy Code and as described in Article X of the Plan, pursuant
       to the exercise of the equitable jurisdiction and power of the Bankruptcy Court and
       the District Court under section 105(a) of the Bankruptcy Code, the sole recourse of
       any holder of an Abuse Claim against a Protected Party on account of such Abuse
       Claim shall be to and against the Settlement Trust pursuant to the Settlement Trust
       Documents, and such holder shall have no right whatsoever at any time to assert
       such Abuse Claim against any Protected Party or any property or interest in
       property of any Protected Party. On and after the Effective Date, all Persons that
       have held or asserted, currently hold or assert, or that may in the future hold or
       assert, any Abuse Claim against the Protected Parties, or any of them, shall be


                                             132
         Case 20-10343-LSS         Doc 4108      Filed 05/16/21   Page 139 of 357




      permanently and forever stayed, restrained and enjoined from taking any action for
      the purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
      payment, satisfaction, or recovery from any Protected Party with respect to any
      such Abuse Claim other than from the Settlement Trust pursuant to the Settlement
      Trust Documents, including:

                    (ii)   commencing, conducting, or continuing, in any manner,
      whether directly, indirectly, or derivatively, any suit, action, or other proceeding of
      any kind (including a judicial, arbitration, administrative, or other proceeding) in
      any forum in any jurisdiction around the world against or affecting any Protected
      Party or any property or interest in property of any Protected Party;

                    (iii) enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means, either
      directly or indirectly, any judgment, award, decree, or order against or affecting
      any Protected Party or any property or interest in property of any Protected Party;

                    (iv)   creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any Protected
      Party or any property or interest in property of any Protected Party;

                    (v)    asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any
      obligation due to any Protected Party or any property or interest in property of any
      Protected Party; or

                    (vi)   taking any act in any manner, and in any place whatsoever,
      that does not conform to, or comply with, the provisions of the Plan Documents or
      the Settlement Trust Documents or with regard to any matter that is within the
      scope of the matters designated by the Plan to be subject to resolution by the
      Settlement Trust, except in conformity and compliance with the Settlement Trust
      Documents with respect to any such Abuse Claim.

             b.     Reservations

      Notwithstanding anything to the contrary in Article X.F of the Plan, the Channeling
Injunction shall not enjoin:

                     (i)   the rights of holders of Abuse Claims to assert such Abuse
          Claims solely against the Settlement Trust in accordance with the Trust
          Distribution Procedures;

                   (ii)   the rights of holders of Abuse Claims to assert such Abuse
      Claims against anyone other than a Protected Party;




                                           133
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 140 of 357




                        (iii) the right of any Person to assert any Claim, debt, obligation or
            liability for payment of Settlement Trust Expenses solely against the Settlement
            Trust in accordance with the Settlement Trust Documents; or

                      (iv)   the Settlement Trust from enforcing its rights under the Plan
            and the Settlement Trust Documents; or

                      (v)    the rights of the Settlement Trust and Reorganized BSA (to the
            extent permitted or required under the Plan) to prosecute any action against any
            Non-Settling Insurance Company based on or arising from Insurance Policies
            that are not the subject of an Insurance Settlement Agreement, subject to any
            Insurance Coverage Defenses.

       3.      Provisions Relating to Channeling Injunction

               a.     Modifications

       There can be no modification, dissolution, or termination of the Channeling Injunction,
which shall be a permanent injunction.

               b.     Non-Limitation.

       Nothing in the Plan or the Settlement Trust Documents shall or shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling Injunction or the
Settlement Trust’s assumption of all liability with respect to Abuse Claims.

               c.     Bankruptcy Rule 3016 Compliance

        The Debtors’ compliance with the requirements of Bankruptcy Rule 3016 shall not
constitute or be deemed to constitute an admission that the Plan provides for an injunction
against conduct not otherwise enjoined under the Bankruptcy Code.

               d.     Enforcement

       Any Protected Party may enforce the Channeling Injunction as a defense to any Claim
brought against such Protected Party that is enjoined under the Plan as to such Protected Party
and may seek to enforce such injunction in a court of competent jurisdiction.

               e.     Contribution Claims

        If a Non-Settling Insurance Company asserts that it has rights, whether legal, equitable,
contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation or other
similar claims directly or indirectly arising out of or in any way relating to such Non-Settling
Insurance Company’s payment of loss on behalf of one or more of the Debtors in connection
with any Abuse Claim against a Settling Insurance Company (collectively, “Contribution
Claims”), (a) such Contribution Claims may be asserted as a defense or counterclaim against the
Settlement Trust in any Insurance Action involving such Non-Settling Insurance Company, and
the Settlement Trust may assert the legal or equitable rights (if any) of the Settling Insurance


                                             134
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 141 of 357




Company, and (b) to the extent such Contribution Claims are determined to be valid, the liability
(if any) of such Non-Settling Insurance Company to the Settlement Trust shall be reduced by the
amount of such Contribution Claims.

               f.     No Duplicative Recovery

       In no event shall any holder of an Abuse Claim be entitled to receive any duplicative
payment, reimbursement, or restitution from any Protected Party under any theory of liability for
the same loss, damage, or other Claim that is reimbursed by the Settlement Trust or is otherwise
based on the same events, facts, matters, or circumstances that gave rise to the applicable Abuse
Claim.

               g.     District Court Approval

        The Debtors shall seek entry of the Affirmation Order, which shall approve (a) the
Channeling Injunction and the Settlement Trust’s assumption of all liability with respect to
Abuse Claims and (b) the releases by holders of Abuse Claims for the benefit of the Protected
Parties, each as set forth in Article X of the Plan.

       4.      Insurance Entity Injunction

               a.     Purpose

       If the Plan is Confirmed as a Global Resolution Plan, then, to facilitate the
Insurance Assignment, protect the Settlement Trust, and preserve the Settlement Trust
Assets, pursuant to the equitable jurisdiction and power of the Bankruptcy Court and the
District Court under section 105(a) of the Bankruptcy Code, the Bankruptcy Court shall
issue the injunction set forth in Article X.H of the Plan (the “Insurance Entity
Injunction”); provided, however, that the Insurance Entity Injunction is not issued for the
benefit of any Insurance Company, and no Insurance Company is a third-party beneficiary
of the Insurance Entity Injunction, except as otherwise specifically provided in any
Insurance Settlement Agreement.

               b.     Terms Regarding Claims against Insurance Companies

       Subject to the terms of Article X.E and Article X.F of the Plan, all Persons that have
held or asserted, that hold or assert, or that may in the future hold or assert any claim or
cause of action (including any Abuse Claim or any claim for or respecting any Settlement
Trust Expense) against any Insurance Company based upon, attributable to, arising out of,
or in any way connected with any Abuse Claim, whenever and wherever arising or
asserted, whether in the United States of America or anywhere else in the world, whether
sounding in tort, contract, warranty, or any other theory of law, equity, or admiralty, shall
be stayed, restrained, and enjoined from taking any action for the purpose of directly or
indirectly collecting, recovering, or receiving payments, satisfaction, or recovery with
respect to any such claim or cause of action, including:

                      (i)    commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind (including a

                                             135
          Case 20-10343-LSS        Doc 4108     Filed 05/16/21   Page 142 of 357




      judicial, arbitration, administrative, or other proceeding) in any forum with respect
      to any such claim, demand, or cause of action against any Insurance Company, or
      against the property of any Insurance Company, with respect to any such claim,
      demand, or cause of action;

                     (ii)  enforcing, levying, attaching, collecting, or otherwise
      recovering, by any means or in any manner, whether directly or indirectly, any
      judgment, award, decree, or other order against any Insurance Company, or
      against the property of any Insurance Company, with respect to any such claim or
      cause of action;

                    (iii) creating, perfecting, or enforcing in any manner, directly or
      indirectly, any Lien or Encumbrance against any Insurance Company, or the
      property of any Insurance Company, with respect to any such claim or cause of
      action; and

                    (iv)    except as otherwise specifically provided in the Plan, asserting
      or accomplishing any setoff, right of subrogation, indemnity, contribution, or
      recoupment of any kind, directly or indirectly, against any obligation of any
      Insurance Company, or against the property of any Insurance Company, with
      respect to any such claim or cause of action;

provided, however, that (i) the injunction set forth in Article X.H of the Plan shall not
impair in any way any (a) actions brought by the Settlement Trust against any Non-
Settling Insurance Company or (b) the rights of any co-insured of the Debtors (x) under
any Insurance Policy that is not the subject of an Insurance Settlement Agreement or
against any Non-Settling Insurance Company, in each case with respect to Insured Non-
Abuse Claims and (y) as specified under any Final Order of the Bankruptcy Court
approving an Insurance Settlement Agreement; and (ii) the Settlement Trust shall have the
sole and exclusive authority at any time to terminate, or reduce or limit the scope of, the
injunction set forth in Article X.H of the Plan with respect to any Non-Settling Insurance
Company, in accordance with the Settlement Trust Documents, upon express written
notice to such Non-Settling Insurance Company, except that the Settlement Trust shall not
have any authority to terminate, reduce or limit the scope of the injunction herein with
respect to any Settling Insurance Company so long as, but only to the extent that, such
Settling Insurance Company complies fully with its obligations under any applicable
Insurance Settlement Agreement.
             c.     Reservations

       Notwithstanding anything to the contrary in Article X.H of the Plan, the Insurance
Entity Injunction shall not enjoin:

                    (i)    the rights of any Person to the treatment accorded them under
      the Plan, as applicable, including the rights of holders of Abuse Claims to assert
      such Claims, as applicable, in accordance with the Trust Distribution Procedures;




                                          136
            Case 20-10343-LSS      Doc 4108       Filed 05/16/21   Page 143 of 357




                     (ii)   the rights of any Person to assert any claim, debt, obligation,
       cause of action or liability for payment of Settlement Trust Expenses against the
       Settlement Trust;

                      (iii) the rights of the Settlement Trust to prosecute any action based
       on or arising from Insurance Policies;

                     (iv)    the rights of the Settlement Trust to assert any claim, debt,
       obligation, cause of action or liability for payment against an Insurance Company
       based on or arising from the Insurance Policies; or

                     (v)   the rights of any Insurance Company to assert any claim, debt,
       obligation, cause of action or liability for payment against any Non-Settling
       Insurance Company.

       5.      Injunction Against Interference with Plan

       Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
precluded and enjoined from taking any actions to interfere with the implementation and
consummation of the Plan.

       6.      Releases

               a.     Releases by the Debtors and the Estates of the Released Parties

         As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate and
implement the reorganization of the Debtors, as an integral component of the Plan, the
Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Estate Causes of Action that do
not constitute Settlement Trust Causes of Action, any and all other Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in whole
or in part, any act, omission, transaction, event, or other circumstance taking place or
existing on or before the Effective Date (including before the Petition Date) in connection
with or related to the Debtors, the Estates, their respective assets and properties, the
Chapter 11 Cases, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated by the Plan, the business or contractual arrangements
between one or both of the Debtors and any Released Party, the restructuring of any Claim
or Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the
Plan Documents, or any related agreements, instruments, and other documents created or

                                            137
          Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 144 of 357




entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing. Notwithstanding anything to the contrary in the foregoing, the
releases set forth in Article X.J.1 of the Plan shall not, and shall not be construed to:
(a) release any Released Party from Causes of Action arising out of, or related to, any act
or omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct; or (b) release any post-Effective Date obligations of any
Person under the Plan Documents or any document, instrument, or agreement executed to
implement the Plan.

              b.     Releases by the Debtors and the Estates of Certain Avoidance Actions

       As of the Effective Date, for good and valuable consideration, the adequacy of which
is hereby confirmed, including the service of Creditors’ Committee and its members in
their respective capacities as such in facilitating and implementing the reorganization of
the Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

              c.     Releases by the Debtors and the Estates of the Local Councils and the
                     Contributing Chartered Organizations

       If the Plan is Confirmed as a Global Resolution Plan, then, in furtherance of the
Abuse Claims Settlement, on the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, the Debtors, on their own behalf and as
representatives of their respective Estates, and Reorganized BSA, are deemed to
irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and
discharge each and all of the Local Councils and Contributing Chartered Organizations of
and from any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including, without limitation, those arising under
the Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or in
equity, which the Debtors, their Estates, or Reorganized BSA have, had, may have, or may
claim to have against any of the Local Councils and Contributing Chartered Organizations
with respect to any Abuse Claims (collectively, the “Scouting Released Claims”).

              d.     Releases by Holders of Abuse Claims

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of


                                           138
          Case 20-10343-LSS         Doc 4108       Filed 05/16/21   Page 145 of 357




which is hereby confirmed, including the service of the Protected Parties to facilitate and
implement the reorganization of the Debtors and the settlements embodied in the Plan,
including the Abuse Claims Settlement, as an integral component of the Plan, and except as
otherwise expressly provided in the Plan or the Confirmation Order, to the maximum
extent permitted under applicable law, as such law may be extended subsequent to the
Effective Date, all holders of Abuse Claims shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever discharge and release
each and all of the Protected Parties and their respective property and successors and
assigns of and from all Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor liability,
contribution, indemnification, joint liability, or otherwise, arising from or related in any
way to such Abuse Claims.

              e.      Releases by Holders of Claims

        As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, as an integral component of the Plan, and except as
otherwise expressly provided in the Plan or the Confirmation Order, to the maximum
extent permitted under applicable law, as such law may be extended subsequent to the
Effective Date, all Releasing Claim holders shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter 11
Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between one
or both of the Debtors and any Released Party, the restructuring of any Claim or Interest
that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing; provided, however, that the releases set forth in Article X.J.4

                                             139
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 146 of 357




of the Plan shall not, and shall not be construed to: (a) release any Released Party from
Causes of Action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct; (b) release
any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (c) modify,
reduce, impair, or otherwise affect the ability of any holder of an Allowed Non-Abuse
Litigation Claim to recover on account of such Allowed Claim in accordance with Article
III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary herein, with
respect to holders of Allowed General Unsecured Claims or Allowed Non-Abuse Litigation
Claims, nothing in the Plan or the release set forth in Article X.J.4 of the Plan shall, or shall
be construed to, release any claims or Causes of Action against any Local Council,
Chartered Organization, or Insurance Company.

       7.      Exculpation

        From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the negotiation
of the Plan Documents, the Releases and Injunctions, the pursuit of Confirmation of the
Plan, the administration, consummation and implementation of the Plan or the property to
be Distributed under the Plan, or the management or operation of the Debtors (except for
any liability that results primarily from such Exculpated Party’s gross negligence, bad
faith or willful misconduct). In all respects, each and all such Exculpated Parties shall be
entitled to rely upon the advice of counsel with respect to their duties and responsibilities
under, or in connection with, the matters referenced in the preceding sentence.

       8.      Injunctions Related to Releases and Exculpation

               a.     Injunction Related to Releases

        As of the Effective Date, all holders of Claims that are the subject of Article X.J of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Released Party or its property or successors or assigns on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including,
without limitation, any prejudgment attachment), collecting, or in any way seeking to
recover any judgment, award, decree, or other order; (c) creating, perfecting or in any way
enforcing in any matter, directly or indirectly, any Lien or Encumbrance; and/or
(d) setting off, seeking reimbursement or contributions from, or subrogation against, or
otherwise recouping in any manner, directly or indirectly, any amount against any liability
or obligation that is discharged under Article X.E or released under Article X.J of the
Plan; provided, however, that the injunctions set forth in Article X.L.1 of the Plan shall
not, and shall not be construed to, enjoin any holder of a Claim that is the subject of Article


                                             140
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 147 of 357




X.J of the Plan from taking any action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

               b.     Injunction Related to Exculpation

       As of the Effective Date, all holders of Claims that are the subject of Article X.K of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Exculpated Party on account of or based on the subject
matter of such Claims, whether directly or indirectly, derivatively or otherwise:
(a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
action or other proceeding (including any judicial, arbitral, administrative or other
proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under
Article X.E or released under Article X.J of the Plan.

P.     Reservation of Rights

       Notwithstanding any other provision of the Plan to the contrary, no provision of Article X
of the Plan shall be deemed or construed to satisfy, discharge, release or enjoin claims by the
Settlement Trust, the Reorganized BSA, or any other Person, as the case may be, against (1) the
Settlement Trust for payment of Abuse Claims in accordance with the Trust Distribution
Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses, or (3) any
Insurance Company that has not performed under an Insurance Policy or an Insurance Settlement
Agreement.

Q.     Disallowed Claims

        On and after the Effective Date, the Debtors and Reorganized BSA shall be fully and
finally discharged of any and all liability or obligation on any and all Disallowed Claims, and
any order Disallowing a Claim that is not a Final Order as of the Effective Date solely because of
a Person’s right to move for reconsideration of such order pursuant to section 502 of the
Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless become and be deemed to be a
Final Order on the Effective Date.

R.     Indemnities

       1.      Prepetition Indemnification and Reimbursement Obligations

       The respective obligations of the Debtors to indemnify and reimburse Persons who are or
were directors, officers or employees of the Debtors on the Petition Date or at any time thereafter
up to and including the Effective Date, against and for any obligations pursuant to the bylaws,
applicable state or non-bankruptcy law, or specific agreement or any combination of the

                                              141
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 148 of 357




foregoing, shall, except with respect to any Perpetrator: (a) survive Confirmation of the Plan and
remain unaffected thereby; (b) be assumed by Reorganized BSA as of the Effective Date; and (c)
not be discharged under section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with any event occurring before, on or
after the Petition Date. In furtherance of, and to implement the foregoing, as of the Effective
Date, Reorganized BSA shall obtain and maintain in full force insurance for the benefit of each
and all of the above-indemnified directors, officers and employees, at levels no less favorable
than those existing as of the date of entry of the Confirmation Order, and for a period of no less
than three (3) years following the Effective Date.

       2.      Plan Indemnity

        In addition to the matters set forth above and not by way of limitation thereof,
Reorganized BSA shall indemnify and hold harmless all Persons who are or were officers or
directors of the Debtors on the Petition Date or at any time thereafter up to and including the
Effective Date on account of and with respect to any claim, cause of action, liability, judgment,
settlement, cost or expense (including attorneys’ fees) on account of claims or Causes of Action
threatened or asserted by any third party against such officers or directors that seek contribution,
indemnity, equitable indemnity, or any similar claim, based upon or as the result of the assertion
of primary claims against such third party by any representative of the Debtors’ Estates.

       3.      Limitation on Indemnification

        Notwithstanding anything to the contrary set forth in the Plan or elsewhere, neither the
Debtors, Reorganized BSA, the Local Councils, nor the Contributing Chartered Organizations,
as applicable, shall be obligated to indemnify or hold harmless any Person for any claim, cause
of action, liability, judgment, settlement, cost or expense that results primarily from (i) such
Person’s bad faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

S.     The Official Committees and the Future Claimants’ Representative

        Except as otherwise described in the Settlement Trust Documents with respect to the
Future Claimants’ Representative, the Official Committees and the Future Claimants’
Representative shall continue in existence until the Effective Date, and after the Effective Date
for the limited purposes of: prosecuting requests for payment of Professional Fee Claims for
services rendered and reimbursement of expenses incurred prior to the Effective Date. The
Debtors shall pay the reasonable fees and actual and necessary expenses incurred by the Official
Committees and the Future Claimants’ Representative up to the Effective Date, and after the
Effective Date solely for the purposes set forth in the preceding sentence, in accordance with the
Compensation Procedures Order, the Fee Examiner Order, and the terms of the Plan, including
Article II of the Plan. As of the Effective Date, the members of the Creditors’ Committee shall
be released and discharged from all further authority, duties, responsibilities, liabilities, and
obligations involving the Chapter 11 Cases. Upon the closing of the Chapter 11 Cases, the
Official Committees shall be dissolved. Neither the Debtors nor Reorganized BSA have any
obligation to pay fees or expenses of any Professional retained by the Official Committees or the
Future Claimants’ Representative that are earned or incurred before the Effective Date to the
extent such fees or expenses (or any portion thereof) qualify as Settlement Trust Expenses, in


                                               142
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 149 of 357




which case such fees and expenses (or the applicable portion thereof) shall be paid by the
Settlement Trust in accordance with the Settlement Trust Documents.

T.     Retention of Jurisdiction

        Until the Chapter 11 Cases are closed, the Bankruptcy Court shall retain the fullest and
most extensive jurisdiction that is permissible, including the jurisdiction necessary to ensure that
the purposes and intent of the Plan are carried out. Except as otherwise provided in the Plan or
the Settlement Trust Agreement, the Bankruptcy Court shall retain jurisdiction to hear and
determine all Claims against and Interests in the Debtors, and to adjudicate and enforce the
Insurance Actions, the Settlement Trust Causes of Action, and all other Causes of Action which
may exist on behalf of the Debtors. Nothing contained herein shall prevent Reorganized BSA or
the Settlement Trust, as applicable, from taking such action as may be necessary in the
enforcement of any Estate Cause of Action, Insurance Action, Settlement Trust Cause of Action,
or other Cause of Action which the Debtors have or may have and which may not have been
enforced or prosecuted by the Debtors, which actions or other Causes of Action shall survive
Confirmation of the Plan and shall not be affected thereby except as specifically provided herein.
Nothing contained herein concerning the retention of jurisdiction by the Bankruptcy Court shall
be deemed to be a finding or conclusion that (1) the Bankruptcy Court in fact has jurisdiction
with respect to any Insurance Action, (2) any such jurisdiction is exclusive with respect to any
Insurance Action, or (3) abstention or dismissal of any Insurance Action pending in the
Bankruptcy Court or the District Court as an adversary proceeding is or is not advisable or
warranted, so that another court can hear and determine such Insurance Action(s). Any court
other than the Bankruptcy Court that has jurisdiction over an Insurance Action shall have the
right to exercise such jurisdiction.

       1.      General Retention

         Following Confirmation of the Plan, the administration of the Chapter 11 Cases will
continue until the Chapter 11 Cases are closed by a Final Order of the Bankruptcy Court. The
Bankruptcy Court shall also retain jurisdiction for the purpose of classification of any Claims and
the re-examination of Claims which have been Allowed for purposes of voting, and the
determination of such objections as may be filed with the Bankruptcy Court with respect to any
Claims. The failure by the Debtors or Reorganized BSA to object to, or examine, any Claim for
the purposes of voting, shall not be deemed a waiver of the rights of the Debtors, Reorganized
BSA, or the Settlement Trust, as the case may be, to object to or reexamine such Claim in whole
or part.

       2.      Specific Purposes

        In addition to the foregoing, the Bankruptcy Court shall retain jurisdiction, as enumerated
in Article XI.C of the Plan, over all matters arising out of, or relating to, the Chapter 11 Cases
and the Plan, including jurisdiction to:

               (a)     modify the Plan after Confirmation pursuant to the provisions of the
                       Bankruptcy Code and the Bankruptcy Rules;



                                               143
Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 150 of 357




   (b)   correct any defect, cure any omission, reconcile any inconsistency or make
         any other necessary changes or modifications in or to the Plan, the Trust
         Documents or the Confirmation Order as may be necessary to carry out
         the purposes and intent of the Plan, including the adjustment of the date(s)
         of performance in the Plan in the event the Effective Date does not occur
         as provided herein so that the intended effect of the Plan may be
         substantially realized thereby;

   (c)   assure performance by the Settlement Trust and the Disbursing Agent of
         their respective obligations to make distributions under the Plan;

   (d)   enforce and interpret the terms and conditions of the Plan, the Plan
         Documents, the Settlement Trust Documents, and any Insurance
         Settlement Agreements;

   (e)   enter such orders or judgments, including injunctions (a) as are necessary
         to enforce the title, rights and powers of Reorganized BSA, and the
         Settlement Trust, and (b) as are necessary to enable holders of Claims to
         pursue their rights against any Person that may be liable therefor pursuant
         to applicable law or otherwise;

   (f)   hear and determine any and all motions, adversary proceedings, contested
         or litigated matters, and any other matters and grant or deny any
         applications involving the Debtors that may be pending on the Effective
         Date (which jurisdiction shall be non-exclusive as to any such non-core
         matters);

   (g)   hear and determine any motions or contested matters involving taxes, tax
         refunds, tax attributes, tax benefits and similar or related matters,
         including without limitation contested matters arising on account of
         transactions contemplated by the Plan, or relating to the period of
         administration of the Chapter 11 Cases;

   (h)   hear and determine all applications for compensation of Professionals and
         reimbursement of expenses under sections 328, 330, 331, or 503(b) of the
         Bankruptcy Code;

   (i)   hear and determine any Causes of Action arising during the period from
         the Petition Date to the Effective Date, or in any way related to the Plan or
         the transactions contemplated hereby, against the Debtors, Reorganized
         BSA, the Settlement Trust, and their respective Representatives;

   (j)   determine any and all motions for the rejection, assumption or assignment
         of Executory Contracts or Unexpired Leases and the Allowance of any
         Claims resulting therefrom;

   (k)   hear and determine such other matters and for such other purposes as may
         be provided in the Confirmation Order;

                                 144
Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 151 of 357




   (l)   hear and determine the Allowance and/or Disallowance of any Claims,
         including Administrative Expense Claims, against or Interests in the
         Debtors or their Estates, including any objections to any such Claims or
         Interests, and the compromise and settlement of any Claim, including
         Administrative Expense Claims, against or Interest in the Debtors or their
         Estates;

   (m)   hear and resolve disputes concerning any reserves under the Plan or the
         administration thereof;

   (n)   hear and determine all questions and disputes regarding title to the assets
         of the Debtors or their Estates, or the Settlement Trust;

   (o)   enter and implement such orders as are necessary or appropriate if the
         Confirmation Order is for any reason or in any respect modified, stayed,
         reversed, revoked or vacated, or if distributions pursuant to the Plan or
         under the Settlement Trust Documents are enjoined or stayed;

   (p)   hear and determine all questions and disputes regarding, and to enforce,
         the Abuse Claims Settlement;

   (q)   hear and determine the Insurance Actions, any Settlement Trust Cause of
         Action and any similar claims, Causes of Action or rights of the
         Settlement Trust to construe and take any action to enforce any Insurance
         Policy, and to issue such orders as may be necessary for the execution,
         consummation and implementation of any Insurance Policy, and to
         determine all questions and issues arising thereunder; provided, that such
         retention of jurisdiction shall not constitute a waiver of any right of a Non-
         Settling Insurance Company to seek to remove or withdraw the reference
         of any Insurance Action filed after the Effective Date;

   (r)   hear and determine any other matters related hereto, including the
         implementation and enforcement of all orders entered by the Bankruptcy
         Court in the Chapter 11 Cases;

   (s)   resolve any disputes concerning whether a Person had sufficient notice of
         the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted
         in connection with the Chapter 11 Cases, the Bar Date established in the
         Chapter 11 Cases, or any deadline for responding or objecting to a Cure
         Amount, in each case, for the purpose of determining whether a Claim or
         Interest is discharged hereunder or for any other purpose;

   (t)   enter in aid of implementation of the Plan such orders as are necessary,
         including, but not limited to, the implementation and enforcement of the
         Injunctions, Releases, and Discharges described herein;

   (u)   if the Plan is Confirmed as a Global Resolution Plan, hear and determine
         any questions and disputes pertaining to, and to enforce, the Abuse Claims

                                 145
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21    Page 152 of 357




                       Settlement, including the Contributing Chartered Organization Settlement
                       Contribution, the Local Council Settlement Contribution, and the Hartford
                       Settlement Contribution;

               (v)     hear and determine any questions and disputes pertaining to, and to
                       enforce, the JPM / Creditors’ Committee Settlement;

               (w)     enter a Final Order or decree concluding or closing the Chapter 11 Cases;
                       and

               (x)     enter and implement such orders as may be necessary or appropriate if any
                       aspect of the Plan, the Settlement Trust, or the Confirmation Order is, for
                       any reason or in any respect, determined by a court to be inconsistent with,
                       to violate, or insufficient to satisfy any of the terms, conditions, or other
                       duties associated with any Insurance Policies; provided, however, that
                       (a) such orders shall not impair the Insurance Coverage Defenses or the
                       rights, claims, or defenses, if any, of any Insurance Company that are set
                       forth or provided for in the Plan, the Plan Documents, the Confirmation
                       Order, or any other Final Orders entered in the Debtors’ Chapter 11 Cases,
                       (b) this provision does not, in and of itself, grant this Court jurisdiction to
                       hear and decide disputes arising out of or relating to the Insurance
                       Policies, and (c) all interested parties, including any Insurance Company,
                       reserve the right to oppose or object to any such motion or order seeking
                       such relief.

        As of the Effective Date, notwithstanding anything in Article XI of the Plan to the
contrary, the Restated Debt and Security Documents and any documents related thereto shall be
governed by the jurisdictional provisions thereof and the Bankruptcy Court shall not retain
jurisdiction with respect thereto.

       3.      Courts of Competent Jurisdiction

        To the extent that the Bankruptcy Court is not permitted under applicable law to preside
over any of the foregoing matters, the reference to the “Bankruptcy Court” in Article XI of the
Plan shall be deemed to be replaced by the “District Court.” If the Bankruptcy Court abstains
from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any
matter arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no
effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other court
having competent jurisdiction with respect to such matter.

U.     Miscellaneous Provisions

       1.      Closing of Chapter 11 Cases

        After each Chapter 11 Case has been fully administered, Reorganized BSA shall file with
the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
of the Bankruptcy Court to close such Chapter 11 Case.


                                               146
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 153 of 357




       2.      Amendment or Modification of the Plan

               (a)     Plan Modifications. The Debtors reserve the right, in accordance with the
       Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
       entry of the Confirmation Order, including amendments or modifications to satisfy
       section 1129(b) of the Bankruptcy Code, and after entry of the Confirmation Order, the
       Debtors may, upon order of the Bankruptcy Court, amend, modify or supplement the Plan
       in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
       permitted by law, in each case without additional disclosure pursuant to section 1125 of
       the Bankruptcy Code unless section 1127 of the Bankruptcy Code requires additional
       disclosure. In addition, after the Confirmation Date, so long as such action does not
       materially and adversely affect the treatment of holders of Allowed Claims pursuant to
       the Plan, the Debtors may remedy any defect or omission or reconcile any inconsistencies
       in the Plan or the Confirmation Order with respect to such matters as may be necessary to
       carry out the purposes or effects of the Plan, and any holder of a Claim that has accepted
       the Plan shall be deemed to have accepted the Plan as amended, modified, or
       supplemented. All amendments to the Plan (a) must be reasonably acceptable to JPM
       and the Creditors’ Committee to the extent they pertain to the treatment of the 2010
       Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims, or the 2012 Bond
       Claims (in the case of JPM) or Convenience Claims, General Unsecured Claims, or Non-
       Abuse Litigation Claims (in the case of the Creditors’ Committee) and (b) shall not be
       inconsistent with the terms of the Hartford Insurance Settlement Agreement (except as
       provide in Section III.I of such agreement).
              (b)     Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.
       3.      Revocation or Withdrawal of the Plan

        The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective Date.
If the Plan has been revoked or withdrawn prior to the Effective Date, or if Confirmation of the
Plan or the occurrence of the Effective Date does not occur, then: (1) the Plan shall be null and
void in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing
or limiting to an amount any Claim or Interest or Class of Claims or Interests), assumption of
executory contracts or unexpired leases affected by the Plan, and any document or agreement
executed pursuant to the Plan, including the Settlement Trust Documents, shall be deemed null
and void; and (3) nothing contained in the Plan shall (i) constitute a waiver or release of any
Claim against, or any Interest in, the Debtors or any other Person; (ii) prejudice in any manner
the rights of the Debtors or any other Person; or (iii) constitute an admission of any sort by the
Debtors or any other Person.

       4.      Request for Expedited Determination of Taxes

       The Debtors and Reorganized BSA, as applicable, shall have the right to request an
expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns


                                              147
            Case 20-10343-LSS        Doc 4108         Filed 05/16/21   Page 154 of 357




filed, or to be filed, for any and all taxable periods ending after the Petition Date to and including
the Effective Date.

       5.      Non-Severability of Plan Provisions

         If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the
request of the Debtors, shall have the power to alter and interpret such term or provision to make
it valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is (1) valid and enforceable pursuant to its terms, (2) integral to
the Plan and may not be deleted or modified without the consent of the Debtors or Reorganized
BSA (as the case may be), and (3) nonseverable and mutually dependent.

       6.      Notices

        All notices, requests, and demands to or upon the Debtors or Reorganized BSA to be
effective shall be in writing (including by email transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered,
addressed as follows:

                      Boy Scouts of America
                      1325 W. Walnut Hill Lane
                      Irving, Texas 75015
                      Attn: Steven McGowan, General Counsel
                      Email: Steve.McGowan@scouting.org

                      with copies to:

                      White & Case LLP
                      1221 Avenue of the Americas
                      New York, New York 10020
                      Attn: Jessica C. Lauria
                      Email: jessica.lauria@whitecase.com

                      – and –

                      White & Case LLP
                      111 South Wacker Drive, Suite 5100
                      Chicago, Illinois 60606
                      Attn: Michael C. Andolina
                      Matthew E. Linder


                                                148
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 155 of 357




                      Email: mandolina@whitecase.com
                             mlinder@whitecase.com

                      – and –

                      Morris, Nichols, Arsht & Tunnell LLP
                      1201 North Market Street, 16th Floor
                      P.O. Box 1347
                      Wilmington, Delaware 19899-1347
                      Attn: Derek C. Abbott
                      Email: dabbott@morrisnichols.com

       7.       Notices to Other Persons

        After the occurrence of the Effective Date, Reorganized BSA has authority to send a
notice to any Person providing that to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Person must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002; provided, however, that the U.S. Trustee need not file such a renewed
request and shall continue to receive documents without any further action being necessary.
After the occurrence of the Effective Date, Reorganized BSA is authorized to limit the list of
Persons receiving documents pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and those
Persons that have filed such renewed requests.

       8.       Governing Law

       Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement or any other Plan Document
provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof; provided, however, that governance
matters relating to Reorganized BSA shall be governed by the laws of the District of Columbia.

       9.       Immediate Binding Effect

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan (including the Plan Supplement) shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of any
Person named or referred to in the Plan and the successors and assigns of such Person.

       10.      Timing of Distributions or Actions

       In the event that any payment, Distribution, act or deadline under the Plan is required to
be made or performed or occurs on a day that is not a Business Day, then such payment,
Distribution, act or deadline shall be deemed to occur on the next succeeding Business Day, but
if so made, performed or completed by such next succeeding Business Day, shall be deemed to
have been completed or to have occurred as of the required date.



                                              149
             Case 20-10343-LSS       Doc 4108         Filed 05/16/21   Page 156 of 357




       11.      Deemed Acts

       Whenever an act or event is expressed under the Plan to have been deemed done or to
have occurred, it shall be deemed to have been done or to have occurred by virtue of the Plan or
the Confirmation Order without any further act by any Person.

       12.      Entire Agreement

        The Plan Documents set forth the entire agreement and undertakings relating to the
subject matter thereof and supersede all prior discussions, negotiations, understandings and
documents. No Person shall be bound by any terms, conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof, other than as
expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed to
by the affected parties in writing.

       13.      Plan Supplement

        Any and all exhibits, lists, or schedules referred to herein but not filed with the Plan shall
be contained in the Plan Supplement to be filed with the Clerk of the Bankruptcy Court prior to
the Confirmation Hearing on the Plan, and such Plan Supplement is incorporated into and is part
of the Plan as if set forth in full herein. The Plan Supplement will be available for inspection in
the office of the Clerk of the Bankruptcy Court during normal court hours, at the website
maintained by the Notice and Claims Agent (https://omniagentsolutions.com/BSA), and at the
Bankruptcy Court’s website (ecf.deb.uscourts.gov).

       14.      Withholding of Taxes

        The Disbursing Agent, the Settlement Trust or any other applicable withholding agent, as
applicable, shall withhold from any assets or property distributed under the Plan any assets or
property which must be withheld for foreign, federal, state and local taxes payable with respect
thereto or payable by the Person entitled to such assets to the extent required by applicable law.

       15.      Payment of Quarterly Fees

        All Quarterly Fees due and payable prior to the Effective Date shall be paid on or before
the Effective Date. The Reorganized Debtors shall pay all such fees that arise after the Effective
Date, but before the closing of the Chapter 11 Cases, and shall comply with all applicable
statutory reporting requirements.

       16.      Duty to Cooperate

        Nothing in the Plan, the other Plan Documents or the Confirmation Order shall relieve
(by way of injunction or otherwise) any Person that is or claims to be entitled to indemnity under
an Insurance Policy from any duty to cooperate that may be required by any such Insurance
Policy or under applicable law with respect to the defense and/or settlement of any Claim for
which coverage is sought under such Insurance Policy. To the extent that any Person incurs
costs in satisfying such duty to cooperate with respect to Abuse Claims, the Settlement Trust
shall reimburse Person for all such reasonable out-of-pocket expenses.


                                                150
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 157 of 357




       17.      Effective Date Actions Simultaneous

       Unless the Plan or the Confirmation Order provides otherwise, actions required to be
taken on the Effective Date shall take place and be deemed to have occurred simultaneously, and
no such action shall be deemed to have occurred prior to the taking of any other such action.

       18.      Consent to Jurisdiction

        Upon default under the Plan, Reorganized BSA, the Settlement Trust, the Settlement
Trustee, the Official Committees, the Future Claimants’ Representative, and the Protected
Parties, or any successor thereto, respectively, consent to the jurisdiction of the Bankruptcy
Court, and agree that it shall be the preferred forum for all proceedings relating to any such
default.

     ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
                              PROCEDURES

A.     The Settlement Trust

       1.       Establishment and Purpose of the Settlement Trust

       The Settlement Trust shall be established on the Effective Date irrespective of whether
the Plan is Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The Settlement Trust
shall be administered and implemented by the Settlement Trustee as provided in the Trust
Documents. The purposes of the Settlement Trust shall be to assume liability for all Abuse
Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and to direct the
processing, liquidation and payment of all compensable Abuse Claims in accordance with the
Settlement Trust Documents. The Settlement Trust Assets include,

       a.       if the Plan is Confirmed as a Global Resolution Plan: (i) the BSA Settlement Trust
                Contribution; (ii) the Local Council Settlement Contribution; (iii) the Chartered
                Organization Settlement Contribution; and (iv) any and all other funds, proceeds
                or other consideration otherwise contributed to the Settlement Trust pursuant to
                the Plan or the Confirmation Order or other Final Order of the Bankruptcy Court.

       b.       if the Plan is Confirmed as a BSA Toggle Plan: (i) the BSA Settlement Trust
                Contribution; and (ii) any and all other funds, proceeds or other consideration
                otherwise contributed to the Settlement Trust pursuant to the Plan or the
                Confirmation Order or other Final Order of the Bankruptcy Court. For the
                avoidance of doubt, except as may be provided in any Insurance Settlement
                Agreement, if the Plan is Confirmed as a BSA Toggle Plan, the insurance rights
                of any Person that is not a Protected Party are expressly reserved for such Person,
                and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
                assign such rights to the Settlement Trust.

        The Settlement Trust shall resolve Abuse Claims in accordance with the Settlement Trust
Documents in such a way that the holders of Abuse Claims are treated equitably and reasonably
in light of the finite assets available to satisfy such Claims. From and after the Effective Date,

                                               151
            Case 20-10343-LSS         Doc 4108        Filed 05/16/21    Page 158 of 357




the Abuse Claims shall be channeled to the Settlement Trust pursuant to the Channeling
Injunction set forth in Article X.F of the Plan and may be asserted only and exclusively against
the Settlement Trust.

       In the event of a conflict between the terms or provisions of the Plan and the Settlement
Trust Documents, the terms of the Plan shall control.

       2.      Transfer of Claims to the Settlement Trust

         On the Effective Date, or as otherwise provided in the Plan, and without further action of
any Person, the Settlement Trust shall assume the liabilities, obligations, and responsibilities of
the Protected Parties for all Abuse Claims, financial or otherwise. These assumptions by the
Settlement Trust shall not affect (a) the application of the Discharge Injunction or the Channeling
Injunction or (b) any Non-Settling Insurance Company’s obligation under any Insurance Policy
that is not the subject of an Insurance Settlement Agreement.

        Except as otherwise expressly provided in the Plan, the Settlement Trust Agreement, or
the Trust Distribution Procedures, the Settlement Trust shall have control over the Settlement
Trust Causes of Action and the Insurance Actions, and the Settlement Trust shall thereby become
the Estate Representative pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with the
exclusive right (except as otherwise provided in Article IV.D.5 of the Plan) to enforce each of
the Settlement Trust Causes of Action and the Insurance Actions, and the proceeds of the
recoveries on any of the Settlement Trust Causes of Action or the Insurance Actions shall be
deposited in and become the property of the Settlement Trust, and the Settlement Trust shall
have the right to enforce the Plan and any of the other Plan Documents (including the
Cooperation Agreement) according to their respective terms, including the right to receive the
Settlement Trust Assets as provided in the Plan; provided, however, that (a) the Settlement Trust
shall have no other rights against the Protected Parties except to enforce the Plan and any of the
other Plan Documents; (b) the Settlement Trust Causes of Action and the Insurance Actions shall
not include any Claims or Interests fully and finally released, compromised, or settled pursuant
to the Plan or any Plan Documents, including if the Plan is Confirmed as a Global Resolution
Plan, any Claims against Hartford released, compromised and settled under the Hartford
Insurance Settlement Agreement; and (c) for the avoidance of doubt, the Settlement Trust Causes
of Action and the Insurance Actions do not include any rights of the Protected Parties arising
under the Channeling Injunction or any of the Injunctions, Releases, or Discharges granted under
the Plan and the Confirmation Order.

       3.      Transfer of Settlement Trust Assets to the Settlement Trust

        On the Effective Date, subject to Article IV.D.2 of the Plan, all right, title, and interest in
and to the Settlement Trust Assets and any proceeds thereof shall be automatically, and without
further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and clear
of all Encumbrances or Claims or other interests of any Person, subject to the Channeling
Injunction and other provisions of the Plan.

       To the extent any of the Settlement Trust Assets are not transferred to the Settlement
Trust by operation of law on the Effective Date pursuant to the Plan, then when such assets


                                                152
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 159 of 357




accrue or become transferable subsequent to the Effective Date, they shall automatically and
immediately transfer to the Settlement Trust free and clear of all Encumbrances and Claims or
other interests of any Person, subject to the Channeling Injunction and other provisions of the
Plan. To the extent that any action of a Protected Party is required to effectuate such transfer,
such Protected Party shall promptly transfer, assign, and contribute, such remaining Settlement
Trust Assets to the Settlement Trust. In the event a Protected Party breaches any obligation
contained in this section, the Settlement Trust will have no adequate remedy at law and shall be
entitled to preliminary and permanent declaratory and injunctive relief. Article IV.D.2 of the
Plan applies, without limitation, to (a) that portion of the Local Council Settlement Contribution
required to be contributed to the Settlement Trust after the Effective Date, if the Plan is
Confirmed as a Global Resolution Plan, and (b) the transfer to the Settlement Trust of the
Warehouse and Distribution Center, subject to the Leaseback Requirement.

       4.      The Settlement Trust Distribution Procedures

       On the Effective Date, the Settlement Trust shall implement the applicable Trust
Distribution Procedures (the “TDP”) in accordance with the terms of the Settlement Trust
Agreement. From and after the Effective Date, the Settlement Trustee shall have the authority to
administer, amend, supplement, or modify the TDP solely in accordance with the terms thereof
and the Settlement Trust Agreement.

       5.      The Settlement Trust Agreement

        The Settlement Trust is formed through the Settlement Trust Agreement, executed by and
between BSA and the Settlement Trustee. The Settlement Trust Agreement describes and
dictates the purpose, scope, function, and funding of the Settlement Trust. Namely, the
Settlement Trust Agreement provides that the Settlement Trust is (i) to assume the liability for all
Abuse Claims, (ii) to hold, preserve, maximize and administer the Settlement Trust Assets, (iii)
to direct the processing, liquidation, and payment of all compensable Abuse Claims, and (iv)
resolve Abuse Claims in accordance with the Settlement Trust Documents in such a way that the
holders of Abuse Claims are treated equitably and reasonably. Settlement Trust Agreement §
1.2. The Settlement Trust Agreement provides that the Settlement Trust will be funded through
irrevocable transfers of the Settlement Trust Assets, in addition to, without limitation, proceeds
received from the Settling Insurance Companies. Settlement Trust Agreement § 3.1. The
Settlement Trust Agreement also provides for the potential formation of a litigation sub-trust (the
Litigation Trust) if necessary under applicable law to pursue litigation in order to further fund the
Settlement Trust for the benefit of Abuse Claim holders. Settlement Trust Agreement § 2.1.

        To operate the Settlement Trust, the Settlement Trust Agreement appoints a Settlement
Trustee and enumerates the Settlement Trustee’s powers, duties, and limitations. These include,
among others: the power to distribute assets of the Settlement Trust to holders of Abuse Claims
pursuant to the terms and conditions and the procedures for distributions established in the TDP;
to assist the Litigation Trustee prosecute Settlement Trust Causes of Action, the Insurance
Actions, and the Insurance Coverage Actions on behalf of holders of Abuse Claims; to enforce
the Settlement Trust’s rights in the Settlement Trust Assets, including through judicial
proceedings or bankruptcy/insolvency proceedings; and to make, sign, execute, acknowledge,
and deliver any documents that may be necessary or appropriate to effectuate the purposes of the


                                               153
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21    Page 160 of 357




Settlement Trust or to maintain and administer the Settlement Trust. Settlement Trust
Agreement § 4.1. The Settlement Trustee is required under the Settlement Trust Agreement to
consult with a Settlement Trust Advisory Committee on matters related to development of a
questionnaire for Abuse Claims submissions, Abuse Claims valuations, valuations of Settlement
Trust Assets at intervals set forth in the TDP, appropriate percentages of Abuse Claim values for
distributions under the TDP, initiation and settlement of litigation against insurers, amendments
or modifications to the Settlement Trust Agreement or the TDP, and termination of the
Settlement Trust or Litigation Trust. Settlement Trust Agreement § 1.6(b)-(c).

        In line with the Settlement Trust’s objective, the Settlement Trust Agreement mandates
that the Settlement Trust qualify as a “qualified settlement fund” within the meaning of § 468B
of the Tax Code and § 468B’s associated regulations. Settlement Trust Agreement § 10. To
accomplish this, the Settlement Trust Agreement obligates the Settlement Trustee to take all
reasonable steps to ensure that the Settlement Trust qualifies as, and remains, a “qualified
settlement fund.” Settlement Trust Agreement § 10.1. This includes authorizing the Settlement
Trustee to take all actions it deems reasonably necessary to ensure that the Settlement Trust is
treated as such. Settlement Trust Agreement § 10.5.

       Lastly, the Settlement Trust Agreement sets forth the Settlement Trust’s termination and
associated procedures. Specifically, the Settlement Trust terminates upon the completion of the
Settlement Trustee’s administration and distribution of the Settlement Trust Assets and with the
Bankruptcy Court’s entry of a final order approving the termination of the Settlement Trust, but
in no event later than the tenth (10th) anniversary of the Effective Date. Settlement Trust
Agreement § 5.1. Upon termination of the Settlement Trust, the Settlement Trustee will pay all
fees and expenses of the Settlement Trust and distribute all remaining assets to a charity chosen
by the BSA. Settlement Trust Agreement § 5.3.

       6.      Discharge of Liabilities to Holders of Abuse Claims

        Except as provided in the Plan, the transfer to, vesting in and assumption by the
Settlement Trust of the Settlement Trust Assets as contemplated by the Plan shall, as of the
Effective Date, discharge all obligations and liabilities of and bar any recovery or action against
the Protected Parties for or in respect of all Abuse Claims, including all Indirect Abuse Claims
(and the Confirmation Order shall provide for such discharge). The Settlement Trust shall, as of
the Effective Date, assume sole and exclusive responsibility and liability for all Abuse Claims
and such Claims shall be paid by the Settlement Trust from the Settlement Trust Assets or as
otherwise directed in the Settlement Trust Documents.

       7.      Imposition of Channeling Injunction

        From and after the Effective Date, all Abuse Claims shall be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and
the Confirmation Order. From and after the Effective Date, the Protected Parties shall not have
any obligation with respect to any liability of any nature or description arising out of, relating to,
or in connection with any Abuse Claims.




                                               154
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 161 of 357




       8.      Insurance Assignment

        As of the Effective Date, the Insurance Assignment shall be completed, which includes
an assignment and transfer of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c)
the Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other rights or
obligations under or with respect to the Insurance Policies (but not the policies themselves). The
Insurance Assignment does not include any rights or obligations under or with respect to any
Insurance Policies that are the subject of an Insurance Settlement Agreement.

        Moreover, the Insurance Assignment shall not, and shall not be deemed to, transfer,
grant, or assign to the Settlement Trust any insurance rights of any Person that pertain to any
Insured Non-Abuse Claims. The insurance rights of any Person that pertain to Insured Non-
Abuse Claims are expressly reserved for the such Persons, and the Plan Documents shall not, and
shall not be deemed to, transfer, grant, or assign such rights to the Settlement Trust.

        Notwithstanding the Insurance Assignment, with respect to any Specified Insurance
Policy, and except as may otherwise be provided in an Insurance Settlement Agreement, the right
of the Debtors and Reorganized BSA (and any other named or additional insureds under such
Specified Insurance Policy) are expressly reserved to (a) tender any Insured Non-Abuse Claims
to the Specified Insurance Policies and (b) access the limits of liability of the Specified Insurance
Policies to settle or otherwise resolve Insured Non-Abuse Claims. Further, the Settlement Trust
cannot settle, compromise, or otherwise resolve any rights, duties, or obligations under the
Specified Insurance Policies without the express written consent and approval of the Debtors or
Reorganized BSA (and any other named or additional insureds under such Specified Insurance
Policy), as applicable, and the Creditors’ Committee, prior to its dissolution. Nonetheless, the
Settlement Trust shall have the same rights, if any, as the Protected Parties with respect to any
Specified Insurance Policy insofar as the Settlement Trust may (i) tender Abuse Claims to the
Specified Insurance Policies and (ii) access the limits of liability of the Specified Insurance
Policies to pay Abuse Claims pursuant to the Trust Distribution Procedures.

       9.      Settlement Trust Causes of Action

        The transfer of the Settlement Trust Causes of Action to the Settlement Trust, insofar as
they relate to the ability to defend against or reduce the amount of Abuse Claims, shall be
considered the transfer of a non-exclusive right enabling the Settlement Trust to defend itself
against asserted Abuse Claims, which transfer shall not impair, affect, alter, or modify the right
of any Person, including the Protected Parties, an insurer or alleged insurer, or co-obligor or
alleged co-obligor, sued on account of an Abuse Claim or on account of any asserted right
relating to any BSA Insurance Policy or Local Council Insurance Policy alleged to provide
insurance coverage for an Abuse Claim, to assert each and every defense or basis for claim
reduction such Person could have asserted had the Settlement Trust Causes of Action not been
assigned to the Settlement Trust (including any defense or basis for claim reduction that any
Insurance Company or other insurer or alleged insurer could have asserted under section 502 of
the Bankruptcy Code, applicable non-bankruptcy law, or any BSA Insurance Policy, Local
Council Insurance Policy or other agreement with respect to (a) any alleged liability of BSA or
any Local Council, Contributing Chartered Organization or any other insured Person for any
Abuse Claim or (b) any alleged liability of any Insurance Company or other insurer or alleged


                                               155
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 162 of 357




insurer to provide indemnity or defense relating to any Abuse Claim or any alleged
extracontractual liability of any Insurance Company or other insurer or alleged insurer relating to
any Abuse Claim).

       10.      Indemnification by Settlement Trust

        From and after the Effective Date, the Settlement Trust shall indemnify each of the
Protected Parties, to the fullest extent lawful, from and against any and all Claims, liabilities,
losses, actions, suits, proceedings, third-party subpoenas, damages, costs and expenses (including
full reimbursement of all fees and expenses of counsel), as incurred, related to, arising out of, or
in connection with any Abuse Claim.

       11.      Excess Assets in Settlement Trust

       To the extent any Settlement Trust Assets remain at such time as the Settlement Trust is
dissolved under the terms of the Settlement Trust Documents, any remaining Settlement Trust
Assets shall be distributed to Reorganized BSA.

       12.      Investment Guidelines

        All monies held in the Settlement Trust shall be invested, subject to the investment
limitations and provisions enumerated in the Settlement Trust Agreement.

       13.      Settlement Trust Expenses

         The Settlement Trust shall pay all Settlement Trust Expenses from the Settlement Trust
Assets. The Settlement Trust shall bear sole responsibility with respect to the payment of the
Settlement Trust Expenses. Additionally, the Settlement Trust shall promptly pay all reasonable
and documented Settlement Trust Expenses incurred by any Protected Party for any and all
liabilities, costs or expenses as a result of taking action on behalf of or at the direction of the
Settlement Trust.

       14.      Settlement Trustee

        There shall be one Settlement Trustee. The initial Settlement Trustee shall be the Person
identified in the Plan Supplement. Any successor Settlement Trustee shall be appointed in
accordance with the terms of the Settlement Trust Agreement. For purposes of any Settlement
Trustee performing his or her duties and fulfilling his or her obligations under the Settlement
Trust and the Plan, the Settlement Trust and the Settlement Trustee shall be deemed to be, and
the Confirmation Order shall provide that he or she is, a “party in interest” within the meaning of
section 1109(b) of the Bankruptcy Code. The Settlement Trustee shall be the “administrator” of
the Settlement Trust as such term is used in Treas. Reg. Section 1.468B-2(k)(3).

       15. The Settlement Trust Advisory Committee

      The Settlement Trust Advisory Committee shall be established pursuant to the Settlement
Trust Agreement. The initial Settlement Trust Advisory Committee shall have three (3)
members and shall have the functions, duties, and rights provided in the Settlement Trust


                                               156
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 163 of 357




Agreement. Each member of the Settlement Trust Advisory Committee shall serve in
accordance with the terms and conditions of the Settlement Trust Agreement.

       16.      Compensation of Settlement Trustee and Retention of Professionals

        The Settlement Trustee shall be entitled to compensation as provided for in the
Settlement Trust Agreement. The Settlement Trustee may retain and reasonably compensate,
without Bankruptcy Court approval, counsel and other professionals as reasonably necessary to
assist in their duties as Settlement Trustee, subject to the terms of the Settlement Trust
Agreement. All fees and expenses incurred in connection with the foregoing shall be payable
from the Settlement Trust as provided for in the Settlement Trust Agreement.

       17.      Consent Rights of the Debtors and the Reorganized BSA

       The Settlement Trust Documents may not be amended or modified without the consent of
the Debtors or the Reorganized BSA, as applicable, which shall not be unreasonably withheld.
The Debtors shall also have consent rights with respect to any successor Settlement Trustee and
Trust Advisory Committee members, which consent shall not be unreasonably withheld.
Notwithstanding any of the foregoing, the Indemnification Obligations of the Settlement Trust
described in Article IV.I of the Plan may not be amended or modified without the consent of the
Protected Party that is otherwise entitled to indemnification pursuant to those provisions.

       18.      Cooperation Agreement

        The Debtors and the Settlement Trust shall enter into the Cooperation Agreement on the
Effective Date substantially in the form contained in the Plan Supplement. If the Plan is
Confirmed as a Global Resolution Plan, (a) the Local Councils and Contributing Chartered
Organizations shall also be parties to the Cooperation Agreement and (b) the Cooperation
Agreement shall provide for certain documents, books and records of the Debtors (including all
portions of the Volunteer Screening Database relating to allegations of Abuse set forth in Proofs
of Claim), the Local Councils, and Contributing Chartered Organizations to be shared with the
Settlement Trust. The parties to the Cooperation Agreement shall be bound by the terms thereof.

       As is customary, the Cooperation Agreement, under which parties thereto shall provide
the Settlement Trust with documents, witnesses, or other information, will be submitted in
connection with the Plan Supplement.

       19.      First Encounter Agreement

        The Debtors’ rights and obligations, if any, in the FEA will be assigned to the Settlement
Trust. However, the Settlement Trust retains the ability to dispute its applicability.

       20.      Privileged Information

       The transfer or assignment of any Privileged Information to the Settlement Trustee shall
not result in the destruction or waiver of any applicable privileges pertaining thereto. Further,
with respect to any privileges: (a) they are transferred to or contributed for the sole purpose of
enabling the Settlement Trustee to perform their duties to administer the Settlement Trust and for


                                              157
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 164 of 357




no other reason; (b) they are vested solely in the Settlement Trustee and not in the Settlement
Trust, the Settlement Trust Advisory Committee, or any other Person, committee or
subcomponent of the Settlement Trust, or any other Person (including counsel and other
professionals) who has been engaged by, represents or has represented any holder of an Abuse
Claim; (c) they shall be preserved and not waived; and (d) no privileged information shall be
publicly disclosed by the Settlement Trustee or the Settlement Trust or communicated to any
Person not entitled to receive such information or in a manner that would diminish the protected
status of any such information. Notwithstanding the foregoing, (i) nothing herein shall preclude
the Settlement Trustee from providing information received pursuant to this section to any
Insurance Company as necessary to preserve, secure, or obtain the benefit of any rights under
any Insurance Policy and (ii) the transfer or assignment of any Privileged Information shall not
include any Common-Interest Communications with Insurance Companies.

       21.      No Liability

        The Protected Parties shall neither have nor incur any liability to, or be subject to any
right of action by, any Person for any act, omission, transaction, event, or other circumstance in
connection with or related to the Settlement Trust, the Settlement Trustee, or the Settlement
Trust Documents, including the administration of Abuse Claims and the distribution of
Settlement Trust Assets by the Settlement Trust, or any related agreement.

       22.      U.S. Federal Income Tax Treatment of the Settlement Trust

       The Settlement Trust shall be a “qualified settlement fund” within the meaning of
Treasury Regulation section 1.468B-1. The Settlement Trust shall file (or cause to be filed)
statements, returns, or disclosures relating to the Settlement Trust that are required by any
Governmental Unit. The Settlement Trustee shall be responsible for the payment of any taxes
imposed on the Settlement Trust or the Settlement Trust Assets, including estimated and annual
U.S. federal income taxes in accordance with the terms of the Settlement Trust Agreement. The
Settlement Trustee may request an expedited determination of taxes on the Settlement Trust
under section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the
Settlement Trust for all taxable periods through the dissolution of the Settlement Trust.

       23.      Institution and Maintenance of Legal and Other Proceedings

         As of the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute,
defend, settle, maintain, administer, preserve, pursue, and resolve all legal actions and other
proceedings related to any asset, liability, or responsibility of the Settlement Trust, including the
Insurance Actions, Abuse Claims, and the Settlement Trust Causes of Action. Without limiting
the foregoing, on and after the Effective Date, the Settlement Trust shall be empowered to
initiate, prosecute, defend, settle, maintain, administer, preserve, pursue, and resolve all such
actions, in the name of the Debtors or Reorganized BSA, if deemed necessary or appropriate by
the Settlement Trust. The Settlement Trust shall be responsible for the payment of all damages,
awards, judgments, settlements, expenses, costs, fees, and other charges incurred on or after the
Effective Date arising from, relating to, or associated with any legal action or other proceeding
which is the subject of Article IV.P of the Plan and shall pay Indirect Abuse Claims, in
accordance with the Trust Distribution Procedures, that may arise from deductibles, self-insured


                                               158
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 165 of 357




retentions, retrospective premium adjustments, or other charges. Furthermore, without limiting
the foregoing, the Settlement Trust shall be empowered to maintain, administer, preserve, or
pursue the Insurance Coverage and the Insurance Action Recoveries.

       24.      Notation on Claims Register Regarding Abuse Claims

       On the Effective Date, all Abuse Claims filed against the Debtors in the Chapter 11 Cases
shall be marked on the Claims Register as “Channeled to the Settlement Trust” and resolved
exclusively in accordance with the Trust Distribution Procedures.

       25.      Insurance Provisions

        As provided in Article X.M of the Plan, the following shall apply to all Entities, including
all Insurance Companies:

         Except as provided in the Hartford Insurance Settlement Agreement and any other
Insurance Settlement Agreement, nothing contained in the Plan, the Plan Documents, or the
Confirmation Order, including any provision that purports to be preemptory or supervening, shall
in any way operate to, or have the effect of, impairing, altering, supplementing, changing,
expanding, decreasing, or modifying (a) the rights or obligations of any Insurance Company or
(b) any rights or obligations of the Debtors arising out of or under any Insurance Policy. For all
issues relating to insurance coverage allegedly provided by Hartford, the provisions, terms,
conditions, and limitations of the Hartford Insurance Settlement Agreement (if effective in
accordance with its terms and conditions and approved by an order of the Bankruptcy Court)
shall control, and for all issues relating to insurance coverage allegedly provided by any other
Settling Insurance Company, the provisions, terms, conditions, and limitations of the applicable
Insurance Settlement Agreement shall control. For all other issues relating to insurance
coverage, the provisions, terms, conditions, and limitations of the Insurance Policies shall
control. For the avoidance of doubt, nothing contained in the Plan, the Plan Documents, the
Confirmation Order, the Affirmation Order, or any findings of fact, conclusions of law or other
determinations made in connection therewith (including any estimation or valuation of Abuse
Claims or the Debtors’ liability for Abuse Claims, either individually or in the aggregate,
pursuant to Article V.T of the Plan or pursuant to any other order or agreement entered in the
Chapter 11 Cases) shall: (x) operate to require any Insurance Company to indemnify or pay the
liability or defense costs of any Protected Party that it would not have been required to pay in the
absence of the Plan, the Plan Documents, the Confirmation Order, the Affirmation Order, or of
such findings, conclusions and determinations made in connection therewith (including any such
estimation or valuation of Abuse Claims or the Debtors’ liability for Abuse Claims); (y) establish
(i) the liability of the Debtors with respect to any individual Abuse Claim or the Debtors’
aggregate liability for Abuse Claims or (ii) the liquidated amount of any such Abuse Claim or
Abuse Claims; or (z) impair or affect the right of any Insurance Company or other insurer or
alleged insurer (i) to assert all of its rights and defenses under any BSA Insurance Policy or
Local Council Insurance Policy and applicable law with respect to coverage of any Abuse Claim
or (ii) to assume the defense of any insured Person against any Abuse Claim in the tort system
and to assert all of the insured Person’s defenses to liability in connection with any such Abuse
Claim.



                                               159
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 166 of 357




        The Plan, the Plan Documents, and the Confirmation Order shall be binding on the
Debtors, Reorganized BSA, and the Settlement Trust. Except as provided in any Insurance
Settlement Agreement, the obligations, if any, of the Settlement Trust to pay holders of Abuse
Claims shall be determined pursuant to the Plan and the Plan Documents. Except as provided in
Article X.M.4 of the Plan, none of (a) the Bankruptcy Court’s or District Court’s approval of the
Plan or the Plan Documents, (b) the Confirmation Order, the Affirmation Order or any findings
or conclusions entered with respect to Confirmation, or (c) any estimation or valuation of Abuse
Claims, either individually or in the aggregate (including any agreement as to the valuation of
Abuse Claims) in the Chapter 11 Cases shall, with respect to any Insurance Company, constitute
or be deemed to constitute a trial or hearing on the merits or an adjudication or judgment, or
accelerate the obligations, if any, of any Insurance Company under its Insurance Policies.

        No provision of the Plan, other than those provisions contained in the applicable
Injunctions contained in Article X of the Plan, shall be interpreted to affect or limit the
protections afforded to any Settling Insurance Company by the Channeling Injunction or the
Insurance Entity Injunction (if the Plan is Confirmed as a Global Resolution Plan).

       Nothing in Article X.M of the Plan is intended or shall be construed to preclude
otherwise applicable principles of res judicata or collateral estoppel from being applied against
any Insurance Company with respect to any issue that is actually litigated by such Insurance
Company as part of its objections, if any, to Confirmation or as part of any contested matter or
adversary proceeding filed by such Insurance Company in conjunction with or related to
Confirmation. Plan objections that are withdrawn prior to the conclusion of the Confirmation
Hearing shall be deemed not to have been actually litigated.

B.     Trust Distribution Procedures under the Global Resolution Plan

       If the Global Resolution Plan is confirmed, the Settlement Trust will resolve Abuse
Claims through the Trust Distribution Procedures under the Global Resolution Plan (the “Global
Resolution Plan TDP”), which are summarized herein and are attached to the Plan as Exhibit A-
1. Please note that if there are any inconsistencies between this summary and the Global
Resolution Plan TDP, the Global Resolution Plan TDP shall govern in all respects.
        The Global Resolution Plan TDP are designed to permit the Settlement Trustee to
provide substantially similar treatment to holders of similar, legally valid, and supported Abuse
Claims. The procedures set forth in the Global Resolution Plan TDP will be the sole and
exclusive method by which the holder of an Abuse Claim may seek allowance and resolution of
his or her Abuse Claim. With respect to payment of claimants pursuant to the Global Resolution
Plan TDP, the Settlement Trustee will be provided broad discretion to determine the allocation of
funds in the Settlement Trust to pay (1) each claimant, (2) administrative fees, and (3) legal fees.
This includes discretion regarding how to allocate proceeds received from both Settling
Insurance Companies and Non-Settling Insurance Companies. The process for submission of
Abuse Claims to the Settlement Trust, review of such Claims by the Settlement Trustee, and the
treatment of the valid Claims under the Global Resolution Plan TDP are summarized below.




                                               160
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 167 of 357




       1.      General Trust Procedures

               a.     Expedited Distributions

       As set forth in the Plan and Confirmation Order, a Direct Abuse Claimant who properly
completes a non-duplicative proof of claim may elect to resolve his or her Abuse Claim for an
Expedited Distribution of $1,500. The Settlement Trust shall make Expedited Distributions to
Abuse Claimants who have properly elected to receive the Expedited Distribution, and who have
executed an appropriate release, on or as soon as practicable after the Effective Date. Abuse
Claimants that elect to receive the Expedited Distribution will not have to submit any additional
information to the Settlement Trust in order to receive payment of the Expedited Distribution
from the Settlement Trust.
       An Abuse Claimant who elects to receive the Expedited Distribution shall have no other
remedies with respect to his or her Abuse Claim against the Settlement Trust, Protected Parties,
or any Non-Settling Insurance Company. An Abuse Claimant who does not properly elect to
receive the Expedited Distribution may not later elect to receive the Expedited Distribution.
Abuse Claimants that elect to receive an Expedited Distribution will not be eligible to receive
any further distribution on account of their Abuse Claim pursuant to the Global Resolution Plan
TDP.

               b.     Trust Claim Submission

        Each Abuse Claimant that does not make the Expedited Distribution Election and instead
elects to pursue recovery from the Settlement Trust pursuant to the Global Resolution Plan TDP
must submit his or her claim for determination of validity, insured status, and potential valuation
by the Settlement Trustee pursuant to the requirements set forth herein (each, a “Trust Claim
Submission”). In order to properly make a Trust Claim Submission, each submitting Abuse
Claimant must (a) complete under oath a questionnaire to be developed by the Settlement
Trustee in consultation with Reorganized BSA; (b) produce all records and documents requested
by the Settlement Trustee, including all documents pertaining to all settlements, awards, or
contributions already received, or that are expected to be received, from BSA or other sources;
(c) consent to and cooperate in any examinations requested by the Settlement Trustee (including
by healthcare professionals selected by the Settlement Trustee) (a “Trustee Interview”); and (d)
consent to and cooperate in a written and/or oral examination under oath if requested to do so by
the Settlement Trustee. To complete the evaluation of each Abuse Claim submitted through a
Trust Claim Submission (each a “Submitted Abuse Claim”), the Settlement Trustee also may,
but is not required to, obtain additional evidence from the Abuse Claimant or from other parties
pursuant to the Cooperation Agreement Obligations (as defined in the Global Resolution Plan
TDP).

               c.     Cooperation

        The Settlement Trust shall perform all obligations under the Insurance Policies issued by
the Non-Settling Insurance Companies in order to maintain coverage and obtain the benefit of
coverage under such policies. Such obligations shall include any requirement to share
documents, witnesses, or other information with the Non-Settling Insurance Companies, to the
extent required under the relevant insurance policies (the “Trust Cooperation Obligations”). In

                                              161
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 168 of 357




addition, the parties to the Cooperation Agreement shall provide the Settlement Trust with
documents, witnesses, or other information as provided therein (the “Cooperation Agreement
Obligations” and together with the Trust Cooperation Obligations, the “Cooperation
Obligations”). Other than their Cooperation Agreement Obligations owed to the Settlement
Trust, the Settlement Trust’s counterparties thereto shall have no obligation to act in any capacity
in the claims resolution process under the Global Resolution Plan TDP.

               d.      Deceased Abuse Survivor

        The Settlement Trustee shall review the claim of a deceased Abuse Claimant without
regard to the Abuse Claimant’s death, except that the Settlement Trustee may require evidence
that the person submitting the claim on behalf of the decedent is authorized to do so.

       2.      Trust Evaluation Procedures

               a.      General

       The claims review and validation procedures set forth in Article IV of the Global
Resolution Plan TDP will apply to all Submitted Abuse Claims.

               b.      Claims Evaluation

       The Settlement Trustee shall evaluate each Submitted Trust Claim individually, and shall
follow the procedures and guidelines outlined below in order to provide substantially the same
treatment to holders of similar Abuse Claims. After a review of the documentation provided by
the Abuse Claimant in his or her Trust Claim Submission, materials received pursuant to the
Cooperation Agreement Obligations, and any follow-up materials or examinations (including,
without limitation, any Trustee Interview), the Settlement Trustee will either find the Abuse
Claim to be legally valid or invalid. In order to make this determination, among other things, the
Settlement Trustee must evaluate each Submitted Abuse Claim to determine whether the
evidence viably supports a finding that:

                       (i)     the Abuse Claimant timely filed a proper Proof of Claim in the
                               Chapter 11 Cases prior to the Bar Date and the Claim is not barred
                               by any statute of limitations, repose, or by other applicable law,
                               or—if the Proof of Claim is defective or untimely, or the Claim is
                               barred by a statute of limitations, repose, or other applicable law—
                               the strength of the evidence supporting the Submitted Abuse Claim
                               warrants making a distribution from the Settlement Trust to the
                               holder of such Claim;

                       (ii)    the Submitted Abuse Claim had not been previously resolved by
                               litigation and/or settlement with a Protected Party or through the
                               tort system; and

                       (iii)   the Abuse Claimant at issue in the Submitted Abuse Claim was
                               abused by an employee or volunteer of a Protected Party or by a
                               Scout participant; provided, however, that if the Protected Party

                                               162
          Case 20-10343-LSS         Doc 4108       Filed 05/16/21   Page 169 of 357




                             referenced in this subsection is a Contributing Chartered
                             Organization, the Abuse asserted in the Submitted Abuse Claim
                             occurred in connection with the Contributing Chartered
                             Organization’s sponsorship of one or more Scouting units.

              c.      Invalid Abuse Claims

        Except as otherwise provided in the Global Resolution Plan TDP, the Settlement Trustee
finds that the evidence submitted by the Abuse Claimant in a Trust Claim Submission does not
support a viable claim against a Protected Party in the tort system, the Settlement Trustee shall
make a determination that the Submitted Abuse Claim is invalid and provide written notice of its
determination to the relevant Abuse Claimant (an “Invalid Claim Notice”).

        Such determination may be based on a conclusion that the information provided in the
Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a
Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other
grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement
Trustee shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of
Claim or Trust Claim Submission should invalidate a Submitted Abuse Claim. For example, if
the Settlement Trustee finds that a Submitted Abuse Claim (including the related Proof of Claim,
if any) is strong enough to warrant distribution on the Claim from the Settlement Trust, the
Settlement Trustee may find that the Submitted Abuse Claim is valid despite the defect or
untimeliness of the Claim and assign points to such Claim pursuant to Article V of the Global
Resolution Plan TDP. If the Settlement Trustee finds that a Submitted Abuse Claim is invalid,
the Settlement Trustee will not conduct a valuation analysis described in Article V of the Global
Resolution Plan TDP.
       Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s
determination set forth in the Invalid Claim Notice as described in Section 4.6 of the Global
Resolution Plan TDP.

              d.      Valid Abuse Claims

       If the Settlement Trustee finds that a Submitted Abuse Claim is valid, the Settlement
Trustee shall utilize the Claims Matrix and Points Scaling Factors described in Article V of the
Global Resolution Plan TDP to assign a proposed Claims Matrix tier and Points Scaling Factors
to such Abuse Claim (the “Proposed Claim Valuation”), and provide written notice of validity,
Proposed Claim Valuation, and the Initial Settlement Trust Corpus Scaling Factor (as defined
below) and any Subsequent Trust Corpus Scaling Factor(s) (to the extent they have been
determined) to the Abuse Claimant (a “Valid Claim Notice” and together with the Invalid Claim
Notice, a “Claim Notice”) as set forth in Section 4.5 of the Global Resolution Plan TDP.

              e.      Treatment of Valid Abuse Claims

       The Settlement Trustee shall provide a Valid Claim Notice for any Submitted Abuse
Claim that the Settlement Trustee determines to be valid under Sections 4.2 and 4.4 of the Global
Resolution Plan TDP to the relevant Abuse Claimant. The Abuse Claimant shall have the ability
to seek reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice as

                                             163
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 170 of 357




described in Section 4.6 of the Global Resolution Plan TDP. If the Abuse Claimant accepts the
Settlement Trustee’s Proposed Claim Valuation or the reconsideration process set forth in
Section 4.6 has been exhausted (and no further action has been taken by the Abuse Claimant in
the tort system pursuant to Article IX of the Global Resolution Plan TDP), the subject Submitted
Abuse Claim shall become a settled claim at the Proposed Claim Valuation amount (a “Settled
Claim”) and receive treatment in accordance with Article VI of the Global Resolution Plan TDP,
subject to the Abuse Claimant executing the form of release set forth in Section 5.6 of the Global
Resolution Plan TDP.

               f.      Reconsideration of Settlement Trustee’s Determination

        An Abuse Claimant may make a request for reconsideration of (i) the validity of his or
her Submitted Abuse Claim, or (ii) regarding the Proposed Claim Valuation (a “Reconsideration
Request”), within 30 days of receiving a Claim Notice from the Settlement Trust. Each
Reconsideration Request must be accompanied by a check or money order for $500 as an
administrative fee for reconsideration. The Abuse Claimant may submit further evidence in
support of the Submitted Abuse Claim with the Reconsideration Request. The Settlement
Trustee will have sole discretion whether to grant the Reconsideration Request. The decision to
grant the Reconsideration Request does not guarantee that the Settlement Trustee will reach a
different result after reconsideration.

        If the Reconsideration Request is denied, the administrative fee will not be returned and
the Settlement Trustee will notify the Abuse Claimant within 30 days of receiving the request
that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant
shall retain the ability to pursue the Settlement Trust in the tort system as described in Article IX
in the Global Resolution Plan TDP.

        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within 30 days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim (in consultation with a Non-Settling Insurance Company
if the Abuse Claim is an Insured Abuse Claim)—including all new information provided by the
Abuse Claimant in the Reconsideration Request and any additional Trustee Interview—and will
have the discretion to find that the Submitted Abuse Claim in question is valid and/or should
receive a new Proposed Claim Valuation.

         If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is valid and/or should receive a new Proposed Claim Valuation, the Settlement Trustee will
deliver a Valid Claim Notice and return the administrative fee to the relevant Abuse Claimant. If
the Settlement Trustee determines upon reconsideration that the totality of the evidence
submitted by the Abuse Claimant does not support changing the earlier finding that the
Submitted Abuse Claim is invalid or Proposed Claim Valuation, the Settlement Trustee’s earlier
determinations as to validity and/or Proposed Claim Valuation shall stand and the Settlement
Trustee will provide a Claim Notice to the Abuse Claimant of either result within 90 days of
delivering notice of accepted reconsideration to the Abuse Claimant. The Abuse Claimant shall
retain the ability to pursue the Settlement Trust for reconsideration of its claim determination in
the tort system as described in Article IX of the Global Resolution Plan TDP.


                                               164
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 171 of 357




       3.      Claims Matrix and Points Scaling Factors

               a.      Points System

       The Settlement Trustee shall utilize the claims matrix (the “Claims Matrix”) and points
scaling factors (“Points Scaling Factors”) set forth in Sections 5.3 and 5.4 of the Global
Resolution Plan TDP as the basis to determine a Proposed Claim Valuation for each valid
Submitted Abuse Claim.

               b.      Conversion of Points to Cash Payments

        Points assigned to a valid Submitted Abuse Claim will be converted to a recovery dollar
amount to be determined by an aggregate scaling factor consisting of the Initial Settlement Trust
Corpus Scaling Factor and any Subsequent Settlement Trust Scaling Factor(s) (each as defined
below) (the “Settlement Trust Corpus Scaling Factor”), which is the ratio of the expected size of
the Settlement Trust corpus (allowing for a reserve for Settlement Trust operating expenses and
Abuse Claims litigated in the tort system) to the expected total points assigned to all Submitted
Abuse Claims evaluated by the Settlement Trustee (including Future Abuse Claims). By way of
example, if the Settlement Trust corpus is expected to be valued at net $1.5 billion and the
Settlement Trustee expects the total points assigned to all Submitted Abuse Claims evaluated by
the Settlement Trustee (including Future Abuse Claims) to be 4.5 billion, the Settlement Trust
Corpus Scaling Factor will be one third, meaning that the cash payment value of a point is $1 to
3 points, and consequently, a Settled Claim assigned 300,000 points would receive $100,000. In
contrast, as a further example, if the Settlement Trust corpus is expected to be $4.5 billion, the
Settlement Trust Corpus Scaling Factor will be one, meaning the cash payment value of a point
would instead be $1 to 1 point, and in that circumstance, a Settled Claim assigned 300,000 points
would instead receive $300,000. As set forth in Sections 6.2, 6.3, and 6.4 in the Global
Resolution Plan TDP, the Settlement Trustee (with the approval of the STAC) will set an initial
scaling factor and then, if the Settlement Trust corpus is larger, will increase the Settlement Trust
Corpus Scaling Factor by subsequent scaling factor increases proportionate to the increased size
of the Settlement Trust corpus.

               c.      Claims Matrix

        The Claims Matrix establishes five tiers of types of abuse, and provides ranges of points
assignable to a Submitted Abuse Claim in each tier. The first two columns of the Claims Matrix
delineate the five possible tiers to which a Submitted Abuse Claim can be assigned based on the
nature of the abuse. The base points column for each tier represents the default point value for a
Submitted Abuse Claim assigned to a given tier prior to application of the Point Scaling Factors
described in Section 5.4 of the Global Resolution Plan TDP (the “Base Points”). The maximum
points column for each tier represents maximum point values a Submitted Abuse Claim assigned
to a given tier can receive based on application of the Point Scaling Factors described in Section
5.4 of the Global Resolution Plan TDP (the “Maximum Points”). The ultimate recovery to a
holder of a Settled Claim may vary upward (in the case of a larger-than-expected Settlement
Trust corpus) or downward (in the case of a smaller-than-expected Settlement Trust corpus) from
the Base Points and Maximum Points values in the Claims Matrix based on the Trust Corpus
Scaling Factor determined by the Settlement Trustee. If a Submitted Abuse Claim would fall


                                               165
              Case 20-10343-LSS                Doc 4108          Filed 05/16/21          Page 172 of 357




into more than one tier, the Submitted Abuse Claim will be placed in the highest applicable tier.
An Abuse Claimant cannot have multiple Submitted Abuse Claims assigned to different tiers.60
Tier        Type of Abuse                                                                Base         Maximum Points
                                                                                        Points
     1      Anal or Vaginal Penetration by Adult Perpetrator                          600,000             2,700,000


     2      Oral or Digital Penetration by Adult Perpetrator                          450,000             2,025,000

            Anal or Vaginal Penetration by a Youth Perpetrator
     3      Masturbation by Adult Perpetrator                                         300,000             1,350,000

            Oral or Digital Penetration by a Youth Perpetrator


     4      Touching of the Sexual or Other Intimate Parts                            150,000              675,000
            (unclothed) by Adult Perpetrator

     5      Touching of the Sexual or Other Intimate Parts                             75,000              337,500
            (clothed)

            Touching of the Sexual or Other Intimate Parts
            (clothed or unclothed) by a Youth Perpetrator

            Sexual Abuse – No Touching;

            Other Abuse – Not Sexual



                   d.        Points Scaling Factors

        After the Settlement Trustee has assigned a valid Submitted Abuse Claim to one of the
five tiers in the Claims Matrix, the Settlement Trustee will utilize the Points Scaling Factors
described below to set the points attributable to each Submitted Abuse Claim. These scaling
factors can increase or decrease the number of points assigned to a Submitted Abuse Claim
depending on the severity of the facts underlying the Claim. By default, the value of each
scaling factor is one, meaning that in the absence of the application of the scaling factor, the
Base Points assigned to a Claim are not affected by that factor. In contrast, if the Settlement
Trustee determines that a particular scaling factor as applied to a given Submitted Abuse Claim
is 1.5, the number of points assigned the Submitted Abuse Claim are increased by 50%, the

60   The proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
     Submitted Abuse Claims in tiers 1–5 when the Trust Corpus Scaling Factor is one. However, the value of the total
     Settlement Trust corpus may result in a higher or lower Trust Corpus Scaling Factor depending on the amounts of recoveries
     from Non-Settling Insurance Companies, and total points awarded. The Settlement Trust Corpus Scaling Factor
     accommodates the potential variances in the Settlement Trust corpus size by scaling the point values assigned to Submitted
     Abuse Claims based on the size of the Settlement Trust corpus.


                                                           166
          Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 173 of 357




result of multiplying the Base Points of the Submitted Abuse Claim by 1.5. The combined effect
of all scaling factors is determined by multiplying the scaling factors together then multiplying
the result by the Base Points of the Submitted Abuse Claim.

       Aggravating Factors: The Settlement Trustee may assign upward Point Scaling Factors
       to each Submitted Abuse Claim based on the following categories:

              (i)     Nature of Abuse and Circumstances. To account for particularly severe
                      abuse or aggravating circumstances, the Settlement Trustee may assign an
                      upward Point Scaling Factor of up to 1.5 to each Submitted Abuse Claim.
                      The hypothetical base case scenario for this scaling factor would involve a
                      single incident of abuse during a BSA sponsored event with a single
                      perpetrator held in high regard by the victim and in a position of trust
                      within BSA as an employee or volunteer. The hypothetical base case is
                      incorporated into the Base Points in the Claims Matrix’ tiers and would
                      not receive an increase on account of this factor. By way of example,
                      aggravating factors that can give rise to a higher scaling factor include, but
                      are not limited to, the following factors:

                      1.     Unusual duration and/or multiple circumstance of the abuse;
                      2.     Repeated targeting and grooming behaviors including but not
                             limited to special privileges, special activities, and attention, social
                             relationship with parents, personal relationship with Claimant,
                             opportunity to experience sports or activities, isolation from others,
                             use of alcohol or illicit drugs by abuser or Claimant, or use of or
                             exposure to pornography;
                      3.     Coercion or threat or use of force or violence, stalking;
                      4.     Multiple perpetrators involved in sexual misconduct.
              (ii)    Abuser Profile. To account for the alleged abuser’s profile, the
                      Settlement Trustee may assign an upward Point Scaling Factor of up to 2.0
                      to a Submitted Abuse Claim. This factor is to be evaluated relative to a
                      hypothetical base case scenario of an unknown abuser who is only accused
                      of abuse by one Abuse Claimant. The hypothetical base case is
                      incorporated into the Base Points in the Claims Matrix’ tiers and would
                      not receive an increase on account of this factor. An upward Point Scaling
                      Factor may be applied for this category as follows (the Settlement Trustee
                      may only apply the scaling factor of the single highest applicable category
                      listed below):

                      1.     1.25 if the abuser was accused by at least one (1) other Abuse
                             Claimant;
                      2.     1.5 if the abuser was accused by five (5) or more other Abuse
                             Claimants;



                                              167
Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 174 of 357




           3.     2.0 if the abuser was accused by ten (10) or more other Abuse
                  Claimants.
           In addition, an upward Point Scaling Factor may also be applied for this
           category if the Protected Party(ies) knew, or had reason to know, that the
           alleged perpetrator was likely to commit acts of Abuse against individuals
           involved in Scouting.
   (iii)   Impact of the Abuse. To account for the impact of the alleged abuse on
           the Abuse Claimant’s mental health, physical health, inter-personal
           relationships, vocational capacity or success, academic capacity or
           success, and whether the alleged abuse at issue resulted in legal difficulties
           for the Abuse Claimant, the Settlement Trustee may assign an upward
           Point Scaling Factor of up to 1.5. This factor is to be evaluated relative to
           a hypothetical base case scenario of a victim of abuse who suffered the
           typical level of abuse-related distress within the tier to which the
           Submitted Abuse Claim was assigned. The hypothetical base case is
           incorporated into the base points in the Claims Matrix’ tiers and would not
           receive an increase on account of this factor. The Settlement Trustee will
           consider, along with any and all other relevant factors, whether the abuse
           at issue manifested or otherwise led the Abuse Claimant to experience or
           engage in behaviors resulting from:

           1.     Mental Health Issues: This includes but is not limited to anxiety,
                  depression, post-traumatic stress disorder, substance abuse,
                  addiction, embarrassment, fear, flashbacks, nightmares, sleep
                  issues, sleep disturbances, exaggerated startle response, boundary
                  issues, self-destructive behaviors, guilt, grief, homophobia,
                  hostility, humiliation, anger, isolation, hollowness, regret, shame,
                  isolation, sexual addiction, sexual problems, sexual identity
                  confusion, low self-esteem or self-image, bitterness, suicidal
                  ideation and suicide attempts.
           2.     Physical Health Issues: This includes but is not limited to physical
                  manifestations of emotional distress, gastrointestinal issues,
                  headaches, high blood pressure, physical manifestations of anxiety,
                  erectile dysfunction, heart palpitations, sexually-transmitted
                  diseases, physical damage caused by acts of abuse, reproductive
                  damage, self-cutting and other self-injurious behavior.
           3.     Interpersonal Relationships: This includes but is not limited to
                  problems with authority figures, hypervigilance, sexual problems,
                  marital difficulties, problems with intimacy, lack of trust, isolation,
                  betrayal, impaired relations, secrecy, social discreditation and
                  isolation; damage to family relationships, and fear of children or
                  parenting;




                                   168
   Case 20-10343-LSS         Doc 4108       Filed 05/16/21   Page 175 of 357




               4.     Vocational Capacity: This includes but is not limited to under- and
                      un-employment, difficulty with authority figures, difficulty
                      changing and maintaining employment, feeling of unworthiness or
                      guilt related to financial success.
               5.     Academic Capacity: This includes but is not limited to school
                      behavior problems.
               6.     Legal Difficulties: This includes but is not limited to criminal
                      difficulties, bankruptcy, fraud.
Potential Mitigating Factors. The Settlement Trustee may assign a Point Scaling Factor
in the range of 0 to 1.0 to each Submitted Abuse Claim to decrease the points awarded to
such Claim. This factor is to be evaluated relative to a hypothetical base case scenario of
an abuse claim with solidly credible evidence of abuse that occurred during a BSA
sponsored event involving a perpetrator held in high regard and in a position of trust
within BSA as an employee or volunteer. The hypothetical base case is incorporated into
the base points in the Claims Matrix’ tiers and would not receive a decrease on account of
this factor. Such factors may include but are not limited to the following:

       (i)     Absence of Protected Party Relationship or Presence of Another
               Responsible Party. In certain circumstances, a Protected Party’s
               responsibility for a perpetrator may be factually or legally attenuated,
               mitigated, or non-existent. For example, the perpetrator may have
               maintained a relationship with the Abuse Claimant through a separate
               affiliation, such as a school, religious organization, or as a family member
               of the Abuse Claimant; or the abuse occurred in settings unrelated to
               Scouting or where a Protected Party did not have the ability or
               responsibility to exercise control. By way of non-exhaustive example,
               familial abuse—even if the perpetrator was also a Protected Party
               employee and the abuse occurred on a Scouting activity—should result in
               a significant reduction or wholesale elimination, of points.

       (ii)    Other Settlements, Awards, Contributions, or Limitations. The
               Settlement Trustee should consider the amounts of any settlements or
               awards already received by the Abuse Claimant from other sources as well
               as expected contributions from other sources that are related to the abuse.
               By way of example, the Settlement Trustee should assign an appropriate
               Point Scaling Factor to Submitted Abuse Claims capped by charitable
               immunity under the laws of the jurisdiction where the abuse occurred.

       (iii)   Defectiveness. If the Abuse Claimant filed a defective Proof of Claim or
               filed its Proof of Claim after the Bar Date, or if the evidence provided by
               the Abuse Claimant indicates that the Submitted Abuse Claim is time
               barred based on prevailing law in the jurisdictions in which the abuse
               occurred, the Settlement Trustee may reduce the points assigned to such
               Claim by assigning a Point Scaling Factor of less than one. The
               Settlement Trustee should weigh the strength of the evidence supporting


                                      169
           Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 176 of 357




                      the Submitted Abuse Claim to determine whether such Claim should
                      receive mitigation on account of its defectiveness or untimeliness. The
                      Settlement Trustee may assign a mitigating factor of zero (0) in cases
                      where the Settlement Trustee determines that the Submitted Abuse Claim
                      is fully barred, but may, however, assign a factor of up to one (1) if the
                      Settlement Trustee determines that the evidence supporting the Submitted
                      Abuse Claim warrants distribution from the Settlement Trust despite its
                      defectiveness or untimeliness.

               (iv)   Incomplete or Suspicious Evidence of Abuse. If the evidence provided
                      by the Abuse Claimant does not establish by a preponderance of the
                      evidence that the abuse occurred, the identity of the abuser, the location of
                      the abuse, or when the abuse occurred the Settlement Trustee shall reduce
                      the points of the Submitted Abuse Claim by assigning a Point Scaling
                      Factor of less than one. If the Settlement Trustee believes the evidence
                      provided is deliberately false or misleading, the Settlement Trustee will
                      assign a Point Scaling Factor of zero (0).

               (v)    Absence of Notice. If the evidence provided by the Abuse Claimant does
                      not establish by a preponderance of the evidence that the Protected
                      Party(ies) knew, or had reason to know, that the alleged perpetrator was
                      likely to commit acts of Abuse against individuals involved in Scouting,
                      the Settlement Trustee shall reduce the points assigned to such Claim by
                      assigning a Point Scaling Factor of less than one. The Settlement Trustee
                      should weigh the strength of the evidence demonstrating knowledge of the
                      risk of potential abuse by the perpetrator to determine the appropriate
                      factor of mitigation.

               e.     Claims Calculus

       After the Settlement Trustee has assigned a Submitted Abuse Claim to a claim tier and
determined the appropriate Point Scaling Factors to apply to the Claim, the total points to be
assigned to the Submitted Abuse Claim are to be determined as the product of the Base Points of
the Claim and the Point Scaling Factors applied to the Claim. In no event can a Submitted
Abuse Claim’s point value exceed the Maximum Points value for the Claim’s assigned tier.

        By way of example, if a Submitted Abuse Claim is determined by the Settlement Trustee
to be a tier 1 claim with a Base Point value of 600,000, with a Point Scaling Factor of 1.5 for the
nature and circumstances of the abuse, and a mitigating point scaling factor of 0.75, and no other
Point Scaling Factors, the number of points assigned to the Claim (the Proposed Claim
Valuation) would be 675,000 points calculated as 600,000 x 1.5 x 0.75 = 675,000. As a further
example, if, in addition to the above Point Scaling Factors, the same Submitted Abuse Claim had
an additional aggravating Point Scaling Factor of 2.0 on account of the alleged abuser’s profile,
the points assigned to the Abuse Claim (the Proposed Claim Valuation) would be twice as much,
namely 1,350,000 (600,000 x 1.5 x .75 x 2.0). If, on the other hand, for example the Settlement
Trustee believes the evidence provided for the Submitted Abuse Claim was deliberately false or



                                              170
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 177 of 357




misleading, the Settlement Trustee will assign a mitigating Point Scaling Factor of zero, in which
case the Claim would be assigned a point value (the Proposed Claim Valuation) of zero.

       To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee
will multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above
example of a Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus
Scaling Factor is 1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x
1/3). If instead the Trust Corpus Scaling Factor is one, the Submitted Abuse Claim would be
valued at $1,350,000. If the Settlement Trust corpus exceeds its expected value and the Trust
Corpus Scaling Factor is 1.5, except as otherwise provided herein with respect to Submitted
Abuse Claims litigated to final judgement in the tort system, the Submitted Abuse Claim would
be valued at $2,025,000 (1,350,000 x 1.5). In the other example above of a Submitted Abuse
Claim assigned a point value of zero, the Claim’s dollar value would be $0.

       4.      Payment of Settled Claims

               a.     Settled Claim Payment

        After a Submitted Abuse Claim becomes a Settled Claim, as described in Article IV of
the Global Resolution Plan TDP, the Settlement Trust shall pay an initial distribution (“Initial
Distribution”) to the holder of such Settled Claim within 30 days of the Claim becoming a
Settled Claim and the Settlement Trust establishing the Initial Settlement Trust Corpus Scaling
Factor (as defined below).

               b.     Initial Distribution Payment Scaling Factor

         After analyzing the Submitted Abuse Claims and determining the number of Submitted
Abuse Claims and the likely, aggregate Proposed Claim Valuations for all Settled Claims and
value of the Settlement Trust Assets at that time, the Settlement Trustee and the STAC shall
determine, pursuant to the terms and conditions set forth in the Trust Agreement, the appropriate
initial Settlement Trust corpus scaling factor (the “Initial Settlement Trust Corpus Scaling
Factor”). For this purpose, the Settlement Trustee will calculate the Initial Settlement Trust
Corpus Scaling Factor as the ratio of the then available Settlement Trust Assets (accounting for
future Settlement Trust operating expenses and Submitted Abuse Claims litigated in the tort
system pursuant to Article IX of the Global Resolution Plan TDP) to the total points assigned to
all Submitted Abuse Claims (accounting for Future Abuse Claims). By way of example, if the
available Settlement Trust Assets are $1.5 billion and the Settlement Trustee calculates the total
points assigned to all Submitted Abuse Claims to be 4.5 billion, the Initial Settlement Trust
Corpus Scaling Factor would be one third, meaning that the cash payment value of a point for
initial payment purposes is $1.00 for every 3 points.

               c.     Payment of Initial Distribution

        The Settlement Trust will make an Initial Distribution to each holder of a Settled Claim
based on the Initial Settlement Trust Corpus Scaling Factor while at the same time maintaining
sufficient assets in the Settlement Trust for payment of operating expenses, additional Settled
Claims, and lawsuits against the Settlement Trust. With respect to Settled Claims that are
Insured Abuse Claims (as defined below), the Settlement Trustee shall make such Initial

                                              171
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21     Page 178 of 357




Distribution (and any further distributions) regardless of the status of any litigation seeking
coverage from any Insurance Companies.

               d.      Subsequent Payments

        As the Settlement Trust obtains additional assets through indemnity payments and
recoveries from coverage litigation or settlements with Non-Settling Insurance Companies (or
otherwise), or determines that amounts reserved for operating expenses can be reduced, the
Settlement Trust’s corpus will increase and more funds will become available for distribution to
Abuse Claimants on account of Settled Claims. Consequently, every six months after the
payment of the Initial Distribution, the Settlement Trustee shall conduct an evaluation of the total
value of the Settlement Trust Assets then available for distribution, and the aggregate points
value of Settled Claims. In consultation with the STAC, the Settlement Trustee will then
determine when subsequent distributions (each a “Subsequent Distribution”) should be made to
Abuse Claimants on account of Settled Claims and at what additional factor, by updating the
Settlement Trust Corpus Scaling Factor (each additional factor, a “Subsequent Settlement Trust
Corpus Scaling Factor”). Holders of Settled Claims that have not yet received an Initial
Distribution prior to the Settlement Trustee’s determination to make a Subsequent Distribution
shall receive as an Initial Distribution the points value of their Claim multiplied by the Initial
Settlement Trust Corpus Scaling Factor plus any Subsequent Settlement Trust Corpus Scaling
Factor(s). By way of example, if a Settled Claim is assigned 900,000 points, and the Settlement
Trust has established an Initial Settlement Trust Corpus Scaling Factor of one third and a
Subsequent Settlement Trust Corpus Scaling Factor of one sixth before the Claim becomes a
Settled Claim, the Abuse Claimant holding such Claim will receive an initial payment of
$450,000, or the sum of the product of 900,000 x 1/3 ($300,000) plus the product of 900,000 x
1/6 ($150,000).

        Payments will be made to holders of Insured Abuse Claims and uninsured Abuse Claims
using the same Settlement Trust Corpus Scaling Factor and in the same manner as described in
Article VI of the Global Resolution Plan TDP.

               e.      Release

        In order for a Submitted Abuse Claim to become a Settled Claim and for the relevant
Abuse Claimant to receive any payment from the Settlement Trust, the Abuse Claimant must
submit an executed form of release to be developed by the Settlement Trustee in consultation
with Reorganized BSA. Payments made by the Settlement Trust to the holder of a Settled Claim
pursuant to the process and procedures described herein shall be in full and complete satisfaction
of the Abuse Claimant’s Abuse Claim.

       5.      Tender of Insured Abuse Claims and Coverage Litigation with Insurers

               a.      Rights of Settlement           Trust   Against    Non-Settling     Insurance
                       Companies

      Pursuant to the Plan, the Settlement Trust will take assignment of BSA’s rights under the
BSA Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is a valid
Abuse Claim pursuant to Article IV of the Global Resolution Plan TDP, the Settlement Trustee

                                               172
          Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 179 of 357




will determine, based on the relevant Trust Claim Submission and any other information
submitted in connection with that submission and materials obtained through the Cooperation
Agreement, whether any Non-Settling Insurance Company issued coverage that is available to
respond to such Claim (an “Insured Abuse Claim”). The Settlement Trustee may determine that
multiple Non-Settled Insurance Companies have responsibility for an Insured Abuse Claim.

               b.     Treatment of Insured Abuse Claims

        The Settlement Trustee shall tender each Insured Abuse Claim (including the Proposed
Claim Valuation)—along with all information related to the subject Insured Abuse Claim
gathered pursuant to the Global Resolution Plan TDP—to the applicable Non-Settling Insurance
Company(ies) for review and coverage determination prior to sending the relevant Abuse
Claimant his or her Valid Claim Notice. The applicable Non-Settling Insurance Company will
have 60 days to review each Insured Abuse Claim tendered to it by the Settlement Trust and
provide written notice to the Settlement Trust of whether it will cover, in whole or in part, the
Proposed Claim Valuation of a particular Insured Settled Claim or decline to provide coverage of
such Insured Settled Claim (a “Coverage Determination Notice”). If the Non-Settling Insurance
Company denies coverage, the Coverage Determination Notice must provide an explanation of
the reason for the denial.

               c.     Reimbursement of Insured Abuse Claims

        For Insured Abuse Claims that a Non-Settling Insurance Company agrees to cover
pursuant to a Coverage Determination Notice, the Non-Settling Insurance Company shall
reimburse the Settlement Trust for its share of the amount of the Proposed Claim Valuation for
such claim, applying an assumed Settlement Trust Corpus Scaling Factor of one (1), within 30
days of such claim becoming a Settled Claim. The decision by a Non-Settling Insurance
Company to cover its share of an Insured Abuse Claim shall be deemed to be a compromise of a
disputed claim and shall not have any collateral estoppel or res judicata effect for any future
claim, nor shall it be deemed to be an admission with respect to coverage.

               d.     Coverage Disputes

         For Insured Abuse Claims where a Non-Settling Insurance Company declines to cover
pursuant to a Coverage Determination Notice, the Settlement Trust will have the right to pursue
the Non-Settling Insurance Company in coverage litigation for the Non-Settling Insurance
Company’s share of the Proposed Claim Valuation or judgment or settlement amount, as
applicable. The Settlement Trust will have the right to bring such coverage actions in one or
more consolidated actions. For purposes of this section, the dollar value of an Insured Abuse
Claim shall be calculated based on an assumed Trust Corpus Scaling Factor of one (1). The
Settlement Trust shall also have the option to negotiate a settlement of coverage issues with each
Non-Settling Insurance Company to obtain the benefit of insurance coverage under any Non-
Settling Insurance Policy. All amounts recovered by the Settlement Trust through coverage
litigation or settlements shall flow into the corpus of the Settlement Trust for distribution or
payment of Settlement Trust operating expenses, including payment of Abuse Claims, in
accordance with the Trust Agreement and the Global Resolution Plan TDP.



                                              173
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 180 of 357




               e.      No Direct Action Right

       Abuse Claimants shall have no rights against the Non-Settling Insurance Companies.

               f.      Rights of Non-Settling Insurance Companies

       Nothing in the Global Resolution Plan TDP (a) shall affect, impair, or prejudice the rights
and defenses of the Non- Settling Insurance Companies in any manner; (b) shall in any way
operate to, or have the effect of, impairing or having any res judicata, collateral estoppel, or
other preclusive effect on any party’s legal, equitable, or contractual rights or obligations under
any Non-Settling Insurance Policy in any respect; or (c) shall otherwise determine the
applicability or non-applicability of any provision of any Non-Settling Insurance Policy and any
such rights and obligations shall be determined under Non-Settling Insurance Policies and
applicable law. Additionally, any action by the Settlement Trust against any Non-Settling
Insurance Company may be brought in a court of competent jurisdiction other than the
Bankruptcy Court; provided, however, that nothing herein waives any right of the Settlement
Trust to elect arbitration to the extent the relevant Non-Settling Insurance Policy provides for
such.

               g.      Results of Negotiation or Litigation

       If the Settlement Trustee obtains a settlement or final judgment against a Non-Settling
Insurance Company, the proceeds from such judgment or settlement will flow into the Settlement
Trust corpus. To the extent a deductible is owed to the Non-Settling Insurance Company in
order for the Settlement Trust to obtain the insurance proceeds from a final judgment or
settlement, any such deductible shall be submitted to the Settlement Trust as an Indirect Abuse
Claim.

       6.      Indirect Claims

               a.      Indirect Abuse Claims

        An Indirect Abuse Claim asserted against the Settlement Trust shall be reviewed by the
Settlement Trustee and treated as valid and paid by the Settlement Trust pursuant to the
distribution methodology set forth in the Global Resolution Plan TDP if (a) such Indirect Abuse
Claim satisfied the requirements of the Bar Date, and is not otherwise disallowed by section
502(e) of the Bankruptcy Code (subject to the right of the holder of the Indirect Abuse Claim to
seek reconsideration under section 502(j) of the Bankruptcy Code) or subordinated under section
509(c) of the Bankruptcy Code, and (b) the holder of the Indirect Abuse Claim establishes to the
satisfaction of the Settlement Trustee that (i) the holder has paid the liability and obligation of
the Settlement Trust to the individual claimant to whom the Settlement Trust would otherwise
have had a liability or obligation under the Global Resolution Plan TDP (and which has not been
paid by the Settlement Trust), (ii) the Settlement Trust and Protected Parties are forever and fully
released from all liability related thereto, and (iii) the Indirect Abuse Claim is not otherwise
barred by a statute of limitations or repose or by other applicable law.




                                               174
            Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 181 of 357




               b.     Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any Direct Abuse Claim that
might be subsequently asserted against the Settlement Trust.

       7.      Tort System Alternative

               a.     Exhaustion of Trust Distribution and Reconsideration Procedures

        If an Abuse Claimant has appealed a Claim Notice through the reconsideration process
described in Section 4.6 of the Global Resolution Plan TDP and the Abuse Claimant disagrees
with the Settlement Trustee’s final determination regarding the validity or valuation of the
subject Submitted Abuse Claim, the Abuse Claimant may file a lawsuit against the Settlement
Trust for reconsideration of his or her Submitted Abuse Claim in any court of competent
jurisdiction. An Abuse Claimant that elects to file a lawsuit under this provision forfeits any
Proposed Claim Valuation offered by the Settlement Trust, and recovery, if any, is limited to
settlement or judgment from such lawsuit as provided in the Global Resolution Plan TDP.

               b.     Tender to Non-Settling Insurance Company

       If an Abuse Claimant elects to file suit against the Settlement Trust as provided herein,
the Settlement Trustee shall determine, based on the Trust Claim Submission and any other
information obtained in connection with that submission and materials received in connection
with the Cooperation Obligations, whether any Non-Settling Insurance Company issued
coverage that is available to respond to the lawsuit (an “Insured Lawsuit”). The Settlement
Trustee may determine that there are multiple Non-Settled Insurance Companies that have
responsibility for an Insured Lawsuit. The Settlement Trustee shall tender any Insured Lawsuit
to each Non-Settling Insurance Company from whom the Settlement Trustee determines
insurance coverage may be available.

               c.     Acceptance of Tender

       A Non-Settling Insurance Company shall have 60 days to determine whether to accept an
Insured Lawsuit that is tendered to it.

               d.     Limit on Settlement Trust Liability

        An Abuse Claimant who pursues the Settlement Trust in the tort system shall not be able
to receive from the Settlement Trust more than the dollar value of a Settled Claim that is
assigned the Maximum Points in the applicable tier set forth in the Claims Matrix assuming a
Settlement Trust Corpus Scaling Factor of one (1). By way of example, for an Abuse Claimant
asserting tier one abuse, the maximum damages amount that Abuse Claimant is allowed to sue
the Settlement Trust for in the relevant tort system is $2,700,000, or 2,700,000 points (the
Maximum Points in tier one) multiplied by an assumed Settlement Trust Corpus Scaling Factor
of one (1).




                                             175
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 182 of 357




               e.      Parties to Lawsuit

        Any lawsuit commenced under Section 9.1 of the Global Resolution Plan TDP must be
filed by the Abuse Claimant in his or her own right and name and not as a member or
representative of a class, and no such lawsuit may be consolidated with any other lawsuit. The
potential parties that may be defendants in the lawsuit shall be limited to the Settlement Trust; an
Abuse Claimant may not sue any of the Protected Parties or Non-Settling Insurance Companies.

               f.      Defenses

       All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors, except as otherwise provided in the Plan) shall be available to both
sides at trial; however, for any uninsured Abuse Claim or Insured Abuse Claim where no
Insurance Company has agreed to provide a defense, the Settlement Trust may waive any
defense and/or concede any issue of fact or law. In cases where a Non-Settling Insurance
Company has agreed to provide a defense, such Insurance Company retains all liability defenses.

               g.      Costs

       Each party’s costs of litigation shall be borne by that party. An Abuse Claimant may not
seek costs or expenses in the lawsuit filed against the Settlement Trust.

               h.      Settlement or Final Judgment

        The defending Non-Settling Insurance Company or, if no Insurance Company is
defending, the Settlement Trust, is authorized to settle any lawsuit by an Abuse Claimant for an
amount it determines appropriate in light of the circumstances of the case, subject to the
limitations that the Settlement Trust or defending Non-Settling Insurance Company may not
settle any claim for an amount that exceeds the amount that exceeds its potential liability for that
Abuse Claim pursuant to Section 9.4 of the Global Resolution Plan TDP.

               i.      Payment of Judgments by the Settlement Trust

       If and when an Abuse Claimant obtains a final judgment or settlement against the
Settlement Trust or defending Non-Settling Insurance Company in the tort system, such
judgment or settlement amount shall be treated for purposes of distribution under the Global
Resolution Plan TDP as the Abuse Claimant’s Proposed Valuation Amount. Within 30 days of
executing the release as set forth in Section 6.5 of the Global Resolution Plan TDP, the Abuse
Claim in question shall become a Settled Claim and the Abuse Claimant shall receive an Initial
Distribution (based on the Initial Settlement Trust Corpus Scaling Factor and any Subsequent
Settlement Trust Corpus Scaling Factor in effect at such time) from the Settlement Trust.
Thereafter, the Abuse Claimant shall receive any Subsequent Distributions based on any
Subsequent Settlement Trust Corpus Scaling Factor(s) as determined by the Settlement Trust.
Under no circumstances shall the Settlement Trust pay interest under any statute on any
judgments obtained by an Abuse Claimant in the tort system. Non-Settling Insurance Companies
that choose to defend a lawsuit against the Settlement Trust under Article IX of the Global
Resolution Plan TDP shall pay the full amount of any judgment or settlement achieved by the
Abuse Claimant to the Settlement Trust for distribution through the Global Resolution Plan TDP.

                                               176
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 183 of 357




       8.      Miscellaneous Provisions

               a.     Non-Binding Effect of Settlement Trust and/or Litigation Outcome

        Notwithstanding any other provision of the Global Resolution Plan TDP, a decision by
the Settlement Trust to pay or not to pay any Submitted Abuse Claim shall not be used in, be
admissible as evidence in, binding in, or have any res judicata, collateral estoppel, or other
preclusive effect in any lawsuit or other proceeding against any other entity other than the
Settlement Trust. Notwithstanding any other provision of the Global Resolution Plan TDP, the
outcome of litigation against the Debtors by the holder of an Indirect Abuse Claim shall not be
used in, be admissible as evidence in, binding in or have any other preclusive effect in
connection with the Settlement Trust’s resolution or valuation of an Indirect Abuse Claim.

               b.     Amendments

       Except as otherwise provided in the Trust Distribution Procedures, the Settlement Trustee
may not amend, modify, delete, or add to any provisions of the Global Resolution Plan TDP,
without the written consent of the STAC. Nothing in the Trust Distribution Procedures is
intended to preclude the STAC from proposing to the Settlement Trustee, in writing,
amendments to the Global Resolution Plan TDP.

               c.     Severability

        Should any provision contained in the Global Resolution Plan TDP be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the Global Resolution Plan TDP. Should any provision
contained in the Global Resolution Plan TDP be determined to be inconsistent with or contrary
to Debtors’ obligations to any Insurance Company providing Insurance Coverage to the Debtors
in respect of claims for personal injury for which the Debtors have legal responsibility, the
Settlement Trustee, with the consent of the STAC, may amend the Global Resolution Plan TDP
and/or the Trust Agreement to make the provisions of either or both documents consistent with
the duties and obligations of the Debtors to said Insurance Company.

               d.     Governing Law

       Administration of the Global Resolution Plan TDP shall be governed by, and construed in
accordance with, the laws of the State of Delaware. The law governing litigation in the tort
system shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as
described in Article IX of the Global Resolution Plan TDP.

C.     Trust Distribution Procedures under the BSA Toggle Plan

        If the BSA Toggle Plan is confirmed, the Settlement Trust will resolve Abuse Claims
through the Trust Distribution Procedures under the BSA Toggle Plan (the “BSA Toggle Plan
TDP”), which are summarized herein and are attached to the Plan as Exhibit A-2. Please note
that if there are any inconsistencies between this summary and the BSA Toggle Plan TDP,
the BSA Toggle Plan TDP shall govern in all respects.



                                              177
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 184 of 357




        The BSA Toggle Plan TDP are designed to permit the Settlement Trustee to provide
substantially similar treatment to holders of similar, legally valid, and supported Abuse Claims.
The procedures set forth in the BSA Toggle Plan TDP will be the sole and exclusive method by
which the holder of an Abuse Claim may seek allowance and resolution of his or her Abuse
Claim, and will provide a mechanism for tendering and liquidating certain Abuse Claims through
the tort system as and to the extent provided in the BSA Toggle Plan TDP. As a general
principle, the BSA Toggle Plan TDP are intended to set out procedures that provide substantially
the same treatment to holders of similar Abuse Claims, subject to differing assets, including
insurance assets, that may be available to compensate certain Abuse Claims. The process for
submission of Abuse Claims to the Settlement Trust and treatment of the Claims under the BSA
Toggle Plan TDP are summarized below.
       1.      General Trust Procedures

               a.     Expedited Distribution

        For the avoidance of doubt, under the BSA Toggle Plan the Settlement Trust will not
make the Expedited Distributions as contemplated in the Plan and solicitation materials, and
Abuse Claimants that elected to receive an Expedited Distribution will be eligible to receive
treatment pursuant to the BSA Toggle Plan TDP; provided, however, the Settlement Trustee may
create a similar expedited distribution option in a de minimis amount, if, after consultation with
the STAC, the Settlement Trustee determines that creation of such an expedited liquidation
process is warranted in order to simplify processing Abuse Claims under the BSA Toggle Plan
TDP.

               b.     Trust Claim Submission

       Each Abuse Claimant that elects to pursue recovery from the Settlement Trust pursuant to
the BSA Toggle Plan TDP must submit his or her claim for determination of insured status and,
where applicable, validity and potential valuation by the Settlement Trustee pursuant to the
requirements set forth herein (each, a “Trust Claim Submission”). In order to properly make a
Trust Claim Submission, each submitting Abuse Claimant must (a) complete under oath a
questionnaire to be developed by the Settlement Trustee in consultation with Reorganized BSA;
(b) produce all records and documents requested by the Settlement Trustee, including all
documents pertaining to all settlements, awards, or contributions already received, or that are
expected to be received, from BSA or other sources; (c) consent to and cooperate in any
examinations requested by the Settlement Trustee (including by healthcare professionals selected
by the Settlement Trustee) (a “Trustee Interview”); and (d) consent to and cooperate in a written
and/or oral examination under oath if requested to do so by the Settlement Trustee. To complete
the evaluation of each Abuse Claim submitted through a Trust Claim Submission (each a
“Submitted Abuse Claim”), the Settlement Trustee also may, but is not required to, obtain
additional evidence from the Abuse Claimant or from other parties pursuant to the Cooperation
Agreement Obligations (as defined in the BSA Toggle Plan TDP).

               c.     Cooperation

       The Settlement Trust shall perform all obligations under the BSA Insurance Policies
issued by the Insurance Companies in order to maintain coverage and obtain the benefit of

                                              178
            Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 185 of 357




coverage under such policies. Such obligations shall include any requirement to share
documents, witnesses, or other information with the Insurance Companies, to the extent required
under the relevant insurance policies (the “Trust Cooperation Obligations”). In addition, the
parties to the Cooperation Agreement shall provide the Settlement Trust with documents,
witnesses, or other information as provided therein (the “Cooperation Agreement Obligations”
and together with the Trust Cooperation Obligations, the “Cooperation Obligations”). Other than
their Cooperation Agreement Obligations owed to the Settlement Trust, the Settlement Trust’s
counterparties thereto shall have no obligation to act in any capacity in the claims resolution
process under the BSA Toggle Plan TDP.

               d.     Deceased Abuse Claim Holders

       . The Settlement Trustee shall review the Abuse Claim of a deceased Abuse Claimant
without regard to the Abuse Claimant’s death, except that the Settlement Trustee may require
evidence that the person submitting the Abuse Claim on behalf of the decedent is authorized to
do so.

               e.     Insured Status of Abuse Claims

        The Settlement Trustee shall determine whether each Submitted Abuse Claim is
potentially covered by a collectible Insurance Policy (each, an “Insured Abuse Claim”), or is
uninsured or covered only by an Insurance Policy that is exhausted, unavailable or uncollectible
(each, an “Uninsured Abuse Claim”). In order to make such determination, the Settlement
Trustee will determine when the alleged acts of Abuse occurred and which BSA Insurance
Policy(ies) may provide coverage for the period in question. No Abuse Claim shall be
determined to be an Uninsured Abuse Claim merely because of the presence of deductibles that
may reduce an Insurance Company’s obligations.

                      (i)    Insured Abuse Claims. For any Abuse Claim that is determined
                             to be an Insured Abuse Claim, the Settlement Trustee shall follow
                             the procedures in Article IV of the BSA Toggle Plan TDP, and
                             shall not follow the procedures set forth in Article V–Article VIII
                             of the BSA Toggle Plan TDP (except as otherwise provided in
                             Section 4.2 of the Trust Distribution Procedures).

                      (ii)   Uninsured Abuse Claims. For any Abuse Claim that is
                             determined to be an Uninsured Abuse Claim, the Settlement
                             Trustee shall follow the procedures set forth in Article V–Article
                             VIII of the BSA Toggle Plan TDP to liquidate the Abuse Claim.

       2.      Insured Abuse Claim Procedures

               a.     Tender of Insured Abuse Claims Required

       The Settlement Trustee shall tender each Insured Abuse Claim to all Insurance
Companies that the Settlement Trustee believes, or has reason to believe, may provide coverage
for such Abuse Claim. An Insurance Company shall have no obligation to provide coverage for
any Abuse Claim that is not tendered to it.

                                             179
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 186 of 357




               b.      Rejection of Tender

       If no Insurance Company accepts tender of an Abuse Claim from the Settlement Trustee
for     defense      within      60    days     from   the     date     of     tender    (a
“Non-Tender Insured Abuse Claim”), then the Settlement Trustee shall move forward under the
BSA Toggle Plan TDP as though the Non-Tender Insured Abuse Claim were an Uninsured
Abuse Claim, and may proceed to liquidate such Non-Tender Insured Abuse Claim in
accordance with Articles V–VII of the BSA Toggle Plan TDP and seek coverage from any
applicable Insurance Company to which the Settlement Trustee has tendered that Abuse Claim
pursuant to Article VIII of the BSA Toggle Plan TDP.

               c.      Acceptance of Tender

        If any Insurance Company accepts the tender of such Abuse Claim within 60 days of
receipt of the tender and agrees to provide a defense, then the Settlement Trustee shall not
evaluate that Abuse Claim under Articles V–VI of the BSA Toggle Plan TDP, and Articles V–VI
of the BSA Toggle Plan TDP shall not apply. Liquidation of such Abuse Claim shall occur
exclusively through the tort system. The Settlement Trustee shall notify the holder of such
Abuse Claim that the Abuse Claim is an Insured Abuse Claim, identify the Insurance
Company(ies) that have agreed to defend the Abuse Claim, and inform the Abuse Claimant that
he or she is required to bring a lawsuit in a court of competent jurisdiction against the Settlement
Trust to prosecute such Abuse Claim. Absent the timely filing of such a suit, neither the
Settlement Trust nor any Insurance Company shall have any further liability for the Abuse
Claim. The Abuse Claimant may also satisfy this requirement by substituting the Settlement
Trust as a defendant in an existing pre-petition action or by adding the Settlement Trust as a
defendant to an existing lawsuit against co-defendants that are allegedly liable for the same acts
of Abuse. Service of such lawsuit shall be made upon the Settlement Trust and any defending
Insurance Company. The Insurance Company(ies) that accept(s) tender of the Insured Abuse
Claim shall defend the Settlement Trust and satisfy any judgment or settlement obtained by the
Abuse Claimant in the lawsuit pursuant to Section 10.9 of the BSA Toggle Plan TDP.

               d.      Confidentiality

        The Settlement Trust shall not voluntarily disseminate to any Abuse Claimant or their
counsel any documents or information that could compromise the defense of any Abuse Claim,
and the Settlement Trust shall ensure that any applicable privileges and confidentiality
protections are preserved in this regard.

               e.      Insurance Companies’ Rights Preserved

        Nothing in the BSA Toggle Plan TDP (a) shall affect, impair, or prejudice the rights and
defenses of the Insurance Companies in any manner; (b) shall in any way operate to, or have the
effect of, impairing or having any res judicata, collateral estoppel, or other preclusive effect on
any party’s legal, equitable, or contractual rights or obligations under any BSA Insurance Policy
in any respect; or (c) shall otherwise determine the applicability or non-applicability of any
provision of any Insurance Policy and any such rights and obligations shall be determined under
BSA Insurance Policies and applicable law. Additionally, any action by the Settlement Trust


                                               180
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 187 of 357




against any Insurance Company may be brought in a court of competent jurisdiction other than
the Bankruptcy Court; provided, however, that nothing herein waives any right of the Settlement
Trust to elect arbitration to the extent the relevant BSA Insurance Policy provides for such.

       3.      Trust Evaluation Procedures for Uninsured Abuse Claims

               a.     General

       The claims review and validation procedures set forth in Article V of the BSA Toggle
Plan TDP apply only to Uninsured Abuse Claims and Non-Tender Insured Abuse Claims. The
procedures set forth in Article V of the BSA Toggle Plan TDP do not apply to Insured Abuse
Claims accepted for defense by one or more Insurance Companies.

               b.     Claims Evaluation

        The Settlement Trustee shall evaluate each eligible Trust Claim Submission individually,
and shall follow the procedures and guidelines outlined below in order to provide substantially
the same treatment to holders of similar Abuse Claims. After a review of the documentation
provided by the Abuse Claimant in his or her Trust Claim Submission, materials received
pursuant to the Cooperation Agreement Obligations, and any follow-up materials or
examinations (including, without limitation, any Trustee Interview), the Settlement Trustee will
either find the Abuse Claim to be legally valid or invalid. In order to make this determination,
among other things, the Settlement Trustee must evaluate each Submitted Abuse Claim to
determine whether the evidence viably supports a finding that:

                      (i)     the Abuse Claimant timely filed a proper Proof of Claim in the
                              Chapter 11 Cases prior to the Bar Date and the Claim is not barred
                              by any statute of limitations, repose, or by other applicable law,
                              or—if the Proof of Claim is defective or untimely, or the Claim is
                              barred by a statute of limitations, repose, or other applicable law—
                              the strength of the evidence supporting the Submitted Abuse Claim
                              warrants making a distribution from the Settlement Trust to the
                              holder of such Claim;

                      (ii)    the Submitted Abuse Claim had not been previously resolved by
                              litigation and/or settlement with a Protected Party or through the
                              tort system; and

                      (iii)   the Abuse Claimant at issue in the Submitted Abuse Claim was
                              abused by an employee or volunteer of a Protected Party or by a
                              Scout participant.

               c.     Invalid Abuse Claims

       Except as otherwise provided herein, if the Settlement Trustee finds that the evidence
submitted by the Abuse Claimant in a Trust Claim Submission does not support a viable claim
against a Protected Party in the tort system, the Settlement Trustee shall make a determination



                                              181
          Case 20-10343-LSS         Doc 4108       Filed 05/16/21   Page 188 of 357




that the Submitted Abuse Claim is invalid and provide written notice of its determination to the
relevant Abuse Claimant (an “Invalid Claim Notice”).

        Such determination may be based on a conclusion that the information provided in the
Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a
Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other
grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement
Trustee shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of
Claim or Trust Claim Submission should invalidate a Submitted Abuse Claim. For example, if
the Settlement Trustee finds that a Submitted Abuse Claim (including the related Proof of Claim,
if any) is strong enough to warrant distribution on the claim from the Settlement Trust, the
Settlement Trustee may find that the Submitted Abuse Claim is valid despite the defect or
untimeliness of the Claim and assign points to such Claim pursuant to Error! Reference source
not found. below. If the Settlement Trustee finds that a Submitted Abuse Claim is invalid, the
Settlement Trustee will not conduct a valuation analysis described in Article VI of the BSA
Toggle Plan TDP.
       Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s
determination set forth in the Invalid Claim Notice as described in Section 5.6 of the BSA
Toggle Plan TDP.

              d.      Valid Abuse Claims

       If the Settlement Trustee finds that a Submitted Abuse Claim is valid, the Settlement
Trustee shall utilize the Claims Matrix and Points Scaling Factors described in Article V of the
BSA Toggle Plan TDP to assign a proposed Claims Matrix tier and Points Scaling Factors to
such Abuse Claim (the “Proposed Claim Valuation”), and provide written notice of validity,
Proposed Claim Valuation, and the Initial Settlement Trust Corpus Scaling Factor (as defined
below) and any Subsequent Trust Corpus Scaling Factor(s) (to the extent they have been
determined) to the Abuse Claimant (a “Valid Claim Notice” and together with the Invalid Claim
Notice, a “Claim Notice”) as set forth in Section 5.5 of the BSA Toggle Plan TDP.

              e.      Treatment of Valid Abuse Claims

         The Settlement Trustee shall provide a Valid Claim Notice for any Submitted Abuse
Claim that the Settlement Trustee determines to be valid under Sections 5.2 and 5.4 of the BSA
Toggle Plan TDP to the relevant Abuse Claimant. The Abuse Claimant shall have the ability to
seek reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice as
described in Section 5.6 of the BSA Toggle Plan TDP. If the Abuse Claimant accepts the
Settlement Trustee’s Proposed Claim Valuation or the reconsideration process set forth in
Section 5.6 has been exhausted (and no further action has been taken by the Abuse Claimant in
the tort system pursuant to Article X of the BSA Toggle Plan TDP), the subject Submitted Abuse
Claim shall become a settled claim at the Proposed Claim Valuation amount (a “Settled Claim”)
and receive treatment in accordance with Article VII of the BSA Toggle Plan TDP, subject to the
Abuse Claimant executing the form of release set forth in Section 7.5 of the BSA Toggle Plan
TDP, to be developed by the Settlement Trustee in consultation with Reorganized BSA.



                                             182
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 189 of 357




               f.      Reconsideration of Settlement Trustee’s Determination

        An Abuse Claimant may make a request for reconsideration of (i) the validity of his or
her Submitted Abuse Claim, or (ii) the Proposed Claim Valuation (a “Reconsideration Request”),
within 30 days of receiving a Claim Notice from the Settlement Trust. Each Reconsideration
Request must be accompanied by a check or money order for $500 as an administrative fee for
reconsideration. The Abuse Claimant may submit further evidence in support of the Submitted
Abuse Claim with the Reconsideration Request. The Settlement Trustee will have sole
discretion whether to grant the Reconsideration Request. The decision to grant the
Reconsideration Request does not guarantee that the Settlement Trustee will reach a different
result after reconsideration.

        If the Reconsideration Request is denied, the administrative fee will not be returned and
the Settlement Trustee will notify the Abuse Claimant within 30 days of receiving the request
that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant
shall retain the ability to pursue the Settlement Trust in the tort system as described in Article X
in the BSA Toggle Plan TDP.

       If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within 30 days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim (in consultation with the applicable Insurance
Company(ies) if the Submitted Abuse Claim is an Insured Abuse Claim)—including all new
information provided by the Abuse Claimant in the Reconsideration Request and any additional
Trustee Interview—and will have the discretion to find that the Submitted Abuse Claim in
question is valid and/or should be receive a new Proposed Claim Valuation.

        If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is valid and/or should receive a new Proposed Claim Valuation, the Settlement Trustee will
deliver a Valid Claim Notice and return the administrative fee to the relevant Abuse Claimant. If
the Settlement Trustee determines upon reconsideration that the totality of the evidence
submitted by the Abuse Claimant does not support changing the earlier finding that the
Submitted Abuse Claim is invalid or the Proposed Claim Valuation, the Settlement Trustee’s
earlier determinations as to validity and/or regarding the Proposed Claim Valuation shall stand
and the Settlement Trustee will provide a Claim Notice to the Abuse Claimant of either result
within 90 days of delivering notice of accepted reconsideration to the Abuse Claimant. The
Abuse Claimant shall retain the ability to pursue the Settlement Trust for reconsideration of its
claim determination in the tort system as described in Article X of the BSA Toggle Plan TDP.

       4.      Claims Matrix and Points Scaling Factors

               a.      Points System

       The Settlement Trustee shall utilize the claims matrix (the “Claims Matrix”) and points
scaling factors (“Points Scaling Factors”) set forth in Sections 6.3 and 6.4 of the BSA Toggle
Plan TDP as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse
Claim that is an Uninsured Abuse Claim or Non-Tender Insured Abuse Claim. This Claims


                                               183
              Case 20-10343-LSS                Doc 4108          Filed 05/16/21          Page 190 of 357




Matrix shall not apply to any Insured Abuse Claim for which an Insurance Company has
tendered and agreed to provide a defense.

                   b.        Conversion of Points to Cash Payments

        Points assigned to a valid Submitted Abuse Claim will be converted to a recovery dollar
amount to be determined by an aggregate scaling factor consisting of the Initial Settlement Trust
Corpus Scaling Factor and any Subsequent Settlement Trust Scaling Factor(s) (each as defined
below) (the “Settlement Trust Corpus Scaling Factor”), which is the ratio of the expected size of
the Settlement Trust corpus (allowing for a reserve for Settlement Trust operating expenses and
Abuse Claims litigated in the tort system) to the expected total points assigned to all Submitted
Abuse Claims evaluated by the Settlement Trustee (including Future Abuse Claims). By way of
example, if the Settlement Trust corpus is expected to be valued at net $1.5 billion and the
Settlement Trustee expects the total points assigned to all Submitted Abuse Claims evaluated by
the Settlement Trustee (including Future Abuse Claims) to be 4.5 billion, the Settlement Trust
Corpus Scaling Factor will be one third, meaning that the cash payment value of a point is $1 to
3 points, and consequently, a Settled Claim assigned 300,000 points would receive $100,000. In
contrast, as a further example, if the Settlement Trust corpus is expected to be $4.5 billion, the
Settlement Trust Corpus Scaling Factor will be one, meaning the cash payment value of a point
would instead be $1 to 1 point, and in that circumstance, a Settled Claim assigned 300,000 points
would instead receive $300,000. As set forth in Sections 7.2, 7.3, and 7.4 in the BSA Toggle
Plan TDP, the Settlement Trustee (with the approval of the STAC) will set an initial scaling
factor and then, if the Settlement Trust corpus is larger, will increase the Settlement Trust Corpus
Scaling Factor by subsequent scaling factor increases proportionate to the increased size of the
Settlement Trust corpus.

                   c.        Claims Matrix

        The Claims Matrix establishes five tiers of types of abuse, and provides ranges of points
assignable to a Submitted Abuse Claim in each tier. The first two columns of the Claims Matrix
delineate the five possible tiers to which a Submitted Abuse Claim can be assigned based on the
nature of the abuse. The base points column for each tier represents the default point value for a
Submitted Abuse Claim assigned to a given tier prior to application of the Point Scaling Factors
described in Section 6.4 of the BSA Toggle Plan TDP (the “Base Points”). The maximum points
column for each tier represents maximum point values a Submitted Abuse Claim assigned to a
given tier can receive based on application of the Point Scaling Factors described in Section 6.4
of the BSA Toggle Plan TDP (the “Maximum Points”). The ultimate recovery to a holder of a
Settled Claim may vary upward (in the case of a larger-than-expected Settlement Trust corpus)
or downward (in the case of a smaller-than-expected Settlement Trust corpus) from the Base
Points and Maximum Points values in the Claims Matrix based on the Trust Corpus Scaling
Factor determined by the Settlement Trustee. If a Submitted Abuse Claim would fall into more
than one tier, the Submitted Abuse Claim will be placed in the highest applicable tier. An Abuse
Claimant cannot have multiple Submitted Abuse Claims assigned to different tiers.61


61   The proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
     Submitted Abuse Claims in tiers 1–5 when the Trust Corpus Scaling Factor is one. However, the value of the total
     Settlement Trust corpus may result in a higher or lower Trust Corpus Scaling Factor depending on the amounts of recoveries


                                                           184
           Case 20-10343-LSS               Doc 4108           Filed 05/16/21        Page 191 of 357



Tier     Type of Abuse                                                              Base         Maximum Points
                                                                                   Points
   1     Anal or Vaginal Penetration by Adult Perpetrator                        600,000             2,700,000


   2     Oral or Digital Penetration by Adult Perpetrator                        450,000             2,025,000

         Anal or Vaginal Penetration by a Youth Perpetrator
   3     Masturbation by Adult Perpetrator                                       300,000             1,350,000

         Oral or Digital Penetration by a Youth Perpetrator


   4     Touching of the Sexual or Other Intimate Parts                          150,000              675,000
         (unclothed) by Adult Perpetrator

   5     Touching of the Sexual or Other Intimate Parts                           75,000              337,500
         (clothed)

         Touching of the Sexual or Other Intimate Parts
         (clothed or unclothed) by a Youth Perpetrator

         Sexual Abuse – No Touching;

         Other Abuse – Not Sexual



                 d.       Points Scaling Factors

        After the Settlement Trustee has assigned a valid Submitted Abuse Claim to one of the
five tiers in the Claims Matrix, the Settlement Trustee will utilize the Points Scaling Factors
described below to set the points attributable to each Submitted Abuse Claim. These scaling
factors can increase or decrease the number of points assigned to a Submitted Abuse Claim
depending on the severity of the facts underlying the Claim. By default, the value of each
scaling factor is one, meaning that in the absence of the application of the scaling factor, the
Base Points assigned to a Claim are not affected by that factor. In contrast, if the Settlement
Trustee determines that a particular scaling factor as applied to a given Submitted Abuse Claim
is 1.5, the number of points assigned the Submitted Abuse Claim are increased by 50%, the
result of multiplying the Base Points of the Submitted Abuse Claim by 1.5. The combined effect
of all scaling factors is determined by multiplying the scaling factors together then multiplying
the result by the Base Points of the Submitted Abuse Claim.



   from Insurance Companies, and total points awarded. The Settlement Trust Corpus Scaling Factor accommodates the
   potential variances in the Settlement Trust corpus size by scaling the point values assigned to Submitted Abuse Claims
   based on the size of the Settlement Trust corpus.


                                                        185
   Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 192 of 357




Aggravating Factors: The Settlement Trustee may assign upward Point Scaling Factors
to each Submitted Abuse Claim based on the following categories:

      (i)    Nature of Abuse and Circumstances. To account for particularly severe
             abuse or aggravating circumstances, the Settlement Trustee may assign an
             upward Point Scaling Factor of up to 1.5 to each Submitted Abuse Claim.
             The hypothetical base case scenario for this scaling factor would involve a
             single incident of abuse during a BSA sponsored event with a single
             perpetrator held in high regard by the victim and in a position of trust
             within BSA as an employee or volunteer. The hypothetical base case is
             incorporated into the Base Points in the Claims Matrix’ tiers and would
             not receive an increase on account of this factor. By way of example,
             aggravating factors that can give rise to a higher scaling factor include, but
             are not limited to, the following factors:

             1.     Unusual duration and/or multiple circumstance of the abuse;
             2.     Repeated targeting and grooming behaviors including but not
                    limited to special privileges, special activities, and attention, social
                    relationship with parents, personal relationship with Claimant,
                    opportunity to experience sports or activities, isolation from others,
                    use of alcohol or illicit drugs by abuser or Claimant, or use of or
                    exposure to pornography;
             3.     Coercion or threat or use of force or violence, stalking;
             4.     Multiple perpetrators involved in sexual misconduct.
      (ii)   Abuser Profile. To account for the alleged abuser’s profile, the
             Settlement Trustee may assign an upward Point Scaling Factor of up to 2.0
             to a Submitted Abuse Claim. This factor is to be evaluated relative to a
             hypothetical base case scenario of an unknown abuser who is only accused
             of abuse by one Abuse Claimant. The hypothetical base case is
             incorporated into the Base Points in the Claims Matrix’ tiers and would
             not receive an increase on account of this factor. An upward Point Scaling
             Factor may be applied for this category as follows (the Settlement Trustee
             may only apply the scaling factor of the single highest applicable category
             listed below):

             1.     1.25 if the abuser was accused by at least one (1) other Abuse
                    Claimant;
             2.     1.5 if the abuser was accused by five (5) or more other Abuse
                    Claimants;
             3.     2.0 if the abuser was accused by ten (10) or more other Abuse
                    Claimants.




                                     186
Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 193 of 357




           In addition, an upward Point Scaling Factor may also be applied for this
           category if the Protected Party(ies) knew, or had reason to know, that the
           alleged perpetrator was likely to commit acts of Abuse against individuals
           involved in Scouting.
   (iii)   Impact of the Abuse. To account for the impact of the alleged abuse on
           the Abuse Claimant’s mental health, physical health, inter-personal
           relationships, vocational capacity or success, academic capacity or
           success, and whether the alleged abuse at issue resulted in legal difficulties
           for the Abuse Claimant, the Settlement Trustee may assign an upward
           Point Scaling Factor of up to 1.5. This factor is to be evaluated relative to
           a hypothetical base case scenario of a victim of abuse who suffered the
           typical level of abuse-related distress within the tier to which the
           Submitted Abuse Claim was assigned. The hypothetical base case is
           incorporated into the base points in the Claims Matrix’ tiers and would not
           receive an increase on account of this factor. The Settlement Trustee will
           consider, along with any and all other relevant factors, whether the abuse
           at issue manifested or otherwise led the Abuse Claimant to experience or
           engage in behaviors resulting from:

           1.     Mental Health Issues: This includes but is not limited to anxiety,
                  depression, post-traumatic stress disorder, substance abuse,
                  addiction, embarrassment, fear, flashbacks, nightmares, sleep
                  issues, sleep disturbances, exaggerated startle response, boundary
                  issues, self-destructive behaviors, guilt, grief, homophobia,
                  hostility, humiliation, anger, isolation, hollowness, regret, shame,
                  isolation, sexual addiction, sexual problems, sexual identity
                  confusion, low self-esteem or self-image, bitterness, suicidal
                  ideation and suicide attempts.
           2.     Physical Health Issues: This includes but is not limited to physical
                  manifestations of emotional distress, gastrointestinal issues,
                  headaches, high blood pressure, physical manifestations of anxiety,
                  erectile dysfunction, heart palpitations, sexually-transmitted
                  diseases, physical damage caused by acts of abuse, reproductive
                  damage, self-cutting and other self-injurious behavior.
           3.     Interpersonal Relationships: This includes but is not limited to
                  problems with authority figures, hypervigilance, sexual problems,
                  marital difficulties, problems with intimacy, lack of trust, isolation,
                  betrayal, impaired relations, secrecy, social discreditation and
                  isolation; damage to family relationships, and fear of children or
                  parenting;
           4.     Vocational Capacity: This includes but is not limited to under- and
                  un-employment, difficulty with authority figures, difficulty
                  changing and maintaining employment, feeling of unworthiness or
                  guilt related to financial success.


                                   187
   Case 20-10343-LSS         Doc 4108       Filed 05/16/21   Page 194 of 357




               5.     Academic Capacity: This includes but is not limited to school
                      behavior problems.
               6.     Legal Difficulties: This includes but is not limited to criminal
                      difficulties, bankruptcy, fraud.
Potential Mitigating Factors. The Settlement Trustee may assign a Point Scaling Factor
in the range of 0 to 1.0 to each Submitted Abuse Claim to decrease the points awarded to
such Claim. This factor is to be evaluated relative to a hypothetical base case scenario of
an abuse claim with solidly credible evidence of abuse that occurred during a BSA
sponsored event involving a perpetrator held in high regard and in a position of trust
within BSA as an employee or volunteer. The hypothetical base case is incorporated into
the base points in the Claims Matrix’ tiers and would not receive a decrease on account of
this factor. Such factors may include but are not limited to the following:

       (i)     Absence of Protected Party Relationship or Presence of Another
               Responsible Party. In certain circumstances, a Protected Party’s
               responsibility for a perpetrator may be factually or legally attenuated,
               mitigated, or non-existent. For example, the perpetrator may have
               maintained a relationship with the Abuse Claimant through a separate
               affiliation, such as a school, religious organization, or as a family member
               of the Abuse Claimant; or the abuse occurred in settings unrelated to
               Scouting or where a Protected Party did not have the ability or
               responsibility to exercise control. By way of non-exhaustive example,
               familial abuse—even if the perpetrator was also a Protected Party
               employee and the abuse occurred on a Scouting activity—should result in
               a significant reduction or wholesale elimination, of points.

       (ii)    Other Settlements, Awards, Contributions, or Limitations. The
               Settlement Trustee should consider the amounts of any settlements or
               awards already received by the Abuse Claimant from other sources as well
               as expected contributions from other sources that are related to the abuse.
               By way of example, the Settlement Trustee should assign an appropriate
               Point Scaling Factor to Submitted Abuse Claims capped by charitable
               immunity under the laws of the jurisdiction where the abuse occurred.

       (iii)   Defectiveness. If the Abuse Claimant filed a defective Proof of Claim or
               filed its Proof of Claim after the Bar Date, or if the evidence provided by
               the Abuse Claimant indicates that the Submitted Abuse Claim is time
               barred based on prevailing law in the jurisdictions in which the abuse
               occurred, the Settlement Trustee may reduce the points assigned to such
               Claim by assigning a Point Scaling Factor of less than one. The
               Settlement Trustee should weigh the strength of the evidence supporting
               the Submitted Abuse Claim to determine whether such Claim should
               receive mitigation on account of its defectiveness or untimeliness. The
               Settlement Trustee may assign a mitigating factor of zero (0) in cases
               where the Settlement Trustee determines that the Submitted Abuse Claim
               is fully barred, but may, however, assign a factor of up to one (1) if the

                                      188
           Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 195 of 357




                      Settlement Trustee determines that the evidence supporting the Submitted
                      Abuse Claim warrants distribution from the Settlement Trust despite its
                      defectiveness or untimeliness.

               (iv)   Incomplete or Suspicious Evidence of Abuse. If the evidence provided
                      by the Abuse Claimant does not establish by a preponderance of the
                      evidence that the abuse occurred, the identity of the abuser, the location of
                      the abuse, or when the abuse occurred the Settlement Trustee shall reduce
                      the points of the Submitted Abuse Claim by assigning a Point Scaling
                      Factor of less than one. If the Settlement Trustee believes the evidence
                      provided is deliberately false or misleading, the Settlement Trustee will
                      assign a Point Scaling Factor of zero (0).

               (v)    Absence of Notice. If the evidence provided by the Abuse Claimant does
                      not establish by a preponderance of the evidence that the Protected
                      Party(ies) knew, or had reason to know, that the alleged perpetrator was
                      likely to commit acts of Abuse against individuals involved in Scouting,
                      the Settlement Trustee shall reduce the points assigned to such Claim by
                      assigning a Point Scaling Factor of less than one. The Settlement Trustee
                      should weigh the strength of the evidence demonstrating knowledge of the
                      risk of potential abuse by the perpetrator to determine the appropriate
                      factor of mitigation.

               e.     Claims Calculus

       After the Settlement Trustee has assigned a Submitted Abuse Claim to a claim tier and
determined the appropriate Point Scaling Factors to apply to the Claim, the total points to be
assigned to the Submitted Abuse Claim are to be determined as the product of the Base Points of
the Claim and the Point Scaling Factors applied to the Claim. In no event can a Submitted
Abuse Claim’s point value exceed the Maximum Points value for the Claim’s assigned tier.

        By way of example, if a Submitted Abuse Claim is determined by the Settlement Trustee
to be a tier 1 claim with a Base Point value of 600,000, with a Point Scaling Factor of 1.5 for the
nature and circumstances of the abuse, and a mitigating point scaling factor of 0.75, and no other
Point Scaling Factors, the number of points assigned to the Claim would be 675,000 points
calculated as 600,000 X 1.5 X 0.75 = 675,000. As a further example, if, in addition to the above
Point Scaling Factors, the same Submitted Abuse Claim had an additional aggravating Point
Scaling Factor of 2.0 on account of the alleged abuser’s profile, the points assigned to the Abuse
Claim would be twice as much, namely 1,350,000 (600,000 x 1.5 x .75 x 2.0). If, on the other
hand, for example the Settlement Trustee believes the evidence provided for the Submitted
Abuse Claim was deliberately false or misleading, the Settlement Trustee will assign a mitigating
Point Scaling Factor of zero, in which case the Claim would be assigned a point value of zero.

       To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee
will multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above
example of a Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus
Scaling Factor is 1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x


                                              189
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 196 of 357




1/3). If instead the Trust Corpus Scaling Factor is one, the Submitted Abuse Claim would be
valued at $1,350,000. If the Settlement Trust corpus exceeds its expected value and the Trust
Corpus Scaling Factor is 1.5, except as otherwise provided herein with respect to Submitted
Abuse Claims litigated to final judgement in the tort system, the Submitted Abuse Claim would
be valued at $2,025,000 (1,350,000 x 1.5). In the other example above of a Submitted Abuse
Claim assigned a point value of zero, the Claim’s dollar value would be $0.

       5.      Payment of Settled Claims

               a.      Settled Claim Payment

        The Settlement Trustee shall evaluate each of the Submitted Abuse Claims in a timely
fashion. After a Submitted Abuse Claim becomes a Settled Claim, as described in Article VI of
the BSA Toggle Plan TDP, the Settlement Trust shall pay an initial distribution (“Initial
Distribution”) to the holder of such Settled Claim within 30 days of the Claim becoming a
Settled Claim and the Settlement Trust establishing the Initial Settlement Trust Corpus Scaling
Factor (as defined below).

               b.      Initial Distribution Payment Scaling Factor

        After analyzing the Submitted Abuse Claims and determining the number of Submitted
Abuse Claims and the likely, aggregate Proposed Claim Valuations for the Settled Claims and
value of the Settlement Trust Assets at that time, the Settlement Trustee and the STAC shall
determine, pursuant to the terms and conditions set forth in the Trust Agreement, the appropriate
initial Settlement Trust corpus scaling factor (the “Initial Settlement Trust Corpus Scaling
Factor”). For this purpose, the Settlement Trustee will calculate the Initial Settlement Trust
Corpus Scaling Factor as the ratio of the then available Settlement Trust Assets (accounting for
future Settlement Trust operating expenses) to the total points assigned to all Submitted Abuse
Claims (accounting for Future Abuse Claims). By way of example, if the available Settlement
Trust Assets are $1.5 billion and the Settlement Trustee calculates the total points assigned to all
Submitted Abuse Claims evaluated by the Settlement Trustee to be 4.5 billion, the Initial
Settlement Trust Corpus Scaling Factor would be one third, meaning that the cash payment value
of a point for initial payment purposes is $1.00 for every 3 points.

               c.      Payment of Initial Distribution

        The Settlement Trust will make an Initial Distribution to each holder of a Settled Claim
based on the Initial Settlement Trust Corpus Scaling Factor while at the same time maintaining
sufficient assets in the Settlement Trust for payment of operating expenses, additional Settled
Claims, and lawsuits against the Settlement Trust. With respect to Settled Claims that are
Insured Abuse Claims, the Settlement Trustee shall make such Initial Distribution (and any
further distributions) regardless of the status of any litigation seeking coverage from any
Insurance Companies.

               d.      Subsequent Payments

       As the Settlement Trust obtains additional assets through litigation or settlements with
Insurance Companies (or otherwise), or determines that amounts reserved for operating expenses

                                               190
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21     Page 197 of 357




can be reduced, the Settlement Trust’s corpus will increase and more funds will become
available for distribution to Abuse Claimants on account of Settled Claims. Consequently, every
six months after the payment of the Initial Distribution, the Settlement Trustee shall conduct an
evaluation of the total value of the Settlement Trust Assets then available for distribution, and the
aggregate points value of Settled Claims. In consultation with the STAC, the Settlement Trustee
will then determine when subsequent distributions (each a “Subsequent Distribution”) should be
made to Abuse Claimants on account of Settled Claims and at what additional factor, by
updating the Settlement Trust Corpus Scaling Factor (each additional factor, a “Subsequent
Settlement Trust Corpus Scaling Factor”). Holders of Abuse Claims that have not yet received
an Initial Distribution prior to the Settlement Trustee’s determination to make a Subsequent
Distribution shall receive as an Initial Distribution the value of their Claim multiplied by the
Initial Settlement Trust Corpus Scaling Factor plus any Subsequent Settlement Trust Corpus
Scaling Factor(s). By way of example, if a Settled Claim is assigned 900,000 points, and the
Settlement Trust has established an Initial Settlement Trust Corpus Scaling Factor of one third
and a Subsequent Settlement Trust Corpus Scaling Factor of one sixth before the Claim becomes
a Settled Claim, the Abuse Claimant holding such Claim will receive an initial payment of
$450,000, or the sum of the product of 900,000 x 1/3 ($300,000) plus the product of 900,000 x
1/6 ($150,000).

               e.      Release

        In order for a Submitted Abuse Claim to become a Settled Claim and for the relevant
Abuse Claimant to receive any payment from the Settlement Trust, the Abuse Claimant must
submit an executed form of release to be developed by the Settlement Trustee in consultation
with Reorganized BSA. Payments made by the Settlement Trust to the holder of a Settled Claim
pursuant to the process and procedures described herein shall be in full and complete satisfaction
of the Abuse Claimant’s Abuse Claim.

       6.      Tender of Insured Abuse Claims and Coverage Litigation with Insurers

               a.      Rights of Settlement           Trust   Against    Non-Settling     Insurance
                       Companies

        Pursuant to the Plan, the Settlement Trust will take assignment of the BSA’s rights under
the BSA Insurance Policies. For any Non-Tender Insured Abuse Claim that the Settlement
Trustee determines is a valid Abuse Claim pursuant to Article V of the BSA Toggle Plan TDP,
the Settlement Trustee shall tender each such Abuse Claim (including the Proposed Claim
Valuation)—along with all information related to the subject Abuse Claim gathered pursuant to
the BSA Toggle Plan TDP—to the applicable Insurance Company(ies) for review and coverage
determination prior to sending the relevant Abuse Claimant his or her Valid Claim Notice. The
applicable Insurance Company will have 60 days to review each Non-Tender Insured Abuse
Claim tendered to it by the Settlement Trust under this section and provide written notice to the
Settlement Trust of whether it will cover, in whole or in part, the Proposed Claim Valuation of a
particular Non-Tender Insured Abuse Claim or decline to provide coverage of such Abuse Claim
(a “Coverage Determination Notice”). If an Insurance Company denies coverage, the Coverage
Determination Notice must provide an explanation of the reason for the denial.



                                               191
           Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 198 of 357




               b.     Reimbursement of Insured Abuse Claims

        For each Non-Tender Insured Abuse Claims that an Insurance Company agrees to cover
pursuant to a Coverage Determination Notice, the Insurance Company shall reimburse the
Settlement Trust for its share of the amount of the Proposed Claim Valuation for such claim,
applying an assumed Settlement Trust Corpus Scaling Factor of one (1), within 30 days of such
Abuse Claim becoming a Settled Claim. The decision by an Insurance Company to cover its
share of a Non-Tender Insured Abuse Claim Proposed Valuation Amount shall be deemed to be
a compromise of a disputed claim and shall not have any collateral estoppel or res judicata effect
for any future claim, nor shall it be deemed to be an admission with respect to coverage.

               c.     Coverage Disputes

         For Insured Abuse Claims where an Insurance Company declines to cover, the Settlement
Trust will have the right to pursue the Insurance Company in coverage litigation for the
Insurance Company’s share of the Proposed Claim Valuation or judgment or settlement amount,
as applicable. The Settlement Trust will have the right to bring such coverage actions in one or
more individual or consolidated actions. For purposes of this section, the dollar value of
disputed Insured Abuse Claims shall be calculated based on an assumed Trust Corpus Scaling
Factor of one (1). The Settlement Trust shall also have the option to negotiate a settlement of
coverage issues with each Insurance Company to obtain the benefit of insurance coverage under
any BSA Insurance Policy. All amounts recovered by the Settlement Trustee through coverage
litigation or settlements shall flow into the corpus of the Settlement Trust for distribution or
payment of Settlement Trust operating expenses, including payment of Abuse Claims, in
accordance with the Trust Agreement and the BSA Toggle Plan TDP.

               d.     Rights of Insurance Companies

        Nothing in the BSA Toggle Plan TDP (a) shall affect, impair, or prejudice the rights and
defenses of the Insurance Companies in any manner; (b) shall in any way operate to, or have the
effect of, impairing or having any res judicata, collateral estoppel, or other preclusive effect on
any party’s legal, equitable, or contractual rights or obligations under any BSA Insurance Policy
in any respect; or (c) shall otherwise determine the applicability or non-applicability of any
provision of any BSA Insurance Policy and any such rights and obligations shall be determined
under BSA Insurance Policies and applicable law. Additionally, any action by the Settlement
Trust against any Insurance Company may be brought in a court of competent jurisdiction other
than the Bankruptcy Court; provided, however, that nothing herein waives any right of the
Settlement Trust to elect arbitration to the extent the relevant BSA Insurance Policy provides for
such.

               e.     Results of Negotiation or Litigation

        If the Settlement Trustee obtains a settlement or final judgment against an Insurance
Company, the proceeds from such judgment, will flow into the Settlement Trust corpus. To the
extent a deductible is owed to the Insurance Company in order for the Settlement Trust to obtain
the insurance proceeds from a final judgment or settlement, any such deductible shall be
submitted to the Settlement Trust as an Indirect Abuse Claim.


                                              192
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 199 of 357




       7.      Indirect Claims

        An Indirect Abuse Claim asserted against the Settlement Trust shall be reviewed by the
Settlement Trustee and treated as valid and paid by the Settlement Trust pursuant to the
distribution methodology set forth in the BSA Toggle Plan TDP if (a) such Indirect Abuse Claim
satisfied the requirements of the Bar Date, and is not otherwise disallowed by section 502(e) of
the Bankruptcy Code (subject to the right of the holder of the Indirect Abuse Claim to seek
reconsideration under section 502(j) of the Bankruptcy Code) or subordinated under section
509(c) of the Bankruptcy Code, and (b) the holder of the Indirect Abuse Claim establishes to the
satisfaction of the Settlement Trustee that (i) the holder has paid the liability and obligation of
the Settlement Trust to the individual claimant to whom the Settlement Trust would otherwise
have had a liability or obligation under the BSA Toggle Plan TDP (and which has not been paid
by the Settlement Trust), (ii) the Settlement Trust and Protected Parties are forever and fully
released from all liability related thereto, and (iii) the Indirect Abuse Claim is not otherwise
barred by a statute of limitations or repose or by other applicable law.

               f.     Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any Direct Abuse Claim that
might be subsequently asserted against the Settlement Trust.

       8.      Tort System Alternative

               a.     Exhaustion of Trust Distribution and Reconsideration Procedures

       If an Abuse Claimant has appealed a Claim Notice through the reconsideration process
described in Section 5.6 of the BSA Toggle Plan TDP and the Abuse Claimant disagrees with the
Settlement Trustee’s final determination regarding the validity or valuation of the subject
Submitted Abuse Claim, the Abuse Claimant may file a lawsuit against the Settlement Trust for
reconsideration of his or her Submitted Abuse Claim in any court of competent jurisdiction. An
Abuse Claimant that elects to file a lawsuit under this provision forfeits any Proposed Claim
Valuation offered by the Settlement Trust, and recovery, if any, is limited to settlement or
judgment from such lawsuit as provided in the BSA Toggle Plan TDP.

               b.     Tender to Insurance Company

       If an Abuse Claimant elects to file suit against the Settlement Trust as provided herein,
the Settlement Trustee shall determine, based on the Trust Claim Submission and any other
information obtained in connection with that submission, whether any Insurance Company
issued coverage that is available to respond to the lawsuit (an “Insured Lawsuit”). The
Settlement Trustee may determine that there are multiple Insurance Companies that have
responsibility for an Insured Lawsuit. The Settlement Trustee shall tender any Insured Lawsuit
to each Insurance Company from whom the Settlement Trustee determines insurance coverage
may be available.




                                              193
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 200 of 357




               c.      Acceptance of Tender

      An Insurance Company shall have 60 days to determine whether to accept an Insured
Lawsuit that is tendered to it.

               d.      Limit on Settlement Trust Liability

        An Abuse Claimant who pursues the Settlement Trust in the tort system shall not be able
to receive from the Settlement Trust more than the dollar value of a Settled Claim that is
assigned the Maximum Points in the applicable tier set forth in the Claims Matrix assuming a
Trust Corpus Scaling Factor of one. By way of example, for an Abuse Claimant asserting tier 1
abuse, the maximum damages amount that the Abuse Claimant is allowed to sue the Settlement
Trust for in the relevant tort system is $2,700,000, or 2,700,000 (the Maximum Points in tier 1)
points multiplied by an assumed Trust Corpus Scaling Factor of one.

               e.      Parties to Lawsuit

        Any lawsuit commenced under Section 10.1 of the BSA Toggle Plan TDP must be filed
by the Abuse Claimant in his or her own right and name and not as a member or representative
of a class, and no such lawsuit may be consolidated with any other lawsuit. The potential parties
that may be defendants in the lawsuit shall be limited to the Settlement Trust; an Abuse Claimant
may not sue any of the Protected Parties or Non-Settling Insurance Companies.

               f.      Defenses

        All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors, except as otherwise provided in the Plan) shall be available to both
sides at trial; however, for any Uninsured Abuse Claim or any Insured Abuse Claim where no
Insurance Company has agreed to provide a defense, the Settlement Trust may waive any
defense and/or concede any issue of fact or law. In cases where an Insurance Company has
agreed to provide a defense, such Insurance Company retains all liability defenses.

               g.      Costs

       Each party’s costs of litigation shall be borne by that party. An Abuse Claimant may not
seek costs or expenses in the lawsuit filed against the Settlement Trust.

               h.      Settlement or Final Judgment

       The defending Insurance Company or, if no Insurance Company is defending, the
Settlement Trust, is authorized to settle any lawsuit by an Abuse Claimant for an amount it
determines appropriate in light of the circumstances of the case, subject to the limitations that the
Settlement Trust or Insurance Company may not settle any claim for an amount that exceeds the
amount that exceeds its potential liability for that Abuse Claim pursuant to Section 10.4 of the
BSA Toggle Plan TDP.




                                               194
            Case 20-10343-LSS        Doc 4108       Filed 05/16/21   Page 201 of 357




               i.     Payment of Judgments by the Settlement Trust

        If and when an Abuse Claimant obtains a final judgment or settlement against the
Settlement Trust in the tort system, such judgment amount shall be treated for purposes of
distribution under the BSA Toggle Plan TDP as the Abuse Claimant’s Settled Claim points
amount. Within 30 days of executing the release as set forth in Section 7.5 of the BSA Toggle
Plan TDP, the Abuse Claimant shall receive an Initial Distribution (based on the Initial
Settlement Trust Corpus Scaling Factor and any Subsequent Settlement Trust Corpus Scaling
Factor in effect at such time) from the Settlement Trust. Thereafter, the Abuse Claimant shall
receive any Subsequent Distributions based on any Subsequent Settlement Trust Corpus Scaling
Factor(s) as determined by the Settlement Trust. Under no circumstances shall the Settlement
Trust pay interest under any statute on any judgments obtained by an Abuse Claimant in the tort
system. Insurance Companies that choose to defend a lawsuit against the Settlement Trust shall
pay the full amount of any judgment or settlement achieved by the Abuse Claimant to the
Settlement Trust for distribution through the BSA Toggle Plan TDP.

       9.      Miscellaneous Provisions

               a.     Non-Binding Effect of Settlement Trust and/or Litigation Outcome

       Notwithstanding any other provision of the BSA Toggle Plan TDP, a decision by the
Settlement Trust to pay or not to pay any Submitted Abuse Claim shall not be used in, be
admissible as evidence in, binding in, or have any res judicata, collateral estoppel, or other
preclusive effect in any lawsuit or other proceeding against any other entity other than the
Settlement Trust. Notwithstanding any other provision of the BSA Toggle Plan TDP, the
outcome of litigation against the Debtors by the holder of an Indirect Abuse Claim shall not be
used in, be admissible as evidence in, binding in or have any other preclusive effect in
connection with the Settlement Trust’s resolution or valuation of an Indirect Abuse Claim.

               b.     Amendments

        Except as otherwise provided in the Trust Distribution Procedures, the Settlement Trustee
may not amend, modify, delete, or add to any provisions of the BSA Toggle Plan TDP, without
the written consent of the STAC. Nothing in the Trust Distribution Procedures is intended to
preclude the STAC from proposing to the Settlement Trustee, in writing, amendments to the
BSA Toggle Plan TDP. Notwithstanding the foregoing, the Settlement Trustee shall not have the
ability to enter into any amendment that abridges, limits or narrows the rights of Insurance
Companies under Article IV of the BSA Toggle Plan TDP.

               c.     Severability

        Should any provision contained in the BSA Toggle Plan TDP be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the BSA Toggle Plan TDP. Should any provision
contained in the BSA Toggle Plan TDP be determined to be inconsistent with or contrary to
Debtors’ obligations to any Insurance Company providing Insurance Coverage to the Debtors in
respect of claims for personal injury for which the Debtors have legal responsibility, the
Settlement Trustee, with the consent of the STAC, may amend the BSA Toggle Plan TDP and/or

                                              195
              Case 20-10343-LSS                 Doc 4108           Filed 05/16/21          Page 202 of 357




the Trust Agreement to make the provisions of either or both documents consistent with the
duties and obligations of the Debtors to said Insurance Company.

                    d.        Governing Law

       Administration of the BSA Toggle Plan TDP shall be governed by, and construed in
accordance with, the laws of the State of Delaware. The law governing litigation in the tort
system shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as
described in Article X of the BSA Toggle Plan TDP.

     ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS

        Before voting to accept or reject the Plan, each holder of a Claim entitled to vote should
carefully review the Plan. All descriptions of the Plan set forth in this Disclosure Statement are
subject to the terms and provisions of the Plan.

A.        Voting Summary and Deadline62

        The Bankruptcy Court entered an order in these Chapter 11 Cases [D.I. [●]] (the
“Solicitation Procedures Order”) that, among other things, approved certain procedures
governing the solicitation of votes to accept or reject the Plan from holders of Claims against the
Debtors, including setting the deadline for voting, specifying which holders of Claims are
eligible to receive Ballots to vote on the Plan, and establishing other voting and tabulation
procedures attached to the Solicitation Procedures Order as Exhibit 1 (the “Solicitation
Procedures”).

     THE SOLICITATION PROCEDURES ORDER IS HEREBY INCORPORATED
BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ
THE SOLICITATION PROCEDURES ORDER, THE SOLICITATION PROCEDURES,
THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS ATTACHED
TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH
IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION
DEADLINES.

        The Plan, though proposed jointly and consolidated for purposes of making distributions
to holders of Claims under the Plan, constitutes a separate Plan proposed by each Debtor.
Therefore, the classifications set forth in the Plan apply separately with respect to each Plan
proposed by, and the Claims against and Interests in, each Debtor. Your vote will count as votes
for or against, as applicable, each Plan proposed by each Debtor.

Voting Classes:            The Debtors are soliciting votes to accept or reject the Plan from the holders
                           of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9.
Voting Record              The Voting Record Date is May 19, 2021. Only holders in the Voting
Date:                      Classes as of this date will be entitled to vote to accept or reject the Plan.

62   Capitalized terms used in this Article VIII and not otherwise defined herein or in the Plan shall have the meanings ascribed
     to such terms in the Solicitation Procedures Motion, Solicitation Procedures Order, or Solicitation Procedures, as applicable.


                                                             196
          Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 203 of 357




                    The Debtors reserve the right to set a later Voting Record Date if the
                    Debtors decide to extend the Voting Deadline.
Voting Deadline;    The Voting Deadline is July 30, 2021 at 4:00 p.m. (Eastern Time), unless
Extension:          the Debtors in their sole discretion extend the date by which Ballots will be
                    accepted. If the Voting Deadline is extended, the term “Voting Deadline”
                    will mean the time and date that is designated. Any extension of the Voting
                    Deadline will be followed as promptly as practicable by notice of the
                    extension.
Solicitation        If you are a holder of a Claim in the Voting Classes, you should deliver a
Procedures:         properly completed Ballot to the Solicitation Agent. Ballots must be
                    received by the Solicitation Agent on or before the Voting Deadline. To be
                    counted as a vote to accept or reject the Plan, each Ballot must be properly
                    executed, completed, and delivered by (1) the electronic Ballot submission
                    platform on the Solicitation Agent’s website (the “E-Ballot Platform”), (2)
                    mail, (3) overnight delivery, or (4) personal delivery, so that it is actually
                    received, in each case, by the Solicitation Agent no later than the Voting
                    Deadline. Specifically, each Ballot must be returned through the E-Ballot
                    Platform by July 30, 2021 at 4:00 p.m. (Eastern Time), by mail using the
                    envelope included in the Solicitation Package, as applicable, or by overnight
                    or personal delivery to the following address: Boy Scouts of America Ballot
                    Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
                    Woodland Hills, CA 91367.
Revocation or       After the Voting Deadline, no Ballot may be withdrawn or modified without
Withdrawal of       the prior written consent of the Debtors; provided, that prior to the Voting
Ballots:            Deadline, a voter may withdraw a valid Ballot by delivering a written notice
                    of withdrawal to the Solicitation Agent. The withdrawal must be signed by
                    the party who signed the Ballot, and the Debtors reserve the right to contest
                    any withdrawals.
Solicitation        The Debtors have retained Omni Agent Solutions as the Solicitation Agent
Agent:              in connection with the solicitation of votes on the Plan. Deliveries of
                    Ballots should be directed to Omni Agent Solutions as set forth herein or
                    pursuant to the instructions contained in the Ballots.


        The following instructions for voting to accept or reject the Plan, together with the
instructions contained in the Ballot and the Solicitation Procedures, constitute the voting
instructions. Only holders of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 (the “Voting
Classes”) as of the Voting Record Date are entitled to vote on the Plan. To vote, you, or in the
case of certain holders of Direct Abuse Claims, your attorney, must fill out and sign the Ballot
enclosed in the Solicitation Package (as defined below).




                                             197
            Case 20-10343-LSS         Doc 4108     Filed 05/16/21   Page 204 of 357




B.     Solicitation Procedures

       1.      Vote Required for Acceptance by a Class of Claims

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims
or interests is determined by calculating the amount and, if a class of claims, the number, of
claims and interests voting to accept, as a percentage of the allowed claims or interests, as
applicable, that have voted. Acceptance by a class of claims requires an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted.

       2.      Solicitation Package

       The package of materials (the “Solicitation Package”) sent to the Voting Classes
contains:

               (a)    a cover letter describing the contents of the Solicitation Package and
                      instructions to obtain access, free of charge, to the Plan, the Disclosure
                      Statement,     and     the     Solicitation    Procedures     Order    via
                      https://omniagentsolutions.com/bsa-SAballots                            or
                      https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                      in the Voting Classes to vote to accept the Plan;

               (b)    the Notice of Hearing to Consider Confirmation of Amended Chapter 11
                      Plan of Reorganization for Boy Scouts of America and Delaware BSA,
                      LLC, substantially in the form annexed to the Solicitation Procedures
                      Order as Exhibit 3 (the “Confirmation Hearing Notice”);

               (c)    the Disclosure Statement with all exhibits, including the Plan and all
                      exhibits (to the extent such exhibits are filed with the Bankruptcy Court
                      before the Solicitation Date) via https://omniagentsolutions.com/bsa-
                      SAballots or https://omniagentsolutions.com/bsa-ballots;
               (d)    the Solicitation Procedures Order, including the Solicitation Procedures
                      and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                      https://omniagentsolutions.com/bsa-ballots;
               (e)    an appropriate form of Ballot with return instructions and a return
                      envelope, as applicable;
               (f)    if a party becomes a co-proponent of the Plan on or before the Solicitation
                      Date, solely for holders of Direct Abuse Claims, a letter from such
                      applicable proponents recommending that holders of Direct Abuse Claims
                      vote to accept the Plan, in the Debtors’ discretion; and
               (g)    any other materials ordered by the Bankruptcy Court to be included as part
                      of the Solicitation Package.


                                             198
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 205 of 357




         The Debtors have distributed the Solicitation Packages to holders of Claims in the Voting
Classes as of the Solicitation Date. In addition, the Plan, this Disclosure Statement, the
Solicitation Procedures Order, and, once they are filed, all exhibits to the three documents
(including the Plan Supplement) will be made available online at no charge at the website
maintained        by     the      Solicitation    Agent,      Omni      Agent       Solutions,     at
https://omniagentsolutions.com/bsa-SAballots or https://omniagentsolutions.com/bsa-ballots, and
all other contents of the Solicitation Package, including Ballots, shall be provided in paper
format, except as specifically provided in Section IV of the Solicitation Procedures with respect
to certain holders of Direct Abuse Claims. In addition, the Debtors will provide parties in
interest (at no charge) with a flash drive or paper format of the Plan and/or Disclosure Statement,
as well as any exhibits thereto, upon request to the Solicitation Agent by (1) calling the Debtors’
toll-free restructuring hotline at (866) 907-2721; (2) visiting the Debtors’ restructuring website at
https://omniagentsolutions.com/bsa; (3) writing to Boy Scouts of America Ballot Processing, c/o
Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367; or (4)
emailing BSAballots@omniagnt.com.
        If you are a holder of a Claim or represent a holder of a Direct Abuse Claim who is
entitled to vote on the Plan and you or your attorney did not receive a Ballot, received a damaged
Ballot, or lost your Ballot, please contact the Solicitation Agent by (1) emailing
BSAballots@omniagnt.com, (2) calling the Debtors’ toll-free restructuring hotline at (866) 907-
2721, or (3) writing to Boy Scouts of America, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367. Moreover, any holder of a Direct Abuse Claim
that receives the Solicitation Package materials via email in accordance with the communication
preferences indicated in such holder’s Proof of Claim but prefers to receive such materials by
mail may contact the Solicitation Agent to receive a mailed copy instead at no cost to such
holder.
        The Solicitation Procedures set forth a process by which known attorneys representing
holders of Direct Abuse Claims (collectively, the “Firms”), received copies of the Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and Client List. The Abuse
Claim Solicitation Notice notified the Firms of the two options proposed for soliciting votes on
the Plan in respect of Direct Abuse Claims, and the Debtors requested that each Firm voluntarily
return a completed Abuse Survivor Plan Solicitation Directive and confirmed Client List in order
to streamline and expedite the delivery of information to holders of Direct Abuse Claims and
ensure that holders of Direct Abuse Claims can make informed and meaningful decisions
regarding whether to accept or reject the Plan.
        Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm voluntarily
selected its preferred method for the Solicitation Agent to solicit votes on the Plan from its
clients who hold Direct Abuse Claims (collectively, the “Abuse Survivor Clients”) according to
one of the following proposed methods:
       a.      Master Ballot Solicitation Method. A Firm may direct the Solicitation Agent to
               serve the Firm with one Solicitation Package and one Master Ballot on which to
               record the votes of all of its Abuse Survivor Clients to accept or reject the Plan
               (the “Master Ballot Solicitation Method”) if the Firm certifies that (a) the Firm
               shall collect and record the votes of its Abuse Survivor Clients through customary
               and accepted practices (i.e., written communication, and that it has authority to


                                               199
               Case 20-10343-LSS                Doc 4108           Filed 05/16/21          Page 206 of 357




                    cast each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject
                    in each case to the requirements that the Firm comply with the voting procedures
                    and that each Abuse Survivor Client shall have indicated to the Firm his or her
                    informed decision on such vote), or (b) the Firm has the authority under
                    applicable law to vote to accept or reject the Plan on behalf of its Abuse Survivor
                    Clients (a valid power of attorney or other written documentation may be
                    requested by the Debtors, in their discretion). If it is the Firm’s customary and
                    accepted practice to collect and record authorizations or instructions from its
                    Abuse Survivor Clients by email, telephone, or other standard communication
                    methods, the Firm shall be authorized to follow such customary practices to
                    collect and record the votes of its Abuse Survivor Clients. Each Firm that selects
                    the Master Ballot Solicitation Method shall provide the Disclosure Statement, in
                    hard copy, flash drive, or electronic format, to its Abuse Survivor Clients. Any
                    Firm that elects the Master Ballot Solicitation Method must return the Master
                    Ballot to the Solicitation Agent so that it is received by the Voting Deadline.

          b.        Direct Solicitation Method. A Firm may direct the Solicitation Agent to solicit
                    votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
                    distributing a Solicitation Package (including a Ballot) directly to each of the
                    Firm’s Abuse Survivor Clients via email addressed to the email address specified
                    on the Firm’s Client List or, where no email address is specified for an Abuse
                    Survivor Client, via U.S. mail at the street address specified on the Firm’s Client
                    List (the “Direct Solicitation Method”).63 Under the Direct Solicitation Method,
                    each Abuse Survivor Client must return his or her completed Ballot to the
                    Solicitation Agent so that it is received by the Voting Deadline. For the
                    avoidance of doubt, the Debtors intend to solicit votes to accept or reject the
                    Plan from each holder of a Direct Abuse Claim who cannot be matched to a
                    Firm or who is not included in any Client List to be solicited via the Direct
                    Solicitation Method.

         If a Firm did not voluntarily return an Abuse Survivor Plan Solicitation Directive to the
Solicitation Agent, or otherwise did not select a solicitation method, the Debtors reserve the
right, subject to Bankruptcy Court authorization, to direct the Solicitation Agent to solicit votes
to accept or reject the Plan from the Firm’s Abuse Survivor Clients according to the Direct
Solicitation Method, using the communication preferences indicated in such Abuse Survivors’
Proofs of Claim. A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to
the extent such Firm has the requisite authority to do so under applicable law and completes a
certification of such authority in the manner set forth herein and on the Ballot that corresponds to
such Abuse Claim (a valid power of attorney may be requested by the Debtors, in their
discretion). Each Firm voting on behalf of more than one Abuse Survivor Client must complete
a Master Ballot, which shall set forth all of the votes cast by such Firm on behalf of all such
clients.

63   For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be emailed to holders
     of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor Proofs of Claim that the Debtors are
     authorized to communicate with these holders regarding their claims via email. Each holder of a Direct Abuse Claim who
     did not specifically authorize email communications on his or her Sexual Abuse Survivor Proof of Claim shall only be
     served a Solicitation Package by U.S. mail.


                                                             200
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 207 of 357




       3.      Solicitation Procedures, Ballots, and Voting Deadline

        If you are entitled to vote to accept or reject the Plan, one or more Ballot(s) has been
enclosed in your Solicitation Package for the purpose of voting on the Plan. Please vote and
return your Ballot(s) in accordance with the instructions accompanying your Ballot(s).

        You should carefully review (1) the Plan, (2) this Disclosure Statement, (3) the
Solicitation Procedures Order, (4) the Confirmation Hearing Notice, and (5) the detailed
instructions accompanying your Ballot prior to voting on the Plan.

        After carefully reviewing these materials, including the detailed instructions
accompanying your Ballot(s), please indicate your acceptance or rejection of the Plan by
completing the Ballot(s). All votes to accept or reject the Plan with respect to any Class of
Claims entitled to vote on the Plan must be cast by properly submitting the duly completed and
executed form of Ballot designated for such Class. Holders of Claims or their Firms (as
applicable) voting on the Plan should complete and sign the Ballot(s) in accordance with the
instructions thereon, being sure to check the appropriate box entitled “Accept (vote in favor of)
the Plan” or “Reject (vote against) the Plan.” In addition, if any holder of a Claim who does not
vote to accept the Plan elects not to grant the releases contained in Article X.J.4 of the Plan, then
it should check the appropriate box on its Ballot and follow the instructions contained in the
Ballot. Eligible holders of General Unsecured Claims and Direct Abuse Claims that wish to
make the optional elections for Convenience Class treatment or an Expedited Distribution, as
such elections are more fully described herein and in the Plan, must carefully follow the
instructions set forth in their Ballots. In order for your vote to be counted, you must complete
and return your Ballot(s) in accordance with the instructions accompanying your Ballot(s) on or
before the Voting Deadline. Each Ballot has been coded to reflect the Class of Claims it
represents. Accordingly, in voting to accept or reject the Plan, you must use only the coded
Ballot or Ballots sent to you.

        In order for the holder of a Claim in the Voting Class to have such holder’s Ballot
counted as a vote to accept or reject the Plan, such holder’s Ballot must be properly
completed, executed, and delivered by (1) the electronic Ballot submission platform on the
Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail, (3) overnight delivery, or
(4) personal delivery, so that such holder’s Ballot is actually received by the Solicitation
Agent on or before the Voting Deadline, i.e. July 30, 2021 at 4:00 p.m. prevailing Eastern
Time.

        Specifically, each Ballot must be returned through the E-Ballot Platform at (a)
https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim Ballots and Master
Ballots or (b) https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using
the envelope included in the Solicitation Package, as applicable, or by overnight or
personal delivery to the following address:
                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367


                                               201
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 208 of 357




     IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT
BE COUNTED UNLESS THE DEBTORS DETERMINE OTHERWISE.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A
CLAIM IN THE VOTING CLASSES BUT THAT DOES NOT CLEARLY INDICATE
AN ACCEPTANCE OR REJECTION OF THE PLAN, OR ANY BALLOT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN, WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     EACH HOLDER OF A CLAIM IN THE VOTING CLASSES MUST VOTE ALL
OF ITS CLAIMS WITHIN SUCH CLASS EITHER TO ACCEPT OR REJECT THE
PLAN AND MAY NOT SPLIT SUCH VOTES. BY SIGNING AND RETURNING A
BALLOT, EACH HOLDER OF A CLAIM IN THE VOTING CLASSES WILL CERTIFY
TO THE BANKRUPTCY COURT AND THE DEBTOR THAT NO OTHER BALLOTS
WITH RESPECT TO SUCH CLAIM HAVE BEEN SUBMITTED OR, IF ANY OTHER
BALLOTS HAVE BEEN SUBMITTED WITH RESPECT TO SUCH CLASS OF
CLAIMS, SUCH OTHER BALLOTS INDICATED THE SAME VOTE TO ACCEPT OR
REJECT THE PLAN. IF A HOLDER OF A CLAIM SUBMITS MORE THAN ONE
INCONSISTENT BALLOTS RECEIVED BY THE SOLICITATION AGENTON THE
SAME DAY, SUCH BALLOTS WILL NOT BE COUNTED FOR PURPOSES OF
ACCEPTING OR REJECTING THE PLAN.

     IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING
CLASSES FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON SUCH
HOLDER’S BALLOT AND THE ACCOMPANYING INSTRUCTIONS.

C.     Classes Entitled to Vote on the Plan

        Under the Bankruptcy Code, holders of Claims and Interests are not entitled to vote if
their contractual rights are unimpaired by the proposed plan or if they will receive no property
under the plan. Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are,
therefore, conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Holders of Interests in Class 10 shall not receive or retain property on
account of such interests and are, therefore, deemed to reject the Plan pursuant to section 1126(g)
of the Bankruptcy Code. Accordingly, no holders of Claims or Interests in such Classes shall be
entitled to vote to accept or reject the Plan.

       Each of Classes Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims),
Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct
Abuse Claims), and Class 9 (Indirect Abuse Claims) are Impaired and the holders of Claims in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8 and 9 are entitled to vote to accept or reject the Plan.

        If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote
and you will not receive a Solicitation Package, including a Ballot setting forth detailed voting
instructions. If your Claim is included in the Voting Classes, you should read your Ballot and


                                               202
            Case 20-10343-LSS        Doc 4108         Filed 05/16/21   Page 209 of 357




carefully follow the instructions included in the Ballot. Please use only the Ballot or Master
Ballot that accompanies this Disclosure Statement or the Ballot that the Debtors otherwise
provided to you.

       1.      Holders of Claims Entitled to Vote

        Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is
deemed to be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable,
and contractual rights to which such claim or equity interest entitles the holder thereof or
(2) notwithstanding any legal right to an accelerated payment of such claim or equity interest, the
plan (a) cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy or defaults of a kind that do not require cure), (b) reinstates the maturity of such
claim or equity interest as it existed before the default, (c) compensates the holder of such claim
or equity interest for any damages from such holder’s reasonable reliance on such legal right to
an accelerated payment, (d) if such claim or such interest arises from a failure to perform
nonmonetary obligations, other than a default arising from a failure to operate a nonresidential
real property lease, compensates the holder of such claim or such interest (other than the debtor
or an insider) for any actual pecuniary loss incurred by such holder as a result of such failure and
(e) does not otherwise alter the legal, equitable, or contractual rights to which such claim or
equity interest entitles the holder of such claim or equity interest.

       The following table sets forth a simplified summary of which Classes are entitled to vote
on the Plan and which are not and the voting status for each of the separate Classes of Claims
and Interests provided for in the Plan.

     Class                   Claim or Interest                          Entitled to Vote
        1         Other Priority Claims                          No—Presumed to Accept
        2         Other Secured Claims                           No—Presumed to Accept
       3A         2010 Credit Facility Claims                    Yes
       3B         2019 RCF Claims                                Yes
       4A         2010 Bond Claims                               Yes
       4B         2012 Bond Claims                               Yes
        5         Convenience Claims                             Yes
        6         General Unsecured Claims                       Yes
        7         Non-Abuse Litigation Claims                    Yes
        8         Direct Abuse Claims                            Yes
        9         Indirect Abuse Claims                          Yes
       10         Interests in Delaware BSA                      No—Deemed to Reject




                                                203
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 210 of 357




        In accordance with sections 1126 and 1129 of the Bankruptcy Code, the Voting Classes
are Impaired under the Plan and, to the extent Claims in the Voting Classes are deemed Allowed
or subject to the distributions under the Trust Distribution Procedures, the holders of such Claims
will receive distributions under the Plan. As a result, the holders of Claims in each of these
Classes are entitled to vote to accept or reject the Plan.

       Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Accordingly, no holders of Claims or Interests in such Classes shall be entitled to vote to
accept or reject the Plan.

        Accordingly, the Debtors are only soliciting votes on the Plan from holders of Claims, in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9. If your Claim or Interest is not included in the Voting
Classes, you are not entitled to vote and you will not receive a Solicitation Package or a Ballot.
If your Claim is included in the Voting Classes, you should read your Ballot and carefully follow
the instructions included in the Ballot. Please use only the Ballot that accompanies this
Disclosure Statement or the Ballot that the Debtors otherwise provided to you.

Holders of an Impaired Claim under the Plan are deemed to provide the releases contained
in Article X.J.4 of the Plan if they vote to accept the Plan, do not vote to accept or reject the
Plan, or reject the Plan but do not opt out of the release provision of the Plan. Holders of
an Impaired Claim may check box on their Ballot to opt out of the releases in Article X.J.4
of the Plan only if they vote to reject the Plan or abstain from voting on the Plan. Please be
advised that the Plan also contains injunction and exculpation provisions, certain of which
are set forth in the Ballot. If the Plan is confirmed by the Bankruptcy Court, these sections
will be binding on holders of an Impaired Claim whether or not they elect to opt out of the
releases in Article X.J.4 of the Plan by their Ballot. For a full description of these
provisions, see Article VI.O of this Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

        If you have filed a Proof of Claim that is subject to an objection, other than a “reclassify”
or “reduce and allow” objection, that is filed with the Bankruptcy Court on or before the
Solicitation Date (a “Disputed Claim”), you are not entitled to vote on the Plan. If you seek to
challenge the disallowance or estimation of your Disputed Claim for voting purposes, you must
file with the Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a),
temporarily allowing such Claim for purposes of voting to accept or reject the Plan (a “Rule
3018(a) Motion”). As set forth in the Confirmation Hearing Notice and the Solicitation
Procedures, any Rule 3018(a) Motion shall be filed with the Bankruptcy Court and served
on the Debtors on or before June 17, 2021. If a holder of a Disputed Claim files a timely
Rule 3018(a) Motion, such holder’s Ballot shall not be counted unless a Resolution Event
occurs with respect to such Disputed Claim on or prior to July 30, 2021. For the avoidance
of doubt, any Claim that is subject to an objection after the Solicitation Date shall be deemed
temporarily allowed solely for voting purposes in accordance with the Solicitation Procedures,
without further action by the Debtors or the holder of the Claim, and without further order of the
Bankruptcy Court, unless the Debtors and claimant agree to other treatment for voting purposes
or the Bankruptcy Court orders otherwise.



                                               204
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 211 of 357




        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to
section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code. The Solicitation Procedures also set
forth assumptions and procedures for determining the amount of Claims that each creditor is
entitled to vote in these Chapter 11 Cases and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under
a plan votes to accept such plan, unless the plan is being confirmed under the “cramdown”
provisions of section 1129(b) of the Bankruptcy Code. Section 1129(b) permits confirmation of
a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests
votes to accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy
court if it does not “discriminate unfairly” and is “fair and equitable” with respect to each
nonaccepting class.

D.     Certain Factors to Be Considered Prior to Voting

       There are a variety of factors that all holders of Interests entitled to vote on the Plan
should consider prior to voting to accept or reject the Plan. These factors, which may impact
recoveries under the Plan, include the following:

       1.      unless otherwise specifically indicated, the financial information contained in this
               Disclosure Statement has not been audited and is based on an analysis of data
               available at the time of the preparation of the Plan and this Disclosure Statement;

       2.      although the Debtors believe that the Plan complies with all applicable provisions
               of the Bankruptcy Code, the Debtors can neither assure such compliance nor that
               the Bankruptcy Court will confirm the Plan;

       3.      the Debtors may request Confirmation without the acceptance of all Impaired
               Classes entitled to vote in accordance with section 1129(b) of the Bankruptcy
               Code; and

       4.      any delays of either Confirmation or the occurrence of the Effective Date could
               result in, among other things, increased Administrative Expense Claims and
               Professional Fee Claims.

        Additionally, the Plan may be modified to include one or more settlements pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. While these factors, including the
incorporation of any settlements, could affect distributions available to holders of Allowed
Claims or Abuse Claims under the Plan, the occurrence or impact of such factors will not
necessarily affect the validity of the vote of the Voting Classes or necessarily require a re-
solicitation of the votes of holders of Claims in the Voting Classes.

       For a further discussion of risk factors, please refer to Article X of this Disclosure
Statement, entitled “Risk Factors.”

                                               205
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21    Page 212 of 357




                  ARTICLE IX. CONFIRMATION PROCEDURES

A.     Hearing on Plan Confirmation

        Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, shall
hold a hearing to confirm a plan of reorganization. The Confirmation Hearing pursuant to
section 1128 of the Bankruptcy Code will be held on August 30, 2021, before the Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, in the
United States Bankruptcy Court for the District of Delaware, located at 824 North Market Street,
6th Floor, Wilmington, Delaware. The Confirmation Hearing may be continued from time to
time without further notice other than an adjournment announced in open court or a notice of
adjournment filed with the Bankruptcy Court and served on those parties who have requested
notice under Bankruptcy Rule 2002 and the Entities who have filed an objection to the Plan, if
any, without further notice to parties in interest. The Bankruptcy Court, in its discretion and
prior to the Confirmation Hearing, may put in place additional procedures governing the
Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan may be
modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to parties in interest.

       Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection to Confirmation of the Plan must: (i) be made in
writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim or Interest of such party; (iii) state with particularity the legal and factual basis and nature
of any objection to the Plan and include any evidentiary support therefor; and (iv) be filed with
the Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801
together with proof of service on or before the Plan Objection Deadline (July 30, 2021 at 4:00
p.m. (Eastern Time)), and served so as to be actually received by the notice parties set forth in
the Confirmation Hearing Notice before the Plan Objection Deadline, which service may be
through the CM/ECF system, with courtesy copies by email.

B.     Requirements for Confirmation of the Plan

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section
1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that the
Plan is (A) accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected
or deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is
“fair and equitable” as to such Class; (B) in the “best interests” of the holders of Claims and
Interests impaired under the Plan; and (C) feasible.

C.     Acceptance by an Impaired Class

        The Bankruptcy Code requires, as a condition to confirmation, that each class of claims
or interests that is impaired under a plan of reorganization, accept the plan. A class that is not
“impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such class is not required. As stated above, the Voting Classes are
Impaired Classes and are comprised of the holders of Claims in Class 3A, Class 3B, Class 4A,
Class 4B, Class 5, Class 6, Class 7, Class 8, and Class 9. Section 1126(c) of the Bankruptcy


                                               206
              Case 20-10343-LSS                  Doc 4108           Filed 05/16/21          Page 213 of 357




Code defines acceptance of a plan by a class of impaired claims as an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted. Thus, the Voting Classes described herein will have voted to accept the Plan only if one-
half of the holders of Allowed Claims and Abuse Claims, as applicable, with at least two-thirds
of the total dollar amount of the Allowed Claims and Abuse Claims, as applicable, vote on the
Plan to accept.

     AS EXPLAINED IN ARTICLE VI.G OF THIS DISCLOSURE STATEMENT,
THE BANKRUPTCY CODE CONTAINS PROVISIONS FOR CONFIRMATION OF A
PLAN EVEN IF IT IS NOT ACCEPTED BY ALL CLASSES. THESE SO-CALLED
“CRAMDOWN” PROVISIONS ARE SET FORTH IN SECTION 1129(b) OF THE
BANKRUPTCY CODE, WHICH PROVIDES THAT A PLAN OF REORGANIZATION
CAN BE CONFIRMED EVEN IF IT HAS NOT BEEN ACCEPTED BY ALL IMPAIRED
CLASSES OF CLAIMS AND INTERESTS AS LONG AS AT LEAST ONE IMPAIRED
CLASS OF NON-INSIDER CLAIMS HAS VOTED TO ACCEPT THE PLAN.

D.        Best Interests of Creditors / Liquidation Analysis

        Section 1112(c) of the Bankruptcy Code provides that non-profit Entities such as the
Debtors, cannot have their chapter 11 cases converted into chapter 7 cases involuntarily.64 A
liquidation under chapter 7 of the Bankruptcy Code is—unlike in the context of for-profit
debtors—a path that can be chosen only by the non-profit debtor. Because the Chapter 11 Cases
could not be involuntarily converted to a chapter 7 liquidation, the Debtors submit they are not
required to satisfy the requirements of section 1129(a)(7) in connection with Confirmation of the
Plan.

        Although the Debtors do not believe they are required to satisfy the “best interests of
creditors” test embodied in section 1129(a)(7), the Debtors do believe a liquidation analysis will
be helpful to holders of Claims as they evaluate their proposed treatment under the Plan.
Accordingly, the Debtors are providing the Liquidation Analysis attached as Exhibit B hereto.

       Exhibit B to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities.
The second section provides a similar analysis in relation to the Local Councils. Although the
Debtors do not believe they are required to satisfy the best-interests test as it relates to the Local
Councils, the Debtors have consented to including this analysis to address objections to the
Disclosure Statement asserted by the TCC and others.

       The Debtors’ submission of the Liquidation Analysis shall not be construed as or deemed
to constitute a waiver or admission of any kind. The Debtors reserve all rights to oppose the
applicability of the best interests test in the Chapter 11 Cases.



64   11 U.S.C. § 1112(c) (“The court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the debtor
     is a farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the debtor requests such
     conversion.”).


                                                              207
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 214 of 357




        The Liquidation Analysis considers whether holders of Impaired Claims will receive or
retain under the Plan property of a value, as of the Effective Date, that is not less than the value
such Holder would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code. Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019
RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired
under the Plan.

        To calculate the probable distribution to holders of each Impaired Class of Claims and
interests if the Debtors were liquidated under chapter 7, the Bankruptcy Court must first
determine the aggregate dollar amount that would be generated from the Debtors’ assets if the
Debtors were in cases under chapter 7 of the Bankruptcy Code. This “liquidation value” would
consist primarily of the proceeds from a sale of the Debtors’ assets by a chapter 7 trustee.

        The amount of liquidation value available to unsecured creditors and interest holders
would be reduced by the Claims of any Secured creditors to the extent of the value of their
collateral, by the costs and expenses of liquidation, and by other administrative expenses and
costs of both the chapter 7 cases and the Chapter 11 Cases. Costs of liquidation under chapter 7
of the Bankruptcy Code would include the compensation of a trustee, as well as of counsel and
other professionals retained by the trustee, asset disposition expenses, all unpaid expenses
incurred by the Debtors in the Chapter 11 Cases (such as compensation of attorneys, financial
advisors, and accountants) that are allowed in the chapter 7 cases, litigation costs, and any
Claims arising from the operations of the Debtors during the pendency of the Chapter 11 Cases.

        Once the Bankruptcy Court ascertains the recoveries in liquidation of Secured creditors
and priority claimants, if any, it must determine the probable distribution to general unsecured
creditors and equity security holders from the remaining available proceeds in liquidation. If
such probable distribution has a value greater than the distributions to be received by such
creditors and equity security holders under the plan, then the plan is not in the best interests of
creditors and equity security holders.

       Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B
(2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired
under the Plan. If the Debtors were liquidated under chapter 7 of the Bankruptcy Code, holders
of Convenience Claims (Class 5), General Unsecured Claims (Class 6), and Abuse Claims
(Classes 8 and 9) would receive lesser distributions than under the Plan, as explained in detail in
the Liquidation Analysis. In addition, holders of Claims in all other Classes will receive at least
as much under the Plan as they would in a liquidation and, moreover, the Plan provides much
more certain, efficient, and timely recoveries to holders of these Claims.

        The following chart reflects the estimated recoveries under a hypothetical chapter 7
liquidation as compared to the recoveries under the Global Resolution Plan and the BSA Toggle
Plan:



                                               208
                  Case 20-10343-LSS                Doc 4108           Filed 05/16/21          Page 215 of 357




     Class          Designation65          Estimated Amount66 and     Estimated Recovery in
                                      Approximate Percentage Recovery       Chapter 7
     1           Other Priority Claims Estimated Allowed Amount: Less Estimated Allowed
                                       than $0.1 million              Amount: $0.1 million

                                                Estimated Percentage Recovery:                     Estimated Percentage
                                                100%                                               Recovery: 100%
     2           Other Secured                  Estimated Amount: $0                               BSA Only:
                 Claims                                                                            Estimated Amount: $0
                                                Estimated Percentage Recovery:
                                                100%                                               Estimated Percentage
                                                                                                   Recovery: N/A

                                                                                                   BSA and Local
                                                                                                   Councils:
                                                                                                   Estimated Amount: $1.1
                                                                                                   billion67

                                                                                                   Estimated Percentage
                                                                                                   Recovery: 100%
     3A          2010 Credit Facility           Estimated Amount: $80,762,060                      Estimated Amount:
                 Claims                                                                            $80,762,060
                                                Estimated Percentage Recovery:
                                                100%                                               Estimated Percentage
                                                                                                   Recovery: 100%
     3B          2019 RCF Claims                Estimated Amount: $61,542,720                      Estimated Amount:
                                                                                                   $61,542,720
                                                Estimated Percentage Recovery:
                                                100%                                               Estimated Percentage
                                                                                                   Recovery: 100%
     4A          2010 Bond Claims               Estimated Amount: $40,137,274                      Estimated Amount:
                                                                                                   $40,137,274
                                                Estimated Percentage Recovery:
                                                100%                                               Estimated Percentage
                                                                                                   Recovery: 100%

65       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.
66       Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best estimates
         of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions. The actual
         amounts of Allowed Claims may differ significantly from these estimates should one or more underlying assumptions prove
         to be incorrect. Such differences may adversely affect the percentage of recovery to holders of Allowed Claims under the
         Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain assumptions, the realization of
         which are beyond the Debtors’ control.
67       Represents the PBGC claim related to pension termination, a portion of which is assumed to be asserted as a secured claim
         against each and every member of the controlled group not currently in bankruptcy and result in a full recovery against both
         the secured and unsecured portion.


                                                                209
                  Case 20-10343-LSS                Doc 4108           Filed 05/16/21         Page 216 of 357




     Class          Designation65        Estimated Amount66 and        Estimated Recovery in
                                    Approximate Percentage Recovery            Chapter 7
     4B          2012 Bond Claims    Estimated Amount: $145,662,101    Estimated Amount:
                                                                       $145,662,101
                                     Estimated Percentage Recovery:
                                     100%                              Estimated Percentage
                                                                       Recovery: 100%
     5           Convenience Claims Estimated Amount: $2.3 million –   Claims are included in
                                     $2.9 million                      General Unsecured
                                                                       Claims in Class 6
                                     Estimated Percentage Recovery:
                                     100%
     6           General Unsecured   Estimated Amount: $26.5 million – Estimated Amount: $1.1
                 Claims              $33.5 million                     billion

                                               Estimated Percentage Recovery:    Estimated Percentage
                                               75 – 95%                          Recovery: 0.2%
     7           Non-Abuse                     Estimated Amount: Undetermined68 Estimated Amount:
                 Litigation Claims                                               Undetermined
                                               Estimated Percentage Recovery:
                                               100%                              Estimated Percentage
                                                                                 Recovery: 100%
     8           Direct Abuse                  Estimated Amount: $2.4 billion –  BSA Only:
                 Claims69                      $7.1 billion                      Estimated Amount: $2.4
                                                                                 billion – $7.1 billion
                                               Under the Global Resolution Plan:
                                               Estimated Percentage Recovery:    Estimated Percentage
                                               17 – 50% plus insurance rights,   Recovery: 0.1% – 0.5%73
                                               expected to yield up to 100%
                                               recovery70                        BSA and Local
                                                                                 Councils:
                                               Under the BSA Toggle Plan:        Estimated Amount: $2.4
                                               Estimated Percentage Recovery:    billion – $7.1 billion
                                               1 – 4% plus insurance rights,
                                               expected to have limited          Estimated Percentage
                                                         71
                                               recovery                          Recovery: 5% – 6%74

68       This class is comprised of approximately forty five wrongful death or personal injury claims as well as less than ten other
         litigation claims. None of these claims have been liquidated.
69       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
70       The following calculation was used to determine the percentage recovery range under the Global Resolution Plan: ($119.9
         million (BSA Settlement Contribution) plus $425 million (Local Counsel Contribution) plus $650 million (Hartford
         settlement amount)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range).
71       The following calculation was used to determine the percentage recovery range under the BSA Toggle Plan: $99.9 million
         (BSA Settlement Contribution) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). The BSA Settlement
         Contribution is assumed to be lower under the BSA Toggle Plan versus the Global Resolution Plan as BSA is assumed to
         have incurred more litigation and professional fees prior to Plan Confirmation.


                                                                210
                  Case 20-10343-LSS                 Doc 4108           Filed 05/16/21          Page 217 of 357




     Class          Designation65                  Estimated Amount66 and      Estimated Recovery in
                                               Approximate Percentage Recovery      Chapter 7

                                                Under the Expedited
                                                Distribution:72
                                                Estimated Amount: $1,500.00
     9           Indirect Abuse                 Under the Global Resolution Plan: Estimated Amount:
                 Claims75                       Estimated Amount: Unknown76       Unknown

                                                Estimated Percentage Recovery:                     Estimated Percentage
                                                N/A                                                Recovery: N/A

                                                Under the BSA Toggle Plan:
                                                Estimated Amount: Unknown

                                       Estimated Percentage Recovery:
                                       N/A
     10          Interests in Delaware Estimated Amount: N/A             [TBD]
                 BSA
                                       Estimated Percentage Recovery: 0%




73       Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s insurance policies as such recoveries
         are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance recoveries in such a
         scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of co-insured, non-debtors,
         including Local Councils, under those policies and because obtaining recoveries would likely require significant litigation.
74       Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s insurance policies as such recoveries
         are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance recoveries in such a
         scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of co-insured, non-debtors,
         including Local Councils, under those policies and because obtaining recoveries would likely require significant litigation.
72       Pursuant to Article III.B.10 of the Plan, under the Global Resolution Plan, each holder of a properly completed non-
         duplicative proof of claim asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final
         Order of the Bankruptcy Court to file a late claim may elect on his or her Ballot to receive an Expedited Distribution, in
         exchange for a full and final release in favor of the Debtors, the Related Non-Debtor Entities, the Local Councils,
         Contributing Chartered Organizations, and the Settling Insurance Companies, including Hartford. The Expedited
         Distribution does not apply if the Plan is confirmed as a BSA Toggle Plan. Under the Plan, “Expedited Distribution” means
         a one-time Cash payment from the Settlement Trust in the amount of $1,500.00, conditioned upon Confirmation of the Plan
         as a Global Settlement Plan.
75       Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
         reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
         bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
         nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
         indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
         insurance policy, program agreement or contract.
76       The Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under the Global Resolution Plan, BSA
         Toggle Plan, and hypothetical chapter 7 liquidation since they are unliquidated and contingent and subject to objection under
         section 502(e) of the Bankruptcy Code. However, to the extent the Indirect Abuse Claims become liquidated in the future,
         Indirect Abuse Claimants have the ability, pursuant to the Plan, to bring a claim for reconsideration under section 502(j) of
         the Bankruptcy Code and may be able to recover, on account of such claim, against the Settlement Trust assets.


                                                                 211
          Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 218 of 357




E.     Feasibility

        The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan of
reorganization is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the
Debtors have analyzed their ability to meet obligations under the Plan. The Debtors, with the
assistance of their advisors, have prepared projections for the calendar years 2021 through 2025,
including management’s assumptions related thereto, attached hereto as Exhibit C (the
“Financial Projections”). The Financial Projections assume that the Plan will be implemented in
accordance with its stated terms. The Debtors are unaware of any circumstances as of the date of
this Disclosure Statement that would require the re-forecasting of the Financial Projections due
to a material change in the Debtors’ prospects so long as the Effective Date occurs before
September 1, 2021. As reflected in the Financial Projections, the Debtors anticipate that they
will timely meet all of their collective obligations and will be financially viable after
Confirmation of the Plan. Accordingly, the Debtors believe that Confirmation is not likely to be
followed by liquidation or the need for further reorganization.

F.     Conditions Precedent to Confirmation of the Plan

       Confirmation of the Plan shall not occur unless the following conditions precedent have
been satisfied, or are otherwise waived, in accordance with Article IX.C of the Plan:

       1.      The Bankruptcy Court shall have entered the Disclosure Statement Order, in form
and substance reasonably acceptable to the Debtors, JPM, and the Creditors’ Committee;

       2.     The Debtors, JPM, and the Creditors’ Committee shall have approved of or
accepted the Confirmation Order in accordance with their respective consent rights under the
JPM / Creditors’ Committee Term Sheet, as incorporated by reference in Article I.D of the Plan;

       3.     The Bankruptcy Court shall have made such findings and determinations
regarding the Plan as shall enable the entry of the Confirmation Order and any other order in
conjunction therewith, in form and in form and substance acceptable to the Debtors. These
findings and determinations are designed, among other things, to ensure that the Injunctions,
Releases and Discharges set forth in Article X of the Plan shall be effective, binding and
enforceable and shall, among other things, provide that:

              a.      the Plan complies with all applicable provisions of the Bankruptcy Code,
                      including that the Plan was proposed in good faith and that the
                      Confirmation Order was not be procured by fraud;

              b.      the Channeling Injunction and the Insurance Entity Injunction (if the Plan
                      is Confirmed as a Global Resolution Plan) are to be implemented in
                      connection with the Settlement Trust and shall be in full force and effect
                      on the Effective Date;

              c.      upon the Effective Date, the Settlement Trust shall assume the liabilities of
                      the Protected Parties with respect to Abuse Claims and have exclusive
                      authority as of the Effective Date to satisfy or defend such Abuse Claims;

                                              212
Case 20-10343-LSS    Doc 4108        Filed 05/16/21   Page 219 of 357




   d.   the Settlement Trust will be funded with the Settlement Trust Assets;

   e.   the Settlement Trust will use the Settlement Trust Assets to resolve Abuse
        Claims;

   f.   the terms of the Discharge Injunction, the Channeling Injunction, the
        Release Injunctions, and the Insurance Entity Injunction (if the Plan is
        Confirmed as a Global Resolution Plan), including any provisions barring
        actions against third parties, are set out in conspicuous language in the
        Plan and in the Disclosure Statement;

   g.   the Future Claimants’ Representative was appointed by the Bankruptcy
        Court as part of the proceedings leading to the issuance of the Channeling
        Injunction and the Insurance Entity Injunction (if the Plan is Confirmed as
        a Global Resolution Plan) for the purpose of, among other things,
        protecting the rights of persons who might subsequently assert Abuse
        Claims of the kind that are addressed in the Channeling Injunction (if the
        Plan is Confirmed as a Global Resolution Plan) and the Insurance Entity
        Injunction, which will be transferred to and assumed by the Settlement
        Trust;

   h.   the Plan complies with section 105(a) of the Bankruptcy Code to the
        extent applicable;

   i.   the Injunctions are essential to the Plan and the Debtors’ reorganization
        efforts;

   j.   the Bankruptcy Code authorizes the Insurance Assignment
        notwithstanding any terms of the Insurance Policies, the Insurance
        Settlement Agreements, or provisions of applicable non-bankruptcy law
        that any Insurance Company may otherwise argue prohibit the Insurance
        Assignment;

   k.   the Insurance Settlement Agreements are approved, and any Insurance
        Company that has contributed funds, proceeds or other consideration to or
        for the benefit of the Settlement Trust pursuant to an Insurance Settlement
        Agreement is designated as a Settling Insurance Company;

   l.   if the Plan is sought to be Confirmed as a Global Resolution Plan, the
        Abuse Claims Settlement represents a sound exercise of the Debtors’
        business judgment, is in the best interest of the Debtors’ Estates, complies
        with section 1123 of the Bankruptcy Code, and is approved pursuant to
        section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

   m.   the JPM / Creditors’ Committee Settlement represents a sound exercise of
        the Debtors’ business judgment, is in the best interest of the Debtors’
        Estates, complies with section 1123 of the Bankruptcy Code, and is


                               213
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 220 of 357




                      approved pursuant to section 1123 of the Bankruptcy Code and
                      Bankruptcy Rule 9019;

               n.     the Settlement of Restricted and Core Asset Disputes represents a sound
                      exercise of the Debtors’ business judgment, is in the best interest of the
                      Debtors’ Estates, complies with section 1123 of the Bankruptcy Code, and
                      is approved pursuant to section 1123 of the Bankruptcy Code and
                      Bankruptcy Rule 9019; and

               o.     if the Plan is sought to be Confirmed as a Global Resolution Plan, the
                      Hartford Insurance Settlement Agreement, including the sale of the
                      Hartford Policies free and clear of all Interests of any Person (as such
                      terms are defined in the Hartford Insurance Settlement Agreement) is
                      approved in accordance with the findings of fact and conclusions of law
                      made by the Bankruptcy Court pursuant to Article V.R.4 of the Plan.

G.     Conditions Precedent to the Effective Date

       The Effective Date of the Plan shall not occur unless the following conditions precedent
have been satisfied or waived in accordance with Article IX.C of the Plan:

       1.      if the Plan is Confirmed as a Global Resolution Plan, the Confirmation Order
               shall have been submitted to the District Court for affirmation, the District Court
               shall have entered the Affirmation Order in form and substance acceptable to the
               Debtors, and the Confirmation Order and the Affirmation Order shall have
               become Final Orders. The Effective Date may occur when the Confirmation
               Order or the Affirmation Order are not Final Orders at the sole option of the
               Debtors unless the effectiveness of the Confirmation Order or the Affirmation
               Order, as applicable, shall have been stayed or vacated, in which case the
               Effective Date may be the first Business Day immediately following the
               expiration or other termination of any stay of effectiveness of the Confirmation
               Order or the Affirmation Order;

       2.      the Settlement Trust Assets shall, simultaneously with the occurrence of the
               Effective Date or as otherwise provided herein, be transferred to, vested in, and
               assumed by the Settlement Trust in accordance with Article IV and Article V of
               the Plan;

       3.      the Settlement Trust Documents and other applicable Plan Documents necessary
               or appropriate to implement the Plan shall have been executed, delivered and if
               applicable, filed with the appropriate governmental authorities;

       4.      the Restated Debt and Security Documents shall have been duly executed and
               delivered by all of the Entities that are parties thereto and all conditions precedent
               (other than any conditions related to the occurrence of the Effective Date) to the
               effectiveness thereof shall have been satisfied or duly waived in writing in
               accordance with the terms of the Restated Debt and Security Documents and the
               closing shall have occurred thereunder;

                                               214
             Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 221 of 357




       5.       the Foundation Loan Agreement and any applicable collateral and other loan
                documents governing the Foundation Loan shall have been duly executed and
                delivered by all of the Entities that are parties thereto and all conditions precedent
                (other than any conditions related to the occurrence of the Effective Date) to the
                effectiveness thereof shall have been satisfied or duly waived in writing in
                accordance with the terms of the Foundation Loan Agreement and related
                documentation, and the closing shall have occurred thereunder;

       6.       the Debtors shall have adequately funded the Professional Fee Reserve so as to
                permit the Debtors to make Distributions on account of Allowed Professional Fee
                Claims in accordance with Article II of the Plan;

       7.       the Debtors shall have obtained all authorizations, consents, certifications,
                approvals, rulings, opinions or other documents that are necessary to implement
                and effectuate the Plan;

       8.       all payments required to be made pursuant to the terms of the Cash Collateral
                Order shall have been paid;

       9.       all actions, documents, and agreements necessary to implement and effectuate the
                Plan shall have been effected or executed; and

       10.      the Debtors shall have filed a notice of occurrence of the Effective Date.

H.     Waiver of Conditions Precedent to the Effective Date

        To the fullest extent permitted by law, each of the conditions precedent in Article IX of
the Plan may be waived or modified, in whole or in part, in the sole discretion of the Debtors
and, to the extent the conditions precedent impact the treatment of General Unsecured Claims,
Non-Abuse Litigation Claims, or Convenience Claims, with the consent of the Creditors’
Committee (not to be unreasonably withheld); provided, that the conditions precedent set forth
in Article IX.B.4 and Article IX.B.8 of the Plan may be waived only with the prior written
consent of JPM and, if the Plan is Confirmed as a Global Resolution Plan, the condition
precedent set forth in Article IX.A.3.o of the Plan may be waived only with the prior written
consent of Hartford. Any waiver or modification of a condition precedent under Article IX of
the Plan may be effectuated at any time, without notice, without leave or order of the Bankruptcy
Court or the District Court, and without any other formal action other than proceedings to
confirm or consummate the Plan. The failure to satisfy or waive any condition precedent to the
Effective Date may be asserted by the Debtors regardless of the circumstances giving rise to the
failure of such condition to be satisfied or waived.

I.     Substantial Consummation of the Plan

       On the Effective Date, the Plan shall be deemed to substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                215
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 222 of 357




J.     Vacatur of Confirmation Order; Non-Occurrence of Effective Date

        If the Confirmation Order is vacated or the Effective Date does not occur within 180 days
after entry of the Confirmation Order (subject to extension by the Debtors in their sole
discretion), the Plan shall be null and void in all respects and nothing contained in the Plan or
this Disclosure Statement shall (1) constitute a waiver or release of any Causes of Action by or
Claims against or Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any holders of a Claim or Interest or any other Person; (3) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, any holders, or any other Person in any
respect; or (4) be used by the Debtors or any other Person as evidence (or in any other way) in
any litigation, including with respect to the strengths and weaknesses of positions, arguments or
claims of any of the parties to such litigation.

                            ARTICLE X. RISK FACTORS

     HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH BELOW, AS WELL AS THE
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND
THE DOCUMENTS DELIVERED TOGETHER HEREWITH OR INCORPORATED BY
REFERENCE, PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN. THESE
FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE
ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.    THERE ARE RISKS, UNCERTAINTIES, AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE THE DEBTORS’ ACTUAL
PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM
THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENT.


A.     Risks Relating to the Debtors’ Operations, Financial Condition and Certain Bankruptcy
       Law Considerations

       1.      The Plan is Premised Upon a Global Resolution of Abuse Liability and if Such
               Resolution Cannot be Obtained, There is a Risk that the Plan Will Not Be
               Confirmed

        If confirmed and consummated, the Debtors believe the Plan will accomplish two core
objectives: (a) provide an equitable, streamlined, and certain process by which Abuse Survivors
may obtain compensation for their Abuse Claims and (b) ensure that the BSA has the ability to
continue its vital charitable mission. If the Plan cannot be Confirmed, or if the Bankruptcy Court
otherwise finds that conditions necessary for Confirmation cannot be met, the Debtors may be
required to liquidate and/or voluntarily convert these Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate
the Debtors’ assets for distribution in accordance with the priorities established by the
Bankruptcy Code. In this event, the Debtors believe that neither of the Debtors’ core objectives
would be accomplished. Abuse Survivors would not have a certain, streamlined way to recover



                                              216
            Case 20-10343-LSS       Doc 4108       Filed 05/16/21   Page 223 of 357




on account of their Claims, and there would be a material risk that the BSA’s mission could not
continue to be carried out.

        The Debtors believe that the best mechanism for the Debtors to achieve these two core
objectives is Confirmation of a plan of reorganization as a Global Resolution Plan that provides
for substantial contributions by Local Councils, by Contributing Chartered Organizations, and by
Settling Insurance Companies (if any) to the Settlement Trust in exchange for the protection of
the Channeling Injunction and Releases under the Plan. If there is insufficient support for the
Plan to be Confirmed as a Global Resolution Plan, the Debtors will pursue Confirmation of the
Plan as a BSA Toggle Plan. Even if there is sufficient support for Confirmation of the Plan as a
Global Resolution Plan, or alternatively, as a BSA Toggle Plan, the commitments contemplated
by the Plan will not be realized if the Plan is not Confirmed. Without an agreement by a
substantial majority of creditors to support the Plan, the Debtors will be unable to meet the
requirements necessary to Confirm the Plan as currently contemplated with respect to the
Channeling Injunction and Releases. The Channeling Injunction and Releases are a necessary
component of the Plan, without which the Local Council Contribution and the Contributing
Chartered Organization Contribution will not be made to the Settlement Trust.

       2.      If Enough Holders of Abuse Claims Do Not Vote to Accept the Plan, the Plan
               May Be Confirmed as a BSA Toggle Plan Instead of a Global Resolution Plan

        The Debtors believe that the best path forward is the Global Resolution Plan. The
Debtors believe it provides an equitable, streamlined, and certain process by which (a) Abuse
Survivors may obtain compensation for their Abuse Claims from the BSA, Local Councils,
Contributing Chartered Organizations and Settling Insurance Companies and (b) ensures that the
BSA has the ability to continue its vital charitable mission. The contributions from the Local
Councils, Contributing Chartered Organizations and Settling Insurance Companies to the
Settlement Trust, along with BSA’s contributions, will be used to fund what the Debtors believe
are significant recoveries for holders of compensable Direct Abuse Claims in accordance with
the terms of the Trust Distribution Procedures. The Trust Distribution Procedures will establish
the methodology for resolution of Abuse Claims, establish the process by which Abuse Claims
will be reviewed by the Settlement Trust, and will specify liquidated values for compensable
Claims based on the nature of the underlying Abuse. The Debtors believe the recoveries to
holders of Direct Abuse Claims are substantially greater under the Global Resolution Plan. In
order to ensure holders of Direct Abuse Claims receive this greater recovery, holders of Direct
Abuse Claims as a Class must vote in favor of the Plan in a sufficient number to confirm the
Plan.

       If there is insufficient support for the Plan to be Confirmed as a Global Resolution Plan,
the Debtors will pursue Confirmation of the Plan as a BSA Toggle Plan. In that case, the BSA
Toggle Plan provides a process by which Abuse Survivors may obtain compensation for Abuse
from the BSA only. Confirmation of the BSA Toggle Plan, as opposed to the Global Resolution
Plan, forces Abuse Survivors to seek compensation on account of their Claims against Local
Councils and Chartered Organizations by filing independent law suits in the tort system against
such entities. The Debtors believe this will necessarily entail lengthy, complicated litigation.
Abuse Survivors will be competing for judgments and settlements against Local Councils and
Chartered Organization in multiple venues, resulting in a “rush to the courthouse.” Moreover,


                                             217
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 224 of 357




the Debtors believe the delays and uncertainties inherent in such a scenario, as well as the more
limited contributions that will be made to the Settlement Trust in these Chapter 11 Cases, will
likely produce inferior outcomes and recoveries for Abuse Survivors than would be achieved
under the Global Resolution Plan.

        As a result, holders of Direct Abuse Claims are strongly encouraged by the Debtors to
vote in favor of the Plan in order to ensure that the Plan does not default to the BSA Toggle Plan.

       3.      The Pension Benefit Guaranty Corporation Could Assert Contingent Claims

        On October 29, 2020, the Pension Benefit Guaranty Corporation (“PBGC”) filed a
contingent Proof of Claim in the amount of $1,102,200,000 against the BSA (the “Unfunded
Benefit Liability Claim”) based on the unfunded benefit liabilities of the Pension Plan.
Contemporaneously, the PBGC also filed a contingent Proof of Claim with respect to PBGC
premiums, including an amount of $51,862,500 against the BSA that may become due upon
termination of the Pension Plan (the “Termination Premiums Claims”). Finally, the PBGC
contemporaneously asserted a claim in an unspecified amount with respect to any failure to make
minimum funding contributions (the “Minimum Funding Contribution Claims”). The Unfunded
Benefit Liability Claims and the Termination Premiums Claims are contingent on the termination
of the Pension Plan, and for purposes of such claims, it is assumed that the Pension Plan
terminated on October 1, 2020. It is asserted that all of these liabilities are joint and several
among the BSA and each Local Council that is a member of the BSA’s “controlled group” on
account of statutory liability under 29 USC §§ 1082, 1307, 1362. The PBGC, as a result, believes
that it can assert the full amount of any of its Claims against each and every member of the
controlled group upon termination. In addition, if the Unfunded Benefit Liability Claim is not
paid to the PBGC on demand, it is asserted that a statutory lien arises in favor of the PBGC on
the assets of the plan sponsor and the members of the plan sponsor’s controlled group. The
amount of this lien would be the lesser of the Unfunded Benefit Liability Claim and 30% of the
collective net worth of the controlled group. The Plan does not contemplate termination of the
Pension Plan. However, if the Plan is not confirmed and consummated and the Debtors’ Pension
Plan is terminated, the PBGC’s contingent Unfunded Benefit Liability Claims and the
Termination Premiums Claims against the BSA and Local Councils within its “controlled group”
may become due and would significantly dilute any recoveries available to satisfy creditors from
both the BSA and the Local Councils within the controlled group.

       4.      Debtors May be Impacted by the Continuing COVID-19 Pandemic

        The COVID-19 pandemic has presented issues and caused disruptions to the entire
organization and Scouting as a whole. Beginning in late February 2020, the BSA began to face
unprecedented operational challenges associated with the spread of COVID-19 in the United
States. As the pandemic spread through North America, the BSA was forced to temporarily
close its Headquarters, distribution center, and virtually all of its scout shops, consistent with
governmental health guidelines and directives. The BSA was also ultimately forced to cancel
summer programming at Philmont, its largest high adventure base, and limit programming at its
other three high adventure bases. Local Councils also significantly curtailed activity throughout
2020 which impacted the BSA’s retail sales and fall recruiting season. Throughout 2020, as the
global pandemic gradually worsened, the BSA undertook a number of critical cost-saving


                                              218
            Case 20-10343-LSS        Doc 4108        Filed 05/16/21   Page 225 of 357




initiatives, including initially furloughing and later permanently reducing staff, eliminating all
non-essential spending, negotiating concessions with suppliers and local vendors, and canceling
a number of revenue generating events due to social gathering concerns.

       The impact of COVID-19 has been devastating to the BSA. Membership recruitment in
2020 ground to a halt with school closures and other social distancing measures resulting in an
81% decline versus 2019, which will impact 2021 membership revenue. Supply revenue
declined 57% driven the several months of retail locations being closed and poor recruiting
driving lower uniform sales. High adventure facility revenue declined 74% driven the temporary
closure of Philmont and shortened seasons and/or reduced capacity at the other facilities. The
BSA further expects to have lower retention of existing members when annual memberships
renew in early 2021 due to significant curtailment of programing throughout 2020.

         The continued spread of COVID-19 could have a significant impact on the Debtors’
activities in the future and, in turn, the functions of Scouting at every level. This includes the
ability to have pack and troop meetings in-person, restricted or limited use of BSA or Local
Council properties such as summer camps and high adventure facilities. It remains unclear the
extent and duration that restrictions will remain in place in response to the pandemic, which
could bar or limit engaging in fundamental Scouting activities such as camping, service projects,
meetings, and other group activities that help build the bonds of fellowship essential to the
BSA’s mission. Moreover, the health, social, and economic impact the pandemic will have in
the future is unknown. As such, there can be no assurance that the uncertainties caused by the
spread of COVID-19 will not negatively impact the Debtors in the future and, therefore, affect
the underlying financial projections contained in this Disclosure Statement.

       5.      Pending and Future Litigation

        As discussed in this Disclosure Statement, the Debtors are involved various litigation,
including but not limited to, the Trademark Action with the GSUSA—which so long as it
remains unresolved represents a reputational issue, a potential challenge to welcoming female
members into Scouting, and potential Claim for monetary damages. Additionally, there is a risk
of future litigation. Such litigation could be brought in connection with the BSA’s operations,
including its high adventure facilities, or otherwise. Pending litigation or future litigation could
result in a material judgment against the Debtors or the Reorganized BSA. Such litigation, and
any judgment in connection therewith, could have a material negative effect on the Debtors or
the Reorganized BSA.

       6.      Risk of Non-Confirmation of the Plan

        Although the Debtors believe that the Plan satisfies all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for Confirmation
or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
can make no assurances that they will receive the requisite acceptances to confirm the Plan, and
even if all Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met
with respect to any Class that rejects or is deemed to reject the Plan, the Bankruptcy Court may
exercise discretion as a court of equity and choose not to confirm the Plan. If the Plan is not


                                               219
             Case 20-10343-LSS         Doc 4108        Filed 05/16/21    Page 226 of 357




confirmed, it is unclear what distributions holders of Claims or Interests would ultimately receive
with respect to their Claims or Interests in a subsequent plan of reorganization, a liquidation, or
other proceedings.

        7.      Other Parties in Interest Might Be Permitted to Propose Alternative Plans of
                Reorganization

        Under the Bankruptcy Code, a debtor in possession initially has the exclusive right to
propose and solicit acceptances of a plan of reorganization. However, such exclusivity period
can be reduced or terminated upon order of the Bankruptcy Court, or it may expire under the
applicable provisions of the Bankruptcy Code. If such an order were to be entered or such
expiration were to occur, other parties in interest would then have the opportunity to propose
alternative plans of reorganization.

        If other parties in interest were to propose an alternative plan of reorganization following
expiration or termination of the Debtors’ exclusivity period, such a plan may be less favorable to
the Debtors, their Estates, and their stakeholders. In addition, if there were competing plans of
reorganization, the Chapter 11 Cases would likely become longer, more complicated, and more
expensive, thereby reducing recoveries to holders of Claims.

        8.      Non-Consensual Confirmation

        If any Impaired Class of Claims does not accept or is deemed not to accept a plan of
reorganization, a Bankruptcy Court may nevertheless confirm such plan at the proponent’s
request if at least one Impaired Class has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and as to each impaired
class that has not accepted the plan, the Bankruptcy Court determines that the plan “does not
discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
If any Class votes to reject or is deemed to reject the Plan, then these requirements must be
satisfied with respect to such rejecting Class. The Debtors believe that the Plan satisfies these
requirements.

        9.      Parties in Interest May Object to the Debtors’ Classification of Claims and
                Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
interest in a particular class only if the claim or interest is substantially similar to the other claims
or interests in that class. Parties in interest may object to the classification of certain claims and
interests both on the grounds that certain claims and interests have been improperly placed in the
same Class and/or that certain claims and interests have been improperly placed in different
Classes. The Debtors believe that the classification of Claims and Interests under the Plan
complies with the requirements of the Bankruptcy Code because the Classes established under
the Plan each encompass Claims or Interests that are substantially similar to similarly classified
Claims or Interests. Nevertheless, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. Parties in interest may object to the classification of certain Claims
and Interests both on grounds that certain Claims and Interests have been improperly placed in



                                                 220
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 227 of 357




the same Class and/or that certain Claims and Interests have been improperly placed in different
Classes.

       10.      The Debtors May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any holder of a Claim where such Claim is subject to an
objection. Any holder of a Claim that is subject to an objection may, therefore, not receive its
expected share of the estimated distributions described in this Disclosure Statement.

       11.      The Conditions Precedent to Plan Confirmation and the Effective Date of the
                Plan May Not Occur

        As more fully set forth in Article IX of the Plan, Plan Confirmation and the Effective
Date are subject to a number of conditions precedent. If such conditions precedent are not
satisfied or waived, Plan Confirmation, the Effective Date, or both will not occur.

       12.      The Recovery to Holders of Allowed Claims, Abuse Claims, and Interests
                Cannot Be Stated with Absolute Certainty

        Due to the inherent uncertainties associated with projecting financial results and litigation
outcomes, the projections contained in this Disclosure Statement should not be considered
assurances or guarantees of the amount of funds or the amount of Claims that may be allowed in
the various Classes. While the Debtors believe that the financial projections contained in this
Disclosure Statement are reasonable, there can be no assurance that they will be realized. Also,
because the Liquidation Analysis, distribution projections, and other information contained
herein and attached hereto are estimates only, the timing and amount of actual distributions to
holders of Allowed Claims and Abuse Claims satisfied by the Settlement Trust in accordance
with the Trust Distribution Procedures, if applicable, may be affected by many factors that
cannot be predicted.

       13.      Appointment of Different Settlement Trustee and/or Different Members of the
                Settlement Trust Advisory Committee for the Settlement Trust

        Prior to the Confirmation Hearing, the Plan Supplement shall identify the initial
Settlement Trustee of the Settlement Trust and the initial members of the Settlement Trust
Advisory Committee. Parties-in-interest, however, may object to the proposed Settlement
Trustee, or one or more of the proposed members of the Settlement Advisory Committee. In that
case, an alternate Settlement Trustee and/or alternative proposed members of the Settlement
Trust Advisory Committee would have to be nominated, potentially resulting in significant
delays in the occurrence of the Confirmation Date and Effective Date. The selection of a
different Settlement Trustee or different Settlement Trust Advisory Committee Members also
could materially affect administration of the Settlement Trust.




                                               221
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 228 of 357




       14.      Distributions under the Trust Distribution Procedures

        Abuse Claims will be resolved pursuant to the Settlement Trust Documents, and their
treatment will be based upon, among other things, estimates of the number, types, and amount of
Abuse Claims, the value of the assets of the Settlement Trust, the liquidity of the Settlement
Trust, the Settlement Trust’s expected future income and expenses, and other matters. There can
be no certainty as to the precise amounts that will be distributed by the Settlement Trust in any
particular time period or when Settlement Claims will be resolved by the Settlement Trust.

       15.      Participation by Local Councils and Contributing Chartered Organizations

        If the Plan is confirmed as a Global Resolution Plan, it contemplates participation by the
Local Councils and Contributing Chartered Organizations, including through the Local Council
Settlement Contribution and Contributing Organization Settlement Contribution to the
Settlement Trust. However, there can be no assurance that the Local Councils or Contributing
Chartered Organizations will agree to make the required contributions or that the level of
contributions will be acceptable to other parties in these Chapter 11 Cases or satisfy the
requirements for obtaining approval of the Channeling Injunction by the Bankruptcy Court. Any
failure to contribute by the Local Councils and/or the Contributing Chartered Organizations
and/or objections to the level of the Local Council Settlement Contribution and the Contributing
Organization Settlement Contribution could materially affect the Plan, resulting in significant
delays to the occurrence of the Confirmation Date and Effective Date, the Debtors deciding to
pursue Confirmation of the Plan as a BSA Toggle Plan (which would necessarily include less
assets being contributed to the Settlement Trust), amendment to the Plan, and/or significant
alterations to the current structure contemplated by the Plan.

       16.      U.S. Federal Income Tax Risks

        For a discussion of certain U.S. federal income tax consequences of the implementation
of the Plan to the Debtors and to holders of certain Claims and Interests, see Article XI of this
Disclosure Statement.

       17.      Risk of Non-Occurrence of the Effective Date

       Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date, there can be no assurance as to the timing of the Effective Date. If the
conditions precedent to the Effective Date set forth in the Plan have not occurred or have not
been waived as set forth in Article IX of the Plan, then the Confirmation Order may be vacated,
in which event no distributions would be made under the Plan, the Debtors and all holders of
Claims or Interests would be restored to the status quo as of the day immediately preceding the
Confirmation Date, and the Debtors’ obligations with respect to Claims and Interests would
remain unchanged. Any delay to the Confirmation Date may materially negatively impact the
Debtors’ business and may result in a liquidation.

       18.      Amendment of Plan Prior to Confirmation by the Debtors

       The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
the terms and conditions of the Plan or waive any conditions thereto if and to the extent

                                              222
             Case 20-10343-LSS      Doc 4108        Filed 05/16/21   Page 229 of 357




necessary or desirable for confirmation. The potential impact of any such amendment or waiver
on holders of Claims and Interests cannot presently be foreseen but may include a change in the
economic impact of the Plan on some or all of the proposed Classes or a change in the relative
rights of such Classes.

       19.      Financial Projections

       The Debtors have prepared financial projections on a consolidated basis with respect to
the Reorganized BSA and Related Non-Debtor Entities based on certain assumptions, as set forth
in Exhibit C hereto. The projections have not been compiled, audited, or examined by
independent accountants, and neither the Debtors nor their advisors make any representations or
warranties regarding the accuracy of the projections or the ability to achieve forecasted results.

        Many of the assumptions underlying the projections are subject to significant
uncertainties that are beyond the control of the Debtors or Reorganized BSA, including the
timing, Confirmation, and consummation of the Plan, continued engagement with Scouting and
the Reorganized BSA, and the ability of the Local Councils to continue to support the Debtors’
membership.      Some assumptions may not materialize, and unanticipated events and
circumstances may affect the actual results. Projections are inherently subject to substantial and
numerous uncertainties and to a wide variety of significant economic, and operational risks, and
the assumptions underlying the projections may be inaccurate in material respects. Moreover, if
the Plan is confirmed as a BSA Toggle Plan, because the Local Councils and Contributing
Chartered Organizations will not be subject to the releases under the Plan, there is incremental
economic risk related to the continued reach of Scouting which could lead to lower membership
levels and require additional expense reductions versus what are reflected in the projections. In
addition, unanticipated events and circumstances occurring after the approval of this Disclosure
Statement by the Bankruptcy Court including any natural disasters, terrorist attacks, or health
epidemics may affect the actual financial results achieved. Such results may vary significantly
from the forecasts and such variations may be material. The Debtors’ projections reflect
expectations of continued donor support. However, the Debtors cannot state with certainty that
such donation programs will achieve their targeted results and such projects would face further
downside risk under a BSA Toggle Plan.

       20.      Potential Settlements

        As set forth in Article II.C of this Disclosure Statement, the Debtors have been in
negotiations with the Mediation Parties in hopes of resolving certain controversies related to the
structure of the Plan, level of contributions by the Debtors, Local Councils and Contributing
Chartered Organizations and insurance-related issues, which may result in settlements pursuant
to Bankruptcy Rule 9019 and may be included in the Plan. If a Settlement Agreement is
reached, the Plan may be modified prior to the Confirmation Hearing to incorporate any number
of resolutions of the unresolved controversies. The potential impact of any such settlements or
resolutions on holders of Claims and Interests cannot presently be foreseen but may include a
change in the economic impact of the Plan on some or all of the proposed Classes or a change in
the relative rights of such Classes.




                                              223
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 230 of 357




       21.      Insurance Contributions

        If the Debtors are unable to reach agreement on the terms of Insurance Settlement
Agreements with the Insurance Companies, there is a risk that the Settlement Trust may not
realize contributions from Insurance Companies, or that the Settlement Trust’s efforts to realize
recoveries on account of the Insurance Coverage will be the subject of litigation that is expensive
and time-consuming. This risk would be further heighted under a BSA Toggle plan where
insurers will be faced with competing demands between the Settlement Trust and other named
insured including the Local Councils.

       22.      Insurance Coverage Risks

        As set forth in Article V.F.6 of this Disclosure Statement, the Debtors’ Insurance
Companies have reserved rights to contest various Abuse Claims tendered to them based on
various coverage defenses. While the Debtors believe these defenses have no merit and are
working to resolve these disputes, to the extent any of these defenses prevail, rights to payment
with respect to such Insurance Policies related to Abuse Claims could be reduced or barred
entirely. Additionally, as set forth in Article V.F.1 of this Disclosure Statement, the obligation to
pay certain deductible and self-insured retentions under the certain Insurance Policies is
disputed. However, it is the BSA’s position that when the BSA cannot or does not pay the
deductible, the primary Insurance Policies issued between 1986 and 2008 require the insurer to
pay. A dispute exists as to whether the obligation on the primary insurer to pay the deductible on
behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have asserted
that a $1 million aggregate applies to this obligation. Other insurers have asserted that the
primary insurers’ obligation to pay the deductible is not subject to any aggregate, and that the
aggregate limit of liability only applies to those damages in excess of the deductible. In the event
that the aggregate limit of liability does apply to the payment of the deductibles under the
primary Insurance Policies, a related dispute exists as to whether the BSA can directly access the
excess insurance policies issued between 1986 and 2008 or whether the BSA must continue to
pay that deductible on an ongoing basis for each claim. Any of the forgoing disputes could
potentially reduce or eliminate the right to payment under certain Insurance Policies. Moreover,
defenses, disputes, and other relevant circumstances could arise that could potentially reduce or
eliminate the right to payment under certain Insurance Policies.

       23.      Insurance Assignment Risks

        Pursuant to the Plan, (i) if the Plan is confirmed as the Global Resolution Plan, the
insurance rights of the BSA, Local Councils and Contributing Chartered Organizations under
Insurance Policies of the BSA, Local Councils and Contributing Chartered Organizations or (ii)
if the Plan as is confirmed as the BSA Toggle Plan, the insurance rights of the BSA under
Insurance Policies of the BSA, will be assigned and transferred to the Settlement Trust to be used
to satisfy Abuse Claims in accordance with the Trust Distribution Procedures. Certain parties in
interest, including certain of the Debtors’ Insurance Companies, contest the ability of the BSA to
assign those rights under these Insurance Policies to the Settlement Trust. To the extent that
such assignment is not allowed, the assets contributed to the Settlement Trust to satisfy Abuse
Claims will be reduced.



                                               224
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 231 of 357




       24.      Insurance Neutrality

        As set forth in Article III.F.7 of the this Disclosure Statement, the Plan does not diminish
the rights of Insurance Companies or increase their burdens under the Insurance Policies and is,
therefore, “insurance neutral” as to the Debtors’ Insurance Companies. Accordingly, the Debtors
believe that the Plan and Plan Documents do not affect insurers’ rights or obligations, including
any indemnity obligations. Certain of the Debtors’ Insurance Companies have taken the position
that Article X.M of the Plan is inadequate and does not provide appropriate neutrality
protections. They also contend that if confirmation of the Plan is appealed, the Debtors may be
required to include more robust language in order for the Plan be insurance neutral.

       25.      Failure to Obtain Approval of Releases, Injunctions, and Exculpation

        As set forth in Article VI.O of this Disclosure Statement, the Plan provides for certain
Releases, Injunctions, and exculpations, including a release of Liens and third-party releases that
may otherwise be asserted against the Debtors, the Reorganized BSA, the other Released Parties
and their respective Related Parties, as applicable. The Releases, Injunctions, and exculpations
(including, for the avoidance of doubt, the Channeling Injunction and the definitions of Released
Parties and Exculpated Parties) provided in the Plan are subject to objection by parties in interest
and may not be approved. If the Releases are not approved, certain parties may not be
considered Released Parties or Exculpated Parties, and certain Released Parties or Exculpated
Parties may withdraw their support for the Plan.

       26.      The Channeling Injunction

        The Channeling Injunction, which, among other things, bars the assertion of any Abuse
Claims against the Protected Parties, is a necessary element of the Plan. Although the Plan, the
Settlement Trust Agreement, and the Trust Distribution Procedures all have been drafted with the
intention of complying with the Bankruptcy Code, there is no guarantee that the validity and
enforceability of the Channeling Injunction or the application of the Channeling Injunction to
Abuse Claims will not be challenged, either before or after Confirmation of the Plan.

       While the Debtors believe that the Plan satisfies the requirements of the Bankruptcy
Code, certain objections might be lodged on grounds that the requirements of the Bankruptcy
Code cannot be met given the unique facts of the Chapter 11 Cases. At this juncture, the Debtors
believe that the Plan provides a sufficient basis for the issuance of the Channeling Injunction
under section 105(a) of the Bankruptcy Code.

       27.      Voting Requirements

        If sufficient votes are not received, the Debtors may seek to confirm an alternative
chapter 11 plan. There can be no assurance that the terms of any such alternative chapter 11 plan
would be similar or as favorable to the holders of Allowed Claims and Abuse Claims satisfied by
the Settlement Trust in accordance with the Trust Distribution Procedures as those proposed in
the Plan.




                                               225
             Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 232 of 357




       28.      Conversion into Chapter 7 Cases

        If no plan of reorganization can be confirmed, the Debtors may choose to convert these
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee
would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance with
the priorities established by the Bankruptcy Code. Under section 1112(c) of the Bankruptcy
Code, the Chapter 11 Cases may not be converted to cases under chapter 7 without the Debtors’
consent.

       29.      Dismissal of the Chapter 11 Cases

        If the Plan is not confirmed, the Debtors or other parties in interests may seek dismissal
of the Chapter 11 Cases pursuant to section 1112 of the Bankruptcy Code. Without limitation,
dismissal of the Chapter 11 Cases would terminate the automatic stay and might allow certain
creditors to file litigation against the Debtors or take other action to pursue their Claims against
the Debtors. Accordingly, the Debtors believe that dismissal of the Chapter 11 Cases would
significantly reduce the value of the Debtors’ remaining assets.

B.     Additional Factors

       1.       Debtors Could Withdraw the Plan

       Subject to, and without prejudice to, the rights of any party in interest, the Plan may be
revoked or withdrawn before the Confirmation Date by the Debtors.

       2.       Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since
that date. Additionally, the Debtors have no duty to update this Disclosure Statement unless
otherwise ordered to do so by the Bankruptcy Court.

       3.       No Representations Outside this Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

       4.       No Legal or Tax Advice Is Provided by this Disclosure Statement

       The contents of this Disclosure Statement should not be construed as legal, business, or
tax advice. Each holder of a Claim or Interest should consult its own legal counsel and
accountant as to legal, tax, and other matters concerning their Claim or Interest. This Disclosure
Statement is not legal advice to you. This Disclosure Statement may not be relied upon for any
purpose other than to determine how to vote on the Plan or object to Confirmation of the Plan.


                                               226
            Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 233 of 357




       5.      This Disclosure Statement May Contain Forward Looking Statements

        This Disclosure Statement may contain “forward looking statements” within the meaning
of the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the negative
thereof or other variations thereon or comparable terminology. The reader is cautioned that all
forward looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred to
in such forward looking statements. The liquidation analysis, distribution projections or other
information contained herein and attached hereto are estimates only, and the timing and amount
of actual distributions to holders of Allowed Claims and Abuse Claims satisfied by the
Settlement Trust in accordance with the Trust Distribution Procedures may be affected by many
factors that cannot be predicted. Therefore, any analyses, estimates or recovery projections may
or may not turn out to be accurate.

       6.      No Admission Made

        Nothing contained herein or in the Plan shall constitute an admission of, or shall be
deemed evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims
or Interests.

     ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
                     CONSEQUENCES OF THE PLAN

        The following discussion is a summary of certain U.S. federal income tax consequences
of the Plan and is for general information purposes only. This summary should not be relied
upon for purposes of determining the specific tax consequences of the Plan with respect to a
particular holder of a Claim or Interest. This discussion does not purport to be a complete
analysis or listing of all potential tax considerations.

        This discussion is based on existing provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), existing and proposed Treasury Regulations promulgated thereunder, and
current administrative rulings and court decisions. Legislative, judicial, or administrative
changes or interpretations enacted or promulgated after the date hereof could alter or modify the
analyses set forth below with respect to the U.S. federal income tax consequences of the Plan.
Any such changes or interpretations may be retroactive and could significantly affect the U.S.
federal income tax consequences of the Plan.

       Due to the lack of definitive judicial and administrative authority in a number of areas,
substantial uncertainty may exist with respect to some of the tax consequences described below.
No ruling has been requested or obtained from the IRS with respect to any tax aspects of the Plan
and no opinion of counsel has been sought or obtained with respect thereto. The discussion
below is not binding upon the IRS or any court. No assurance can be given that the IRS would
not assert, or that a court would not sustain, a different position than any position discussed
herein. No representations or assurances are being made to the holders of Claims or Interests
with respect to the U.S. federal income tax consequences described herein. Except as


                                              227
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 234 of 357




specifically set forth below, this discussion addresses only holders of Claims or Interests that are
“United States persons” (within the meaning of Section 7701(a)(30) of the Code).

     ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER
OF A CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS OR INTERESTS ARE
URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

A.     The Settlement Trust

        On the Confirmation Date, the Settlement Trust shall be established in accordance with
the Trust Documents. The Settlement Trust is intended to qualify as a “qualified settlement
fund” (“QSF”) pursuant to Treasury Regulation section 1.468B-1. The Protected Parties are the
“transferors” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The
Settlement Trustee shall be classified as the “administrator” within the meaning of Treasury
Regulation Section 1.468B-2(k)(3). The Trust Documents, including the Settlement Trust
Agreement, are incorporated herein by reference.

        The primary tax consequences of the Settlement Trust being characterized as a QSF are
the following:

       1.      The Settlement Trust must use a calendar taxable year and the accrual method of
accounting.

        2.     If the Protected Parties fund the Settlement Trust with appreciated property, the
Protected Parties are deemed to sell the property to the Settlement Trust. Accordingly, any gain
or loss from the deemed sale must be reported by the Protected Parties.

        3.     The Settlement Trust takes a fair market value basis in property contributed to it
by the Protected Parties.

       4.      The Settlement Trust’s gross income less certain modifications is taxable at the
highest federal tax rate applicable to trusts and estates. The Protected Parties’ funding of the
Settlement Trust with Cash and other property is not reported by the Settlement Trust as taxable
income. However, earnings recognized from, for example, the short-term investment of the
Settlement Trust’s funds will be subject to tax.

       5.      The Settlement Trust may deduct from its gross income a limited number of
administrative expenses; the Settlement Trust is not entitled to deduct distributions paid to its
beneficiaries.

       6.     The Settlement Trust will have a separate taxpayer identification number and will
be required to file annual tax returns (which are due on March 15, or later if an extension is
granted under applicable law). The Settlement Trust will also be required to comply with a



                                               228
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21     Page 235 of 357




number of other administrative tax rules including filing information returns (generally IRS
Form 1099) when approved payments are made to claimants.

B.     Holders of Claims

        The federal income tax consequences to a holder of a Claim receiving, or entitled to
receive, a distribution in partial or total satisfaction of a Claim may depend on a number of
factors, including the nature of the Claim, the claimants’ method of accounting, and their own
particular tax situation. Because each claimant’s tax situation differs, claimants should consult
their own tax advisors to determine how the Plan affects them for federal, state and local tax
purposes, based on their particular tax situations.

        Among other things, the federal income tax consequences of a distribution to a claimant
may depend initially on the nature of the original transaction pursuant to which the Claim arose.
For example, a distribution in repayment of the principal amount of a loan is generally not
included in the claimant’s gross income. A distribution to a holder of an Abuse Claim may not
be taxable as it may be considered compensation for personal injuries. The federal income tax
consequences of a distribution to a claimant may also depend on whether the item to which the
distribution relates has previously been included in the claimant’s gross income or has previously
been subject to a loss or bad debt deduction. For example, if a distribution is made in
satisfaction of a receivable acquired in the ordinary course of the claimant’s trade or business,
and the claimant had previously included the amount of such receivable distribution in his or her
gross income under his or her method of accounting, and had not previously claimed a loss or
bad debt deduction for that amount, the receipt of the distribution should not result in additional
income to the claimant but may, as discussed below, result in a loss.

        Conversely, if the claimant had previously claimed a loss or bad debt deduction with
respect to the item previously included in income, the claimant generally would be required to
include the amount of the distribution in income when received.

        A claimant receiving a distribution in satisfaction of his or her Claim generally may
recognize taxable income or loss measured by the difference between (i) the amount of Cash and
the fair market value (if any) of the property received and (ii) its adjusted tax basis in the Claim.
For this purpose, the adjusted tax basis may include amounts previously included in income (less
any bad debt or loss deduction) with respect to that item. This income or loss may be ordinary
income or loss if the distribution is in satisfaction of accounts or notes receivable acquired in the
ordinary course of the claimant’s trade or business for the performance of services or for the sale
of goods or merchandise. In addition, if a claimant had claimed an ordinary bad debt deduction
for the worthlessness of his or her Claim in whole or in part in a prior taxable year, any income
realized by the claimant as a result of receiving a distribution may be taxed as ordinary income to
the extent of the ordinary deduction previously claimed. Generally, the income or loss will be
capital gain or loss if the Claim is a capital asset in the claimant’s hands.

       Subject to the qualifications and limitations set forth above:

               1. A holder of a Class 3A, 3B, 4A, or 4B Claim may recognize gain or loss
                  pursuant to the Plan depending on whether the receipt of the Claim under the


                                               229
Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 236 of 357




      Restated Credit Facility Documents or under the Restated Bond Documents,
      as applicable, in satisfaction of its existing Claim is treated as a taxable
      exchange for U.S. federal income tax purposes. The tax treatment of the
      receipt of such Claim pursuant to the Plan is unclear – although it seems likely
      under applicable law that the receipt of the Claims would be treated as a
      taxable exchange. Holders of Class 3A, 3B, 4A, or 4B Claims are strongly
      urged to consult their own tax advisors regarding the specific tax
      consequences of the transactions described in the Plan.

   2. A holder of a Class 5 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Convenience
      Claim.

   3. A holder of a Class 6 Claim generally will recognize gain or loss measured by
      the difference between (i) the U.S. dollar value of such holder’s Pro Rata
      Share of the Core Value Cash Pool received and the fair market value (if any)
      of the property received and (ii) its adjusted tax basis in the General
      Unsecured Claim.

   4. A holder of a Class 7 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of cash received from (a) available
      Insurance Coverage, (b) applicable proceeds of any Insurance Settlement
      Agreements, and (c) co-liable non-debtors (if any) or their insurance coverage,
      and (ii) its adjusted tax basis in the Non-Abuse Litigation Claim, unless such
      holder elects to have its Claim treated as an Allowed Convenience Claim. A
      holder of a Class 7 Claim that elects to have its Claim treated as an Allowed
      Convenience Claim generally will recognize gain or loss measured by the
      difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Non-Abuse
      Litigation Claim.

   5. The United States federal income tax treatment of a Class 8 Claim will depend
      on several factors, including the nature of the Abuse that forms the basis for
      the relevant Claim. As a result, certain holders of Class 8 Claims generally
      will recognize gain or loss measured by the difference between (i) the amount
      of the cash and the fair market value (if any) of the property received and (ii)
      their adjusted tax basis in the Direct Abuse Claim, while other holders will not
      be required to include the amount of such cash or the value of such property in
      their gross income for U.S. federal income tax purposes. Holders of Class 8
      Claims are urged to consult their tax advisors concerning the tax
      consequences of the Plan.

   6. A holder of a Class 9 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Indirect
      Abuse Claim.


                                  230
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 237 of 357




C.     Holders that are Non-United States Persons

        Holders of Claims that are not “United States persons” (within the meaning of Section
7701(a)(30) of the Code) generally will not be subject to U.S. federal income tax with respect to
property (including Cash) received in exchange for such Claims, unless (i) such holder is
engaged in a trade or business in the United States to which income, gain or loss from the
exchange is “effectively connected” for U.S. federal income tax purposes, or (ii) if such holder is
an individual, such holder is present in the United States for 183 days or more during the taxable
year of the exchange and certain other requirements are met.

           ARTICLE XII. CONCLUSION AND RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and
provides for a larger and more timely distribution to the Debtors’ creditors than would otherwise
result from any other scenario. Any alternative to Confirmation of the Plan, moreover, could
result in extensive delays, increased administrative expenses, reduced financial performance, and
a potential liquidation. Accordingly, the Debtors believe that the Plan provides the best available
recovery to their stakeholders and should be confirmed.




                                               231
       Case 20-10343-LSS   Doc 4108   Filed 05/16/21    Page 238 of 357




Dated: May 16, 2021
                                Boy Scouts of America
                                Delaware BSA, LLC


                                /s/
                                Roger C. Mosby
                                Chief Executive Officer and President
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 239 of 357




                        EXHIBIT A

               PLAN OF REORGANIZATION
        Case 20-10343-LSS     Doc 4108    Filed 05/16/21   Page 240 of 357




See Proposed Amendments to Second Amended Chapter 11 Plan of Reorganization for Boy
              Scouts of America and Delaware BSA, LLC filed at D.I. 4107.
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 241 of 357




                        EXHIBIT B

                LIQUIDATION ANALYSIS
            Case 20-10343-LSS              Doc 4108          Filed 05/16/21      Page 242 of 357




                                           Boy Scouts of America

                                                   Exhibit B

                                            Liquidation Analysis1

        This hypothetical liquidation analysis (this “Liquidation Analysis”) is based on certain
estimates and assumptions that the Debtors have developed, with the assistance of their advisors,
and which the Debtors consider to be reasonable under the circumstances of the Chapter 11 Cases.
These estimates and assumptions are inherently subject to significant economic, operational, legal,
and other uncertainties and contingencies that are outside of the Debtors’ control. Accordingly,
the Debtors cannot provide any assurance that the values reflected in this Liquidation Analysis
would be realized if the Debtors were, in fact, to undergo the liquidation discussed herein, and
actual results in the event of a liquidation could vary materially from this Liquidation Analysis.

1)    Introduction

     The Debtors, with the assistance of their legal and financial advisors, have prepared this
Liquidation Analysis in connection with the Plan and the Disclosure Statement. As described in
Article IX.D of the Disclosure Statement, section 1112(c) of the Bankruptcy Code provides that
the chapter 11 cases of non-profit corporations such as the Debtors may not be involuntarily
converted to cases under chapter 7 of the Bankruptcy Code. See 11 U.S.C. § 1112(c) (“The court
may not convert a case under [chapter 11] to a case under chapter 7 of this title if the debtor is a
farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the
debtor requests such conversion.”). Because the Chapter 11 Cases could not be involuntarily
converted a chapter 7 liquidation, the Debtors submit that they are not required to satisfy the
requirements of section 1129(a)(7) in connection with confirmation of the Plan. Although the
Debtors do not believe they are required to satisfy the “best interests of creditors” test embodied
in section 1129(a)(7), the Debtors do believe that this Liquidation Analysis will be helpful to
holders of Claims as they evaluate their proposed treatment under the Plan. This Liquidation
Analysis shall not be construed as or deemed to constitute a waiver or admission of any kind. The
Debtors reserve all rights to oppose the applicability of the best interests test in the Chapter 11
Cases, including any arguments that the Local Councils must be included in the Liquidation
Analysis.

        The Liquidation Analysis permits holders of Impaired Claims to evaluate whether they will
receive or retain value under the Plan on account of their Claims of a value, as of the Effective
Date, that is not less than the amount that such holder would receive if the Debtors were liquidated
under chapter 7 of the Bankruptcy Code. To calculate the probable distribution to holders of
Claims in each Impaired Class if the Debtors were liquidated under chapter 7, the Liquidation
Analysis:

      i)       estimates the cash proceeds (the “Liquidation Proceeds”) that a chapter 7 trustee (the
               “Trustee”) would generate if the Chapter 11 Cases were converted to cases under

1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them the Plan or Disclosure
Statement, as applicable.



                                                         1
               Case 20-10343-LSS              Doc 4108           Filed 05/16/21       Page 243 of 357




                 chapter 7 on the Effective Date and the assets of the Debtors’ Estates and the Related
                 Non-Debtor Entities were liquidated;

        ii)      determines the distribution each holder of an Impaired Claim would receive from
                 the Liquidation Proceeds under the statutory priority scheme that applies in a case
                 under chapter 7; and

        iii)     compares each holder’s distribution from the Liquidation Proceeds to the
                 distribution such creditor would receive under the Plan if it were confirmed and
                 consummated.

      This Exhibit B to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities. The
second section provides a similar analysis in relation to the Local Councils. Although the Debtors
do not believe they are required to satisfy the best-interests test as it relates to the Local Councils,
the Debtors have consented to including this analysis to address objections to the Disclosure
Statement asserted by the TCC and various individuals holding Class 8 Direct Abuse Claims. The
analysis pertaining to the Local Councils is only applicable, if at all, if the Plan is confirmed as a
Global Resolution Plan. If the Plan is confirmed as a BSA Toggle Plan (which does not contain
releases for Local Councils), any analysis pertaining to the Local Councils is not relevant. Third
and finally, this Exhibit B contains an analysis depicting a combination of the Liquidation Analysis
pertaining to the Debtors and Related Non-Debtor Entities and the analysis pertaining to the
hypothetical liquidation of the Local Councils. As noted above, this Liquidation Analysis shall
not be construed as or deemed to constitute a waiver or admission of any kind. The Debtors reserve
all rights to oppose the applicability of the best interests test in the Chapter 11 Cases.

2)      Liquidation Analysis of Debtors and Related Non-Debtor Entities

        i)       Process and Assumption Overview

        This Liquidation Analysis was prepared on a consolidated basis and assumes that the
Debtors and all of the Related Non-Debtor Entities with material assets (specifically, National Boy
Scouts of America Foundation, Arrow WV, Inc., BSA Asset Management, LLC, and Learning for
Life) would be liquidated on a jointly administered but nonconsolidated basis. This Liquidation
Analysis has been prepared assuming that the Chapter 11 Cases are converted to chapter 7 on or
about August 31, 2021 (the “Conversion Date”) and that Related Non-Debtor Entities file for
chapter 7 liquidation at that time. Certain of the Related Non-Debtor Entities are not subsidiaries
of the BSA but rather are independently incorporated non-stock, non-profit entities. Accordingly,
the Liquidation Analysis does not consider any defenses that could be raised by the Related Non-
Debtor Entities as to whether their assets would be available to the BSA’s creditors, which
defenses, if successful, would reduce the recoveries set forth herein. The Debtors have assumed
that the liquidation would occur over an approximately six-month time period. This assumption
is consistent with assumptions utilized for hypothetical liquidations analyses in other chapter 11
cases. In the Debtors’ view, six months is the minimum time period that would be required to
complete the sale of substantially all of the Debtors’ unrestricted assets,2 monetize and collect
2
    For purposes of this Exhibit B, a “restricted” asset is an asset that is subject to enforceable use restrictions under




                                                             2
              Case 20-10343-LSS            Doc 4108           Filed 05/16/21      Page 244 of 357




receivables and other unrestricted assets of the Debtors and Related Non-Debtor Entities, and
administer and wind-down the estates. Except as otherwise noted herein, the Liquidation
Analysis is based upon the Debtors’ and Related Non-Debtor Entities’ unaudited pro forma
consolidated balance sheets as of February 28, 2021, and those values are assumed to be
representative of the Debtors’ and Related Non-Debtor Entities’ assets and liabilities as of the
Conversion Date unless otherwise noted. Any projected balance sheet amounts presented in this
Liquidation Analysis are intended to be a proxy for actual balances on the Conversion Date (the
“Liquidation Balances”). In addition, this Liquidation Analysis incorporates certain adjustments
to account for the effects of the chapter 7 liquidation process, including costs of winding down the
Debtors’ and Related Non-Debtor Entities’ estates, employee-related costs, and professional and
Trustee fees.

        It is assumed that, on the Conversion Date, the Bankruptcy Court would appoint the
Trustee, who would sell the unrestricted assets of the Debtors’ and Related Non-Debtor Entities’
bankruptcy estates and distribute the Liquidation Proceeds, net of liquidation-related costs, to
creditors in accordance with the statutory priority scheme provided for under section 726 of the
Bankruptcy Code. To maximize recoveries in an expedited process, this Liquidation Analysis
assumes that the Trustee’s initial step would be to develop a liquidation plan to generate
Liquidation Proceeds from the sale of the Debtors’ and Related Non-Debtor Entities’ unrestricted
assets for distribution to creditors. This Liquidation Analysis assumes the appointed Trustee will
retain legal and financial advisors and real estate and other brokers to assist in the liquidation.

        This Liquidation Analysis assumes that a Trustee would immediately begin the wind-down
process following a conversion to chapter 7, with minimal employee and operating costs
continuing during the liquidation process. The Debtors’ and Related Non-Debtor Entities’
unrestricted assets would be marketed on an accelerated timeline, and asset sales would generally
occur within the six-month wind-down period. Asset values in the liquidation process are assumed
to be driven by, among other factors:

              the accelerated time frame in which the assets are marketed and sold;

              the loss of key personnel;

              negative public sentiment and damage to the BSA’s brand; and

              the general forced nature of the sale.

       The cessation of operations in a liquidation would likely trigger certain Claims that
otherwise would not exist under a Plan absent a liquidation. Examples of these kinds of Claims
include, without limitation, potential employee Claims (such as severance or WARN Act Claims)
and executory contract and unexpired lease rejection damages Claims. The amounts of these
Claims could be material and certain of these Claims could be entitled to administrative or priority

applicable law or an asset that the Debtors, the Related Non-Debtor Entities or the Local Councils hold in a fiduciary
capacity for the sole benefit of donors, their intended beneficiaries, or members of the public who have entrusted the
Debtors, Related Non-Debtor Entities or Local Councils to carry out their respective charitable missions. The
Bankruptcy Code recognizes and enforces these state-law restrictions in bankruptcy cases of charitable non-profit
corporations under sections 363(d)(1) and 541(d) of the Bankruptcy Code.



                                                          3
             Case 20-10343-LSS               Doc 4108           Filed 05/16/21        Page 245 of 357




payment status under the relevant provisions of the Bankruptcy Code. Administrative and priority
Claims would be paid in full from the Liquidation Proceeds before the balance of such proceeds
would be made available to holders of allowed general unsecured Claims. Estimates of certain of
these potential additional Claims have been included in the Liquidation Analysis.

        Except as described below with respect to the Debtors’ restricted investments, no recovery
or related litigation costs have been attributed to any potential avoidance actions under the
Bankruptcy Code, including potential preference or fraudulent transfer actions. The Debtors
believe that the vast majority of the payments made to creditors in the 90 days preceding the
chapter 11 proceedings (including one year for insiders) were in the ordinary course of business
and when weighed against, among other issues, the cost of such litigation, the uncertainty of the
outcome thereof and anticipated disputes regarding these matters, the outcome of such litigation is
unlikely to affect materially the outcome of the Liquidation Analysis. Additionally, this analysis
does not include estimates for tax consequences, either federal or state, that may be triggered upon
the liquidation and sale of assets; these tax consequences could be material. Finally, the
Liquidation Analysis assumes that there will not be any proceeds from the Debtors’ directors and
officers liability insurance available to satisfy creditors generally because the Debtors are unaware
of any legally viable causes of action that could be asserted on behalf of the general creditor body
that would recover from the Debtors’ directors and officers liability insurance.

        A substantial amount of the Debtors’ and certain of the Related Non-Debtors Entities’
assets are subject to valid and enforceable donor-imposed restrictions on use or disposition of such
assets.3 Under applicable law, restricted assets do not constitute property of the estate and would
not be available to creditors in a chapter 7 liquidation.4 The Liquidation Analysis excludes the
value of those assets in calculating the gross Liquidation Proceeds unless specifically noted.
Moreover, certain of the Debtors’ and Local Councils’ properties may be less marketable due to
disputes over their classification as being restricted or unrestricted, limitations on their use
including requirements to be used in the same manner, or restrictions on commercial
development.5


3
 The Debtors are continuing to assess their restricted assets in connection with the adversary complaint filed by the
Tort Claimants’ Committee on January 8, 2021 (Adv. Pro. No. 21-50032).
4
  In a chapter 7 liquidation of a charitable non-profit corporation, courts often apply the cy pres doctrine to carry out
a donor’s intent rather than distribute a restricted donation to creditors. For example, in Salisbury v. Ameritrust Tex.
N.A. (In re Bishop College), 151 B.R. 394 (Bankr. N.D. Tex. 1993), the trustee of a testamentary trust declined to
continue to pay trust income to a defunct private college that had commenced chapter 7 proceeds on the basis that the
original purpose of the gift—providing scholarships—had become impossible to fulfill. Id. at 396. The bankruptcy
court denied the chapter 7 trustee’s turnover action, holding that, “[u]nder Texas law, where the particular charitable
purpose for which the trust was created becomes impossible of achievement or illegal or impracticable, the trust does
not fail if the settlor has shown a general intention that his property shall be used for charitable purposes.” Id. at 400.
In this situation, the court reasoned, “the court will exercise its cy pres power to authorize that the property be applied
to some other some other particular charitable purpose falling within the general intention of the settlor,” and that “the
court will choose the public charity which is as near as possible to the one designated by the settlor.” Id.
5
  In re Save Our Springs (S.O.S.) All., Inc., 388 B.R. 202, 239 (Bankr. W.D. Tex. 2008) (finding, in a non-profit
chapter 11 case, that “the evidence offered by the debtor regarding its assets and their values . . . [was] credible and
substantial” and that such evidence was sufficient to meet the best interests test, “considering the unique nature of the
Debtor as a non-profit organization dependent on contributions that are voluntary and may be restricted, and of the




                                                            4
               Case 20-10343-LSS           Doc 4108          Filed 05/16/21      Page 246 of 357




        In addition, certain other factors could materially diminish the Liquidation Proceeds due to
the nature of the Debtors’ status as non-profit entities. The Debtors will be required to comply
with the applicable non-bankruptcy law that governs non-profit entities in connection with the
disposition of their assets. These obligations vary among jurisdictions, but can require, inter alia,
consent from a state’s attorney general or other governmental authorities. State attorneys general
may intervene or, depending upon state law, be compelled to intervene, in a chapter 7 liquidation
to ensure that the intent of donors is carried out and that the restricted donations are not distributed
to creditors.6 The costs that attend these potential disputes and related delays and uncertainty
regarding the same are not factored into this Liquidation Analysis and could reasonably be
expected to negatively impact the Liquidation Proceeds.

        Under a chapter 7 liquidation, moreover, it is likely that the BSA’s defined benefit pension
plan would be terminated and the Pension Benefit Guarantee Corporation (the “PBGC”) would
pursue its Claim of approximately $1.1 billion against all members of the controlled group, which
are jointly and severally liable for such amounts and include the Related Non-Debtor Entities and
Local Councils. The Debtors expect that under section 4068(a) of ERISA, the PBGC would
successfully assert a lien arising as of the termination date against each member of the controlled
group in an amount not to exceed 30% of the “collective net worth” of all members of the
controlled group combined. However, for any member of the controlled group that has filed for
bankruptcy prior to the termination, the automatic stay will generally prevent perfection of any
lien under ERISA. The PBGC’s Claim could therefore be asserted jointly and severally against
each member of the controlled group in the full amount of the approximately $1.1 billion Claim,
provided that the PBGC’s Claim, to the extent not secured by a lien under ERISA, would likely be
treated as a General Unsecured Claim. The Liquidation Analysis assumes that the lien on Related
Non-Debtor Entity and Local Council assets would represent 30% of Liquidation Proceeds
remaining for all of the Debtors, Related Non-Debtor Entities, and Local Councils combined after
wind down costs and secured debt, if any.

        Approximately 82,500 non-duplicative Claims alleging Abuse were timely filed against
the BSA in the Chapter 11 Cases. The BSA and certain Local Councils have procured commercial
general liability policies from multiple insurers since the 1930s to protect themselves from losses
including Abuse Claims. This Liquidation Analysis does not account for any recovery from
insurance proceeds (irrespective of whether an insured Claim relates to Abuse) on the basis that
recoveries from such proceeds are assumed to be materially the same or greater under a plan of
reorganization that provides for a global resolution of Abuse Claims than under a chapter 7
liquidation7.

      ii)        Distribution of Net Proceeds to Claimants

            Any available net proceeds would be allocated to holders of Claims in accordance with the

Debtor's other assets . . .”).
6
  See In re Bishop College, 151 B.R. at 397 (observing that the Texas attorney general intervened in the chapter 7
trustee’s turnover action, which under Texas law “is required in all disputes involving charitable trusts”).
7
  The Debtors believe the value of its insurance policies will be maximized under the Global Resolution Plan, in part
because the Local Councils are additional or named insureds under many of the policies and, absent confirmation of
the Plan as the Global Resolution Plan, the BSA will only be able to assign its own rights and interests in the
Insurance Policies to the Settlement Trust, thereby making liquidation of the Insurance Policies unlikely.



                                                         5
                Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 247 of 357




priority scheme of section 726 of the Bankruptcy Code:

                Liquidation Adjustments / Super Priority Claims – includes estimated fees paid to the
                 U.S. Trustee and Clerk of the Bankruptcy Court, wind-down costs and certain
                 Professional Fees and broker fees;

                Secured Claims – includes 2010 Bond Claims, 2012 Bond Claims, 2010 Credit
                 Facility Claims, 2019 RCF Claims, and the secured portion of the PBGC’s Claim
                 consistent with section 4068(a) of ERISA and PBGC guidance under 29 CFR §
                 4062.4;

                Chapter 11 Administrative and Priority Claims – includes estimated Claims held by
                 creditors that are able to assert liens on particular assets, including certain trade
                 vendors in addition to Claims for post-petition accounts payable, post-petition
                 accrued expenses including professional fees, taxes, employee obligations, Claims
                 arising under section 503(b)(9) of the Bankruptcy Code, and Unsecured Claims
                 entitled to priority under section 507 of the Bankruptcy Code; and

                General Unsecured Claims – includes prepetition trade Claims, prepetition rejection
                 damages Claims, and other types of prepetition liabilities; Abuse and non-Abuse
                 litigation Claims; and unsecured and unrecovered PBGC Claims.

       Under the absolute priority rule, no junior creditor would receive any distributions until all
senior creditors are paid in full. The assumed distributions to creditors as reflected in the
Liquidation Analysis are estimated in accordance with the absolute priority rule.

     iii)        Conclusion

        This Liquidation Analysis was prepared before the completion of the reconciliation and
allowance process for Claims against the Debtors and without any deadline for filing Claims
against the Related Non-Debtor Entities’ chapter 7 estates in a hypothetical liquidation, and so the
Debtors have not had an opportunity to fully evaluate Claims against the Debtors or to adjudicate
such Claims before the Bankruptcy Court. Accordingly, the amount of the final Allowed Claims
against the Debtors’ estates may differ from the Claim amounts used in this Liquidation Analysis.
Additionally, asset values discussed herein may be different than amounts referred to in the Plan,
which presumes the reorganization of the Debtors’ assets and liabilities under chapter 11 of the
Bankruptcy Code. The estimated liquidation recoveries and proceeds waterfall are presented
herein as a consolidated summary of each individual liquidating estate with their estimated
recoveries.

       The Debtors determined, as summarized in the following analysis, upon the Effective Date,
the Plan will provide all creditors with a recovery (if any) that is not less than what they would
otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the Bankruptcy Code,
and thus the Plan satisfies the requirement of 1129(a)(7) of the Bankruptcy Code, if the Bankruptcy
Court determines that such requirement is applicable to non-profits debtors in chapter 11.

        The following Liquidation Analysis should be reviewed with the accompanying notes.



                                                    6
                   Case 20-10343-LSS        Doc 4108        Filed 05/16/21      Page 248 of 357




         iv)        General Liquidation Summary and Detail – Debtors and Related Non-Debtor
                    Entities


Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Debtor and
        Related Non-Debtor Entities as of the Conversion Date based on the BSA’s most recent
        financial projections, segregated between restricted and unrestricted balances.
        Restricted cash balances reflect donor imposed restrictions on use and disposition and
        accordingly such amounts are excluded from the Liquidation Proceeds (see Note B
        below). The Debtors estimate a 100% recovery on the unrestricted cash balances.

                   Cash Securing Letters of Credit – Reflect cash held by JPM to secure letters of credit
                    issued for the benefit of Old Republic Insurance (“ORIC”). ORIC is assumed to
                    draw on the letters of credit in full and JPM is assumed to be able to recover against
                    this cash collateral in full. The cash is included in the Liquidation Proceeds and in
                    the recovery to JPM.

    B.         Investments – Represents investments of the Debtor and Related Non-Debtor Entities as
               of the Conversion Date based on the BSA’s most recent financial projections, segregated
               between restricted and unrestricted, and excluding non-controlling interest in the BSA
               Commingled Endowment Fund, LP (i.e., the limited partnership interests owned by the
               Local Councils). Restricted investment balances reflect donor imposed restrictions on
               use and disposition and accordingly such amounts are excluded from the Liquidation
               Proceeds.8 There is the potential for litigation related to asset restrictions in a
               liquidation, which could result in certain unrestricted investments being determined to
               be restricted or certain restricted investments being determined to be unrestricted. The
               TCC has commenced an adversary proceeding relating to the restriction of certain of the
               Debtors’ assets. Although the Debtors believe the action is meritless, for illustrative
               purposes, the Liquidation Analysis assumes $25 million of currently restricted
               investments could be available to creditors in a liquidation. The Debtors estimate a
               100% recovery on unrestricted investments plus the $25 million of restricted
               investments.

    C.         Accounts Receivable – Accounts receivable are comprised of invoiced and accrued third
               party receivables, including receivables from the Local Councils, and other non-trade
               receivables and deposits. Accounts Receivable is presented based on the BSA’s most
               recent financial statements and is assumed to be materially consistent as of the
               Liquidation Date. Estimated recovery percentages for accounts receivable are between
               approximately 50% and 60%.

    D.         Investment Income Receivables – Comprised of accrued investment earnings primarily
               from the BSA’s restricted investment holdings. These amounts are based on the BSA’s
               recent financial statements and balances are assumed to be materially consistent with

8
   These amounts are subject to the adversary proceedings currently pending before the Bankruptcy Court further
discussed in Article V.J.2 of the Disclosure Statement.



                                                        7
         Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 249 of 357




     balances as of the liquidation date. Investment income receivables are excluded from
     the Liquidation Proceeds.

E.   Pledges Receivable – Pledges receivables reflect unconditional donor pledges at
     estimated net present collectable value. As the pledges are both donor restricted and
     highly unlikely to be enforceable in a liquidation they are valued at zero. Additional
     pledges not reflected on the financial statements are conditional and thus could not be
     collected in a liquidation.

F.   Related Party Receivables – Interfund receivables are comprised of amounts due to/from
     Related Non-Debtor Entities. These amounts are consolidated and eliminated within
     this Liquidation Analysis. The most significant Related Party Receivable is a note
     receivable due from Arrow, which is secured by a deed of trust in the Summit high
     adventure facility, Arrow’s only asset, and which note is pledged to JPM under the
     BSA’s credit agreements. In lieu of showing a recovery on this line in the schedule, the
     recovery from the liquidation of the Summit is reflected as part of Land Building &
     Equipment below. Gross recoveries on this note total $35 million. Proceeds from the
     intercompany note via the sale of Arrow’s assets are assumed to satisfy JPM’s Secured
     Claims.

G.   Inventory – Inventory is primarily comprised of branded and non-branded Boy Scout
     apparel, High Adventure Base general inventory stock, and other miscellaneous
     inventory items. Inventory is presented based on the BSA’s most recent financial
     statements. Inventory is assumed to be materially consistent as of liquidation date as in
     the BSA’s current financial statements. Estimated recoveries are based on liquidation
     assumptions that include only sellable apparel and stock at substantially discounted
     values. Inventory reserves are not contemplated within this analysis.

H.   Prepaid and Deferred Charges – Primarily comprised of prepaid Insurance Policies,
     professional fees, and deferred expenses. Prepaids are presented based on the BSA’s
     most recent financial statements. Prepaid insurance recoveries are estimated based on a
     detailed breakdown of 2021-2022 plan year Insurance Policies, prorated for recoveries
     as of the liquidation period. Prepaid professional fees are assumed to be recovered 100%
     and applied against administrative professional fee Claims in a liquidation scenario.
     Deferred charges are recovered at 0% of current financial statement balances.

I.   Land, Building, and Equipment (net) – Primarily comprised of the BSA’s national
     headquarters, High Adventure Bases, distribution center, various furniture and fixtures,
     and software and computers. Land, building, and equipment balances are presented
     based on the Debtor and Related Non-Debtor Entities most recent financial statements.
     Pro forma balances represent the following:

         National HQ, Scouting U, National Distribution Center, the High Adventure Bases
          (Philmont, Sea Base, and Northern Tier), and Summit are presented based on
          valuations conducted by third party experts during the course of this bankruptcy and
          reflect estimates of the fair market value of the respective properties. The BSA also
          owns a portfolio of Oil and Gas Interests. These rights, and the value of the rights,



                                             8
         Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 250 of 357




          are not included within the financial statements, however, are included in the pro
          forma fair market value balance of land, building, and equipment based on a recent
          third party valuation report.

         The remaining balance of land, building, and equipment which primarily includes
          furniture, fixtures, capital and project improvements, and software and computers is
          estimated to be materially consistent to the BSA’s most recent financial statements.

         Pro forma balances are presented before depreciation and amortization.

     After a review of the assets, the Debtors and their advisors concluded that the forced sale
     of the Debtors’ assets in the compressed timeframe that typically occur during a chapter
     7 liquidation would likely result in a valuation discount relative to “fair value.” The
     liquidation value of land, buildings, and equipment is stratified based on estimated
     recoveries ranging from 80% to 85% recovery on brokers opinion of value of the
     national headquarters ($11.6 million), former Scouting U building ($1.9 million), and
     distribution center ($7.3 million), fair market value appraisals of each of the High
     Adventure Bases (Philmont South Ranch $153 million, Sea Base $29 million, and
     Northern Tier $8.4 million including the Summit ($42.8 million), and an appraisal of the
     Oil and Gas Interests ($7.6 million). Recoveries on remaining assets are expected to be
     minimal based on the nature of the assets and the circumstances of a chapter 7
     liquidation. Total land, building, and equipment recoveries range from 55% to 65% of
     pro forma values.

     Certain of the BSA’s properties are collateral for JPM’s Secured debt. These properties
     include the national headquarters, Philmont Scout Ranch, and the High Adventure Bases
     at Sea Base and Northern Tier. Liquidation proceeds from these properties are assumed
     to satisfy JPM’s Secured debt first, with any remaining proceeds made available to
     creditors based on priority. As noted above, the value of the Summit which flows to
     BSA through a note receivable is also reflected in the value of land, building and
     equipment and is subject to JPM’s security interest.

     The sale of certain of the High Adventure Bases and other properties could be disputed
     by third parties, potentially driving down their value or barring them from sale entirely
     if determined to be restricted property and non-alienable under applicable law; however,
     that issue is not addressed herein given the JPM lien. Similarly the High Adventure
     Bases are core to the mission of scouting and as such may not be subject to liquidation
     or the proceeds may not be available to all creditors.

J.   Other Assets – Other assets are primarily comprised of miscellaneous equipment located
     at the Summit property, pooled and gift annuity investments, and off-balance sheet art.
     Balances are presented based on BSA’s most recent financial statements with the
     exception of the Artwork balances which is reflected at an estimated fair market value
     of $59 million based primarily on a 2012 appraisal. Recoveries are assumed between
     50% and 80% for Artwork given indications that the value of the Artwork would be
     significantly depressed in a sale over a compressed timeframe as well as the impact of
     the BSA bankruptcy and Abuse Claims on the value of the Artwork, while the remaining



                                             9
        Case 20-10343-LSS          Doc 4108      Filed 05/16/21      Page 251 of 357




       balance of other assets is assumed to recover 100% for pooled and gift annuity
       investments and between 5% and 25% for Summit assets. Note that it is possible that
       the beneficiaries of the annuities and pooled investments would try to assert some type
       of priority to those assets which would reduce the liquidation value. In addition some
       of these assets are core to the mission of scouting as such may not be available to all
       creditors.

       There is no value attributed to the Debtors’ intellectual property given that it derives
       from a congressional charter that is non-transferable and thus it is unclear if any value
       could be derived.



Liquidation Distributions

K.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the Debtor and Related Non-Debtor Entities and reflect BSA
       and its advisor’s most recent budget for operational expenses during 2021 under a wind
       down scenario. Wind down costs primarily include payroll, and related expenses, costs
       to maintain the BSA’s supply and distribution center, high adventure base operating
       costs, general liability and other Insurance Policies, and other non-high adventure base
       operating expenses. Operating expenses are assumed to reduce significantly during a
       liquidation between 25% and 75% of projected monthly costs. Further, wind down
       expenses are reduced on a month to month basis during the liquidation period to account
       for expected closures of facilities and further reductions in labor force as the liquidation
       process progresses.

L.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of entity
       gross Liquidation Proceeds.

M.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 1.5% of gross Liquidation Proceeds
       excluding current cash on-hand. These fees are applied on an individual basis across
       each liquidating entity based on the estimated Liquidation Proceeds available to each
       Estate excluding current Cash on-hand. The amount of professional fees is estimated
       based on our best estimate based on the size and nature of the case; however, this amount
       can fluctuate based on length and complexity of the wind-down process and could be
       substantially greater than the amounts assumed herein which would further reduce
       recoveries to creditors.

N.     Claims Processing Costs include an estimate of the costs of administering Claims to
       various claimants, primarily Abuse litigation claimants. Estimates reflect a minimum of
       $1 million.

O.     Secured Lender Professional Fees are estimated between $700,000 and $1 million during
       the liquidation period.


                                               10
             Case 20-10343-LSS       Doc 4108      Filed 05/16/21     Page 252 of 357




P.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         BSA’s land, building, equipment and Artwork. In the Liquidation Analysis, chapter 7
         broker fees are estimated to be approximately 2.0% of gross Liquidation Proceeds from
         these asset classes.

Claims

Q.       Secured Claims

             The Liquidation Analysis assumes that all letters of credit are drawn and as a result
              the outstanding funded debt totals $328 million. Debt is assumed to be Secured by
              the gross Liquidation Proceeds of certain of the BSA’s real property assets,
              unrestricted Cash, unrestricted investments, and certain accounts receivable balances
              including the note receivable from Arrow WV which is Secured by the Summit high
              adventure facility. In addition the debt benefits from replacement liens pursuant to
              the Cash Collateral Order to the extent of any diminution in value of the collateral.
              Secured debt is estimated to be recovered at 100% of total Claims.

             The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
              against Related Non-Debtor Entities, is Secured by a lien in the amount of 30% of
              Liquidation Proceeds remaining for all members of the control group combined after
              wind down costs and Secured debt, if any. The Secured PBGC Claim is estimated
              between $428 million and $496 million.

R.       Administrative and Priority Claims

             The Liquidation Analysis assumes that priority Claims consist of priority employee
              benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
              to be $20 million as of the Conversion Date, comprised primarily of accrued
              employee benefit costs, severance, seasonal and part time payroll costs, and
              503(b)(9) Claims. Full time salaried employees assumed to be paid current
              immediately prior to the Conversion Date.

             Post-Petition Professional Fees as of the Conversion Date are estimated to be $31
              million. Post-Petition Trade Claims are estimated to be $18 million as of the
              Conversion Date based on BSA’s most recent financial projections.

             Administrative and priority Claims are estimated to recover at 100% in the
              Liquidation Analysis.

S.       General Unsecured Claims

             The below chart reflects the aggregation of individual Liquidation Analyses of the
              Debtors and, independently, the Related Non-Debtor Entities. Certain general
              unsecured claims presented in the Liquidation Analysis recover a greater percentage
              than the pro rata share of proceeds available for these unsecured claims due to the
              recoveries within individual Debtor and Related Non-Debtor Entity Liquidations.



                                                 11
    Case 20-10343-LSS        Doc 4108      Filed 05/16/21     Page 253 of 357




    The Liquidation Analysis estimates that there will be between $12 million and $42
     million of proceeds available to satisfy General Unsecured Claims. As some of these
     proceeds may be from assets that are core to the mission of Scouting, it is possible
     that some or all of this value may only be available for certain core creditor Claims
     including that of the PBGC.

    General Unsecured Claims are assumed to include estimated Abuse Claims,
     unrecovered unsecured PBGC Claim, employee-related Claims (primarily
     Restoration Plan Claims), contract rejection Claims, and pre-petition trade payables
     and accrued liabilities.

    Non-Abuse litigation Claims are assumed to recovery from applicable insurance and
     are not contemplated in the Liquidation Analysis.

    An estimate of the remaining unrecovered asserted PBGC Claim of $1.1 billion is
     included in the General Unsecured Claims pool.

    As described in Article [__] of the Disclosure Statement, Abuse Claims are estimated
     to be between $2.4 and $7.1 billion and the Liquidation Analysis presents Abuse
     Claim recoveries under both a high ($7.1 billion) and low ($2.4 billion) assumption.
     As noted in the Disclosure Statement in Article V.N, this aggregate estimation of
     liability takes into account a number of different factors including assumptions
     concerning the estimated number of time-barred Abuse Claims. The range used in
     the Disclosure Statement and this Liquidation Analysis is merely an estimate of the
     Debtors’ aggregate liability, which could be significantly greater or lower depending
     upon, among other things, changes to the assumptions concerning the number of
     time-barred claims or the accuracy and sufficiency of information provided by the
     Abuse Claimants on their Proof of Claim submissions. As applied to individual
     Abuse Claims, the Liquidation Analysis provides an estimate of the percent-on-the-
     dollar recovery that individual claimants would receive in a hypothetical liquidation.
     However, the value of any particular individual claim that this percentage applies to
     is highly dependent on the facts and circumstances of the individual claim. For
     example, although the same percentage recovery applies to all claims whether or not
     time-barred, the average value of time-barred claims is significantly less (and in
     many cases may not have any value) in comparison to the average value of claims
     that are not time-barred.

    Contract rejection Claims are estimated to be $8 million and do not include any
     estimates for additional executory contract rejection Claims arising as a result of the
     liquidation.

    General Unsecured Claims recover between 0.1% and 0.5% in the Debtor and
     Related Non-Debtor Entity Liquidation Analysis based on high Abuse Claims ($7.1
     billion) and between 0.3% and 1.2% based on low Abuse Claims ($2.4 billion).




                                         12
                      Case 20-10343-LSS                               Doc 4108                    Filed 05/16/21              Page 254 of 357




  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities

                                                                           Asset Values                     Estimated Recovery (%)            Estimated Recovery ($ 000s)
                                                            Book Value     Adjustments    Pro Forma
                                                     Note   at 2/28/2120       to BV          BV / FMV     Low       Mid        High         Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $   111,518    $      2,145 $       113,663     100%      100%       100%    $   113,663   $   113,663   $   113,663
 Cash and Cash Equivalents: Restricted                A          32,627          (8,928)         23,699       0%        0%         0%            -             -             -
 Investments                                          B         127,462         (70,632)         56,830     100%      100%       100%         56,830        56,830        56,830
 Investments: Restricted                              B         174,782          (7,693)        167,089      15%       15%        15%         25,000        25,000        25,000
 Accounts Receivable                                  C          16,762             218          16,980      33%       34%        35%          5,573         5,736         5,899
 Investment Income Receivable                         D             653             -               653       0%        0%         0%            -             -             -
 Pledges Receivable                                   E          17,207             -            17,207       0%        0%         0%            -             -             -
 Related Party Receivables                            F             -               -               -         0%        0%         0%            -             -             -
 Inventory                                            G          56,407          16,944          73,350       8%        9%        10%          5,731         6,448         7,164
 Prepaid and Deferred Charges                         H          63,036             -            63,036       5%        5%         5%          3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I         476,143        (111,588)        364,555      58%       61%        63%        211,828       220,942       230,056
 Other                                                J          17,353          59,337          76,690      48%       60%        72%         36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $ 1,093,950    $   (120,197) $      973,752      47%       49%        51%    $   458,634   $   477,942   $   497,249

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                  $   (13,465) $    (15,841) $     (18,217)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                      (14,807)      (15,416)       (16,026)
 ( - ) Trustee's Professional Fees                    M                                                                                       (4,622)       (5,437)        (6,253)
 ( - ) Claims Processing Costs                        N                                                                                       (1,000)       (1,000)        (1,000)
 ( - ) Secured Lender Professional Fees               O                                                                                         (715)         (842)          (968)
 ( - ) Broker Fees                                    P                                                                                       (4,826)       (5,186)        (5,545)
Total Liquidation Costs                                                                                                                  $   (39,435) $    (43,722) $     (48,009)

Total Net Liquidation Proceeds                                                                                                           $   419,199   $   434,220   $   449,240

                                                                 Estimated Claims         Estimated         Estimated Recovery (%)            Estimated Recovery ($ 000s)
                                                                                               Claims
                                                                Low            Mid        Pool (High)      Low       Mid        High         Low           Mid           High

Secured Claims
 JPMorgan Funded Debt                                       $   232,262    $    232,262   $     232,262     100%      100%       100%    $   232,262   $   232,262   $   232,262
 JPMorgan Letters of Credit                                      95,842          95,842          95,842     100%      100%       100%         95,842        95,842        95,842
 PBGC Termination Claim                                         509,173         509,173         509,173       2%        2%         2%          9,469         9,475         9,481
Total Secured Claims                                  Q     $   955,224    $    955,224   $     896,251      35%       35%        38%    $   337,573   $   337,579   $   337,586

Proceeds Available After Secured Claims                                                                                                  $    81,626   $    96,640   $   111,655

Administrative / Priority Tax Claims
 Employee Related Claims                                         20,326          20,326   $      20,326     100%      100%       100%    $    20,326   $    20,326   $      20,326
 Professional Fee Claims                                         30,952          30,952          30,952     100%      100%       100%         30,952        30,952          30,952
 Post-Petition Trade Claims                                      18,035          18,035          18,035     100%      100%       100%         18,035        18,035          18,035
Total Administrative / Priority Tax Claims            R     $    69,313    $     69,313   $      69,313     100%      100%       100%    $    69,313   $    69,313   $      69,313

Proceeds Available for General Unsecured Creditors                                                                                       $    12,313   $    27,328   $      42,342

General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                        $   119,760    $   119,760    $      119,760    0.0%       0.0%       0.0%   $         8   $        18   $          28
 Employee Related Claims                                         30,926         30,926            30,926    0.1%       0.2%       0.4%            34            75             117
 Real Property & Equipment Lease Rejection Damages              101,455        101,455           101,455    0.0%       0.0%       0.0%            12            27              41
 Abuse Claims                                                 7,100,000      7,100,000         7,100,000    0.1%       0.3%       0.5%        10,615        23,558          36,501
 PBGC Termination Claim                                         590,827        590,827         1,090,519    0.2%       0.3%       0.5%         1,645         3,650           5,655
Total General Unsecured Claims (High)                 S     $ 7,942,968    $ 7,942,968    $ 8,501,633       0.1%       0.3%       0.5%   $    12,313   $    27,328   $      42,342

Proceeds Available After General Unsecured Claims                                                                                        $         -   $         -   $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $   128,507    $   128,507    $        5,350    0.3%       0.8%       1.2%   $        19   $        41   $          64
 Employee Related Claims                                         30,926         30,926            22,689    0.3%       0.8%       1.2%            79           175             272
 Real Property & Equipment Lease Rejection Damages               99,842         99,842             8,000    0.3%       0.8%       1.2%            28            62              96
 Abuse Claims                                                 2,400,000      2,400,000         2,400,000    0.3%       0.8%       1.2%         8,357        18,548          28,739
 PBGC Termination Claim                                         592,035        592,035         1,090,519    0.4%       0.8%       1.2%         3,830         8,501          13,172
Total General Unsecured Claims (Low)                  S     $ 3,251,311    $ 3,251,311    $ 3,526,557       0.3%       0.8%       1.2%   $    12,313   $    27,328   $      42,342

Proceeds Available After General Unsecured Claims                                                                                        $         -   $         -   $          -

Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on the low, mid, and high ranges of estimated claims




                                                                                              13
           Case 20-10343-LSS         Doc 4108      Filed 05/16/21     Page 255 of 357




3)    General Liquidation Summary and Detail – Local Councils


        As noted above, although the Debtors do not believe they are required to satisfy the best
interests test as it relates to the non-debtor Local Councils, various parties have objected to the
Disclosure Statement, including the TCC, and the Debtors have agreed to provide a hypothetical
analysis depicting the liquidation of the Local Councils utilizing the same assumptions as the
Liquidation Analysis for the Debtors and Related Non-Debtor Entities. Accordingly, the following
analysis depicts an aggregated summary of hypothetical Local Council liquidations on an
aggregate basis, which are assumed to occur independently during an orderly liquidation process
over six months after the Conversion Date. Local Council liquidation analysis is based on the
unaudited pro forma financial statements of Local Councils as of February 28, 2021 (refer to
Exhibit 1: Individual Local Council Balance Sheets below). While the Debtors have significant
financial information related to the Local Councils, including balance sheets and property
valuations (refer to Exhibit 2: Local Council Property Value Information below), there is a
significantly higher degree of variability and potential for market saturation associated with the
liquidation of approximately 251 independent entities and thus greater risk that the actual
recoveries would be less than the projected recoveries set forth herein.

        Although this analysis assumes that all entities in the organization are liquidated
substantially concurrently as part of a hypothetical liquidation of the Boy Scouts organization, the
analysis assumes each local council is liquidated separately from BSA, that each local council is
rendered insolvent due to the magnitude of the joint and several pension termination liability, and
any excess value after satisfying the pension termination liability and other local council
obligations (including pension contribution claims) flows to BSA for further distribution to
creditors, including Abuse Claims.

Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Local
        Councils as of February 28, 2021, excluding “custodial cash” that is either (a) cash held
        on account of registration fees payable to BSA, as that amount is included in BSA’s
        forecasted cash at the Conversion Date or (b) cash held on behalf of units that are legally
        distinct from the Local Councils. The Debtors estimate a 100% recovery on the cash
        balances.

 B.      Investments – Represents investments of the Local Councils as of February 28, 2021,
         segregated between restricted and unrestricted. Restricted investment balances reflect
         donor imposed restrictions on use and disposition and accordingly such amounts are
         generally excluded from the Liquidation Proceeds; however, the Debtors prepared the
         Local Council liquidation analysis assuming that Local Councils would be able to
         recover approximately the same share of restricted investments (20%) as the Debtors in
         their Liquidation Analysis as described above. The Debtors estimate a 100% recovery
         on unrestricted investments and 20% recovery on restricted investments.

 C.      Land, Building, and Equipment (net) – Primarily comprised of Local Councils’ camp
         properties, land, office and store structures and other miscellaneous real property. Book
         value of land, building, and equipment balances are presented based on Local Council


                                                14
              Case 20-10343-LSS           Doc 4108        Filed 05/16/21         Page 256 of 357




          balance sheets as of February 28, 2021 and are not disaggregated based on restricted and
          unrestricted book value. Pro forma balances represent the following:

              Unrestricted Land, Building, and Equipment – Represents a) real property asserted
               by Local Councils as unrestricted, plus b) certain real property asserted as restricted
               by Local Councils that the BSA has determined, based on its legal analysis of the
               asserted restrictions, is capable of being sold with the proceeds available for
               distribution to general unsecured creditors of the Local Councils. Pro forma balances
               of unrestricted land, building, and equipment are presented at fair market value based
               on recent broker opinion of values conducted by third party real estate advisors (or
               the average thereof if multiple valuations were conducted on the same property).9

              Restricted Land Building, and Equipment – Represents real property asserted by
               Local Councils as restricted such that the restriction would preclude a sale of the
               property or require reversion of the proceeds based on donor restriction
               documentation, as validated by BSA’s legal analysis. Pro forma balances of restricted
               land, building, and equipment are presented at fair market value based on recent
               broker opinion of values conducted by third party real estate advisors (or the average
               thereof if multiple valuations were conducted on the same property).

          After a review of the assets, the Debtors, with the assistance of their advisors, concluded
          that the sale of Local Council assets in the compressed timeframes that typically occur
          during a chapter 7 liquidation would likely result in a valuation discount relative to “fair
          value.” Further BSA believes a larger discount for the Local Councils than the BSA
          properties described above is appropriate for a number of reasons. First, the Local
          Council properties were valued through broker opinions of value, which are inherently
          more limited and provide less certainty than full appraisals used for the principal Debtor
          properties. Second, the broker opinions of value also generally did not take into account
          limitations on use driven, for example, by conservation easements, which would further
          reduce the value of the properties. Third, the Debtors expect that the proceeds derived
          from the sale of Local Council properties would be suppressed due to the market being
          saturated with a large number of similar camp properties, which are often located in
          relatively close proximity to one another. The liquidation value of land, buildings, and
          equipment is estimated based on recoveries of 60% of unrestricted real property.
          Restricted real property is excluded from liquidation proceeds.

    D.    Other Assets – Other assets are primarily comprised of miscellaneous inventory, prepaid
          expenses, contributions and pledges receivable, beneficial interests in trusts, and notes
          receivable held by the Local Councils. Balances are presented based on Local Council
          balance sheets as of February 28, 2021. Recoveries of other assets are estimated to be
          5% of book value balances as these assets either have little sellable or recoverable value
          via a chapter 7 liquidation or in some cases are restricted based on donor stipulations.


9
  Any property for which a valuation was not obtained is assumed to have limited value in the Liquidation Analysis
and is factored into the 60% recovery. Approximately 896 of 1,180 properties were valued and approximately 75 of
the unvalued properties are restricted. Self-reported indications of value from the Local Councils of the remaining
unrestricted properties, which are a mix of mainly book and tax assessed amounts, total less than $40 million.



                                                        15
             Case 20-10343-LSS       Doc 4108     Filed 05/16/21     Page 257 of 357




Liquidation Distributions

E.       Operational Wind Down Costs represent an estimate of the costs incurred during a
         liquidation of the assets of the individual Local Councils. Wind down costs are assumed
         to include payroll and related expenses, costs to maintain Local Council real property
         until liquidated, and other operating expenses during the wind down period. Operating
         expenses are assumed to reduce significantly during a liquidation and are estimated at
         3.5% of gross liquidation proceeds.

F.       Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
         Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of gross
         Liquidation Proceeds.

G.       Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
         and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
         professional fees are estimated to be approximately 3.5% of gross Liquidation Proceeds
         excluding current cash on-hand. These fees are applied on an individual basis across
         each liquidating Local Council based on the estimated Liquidation Proceeds available to
         each Estate excluding current cash on-hand. However, this amount can fluctuate based
         on length and complexity of the wind-down process and could be substantially greater
         than the amounts assumed herein.

H.       Claims Processing Costs include an estimate of the costs of administering Claims to
         various claimants, primarily Abuse litigation claimants. Estimates reflect approximately
         2.5% of Abuse Trust recoveries, consistent with a US Chamber of Commerce
         publication on trust distributions dated March 2018.

I.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         Local Councils’ land, building, equipment. In the Liquidation Analysis, chapter 7 broker
         fees are estimated to be approximately 4% of gross Liquidation Proceeds from these
         asset classes.

Claims

J.       Secured Claims

             The Liquidation Analysis assumes that approximately 50% of the debt on Local
              Council balance sheets as of February 28, 2021 is secured debt based on a review of
              a selection of approximately 80% of the total Local Council debt. Secured debt
              related Local Council Claims are estimated to recover in full.

             The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
              against each individual Local Council, is Secured by a lien in the amount of 30% of
              Liquidation Proceeds remaining for all members of the control group after wind
              down costs and Secured debt, if any. The Secured PBGC Claim is estimated to be
              between $428 million and $496 million, asserted against each individual Local


                                                16
         Case 20-10343-LSS        Doc 4108      Filed 05/16/21     Page 258 of 357




          Council. The Liquidation Analysis assumes that the PBGC recovers 100% of its $1.1
          billion Claim between the Local Councils and proceeds from the Debtor and Related
          Non-Debtor Entity Liquidation Analysis.

K.   Administrative and Priority Claims

         The Liquidation Analysis assumes that priority Claims consist of priority employee
          benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
          to be $17.7 million as of the Conversion Date, comprised primarily of accrued
          employee payroll and benefit costs and severance.

         Administrative and priority Claims are estimated to recover 64% in the aggregate.

L.   General Unsecured Claims

         The below chart reflects the aggregation of individual Liquidation Analyses of the
          Local Councils. Certain Secured and Administrative Expense Claims of individual
          Local Councils are deficient in the mid-range recovery scenario, and no proceeds
          remain available for General Unsecured Claims for those Local Councils. Certain
          other Local Councils have estimated liquidation proceeds that exceed the estimated
          value of all Claims after application of contribution claims that such Local Councils
          could assert against other Local Councils on account of payment on the joint and
          several pension liability. All such value is distributed to BSA and redistributed to
          creditors.

         The Liquidation Analysis estimates that there will be approximately $445 million of
          proceeds available to satisfy General Unsecured Claims. As some of these proceeds
          may be from assets that are core to the mission of Scouting, it is possible that some
          or all of this value may only be available for certain core creditor Claims .

         General Unsecured Claims are assumed to include estimated Abuse Claims, contract
          rejection Claims, unsecured debt, and pre-petition trade payables and accrued
          liabilities. Solely for purposes of this analysis, the estimated aggregate Abuse Claim
          liability is allocated to each council based on number of Abuse Claims as a
          proportion of all non-duplicative Abuse Claims that identify a local council. We
          believe this allocation method results in a higher aggregate recovery for Abuse
          Claims.

         Non-Abuse Litigation Claims are assumed to recovery from applicable insurance
          and are not contemplated in the Liquidation Analysis.

         Contract rejection Claims are estimated to be 5% of unrestricted net assets per Local
          Council balances sheets as of February 28, 2021.




                                             17
                Case 20-10343-LSS                        Doc 4108                   Filed 05/16/21                     Page 259 of 357




 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                           Estimated          Estimated
                                                                                        Asset Values
                                                                                                                          Recovery (%)     Recovery ($ 000s)
                                                                      Book Value        Adjustments        Pro Forma
                                                        Note      at 2/28/2021          to BV / FMV        BV / FMV           Mid                Mid

  Assets
   Cash and Cash Equivalents                             A        $       309,526   $        (22,294) $         287,232             100%   $        287,232
   Investments                                           B              1,646,979         (1,077,287)           569,693             100%            569,693
   Investments: Restricted                               B                    -            1,063,151          1,063,151              20%            211,504
   Land, Building, and Equipment (Net)                   C              1,291,886            (79,819)         1,212,066              60%            727,240
   Land, Building, and Equipment (Net): Restricted       C                    -              580,363            580,363               0%                -
   Other                                                 D                280,271                -              280,271               5%             14,059
  Total Gross Liquidation Proceeds                                $     3,528,662   $        464,114   $      3,992,776              45%   $       1,809,727

  ( - ) Less Cost of Liquidation
   ( - ) Liquidation Wind-Down Expenses                  E                                                                                 $         (63,340)
   ( - ) Chapter 7 Trustee Fees                          F                                                                                           (54,298)
   ( - ) Trustee's Professional Fees                     G                                                                                           (53,287)
   ( - ) Claims Processing Costs                         H                                                                                            (9,884)
   ( - ) Broker Fees                                     I                                                                                           (29,090)
  Total Liquidation Costs                                                                                                                  $        (209,899)

  Total Net Liquidation Proceeds                                                                                                           $       1,599,828
                                                               Estimated Claims                            Estimated      Recovery (%)     Recovery ($ 000s)
                                                                                                            Claims
                                                                             Low                 Mid         Pool             Mid                Mid

  Secured Claims
   Secured Local Council Debt                                             117,947            117,947   $         58,974             100%   $          58,871
   Priority Claims (PBGC)                                               1,084,863          1,084,863          1,084,863             100%           1,084,863
  Total Secured Claims                                    J             1,202,810          1,202,810   $      1,143,837             100%   $       1,143,735
  Proceeds Available After Secured Claims                                                                                                  $        456,093

  Administrative / Priority Tax Claims
   Employee Related Claims                                                 17,655             17,655   $        17,655              64%    $           11,344
  Total Administrative / Priority Tax Claims             K                 17,655             17,655   $        17,655              64%    $           11,344
  Proceeds Available After Administrative / Priority Tax Claims                                                                            $        444,749

  General Unsecured Claims (High)
   Trade Payables and Accrued Expenses                                    114,410            114,410   $        114,410              8%    $          8,932
   Employee Related Claims                                                  8,237              8,237              8,237              8%                 678
   Real Property & Equipment Lease Rejection Damages                       93,455             93,455             93,455             13%              12,302
   Secured Local Council Debt                                                 -                  -               58,974              7%               4,160
   Abuse Claims                                                        14,200,000         14,200,000          7,100,000              6%             405,225
   PBGC Termination Claim                                               1,100,000          1,100,000                -                0%                 -
  Total General Unsecured Claims                         L             15,516,102         15,516,102   $      7,375,076              6%    $        431,298
  Residual Scouting Interest                                                                                                               $           13,451

  General Unsecured Claims (Low)
   Trade Payables and Accrued Expenses                                        -                  -     $        114,410             19%    $         21,401
   Employee Related Claims                                                    -                  -                8,237             19%               1,551
   Real Property & Equipment Lease Rejection Damages                          -                  -               93,455             29%              26,936
   Secured Local Council Debt                                                 -                  -               58,974             17%               9,857
   Abuse Claims                                                               -                  -            2,400,000             15%             355,991
   PBGC Termination Claim                                               1,100,000          1,100,000                -                0%                 -
  Total General Unsecured Claims                         L              1,100,000          1,100,000   $      2,675,076             16%    $        415,735
  Residual Scouting Interest                                                                                                               $           29,014


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims. “Residual Scouting Interest”
assumed to be reallocated to BSA for further distribution to creditors; however, the Debtors
understand that various parties, including Local Councils, would assert that such value should be
utilized for scouting purposes in local jurisdiction.



                                                                                   18
         Case 20-10343-LSS         Doc 4108     Filed 05/16/21     Page 260 of 357




4) Combined Debtors, Related Non-Debtor Entities and Local Councils

    As noted above, in addition to the separate analysis of the Debtor and Related Non-Debtors
on the one hand and the Local Councils on the other, we have created an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. The
analysis is simply the addition of each of the prior sections of this document, plus showing any
excess proceeds at individual local councils distributed to BSA resulting in incremental
recovery to Claims against BSA including Abuse claims, without any other changes in
assumptions.




                                              19
                      Case 20-10343-LSS                               Doc 4108                      Filed 05/16/21              Page 261 of 357




  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                            Asset Values                      Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                            Book Value      Adjustments     Pro Forma
                                                     Note   at 2/28/2120         to BV          BV / FMV     Low       Mid        High           Low              Mid            High

Assets
 Cash and Cash Equivalents                            A     $     421,043   $      (20,149) $   400,894       100%      100%       100%      $    400,894    $    400,894    $    400,894
 Cash and Cash Equivalents: Restricted                A            32,627           (8,928)      23,699         0%        0%         0%               -               -               -
 Investments                                          B         1,774,442       (1,147,919)     626,523       100%      100%       100%           626,523         626,523         626,523
 Investments: Restricted                              B           174,782        1,055,459    1,230,241        19%       19%        19%           236,504         236,504         236,504
 Accounts Receivable                                  C            16,762              218       16,980        33%       34%        35%             5,573           5,736           5,899
 Investment Income Receivable                         D               653              -            653         0%        0%         0%               -               -               -
 Pledges Receivable                                   E            17,207              -         17,207         0%        0%         0%               -               -               -
 Related Party Receivables                            F               -                -            -           0%        0%         0%               -               -               -
 Inventory                                            G            56,407           16,944       73,350         8%        9%        10%             5,731           6,448           7,164
 Prepaid and Deferred Charges                         H            63,036              -         63,036         5%        5%         5%             3,101           3,101           3,101
 Land, Building, and Equipment (Net)                  I         1,768,029         (191,407)   1,576,622        60%       60%        61%           939,068         948,182         957,296
 Other                                                J           297,625           59,337      356,961        14%       17%        19%            50,967          60,281          69,595
Total Gross Liquidation Proceeds                            $ 4,622,612     $     343,917   $ 4,966,529        46%       46%        46%      $ 2,268,361     $ 2,287,669     $ 2,306,976

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                      $     (76,805) $      (79,181) $      (81,557)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                            (69,105)        (69,714)        (70,324)
 ( - ) Trustee's Professional Fees                    M                                                                                            (57,909)        (58,725)        (59,540)
 ( - ) Claims Processing Costs                        N                                                                                            (10,884)        (10,884)        (10,884)
 ( - ) Secured Lender Professional Fees               O                                                                                               (715)           (842)           (968)
 ( - ) Broker Fees                                    P                                                                                            (33,916)        (34,275)        (34,635)
Total Liquidation Costs                                                                                                                      $   (249,334) $      (253,621) $     (257,908)

Total Net Liquidation Proceeds                                                                                                               $ 2,019,027     $ 2,034,048     $ 2,049,068

                                                                  Estimated Claims          Estimated         Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                                                                 Claims
                                                                Low              Mid        Pool (High)      Low       Mid        High           Low              Mid            High

Secured Claims
 JPMorgan Funded Debt                                       $    232,262    $     232,262   $     232,262     100%      100%       100%      $     232,262   $     232,262   $     232,262
 JPMorgan Letters of Credit                                       95,842           95,842          95,842     100%      100%       100%             95,842          95,842          95,842
 Secured Local Council Debt                                      117,947          117,947          58,974     100%      100%       100%             58,871          58,871          58,871
 PBGC Termination Claim                                          509,173          509,173         509,173     215%      215%       215%          1,094,333       1,094,339       1,094,345
Total Secured Claims                                  Q     $    955,224    $     955,224   $     896,251     155%      155%       165%      $ 1,481,308     $ 1,481,314     $ 1,481,320

Proceeds Available After Secured Claims                                                                                                      $    537,719    $    552,733    $    567,748

Administrative / Priority Tax Claims
 Employee Related Claims                                          37,981           37,981   $      37,981      83%       83%           83%   $     31,669    $     31,669    $     31,669
 Professional Fee Claims                                          30,952           30,952          30,952     100%      100%       100%            30,952          30,952          30,952
 Post-Petition Trade Claims                                       18,035           18,035          18,035     100%      100%       100%            18,035          18,035          18,035
Total Administrative / Priority Tax Claims            R     $     86,968    $      86,968   $      86,968      93%       93%           93%   $     80,657    $     80,657    $     80,657

Proceeds Available for General Unsecured Creditors                                                                                           $    457,062    $    472,077    $    487,091

General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                        $   119,760     $   119,760     $      119,760    7.5%       7.5%       7.5%     $      8,950    $      8,960    $      8,970
 Employee Related Claims                                         30,926          30,926             30,926    2.4%       2.6%       2.7%              755             796             837
 Real Property & Equipment Lease Rejection Damages              101,455         101,455            101,455   12.2%      12.2%      12.2%           12,329          12,344          12,358
 Unsecured Local Council Debt                                         -               -             58,974    7.1%       7.1%       7.1%            4,160           4,160           4,160
 Abuse Claims                                                 7,100,000       7,100,000          7,100,000    6.0%       6.2%       6.4%          429,224         442,167         455,110
 PBGC Termination Claim                                         590,827         590,827              5,655   29.1%      64.5%     100.0%            1,645           3,650           5,655
Total General Unsecured Claims (High)                 S     $ 7,942,968     $ 7,942,968     $ 7,416,770       6.2%       6.4%       6.6%     $    457,062    $    472,077    $    487,091

Proceeds Available After General Unsecured Claims                                                                                            $         -     $          -    $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $   128,507     $   128,507     $      119,760   17.9%      18.0%      18.0%     $     21,493    $     21,516    $     21,539
 Employee Related Claims                                         30,926          30,926             30,926    6.3%       6.6%       6.9%            1,944           2,041           2,137
 Real Property & Equipment Lease Rejection Damages               99,842          99,842            101,455   26.7%      26.7%      26.8%           27,075          27,109          27,143
 Unsecured Local Council Debt                                         -               -             58,974   16.7%      16.7%      16.7%            9,857           9,857           9,857
 Abuse Claims                                                 2,400,000       2,400,000          2,400,000   16.6%      17.0%      17.4%          395,048         407,837         418,027
 PBGC Termination Claim                                           5,667           5,661              8,388   19.6%      44.3%     100.0%            1,645           3,717           8,388
Total General Unsecured Claims (Low)                  S     $ 2,664,943     $ 2,664,937     $ 2,719,502      16.8%      17.4%      17.9%     $    457,063    $    472,077    $    487,091

Proceeds Available After General Unsecured Claims                                                                                            $         -     $          -    $          -



Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims




                                                                                                20
                           Case 20-10343-LSS                                Doc 4108                        Filed 05/16/21                                             Page 262 of 357




   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                             Estimated Mid-Point Recovery ($ 000s)
                                                          BSA                                                               Learning                            Consolidated Debtors               Local             Residual              Total
                                                         Debtors        Foundation        Arrow           BSAAM             for Life              Interco   & Related Non-Debtors                 Councils       Scouting Interest       BSA + LCs

Assets
 Cash and Cash Equivalents                           $      113,662     $      -      $       -       $           0     $           (0) $              -    $                    113,663      $      287,232     $              -    $       400,894
 Cash and Cash Equivalents: Restricted                          -              -              -               -                   -                    -                             -                   -                      -                -
 Investments                                                 47,078          9,497            -               -                   256                  -                          56,830             569,693                    -            626,523
 Investments: Restricted                                     25,000            -              -               -                   -                    -                          25,000             211,504                    -            236,504
 Accounts Receivable                                          5,631            105            -               -                   -                    -                           5,736                 -                      -              5,736
 Investment Income Receivable                                   -              -              -               -                   -                    -                             -                   -                      -                -
 Pledges Receivable                                             -              -              -               -                   -                    -                             -                   -                      -                -
 Related Party Receivables                                   33,520            -              -               -                   -                (33,520)                          -                   -                      -                -
 Inventory                                                    6,448            -              -               -                   -                    -                           6,448                 -                      -              6,448
 Prepaid and Deferred Charges                                 3,101            -              -               -                   -                    -                           3,101                 -                      -              3,101
 Land, Building, and Equipment (Net)                        185,542              90        35,310             -                   -                    -                         220,942             727,240                    -            948,182
 Other                                                       46,222            -              -               -                   -                    -                          46,222              14,059                    -             60,281
Total Gross Liquidation Proceeds                     $      466,204     $    9,692    $    35,310     $           0     $         256         $    (33,520) $                    477,942      $    1,809,727     $              -    $     2,287,669


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                $      (15,841) $         -     $         -    $         -         $          -          $         -   $                    (15,841)     $      (63,340) $                 -    $        (79,181)
 ( - ) Chapter 7 Trustee Fees                               (14,011)          (315)         (1,084)               (0)                  (6)              -                        (15,416)            (54,298)                   -             (69,714)
 ( - ) Trustee's Professional Fees                           (5,288)          (145)            -              -                        (4)              -                         (5,437)            (53,287)                   -             (58,725)
 ( - ) Claims Processing Costs                               (1,000)           -               -              -                    -                    -                         (1,000)             (9,884)                   -             (10,884)
 ( - ) Secured Lender Professional Fees                        (842)           -               -              -                    -                    -                           (842)                -                      -                (842)
 ( - ) Broker Fees                                           (4,478)             (2)          (706)           -                    -                    -                         (5,186)            (29,090)                   -             (34,275)
Total Liquidation Costs                              $      (41,459) $        (463) $       (1,790) $             (0) $            (10) $               -   $                    (43,722)     $     (209,899) $                 -    $      (253,621)

Total Net Liquidation Proceeds                       $      424,745     $    9,229    $    33,520     $           0     $         246         $    (33,520) $                    434,220      $    1,599,828     $              -    $     2,034,048

                                                                                                  Estimated Recovery ($ 000s)
                                                          BSA                                                               Learning                                  Subtotal                     Local                                  Subtotal
                                                         Debtors        Foundation        Arrow           BSAAM             for Life         Intercompany          BSA National                   Councils                               BSA + LCs

Secured Claims
 JPMorgan Funded Debt                                $      232,262     $      -      $       -       $       -         $         -           $        -    $                    232,262      $          -       $              -    $       232,262
 JPMorgan Letters of Credit                                  95,842            -              -               -                   -                    -                          95,842                 -                      -             95,842
 Secured Local Council Debt                                     -              -              -               -                   -                    -                             -                58,871                    -             58,871
 BSA Secured Intercompany Note                                  -              -           33,520             -                   -                (33,520)                          -                   -                      -                -
 PBGC Termination Claim                                         -            9,229            -                   0               246                  -                           9,475           1,084,863                    -          1,094,339
Total Secured Claims                                 $      328,104     $    9,229    $    33,520     $           0     $         246         $    (33,520) $                    337,579      $    1,143,735     $              -    $     1,481,314

Proceeds Available After Secured Claims              $       96,640     $      -      $           -   $       -         $              0      $         -   $                     96,640      $      456,093     $              -    $       552,733

Administrative / Priority Tax Claims
 Employee Related Claims                             $       20,326     $      -      $           -   $       -         $          -          $         -   $                     20,326              11,344                    -             31,669
 Professional Fee Claims                                     30,952            -                  -           -                    -                    -                         30,952                     -                  -             30,952
 Post-Petition Trade Claims                                  18,035            -                  -           -                    -                    -                         18,035                     -                  -             18,035
Total Administrative / Priority Tax Claims           $       69,313     $      -      $           -   $       -         $          -          $         -   $                     69,313      $       11,344     $              -    $        80,657

Proceeds Available for General Unsecured Creditors   $       27,328     $      -      $           -   $       -         $              0      $         -   $                     27,328      $      444,749     $              -    $       472,077

General Unsecured Claims
 Trade Payables and Accrued Expenses                 $             18   $      -      $           -   $       -         $          -          $         -   $                            18   $        8,932     $             10    $         8,960
 Employee Related Claims                                           75          -                  -           -                    -                    -                                75              678                   43                796
 Real Property & Equipment Lease Rejection Damages                 27          -                  -           -                    -                    -                                27           12,302                   15             12,344
 Unsecured Local Council Debt                                   -              -                  -           -                    -                    -                            -                 4,160                  -                4,160
 Abuse Claims                                                23,558            -                  -           -                    -                    -                         23,558             405,225               13,383            442,167
 PBGC Termination Claim                                       3,650            -                  -           -                        0                -                          3,650                 -                    -                3,650
Total General Unsecured Claims                       $       27,328     $      -      $           -   $       -         $              0      $         -   $                     27,328      $      431,298     $         13,451    $       472,077

Proceeds Available After General Unsecured Claims    $             0    $      -      $           -   $       -         $              0      $         -   $                        -        $       13,451     $        (13,451) $                 -




Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims




                                                                                                       21
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 263 of 357




                        EXHIBIT 1
                            Case 20-10343-LSS               Doc 4108          Filed 05/16/21         Page 264 of 357
                                                             DRAFT - Subject to Change

            Boy Scouts of America
            Local Council Aggregate Balance Sheet Summary (1), (2), (3)
            As of February 28, 2021

                                                   Operating Fund             Capital Fund      Endowment Fund                Total
            Assets
              Cash & Equivalents                   $    164,184,107       $       98,136,442     $      47,205,116      $     309,525,665
              Land, Buildings, and Equipment                      -            1,291,885,722                     -          1,291,885,722
              Long-Term Investments                       8,403,126               40,447,219         1,598,129,035          1,646,979,381
              Other Assets                               74,115,867               50,620,454           155,535,141            280,271,461
              Total Assets                              246,703,100            1,481,089,837         1,800,869,292          3,528,662,229

            Liabilities
              Debt                                       78,009,865              39,229,254                707,952           117,947,070
              Other Liabilities                          92,689,062              16,584,373              5,136,816           114,410,251
              Total Liabilities                         170,698,928              55,813,627              5,844,767           232,357,321

            Unrestricted Net Assets                      38,910,035            1,191,652,790           638,534,344          1,869,097,169
            Restricted Net Assets                        37,181,139              233,625,198         1,156,494,165          1,427,300,502
            Total Net Assets                       $     76,091,174       $    1,425,277,988     $   1,795,028,509      $   3,296,397,671

            Footnote:
            (1) Figures presented are unaudited and preliminary and are as reported by each individual local council in the financial
            accounting system maintained by BSA. Some local council balance sheets may be incomplete. All figures are subject to
            material change
            (2) Restricted and unrestricted classifications are reflected according to GAAP and generally does not include restrictions
            related to real property. Classification may not reflect all legal restrictions.
            (3) The local councils are independent legal entities not controlled by BSA. The information reflected herein is aggregated for
            presentation purposes only.




5/14/2021                                                   For Discussion Purposes Only                                                      1 of 24
                                                             Case 20-10343-LSS                           DocDRAFT
                                                                                                             4108        Filed 05/16/21
                                                                                                                  - Subject to Change
                                                                                                                                                               Page 265 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      1                3                  4                 5               6               10               11              13              16               18               23
                                                                 Greater          Alabama-                           Tukabatchee                                                                                                       Golden Gate
     Council Name                                                Alabama           Florida         Mobile Area          Area        Black Warrior   Grand Canyon         Catalina     De Soto Area    Westark Area    Quapaw Area      Area Council

     Assets
       Cash & Equivalents                                    $    4,420,229   $       77,704   $        68,499      $     702,265   $     816,010   $    2,166,111   $      521,021   $      51,096   $   1,000,123   $      747,092   $    1,013,701
       Land, Buildings, and Equipment                             4,773,209          306,180           457,226          2,372,696         681,838        5,752,921        1,426,868         622,104       3,384,867        3,055,534       10,360,288
       Long-Term Investments                                      8,560,125          249,811            31,206          2,224,425       3,318,947        6,223,695        2,077,190         371,276       1,604,652       11,659,187       12,094,041
       Other Assets                                               2,159,016           81,723            37,242            152,343         321,508          115,989           58,185         105,845         273,838          303,974        9,065,552
       Total Assets                                              19,912,578          715,419           594,174          5,451,729       5,138,304       14,258,716        4,083,265       1,150,321       6,263,480       15,765,787       32,533,582

     Liabilities
        Debt                                                       469,985           254,951           124,457            110,700               -          448,968          204,900         39,000          153,975         355,574         2,093,295
        Other Liabilities                                          164,017            87,339            73,031            231,185          49,807          589,200          157,723         54,831          884,808         174,269         1,531,284
        Total Liabilities                                          634,002           342,290           197,488            341,885          49,807        1,038,168          362,623         93,831        1,038,783         529,843         3,624,578

     Unrestricted Net Assets                                      5,858,141          162,947            76,647          3,625,053       2,273,695        9,582,089        2,930,433         734,154       1,737,613       12,824,556       10,325,190
     Restricted Net Assets                                       13,420,435          210,182           320,039          1,484,791       2,814,802        3,638,459          790,208         322,337       3,487,085        2,411,388       18,583,815
     Total Net Assets                                        $   19,278,576   $      373,129   $       396,686      $   5,109,844   $   5,088,496   $   13,220,548   $    3,720,641   $   1,056,490   $   5,224,697   $   15,235,944   $   28,909,004




5/14/2021                                                                                                        For Discussion Purposes Only                                                                                                      2 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                             Page 266 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                     27               30              31                  32              33              35               39               41                42               45              47
                                                                                                                    Long Beach     Greater Los                                          Redwood                        California Inland
     Council Name                                                Sequoia      Southern Sierra Pacific Skyline          Area       Angeles Area         Marin       Orange County         Empire          Piedmont           Empire       Golden Empire

     Assets
       Cash & Equivalents                                    $      363,998   $     166,493   $    1,049,042    $     1,521,513   $    1,206,870   $     194,699   $    1,744,481   $       16,543   $      158,281    $    1,174,736   $   1,615,343
       Land, Buildings, and Equipment                             8,611,598         438,736        3,464,343          2,562,923       27,931,097       1,767,871       38,048,572            5,112          103,788         1,439,339       4,980,341
       Long-Term Investments                                        628,386         362,115        5,143,646          9,078,698       20,836,692       3,360,496        9,876,894          541,048        8,455,480         1,716,399       2,400,206
       Other Assets                                               2,534,179         112,141        1,350,848            154,886        5,257,609         128,263          647,797        1,494,191           33,871            97,602         493,682
       Total Assets                                              12,138,161       1,079,485       11,007,880         13,318,021       55,232,268       5,451,329       50,317,744        2,056,893        8,751,419         4,428,076       9,489,572

     Liabilities
        Debt                                                       299,518          154,807          632,038            209,976          452,695        136,088         4,625,565          44,167                 -          148,055          414,000
        Other Liabilities                                          316,905          223,702          135,626            157,216        1,094,625         81,665         1,338,299          81,886            (9,008)         497,235          464,080
        Total Liabilities                                          616,423          378,509          767,664            367,192        1,547,320        217,753         5,963,864         126,053            (9,008)         645,290          878,080

     Unrestricted Net Assets                                      9,912,453         (249,930)      7,927,061          5,122,574       31,726,269       3,474,055       38,005,058        1,412,193        5,544,891         2,893,220       6,551,803
     Restricted Net Assets                                        1,609,286          950,906       2,313,155          7,828,255       21,958,679       1,759,521        6,348,822          518,648        3,215,536           889,566       2,059,689
     Total Net Assets                                        $   11,521,738   $      700,976 $    10,240,216    $    12,950,829   $   53,684,948   $   5,233,576   $   44,353,880   $    1,930,841   $    8,760,428    $    3,782,786   $   8,611,492




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                           3 of 24
                                                             Case 20-10343-LSS                           DocDRAFT
                                                                                                             4108        Filed 05/16/21
                                                                                                                  - Subject to Change
                                                                                                                                                                Page 267 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      49               51                53                 55              57               58               59                60               61                62              63
                                                                 San Diego-     Western Los                         Silicon Valley                                         Greater
     Council Name                                                 Imperial     Angeles County       Los Padres      Monterey Bay     Ventura County   Verdugo Hills       Yosemite         Pikes Peak    Denver Area          Longs Peak    Rocky Mountain

     Assets
       Cash & Equivalents                                    $     2,371,701   $    2,914,717   $       784,742     $    2,872,971   $     185,481    $   3,660,215   $      707,574   $       501,234   $    5,774,502   $       565,123   $    (268,841)
       Land, Buildings, and Equipment                              2,760,209        8,146,416        12,449,400         20,424,463       1,594,642          527,161          936,663         4,199,752       19,006,862         2,512,537       1,102,615
       Long-Term Investments                                         800,269        5,861,050         4,675,327         23,125,556         655,726        3,098,253        2,522,680         5,532,283       32,022,359         7,728,187         320,068
       Other Assets                                                4,181,339          664,285           344,889            327,022         213,282          240,182           24,008            89,192        1,830,530           678,728         177,779
       Total Assets                                               10,113,517       17,586,468        18,254,358         46,750,012       2,649,131        7,525,811        4,190,925        10,322,461       58,634,253        11,484,574       1,331,621

     Liabilities
        Debt                                                         492,757          663,400           422,822            469,448         366,302         150,286            56,228           628,000          847,910           302,433         234,274
        Other Liabilities                                          1,267,988        1,220,676           148,402            564,288         175,401         678,601           103,897           100,924        1,215,596           175,377          30,593
        Total Liabilities                                          1,760,745        1,884,076           571,224          1,033,736         541,703         828,887           160,125           728,924        2,063,506           477,810         264,867

     Unrestricted Net Assets                                        (566,856)       9,690,805        14,453,991         33,397,061       1,437,344        6,230,000        3,753,019         5,605,495       21,140,913         4,722,329         659,135
     Restricted Net Assets                                         8,919,628        6,011,587         3,229,143         12,319,215         670,084          466,924          277,781         3,988,043       35,429,834         6,284,435         407,619
     Total Net Assets                                        $     8,352,772 $     15,702,392   $    17,683,135     $   45,716,276   $   2,107,428    $   6,696,924   $    4,030,800   $     9,593,538   $   56,570,747   $    11,006,764   $   1,066,753




5/14/2021                                                                                                        For Discussion Purposes Only                                                                                                          4 of 24
                                                             Case 20-10343-LSS                            DocDRAFT
                                                                                                              4108        Filed 05/16/21
                                                                                                                   - Subject to Change
                                                                                                                                                                      Page 268 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                       66               67                69                 70                  72                81               82               83                84                 85               87
                                                                 Connecticut                                                               Connecticut                      National Capital
     Council Name                                                  Rivers          Greenwich         Housatonic      Old North State        Yankee            Del-Mar-Va         Area        Central Florida   South Florida        Gulf Stream    North Florida

     Assets
       Cash & Equivalents                                    $     1,072,720   $       609,159   $        84,880     $    1,642,775    $     1,033,695    $       860,907   $    3,777,073   $    1,836,823    $    1,028,488   $      1,114,401   $    1,216,530
       Land, Buildings, and Equipment                              3,750,125         5,186,704           787,570          5,005,038          4,743,693         10,538,102       27,153,840        8,122,735        12,827,584          3,601,059        5,324,767
       Long-Term Investments                                       9,352,286         4,652,101           669,333         10,032,419          6,147,302          5,318,522       14,597,402        1,269,850         7,754,991          1,947,828       14,301,717
       Other Assets                                                  240,241           100,022           138,310            474,197          1,220,412          3,716,552        1,327,749          837,149         1,051,104            148,864          359,039
       Total Assets                                               14,415,372        10,547,986         1,680,092         17,154,429         13,145,103         20,434,084       46,856,064       12,066,557        22,662,167          6,812,152       21,202,053

     Liabilities
        Debt                                                         505,647          201,907             68,733           249,200            2,000,035           518,917                -                -          521,205             373,668         264,546
        Other Liabilities                                            396,463          268,572            104,876           228,116              456,193           372,842        1,230,381        1,492,854          218,528             769,470         470,684
        Total Liabilities                                            902,110          470,478            173,610           477,316            2,456,228           891,759        1,230,381        1,492,854          739,733           1,143,138         735,230

     Unrestricted Net Assets                                       6,164,604         8,182,865         1,224,069         10,589,939          4,716,717         12,402,191       33,820,605        8,604,279        14,275,784          3,129,806        7,459,145
     Restricted Net Assets                                         7,348,658         1,894,643           282,413          6,087,174          5,972,158          7,140,133       11,805,079        1,969,424         7,646,649          2,539,208       13,007,678
     Total Net Assets                                        $    13,513,262   $    10,077,508   $     1,506,483     $   16,677,113    $    10,688,875    $    19,542,325   $   45,625,683   $   10,573,703    $   21,922,433   $      5,669,014   $   20,466,823




5/14/2021                                                                                                         For Discussion Purposes Only                                                                                                                 5 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                                 Page 269 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      88               89              91                 92               93                 95             96              98               99               100               101
                                                                 Southwest     Greater Tampa                                           Georgia-                                                                            Northwest         Northeast
     Council Name                                                 Florida        Bay Area    Chattahoochee          Atlanta Area       Carolina         Flint River   Central Georgia South Georgia Coastal Georgia         Georgia           Georgia

     Assets
       Cash & Equivalents                                    $     1,646,901   $    3,696,307   $     489,084   $      8,022,593   $      512,709   $       476,466   $      64,424   $     504,402   $    2,049,111   $       554,932 $      3,135,952
       Land, Buildings, and Equipment                              3,109,957        5,855,613       6,300,214         24,014,830        2,347,710         5,653,014       1,357,412       1,496,551        8,029,446           877,179        3,650,021
       Long-Term Investments                                      10,608,194       11,901,098       2,140,098         61,313,295          590,527         1,906,489         811,765         822,126        8,161,339         2,517,640        6,922,350
       Other Assets                                                  193,361        1,578,453         260,828          2,195,961          124,685           627,295          98,893         126,361          225,181           (87,901)         797,130
       Total Assets                                               15,558,413       23,031,471       9,190,223         95,546,679        3,575,632         8,663,265       2,332,493       2,949,440       18,465,076         3,861,850       14,505,454

     Liabilities
        Debt                                                              -          365,663         710,030           7,125,358          323,544           176,300         149,900              -          756,173            90,729            339,904
        Other Liabilities                                           410,440          310,274         110,692           2,510,148           63,249            70,768          85,205         27,160           81,879            53,678          1,030,839
        Total Liabilities                                           410,440          675,937         820,722           9,635,505          386,793           247,068         235,105         27,160          838,052           144,407          1,370,743

     Unrestricted Net Assets                                       7,997,609       18,192,495       6,082,594         58,149,032        1,786,314         6,970,107       1,392,435       1,952,636       17,382,082         1,600,467        6,396,650
     Restricted Net Assets                                         7,150,364        4,163,039       2,286,908         27,762,142        1,402,525         1,446,090         704,953         969,644          244,942         2,116,975        6,738,061
     Total Net Assets                                        $    15,147,973   $   22,355,534   $   8,369,501   $     85,911,174   $    3,188,839   $     8,416,197   $   2,097,388   $   2,922,281   $   17,627,025   $     3,717,442   $   13,134,711




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                                 6 of 24
                                                             Case 20-10343-LSS                           DocDRAFT
                                                                                                             4108        Filed 05/16/21
                                                                                                                  - Subject to Change
                                                                                                                                                                     Page 270 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    104              106                107                   117               127              129             133               138               141              144             145
                                                                                                                                                             Northeast                                          Mississippi       Abraham
     Council Name                                                Aloha            Ore-Ida          Grand Teton          Prairielands       Three Fires        Illinois        Illowa          W.D. Boyce          Valley           Lincoln     Hoosier Trails

     Assets
       Cash & Equivalents                                    $    1,318,714   $      339,883   $        240,542     $        248,593   $     1,252,923   $    1,973,973   $     447,695   $     1,112,827   $     1,364,170   $    1,146,215   $     290,658
       Land, Buildings, and Equipment                             7,963,108        2,502,604          3,841,902            1,202,993         4,853,884        6,101,517       2,065,469         2,092,790         1,536,295        2,311,524       1,171,515
       Long-Term Investments                                      2,061,777        6,165,464          3,369,606            1,373,902         4,063,435        5,718,214       1,859,785         1,960,433         2,377,304        9,887,281       2,794,151
       Other Assets                                               3,604,904           34,090            187,567               86,719           638,035        1,238,208         239,919           212,194         2,366,475          137,186         560,955
       Total Assets                                              14,948,504        9,042,041          7,639,617            2,912,207        10,808,277       15,031,911       4,612,868         5,378,244         7,644,245       13,482,207       4,817,279

     Liabilities
        Debt                                                       505,815                -            132,500                94,388         3,073,410          236,704         261,600           371,313           135,047                -         136,543
        Other Liabilities                                          462,200          130,940            117,923                57,789           767,132          330,115         149,383           246,979            86,053           62,929         343,069
        Total Liabilities                                          968,015          130,940            250,423               152,177         3,840,542          566,819         410,983           618,291           221,099           62,929         479,612

     Unrestricted Net Assets                                      5,975,712        7,578,672          6,775,425            2,252,777         2,454,029        8,230,332       3,364,933         3,004,490         3,795,781        2,458,695       1,988,860
     Restricted Net Assets                                        8,004,777        1,332,429            613,769              507,253         4,513,707        6,234,760         836,952         1,755,462         3,627,364       10,960,582       2,348,807
     Total Net Assets                                        $   13,980,489   $    8,911,101   $      7,389,194     $      2,760,030   $     6,967,736   $   14,465,093   $   4,201,885   $     4,759,953   $     7,423,145   $   13,419,277   $   4,337,667




5/14/2021                                                                                                        For Discussion Purposes Only                                                                                                              7 of 24
                                                             Case 20-10343-LSS                       DocDRAFT
                                                                                                         4108        Filed 05/16/21
                                                                                                              - Subject to Change
                                                                                                                                                          Page 271 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                   156              157             160               162             165             172                173              177             178             192              194
                                                                             Anthony Wayne   Crossroads of
     Council Name                                            Buffalo Trace        Area         America            Sagamore         LaSalle      Hawkeye Area        Winnebago         Mid-Iowa     Northeast Iowa   Coronado Area   Santa Fe Trail

     Assets
       Cash & Equivalents                                    $     286,282   $   1,332,065   $    7,210,534   $      233,472   $    2,094,254   $     566,415   $       915,209   $      355,767   $     726,239    $     547,171   $      45,375
       Land, Buildings, and Equipment                            2,476,302       2,149,931       17,269,868        2,014,140        1,836,061       1,156,723           483,701       11,007,290       1,305,793        2,718,311       1,501,238
       Long-Term Investments                                     1,690,202       3,907,296       25,287,079        3,633,365        2,555,790         907,055         1,772,366        8,028,206       2,048,404        2,790,611         664,522
       Other Assets                                                109,630         267,521        5,739,982        3,272,618          217,188          63,397           210,823        1,071,824         100,831           94,744           1,189
       Total Assets                                              4,562,416       7,656,813       55,507,464        9,153,595        6,703,293       2,693,590         3,382,099       20,463,088       4,181,266        6,150,837       2,212,324

     Liabilities
        Debt                                                      103,442         137,347           740,406          123,112         137,100         140,485                 -           378,527               -         280,199          342,655
        Other Liabilities                                         145,162         183,652         1,023,455           91,331         211,562         316,256            79,724           328,018         158,302          88,496          166,164
        Total Liabilities                                         248,604         320,999         1,763,861          214,443         348,662         456,741            79,724           706,545         158,302         368,694          508,820

     Unrestricted Net Assets                                     2,586,680       3,604,204       24,178,049        4,861,534        5,790,020       1,100,691         2,670,485       16,033,550       2,452,014        2,710,907         762,886
     Restricted Net Assets                                       1,727,132       3,731,610       29,565,553        4,077,618          564,612       1,136,158           631,889        3,722,993       1,570,950        3,071,236         940,618
     Total Net Assets                                        $   4,313,812   $   7,335,814   $   53,743,602   $    8,939,152   $    6,354,632   $   2,236,849   $     3,302,375   $   19,756,543   $   4,022,964    $   5,782,143   $   1,703,505




5/14/2021                                                                                                 For Discussion Purposes Only                                                                                                          8 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                            Page 272 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                   197              198               204               205             209             211             212               213               214              215             216
                                                                                                                                                                                      Louisiana         Southeast
     Council Name                                            Jayhawk Area        Quivira         Blue Grass     Lincoln Heritage Calcasieu Area   Istrouma Area Evangeline Area       Purchase          Louisiana         Norwela      Katahdin Area

     Assets
       Cash & Equivalents                                    $      54,055   $     695,946   $         9,662     $      970,193   $     168,519   $     517,588   $      79,539   $       304,501   $       998,544 $      1,895,587   $     200,037
       Land, Buildings, and Equipment                            1,799,637       4,476,661         1,937,158         10,807,450         750,970       2,765,407         779,568         1,835,519         1,656,710        2,284,911         352,030
       Long-Term Investments                                     1,082,538       1,768,187           196,366         16,917,542       1,791,903       1,274,299         383,852         3,009,183         4,690,961        9,395,687         704,882
       Other Assets                                              6,691,333         356,678           122,826          1,146,391          48,879         190,108       1,301,089           102,627          (785,642)         174,662       5,713,385
       Total Assets                                              9,627,563       7,297,473         2,266,012         29,841,576       2,760,271       4,747,402       2,544,048         5,251,829         6,560,573       13,750,847       6,970,334

     Liabilities
        Debt                                                      254,000          793,997           306,375           475,826          22,075               -         299,427            93,000           202,737          285,697         109,582
        Other Liabilities                                         116,606          620,458           306,750           344,691          54,101         277,475         106,643            69,257           110,244          153,569         123,584
        Total Liabilities                                         370,606        1,414,455           613,125           820,516          76,176         277,475         406,070           162,257           312,981          439,266         233,166

     Unrestricted Net Assets                                     1,777,238       4,157,657         1,520,150         12,521,252       2,310,197       2,688,810         243,363         4,170,751         5,729,971       12,640,310         386,862
     Restricted Net Assets                                       7,479,719       1,725,360           132,737         16,499,808         373,898       1,781,117       1,980,767           918,821           517,621          671,271       6,350,306
     Total Net Assets                                        $   9,256,957   $   5,883,018   $     1,652,887     $   29,021,060   $   2,684,095   $   4,469,927   $   2,224,130   $     5,089,572   $     6,247,592   $   13,311,581   $   6,737,168




5/14/2021                                                                                                     For Discussion Purposes Only                                                                                                        9 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                            Page 273 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                     218              220             221             224                227            230             234              250               251                283             286
                                                                                                                Cape Cod and         Spirit of    Heart of New      Western
     Council Name                                                Pine Tree     Baltimore Area   Mason-Dixon        Islands          Adventure       England       Massachusetts   Northern Star        Mayflower         Twin Valley   Voyageurs Area

     Assets
       Cash & Equivalents                                    $       562,463   $      947,489   $     576,014   $     362,422   $       639,462   $   1,018,531   $     215,388   $    8,257,833   $       409,480   $       428,757   $   1,084,791
       Land, Buildings, and Equipment                              4,999,319        5,519,418       4,716,985       2,066,437         3,826,607       1,570,750         933,097       35,607,213         6,597,503         1,343,368          65,489
       Long-Term Investments                                       2,018,761        9,836,148         717,782       3,652,027         9,757,494       2,801,859       1,595,767       47,909,279        17,960,921         2,543,159         785,889
       Other Assets                                                  243,219        1,628,074         295,229         297,733           693,617         141,281         286,876        7,933,619           894,318           291,222         132,879
       Total Assets                                                7,823,761       17,931,129       6,306,010       6,378,619        14,917,180       5,532,421       3,031,128       99,707,945        25,862,223         4,606,506       2,069,048

     Liabilities
        Debt                                                       1,424,886          405,092       1,347,574         60,000          1,833,653        300,043         551,372        10,545,035                -             49,820          98,620
        Other Liabilities                                            163,224          978,100         142,349        623,139            606,957        353,859         150,680         1,489,502          320,647            173,020         152,611
        Total Liabilities                                          1,588,110        1,383,192       1,489,923        683,139          2,440,610        653,902         702,052        12,034,536          320,647            222,841         251,231

     Unrestricted Net Assets                                       3,651,504       12,242,788       3,737,266       4,903,912         8,058,233       1,876,850       1,514,624       45,643,422        22,562,733         3,706,565       1,210,218
     Restricted Net Assets                                         2,584,146        4,305,149       1,078,822         791,568         4,418,337       3,001,568         814,453       42,029,986         2,978,842           677,100         607,600
     Total Net Assets                                        $     6,235,651   $   16,547,937   $   4,816,087   $   5,695,480   $    12,476,570   $   4,878,419   $   2,329,076   $   87,673,408   $    25,541,575   $     4,383,665   $   1,817,817




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                          10 of 24
                                                             Case 20-10343-LSS                         DocDRAFT
                                                                                                           4108        Filed 05/16/21
                                                                                                                - Subject to Change
                                                                                                                                                               Page 274 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                     296                299            302             303             304                 306              307            311                312              315             322
                                                                  Central                                                                                               Heart of                         Greater St.
     Council Name                                                Minnesota         Gamehaven     Choctaw Area Andrew Jackson Pine Burr Area          Ozark Trails       America      Pony Express        Louis Area        Montana      Overland Trails

     Assets
       Cash & Equivalents                                    $       784,881   $       681,787   $     231,242   $     224,234   $     259,941   $        152,709   $    5,962,869   $     744,672   $     6,479,036   $       28,228   $     502,968
       Land, Buildings, and Equipment                              3,892,149         1,385,663       1,619,712       3,804,780       2,542,278          4,020,259       16,178,880       3,656,201        22,665,733       28,360,122       1,051,452
       Long-Term Investments                                       1,373,337           398,904       2,221,484       4,026,367         671,467          6,208,975       27,853,951       3,184,473        58,568,744       12,277,125       1,421,864
       Other Assets                                                   77,360           555,568         159,159         809,513         176,483            196,154        2,333,076         358,815         9,064,631          537,770         139,973
       Total Assets                                                6,127,727         3,021,922       4,231,597       8,864,895       3,650,169         10,578,097       52,328,775       7,944,161        96,778,145       41,203,245       3,116,257

     Liabilities
        Debt                                                        119,098           258,188          95,701          525,006        230,937             152,184          970,791        114,145          1,363,600         363,482          446,367
        Other Liabilities                                           114,594            79,991          96,098        1,516,027         72,302             232,120        3,282,618        216,649          2,541,834         607,913           75,703
        Total Liabilities                                           233,692           338,179         191,799        2,041,033        303,239             384,304        4,253,409        330,794          3,905,434         971,395          522,070

     Unrestricted Net Assets                                       2,483,885         1,393,364       3,394,222       1,519,057       2,911,447          5,368,753       18,738,579       4,430,970        31,740,144       33,748,789       1,325,334
     Restricted Net Assets                                         3,410,150         1,290,379         645,576       5,304,805         435,483          4,825,041       29,336,787       3,182,396        61,132,567        6,483,061       1,268,853
     Total Net Assets                                        $     5,894,035   $     2,683,743   $   4,039,798   $   6,823,862   $   3,346,929   $     10,193,793   $   48,075,366   $   7,613,366   $    92,872,710   $   40,231,850   $   2,594,187




5/14/2021                                                                                                    For Discussion Purposes Only                                                                                                          11 of 24
                                                             Case 20-10343-LSS                          DocDRAFT
                                                                                                            4108        Filed 05/16/21
                                                                                                                 - Subject to Change
                                                                                                                                                              Page 275 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      324             326              328              329              330              333             341               347              358                364             368
                                                                                                                                                   Northern New
     Council Name                                                Cornhusker    Mid-America      Las Vegas Area   Nevada Area      Daniel Webster      Jersey        Jersey Shore        Monmouth      Patriots' Path       Twin Rivers    Baden-Powell

     Assets
       Cash & Equivalents                                    $       192,230   $    1,683,284   $    1,783,981   $    1,604,923   $      768,132   $      717,530   $     187,458   $     3,506,925   $    1,794,561   $        951,362   $     524,789
       Land, Buildings, and Equipment                              3,631,366        8,058,199        5,322,454        2,070,030        4,819,321        3,390,077       1,193,174         3,856,997        6,532,252          1,167,745       1,555,244
       Long-Term Investments                                       1,023,162       21,734,964        6,688,727        8,496,786       12,097,762        6,630,536         882,984         5,102,999        6,121,537          5,364,320       3,306,743
       Other Assets                                                1,407,892          714,130          307,328          219,199        1,791,125          376,071         650,123           193,229        1,232,418             48,086         239,104
       Total Assets                                                6,254,651       32,190,576       14,102,491       12,390,937       19,476,340       11,114,215       2,913,739        12,660,150       15,680,767          7,531,513       5,625,879

     Liabilities
        Debt                                                         298,475          607,900          253,763         127,800           448,553         513,818         244,657                  -        2,021,717           136,862         134,700
        Other Liabilities                                             90,995          588,809        1,986,405         119,737         1,392,322         450,210         234,921          1,045,622        1,416,778           225,247         161,102
        Total Liabilities                                            389,470        1,196,709        2,240,168         247,537         1,840,875         964,027         479,577          1,045,622        3,438,495           362,109         295,802

     Unrestricted Net Assets                                       3,827,718        8,289,589        4,968,407        9,478,814       10,286,304        6,863,268       1,120,096        10,212,112        7,830,214         4,229,406        4,015,196
     Restricted Net Assets                                         2,037,463       22,704,277        6,893,916        2,664,586        7,349,160        3,286,921       1,314,065         1,402,416        4,412,059         2,939,948        1,314,882
     Total Net Assets                                        $     5,865,181   $   30,993,867   $   11,862,323   $   12,143,400   $   17,635,465   $   10,150,188   $   2,434,162   $    11,614,527   $   12,242,272   $     7,169,354    $   5,330,078




5/14/2021                                                                                                    For Discussion Purposes Only                                                                                                           12 of 24
                                                             Case 20-10343-LSS                          DocDRAFT
                                                                                                            4108        Filed 05/16/21
                                                                                                                 - Subject to Change
                                                                                                                                                                  Page 276 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      373               375             376              380                382               386              388                397             400             404              405
                                                                                                                  Greater Niagara       Allegheny         Theodore      Greater Hudson        Seneca
     Council Name                                                Longhouse         Five Rivers   Iroquois Trail      Frontier           Highlands         Roosevelt         Valley           Waterways     Leatherstocking Suffolk County   Rip Van Winkle

     Assets
       Cash & Equivalents                                    $       280,020   $       558,295   $     299,480    $    1,229,752    $       107,959   $       709,735   $      836,509   $     1,620,867   $      436,795   $   1,116,272   $      95,290
       Land, Buildings, and Equipment                                415,410         1,395,865         631,999         2,391,802            510,736         3,954,447        4,720,215         4,410,981        3,161,833       1,067,734         121,335
       Long-Term Investments                                       2,224,122         2,207,693       1,007,846         2,611,445          2,399,359         8,710,101        9,121,804        21,420,436       13,191,054       3,622,866       1,040,462
       Other Assets                                                  806,032            92,480          53,989           287,515             56,086           431,073          444,970           617,266          411,850         402,031          56,551
       Total Assets                                                3,725,584         4,254,333       1,993,314         6,520,513          3,074,139        13,805,356       15,123,498        28,069,550       17,201,532       6,208,903       1,313,638

     Liabilities
        Debt                                                        438,312            285,573         224,973          352,107             46,228           237,048           96,522           451,329           65,295         453,375           55,000
        Other Liabilities                                           184,915             89,960         257,080          261,678             18,809           344,456          532,409           371,915          627,166         313,003          143,993
        Total Liabilities                                           623,227            375,533         482,053          613,785             65,036           581,503          628,931           823,244          692,461         766,378          198,993

     Unrestricted Net Assets                                       1,581,633         2,972,059         283,246         3,346,922          2,113,548         9,905,508       10,073,749        11,797,728       11,828,471       1,329,216         121,824
     Restricted Net Assets                                         1,520,724           906,741       1,228,014         2,559,806            895,555         3,318,344        4,420,819        15,448,578        4,680,600       4,113,309         992,821
     Total Net Assets                                        $     3,102,357   $     3,878,800   $   1,511,261    $    5,906,728    $     3,009,103   $    13,223,853   $   14,494,568   $    27,246,306   $   16,509,071   $   5,442,525   $   1,114,645




5/14/2021                                                                                                     For Discussion Purposes Only                                                                                                             13 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                             Page 277 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                     412              413             414              415             416               420             421               424               425             426                427
                                                                   Great                                        Mecklenburg      Central North
     Council Name                                                Southwest     Conquistador     Daniel Boone      County           Carolina          Piedmont     Occoneechee          Tuscarora         Cape Fear     East Carolina       Old Hickory

     Assets
       Cash & Equivalents                                    $       625,892   $    4,717,232   $   1,409,077   $    1,317,642   $   1,821,922   $    1,813,939   $      909,031   $       447,991   $     1,199,248   $     720,724   $       717,983
       Land, Buildings, and Equipment                              2,967,510        2,295,565       4,883,770        8,010,323       2,562,270        5,687,967        6,389,314         1,259,585         3,603,106       3,523,022         3,506,031
       Long-Term Investments                                         715,451       22,184,750               -        8,843,571       4,365,393        6,828,683        3,943,180         3,306,709         2,061,800       4,793,130         1,814,759
       Other Assets                                                  285,814        8,846,036       2,606,752        1,218,614         259,250          327,751        1,914,536           109,310            26,125         464,760           269,873
       Total Assets                                                4,594,667       38,043,584       8,899,599       19,390,150       9,008,835       14,658,340       13,156,062         5,123,596         6,890,279       9,501,636         6,308,646

     Liabilities
        Debt                                                        466,703                -               -         1,069,040        357,770           264,101        1,303,136          258,900                 -               -            315,233
        Other Liabilities                                           427,986           97,160         408,334           466,708         90,584           219,604          560,902          105,692           256,215         376,449            343,634
        Total Liabilities                                           894,689           97,160         408,334         1,535,748        448,354           483,705        1,864,038          364,592           256,215         376,449            658,867

     Unrestricted Net Assets                                       1,275,497        2,700,824       7,829,640       11,248,480       5,199,820        9,801,687        6,056,221         1,365,311         5,557,337       5,040,234         5,253,957
     Restricted Net Assets                                         2,424,480       35,245,600         661,624        6,605,923       3,360,662        4,372,949        5,235,803         3,393,693         1,076,727       4,084,954           395,821
     Total Net Assets                                        $     3,699,977   $   37,946,424   $   8,491,265   $   17,854,403   $   8,560,481   $   14,174,636   $   11,292,024   $     4,759,005   $     6,634,063   $   9,125,187   $     5,649,778




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                            14 of 24
                                                             Case 20-10343-LSS                           DocDRAFT
                                                                                                             4108        Filed 05/16/21
                                                                                                                  - Subject to Change
                                                                                                                                                                 Page 278 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    429                 433              436              438               439              440             441             444              449                456               460
                                                                                                                                                                                                       Black Swamp          Pathway to
     Council Name                                            Northern Lights       Great Trail       Buckeye          Dan Beard         Tecumseh         Lake Erie    Simon Kenton     Miami Valley        Area             Adventure         Erie Shores

     Assets
       Cash & Equivalents                                    $      771,071    $     1,124,027   $    1,553,281   $     1,597,005   $      223,906   $      590,852   $    1,040,499   $   1,132,918   $    1,637,474   $     3,144,373   $       980,978
       Land, Buildings, and Equipment                             9,386,593          7,414,131        4,930,248         9,677,263        1,469,337        5,238,945        5,992,765       3,473,289        2,957,373         4,753,960         6,118,616
       Long-Term Investments                                      5,390,335          6,584,428        6,288,750         8,180,394        1,935,848       15,733,339        5,504,076       2,385,682        8,842,891        17,728,863        18,358,600
       Other Assets                                                 917,348          1,784,543          973,509         3,200,930          217,210        1,052,085          598,035         206,429          805,068         2,080,668         1,450,368
       Total Assets                                              16,465,347         16,907,129       13,745,788        22,655,593        3,846,301       22,615,222       13,135,375       7,198,317       14,242,807        27,707,864        26,908,562

     Liabilities
        Debt                                                       236,759             330,000         271,360            630,100           81,985          953,095         395,467         268,200          219,807            590,082            364,185
        Other Liabilities                                          217,589             471,478         543,270            645,477           72,496          604,487         454,867         138,414          322,642            805,787            664,007
        Total Liabilities                                          454,348             801,478         814,630          1,275,577          154,481        1,557,582         850,334         406,614          542,449          1,395,869          1,028,192

     Unrestricted Net Assets                                     13,766,368          9,525,356        6,322,015        13,233,734        2,799,022       11,269,256        8,647,700       5,399,371        7,775,738        15,824,269        22,222,575
     Restricted Net Assets                                        2,244,631          6,580,296        6,609,144         8,146,281          892,798        9,788,384        3,637,340       1,392,331        5,924,620        10,487,726         3,657,796
     Total Net Assets                                        $   16,011,000    $    16,105,652   $   12,931,159   $    21,380,016   $    3,691,820   $   21,057,639   $   12,285,041   $   6,791,703   $   13,700,358   $    26,311,995   $    25,880,370




5/14/2021                                                                                                      For Discussion Purposes Only                                                                                                            15 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                            Page 279 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      467            468             469               474             480              488                491             492               497              500             501
                                                                 Muskingum                                                                                                                                                              Northeastern
     Council Name                                                  Valley      Arbuckle Area   Cherokee Area       Cimarron     Last Frontier    Indian Nations       Crater Lake   Cascade Pacific   Juniata Valley   Moraine Trails   Pennsylvania

     Assets
       Cash & Equivalents                                    $       994,915   $     225,859   $     279,747   $      141,286   $    1,662,260   $    1,351,481   $       276,839   $    3,560,525    $     215,306    $     719,498    $     174,534
       Land, Buildings, and Equipment                              1,718,688       1,396,180       1,274,793          775,070       12,020,085       26,026,563           398,392       17,691,798        2,208,844        2,327,757        1,385,917
       Long-Term Investments                                       1,042,986       3,621,375       4,131,368        1,407,164        8,898,943       12,182,992           653,717       31,832,255        1,333,391        6,244,895        2,241,631
       Other Assets                                                  123,077       1,294,117         122,735           86,823        2,946,628        1,747,635         1,275,858        2,943,413           57,807           41,410          172,836
       Total Assets                                                3,879,666       6,537,531       5,808,642        2,410,343       25,527,916       41,308,670         2,604,805       56,027,991        3,815,348        9,333,560        3,974,918

     Liabilities
        Debt                                                         96,085          70,200               0           148,500          402,800         418,742            135,618          617,197          149,900           24,306               -
        Other Liabilities                                           115,649          13,807          23,253           111,326          739,372         224,941             77,760        2,088,899          215,934           28,295         185,583
        Total Liabilities                                           211,733          84,007          23,253           259,826        1,142,172         643,683            213,377        2,706,096          365,834           52,601         185,583

     Unrestricted Net Assets                                       2,934,099       4,618,434       5,014,481        1,932,008        6,594,443       28,426,208           681,197       34,421,289        1,893,688        6,858,072        2,988,316
     Restricted Net Assets                                           733,834       1,835,090         770,908          218,508       17,791,302       12,238,779         1,710,231       18,900,606        1,555,826        2,422,886          808,059
     Total Net Assets                                        $     3,667,933   $   6,453,524   $   5,785,389   $    2,150,517   $   24,385,744   $   40,664,987   $     2,391,428   $   53,321,895    $   3,449,513    $   9,280,958    $   3,796,375




5/14/2021                                                                                                  For Discussion Purposes Only                                                                                                           16 of 24
                                                             Case 20-10343-LSS                            DocDRAFT
                                                                                                              4108        Filed 05/16/21
                                                                                                                   - Subject to Change
                                                                                                                                                                Page 280 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                       502              504               509              512             524              525              527              528             532             533                538
                                                                                    Columbia-                       Westmoreland-    Pennsylvania       Cradle of         Laurel                                                              Chief
     Council Name                                                Minsi Trails        Montour          Bucktail        Fayette           Dutch            Liberty         Highlands     Hawk Mountain    French Creek    Susquehanna         Cornplanter

     Assets
       Cash & Equivalents                                    $       905,176    $       259,583   $       77,551    $     190,973   $     888,276   $    3,393,012   $     3,424,538   $      994,296   $     131,538   $     363,013   $        105,349
       Land, Buildings, and Equipment                              5,602,276            714,128          912,932          855,345       3,694,468        7,177,031        11,781,383        2,691,323         833,259       1,840,202            182,408
       Long-Term Investments                                       9,522,804            859,340          912,545        4,950,860       2,903,975       15,960,222        23,901,725        6,132,428       2,215,183       1,179,203            957,394
       Other Assets                                                  716,777             61,597           50,702          201,577       1,615,535        1,086,575         1,575,900          360,156       2,184,608         205,224            154,223
       Total Assets                                               16,747,032          1,894,648        1,953,730        6,198,755       9,102,255       27,616,840        40,683,547       10,178,203       5,364,589       3,587,642          1,399,374

     Liabilities
        Debt                                                          149,999          272,751           200,521          135,412       1,453,304                -                 -         387,500         110,448          86,500                  -
        Other Liabilities                                           1,517,184           84,847            66,426          249,592          83,049          655,809         3,260,525         390,551         137,280         145,846             33,515
        Total Liabilities                                           1,667,183          357,598           266,947          385,004       1,536,353          655,809         3,260,525         778,051         247,728         232,346             33,515

     Unrestricted Net Assets                                       6,716,274            675,522          520,567        1,621,221       5,329,855       14,249,730        23,961,119        6,589,184       2,525,616       2,649,064            417,106
     Restricted Net Assets                                         8,363,576            861,529        1,166,216        4,192,530       2,236,047       12,711,300        13,461,902        2,810,968       2,591,245         706,232            948,753
     Total Net Assets                                        $    15,079,849    $     1,537,051   $    1,686,783    $   5,813,752   $   7,565,902   $   26,961,031   $    37,423,022   $    9,400,152   $   5,116,861   $   3,355,296   $      1,365,859




5/14/2021                                                                                                        For Discussion Purposes Only                                                                                                        17 of 24
                                                             Case 20-10343-LSS                           DocDRAFT
                                                                                                             4108        Filed 05/16/21
                                                                                                                  - Subject to Change
                                                                                                                                                                 Page 281 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    539                 544             546               549              550               551            552             553             556              557               558
                                                                                  New Birth of                                         Coastal                                                                        Great Smoky
     Council Name                                            Chester County        Freedom       Narragansett         Palmetto         Carolina         Blue Ridge    Pee Dee Area    Indian Waters   Cherokee Area    Mountain            Chickasaw

     Assets
       Cash & Equivalents                                    $    2,072,859   $         60,972   $    3,173,244   $      186,943   $       77,228   $       622,469   $     352,496   $     537,921   $     426,886   $      983,109   $     2,356,093
       Land, Buildings, and Equipment                             8,177,607          4,741,387       12,702,487        1,276,841          453,698         3,049,033       1,700,544         889,480       1,030,388        4,847,886         5,653,270
       Long-Term Investments                                      4,121,451          8,295,169       18,346,906          378,568          423,921         2,381,888       2,779,479       3,070,000       1,035,067        2,039,245         7,961,577
       Other Assets                                                 797,907            663,924          962,721        1,320,455          130,979         1,290,510       1,240,867         259,697         354,912        3,437,032           410,901
       Total Assets                                              15,169,823         13,761,452       35,185,358        3,162,807        1,085,825         7,343,899       6,073,386       4,757,099       2,847,253       11,307,271        16,381,842

     Liabilities
        Debt                                                       335,444             248,938          513,600          260,643          198,495           259,075        218,216          798,536        350,054                -           312,465
        Other Liabilities                                          433,507             620,570          750,071          127,056          167,572           155,349         47,311          320,700        163,613          247,105            45,737
        Total Liabilities                                          768,951             869,507        1,263,671          387,698          366,067           414,424        265,527        1,119,236        513,667          247,105           358,202

     Unrestricted Net Assets                                      6,856,711          7,383,106       18,836,603          442,822          317,720         4,681,093       2,207,773       1,296,106       1,947,397        5,869,902         4,733,366
     Restricted Net Assets                                        7,544,161          5,508,839       15,085,084        2,332,286          402,039         2,248,382       3,600,087       2,341,756         386,189        5,190,264        11,290,273
     Total Net Assets                                        $   14,400,872   $     12,891,945   $   33,921,688   $    2,775,109   $      719,759   $     6,929,475   $   5,807,860   $   3,637,862   $   2,333,587   $   11,060,166   $    16,023,639




5/14/2021                                                                                                     For Discussion Purposes Only                                                                                                         18 of 24
                                                              Case 20-10343-LSS                           DocDRAFT
                                                                                                              4108        Filed 05/16/21
                                                                                                                   - Subject to Change
                                                                                                                                                                        Page 282 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    559                560                561                562                 564                567                571            573               574              576             577
                                                                 West               Middle                                                                                                                                       Sam Houston
     Council Name                                            Tennessee Area       Tennessee         Texas Trails      Golden Spread        Capitol Area       Buffalo Trail       Circle Ten        Yucca           Bay Area        Area           South Texas

     Assets
       Cash & Equivalents                                    $     (20,484) $       5,452,578   $        101,464      $      949,559   $      2,153,076   $        156,864    $     3,674,800   $   2,157,005   $      341,876   $    14,808,272   $     243,597
       Land, Buildings, and Equipment                              614,253         15,232,842          1,192,983           5,227,855         22,294,248          2,144,026         28,358,740          68,610        2,122,433        74,632,476       4,914,389
       Long-Term Investments                                       521,929         20,454,936          2,336,378           8,025,325         25,424,549          2,718,573         44,251,837          27,350        3,884,879        82,600,926       1,145,434
       Other Assets                                                108,437          3,028,705            163,502             936,818          1,326,505            175,749         16,196,952         148,411          106,011         7,795,945         160,634
       Total Assets                                              1,224,135         44,169,062          3,794,328          15,139,557         51,198,378          5,195,212         92,482,329       2,401,376        6,455,199       179,837,619       6,464,055

     Liabilities
        Debt                                                       378,591            626,890            320,906            195,208             662,726            324,034          1,248,050         85,381            88,356                 -        347,410
        Other Liabilities                                          222,711            473,123             58,496            117,546             726,240            234,720            735,198         57,446           155,606         3,449,002        122,779
        Total Liabilities                                          601,302          1,100,013            379,402            312,754           1,388,967            558,754          1,983,248        142,827           243,963         3,449,002        470,189

     Unrestricted Net Assets                                       135,786         20,265,491          1,567,414           8,879,958         45,026,850          2,331,639          1,828,738       1,572,425        2,643,449      88,569,253         4,777,870
     Restricted Net Assets                                         487,047         22,803,557          1,847,512           5,946,845          4,782,561          2,304,819         88,670,343         686,123        3,567,787      87,819,364         1,215,995
     Total Net Assets                                        $     622,833    $    43,069,049   $      3,414,926      $   14,826,803   $     49,809,411   $      4,636,458    $    90,499,081   $   2,258,548   $    6,211,236   $ 176,388,617     $   5,993,865




5/14/2021                                                                                                          For Discussion Purposes Only                                                                                                              19 of 24
                                                             Case 20-10343-LSS                          DocDRAFT
                                                                                                            4108        Filed 05/16/21
                                                                                                                 - Subject to Change
                                                                                                                                                                  Page 283 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                   578                583               584                 585              587              590              592              595                596             598                599
                                                                                                                       East Texas        Northwest     Crossroads of                                                         Shenandoah          Blue Ridge
     Council Name                                            Three Rivers        Alamo Area        Caddo Area            Area             Texas          the West       Green Mountain Colonial Virginia       Tidewater        Area             Mountains

     Assets
       Cash & Equivalents                                    $     779,934   $    11,864,069   $       637,927     $       793,667   $     1,744,281   $    3,239,353   $      415,267   $     803,883     $       493,787   $     162,845   $       116,942
       Land, Buildings, and Equipment                              868,287        12,814,929           504,838           2,644,075         1,228,601       28,328,333          391,186               -           1,433,086       1,088,647         5,619,448
       Long-Term Investments                                     1,935,067                 -         1,285,582           4,335,882               383       10,655,065        2,137,505         659,530           1,291,625         653,105         2,310,992
       Other Assets                                                720,063         5,015,408           136,954             267,214           736,903        3,344,424          152,742          70,888             467,717         168,826           (23,789)
       Total Assets                                              4,303,350        29,694,406         2,565,301           8,040,839         3,710,167       45,567,175        3,096,700       1,534,300           3,686,215       2,073,423         8,023,593

     Liabilities
        Debt                                                      166,717            554,600                 -             161,879           18,125                 -         257,824          256,718            214,813         251,200          3,980,810
        Other Liabilities                                         136,348          1,081,361            91,357             161,036           91,063         2,702,273         135,608           52,973            455,059         137,251            306,796
        Total Liabilities                                         303,065          1,635,961            91,357             322,915          109,188         2,702,273         393,432          309,691            669,872         388,451          4,287,606

     Unrestricted Net Assets                                     1,071,295        15,476,476         2,309,301           3,605,254         1,551,351       36,894,524        1,652,225         581,632             861,184         902,224         2,199,821
     Restricted Net Assets                                       2,928,990        12,581,969           164,643           4,112,670         2,049,628        5,970,377        1,051,043         642,977           2,155,159         782,748         1,536,166
     Total Net Assets                                        $   4,000,286   $    28,058,446   $     2,473,944     $     7,717,924   $     3,600,979   $   42,864,901   $    2,703,268   $   1,224,609     $     3,016,343   $   1,684,972   $     3,735,987




5/14/2021                                                                                                       For Discussion Purposes Only                                                                                                              20 of 24
                                                              Case 20-10343-LSS                        DocDRAFT
                                                                                                           4108        Filed 05/16/21
                                                                                                                - Subject to Change
                                                                                                                                                              Page 284 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    602              604              606              609              610               611             612            614                 615               617               619
                                                                                                                                                       Inland                                           Mountaineer                         Ohio River
     Council Name                                            Heart of Virginia Blue Mountain   Mount Baker      Chief Seattle    Great Alaska         Northwest    Pacific Harbors Grand Columbia          Area            Buckskin          Valley

     Assets
       Cash & Equivalents                                    $    1,825,330   $      64,290    $      945,995   $    4,797,437   $      440,214   $      510,730   $     706,885   $     271,322    $        451,570   $    1,231,022   $       397,215
       Land, Buildings, and Equipment                             8,282,095         450,632         4,577,996       14,932,380        7,566,023          195,476       1,698,729       2,899,402           2,124,264        5,509,776         1,034,238
       Long-Term Investments                                      4,312,441       2,332,590         5,496,435       23,300,784        1,299,648                -       5,603,841         536,763             727,846        5,112,232         3,194,533
       Other Assets                                                 894,263          72,657           604,919          423,855        7,089,134          103,859         641,508         127,706           1,033,937        1,526,580           374,803
       Total Assets                                              15,314,128       2,920,168        11,625,345       43,454,457       16,395,019          810,065       8,650,963       3,835,193           4,337,617       13,379,609         5,000,790

     Liabilities
        Debt                                                        670,665          77,600          416,500                -          261,025           212,079         183,870         64,213             225,300           131,905           157,389
        Other Liabilities                                           481,758          42,933          139,006          846,633          179,697           220,798         146,369         44,959              86,616           235,466           475,698
        Total Liabilities                                         1,152,422         120,533          555,506          846,633          440,723           432,877         330,239        109,172             311,916           367,371           633,087

     Unrestricted Net Assets                                      6,509,720         510,479         7,795,644       33,363,479        6,710,102          118,020       5,353,855       2,956,830           3,466,293        9,024,883         2,925,194
     Restricted Net Assets                                        7,651,986       2,289,157         3,274,195        9,244,344        9,244,195          259,168       2,966,869         769,190             559,408        3,987,356         1,442,509
     Total Net Assets                                        $   14,161,706   $   2,799,636    $   11,069,839   $   42,607,823   $   15,954,297   $      377,188   $   8,320,724   $   3,726,020    $      4,025,701   $   13,012,239   $     4,367,703




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                             21 of 24
                                                             Case 20-10343-LSS                        DocDRAFT
                                                                                                          4108        Filed 05/16/21
                                                                                                               - Subject to Change
                                                                                                                                                              Page 285 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                    620             624               627              635              636               637              638             640                651            653              660
                                                                                                                                                      Chippewa         Greater      Greater New          Potawatomi
     Council Name                                            Glacier's Edge   Gateway Area        Samoset          Bay-Lakes     Three Harbors         Valley          Wyoming         York                 Area       Great Rivers    Blackhawk Area

     Assets
       Cash & Equivalents                                    $     353,220    $     206,726   $    1,614,176   $       667,003   $    1,236,467   $      416,837   $      438,019   $    1,494,300   $     1,207,714   $     306,660   $      310,974
       Land, Buildings, and Equipment                            3,903,691        1,786,398        2,807,331         8,083,634        4,292,134        4,083,805          776,046        5,630,537         1,835,782       3,352,871        1,832,040
       Long-Term Investments                                     1,767,849          809,357        6,296,782        24,486,659       14,850,327          876,082        2,411,309       13,729,490         2,490,382         765,289        3,989,290
       Other Assets                                                365,391           87,526          407,639           515,196        2,289,467       12,184,278          215,537        2,598,496           432,512         588,843        5,881,177
       Total Assets                                              6,390,151        2,890,007       11,125,928        33,752,492       22,668,395       17,561,002        3,840,910       23,452,823         5,966,391       5,013,663       12,013,480

     Liabilities
        Debt                                                     1,052,426         551,591          234,175          1,965,457         221,470           155,600          63,500         1,983,276           190,200         25,000          457,366
        Other Liabilities                                          183,990         102,076          148,014            688,011         213,132           140,551         134,805           565,079           209,563        278,715          178,242
        Total Liabilities                                        1,236,416         653,668          382,189          2,653,468         434,602           296,151         198,305         2,548,355           399,763        303,715          635,608

     Unrestricted Net Assets                                     3,107,723        1,295,142        4,149,307        12,448,113       17,038,431        4,663,116        2,035,401       10,041,590         2,395,254       2,031,475        5,023,665
     Restricted Net Assets                                       2,046,012          941,197        6,594,433        18,650,911        5,195,362       12,601,735        1,607,204       10,862,878         3,171,374       2,678,473        6,354,208
     Total Net Assets                                        $   5,153,735    $   2,236,339   $   10,743,740   $    31,099,024   $   22,233,793   $   17,264,851   $    3,642,605   $   20,904,468   $     5,566,628   $   4,709,948   $   11,377,873




5/14/2021                                                                                                   For Discussion Purposes Only                                                                                                          22 of 24
                                                             Case 20-10343-LSS                          DocDRAFT
                                                                                                            4108        Filed 05/16/21
                                                                                                                 - Subject to Change
                                                                                                                                                           Page 286 of 357

     Boy Scouts of America
     Individual Local Council Balance Sheets (1), (2), (3)
     As of February 28, 2021

     Council #                                                      661               662             664              690             691           694               695              696                 697              702              713
                                                                                                 Suwannee River                    Pushmataha
     Council Name                                                Puerto Rico        Longhorn         Area         Garden State        Area       South Plains    Black Hills Area   Midnight Sun        Oregon Trail       Rainbow          Sequoyah

     Assets
       Cash & Equivalents                                    $        439,115   $    2,713,841   $     214,021    $      865,260   $   287,641 $       524,323   $      217,906     $     266,375   $      1,347,126   $      119,116   $      323,392
       Land, Buildings, and Equipment                               7,061,994        3,126,846         986,763         3,913,886       414,242         805,283          668,300         2,289,523          2,521,835        1,832,618        4,636,500
       Long-Term Investments                                          243,640        2,025,600         590,907         8,248,664             -       3,737,464          491,979         5,947,002          6,442,855        2,423,436        2,828,703
       Other Assets                                                   135,702        1,498,859         142,020           396,305        (6,740)        236,175          132,863           718,620            304,925          156,376        2,340,942
       Total Assets                                                 7,880,451        9,365,146       1,933,711        13,424,115       695,144       5,303,245        1,511,049         9,221,520         10,616,741        4,531,546       10,129,538

     Liabilities
        Debt                                                         277,340           726,046         157,655          236,398         44,614        153,248           175,333          111,542             139,200         240,198           176,700
        Other Liabilities                                            267,911           474,806         548,811          262,010         35,127         55,813           169,872           72,528             184,594         141,169         2,025,243
        Total Liabilities                                            545,251         1,200,852         706,466          498,408         79,741        209,061           345,205          184,070             323,794         381,367         2,201,943

     Unrestricted Net Assets                                        6,883,357        6,059,764        (238,956)        9,300,738       415,595         583,361          664,784         2,126,874          8,408,697        3,812,852        4,270,519
     Restricted Net Assets                                            451,842        2,104,530       1,466,201         3,624,969       199,807       4,510,823          501,060         6,910,577          1,884,250          337,328        3,657,076
     Total Net Assets                                        $      7,335,199   $    8,164,294   $   1,227,245 $      12,925,707   $   615,402   $   5,094,184   $    1,165,843     $   9,037,450   $     10,292,948   $    4,150,180   $    7,927,595




5/14/2021                                                                                                    For Discussion Purposes Only                                                                                                           23 of 24
                                                               Case 20-10343-LSS                            DocDRAFT
                                                                                                                4108        Filed 05/16/21
                                                                                                                     - Subject to Change
                                                                                                                                                                   Page 287 of 357

   Boy Scouts of America
   Individual Local Council Balance Sheets (1), (2), (3)
   As of February 28, 2021

   Council #                                                     733                741               748               763                773               775                777               780              802               803
                                                                                    Texas                            Stonewall                                               Washington         Michigan
   Council Name                                                 Sioux             Southwest      Yocona Area       Jackson Area         Gulf Coast        Rio Grande          Crossing         Crossroads     Transatlantic        Far East        GRAND TOTAL

   Assets
     Cash & Equivalents                                    $    1,320,790     $       124,087   $      217,749    $      228,421    $       402,098   $       364,477    $       628,447   $     8,235,359   $      567,842    $      670,682      $     309,525,665
     Land, Buildings, and Equipment                             2,104,654             723,088          992,495         1,072,888                  -         6,029,080          2,012,185        21,428,581                -                 -          1,291,885,722
     Long-Term Investments                                        835,041             655,538          814,461         1,394,178                  -         1,798,169          3,423,224        31,637,398          662,887         2,200,977          1,646,979,381
     Other Assets                                                 932,377              96,120           91,413         2,490,208              7,693         1,550,593            389,536         5,786,383          399,052           188,738            280,271,461
     Total Assets                                               5,192,862           1,598,832        2,116,118         5,185,695            409,791         9,742,319          6,453,392        67,087,721        1,629,782         3,060,397          3,528,662,229

   Liabilities
      Debt                                                        201,463             88,060            70,583           612,700            395,300           618,600            263,300         7,415,844                -                  -          117,947,070
      Other Liabilities                                           713,191             37,265            93,756           353,484             99,011           105,973            358,690        11,358,441          208,902             73,474          114,410,251
      Total Liabilities                                           914,653            125,325           164,339           966,184            494,311           724,573            621,990        18,774,285          208,902             73,474          232,357,321

   Unrestricted Net Assets                                      1,496,185             916,498          863,638           217,980           (292,475)        1,906,030          3,906,611        25,109,723          966,036         2,886,174        1,869,097,169
   Restricted Net Assets                                        2,782,024             557,010        1,088,141         4,001,531            207,677         7,111,716          1,924,791        23,203,713          454,843           100,750        1,427,300,502
   Total Net Assets                                        $    4,278,209     $     1,473,507   $    1,951,779    $    4,219,511    $       (84,798) $      9,017,746    $     5,831,402   $    48,313,436   $    1,420,880    $    2,986,924      $ 3,296,397,671

                                                           Footnote:
                                                           (1) Figures presented are unaudited and preliminary and are as reported by each individual local council in the financial accounting system maintained by BSA. Some local council balance sheets
                                                           may be incomplete. All figures are subject to material change
                                                           (2) Restricted and unrestricted classifications are reflected according to GAAP and generally does not include restrictions related to real property. Classification may not reflect all legal restrictions.
                                                           (3) The local councils are independent legal entities not controlled by BSA. The information reflected herein is aggregated for presentation purposes only.




5/14/2021                                                                                                        For Discussion Purposes Only                                                                                                                   24 of 24
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 288 of 357




                        EXHIBIT 2
           Case 20-10343-LSS         Doc 4108     Filed 05/16/21      Page 289 of 357




                                     Valuations Disclaimer
The summaries of the valuations provided herein are for informational purposes only and are not
to be used or considered as an offer or a solicitation to buy, nor should they be relied upon in
making any decisions concerning the condition or value of the property for any other purpose
including, but not limited to, the sale of property, property tax assessment, condemnation
proceeding, or probate estate valuation.

The information used to value each of the Local Council properties is based upon data gathered
from sources the appraisers assume to be reliable and accurate. However, this information is not
guaranteed for accuracy, even though every attempt has been made to verify the authenticity of
this information as much as possible. Notwithstanding the foregoing, no site visits were performed
for purposes of providing these limited assessments of value. Neither Debtors nor the appraisers
are responsible for the accuracy or completeness of such information, nor do they accept any
liability (whether in contract, tort or otherwise howsoever and whether or not they have been
negligent) for any loss or damage (including, without limitation, loss of profit), which may arise
directly or indirectly from use of or reliance on such information.

Because market conditions, including economic, social and political factors change rapidly and,
on occasion, without notice or warning, the estimated market value expressed herein, as of the
effective date of the valuations, cannot necessarily be relied upon as of any other date. No
representation is made as to the effect of subsequent events. Assessed values may change
significantly and unexpectedly over short periods. Neither Debtors nor the appraisers are liable for
any conclusions that may be different if there are subsequent changes in value. Neither Debtors
nor the appraisers are liable for loss relating to reliance upon the valuation of the Local Council
properties.
                 Case 20-10343-LSS                                                            Doc 4108                                   Filed 05/16/21                                            Page 290 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                            [2]                                                 [3]
                                                           Property Information                                                                                                Property Value Information                                  Restriction Review


                          Local Council        Local Council                          Property Name:                            Property          Fair Market Value:    Fair Market Value:     Fair Market Value:    Fair Market Value:     Restriction Status:
     Line                     Name               Number                   Camp, Service Center, or Common Name                    Type                 Source 1               Value 1               Source 2               Value 2             BSA Review
       1         Greater Alabama                    001        French Farms Pavillion Lot                                   Other                CBRE                  $            512,500   -                     $                -               U
       2         Greater Alabama                    001        Comer Scout Reservation                                      Camp                 CBRE                             2,987,500   -                                      -               U
       3         Greater Alabama                    001        Camp Jackson                                                 Camp                 CBRE                             1,900,000   -                                      -               R
       4         Greater Alabama                    001        Clayton Service Center                                       Office/Store         CBRE                             3,000,000   -                                      -               U
       5         Greater Alabama                    001        Lot in Fort Payne                                            Other                JLL                                 94,500   -                                      -               U
       6         Greater Alabama                    001        Lot in Mentone                                               Other                JLL                                 27,300   -                                      -               U
       7         Greater Alabama                    001        Land near Monte Sano State Park                              Other                JLL                                330,000   -                                      -               U
       8         Greater Alabama                    001        Lot in Central Heights                                       Other                JLL                                 19,500   -                                      -               U
       9         Greater Alabama                    001        Two Lot's near Camp Winnataska                               Other                JLL                                240,000   -                                      -               U
      10         Greater Alabama                    001        Lot in River Park Subdivision                                Other                JLL                                  3,600   -                                      -               U
      11         Greater Alabama                    001        Lot in Talladega County                                      Other                JLL                                 69,500   -                                      -               U
      12         Greater Alabama                    001        Lot in Talladega County                                      Other                JLL                                 31,000   -                                      -               U
      13         Greater Alabama                    001        Cedar Bluff-Gaylesville Property                             Other                JLL                                 10,400   -                                      -               U
      14         Alabama-Florida                    003        Camp Alaflo                                                  Camp                 JLL                              1,160,000   -                                      -               L
      15         Mobile Area                        004        Camp Maubila                                                 Camp                 CBRE                               925,000   -                                      -               R
      16         Tukabatchee Area                   005        Highway 80 Property                                          Other                JLL                                525,000   CBRE                               222,500             U
      17         Tukabatchee Area                   005        Camp Tukabatchee                                             Camp                 CBRE                             2,000,000   -                                      -               L
      18         Tukabatchee Area                   005        S. Montgomery Co. Property                                   Other                CBRE                                48,000   -                                      -               U
      19         Black Warrior                      006        Camp O'Rear                                                  Camp                 JLL                                530,000   -                                      -               U
      20         Black Warrior                      006        The Leroy McAbee Sr Service Center                           Office/Store         JLL                                473,000   -                                      -               U
      21         Black Warrior                      006        Camp Horne                                                   Camp                 CBRE                             1,662,500   -                                      -               U
      22         Grand Canyon                       010        R-C Scout Camp                                               Camp                 CBRE                             2,250,000   -                                      -               U
      23         Grand Canyon                       010        Camp Geronimo                                                Camp                 CBRE                             4,641,300   -                                      -               U
      24         Grand Canyon                       010        Camp Raymond                                                 Camp                 CBRE                             3,810,443   -                                      -               R
      25         Grand Canyon                       010        Heard Scout Pueblo                                           Camp                 JLL                              7,350,000   CBRE                             8,140,000             U
      26         Grand Canyon                       010        Little Grand Canyon Ranch                                    Camp                 Council                          1,510,000   -                                      -               U
      27         Catalina                           011        Double VV                                                    Camp                 CBRE                           14,059,125    -                                      -               R
      28         Catalina                           011        Property Held for Resale                                     Other                CBRE                                66,419   -                                      -               U
      29         Catalina                           011        Council Office                                               Office/Store         JLL                                360,000   -                                      -               U
      30         De Soto Area                       013        Camp De Soto                                                 Camp                 CBRE                             1,106,892   -                                      -               U
      31         De Soto Area                       013        Council Service Center                                       Office/Store         JLL                                200,000   -                                      -               U
      32         Westark Area                       016        Rogers Scout Reservation                                     Camp                 CBRE                             5,418,336   -                                      -               R
      33         Westark Area                       016        Camp Orr High Adventure Base                                 Camp                 JLL                                660,000   -                                      -               L
      34         Quapaw Area Council                018        Camp Rockefeller                                             Camp                 CBRE                             8,439,664   -                                      -               L
      35         Golden Gate Area Council           023        YLTC                                                         Office/Store         CBRE                             5,400,000   -                                      -               U
      36         Mt Diablo Silverado                023        Camp Herms                                                   Camp                 CBRE                             1,500,000   -                                      -               L
      37         Golden Gate Area Council           023        Rancho Los Mochos                                            Camp                 CBRE                             3,275,000   -                                      -               R
      38         Golden Gate Area Council           023        Camp Royaneh                                                 Camp                 CBRE                             1,900,000   -                                      -               U
      39         Golden Gate Area Council           023        Wente Scout Reservation                                      Camp                 CBRE                             4,700,000   -                                      -               U
      40         Mt Diablo Silverado                023        Council Service Center                                       Office/Store         JLL                              2,690,000   -                                      -               U
      41         Sequoia                            027        Lot, undeveloped                                             Other                JLL                                 70,500   -                                      -               U
      42         Sequoia                            027        Shaver Lake Ranger House                                     Other                CBRE                               320,000   -                                      -               L
      43         Sequoia                            027        Visalia Office                                               Office/Store         JLL                                725,000   -                                      -               L
      44         Sequoia                            027        Fresno Office                                                Office/Store         JLL                                660,000   -                                      -               L
      45         Sequoia                            027        147 acres at Shaver Lake, inundated by Shaver Lake (under water)
                                                                                                                            Other
                                                                                                                                13 acres above water
                                                                                                                                                 JLL                                 32,500   -                                      -               L
      46         Southern Sierra                    030        Scout Service Center                                         Office/Store         JLL                                450,000   -                                      -               U
      47         Pacific Skyline                    031        Boulder Creek Scout Reservation                              Camp                 CBRE                             4,525,000   -                                      -               U
      48         Pacific Skyline                    031        Cutter Scout Reservation                                     Camp                 CBRE                               855,000   -                                      -               L
      49         Pacific Skyline                    031        Foster City Service Center                                   Office/Store         JLL                              5,100,000   -                                      -               U
      50         Long Beach Area                    032        Service Center                                               Office/Store         JLL                              2,220,000   -                                      -               U
      51         Long Beach Area                    032        Camp Tahquitz                                                Camp                 CBRE                           14,269,275    -                                      -               U
      52         Greater Los Angeles                033        Trask Scout Reservation                                      Camp                 CBRE                             3,536,985   -                                      -               R
      53         Greater Los Angeles                033        Firestone Scout Reservation                                  Camp                 CBRE                               512,433   -                                      -              TBD
      54         Greater Los Angeles                033        Cushman Watt Scout Center                                    Office/Store         CBRE                             9,667,350   -                                      -              TBD
      55         Greater Los Angeles                033        Hubert Eaton Scout Reservation                               Camp                 CBRE                           31,590,825    -                                      -               R
      56         Greater Los Angeles                033        Remnant Parcels                                              Other                CBRE                               129,062   -                                      -               U
      57         Marin                              035        Camp Tamarancho                                              Camp                 CBRE                             1,907,500   -                                      -              TBD
      58         Marin                              035        Camp Marin Sierra                                            Camp                 CBRE                               775,000   -                                      -              TBD
      59         Orange County                      039        Schoepe Scout Reservation at Lost Valley                     Camp                 JLL                              2,940,000   CBRE                           13,008,500              U
      60         Orange County                      039        William Lyons Homs Center for Scouting                       Office/Store         CBRE                             9,184,000   -                                      -               U
      60         Orange County                      039        William Lyons Homs Center for Scouting                       Office/Store         CBRE                                   -     -                                      -               U
      61         Orange County                      039        Irvine Range Outdoor Education Center                        Camp                 CBRE                             9,461,700   -                                      -               R
      61         Orange County                      039        Irvine Ranch Outdoor Education Center                        Camp                 CBRE                                   -     -                                      -               U
      62         California Inland Empire           045        Land                                                         Other                CBRE                                19,120   -                                      -               U
      63         California Inland Empire           045        Jack Dembo Scout Center                                      Office/Store         CBRE                             1,652,490   -                                      -               U
      64         California Inland Empire           045        Camp Emerson                                                 Camp                 CBRE                             2,693,075   -                                      -               R
      65         Golden Empire                      047        Norcal Adventure Area                                        Camp                 CBRE                               587,500   -                                      -               L
      66         Golden Empire                      047        Camp Lassen                                                  Camp                 CBRE                               207,500   -                                      -               U
      67         San Diego-Imperial                 049        Camp Mataguay                                                Camp                 CBRE                           10,054,699    -                                      -               L
      68         Western Los Angeles County         051        Sand Canyon land                                             Other                CBRE                               275,257   -                                      -               U
      69         Western Los Angeles County         051        Camp Josepho                                                 Camp                 CBRE                             2,485,350   -                                      -               R
      70         Los Padres                         053        Rancho Alegre                                                Camp                 CBRE                             3,805,200   -                                      -               R
      71         Silicon Valley Monterey Bay        055        Council Service Center                                       Office/Store         JLL                              3,700,000   -                                      -               U
      72         Silicon Valley Monterey Bay        055        Camp Chesebrough                                             Camp                 CBRE                           10,720,000    Council                          6,350,000             U
      73         Silicon Valley Monterey Bay        055        Camp Hi-Sierra                                               Camp                 CBRE                             2,827,500   -                                      -               U
      74         Silicon Valley Monterey Bay        055        Camp Pico Blanco                                             Camp                 CBRE                             3,100,000   -                                      -               L
      75         Ventura County                     057        Council Service Center                                       Office/Store         JLL                              2,020,000   -                                      -               U
      76         Ventura County                     057        Camp Three Falls                                             Camp                 CBRE                               877,976   -                                      -               U
      77         Ventura County                     057        Camp Wilett                                                  Camp                 CBRE                             5,366,500   -                                      -               R
      78         Verdugo Hills                      058        Council Service Center                                       Office/Store         JLL                              5,750,000   -                                      -               U
      79         Greater Yosemite                   059        Camp McConnell                                               Camp                 CBRE                               240,000   -                                      -               R
      80         Greater Yosemite                   059        Camp Mensinger                                               Camp                 CBRE                               225,000   -                                      -               R
      81         Greater Yosemite                   059        Camp Ison                                                    Other                CBRE                                85,500   -                                      -               R
      82         Pikes Peak                         060        Camp Alexander                                               Camp                 CBRE                             1,513,200   -                                      -               L
      83         Pikes Peak                         060        Council Office                                               Office/Store         CBRE                             1,766,400   -                                      -               L
      84         Pikes Peak                         060        Donated Land                                                 Other                CBRE                               941,847   -                                      -              TBD
      85         Denver Area                        061        Hamilton Scout Headquarters                                  Camp                 CBRE                             3,746,220   -                                      -               U
      86         Denver Area                        061        Tahosa High Adventure Base                                   Camp                 CBRE                             2,579,182   -                                      -               L
      87         Denver Area                        061        Peaceful Valley Scout Ranch                                  Camp                 CBRE                             6,341,966   -                                      -               U
      88         Longs Peak                         062        Patiya                                                       Camp                 JLL                              1,830,000   -                                      -               U
      89         Longs Peak Council                 062        Ben Delatour Scout Ranch                                     Camp                 JLL                              7,000,000   CBRE                             6,770,884             L
      90         Longs Peak                         062        Camp Laramie Peak                                            Camp                 JLL                              1,810,000   -                                      -               U
      91         Rocky Mountain                     063        Rocky Mountain High Adventure Base                           Other                JLL                                488,000   -                                      -               U
      92         Rocky Mountain                     063        Boy Scout Resident Camp San Isabel Scout Ranch               Camp                 CBRE                             1,455,074   -                                      -               L
      93         Connecticut Rivers                 066        Camp Workcoeman                                              Camp                 CBRE                             3,263,440   -                                      -               U
      94         Connecticut Rivers                 066        Camp Mattatuck                                               Camp                 CBRE                             2,656,100   -                                      -               U
      95         Connecticut Rivers                 066        June Norcross Webster Scout Reservation                      Camp                 CBRE                             4,822,700   -                                      -               R
      96         Connecticut Rivers                 066        Barbour Scout Reservation                                    Camp                 CBRE                               526,500   -                                      -               R
      97         Greenwich                          067        Seton Scout Reservation                                      Camp                 CBRE                           17,750,000    -                                      -              TBD
      98         Housatonic                         069        Bakeless Property                                            Camp                 CBRE                               204,188   -                                      -               L
      99         Housatonic                         069        Edmund D. Strang Scout Reservation                           Camp                 CBRE                             2,418,000   -                                      -               U
     100         Old North State                    070        Woodfield Scout Preservation                                 Camp                 JLL                              4,600,000   CBRE                             4,251,263             U
     101         Old North State                    070        Royce Reynolds Family Scout Service Center                   Office/Store         CBRE                             2,343,750   -                                      -               U
     102         Old North State                    070        Hagan Sea Base                                               Other                CBRE                               645,000   -                                      -               R
     103         Old North State                    070        Cherokee Scout Reservation                                   Camp                 CBRE                             8,758,805   -                                      -               U
     104         Connecticut Yankee                 072        Camp Pomperaug                                               Camp                 JLL                              1,450,000   -                                      -               U
     105         Connecticut Yankee                 072        Hoyt Scout Reservation                                       Camp                 JLL                                420,000   -                                      -               U
     106         Connecticut Yankee                 072        Demrick Property                                             Other                JLL                                   TBU    -                                      -               U
     107         Connecticut Yankee                 072        Catamount Cabin                                              Other                JLL                                   TBU    -                                      -               U
     108         Connecticut Yankee                 072        Guilford                                                     Other                JLL                                 19,500   -                                      -               U
     109         Connecticut Yankee                 072        Monroe                                                       Other                JLL                                195,000   -                                      -               U
     110         Connecticut Yankee                 072        North Branford                                               Other                JLL                                349,000   -                                      -               U
     111         Connecticut Yankee                 072        Southbury                                                    Other                JLL                                 21,800   -                                      -               U
     112         Connecticut Yankee                 072        Wallingford                                                  Other                JLL                                280,000   -                                      -               U
     113         Connecticut Yankee                 072        Deer Lake Scout Reservation                                  Camp                 CBRE                             3,964,500   -                                      -               L
     114         Connecticut Yankee                 072        Wah Wah Tayse Scout Reservation                              Camp                 CBRE                               140,448   -                                      -               L
     115         Connecticut Yankee                 072        Council Service Center                                       Office/Store         CBRE                             2,757,600   Council                          3,300,000             U
     116         Connecticut Yankee                 072        Camp Sequassen                                               Camp                 CBRE                             2,705,600   -                                      -               U
     117         Del-Mar-Va                         081        Akridge Scout Reservation                                    Camp                 CBRE                             2,611,350   -                                      -               L
     118         Del-Mar-Va                         081        Hensen Scout Reservation                                     Camp                 CBRE                             4,605,000   -                                      -               L
     119         National Capital Area              082        Marriott Scout Service Center                                Office/Store         JLL                              4,620,000   -                                      -               U
     120         National Capital Area              082        Howard M Wall Boy Scout Camp                                 Camp                 JLL                              3,340,000   -                                      -               U
     121         National Capital Area              082        Goshen Scout Reseration                                      Camp                 CBRE                           14,745,758    -                                      -               U
     122         National Capital Area              082        Camp William B. Snyder                                       Camp                 CBRE                             3,310,000   -                                      -               U
     123         Central Florida                    083        Scout Service Center                                         Office/Store         JLL                              2,640,000   -                                      -               U
     124         Central Florida                    083        Camp La-No-Che                                               Camp                 CBRE                             4,900,000   -                                      -               L
     125         South Florida                      084        Tatham Scout Service Center                                  Office/Store         CBRE                             2,650,000   -                                      -               L
     126         South Florida                      084        Camp Elmore (Seminole)                                       Camp                 CBRE                           14,300,000    -                                      -               R
     127         South Florida                      084        Camp Jackson Sawyer                                          Camp                 CBRE                             5,350,000   -                                      -               R
     128         Gulf Stream                        085        Oklawaha - Unrestricted                                      Camp                 JLL                              1,070,000   -                                      -               U
     129         Gulf Stream                        085        Oklawaha - Restricted                                        Camp                 JLL                                  7,500   -                                      -               L
     130         Gulf Stream                        085        Tanah Keeta                                                  Camp                 CBRE                           24,000,000    -                                      -               R
     131         North Florida                      087        St. Johns Riverbase at Echockotee                            Camp                 JLL                              2,630,000   CBRE                             2,875,000             U
     132         North Florida                      087        Council Service Center                                       Office/Store         JLL                                990,000   -                                      -               U




                                                                                                                                 Page 1 of 7
                 Case 20-10343-LSS                                                             Doc 4108                                   Filed 05/16/21                                           Page 291 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                            [2]                                                [3]
                                                           Property Information                                                                                                Property Value Information                                 Restriction Review


                          Local Council        Local Council                           Property Name:                           Property           Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                Number                  Camp, Service Center, or Common Name                     Type                  Source 1              Value 1               Source 2              Value 2             BSA Review
     133         North Florida                      087        Baden Powell Scout Reservation                               Camp                  CBRE                            3,550,000   -                                     -               L
     134         North Florida                      087        Brown Donated Property                                       Other                 CBRE                              137,500   -                                     -               U
     135         Southwest Florida                  088        SWFL Council Volunteer Service Center                        Office/Store          JLL                             1,710,000   -                                     -               U
     136         Southwest Florida                  088        Camp Flying Eagle                                            Camp                  CBRE                            4,475,000   -                                     -               L
     137         Greater Tampa Bay Area             089        Camp Souel                                                   Camp                  JLL                             4,130,000   CBRE                            3,250,000             U
     138         Greater Tampa Bay Area             089        Camp Flaming Arrow - Unrestricted                            Camp                  JLL                             1,680,000   -                                     -               U
     139         Greater Tampa Bay Area             089        Camp Flaming Arrow - Restricted                              Camp                  JLL                               404,000   -                                     -               L
     140         Greater Tampa Bay Area             089        Council Office                                               Office/Store          CBRE                            3,650,000   Council                         3,530,000             U
     141         Greater Tampa Bay Area             089        Camp Brorein                                                 Camp                  CBRE                            4,625,000   -                                     -              TBD
     142         Greater Tampa Bay Area             089        Camp Alafia                                                  Camp                  CBRE                            3,225,000   -                                     -               L
     143         Greater Tampa Bay Area             089        Camp Sand Hill                                               Camp                  CBRE                          12,250,000    -                                     -               R
     144         Chattahoochee                      091        Chattahoochee Council, Inc. BSA George & Jo Jeter Scout Service
                                                                                                                            Office/Store
                                                                                                                               Center             CBRE                            1,344,000   -                                     -               U
     145         Chattahoochee                      091        Camp Pine Mountain                                           Camp                  CBRE                              227,757   -                                     -               R
     146         Atlanta Area                       092        Volunteer Service Center                                     Office/Store          CBRE                            7,629,878   -                                     -               R
     147         Atlanta Area                       092        Bert Adams Scout Camp                                        Camp                  CBRE                            4,511,698   -                                     -               U
     148         Atlanta Area                       092        Woodruff Scout Camp                                          Camp                  CBRE                            8,191,680   -                                     -               R
     149         Georgia-Carolina                   093        Scout Service Center                                         Office/Store          JLL                               610,000   -                                     -               U
     150         Georgia-Carolina                   093        Robert E Knox Scout Reservation                              Camp                  CBRE                            2,165,940   -                                     -               R
     151         Flint River                        095        Gerald Lawhorn Scouting Base                                 Camp                  CBRE                            6,426,150   -                                     -               R
     152         Flint River                        095        Tilman T Blakely Scout Service Center                        Office/Store          CBRE                              669,840   -                                     -               U
     153         Central Georgia                    096        Council Service Center                                       Office/Store          JLL                               600,000   -                                     -               U
     154         Central Georgia                    096        Camp Benjamin Hawkins                                        Camp                  CBRE                            1,822,500   -                                     -               U
     155         South Georgia                      098        Camp Patten                                                  Camp                  CBRE                              346,500   -                                     -               U
     156         South Georgia                      098        Camp Osborn                                                  Camp                  CBRE                            3,088,440   -                                     -               R
     157         Coastal Georgia                    099        Camp Tolochee                                                Camp                  CBRE                            4,200,000   -                                     -               R
     158         Coastal Georgia                    099        Black Creek Scout Reservation                                Camp                  CBRE                              874,576   -                                     -               U
     159         Northwest Georgia                  100        Camp Sidney Dew                                              Camp                  CBRE                            1,145,529   -                                     -               R
     160         Northwest Georgia                  100        Dalton Service Center                                        Office/Store          JLL                               103,000   -                                     -               U
     161         Northwest Georgia                  100        Birdsong Property                                            Other                 JLL                               138,000   -                                     -               U
     162         Northeast Georgia                  101        Camp Rainey Mountain                                         Camp                  CBRE                            2,628,560   -                                     -              TBD
     163         Northeast Georgia                  101        House for Ranger at Scoutland and Easement to Army Corp of Engineers
                                                                                                                            Other     Property.   CBRE                              221,760   -                                     -               U
     164         Northeast Georgia                  101        Drew Road                                                    Other                 CBRE                              190,775   -                                     -               L
     165         Aloha                              104        Camp Pupekea                                                 Camp                  CBRE                              875,000   -                                     -               L
     166         Aloha                              104        Camp Honokala                                                Camp                  CBRE                              440,000   -                                     -               L
     167         Aloha                              104        Camp Maluhia                                                 Camp                  CBRE                              825,000   -                                     -               U
     168         Aloha                              104        Camp Alan Faye                                               Camp                  CBRE                              397,500   -                                     -               L
     169         Aloha                              104        Aloha Council Service Center                                 Office/Store          JLL                             4,440,000   CBRE                            3,925,000             U
     169         Aloha                              104        Aloha Council Service Center                                 Office/Store          JLL                                   -     -                                     -               U
     170         Mountain West (file name Ore-Ida) 106         Camp Mertaugh                                                Camp                  JLL                               389,000   -                                     -               U
     171         Mountain West (file name Ore-Ida) 106         Salmon River High Adventure Base Camp                        Camp                  JLL                               485,000   -                                     -               U
     172         Mountain West (file name Ore-Ida) 106         Camp Bradley                                                 Camp                  JLL                               128,000   -                                     -               U
     173         Mountain West (file name Ore-Ida) 106         Mountain West Council Office                                 Office/Store          JLL                             1,200,000   -                                     -               U
     174         Mountain West (file name Ore-Ida) 106         MWC Satelite Office                                          Office/Store          JLL                               239,000   -                                     -               U
     175         Grand Teton Council                107        Pocatello Service Center                                     Office/Store          CBRE                              451,500   -                                     -               U
     176         Grand Teton Council                107        Dougherty Salmon River HAB                                   Camp                  Council                           450,000   -                                     -               L
     177         Grand Teton Council                107        Krupp Scout Hollow                                           Camp                  JLL                               383,000   -                                     -               L
     178         Grand Teton Council                107        Idaho Falls Service Center                                   Office/Store          JLL                             4,250,000   -                                     -               L
     179         Prairelands                        117        Camp Drake                                                   Camp                  CBRE                            1,216,608   -                                     -               U
     180         Prairelands                        117        Lee Service Center                                           Office/Store          JLL                               350,000   -                                     -               U
     181         Prairelands                        117        Danville Office                                              Office/Store          JLL                                57,800   -                                     -               U
     182         Three Fires                        127        Camp Big Timber                                              Camp                  CBRE                              769,800   -                                     -               R
     183         Three Fires                        127        Camp Freeland Leslie                                         Camp                  Council                         2,000,000   -                                     -               U
     184         Northeast Illinois                 129        Ma-Ka-Ja-Wan Scout Reservation                               Camp                  CBRE                            2,932,820   -                                     -               U
     185         Northeast Illinois                 129        Camp Sol R Crown                                             Camp                  CBRE                            1,037,190   -                                     -               L
     186         Northeast Illinois                 129        Camp Oakarro                                                 Camp                  CBRE                              441,830   -                                     -               L
     187         Northeast Illinois                 129        Kasperson Center for Scouting at Morrison Park               Office/Store          JLL                             1,000,000   -                                     -               U
     188         Illowa                             133        Service Center                                               Office/Store          JLL                             1,150,000   -                                     -               U
     189         Illowa                             133        Camp Loud Thunder                                            Camp                  JLL                             2,470,000   -                                     -               U
     190         W.D. Boyce                         138        Ingersoll Scout Reservation                                  Camp                  CBRE                            3,466,769   -                                     -               U
     191         W.D. Boyce                         138        Peoria Scout Service Center                                  Office/Store          CBRE                              225,000   -                                     -               U
     192         Mississippi Valley                 141        Saukenauk Scout Reservation                                  Camp                  CBRE                            2,729,250   -                                     -               L
     193         Mississippi Valley                 141        Camp Eastman                                                 Camp                  CBRE                              911,808   -                                     -               R
     194         Mississippi Valley                 141        Burlington Service Center                                    Office/Store          JLL                                68,600   -                                     -               U
     195         Mississippi Valley                 141        Quincy Service Center                                        Office/Store          JLL                               273,000   -                                     -               U
     196         Abraham Lincoln Council            144        Camp Bunn                                                    Camp                  CBRE                            2,167,076   -                                     -               U
     197         Hoosier Trails                     145        Maumee Scout Reservation                                     Camp                  CBRE                            1,934,400   -                                     -               U
     198         Hoosier Trails                     145        Council Service Center                                       Office/Store          JLL                               645,000   -                                     -               U
     199         Buffalo Trace                      156        Eykamp Scout Center                                          Office/Store          CBRE                            2,991,360   -                                     -               R
     200         Buffalo Trace                      156        Santa Claus property                                         Other                 JLL                                71,500   -                                     -               U
     201         Buffalo Trace                      156        Old Ben Scout Reservation                                    Camp                  JLL                               680,000   -                                     -               U
     202         Anthony Wayne Area                 157        Anthony Wayne Area Council Service Center                    Office/Store          JLL                             2,140,000   -                                     -               U
     203         Anthony Wayne Area                 157        Anthony Wayne Area Scout Reservation                         Camp                  CBRE                            2,717,853   -                                     -               U
     204         Crossroads of America              160        Camp Kikthawenund                                            Camp                  CBRE                              917,080   -                                     -               U
     205         Crossroads of America              160        Camp Belzer                                                  Camp                  CBRE                            4,518,800   -                                     -               U
     206         Crossroads of America              160        Golden-Burke Scout Service Center                            Office/Store          CBRE                            4,568,020   -                                     -               U
     206         Crossroads of America              160        Indianapolis Technology                                      Office/Store          CBRE                                  -     -                                     -               U
     207         Crossroads of America              160        Muncie Scout Service Center                                  Office/Store          JLL                                66,500   -                                     -               U
     208         Crossroads of America              160        Terre Haute Muncie Service Center                            Office/Store          JLL                               358,000   -                                     -               U
     209         Crossroads of America              160        Ransburg Scout Reservation                                   Camp                  JLL                             3,750,000   -                                     -               U
     210         Crossroads of America              160        Camp Krietenstein                                            Camp                  JLL                             1,480,000   -                                     -               U
     211         Sagamore                           162        Camp Buffalo - Restricted                                    Camp                  JLL                                19,700   -                                     -               L
     212         Sagamore                           162        Camp Buffalo - Unrestricted                                  Camp                  JLL                             2,050,000   -                                     -               U
     213         LaSalle                            165        Wood Lake Scout Resvation                                    Camp                  CBRE                            1,340,460   -                                     -               U
     214         LaSalle                            165        Ranger House                                                 Other                 CBRE                              120,960   -                                     -               U
     215         LaSalle                            165        Topeneebee                                                   Camp                  JLL                             1,480,000   -                                     -               U
     216         LaSalle                            165        Rice Woods                                                   Camp                  JLL                               665,000   -                                     -               U
     217         Hawkeye                            172        Hawkeye Area Council Service Center                          Office/Store          JLL                               980,000   -                                     -               U
     218         Hawkeye                            172        Howard H Cherry Reservation Camp                             Camp                  CBRE                            1,377,051   -                                     -               L
     219         Winnebago                          173        Winnebago Scout Service Center                               Office/Store          JLL                               379,000   -                                     -               U
     220         Winnebago                          173        Ingawanis Adventure Base                                     Camp                  JLL                             3,210,000   -                                     -               U
     221         Mid-Iowa                           177        Foster Acres                                                 Camp                  JLL                               230,000   -                                     -               U
     222         Mid-Iowa                           177        Grinell Scout Land                                           Camp                  JLL                               319,000   -                                     -               U
     223         Mid-Iowa                           177        Maytag Scout Center                                          Office/Store          JLL                             3,190,000   CBRE                            5,797,190             U
     224         Mid-Iowa                           177        Mitigwa Scout Reservation                                    Camp                  CBRE                            1,188,772   -                                     -               U
     225         Northeast Iowa                     178        Camp C.S. Klaus - Restricted                                 Camp                  JLL                                42,000   -                                     -               L
     226         Northeast Iowa                     178        Camp C.S. Klaus - Unrestricted                               Camp                  JLL                               760,000   -                                     -               U
     227         Coronado                           192        Dane G Hansen Scout Reservation                              Camp                  CBRE                              387,750   -                                     -               U
     228         Coronado                           192        Brown Memorial Camp                                          Camp                  JLL                             1,630,000   -                                     -               U
     228         Coronado                           192        Brown Memorial Camp                                          Camp                  JLL                                   -     -                                     -               U
     229         Coronado                           192        William H. Graves Scout Service Center                       Office/Store          JLL                               200,000   -                                     -               U
     230         Santa Fe Trail                     194        Spanish Peaks Scout Ranch                                    Camp                  CBRE                              863,955   -                                     -               U
     230         Santa Fe Trail                     194        Spanish Peaks Scout Ranch - Equipment                        Camp                  CBRE                                  -     -                                     -               U
     231         Jayhawk Area                       197        Falley Scout Reservation                                     Camp                  JLL                               476,000   -                                     -               U
     232         Quivira                            198        Camp Kanza                                                   Camp                  JLL                               975,000   -                                     -               U
     233         Quivira                            198        Quivira Scout Ranch                                          Camp                  CBRE                            5,905,200   -                                     -               U
     234         Quivira                            198        Council Office                                               Office/Store          JLL                             1,130,000   -                                     -               U
     235         Blue Grass                         204        McKee Scout Reservation                                      Camp                  JLL                               900,000   -                                     -               U
     236         Lincoln Heritage                   205        Sam Swope Scout Center                                       Office/Store          JLL                             2,350,000   -                                     -               U
     237         Lincoln Heritage                   205        Pfeffer Scout Reservation                                    Camp                  CBRE                            2,762,505   -                                     -               R
     238         Lincoln Heritage                   205        Tunnel Mill Scout Reservation                                Camp                  CBRE                              800,508   -                                     -               U
     239         Lincoln Heritage                   205        Harry S. Frazier Jr. Scout Reservation                       Camp                  CBRE                            2,305,868   -                                     -               R
     240         Calcasieu Area                     209        Camp Edgewood                                                Camp                  CBRE                              561,755   -                                     -               U
     241         Istrouma Area Council              211        Avondale Scout Reservation                                   Camp                  CBRE                            8,195,545   -                                     -               U
     242         Istrouma Area Council              211        Pennington Scout Service Center                              Office/Store          JLL                               680,000   -                                     -               U
     243         Evangeline Area                    212        Lost Bayou                                                   Camp                  JLL                               855,000   CBRE                            1,256,168             U
     244         Evangeline Area                    212        Camp Steen (2)                                               Camp                  JLL                                30,000   -                                     -               U
     245         Evangeline Area                    212        Service Center                                               Office/Store          JLL                               540,000   -                                     -               U
     246         Louisiana Purchase Council         213        Camp TL James                                                Camp                  JLL                               400,000   -                                     -               U
     247         Southeast Louisiana                214        Salmen Scout Reservation                                     Camp                  CBRE                            4,337,706   -                                     -               U
     248         Norwela                            215        Office                                                       Office/Store          JLL                               620,000   -                                     -               U
     249         Katahdin Area                      216        Milo Property                                                Other                 JLL                               146,000   -                                     -               U
     250         Katahdin Area                      216        Lincoln Property                                             Other                 JLL                                41,300   -                                     -               R
     251         Katahdin Area                      216        Lincoln Property                                             Other                 JLL                                71,500   -                                     -               U
     252         Katahdin Area                      216        Egg Pond                                                     Other                 JLL                                69,500   -                                     -               L
     253         Pine Tree                          218        Camp Hinds                                                   Camp                  CBRE                            3,617,170   -                                     -               U
     253         Pine Tree                          218        Messer Training Center                                       Office/Store          CBRE                                  -     -                                     -               U
     253         Pine Tree                          218        Tenny River                                                  Camp                  CBRE                                  -     -                                     -               L
     254         Baltimore Area                     220        Shapiro Scout Service Center                                 Office/Store          CBRE                            1,414,050   -                                     -               R
     255         Baltimore Area                     220        Broad Creek Memorial Scout Reservation                       Camp                  CBRE                            7,290,000   -                                     -               L
     256         Mason-Dixon                        221        Camp Sinnquipe                                               Camp                  CBRE                            1,050,546   -                                     -               U
     257         Cape Cod and Islands               224        Camp Greenough                                               Camp                  CBRE                            8,195,276   -                                     -               R
     258         Cape Cod and Islands               224        Lot                                                          Other                 CBRE                              112,488   -                                     -               U
     259         Cape Cod and Islands               224        Lot                                                          Other                 CBRE                               47,580   -                                     -               U
     260         Spirit of Adventure                227        Plymouth Land                                                Other                 JLL                               178,000   -                                     -               U




                                                                                                                                 Page 2 of 7
                 Case 20-10343-LSS                                                            Doc 4108                                  Filed 05/16/21                                      Page 292 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                     [2]                                                [3]
                                                          Property Information                                                                                          Property Value Information                                 Restriction Review


                          Local Council       Local Council                          Property Name:                          Property       Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name               Number                   Camp, Service Center, or Common Name                  Type              Source 1              Value 1               Source 2              Value 2             BSA Review
     261         Spirit of Adventure               227        T.L. Storer Scout Reservation                              Camp              CBRE                            2,014,614   -                                     -               L
     262         Spirit of Adventure               227        Lone Tree Scout Reservation                                Camp              CBRE                            1,479,086   Council                         1,270,000             L
     263         Spirit of Adventure               227        Wah-tut-ca Scout Reservation                               Camp              CBRE                            1,517,970   -                                     -               L
     264         Spirit of Adventure               227        Lone Tree Land                                             Other             CBRE                              204,720   Council                           190,000             U
     265         Spirit of Adventure               227        New England Base Camp (Camp Sayer)                         Camp              JLL                             1,140,000   -                                     -               L
     266         Heart of New England Council      230        Treasure Valley Scout Reservation                          Camp              CBRE                            3,781,425   -                                     -              TBD
     267         Heart of New England              230        Camp Split Rock                                            Camp              JLL                               375,000   -                                     -               R
     268         Heart of New England Council      230        Camp Wanocksett                                            Camp              JLL                               375,000   -                                     -               L
     269         Heart of New England Council      230        Council Office                                             Office/Store      JLL                               635,000   -                                     -               U
     270         Western Massachusetts             234        Horace A. Moses Scout Reservation                          Camp              CBRE                            3,654,235   -                                     -               U
     271         Northern Star                     250        Many Point Scout Camp                                      Camp              CBRE                            3,432,042   -                                     -               U
     271         Northern Star                     250        MP Moberg Property                                         Other             CBRE                                  -     -                                     -               U
     272         Northern Star                     250        Stearns Scout Camp                                         Camp              CBRE                            3,054,205   -                                     -               U
     273         Northern Star                     250        Base Camp                                                  Camp              CBRE                            8,710,000   -                                     -               U
     274         Northern Star                     250        Robert C Wood Property                                     Other             JLL                               126,000   -                                     -               U
     275         Northern Star                     250        Gronholm Property                                          Other             JLL                               560,000   -                                     -               U
     276         Northern Star                     250        Phillippo Scout Reservation                                Camp              JLL                             2,890,000   -                                     -               U
     277         Northern Star                     250        Rum River Scout Camp                                       Camp              JLL                             1,060,000   -                                     -               U
     278         Mayflower                         251        Service Center                                             Office/Store      JLL                             1,100,000   -                                     -               U
     279         Mayflower                         251        Camp Nobscot - Restricted                                  Camp              JLL                               545,000   -                                     -               L
     280         Mayflower                         251        Camp Resolute                                              Camp              CBRE                            1,640,655   -                                     -               U
     281         Mayflower                         251        Camp Squanto                                               Camp              CBRE                            2,780,619   -                                     -               L
     282         Mayflower                         251        Camp Nobscot - Unrestricted                                Camp              JLL                               128,000   -                                     -               U
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                             1,623,000   CBRE                            1,678,352             L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               L
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               U
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp              JLL                                   -     -                                     -               U
     285         Twin Valley                       283        Norseland Scout Camp                                       Camp              JLL                               805,000   -                                     -               U
     286         Twin Valley                       283        Council Service Center                                     Office/Store      JLL                               990,000   -                                     -               U
     287         Voyageurs Area                    286        Council Service Center                                     Office/Store      JLL                               211,000   -                                     -               U
     288         Central Minnesota                 296        Parker Scout Camp                                          Camp              CBRE                              941,250   -                                     -               U
     289         Central Minnesota                 296        CMC Service Center                                         Office/Store      JLL                               610,000   -                                     -               U
     290         Gamehaven                         299        Gamehaven Scout Reservation                                Camp              CBRE                            1,049,680   -                                     -               L
     291         Choctaw Area Council              302        Choctaw Area Council Office                                Office/Store      JLL                               338,000   -                                     -               U
     292         Choctaw Area Council              302        Camp Binachi                                               Camp              CBRE                            1,182,500   -                                     -               U
     293         Andrew Jackson                    303        Eight Undeveloped Small Residential Lots                   Other             JLL                               189,000   -                                     -               U
     294         Andrew Jackson                    303        Port Amsterdam Farm Property (not on Council asset list)   Other             CBRE                            2,765,220   Council                         2,700,000             L
     295         Andrew Jackson                    303        Hood Scout Reservation                                     Camp              CBRE                            3,717,375   -                                     -               L
     296         Andrew Jackson                    303        Council Service Center                                     Office/Store      JLL                               368,000   -                                     -               L
     297         Pine Burr Area Council            304        Camp Tiak                                                  Camp              CBRE                            2,657,525   -                                     -               U
     298         Ozark Trails                      306        Timmons Wildlife Area                                      Camp              JLL                               126,000   Council                           100,000             U
     299         Ozark Trails                      306        Frank Childress Scout Reservation                          Camp              CBRE                              789,750   Council                         1,480,000             U
     300         Ozark Trails                      306        Camp Arrowhead                                             Camp              CBRE                            1,123,740   Council                         2,150,000             U
     301         Ozark Trails                      306        Springfield Scout Service Center                           Office/Store      CBRE                            2,160,500   Council                         2,000,000             L
     302         Heart of America Council          307        Theodore Naish Scout Reservation                           Camp              CBRE                          10,269,875    -                                     -               L
     303         Heart of America Council          307        H. Roe Bartle Scout Reservation                            Camp              CBRE                            6,395,290   -                                     -               U
     304         Heart of America Council          307        Scout Office                                               Office/Store      CBRE                            2,090,000   Council                         1,803,500             U
     305         Pony Express                      311        Camp Geiger                                                Camp              CBRE                            1,305,000   -                                     -               R
     306         Greater St. Louis Area            312        Camp Vandeventer                                           Camp              JLL                               101,000   -                                     -               U
     307         Greater St. Louis Area            312        Camp Warren Levis                                          Camp              CBRE                            1,218,048   -                                     -               L
     308         Greater St. Louis Area            312        Beaumont Scout Reservation                                 Camp              CBRE                            5,943,900   -                                     -               L
     309         Greater St. Louis Area            312        S bar F Scout Ranch                                        Camp              CBRE                          11,554,920    -                                     -               L
     310         Greater St. Louis Area            312        Rhodes France Scout Camp                                   Camp              JLL                             1,210,000   -                                     -               L
     311         Greater St. Louis Area            312        Camp Lewallen                                              Camp              JLL                               411,000   -                                     -               U
     312         Montana                           315        Libby Property                                             Other             JLL                                21,400   -                                     -               U
     313         Montana                           315        Bozeman Office                                             Office/Store      JLL                               350,000   -                                     -               U
     314         Montana                           315        Melita - Landing 1                                         Camp              CBRE                              380,080   -                                     -               U
     314         Montana                           315        Melita - Landing 2                                         Camp              CBRE                                  -     -                                     -               U
     314         Montana                           315        Melita - Landing 3                                         Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Munski                                                 Camp              CBRE                            7,861,190   -                                     -               R
     315         Montana                           315        K-M 2                                                      Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M 3                                                      Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Possible Mine                                          Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M 4                                                      Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Kendall Original Townsite                              Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Kendall Original Townsite 2                            Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Kendall Original Townsite 3                            Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Kendall Original Townsite 4                            Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Daisy Fraction Mine                                    Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Butterfly Mine                                         Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Wedge Mine                                             Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Emmitt Mine                                            Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Saddle Mine                                            Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Evening Star Mine                                      Camp              CBRE                                  -     -                                     -               R
     315         Montana                           315        K-M Chandler Easement 1                                    Camp              CBRE                                  -     -                                     -               U
     315         Montana                           315        K-M Chandler Easement 2                                    Camp              CBRE                                  -     -                                     -               U
     316         Montana                           315        Grizzly Base Camp                                          Camp              CBRE                              986,850   -                                     -               U
     317         Montana                           315        Great Falls HQ Property                                    Office/Store      CBRE                              850,816   -                                     -               R
     318         Montana                           315        Melita - Lot 001                                           Camp              CBRE                              680,685   -                                     -               R
     318         Montana                           315        Melita - Lot 002                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 003                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 004                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 005                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 006                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 007                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 008                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 009                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 010                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 011                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 012                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 013                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 014                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 015                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 016                                           Camp              CBRE                                  -     -                                     -               R
     318         Montana                           315        Melita - Lot 017                                           Camp              CBRE                                  -     -                                     -               R
     319         Montana                           315        Clark Fork Property                                        Other             CBRE                               21,450   -                                     -               U
     320         Montana                           315        Billings Scout Acres                                       Other             CBRE                              619,300   -                                     -              TBD
     321         Montana                           315        Missouri River Property                                    Other             CBRE                               31,750   -                                     -              TBD
     322         Montana                           315        Camp Arcola                                                Camp              CBRE                              960,000   -                                     -               L
     323         Overland Trails                   322        Camp Augustine                                             Camp              JLL                               187,000   CBRE                              544,192             U
     324         Overland Trails                   322        Scout Office                                               Office/Store      JLL                               336,000   -                                     -               U
     325         Overland Trails                   322        Scout 40                                                   Camp              JLL                                60,000   Council                           115,000             U
     326         Cornhusker                        324        Camp Cornhusker                                            Camp              JLL                               865,000   -                                     -               U
     327         Cornhusker                        324        Outdoor Education Center                                   Office/Store      JLL                             1,150,000   -                                     -               U
     328         Mid-America                       326        Covered Wagon Scout Reservation                            Camp              CBRE                            2,891,196   -                                     -               R
     329         Mid-America                       326        Little Sioux Scout Ranch                                   Camp              CBRE                            4,837,525   -                                     -               R
     330         Las Vegas Area                    328        Kimball Scout Reservation                                  Camp              JLL                             4,660,000   CBRE                          13,642,080              U
     331         Las Vegas Area                    328        Sacramento Valley Ranch                                    Other             JLL                                90,000   -                                     -               U
     332         Nevada Area Council               329        Council Office and Trading Post                            Office/Store      JLL                             1,220,000   -                                     -               U
     333         Nevada Area Council               329        Dog Valley Land                                            Other             JLL                               393,000   -                                     -               U
     334         Nevada Area Council               329        RAE Land                                                   Other             JLL                               200,000   -                                     -               U
     335         Nevada Area Council               329        Fuller Lake Land                                           Other             JLL                               555,000   -                                     -               U
     336         Daniel Webster                    330        The Unity Program Center                                   Camp              JLL                               625,000   -                                     -               U
     337         Daniel Webster                    330        DWC Office Bld                                             Office/Store      JLL                             1,300,000   -                                     -               U
     338         Daniel Webster                    330        Griswold Scout Reservation                                 Camp              CBRE                            2,089,011   -                                     -               L
     338         Daniel Webster                    330        Griswold Scout Reservation                                 Camp              CBRE                                  -     -                                     -               L
     338         Daniel Webster                    330        Griswold Scout Reservation                                 Camp              CBRE                                  -     -                                     -               L
     339         Daniel Webster                    330        Camp Carpenter                                             Camp              CBRE                            3,369,520   -                                     -               R
     340         Daniel Webster                    330        Camp Whip-O-Will                                           Camp              CBRE                              310,500   -                                     -               R
     341         Daniel Webster                    330        Pierre Hoge Scout Camp                                     Camp              CBRE                              204,750   -                                     -               R
     342         Northern New Jersey               333        NNJC Service Center                                        Office/Store      CBRE                            2,730,000   -                                     -               U
     343         Northern New Jersey               333        Camp Conklin                                               Camp              CBRE                              350,000   -                                     -               R
     344         Northern New Jersey               333        Camp Turrell                                               Camp              CBRE                            2,615,000   -                                     -               L




                                                                                                                             Page 3 of 7
                 Case 20-10343-LSS                                                          Doc 4108                                   Filed 05/16/21                                           Page 293 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                         [2]                                                [3]
                                                         Property Information                                                                                               Property Value Information                                 Restriction Review


                         Local Council       Local Council                          Property Name:                           Property        Fair Market Value:      Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name              Number                   Camp, Service Center, or Common Name                   Type               Source 1                 Value 1               Source 2              Value 2             BSA Review
     345         Northern New Jersey              333        Camp Nobebosco                                              Camp               CBRE                               1,665,000   -                                     -               L
     346         Northern New Jersey              333        Floodwood Mtn Scout Reservation                             Camp               CBRE                                 820,000   -                                     -               L
     347         Jersey Shore                     341        Clayton Service Center                                      Office/Store       JLL                                1,150,000   -                                     -               U
     348         Jersey Shore                     341        Joseph A. Citta Scout Reservation                           Camp               CBRE                               1,989,038   -                                     -               L
     349         Monmouth                         347        Sea Bright Beach                                            Other              JLL                                1,180,000   -                                     -               U
     350         Monmouth                         347        Forestburg Scout Reservation                                Camp               CBRE                               3,200,000   -                                     -               U
     351         Monmouth                         347        Quail Hill Scout Camp                                       Camp               CBRE                                 995,000   -                                     -               L
     352         Monmouth                         347        Council Service Center                                      Office/Store       CBRE                               2,600,000   -                                     -               U
     353         Patriots' Path Council           358        Cedar Knolls Service Center                                 Office/Store       CBRE                               2,030,000   -                                     -               U
     354         Patriots' Path Council           358        Sabattis Adventure Camp                                     Camp               CBRE                               1,585,000   -                                     -               L
     355         Patriots' Path Council           358        Winnebago Scout Reservation                                 Camp               CBRE                                 935,000   -                                     -               R
     356         Patriots' Path Council           358        Mount Allamuchy Scout Reservation                           Camp               CBRE                               3,475,000   -                                     -               L
     357         Twin Rivers                      364        Council Office                                              Office/Store       JLL                                  471,000   -                                     -               U
     358         Twin Rivers                      364        Rotary Scout Reservation                                    Camp               Keen                               4,800,000   -                                     -               U
     359         Twin Rivers                      364        Camp Wakpominee                                             Camp               Keen                               6,425,000   -                                     -               U
     360         Twin Rivers                      364        Camp Bedford                                                Camp               Keen                                 337,500   -                                     -               R
     361         Baden-Powell                     368        Baden-Powell Council Service Center                         Office/Store       JLL                                  188,000   -                                     -               U
     362         Baden-Powell                     368        Camp Barton                                                 Camp               Keen                                 650,000   -                                     -               U
     363         Baden-Powell                     368        Tuscarora Scout Reservation                                 Camp               Keen                               3,300,000   -                                     -               L
     364         Longhouse                        373        Land, Town of Brutus                                        Other              JLL                                    9,750   -                                     -               U
     365         Longhouse                        373        Camp Woodland                                               Camp               CBRE                               3,005,000   -                                     -               L
     366         Longhouse                        373        Sabattis Scout Reservation                                  Camp               CBRE                               1,910,000   -                                     -               L
     367         Hudson Valley                    388        Council Center                                              Office/Store       JLL                                  620,000   -                                     -               U
     368         Hudson Valley                    388        Camp Nooteeming                                             Camp               CBRE                               3,805,000   -                                     -               L
     369         Hudson Valley                    388        Camp Bullowa                                                Camp               CBRE                               3,440,000   -                                     -               L
     370         Five Rivers                      375        Camp Gordon                                                 Camp               CBRE                               1,090,000   -                                     -               U
     371         Five Rivers                      375        Camp Brule                                                  Camp               CBRE                                 701,350   -                                     -               L
     372         Five Rivers                      375        Dorman Property                                             Camp               Council                              199,900   -                                     -               U
     373         Iroquois Trail                   376        Camp Dittmer                                                Camp               CBRE                               1,115,000   -                                     -               U
     374         Iroquois Trail                   376        Camp Sam Wood                                               Camp               CBRE                               1,095,000   -                                     -               U
     375         Greater Niagara Frontier         380        Schoellkopf Scout Reservation                               Camp               JLL                                  555,000   -                                     -               U
     376         Greater Niagara Frontier         380        Camp Stone Haven                                            Camp               JLL                                  494,000   -                                     -               U
     377         Greater Niagara Frontier         380        Camp Scouthaven                                             Camp               Council                              427,974   -                                     -               U
     378         Allegheny Highlands              382        Camp Merz                                                   Camp               CBRE                               1,810,000   -                                     -               L
     379         Allegheny Highlands              382        Elk Lick Scout Reserve                                      Camp               CBRE                                 641,650   -                                     -               U
     380         Theodore Roosevelt               386        Council Program Center                                      Office/Store       JLL                                1,480,000   -                                     -               U
     381         Theodore Roosevelt               386        John M. Schiff Scout Reservation                            Camp               Keen                               4,000,000   -                                     -               L
     382         Theodore Roosevelt               386        Onteora Scout Reservation                                   Camp               Keen                               1,225,000   -                                     -               L
     383         Westchester-Putnam               388        Curtis S. Read Scout Reservation                            Camp               CBRE                               3,255,000   -                                     -               U
     384         Westchester-Putnam               388        Service Center                                              Office/Store       CBRE                               1,000,000   -                                     -              TBD
     385         Westchester-Putnam               388        Agatha Durland Scout Reservation                            Camp               CBRE                             11,770,000    -                                     -               L
     386         Seneca Waterways                 397        Scout Service Center                                        Office/Store       JLL                                1,960,000   -                                     -               U
     387         Seneca Waterways                 397        J Warren Cutler Scout Reservation                           Camp               CBRE                               2,560,000   -                                     -               U
     388         Seneca Waterways                 397        Babcock Hovey Scout Camp                                    Camp               CBRE                               1,340,000   -                                     -               U
     389         Seneca Waterways                 397        Massawepie Scout Reservation                                Camp               CBRE                               3,210,000   -                                     -               L
     390         Leatherstocking                  400        Oneonta Office                                              Office/Store       JLL                                  293,000   -                                     -               U
     391         Leatherstocking                  400        Camp Kingsley                                               Camp               CBRE                               1,070,000   -                                     -               U
     392         Leatherstocking                  400        Cedarlands Scout Reservation                                Camp               CBRE                               3,400,000   -                                     -               L
     393         Leatherstocking                  400        Henderson Scout Reservation                                 Camp               CBRE                               1,870,000   -                                     -               U
     394         Suffolk County                   404        Baiting Hollow Scout Camp                                   Camp               Keen                               2,925,000   -                                     -               L
     395         Suffolk County                   404        Service Center                                              Office/Store       CBRE                               1,982,200   Council                         1,660,000             U
     396         Rip Van Winkle                   405        Camp Tri-Mount                                              Camp               CBRE                               1,365,000   -                                     -               L
     397         Great Southwest                  412        Campbell Scout Ranch                                        Camp               CBRE                                 335,764   -                                     -               R
     398         Conquistador Council             413        Dowling Aquatic Base                                        Camp               CBRE                                 451,075   -                                     -               R
     399         Conquistador Council             413        Camp Jim Murray                                             Camp               CBRE                                 222,664   -                                     -               R
     400         Conquistador Council             413        S.P. Yates Scout Service Center                             Office/Store       CBRE                                 391,377   -                                     -               U
     401         Conquistador Council             413        Wehinahpay Mountain Camp                                    Camp               CBRE                                 709,916   -                                     -               U
     402         Conquistador Council             413        Tatum Lot                                                   Other              CBRE                                   2,334   -                                     -               U
     403         Daniel Boone                     414        Camp Tatham                                                 Camp               JLL                                  545,000   -                                     -               U
     404         Daniel Boone                     414        Service Center                                              Camp               JLL                                  950,000   -                                     -               U
     405         Daniel Boone                     414        Camp Daniel Boone                                           Camp               CBRE                               5,277,825   -                                     -               U
     406         Mecklenburg County               415        Belk Scout Camp                                             Camp               CBRE                               4,960,942   -                                     -               U
     407         Mecklenburg County               415        Mcklenburg Scout Reservation                                Camp               CBRE                               4,117,463   -                                     -               U
     408         Central North Carolina           416        Central Office                                              Office/Store       JLL                                  414,000   -                                     -               U
     409         Central North Carolina           416        Camp John J. Barnhardt                                      Camp               CBRE                               2,964,195   -                                     -               L
     410         Piedmont                         420        C.C. Kimbrell Scout Service Center                          Office/Store       CBRE                               1,252,560   -                                     -               L
     411         Piedmont                         420        Piedmont Scout Reservation                                  Camp               CBRE                               5,175,638   -                                     -               L
     412         Occoneechee                      421        Occoneechee Scout Reservation                               Camp               JLL                                8,300,000   CBRE                            9,786,603             U
     413         Occoneechee                      421        Council Office                                              Office/Store       CBRE                               1,681,198   -                                     -               U
     414         Tuscarora Council                424        Camp Tuscarora                                              Camp               CBRE                               1,615,898   -                                     -               U
     415         Cape Fear                        425        Cape Fear Scout Reservation                                 Camp               JLL                                  885,000   CBRE                            6,033,555             U
     415         Cape Fear                        425        Land Scout Reservation                                      Camp               JLL                                      -     -                                     -               U
     416         East Carolina                    426        Farmville                                                   Other              JLL                                  895,000   -                                     -               U
     417         East Carolina                    426        Camp Bonner North                                           Camp               CBRE                               2,927,340   -                                     -               R
     418         East Carolina                    426        Camp Charles                                                Camp               CBRE                                 287,520   -                                     -               R
     419         East Carolina                    426        East Carolina Scout Reservation                             Camp               CBRE                               3,983,670   -                                     -               L
     420         East Carolina                    426        Camp Sam Hatcher                                            Camp               CBRE                               1,192,880   -                                     -               L
     421         Old Hickory                      427        Land west of Wilderness Cabin                               Other              JLL                                  530,000   -                                     -               R
     422         Old Hickory                      427        Camp Raven Knob                                             Camp               CBRE                               5,966,950   -                                     -               R
     423         Northern Lights                  429        Camp Wilderness                                             Camp               CBRE                               3,985,110   -                                     -               R
     424         Northern Lights                  429        Jon L Wanzek Center for Scouting                            Office/Store       CBRE                               2,546,375   -                                     -               L
     425         Great Trail                      433        Scout Service Center                                        Office/Store       JLL                                  751,000   -                                     -               U
     426         Great Trail                      433        Manatoc Scout Reservaton                                    Camp               CBRE                               3,078,548   -                                     -               L
     427         Buckeye                          436        Seven Ranges Scout Reservation                              Camp               CBRE                               2,897,018   -                                     -               U
     428         Buckeye                          436        Hoover Scout Service Center                                 Office/Store       JLL                                  620,000   -                                     -               U
     429         Buckeye                          436        Camp McKinley                                               Camp               JLL                                  469,000   -                                     -               R
     430         Dan Beard                        438        Dan Beard Scout Reservation (also known as Camp Friedlander,Camp
                                                                                                                          Camp Craig, Cub World
                                                                                                                                            CBREand Peterloon Fields)          5,896,530   -                                     -               R
     431         Dan Beard                        438        Camp Michaels                                               Camp               CBRE                               3,247,250   -                                     -               R
     432         Tecumseh                         439        Camp Hugh Taylor Birch                                      Camp               JLL                                  665,000   -                                     -               L
     433         Tecumseh                         439        Patton Service Center                                       Office/Store       JLL                                  160,000   -                                     -               U
     434         Lake Erie                        440        Council Service Center                                      Office/Store       JLL                                1,060,000   -                                     -               U
     435         Lake Erie                        440        Beaumont Scout Reservation - Unrestricted                   Camp               JLL                                2,430,000   CBRE                            3,410,550             U
     436         Lake Erie                        440        Firelands Scout Reservation                                 Camp               JLL                                1,100,000   -                                     -               L
     437         Lake Erie                        440        Beaumont Scout Reservation - Restricted                     Camp               JLL                                  307,000   -                                     -               L
     438         Simon Kenton                     441        Leadership Development Center                               Office/Store       JLL                                3,240,000   -                                     -               U
     439         Simon Kenton                     441        Camp Oyo                                                    Camp               JLL                                  288,000   -                                     -               U
     439         Simon Kenton                     441        CIP - Camp Oyo                                              Camp               JLL                                      -     -                                     -               U
     440         Simon Kenton                     441        Camp Madison Lake                                           Camp               JLL                                  243,000   -                                     -               U
     441         Simon Kenton                     441        Camp Lazarus - Unrestricted                                 Camp               JLL                                1,590,000   -                                     -               U
     442         Simon Kenton - Restricted        441        Camp Lazarus - Restricted                                   Camp               JLL                                  259,000   -                                     -               L
     443         Simon Kenton                     441        Chief Logan Scout Reservation                               Camp               CBRE                                 834,976   -                                     -               R
     444         Simon Kenton                     441        Camp Falling Rock                                           Camp               CBRE                               1,791,216   -                                     -               U
     445         Miami Valley                     444        Cricket Holler Camp                                         Camp               JLL                                1,200,000   -                                     -               U
     446         Miami Valley                     444        Woodland Trails Boy Scout Camp                              Camp               JLL                                2,490,000   -                                     -               U
     447         Black Swamp                      449        Camp Lakota                                                 Camp               JLL                                  890,000   -                                     -               U
     448         Black Swamp                      449        Camp Berry                                                  Camp               CBRE                               1,377,225   -                                     -               R
     449         Pathway to Adventure             456        Steve Fossett Center for Scouting                           Office/Store       JLL                                3,430,000   CBRE                            5,481,280             U
     450         Pathway to Adventure             456        Des Plaines Valley Center for Scouting.                     Office/Store       JLL                                  610,000   -                                     -               U
     451         Pathway to Adventure             456        Camp Lakota                                                 Camp               CBRE                               1,120,420   -                                     -               U
     452         Pathway to Adventure             456        Robert J Welsh Center for Scouting.                         Office/Store       CBRE                                 631,805   -                                     -               L
     453         Pathway to Adventure             456        Owasippe Scout Ranch                                        Camp               CBRE                               7,333,632   -                                     -               U
     454         Pathway to Adventure             456        Camp Napowan                                                Camp               CBRE                               1,215,961   -                                     -               U
     455         Erie Shores                      460        Camp Miakonda                                               Camp               JLL                                3,820,000   -                                     -               U
     456         Erie Shores                      460        Pioneer Scout Reservation                                   Camp               CBRE                               3,045,845   -                                     -               U
     457         Muskinghum Valley                467        Muskingum Valley Scout Reservtion                           Camp               CBRE                               1,915,950   -                                     -               L
     458         Arbuckle Area Council            468        Arbuckle Office                                             Office/Store       JLL                                  215,000   -                                     -               U
     459         Arbuckle Area Council            468        Camp Simpson                                                Camp               JLL                                2,450,000   -                                     -               U
     460         Cherokee                         469        Camp McClintock                                             Camp               CBRE                                 412,500   -                                     -               L
     461         Last Frontier                    480        Dripping Springs                                            Camp               JLL                                  102,000   -                                     -               U
     462         Last Frontier                    480        Diamond H                                                   Camp               CBRE                               7,900,000   -                                     -               R
     463         Last Frontier                    480        John Nichols                                                Camp               CBRE                               4,848,000   -                                     -              TBD
     464         Last Frontier                    480        Kerr Scout Ranch                                            Camp               CBRE                               3,400,000   -                                     -               U
     465         Last Frontier                    480        Camp George Thomas                                          Camp               CBRE                                 480,000   -                                     -               R
     466         Indian Nations                   488        Cherokee Nation Scout Ranch                                 Camp               JLL                                  424,000   -                                     -               U
     467         Indian Nations                   488        Graves Scout Reservation                                    Camp               JLL                                  471,000   -                                     -               U
     468         Indian Nations                   488        Hale Scout Reservation                                      Camp               JLL                                1,480,000   -                                     -               L
     469         Indian Nations                   488        Donald W. Reynolds Scout Resource Center                    Office/Store       JLL                                1,480,000   -                                     -               U
     470         Indian Nations                   488        Mabee Scout Reservation                                     Camp               CBRE                               1,175,000   -                                     -               U
     471         Crater Lake                      491        Camp McCaleb                                                Camp               CBRE                                 540,498   -                                     -               L
     472         Crater Lake                      491        Central Point Office                                        Office/Store       JLL                                  170,000   -                                     -               U
     473         Crater Lake                      491        Eureka Office                                               Office/Store       JLL                                  265,000   -                                     -               U
     474         Cascade Pacific                  492        Lewis                                                       Camp               CBRE                                 558,650   -                                     -               R
     475         Cascade Pacific                  492        Butte Creek                                                 Camp               CBRE                               3,354,010   -                                     -               L
     476         Cascade Pacific                  492        Cooper                                                      Camp               CBRE                               1,195,644   -                                     -               R




                                                                                                                              Page 4 of 7
                 Case 20-10343-LSS                                                          Doc 4108                                 Filed 05/16/21                                      Page 294 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                  [2]                                                [3]
                                                           Property Information                                                                                      Property Value Information                                 Restriction Review


                          Local Council         Local Council                        Property Name:                       Property       Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name                Number                 Camp, Service Center, or Common Name               Type              Source 1              Value 1               Source 2              Value 2             BSA Review
     477         Cascade Pacific                     492      Meriwether                                              Camp              CBRE                            6,477,425   -                                     -               L
     478         Cascade Pacific                     492      Baldwin                                                 Camp              CBRE                              896,000   -                                     -               L
     479         Cascade Pacific                     492      Ireland                                                 Camp              CBRE                              525,000   -                                     -               R
     480         Cascade Pacific                     492      Portland Office                                         Office/Store      CBRE                            4,900,000   -                                     -               L
     481         Juniata Valley                      497      Seven Mountains Scout Camp                              Camp              CBRE                              723,750   -                                     -               R
     482         Moraine Trails                      500      Camp Agawam                                             Camp              CBRE                              987,804   -                                     -               R
     483         Moraine Trails                      500      Camp Bucoco                                             Camp              CBRE                            1,145,503   -                                     -               U
     484         Northeastern Pennsylvania           501      NEPA Scout Service and Training Center                  Office/Store      JLL                               362,000   -                                     -               U
     485         Northeastern Pennsylvania           501      vacant land across road from SSTC                       Other             JLL                               262,000   -                                     -               R
     486         Northeastern Pennsylvania           501      Camp Acahela                                            Camp              CBRE                              699,884   -                                     -               L
     487         Northeastern Pennsylvania           501      Goose Pond Scout Reservation                            Camp              CBRE                            1,652,343   -                                     -               L
     488         Minsi Trails                        502      Camp Minsi, Deed Book 170, Page 524                     Camp              JLL                             2,100,000   CBRE                            4,200,900             U
     488         Minsi Trails                        502      Camp Minsi 19/4/1/2                                     Camp              JLL                                   -     -                                     -               U
     488         Minsi Trails                        502      Camp Minsi 19/4/1/2-1C                                  Camp              JLL                                   -     -                                     -               U
     488         Minsi Trails                        502      Camp Minsi 19/4/1/2-2C                                  Camp              JLL                                   -     -                                     -               U
     488         Minsi Trails                        502      Camp Minsi 03/14/1/3                                    Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation 13/9/1/5                      Camp              JLL                             1,970,000   CBRE                            2,582,247             U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 119, Page 184      Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 121, Page 346      Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 217, Page 600      Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 226, Page 120      Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 315, Page 1107     Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation PA 534, 13/10/1/6-2           Camp              JLL                                   -     -                                     -               U
     489         Minsi Trails                        502      Trexler Scout Reservation, Deed Book 113, Page 627      Camp              JLL                                   -     -                                     -               U
     490         Columbia-Montour                    504      Ranger House and Pole Barn                              Camp              JLL                               625,000   -                                     -               U
     490         Columbia-Montour                    504      Camp Lavigne                                            Camp              JLL                                   -     -                                     -               U
     491         Columbia-Montour                    504      Council Office                                          Office/Store      JLL                               252,000   -                                     -               U
     492         Bucktail                            509      Camp Mountain Run                                       Camp              CBRE                              704,900   -                                     -               R
     493         Westmoreland-Fayette                512      Scout Service Center                                    Office/Store      JLL                               390,000   -                                     -               U
     494         Westmoreland-Fayette                512      Camp Tenacharison                                       Camp              CBRE                              574,275   -                                     -               U
     495         Pennsylvania Dutch                  524      Bashore Scout Reservation                               Camp              JLL                               350,000   CBRE                            1,233,288             U
     495         Pennsylvania Dutch                  524      Bashore Scout Reservation                               Camp              JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch                  524      Bashore Scout Reservation                               Camp              JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch                  524      Bashore Scout Reservation                               Camp              JLL                                   -     -                                     -               R
     496         Pennsylvania Dutch                  524      J. Edward Mack                                          Camp              CBRE                            3,592,900   -                                     -               L
     497         Cradle of Liberty                   525      Seltzer Property                                        Other             JLL                               750,000   -                                     -               U
     498         Cradle of Liberty                   525      Firestone Scout Service Center                          Office/Store      JLL                             1,560,000   -                                     -               L
     499         Cradle of Liberty                   525      Camp Hart                                               Camp              CBRE                            1,890,769   -                                     -               L
     500         Cradle of Liberty                   525      Camp Garrison                                           Camp              CBRE                              624,952   -                                     -               L
     501         Cradle of Liberty                   525      Camp Delmont                                            Camp              CBRE                            3,978,500   -                                     -               L
     502         Cradle of Liberty                   525      East Camp                                               Camp              CBRE                              139,800   -                                     -               L
     503         Cradle of Liberty                   525      Resica Falls Scout Reservation                          Camp              CBRE                            3,965,794   -                                     -               L
     503         Cradle of Liberty                   525      Resica Falls Scout Reservation                          Camp              CBRE                                  -     -                                     -               L
     504         Laurel Highlands                    527      Camp Potomac                                            Camp              JLL                               920,000   -                                     -               U
     505         Laurel Highlands                    527      Camp Anawanna                                           Camp              JLL                             1,180,000   -                                     -               U
     506         Laurel Highlands                    527      Camp Guyasuta                                           Camp              JLL                             9,200,000   CBRE                            1,882,274             L
     507         Laurel Highlands                    527      Camp Baker                                              Camp              CBRE                              311,600   Council                           640,000             R
     508         Laurel Highlands                    527      Heritage Reservation                                    Camp              CBRE                            6,938,508   -                                     -               U
     509         Laurel Highlands                    527      Flag Plaza                                              Office/Store      CBRE                            2,097,810   -                                     -               U
     510         Hawk Mountain                       528      Hawk Mountain Scout Reservation                         Camp              CBRE                            2,162,160   -                                     -               U
     511         Hawk Mountain                       528      Hawk Mountain Council, BSA                              Office/Store      CBRE                              524,905   -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                              906,604   -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     512         French Creek                        532      Custaloga Town Scout Reservation                        Camp              CBRE                                  -     -                                     -               U
     513         French Creek                        532      Moss Woods - part of Custaloga Town Scout Reservation   Camp              CBRE                              160,000   -                                     -               R
     514         Susquehanna                         533      Camp Karoondinha                                        Camp              JLL                               735,000   CBRE                            1,360,800             U
     515         Chief Cornplanter                   538      Camp Olmstead                                           Camp              CBRE                              784,000   -                                     -               U
     516         Chester County                      539      Program, Activities, and Resource Campus (PARC)         Camp              JLL                             4,940,000   -                                     -               U
     517         Chester County                      539      Horseshoe Scout Reservation (Camp John H. Ware, 3rd )   Camp              CBRE                              540,120   -                                     -               U
     518         Chester County                      539      Horseshoe Scout Reservation (Camp Horseshoe)            Camp              CBRE                            4,075,000   -                                     -               L
     519         New Birth of Freedom                544      Mechanicsburg Service Center (KAC Service Center)       Office/Store      JLL                               487,000   -                                     -               U
     520         New Birth of Freedom                544      Camp Tuckahoe                                           Camp              CBRE                            1,573,090   -                                     -               U
     521         New Birth of Freedom                544      Hidden Valley Scout Reservation                         Camp              CBRE                            1,857,862   -                                     -               U
     522         New Birth of Freedom                544      York Service Center (YAC Service Center)                Office/Store      CBRE                              610,184   Council                           830,000             U
     523         Narragansett                        546      Camp Cachalot                                           Camp              JLL                               910,000   -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                           Camp              JLL                                   -     -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                           Camp              JLL                                   -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                            3,996,701   -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                              Camp              CBRE                                  -     -                                     -               L
     525         Palmetto                            549      Camp Bob Hardin                                         Camp              CBRE                              877,100   -                                     -               U
     526         Palmetto                            549      Glendale Outdoor Leadership School                      Other             CBRE                              340,416   Council                           305,000             U
     527         Blue Ridge                          551      Blue Ridge Council                                      Office/Store      JLL                             2,520,000   -                                     -               U
     528         Blue Ridge                          551      Camp Reservation Property                               Camp              CBRE                            3,400,763   -                                     -               R
     529         Blue Ridge                          551      Land Donation                                           Other             JLL                                15,000   -                                     -               U
     530         Blue Ridge                          551      Land Donation                                           Other             JLL                                 5,000   -                                     -               U
     531         Pee Dee                             552      14 Lots of Wetlands                                     Other             JLL                               625,000   -                                     -               L
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                               720,000   CBRE                            1,577,688             U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                            Camp              JLL                                   -     -                                     -               U
     533         Indian Waters                       553      Scout Camp and Office                                   Office/Store      Council                           820,000   -                                     -               U
     534         Cherokee                            556      I75 Donated Property                                    Other             JLL                             1,180,000   -                                     -               U
     535         Cherokee                            556      Skymont Camp                                            Camp              CBRE                            1,428,000   -                                     -               U
     536         Great Smoky Mountain                557      Camp Pellissipi                                         Camp              JLL                               565,000   -                                     -               L
     537         Great Smoky Mountain                557      Camp Buck Toms                                          Camp              CBRE                            2,437,500   -                                     -               L
     538         Great Smoky Mountain                557      Buzzard's Roost                                         Camp              JLL                               105,000   -                                     -               L
     539         Chichasaw                           558      Kia Kima Scout Reservation                              Camp              JLL                             1,610,000   -                                     -              TBD
     540         West Tennessee Area Council         559      Service Center                                          Office/Store      JLL                               201,000   -                                     -               U
     541         West Tennessee Area Council         559      Camp Mack Morris                                        Camp              JLL                             1,110,000   CBRE                            1,211,100             U
     542         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Boxwell Scout Reservation                               Camp              CBRE                            5,351,500   -                                     -               R
     543         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Jet Potter Scout Service Center                         Office/Store      CBRE                            5,469,285   -                                     -               L
     544         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Latimer High Adventure Scout Reservation                Camp              CBRE                            3,540,250   -                                     -               L
     545         Texas Trails Council                561      Camp Billy Gibbons                                      Camp              CBRE                              500,000   -                                     -               R
     546         Texas Trails Council                561      Camp Tonkawa                                            Camp              CBRE                              683,213   -                                     -               R
     547         Golden Spread                       562      Scout Service Center                                    Office/Store      JLL                               770,000   CBRE                            1,731,600             U
     548         Golden Spread                       562      Camp Don Harrington                                     Camp              CBRE                            1,628,585   -                                     -               R
     549         Golden Spread                       562      Camp M.K.Brown                                          Camp              CBRE                              744,000   -                                     -               U
     550         Capitol Area Council                564      Frank Fickett Scout Training and Service Center         Office/Store      CBRE                            8,755,000   -                                     -               L
     551         Capitol Area Council                564      Lost Pines Scout Reservation                            Camp              CBRE                            6,772,625   -                                     -               R
     552         Capitol Area Council                564      Griffith League Ranch                                   Camp              CBRE                          24,237,500    -                                     -               L
     553         Capitol Area Council                564      Camp Alma McHenry                                       Camp              CBRE                            1,379,290   -                                     -              TBD
     554         Capitol Area Council                564      Green Dickson                                           Camp              CBRE                            1,691,750   -                                     -               R
     555         Capitol Area Council                564      Smilin V                                                Camp              CBRE                            1,956,500   -                                     -               L
     556         Capitol Area Council                564      Roy D Rivers                                            Camp              CBRE                            2,770,320   -                                     -               R
     557         Buffalo Trail                       567      Midland Scout Service Center                            Office/Store      JLL                               595,000   -                                     -               U
     558         Buffalo Trail                       567      Buffalo Trail Scout Ranch                               Camp              CBRE                            4,182,300   -                                     -               U
     559         Buffalo Trail                       567      Pecos Property                                          Other             CBRE                              425,000   -                                     -               L
     560         Circle Ten Council                  571      Clements Scout Ranch                                    Camp              CBRE                          10,290,000    -                                     -               R
     561         Circle Ten Council                  571      Camp Wisdom                                             Camp              CBRE                            4,498,690   -                                     -               R
     562         Circle Ten Council                  571      Murchison Scouting Center                               Office/Store      CBRE                            9,082,500   -                                     -               U
     562         Circle Ten Council                  571      STEM van                                                Other             CBRE                                  -     -                                     -               R




                                                                                                                          Page 5 of 7
                 Case 20-10343-LSS                                                              Doc 4108                                     Filed 05/16/21                                      Page 295 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                          [2]                                                [3]
                                                            Property Information                                                                                             Property Value Information                                 Restriction Review


                          Local Council         Local Council                           Property Name:                            Property       Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                    Camp, Service Center, or Common Name                    Type              Source 1              Value 1               Source 2              Value 2             BSA Review
     563         Circle Ten Council                  571        Bobby Lyle/Billy Gamble Scouting Center                       Office/Store      CBRE                            2,483,460   -                                     -               R
     564         Circle Ten Council                  571        Camp Constatin                                                Camp              CBRE                            8,865,350   -                                     -              TBD
     565         Bay Area                            574        Camp Karankawa                                                Camp              CBRE                            2,715,850   -                                     -              TBD
     566         Sam Houston Area                    576        Camp Strake                                                   Camp              CBRE                          16,846,542    -                                     -               R
     567         Sam Houston Area                    576        Cockrell Scout Center                                         Office/Store      CBRE                          13,650,000    -                                     -               L
     568         Sam Houston Area                    576        Bovay Scout Ranch                                             Camp              CBRE                            5,951,004   -                                     -               R
     569         Sam Houston Area                    576        Camp Brosig                                                   Camp              CBRE                              974,505   -                                     -               R
     570         Three Rivers                        578        Dishman Service Center                                        Office/Store      JLL                               484,000   -                                     -               U
     571         Three Rivers                        578        Scott Scout Ranch                                             Camp              CBRE                            1,574,694   -                                     -               U
     572         Alamo Area                          583        Lake Property                                                 Camp              JLL                             1,950,000   -                                     -               U
     572         Alamo Area                          583        Scoutreach Leadership Development Center                      Office/Store      JLL                                   -     -                                     -               U
     573         Alamo Area                          583        Bear Creek Scout Reservation                                  Camp              CBRE                          10,951,270    -                                     -               L
     574         Alamo Area                          583        McGimsey Scout Park                                           Camp              CBRE                          24,652,250    -                                     -               R
     575         Alamo Area                          583        Mays Family Scout Ranch                                       Camp              CBRE                              809,297   -                                     -               R
     576         Caddo Area                          584        Camp Preston Hunt                                             Camp              CBRE                              663,948   -                                     -               U
     577         East Texas Area Council             585        Land-Camp                                                     Camp              JLL                             1,300,000   CBRE                            2,029,423             U
     577         East Texas Area Council             585        2005 Chevrolet Silverado                                      Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2016 Dump Trailer                                             Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2007 Legend Craft flat boat w/ trailer                        Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2006 Glastron ski boat w/ trailer                             Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Aquatic Equipment                                             Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Land Improvements-Camp                                        Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Buildings                                                Camp              JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Furniture/Fixtures                                       Camp              JLL                                   -     -                                     -               U
     578         Northwest Texas                     587        Service Center                                                Office/Store      CBRE                              772,950   -                                     -               U
     579         Northwest Texas                     587        Camp Perkins                                                  Camp              CBRE                            1,049,724   -                                     -               R
     579         Northwest Texas                     587        Camp Perkins - Ikeler                                         Camp              CBRE                                  -     -                                     -               U
     580         Crossroads of the West Council      590        Fife                                                          Camp              JLL                               985,000   -                                     -               U
     581         Crossroads of the West Council      590        Kiesel/Browning                                               Camp              JLL                             2,230,000   -                                     -               U
     582         Crossroads of the West Council      590        Maple Dell                                                    Camp              JLL                             2,280,000   -                                     -               U
     583         Crossroads of the West Council      590        Thunder Ridge                                                 Camp              JLL                             4,430,000   -                                     -               R
     584         Crossroads of the West Council      590        Ogden Canyon                                                  Other             JLL                               286,000   -                                     -               U
     585         Crossroads of the West Council      590        Logan Service Center                                          Office/Store      JLL                               585,000   -                                     -               U
     586         Crossroads of the West Council      590        Meyerhoffer                                                   Other             JLL                               260,000   -                                     -               U
     587         Crossroads of the West Council      590        Tifie                                                         Camp              JLL                             2,880,000   CBRE                            5,410,990             U
     588         Crossroads of the West Council      590        Ogden Service Center                                          Office/Store      JLL                             1,130,000   -                                     -               U
     589         Crossroads of the West Council      590        Hobble Creek                                                  Other             JLL                               670,000   -                                     -               U
     590         Crossroads of the West Council      590        Bear Lake Aquatics                                            Camp              CBRE                            2,097,936   -                                     -               R
     591         Crossroads of the West Council      590        Hinckley Scout Ranch & East Fork of the Bear Scout ReservationCamp              CBRE                            8,687,540   -                                     -               U
     592         Crossroads of the West Council      590        Teton High Adventure Base                                     Camp              CBRE                              675,150   -                                     -               U
     593         Crossroads Of The West              590        Camp Tracy                                                    Other             CBRE                            1,299,780   -                                     -               U
     594         Crossroads of the West Council      590        Lake Park                                                     Other             CBRE                            2,010,750   -                                     -               U
     595         Crossroads of the West Council      590        Hunt                                                          Camp              CBRE                              233,800   -                                     -               R
     596         Crossroads of the West Council      590        Schofield                                                     Camp              Council                         1,000,000   -                                     -               U
     597         Green Mountain                      592        Barre Town Property                                           Other             CBRE                               10,925   -                                     -               U
     598         Green Mountain                      592        Camp Sunrise                                                  Camp              CBRE                            1,102,350   -                                     -               U
     599         Green Mountain                      592        Mt Norris Scout Reservation                                   Camp              CBRE                            1,989,788   -                                     -               L
     600         Green Mountain                      592        Georgia Property                                              Other             CBRE                               22,421   -                                     -               U
     601         Green Mountain                      592        Middlesex Propety                                             Other             CBRE                                3,900   -                                     -               U
     602         Green Mountain                      592        Townshend Property                                            Other             CBRE                               11,250   -                                     -               U
     603         Green Mountain                      592        Council Service Center                                        Office/Store      JLL                               499,000   CBRE                              410,000             U
     604         Green Mountain                      592        Bradford Property                                             Other             JLL                               306,000   CBRE                               21,150             U
     605         Tidewater                           596        Pipsico Scout Reservation                                     Camp              CBRE                            5,725,000   -                                     -               L
     606         Shenandoah                          598        Armstrong Scout Service Center                                Office/Store      JLL                               735,000   -                                     -               U
     607         Shenandoah Area                     598        Camp Rock Enon                                                Camp              CBRE                            2,850,250   -                                     -               U
     608         Blue Ridge Mountains                599        New Mexico prop                                               Other             Council                            18,516   -                                     -               U
     609         Blue Ridge Mountains                599        Reservation                                                   Camp              CBRE                          16,415,000    -                                     -               L
     610         Blue Ridge Mountains                599        Claytor Lake                                                  Camp              CBRE                            4,256,063   -                                     -               L
     611         Heart of Virginia                   602        Finley Albright Scout Reservation                             Camp              CBRE                            5,194,600   Council                         2,730,000             R
     612         Heart of Virginia                   602        Cub & Webelos Adventure Camp                                  Camp              CBRE                              468,708   -                                     -               L
     613         Heart of Virginia                   602        Camp T. Brady Saunders                                        Camp              CBRE                            3,877,431   -                                     -               L
     614         Heart of Virginia                   602        Highwoods Site                                                Other             Council                           390,000   -                                     -              TBD
     615         Blue Mountain                       604        Franklin County Property                                      Other             JLL                               575,000   -                                     -               U
     616         Blue Mountain                       604        Camp Wallowa                                                  Camp              CBRE                              450,000   -                                     -               R
     617         Blue Mountain                       604        Randall and Marie Martin Scout Ranch                          Camp              CBRE                            2,384,382   -                                     -               R
     618         Mount Baker                         606        Everett Service Center                                        Office/Store      JLL                             2,150,000   -                                     -               U
     619         Mount Baker                         606        Fire Mountain                                                 Camp              CBRE                            1,752,930   -                                     -               L
     620         Chief Seattle                       609        Service Center                                                Office/Store      JLL                             8,230,000   CBRE                            8,359,560             U
     621         Chief Seattle                       609        Snoqualmie Pass                                               Other             JLL                             1,360,000   -                                     -               U
     622         Chief Seattle                       609        Camp Parsons                                                  Camp              CBRE                            1,966,302   -                                     -               U
     623         Chief Seattle                       609        Cascade Scout Reservation                                     Camp              CBRE                            2,689,103   -                                     -               L
     624         Great Alaska                        610        Eagle River Scout Camp                                        Camp              JLL                               324,000   CBRE                              804,195             U
     625         Great Alaska                        610        Camp Carlquist #2                                             Camp              Council                         1,050,000   -                                     -               U
     626         Great Alaska                        610        Camp Gorsuch                                                  Camp              CBRE                              862,500   -                                     -               R
     627         Great Alaska                        610        Denali High Adventure Scout Base                              Camp              CBRE                              701,600   -                                     -               L
     628         Inland Northwest Council            611        Service Center                                                Office/Store      JLL                               890,000   -                                     -               L
     629         Inland Northwest Council            611        Camp Easton                                                   Camp              CBRE                            3,244,025   -                                     -               R
     630         Inland Northwest Council            611        Camp Grizzly                                                  Camp              CBRE                            1,540,000   -                                     -               R
     631         Inland Northwest Council            611        Cowles Scout Reservation                                      Camp              CBRE                            2,699,646   -                                     -               L
     632         Pacific Harbors                     612        Camp Thunderbird                                              Camp              JLL                             2,380,000   CBRE                            1,385,230             U
     633         Pacific Harbors                     612        Camp Delazenne                                                Camp              CBRE                              124,383   -                                     -               R
     634         Pacific Harbors                     612        Camp Hahobas                                                  Camp              JLL                               575,000   CBRE                              333,108             L
     635         Grand Columbia                      614        Camp Fife                                                     Camp              CBRE                            1,617,788   -                                     -               R
     636         Grand Columbia                      614        Summit Lake                                                   Camp              CBRE                              125,000   -                                     -               U
     636         Grand Columbia                      614        Camp Bonaparte                                                Camp              CBRE                               97,500   -                                     -               U
     637         Grand Columbia                      614        Scout-Avista                                                  Camp              CBRE                              335,855   -                                     -               U
     638         Mountaineer Area                    615        Service Center                                                Office/Store      JLL                               111,000   -                                     -               U
     639         Buckskin                            617        Camp Kootaga                                                  Camp              CBRE                              511,250   -                                     -               R
     640         Ohio River Valley                   619        Sandscrest Scout Reservation                                  Camp              JLL                                60,000   -                                     -               U
     641         Ohio River Valley                   619        Fort Steuben Scout Reservation                                Camp              CBRE                            1,673,848   -                                     -               U
     642         Glacier's Edge                      620        Camp Indian Trails                                            Camp              JLL                               795,000   -                                     -               U
     643         Gateway Area                        624        Gamp Decorah                                                  Camp              CBRE                            1,340,403   -                                     -               U
     644         Samoset                             627        Camp Phillips                                                 Camp              JLL                               344,000   -                                     -               U
     645         Samoset                             627        Camp DuBay                                                    Camp              JLL                                 2,630   -                                     -               U
     646         Samoset                             627        Crystal Lake Scout Reservation                                Camp              JLL                             2,640,000   -                                     -               U
     647         Bay-Lakes                           635        Scout Center/Office                                           Office/Store      JLL                               515,000   CBRE                              630,753             L
     648         Bay-Lakes                           635        Bear Paw Scout Camp                                           Camp              JLL                             1,020,000   CBRE                            1,280,000             U
     649         Bay-Lakes                           635        Gardner Dam Scout Camp                                        Camp              CBRE                              762,411   -                                     -               R
     650         Bay-Lakes                           635        Camp Rokilio                                                  Camp              CBRE                            1,128,900   -                                     -               L
     651         Bay-Lakes                           635        Strebel Property                                              Other             CBRE                              129,600   -                                     -               U
     652         Three Harbors                       636        Milwaukee Scout Service Center                                Office/Store      JLL                             1,400,000   CBRE                            2,541,000             R
     653         Three Harbors                       636        Oh-Da-Ko-Ta                                                   Camp              CBRE                            1,178,520   -                                     -               R
     654         Three Harbors                       636        Indian Mound Scout Reservation                                Camp              CBRE                            2,019,430   -                                     -               R
     655         Chippewa Valley                     637        Camp Brunswick                                                Camp              JLL                               390,000   -                                     -               U
     656         Chippewa Valley                     637        Council Office Building                                       Office/Store      JLL                               545,000   -                                     -               U
     657         Chippewa Valley                     637        I. E. Phillips Scout Reservation                              Camp              CBRE                            3,490,536   -                                     -               U
     658         Greater New York                    640        Ten Mile River Scout Camps                                    Camp              Council                       14,050,000    Keen                          26,250,000              U
     659         Greater New York                    640        Alpine Scout Camp                                             Camp              Keen                         175,000,000    -                                     -               R
     660         Greater New York                    640        William H. Pouch Scout Camp                                   Camp              Council                         3,750,000   Keen                          27,125,000              L
     661         Potawatomi Area                     651        Camp Long Lake                                                Camp              JLL                               880,000   CBRE                            1,146,600             U
     662         Potawatomi Area                     651        Council Service Center                                        Office/Store      JLL                             1,200,000   -                                     -               U
     663         Great Rivers                        653        Great Rivers Council Service Center                           Office/Store      JLL                               420,000   -                                     -               U
     664         Blackhawk Area                      660        Camp Lowden                                                   Camp              CBRE                            1,010,000   -                                     -               L
     665         Blackhawk Area                      660        Canyon Camp                                                   Camp              CBRE                            1,668,940   -                                     -               L
     666         Blackhawk Area                      660        Crystal Lake Sevice Center                                    Office/Store      JLL                               510,000   -                                     -               U
     667         Blackhawk Area                      660        Tumilowicz Center                                             Office/Store      JLL                               755,000   -                                     -               L
     668         Blackhawk Area                      660        Program Center                                                Other             JLL                               317,000   -                                     -               L
     669         Puerto Rico                         661        Camp Guajataka                                                Camp              CBRE                              913,685   -                                     -              TBD
     669         Puerto Rico                         661        Camp Guajataka - Buildings                                    Camp              CBRE                                  -     -                                     -              TBD
     669         Puerto Rico                         661        Camp Guajataka - Basketball Court                             Other             CBRE                                  -     -                                     -              TBD
     669         Puerto Rico                         661        Camp Guajataka - Buildings                                    Other             CBRE                                  -     -                                     -              TBD
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                                  Camp              JLL                               650,000   -                                     -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                                  Camp              JLL                                   -     -                                     -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                                  Camp              JLL                                   -     -                                     -               U
     671         Heart of Texas d.b.a. Longhorn      662        Camp Klondike                                                 Camp              CBRE                               69,795   -                                     -               R
     672         Suwannee River Area                 664        Wallwood Boy Scout Reservation                                Camp              CBRE                            1,725,000   -                                     -               L
     673         Garden State                        690        Rental House - Elmer                                          Other             JLL                                16,800   -                                     -               U
     674         Garden State                        690        Pill Hill Scout Reservation                                   Camp              JLL                             1,600,000   CBRE                              820,849             U
     675         Garden State                        690        Camp Grice                                                    Camp              CBRE                              205,931   -                                     -               L
     676         Garden State                        690        Rowan Training Center                                         Office/Store      CBRE                              769,005   -                                     -               R
     677         Garden State                        690        Halgas Scout Reservation                                      Camp              CBRE                              561,764   -                                     -               L
     678         Garden State                        690        Camp Roosevelt                                                Camp              CBRE                              731,400   -                                     -               L
     679         Garden State                        690        land                                                          Other             CBRE                               13,878   -                                     -               U
     680         Garden State                        690        Riggins Service Center                                        Office/Store      CBRE                              438,190   -                                     -               L




                                                                                                                                  Page 6 of 7
                 Case 20-10343-LSS                                                                    Doc 4108                                     Filed 05/16/21                                                Page 296 of 357


Boy Scouts of America
                                         [1]
Local Council Property Value Information
Disclosure Statement
May 14, 2021
($ in actuals)

                                                                                                                                                                                                                         [2]                                                           [3]
                                                                 Property Information                                                                                                       Property Value Information                                            Restriction Review


                            Local Council         Local Council                         Property Name:                                  Property           Fair Market Value:        Fair Market Value:      Fair Market Value:      Fair Market Value:             Restriction Status:
        Line                    Name                Number                 Camp, Service Center, or Common Name                           Type                  Source 1                   Value 1                Source 2                 Value 2                     BSA Review
        681        Garden State                        690       Pine Tree Education and Environmental Center                       Camp                  CBRE                                   560,282    -                                        -                       L
        682        Garden State                        690       Rental House - Vineland                                            Other                 CBRE                                   112,500    -                                        -                       U
        683        Garden State                        690       Rowan Resource Center                                              Office/Store          CBRE                                   592,250    -                                        -                       R
        684        Pushmataha Area                     691       Camp Seminole                                                      Camp                  JLL                                    383,000    -                                        -                       U
        685        South Plains                        694       Lott Scout Service Center                                          Office/Store          JLL                                    338,000    -                                        -                       U
        686        South Plains                        694       CW Post Scout Camp                                                 Camp                  CBRE                                 1,022,558    -                                        -                       R
        687        South Plains                        694       Camp Haynes                                                        Camp                  CBRE                                   160,000    -                                        -                       R
        688        Black Hills Area                    695       Medicine Mountain Scout Ranch - Family Camp                        Camp                  JLL                                    330,000    -                                        -                       U
        689        Black Hills Area                    695       Medicine Mountain Scout Ranch                                      Camp                  JLL                                    480,000    -                                        -                       U
        690        Midnight Sun                        696       Earl & Pat Cook Service Center                                     Office/Store          JLL                                    340,000    -                                        -                       U
        691        Oregon Trail                        697       Camp Mooney                                                        Camp                  CBRE                                   735,138    -                                        -                       U
        692        Oregon Trail                        697       Herb Nill Family & Guaranty Scout Center                           Office/Store          CBRE                                 1,800,000    -                                        -                       U
        693        Oregon Trail                        697       Camp Murnane                                                       Camp                  CBRE                                   412,895    -                                        -                       R
        694        Oregon Trail                        697       Camp Baker                                                         Camp                  CBRE                                 1,450,175    -                                        -                       U
        695        Oregon Trail                        697       Camp Salholm                                                       Camp                  CBRE                                   184,664    -                                        -                       U
        696        Oregon Trail                        697       Camp Kitson                                                        Camp                  CBRE                                   346,426    -                                        -                       U
        697        Rainbow                             702       Camp Theakiki                                                      Camp                  JLL                                    193,000    -                                        -                       U
        698        Rainbow                             702       Rainbow Council Scout Reservation                                  Camp                  CBRE                                 3,197,403    -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        698        Rainbow Council                     702       Rainbow Council Scout Reservation                                  Other                 CBRE                                       -      -                                        -                       U
        699        Sequoyah                            713       Service Center                                                     Office/Store          JLL                                    685,000    CBRE                                 876,760                     U
        700        Sequoyah                            713       Camp Davy Crockett                                                 Camp                  CBRE                                 3,672,000    -                                        -                       U
        701        Sioux                               733       Camp Iyataka                                                       Camp                  JLL                                    214,000    -                                        -                       U
        702        Sioux                               733       Center for Scouting Service Center                                 Office/Store          JLL                                  1,620,000    -                                        -                       U
        703        Sioux                               733       Lewis and Clark Scout Camp                                         Camp                  CBRE                                   777,392    -                                        -                       U
        704        Sioux                               733       Newton Hills Scout Camp                                            Camp                  Council                                980,000    -                                        -                       U
        705        Sioux                               733       Camp Shetek                                                        Camp                  CBRE                                 1,270,000    -                                        -                       U
        706        Texas Southwest                     741       Camp Fawcett                                                       Camp                  CBRE                                   355,573    -                                        -                       R
        707        Texas Southwest                     741       Camp Sol Mayer and Sol Mayer Ranch                                 Camp                  CBRE                               12,883,579     -                                        -                       R
        708        Yocona Area                         748       Camp Yocona                                                        Camp                  JLL                                    730,000    -                                        -                       U
        709        Virginia Headwaters (formerly Stonewall
                                                       763 Jackson)
                                                                 Camp Shenandoah (Preserve)                                         Camp                  JLL                                  3,300,000    CBRE                               1,732,800                     U
        709        Virginia Headwaters (formerly Stonewall
                                                       763 Jackson)
                                                                 Camp Shenandoah (Reservation)                                      Camp                  JLL                                        -      -                                        -                       U
        710        Gulf Coast                          773       Spanish Trail Scout Reservation                                    Camp                  JLL                                    193,000    -                                        -                       U
        711        Gulf Coast                          773       Scout Service Center                                               Office/Store          Council                                580,000    -                                        -                       U
        712        Rio Grande                          775       Laguna Station                                                     Other                 JLL                                       TBU     -                                        -                       U
        713        Rio Grande                          775       Office Property                                                    Other                 CBRE                                    98,194    -                                        -                       R
        713        Rio Grande                          775       Scout Office                                                       Office/Store          CBRE                                       -      -                                        -                       R
        714        Rio Grande                          775       Camp Charles F. Perry                                              Camp                  CBRE                                   477,225    -                                        -                       R
        715        Washington Crossing                 777       Ockanickon Scout Reservation                                       Camp                  CBRE                                 1,207,656    -                                        -                       L
        716        Washington Crossing                 777       Council Service Center                                             Office/Store          Council                                900,000    -                                        -                       R
        717        Michigan Crossroads                 780       DeVos Center for Scouting                                          Office/Store          JLL                                  4,290,000    -                                        -                       U
        718        Michigan Crossroads                 780       Dauch Service Center                                               Office/Store          JLL                                  1,960,000    CBRE                               4,900,000                     U
        719        Michigan Crossroads                 780       Traverse City Service Center                                       Office/Store          JLL                                    635,000    -                                        -                       U
        720        Michigan Crossroads                 780       Ann Arbor Service Center                                           Office/Store          JLL                                  1,230,000    -                                        -                       U
        721        Michigan Crossroads                 780       Auburn Service Center                                              Office/Store          JLL                                    320,000    CBRE                               1,299,500                     U
        722        Michigan Crossroads                 780       Cole Canoe Base                                                    Camp                  CBRE                                 1,929,200    -                                        -                       U
        723        Michigan Crossroads                 780       D-Bar-A Scout Ranch                                                Camp                  CBRE                                 5,695,000    -                                        -                       U
        724        Michigan Crossroads                 780       Paul Bunyan Scout Res                                              Camp                  CBRE                                 1,376,000    Council                            1,300,000                     U
        725        Michigan Crossroads                 780       Gerber Scout Reservation                                           Camp                  CBRE                                 1,824,933    -                                        -                       R
        726        Michigan Crossroads                 780       Lost Lake Scout Res                                                Camp                  Council                              1,100,000    -                                        -                       U
        727        Michigan Crossroads                 780       Camp Munhacke                                                      Camp                  CBRE                                   608,160    Council                            1,275,000                     L
        728        Michigan Crossroads                 780       Camp Teetonkah                                                     Camp                  CBRE                                   952,560    -                                        -                       U
        729        Michigan Crossroads                 780       Rota-Kiwan Scout Reservation                                       Camp                  Council                              2,000,000    -                                        -                       U

 Footnotes
[1]
  The exhibit includes those properties owned by the Local Councils which were valued by JLL , CBRE, Keen Summit, or in limited cases other appraisers retained directly by the individual local councils.
   By order and approval of the United States Bankruptcy Court for the District of Delaware, JLL was retained by Boy Scouts of America and CBRE / Keen Summit retained by The Official Committee of Tort Claimants, respectively, to provide opinions of value for certain real property assets
owned by certain Local Councils.
  To minimize costs, the valuations were completed on a desktop basis and no site inspections were conducted.
  These opinions of value are concise and were developed using the best information available at the time of completion. The valuations do not reflect legal restrictions on the sale of the property. In some cases the valuations may reflect certain limitations on the use of the property.
  The Debtors' and local councils' work and review of local council properties remains ongoing and subject material change. The Debtors and local councils reserve all rights to update or amend as necessary.

[2]
      Certain properties are pending sale or may have been sold after the valuation was completed. Nothing herein is an admission that the property is still owned by the Council.
      CBRE reported high and low values for properties it valued, the average of which is included herein

[3]
    Certain properties owned by the local councils are subject to legal or other restrictions which may impact the value of the property and/or the ability to sell the property or use the proceeds of the property to satisfy claims against the local council. Restrictions based on BSA
Review reflects the Debtors' good faith effort to review documents provided by the applicable local council and assess the validity and nature of the asserted restriction. The Debtor's review may not be complete and may also not reflect other parties' views of the enforceability of
such restrictions. The restriction designations is based on the Debtors' review of the properties and may not reflect the view of the local councils and the local councils reserve their rights to assert additional properties are subject to restriction.
[2]
    U: Unrestricted - No restriction on the property was asserted or confirmed
[2]
    L: Limitations - Documents support existence of use limitations or sale limitations such as conservation easements which may impact the value of the property
[2]
    R: Restricted - Assertion of or documents supporting legal restrictions including donor restrictions to the sale of property and/or requiring the reversion of property or proceeds to an unrelated party.
[2]
    TBD: Assertion of restriction remains subject to review and/or additional documentation




                                                                                                                                         Page 7 of 7
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 297 of 357




                        EXHIBIT C

           FINANCIAL PROJECTIONS ANALYSIS
             Case 20-10343-LSS             Doc 4108           Filed 05/16/21      Page 298 of 357




                                            Boy Scouts of America
                                                    Exhibit C
                                            Financial Projections1
Overview / Basis of Projections

         The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code (see Article IX of the Disclosure Statement), as Confirmation
is not likely to be followed by liquidation or the need for further financial reorganization of the
Debtors or any successors under the Plan. In connection with the development of the Plan and to
determine whether the Plan satisfies the feasibility standard, the Debtors analyzed their ability to
satisfy their financial obligations while maintaining sufficient liquidity and capital resources.

        The Debtors prepared consolidated condensed financial projections herein (the “Financial
Projections”) based on, among other things, the projected results of operations, financial position,
free cash flow and balance sheet of the Debtors and the Related Non-Debtor Entities. With the
assistance of the Debtors’ advisors, the Debtors’ management team developed and refined the
business plan and prepared consolidated financial projections for the fiscal years ending December
31, 2021 through December 31, 2025.

        Although the Financial Projections represent the Debtors’ commercially reasonable
estimates and good faith judgment (for which the Debtors’ management team believes it has a
reasonable basis) of the results of future operations, financial position, and cash flows of the
Debtors, the Financial Projections are only estimates and actual results may vary considerably
from the Financial Projections. Consequently, the Financial Projections should not be regarded as
a representation by the Debtors, the Debtors’ advisors or any other person that the projected results
of operations, financial position, or free cash flow of the Debtors will be achieved. The Financial
Projections are based on forecasts that may be significantly impacted by, among other factors, the
prolonged impact of COVID-19, changes in demand for the Debtors’ programming, member and
youth preferences, and changes in terms with material suppliers and vendors. Consequently, the
estimates and assumptions underlying the Financial Projections are inherently uncertain and are
subject to material operational, economic, and other uncertainties.

        The Financial Projections have been prepared by management, with the assistance of their
advisors, using accounting policies that are generally consistent with those applied in the Debtors’
historical financial statements. The Financial Projections were not, however, prepared with a view
toward compliance with guidelines established by the American Institute of Certified Public
Accountants, or the Financial Accounting Standards Board. The Financial Projections have not
been examined or compiled by independent accountants.




1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan or Disclosure
Statement, as applicable.
                                                          1
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 299 of 357




        The Financial Projections should be read in conjunction with the significant assumptions,
qualifications and notes set forth below, as well as the assumptions, qualifications and explanations
set forth in the Disclosure Statement. See Article X of the Disclosure Statement – Risk Factors.

      THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS AND UNCERTAINTIES, MANY OF WHICH ARE
BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE IMPLEMENTATION OF
THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING
CAPACITY OR OTHER FINANCING TO FUND OPERATIONS, MAINTAINING GOOD
EMPLOYEE, MEMBER, AND DONOR RELATIONS, EXISTING AND FUTURE
GOVERNMENTAL REGULATIONS AND ACTIONS OF GOVERNMENT BODIES,
NATURAL DISASTERS AND UNUSUAL WEATHER CONDITIONS, ACTS OF
TERRORISM OR WAR, ORGANIZATIONAL-SPECIFIC RISK FACTORS (AS DETAILED
IN ARTICLE X OF THE DISCLOSURE STATEMENT ENTITLED “RISK FACTORS”), AND
OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS AND
INTERESTS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK
AS OF THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE ANY
SUCH STATEMENTS.

      THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
OPERATIONAL, ECONOMIC, REGULATORY AND FINANCIAL UNCERTAINTIES AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ CONTROL AND
WILL BE BEYOND REORGANIZED BSA’S CONTROL. THE DEBTORS CAUTION THAT
NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE ACCURACY OF
THE FINANCIAL PROJECTIONS OR THE REORGANIZED BSA’S ABILITY TO ACHIEVE
THE PROJECTED RESULTS.      SOME ASSUMPTIONS INEVITABLY WILL BE
INACCURATE.     MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING
SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS PREPARED THESE
FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED, OR,
ALTERNATIVELY MAY HAVE BEEN UNANTICIPATED, AND THUS THE
OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR DISCLOSURE STATEMENT, THE DEBTORS
AND REORGANIZED BSA, AS APPLICABLE, DO NOT INTEND AND UNDERTAKE NO
OBLIGATION TO UPDATE OR OTHERWISE REVISE THE FINANCIAL PROJECTIONS
TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE
THE DISCLOSURE STATEMENT IS INITIALLY FILED OR TO REFLECT THE
OCCURRENCE OF UNANTICIPATED EVENTS.       THEREFORE, THE FINANCIAL
                                                 2
           Case 20-10343-LSS          Doc 4108        Filed 05/16/21    Page 300 of 357




PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTY OR OTHER ASSURANCE
OF THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND
THE RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH
THEIR OWN ADVISORS.




  THE DEBTORS BELIEVE THAT THE CONFIRMATION AND CONSUMMATION OF THE
  PLAN ARE NOT LIKELY TO BE FOLLOWED BY THE LIQUIDATION OR FURTHER
  REORGANIZATION OF REORGANIZED BSA OR ITS SUCCESSORS. ACCORDINGLY,
  THE DEBTORS BELIEVE THAT THE PLAN SATISFIES THE FEASIBILITY
  REQUIREMENT OF SECTION 1129(A)(11) OF THE BANKRUPTCY CODE.




Accounting Policies

       The Financial Projections have been prepared using accounting policies that are consistent
with those applied in the Debtors’ historical financial statements.

        Upon emergence from chapter 11, Reorganized BSA will implement “fresh start” reporting
pursuant to Statement of Position 90-7, “Financial Reporting by Entities in Reorganization Under
the Bankruptcy Code,” as codified in Accounting Standards Codification (“ASC”) Topic 852,
“Reorganization.” The main principles of fresh start reporting require that the value of the
emerging entity be allocated to all of the entity’s assets in conformity with the procedures specified
by Statement of Financial Accounting Standards (“SFAS”) No. 141R, “Business Combinations,”
as codified in ASC Topic 805, “Business Combinations,” and any portion of the value that cannot
be attributed to specific tangible or identifiable intangible assets of the emerging entity is required
to be reported as goodwill.

Assumptions and Methodologies to the Financial Projections

       General Assumptions

        The Financial Projections were developed on a consolidated basis for the Debtors and the
Related Non-Debtor Entities and take into account the assumptions noted below, as well as the
current environment in which the Debtors operate, including many economic and financial forces
that are beyond the control of the Debtors. The Debtors are a not-for-profit entity providing
outdoor-focused youth programming in the United States, its territories and certain locations
outside of the United States, both directly at four high adventure facilities owned or operated by
the BSA and indirectly through approximately 251 Local Councils which collectively charter more
than 50,000 Cub Scout, Scouts BSA and affiliated programs units. Economic growth or
slowdowns on a national or regional basis, including continuing impacts from COVID-19, may

                                                  3
          Case 20-10343-LSS          Doc 4108        Filed 05/16/21   Page 301 of 357




impact the Debtors’ and Reorganized BSA’s revenues and expenses. In addition, general trends
and changes within the market for youth programming and the ability of the BSA and the Local
Councils to raise donations to support their programming may impact performance.

      Plan and Effective Date: The Financial Projections assume that the Plan will be
       consummated in accordance with its terms and that all transactions contemplated by the
       Plan will be consummated by August 31, 2021 and that Reorganized BSA will continue to
       conduct operations substantially similar to their businesses currently.

      Forecast Period: The Debtors prepared the Financial Projections based on, among other
       things, the anticipated future financial condition and results of operations of Reorganized
       BSA and the terms of the Plan. The Debtors prepared consolidated Financial Projections
       of the Boy Scouts of America for the years ending December 31, 2021 through December
       31, 2025.

      Foundation Loan: The Financial Projections assume the Debtors receive proceeds from a
       second-lien term loan made on the Effective Date by the Foundation in the amount of $42.8
       million (the “Foundation Loan”). The Foundation Loan will provide for equal quarterly
       amortization over the 10-year period following the Effective Date with an annual interest
       rate of 6.5%.

      Trust Contribution: The Financial Projections assume the Debtors contribute to the
       Settlement Trust on the Effective Date all of the Unrestricted Cash and Investments as of
       the Effective Date, after Reorganized BSA has received the proceeds of the Foundation
       Loan, less (i) $75,000,000, which shall be funded first from the proceeds of the Foundation
       Loan, (ii) an amount of Cash equal to the JPM Exit Fee, (iii) an amount of Cash sufficient
       to fund all unpaid Allowed Administrative Expense Claims, (iv) without duplication, an
       amount of Cash sufficient to fund the Professional Fee Reserve, (v) an amount of Cash
       equal to the Creditor Representative Fee Cap, and (vi) the amount of Cash estimated to be
       required to satisfy Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed
       Secured Claims, and Allowed Convenience Claims. Additionally, the Financial
       Projections assume the Debtors contribute to the Settlement Trust on the Effective Date all
       of the BSA’s right, title and interest in and to (a) Scouting University, (b) the Artwork, (c)
       the Oil and Gas Interests, and (d) the Warehouse and Distribution Center, subject to the
       Leaseback Requirement, or the proceeds of a third-party sale-leaseback of the Warehouse
       and Distribution Center for fair market value.

      Core Value Cash Pool: The Financial Projections assume that holders of Allowed General
       Unsecured Claims will be paid a total of $25 million in four equal semi-annual installments
       over the 24-month period following the Effective Date; a liability has therefore been
       established on Reorganized BSA’s balance sheet for such obligation. The Financial
       Projections also assume amortization under the Restated Debt Documents will not be
       payable until 24 months after the Effective Date.



                                                 4
           Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 302 of 357




      Global Resolution: The Financial Projections are based on the confirmation of the
       Global Resolution Plan. Assumptions that would change under the BSA Toggle Plan
       are noted in a separate section at the end of the Financial Projections.



Projected Income Statement

        Operating Surplus / (Deficit) After Restriction Release is not a measure of financial
performance under GAAP, and is not intended to represent cash flow from operations under
GAAP. However, Operating Surplus is utilized as a measure of operations and the Debtors’ ability
to meet indebtedness service requirements. The Projected Consolidated Statements of Operations
do not reflect potential impacts from fresh start accounting. Certain restructuring expenses related
to financing may be capitalized and amortized over time; however, are reflected herein as expensed
when incurred.

       Revenue Assumptions

   a. Membership Levels – Membership levels are assumed to decrease in 2021 by 13%,
      primarily due to the impact of COVID-19 on programing, but are forecasted to stabilize
      between 2023 to 2024 and achieve modest growth in 2024 and 2025 driven by the
      following factors:
           Adjustments to programming and operations to account for reduced membership,
             including the departure of Scouts affiliated with the Church of Jesus Christ of
             Latter-day Saints.
           Channeling all Abuse Claims to the Settlement Trust, which will remove a
             significant impediment to the Debtors’ continued operational success.
           Broadening program access for girls and young women, thus potentially doubling
             total potential participants in Cubs Scouts and Scouts BSA age groups.
           Reimaging public relations campaign to bolster positive visibility and move the
             organization past bankruptcy, which can generate new interest in Scouting and
             generate increased donations.
           Improving the organization’s online registration system.
           Improving the rechartering system for Local Councils and Chartered Organizations.
           Expanding delivery methods that make it easier for individuals who might not have
             access to a local Scouting unit to participate through lone Cub Scouting and
             increasing these Scouts’ virtual experience.
           Gradual restoration of Local Council resources / refocus on membership growth.

   b. Registration Fees – Consist of membership fees and joining fees for youth members and
      adult volunteers. Assumes marginal annual fee increases for traditional youth members
      from 2021-2025, roughly corresponding to an inflationary rate.

   c. Supply Operations – Consist of retail and wholesale sales of apparel, badges, equipment,
      and other merchandise sold at Scout Shops, online, and to Local Councils and third parties.
      Assumes COVID-19 impacts are largely diminished by the summer of 2021 and the
                                                 5
       Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 303 of 357




   traditionally high sales season in the fall is not anticipated to be significantly impacted.
   Assumes annual price increases from 2021-2025 to offset inflation and sales volume
   fluctuates with membership.

d. High Adventure Facilities (“HAF”) – Consist of registration fees to attend the facilities,
   trading post sales, and other revenues. Assumes the BSA retains all four HAFs and all
   HAFs return to normal operations for the summer of 2021. Assumes modest annual price
   increases for 2021-2025. Attendance is assumed to be slightly reduced in 2023 due to the
   assumption that the National Jamboree (as described below) is held, but is anticipated to
   stabilize in 2024 and beyond.

e. National Jamboree – Consist of fees from Scouts and volunteers for a large-scale Scout
   event typically held every four years. Assumes events to be held in 2023 and 2026, with
   revenue largely recorded in such years.

f. Other Revenues – Consist of service fees paid from Local Councils, other event fees,
   unrestricted contributions, unit charter fees, and other miscellaneous revenues. Other
   revenues are largely consistent with preliminary 2020 results. Oil and gas royalties cease
   as the Effective Date as the underlying rights are contributed to the Settlement Trust on the
   Effective Date.

   Expense Assumptions

a. Payroll & Benefits – Expenses forecasted to decline in 2021 driven by annualizing the
   impact of headcount reductions implemented in 2020, slightly offset by an increase in the
   retirement policy for defined benefit pension and 403(b) funding from 7.75% to 12% of
   eligible wages. Assumes 2.5% annual wage increases and 3.5% annual benefits inflation
   from 2021-2025.

   Note that the BSA provides certain benefits to Local Council employees at cost and also
   collects contributions to the defined benefit pension plan on the same percentage of wages.
   These amounts are not reflected in the projections as they are as passed through. The
   contributions to the defined benefit pension plan from the retirement policy by both the
   BSA and the Local Councils are expected to be sufficient to avoid any other contributions
   to the plan during the forecast period. Pursuant to the Plan, the Restoration Plan, a non-
   qualified retirement plan, is terminated and therefore there is no ongoing expense
   associated.

b. Supply Operating Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes cost of goods sold, part-time wages and other
   operating costs are largely variable based on sales volume. Assumes the National
   Distribution Center is contributed to the Settlement Trust on the Effective Date, and space
   is leased-back to the BSA.




                                             6
          Case 20-10343-LSS         Doc 4108        Filed 05/16/21   Page 304 of 357




   c. High Adventure Facilities Expenses – Assumes 2.5% annual wage increases for full-time
      employees from 2021-2025. Assumes seasonal employees and some operating costs are
      variable based on revenue and scout attendance.

   d. GLIP Expenses – Predominately consist of insurance premiums and 2021 estimates reflect
      the current assessment of the insurance renewal process, which are slightly reduced from
      2020 amounts. Insurance premiums are assumed to increase 4% annually from 2022-2025.
      Assumes no changes in the current insurance programs. Expenses also include some legal
      and administrative fees, which are assumed to remain stable throughout the projection
      period.

   e. Other Expenses – Consist of external services, operating, information technology, travel,
      marketing, facilities, non-GLIP insurance, National Jamboree-related, and other expenses.
      2021 is assumed to be relatively stable to 2020 with additional cost cuts offsetting areas of
      higher post-COVID activity. National Jamboree expenses are expected to drive 2023
      expense increases.

Free Cash Flow Assumptions

   a. Debt Service – Assumes the Prepetition Obligations, owed to JPM, are amended and
      restated on the Effective Date on terms that are substantially the same as the terms of the
      Prepetition Debt Documents, except that (i) the obligations under the Restated Debt
      Documents will be secured by a blanket lien on all of the BSA’s assets; (ii) the maturity
      dates under the Restated Debt Documents are extended ten years after the Effective Date;
      (iii) there is a 24-month amortization holiday under the Restated Debt Documents, with
      deferred amortization amounts to be paid at maturity; (iv) the revolving credit facility
      provided under the 2019 RCF Documents will be frozen and converted to a term loan; and
      the Restated Debt Documents will provide for the Excess Cash Sweep (as discussed
      below). As the financial statements are presented on a consolidated basis, the Foundation
      Loan is an intercompany payable from the BSA to the Foundation and thus eliminated on
      the balance sheet, such amortization and interest is shown as debt service for illustrative
      purposes.

   b. Capital Expenditures – Reflect estimate for capital projects for the High Adventure
      Facilities, IT systems, and Supply operations. Assumes roughly stable spending over the
      forecast period.

   c. Other Working Capital Changes – Changes in working capital reflect usage of inventory
      in relation to Supply sales, changes to unearned income related to estimated HAF
      attendance, increases in insurance premium prepaid amounts, and timing of payments for
      the National Jamboree.

   d. Excess Cash Sweep – The Financial Projections assume that 25% of the Excess Cash and
      Investments in excess of $75 million, if any, will be applied pro rata by facility to
      outstanding JPM debt principal balances under the Restated Debt Documents on December
      31, 2023, December 31, 2024, and December 31, 2025. Such principal payments are
                                                7
   Case 20-10343-LSS       Doc 4108        Filed 05/16/21   Page 305 of 357




additional to the regularly scheduled amortization payments and will reduce the balloon
principal amounts due at maturity. For simplicity, these amounts are shown paid on
December 31 of the applicable year; however, they will actually be due 45 days later.




                                       8
                    Case 20-10343-LSS                              Doc 4108                                Filed 05/16/21                          Page 306 of 357




Projected Consolidated Unrestricted Income Statement (Global Resolution Plan)

($ in millions)                                                  Actual           Preliminary                                          Financial Projections                                          Total
                                                                        (1)                  (1)
Year                                                             2019                 2020                     2021             2022             2023             2024             2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                          2,118                1,195                   1,050             994              978              984             1,011

Revenues
   Registration Fees                                         $           65       $            88          $          74    $          74    $          75    $          79    $          83    $             385
   Supply Operations (Gross)                                            119                    51                     83               80               80               82               87                  412
   High Adventure Facilities (Gross)                                     58                    15                     63               60               61               71               73                  328
   National Jamboree Fees                                                 -                     -                      -                4               16                -                4                   24
                     (2)                                                181                    33                     33               39               39               40               41                  192
    Other Revenues
    Total Revenues                                                      423                  187                  253              257              271              272              288                  1,342
Operating Expenses
                                                     (3)                  68                   56                     43               44               45               46               47                  225
    Payroll and Benefits (Excluding Supply & HAF)
                                         (3)                              99                   57                     69               68               68               70               72                  347
    Supply Operating Expenses
                                                   (3)                    47                   30                     50               48               48               51               51                  247
    High Adventure Facilities Operating Expenses
    GLIP Expenses (Gross)                                               112                    49                     41               42               43               45               46                  217
                    (2)                                                 185                    36                     33               33               49               31               35                  182
    Other Expenses
    Total Expenses                                                      511                  228                  235              235              254              243              252                  1,218
Operating Surplus / (Deficit)                              $            (89) $               (41)          $          18    $          22    $          18    $          29    $          36    $             123
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                    12                    8                       8                4                4                4                4                   23
Operating Surplus / (Deficit) After Restriction Release      $          (77) $               (33)          $          26    $          26    $          21    $          33    $          40    $             146
Cash Flow Items
                                 (4)                                      (7)                  (7)                    (8)          (10)             (10)                 (9)              (9)                  (47)
    Debt Service - Interest
                                   (4)                                  (11)                   (2)                    (1)              (4)          (10)             (18)              (19)                    (52)
    Debt Service - Principal
                           (5)                                                -                    -                   -                -               (1)              (1)              (3)                   (5)
    Excess Cash Sweep
    Capital Expenditures (Non-Summit)                                   (16)                   (5)                    (4)           (4)              (4)              (4)               (4)                    (21)
    Other Working Capital Changes                                        52                    67                     14            (2)               0                1                 3                      16
    Cash Flow Items                                                      18                    53                      1           (21)             (25)             (32)              (32)                   (109)
Estimated Unrestricted Free Cash Flow                        $          (59) $                 20          $          27    $           5    $          (3) $            1     $          8     $              37
(before Depreciation, Restructuring, Creditor Settlements / Contributions)

                                           (6)
Core Value Cash Pool Payments                                                                                          -           (13)             (13)                  -                -                   (25)
Estimated Unrestricted Cash Flow                                                                           $          27    $          (8) $        (16) $               1     $          8     $              12
(before Depreciation, Restructuring, Effective Date Creditor Contributions)


Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(4) Includes quarterly principal and interest for the Foundation Loan
(5) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(6) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                       9
                  Case 20-10343-LSS                Doc 4108           Filed 05/16/21      Page 307 of 357




Projected Pro Forma Consolidated Balance Sheet – August 31, 2021 (Global Resolution Plan)


($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                             8/31/2021     Adjustments                8/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                $          51   $          (33)   (a.)   $          18
  GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
  Donor Restricted Cash                                                              24                -                      24
  Total cash and cash equivalents                                                   137              (95)                     42
  Investments, at fair value
  Investments - Unrestricted                                                         57                -                      57
  Investments - Donor Restricted                                                    167              (43)   (c.)             124
  Total Investments, at fair value                                                  224              (43)                    181
  Accounts receivable                                                                16                -                      16
  Pledges receivable                                                                 17                -                      17
  Other receivables                                                                   1                -                       1
  Gift annuities                                                                      6                -                       6
  Prepaid expenses                                                                   27                -                      27
  Inventories                                                                        56                -                      56
  Land, buildings, and equipment, net                                               470               (3)   (d.)             468
  Other                                                                              12                -                      12
  Total Assets, excluding Non-Controlling Interests                       $         966   $         (141)          $         825

Liabilities
  Accounts payable and accrued liabilities                                $          60   $          (36)   (e.)   $          25
  Core Value Claims Payable                                                           -               25    (f.)              25
  Gift annuities                                                                      6                -                       6
  Unearned fees and subscriptions                                                    31                -                      31
  Secured funded debt                                                               232               29    (g.)             261
  Insurance reserves                                                                239             (232)   (h.)               7
  Total liabilities                                                       $         568   $         (215)   (i.)   $         353

Net Assets
  Unrestricted Net Assets - controlling interest                          $         198   $          116           $         314
  Restricted Net Assets - controlling interest                                      200              (43)                    157

  Total Net Assets, excluding Non-Controlling Interests                   $         398   $           74    (j.)   $         471

  Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         966   $         (141)          $         825

  Estimated Unrestricted Liquidity                                        $         108   $          (33)          $          75




Notes to Projected Pro Forma Balance Sheet

       The pro forma balance sheet adjustments contained herein account for (i) the
reorganization and related adjustments pursuant to the Plan and (ii) the estimated impact from the
implementation of fresh start accounting pursuant to ASC Topic 852, “Reorganization.”

        The Debtors have not yet completed their fresh start reporting analysis. The Financial
Projections have limited fresh start accounting adjustments and the values ultimately used by the
Debtors in implementing fresh start reporting may differ from this estimate. Likewise, the
Debtors’ allocation of values to individual assets and liabilities is based upon preliminary estimates
that are subject to change upon the formal implementation of fresh start reporting and could result
                                                                   10
           Case 20-10343-LSS         Doc 4108       Filed 05/16/21     Page 308 of 357




in material differences to the allocated values included in these Financial Projections. For purposes
of estimating the impact of fresh start accounting, the Debtors’ have assumed that the book value
of all of their assets are adjusted to fair market value. Also contained herein is Exhibit 1: Retained
Property List.

   a. Exit Costs / Cash Contributions – The net change in unrestricted cash of $(33) million is
      comprised of the following components:
          Professional Fee Reserve – Restructuring professional fees outstanding as of the
             Effective Date, which are estimated to be approximately $31 million are reserved
             and not part of Reorganized BSA’s assets.
          Proceeds of the Foundation Loan – The Foundation is assumed to issue a $42.8
             million loan to Reorganized BSA on the Effective Date, which is to be transferred
             from the Foundation’s restricted investments.
          Administrative Expense Claims Reserve – Administrative claims, estimated as
             approximately $450,000, are assumed to be paid on the Effective Date.
          Creditor Representative Fee Cap – Reorganized BSA will reserve on the Effective
             Date $100,000, which is the maximum amount of reasonable fees and actual and
             necessary costs and expenses payable by Reorganized BSA to the Creditor
             Representative.
          Allowed Priority Tax Claims – Priority tax claims, estimated as less than $100,000
             are assumed to be paid on the Effective Date.
          Allowed Other Priority Claims – Other priority claims, estimated as less than
             $100,000 are assumed to be paid on the Effective Date.
          Allowed Convenience Claims – Convenience claims, estimated as approximately
             $2.6 million, are assumed to be paid on the Effective Date.
          JPM Exit Fee – The facility exit fee is assumed to be approximately $1.3 million
             and to be paid on the Effective Date.
          Trust Contributions – The Financial Projections assume that the Net Unrestricted
             Cash and Investments which are estimated at approximately $40 million, will be
             contributed to the Settlement Trust.

   b. Cash Collateral – Assumes substantially all letters of credit are drawn on the Effective Date
      and are converted to funded debt. Approximately $63 million cash collateral is assumed
      to be used to partially reimburse JPM for such draws.

   c. Restricted Investments – Reflects, from a consolidated BSA perspective, the transfer of
      cash from the Foundation’s restricted investments as loaned to Reorganized BSA.

   d. Land, Buildings and Equipment – The Scouting University building and the Warehouse
      and Distribution Center are assumed to be contributed to the Settlement Trust as of the
      Effective Date. No changes assumed in remaining values or depreciation expense pending
      fresh start accounting.

   e. Accounts Payable – Assumes outstanding restructuring professional fees (estimated to be
      approximately $31 million) are reserved on the Effective Date. All prepetition trade

                                                 11
       Case 20-10343-LSS         Doc 4108       Filed 05/16/21     Page 309 of 357




   liabilities, which are estimated to be approximately $5 million, will be settled in accordance
   with the terms of the Plan. Note that the other General Unsecured Claims comprised of
   Restoration Plan Claims and Deferred Compensation claims were not recorded on the
   Debtor’s pre-emergence balance sheet and thus no reduction for the resolution of those
   claims is reflected.

f. Core Value Claims Payable – Reflects the establishment of a new $25 million liability for
   the Core Value Cash Pool to be paid to Allowed General Unsecured Claims over 2 years.

g. Post-Emergence Capital Structure – The Plan contemplates a restructured capital structure
   for the Debtors consisting of (a) $40 million of 2010 Notes, (b) $146 million of 2012 Notes,
   (c) a $64 Revolving Credit Facility, (d) an $11 million Term Loan, and (e) $5 million of
   undrawn letters of credit, which are off balance sheet. Assumes approximately $91 million
   of letters of credit are drawn on the Effective Date and converted to secured funded debt,
   which are partially reimbursed by the $63 million of cash collateral outstanding. Note that
   while the Foundation Loan is to be issued on the Effective Date, it is treated as an
   intercompany loan and not funded debt.

h. Insurance Reserves – Prepetition liability amounts are assumed to be eliminated on the
   Effective Date as Abuse Claims will be channeled to the Settlement Trust and Non-Abuse
   Litigation Claims will recover from available Insurance Coverage. Post-emergence
   amounts relates to non-general liability insurance.

i. The defined benefit Pension Plan assets and liabilities are not reflected on the balance sheet.

j. Represents the net accounting gain from completion of the reorganization.




                                             12
                    Case 20-10343-LSS                               Doc 4108                     Filed 05/16/21                         Page 310 of 357




Projected Consolidated Balance Sheet (Global Resolution Plan) (1)




($ in millions)                                                                  Actual
                                                                                        (1)(2)
                                                                                                 Preliminary
                                                                                                               (1)(2)
                                                                                                                                              Financial Projections
                                                                                                                                                                      (1)(3)

Year Ending                                                                         2019               2020                 2021            2022          2023                 2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94      $         55          $          43   $        36   $        20     $               20   $      28
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                      -             -             -                      -           -
   Donor Restricted Cash                                                                  42                33                     22            22            22                     22          22
   Total cash and cash equivalents                                                       199               151                     66            58            42                     43          51
  Investments, at fair value
    Investments - Unrestricted                                                           130               132                  57               57            57                  57             57
    Investments - Donor Restricted                                                       148               167                 128              141           154                 167            182
    Total Investments, at fair value                                                     277               299                 185              198           211                 224            238
  Accounts receivable                                                                     22                10                  12               12            12                  12             12
  Pledges receivable                                                                      36                17                  17               17            17                  17             17
  Other receivables                                                                        1                 1                   1                1             1                   1              1
  Gift annuities                                                                           7                 6                   6                6             6                   6              6
  Prepaid expenses                                                                        28                15                  15               16            16                  16             16
  Inventories                                                                             67                59                  47               47            47                  47             47
  Land, buildings, and equipment, net                                                    497               480                 463              448           434                 420            406
  Other                                                                                   12                12                  12               12            12                  12             12
  Total Assets, excluding Non-Controlling Interests                             $      1,147      $      1,050          $      823      $       814   $       797     $           797      $     805

Liabilities
  Accounts payable and accrued liabilities                                      $        106      $            63       $          29   $        30   $        27     $               27   $      30
                               (4)
  Core Value Claims Payable                                                                -                    -                  25            13             -                      -           -
  Gift annuities                                                                           7                 6                   6                6             6                   6              6
  Unearned fees and subscriptions                                                         43                53                  51               48            51                  52             52
  Secured funded debt                                                                    225               232                 261              261           254                 240            222
  Insurance reserves                                                                     235               239                   7                7             7                   7              7
  Total liabilities                                                             $        615      $        593          $      377      $       363   $       344     $           330      $     316
Net Assets
  Unrestricted Net Assets - controlling interest                                $        309      $        257          $      284      $       277   $       266     $           266      $     275
  Restricted Net Assets - controlling interest                                           223               200                 161              174           187                 200            214
  Total Net Assets, excluding Non-Controlling Interests                         $        533      $        457          $      446      $       451   $       452     $           467      $     489

  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147      $      1,050          $      823      $       814   $       797     $           797      $     805
                                     (5)
  Estimated Unrestricted Liquidity                                              $        224      $        188          $      100      $        92   $        77     $               77   $      85

Footnotes:
(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments




                                                                                           13
                    Case 20-10343-LSS                          Doc 4108                Filed 05/16/21                      Page 311 of 357




Projected Consolidated Statement of Cash Flows (Global Resolution Plan)


($ in millions)                                                                Preliminary
                                                                                             (1)                                Financial Projections
Year Ending                                                                         2020               2021              2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)     $          26     $          26     $     21    $         33     $          40

 Interest Expense                                                                          (7)              (8)                 (10)        (10)              (9)               (9)
                                                (2)                                       (56)            (154)                   -           -                -                 -
 Cash Restructuring / Reorganization Expenses
 Core Value Cash Pool Payments                                                                -                 -               (13)        (13)               -                 -
 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23                 (2)                (3)          3                1                 0
 Accounts receivable                                                                       12                 (1)                (0)          -                -                 -
 Pledges receivable                                                                        19                  -                  -           -                -                 -
 Other receivables                                                                          0                  -                  -           -                -                 -
 Gift annuities                                                                             1                  -                  -           -                -                 -
 Inventories                                                                                9                 12                  -           -                -                 -
 Other                                                                                      1                  -                  -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)                (2)                 1          (3)               -                 3
 Gift annuities                                                                            (1)                 -                  -           -                -                 -
                     (3)                                                                   13                  5                  -           -                -                 -
 Other / Adjustments
Cash Flow from Operating Activities                                                       (35)            (125)                   1          (1)             24                34

 Capital Expenditures                                                                     (11)             (8)                   (8)         (8)              (8)               (8)
                                       (4)                                                  -             118                     -           -                -                 -
 Investment Transfers / Disbursements
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                    9             4                     4           4                4                 4
Cashflow from Investing Activities                                                           (2)          114                    (4)         (4)              (4)               (4)

 Amortization                                                                                (2)               (1)               (4)        (10)             (18)              (19)
 Excess Cash Sweep                                                                            -                 -                 -          (1)              (1)               (3)
Cashflow from Financing Activities                                                           (2)               (1)               (4)        (11)             (19)              (22)

Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)     $          (12) $             (8) $      (16) $             1    $            8

Beginning Unrestricted Cash Balance (excluding investments)                                94                 55                43           36              20                20
Ending Unrestricted Cash Balance (excluding investments)                                   55                 43                36           20              20                28

Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments




                                                                                   14
          Case 20-10343-LSS         Doc 4108     Filed 05/16/21     Page 312 of 357




Assumption Changes Under the BSA Toggle Plan
If the holders of Abuse Claims do not provide a sufficient number of votes to accept the Plan (or
the Bankruptcy Court otherwise finds that the Global Resolution Plan is not confirmable), the
Debtors will be required to seek confirmation of the back-up to the Global Resolution Plan, a
“BSA Toggle Plan.” The BSA Toggle Plan provides for the resolution of Abuse Claims and
other Claims against only the Debtors, leaving local claimants free to pursue claims against the
Local Councils in the tort system. The BSA Toggle Plan has certain negative implications on
BSA’s business plan, primarily related to membership growth, and an adjusted business plan
would reflect the following considerations:


      Local Councils – Assumes that litigation in the tort system will lead to local council
       bankruptcies concentrated in “open” states (i.e. those states with statute of limitation
       windows) and that as a result BSA will need to services its membership in those states
       through alternative means including but not limited to establishing new local councils or
       assigning territory to other existing councils. Other local councils will also have some
       degree of distraction and diversion of resources from ongoing litigation.

      Membership - Membership retention estimates are assumed to be consistent with the
       business plan, but membership additions in 2021 and beyond are reduced. Assumes a
       general 5% reduction to member additions is driven by ongoing plaintiff advertising,
       diversion of resources. More significant reductions are assumed for local councils in very
       plaintiff favorable to neutral states driven by progressive waves of bankruptcies
       impacting ability of BSA to recruit new members until alternative means of servicing
       membership in those regions is established.

      Supply - Supply revenue is impacted by lower membership with offsetting lower costs
       and investment in inventory, but is otherwise unaffected.

      High Adventure Facilities - Since the membership reductions are mainly assumed to
       impact Cubs membership levels and not Scouts BSA, during the forecast period, no
       adjustments have been made to the HAF forecasts.

      National Service Fees - Fees are assumed to be redeployed to remaining and
       replacement local councils and thus remain unchanged.

      Operating Expenses – Management believes that under the BSA Toggle Plan there would
       be opportunities to further reduce operating expenses which provides additional downside
       protection to the following protections.

      Estimated Unrestricted Cash and Investments – Due to the anticipated membership
       reductions, and associated lower registration fees, supply sales, and lower unit charter
                                               15
   Case 20-10343-LSS         Doc 4108     Filed 05/16/21     Page 313 of 357




fees, estimated unrestricted cash and investments is projected to be $42 million in 2025, a
$43 million reduction from the $85 million projected in the Global Resolution Plan but
sufficient liquidity for the operation of the organization.




                                        16
                    Case 20-10343-LSS                              Doc 4108                             Filed 05/16/21                          Page 314 of 357




Projected Consolidated Unrestricted Income Statement (BSA Toggle Plan)


($ in millions)                                                  Actual           Preliminary                                       Financial Projections                                         Total
                                                                        (1)                  (1)
Year                                                             2019                 2020                  2021             2022             2023            2024             2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                          2,118                1,195                1,032             911              859             866              916

Revenues
   Registration Fees                                         $           65       $            88       $          73    $          69    $          67   $          70    $          75    $             355
   Supply Operations (Gross)                                            119                    51                  81               73               71              73               79                  377
   High Adventure Facilities (Gross)                                     58                    15                  63               60               61              71               73                  328
   National Jamboree Fees                                                 -                     -                   -                4               16               -                4                   24
                     (2)                                                181                    33                  33               38               39              39               40                  190
    Other Revenues
    Total Revenues                                                      423                  187               251              246              253             253              271                  1,273
Operating Expenses
                                                     (3)                  68                   56                  43               44               45              46               47                  225
    Payroll and Benefits (Excluding Supply & HAF)
                                         (3)                              99                   57                  69               64               63              64               68                  327
    Supply Operating Expenses
                                                   (3)                    47                   30                  50               48               48              51               51                  247
    High Adventure Facilities Operating Expenses
    GLIP Expenses (Gross)                                               112                    49                  41               42               43              45               46                  217
                    (2)                                                 185                    36                  33               33               49              31               35                  182
    Other Expenses
    Total Expenses                                                      511                  228               235              231              248             237              247                  1,198
Operating Surplus / (Deficit)                              $            (89) $               (41)       $          16    $          15    $          5    $          16    $          24    $              75
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                    12                    8                    8                4               4                4                4                   23
Operating Surplus / (Deficit) After Restriction Release      $          (77) $               (33)       $          24    $          18    $          9    $          19    $          27    $              98
Cash Flow Items
                                 (4)                                      (7)                  (7)                 (8)          (10)             (10)                (9)              (9)                  (47)
    Debt Service - Interest
                                   (4)                                  (11)                   (2)                 (1)              (4)          (10)            (18)             (19)                     (52)
    Debt Service - Principal
                           (5)                                                -                    -                -                -                -               -                -                      -
    Excess Cash Sweep
    Capital Expenditures (Non-Summit)                                   (16)                   (5)                 (4)           (4)              (4)             (4)              (4)                     (21)
    Other Working Capital Changes                                        52                    67                  15            (2)               0               1                3                       16
    Cash Flow Items                                                      18                    53                   2           (21)             (24)            (32)             (29)                    (104)
Estimated Unrestricted Free Cash Flow                        $          (59) $                 20       $          26    $          (3) $        (15) $          (12) $               (1)   $               (6)
(before Depreciation, Restructuring, Creditor Settlements / Contributions)

                                           (6)
Core Value Cash Pool Payments                                                                                       -           (13)             (13)                 -                -                   (25)
Estimated Unrestricted Cash Flow                                                                        $          26    $      (16) $           (28) $          (12) $               (1)   $              (31)
(before Depreciation, Restructuring, Effective Date Creditor Contributions)


Variance to Global Resolution Plan
Youth Membership (000s)                                                                                         (18)            (84)            (119)           (117)             (95)                     (95)
Operating Surplus / (Deficit) After Restriction Release                                                 $          (2) $            (8) $        (13) $          (14) $           (12)      $              (48)
Estimated Unrestricted Free Cash Flow                                                                   $          (1) $            (8) $        (12) $          (13) $            (9)      $              (43)


Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(4) Includes quarterly principal and interest for the Foundation Loan
(5) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(6) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                       17
                    Case 20-10343-LSS                               Doc 4108                     Filed 05/16/21                         Page 315 of 357




Projected Consolidated Balance Sheet (BSA Toggle Plan) (1)
($ in millions)                                                                  Actual
                                                                                        (1)(2)
                                                                                                 Preliminary
                                                                                                               (1)(2)
                                                                                                                                              Financial Projections
                                                                                                                                                                      (1)(3)

Year Ending                                                                         2019               2020                 2021            2022          2023                 2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94      $         55          $          42   $        26   $        10     $               10   $      10
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                      -             -             -                      -           -
   Donor Restricted Cash                                                                  42                33                     22            22            22                     22          22
   Total cash and cash equivalents                                                       199               151                     65            49            32                     32          32
  Investments, at fair value
    Investments - Unrestricted                                                           130               132                  57               57            45                  33             32
    Investments - Donor Restricted                                                       148               167                 128              141           154                 167            182
    Total Investments, at fair value                                                     277               299                 185              198           199                 200            214
  Accounts receivable                                                                     22                10                  12               12            12                  12             12
  Pledges receivable                                                                      36                17                  17               17            17                  17             17
  Other receivables                                                                        1                 1                   1                1             1                   1              1
  Gift annuities                                                                           7                 6                   6                6             6                   6              6
  Prepaid expenses                                                                        28                15                  15               16            16                  16             16
  Inventories                                                                             67                59                  46               46            46                  46             46
  Land, buildings, and equipment, net                                                    497               480                 463              448           434                 420            406
  Other                                                                                   12                12                  12               12            12                  12             12
  Total Assets, excluding Non-Controlling Interests                             $      1,147      $      1,050          $      821      $       804   $       774     $           762      $     761

Liabilities
  Accounts payable and accrued liabilities                                      $        106      $            63       $          29   $        30   $        27     $               27   $      30
                               (4)
  Core Value Claims Payable                                                                -                    -                  25            13             -                      -           -
  Gift annuities                                                                           7                 6                   6                6             6                   6              6
  Unearned fees and subscriptions                                                         43                53                  51               48            51                  52             52
  Secured funded debt                                                                    225               232                 261              261           254                 240            222
  Insurance reserves                                                                     235               239                   7                7             7                   7              7
  Total liabilities                                                             $        615      $        593          $      377      $       363   $       344     $           330      $     316
Net Assets
  Unrestricted Net Assets - controlling interest                                $        309      $        257          $      282      $       267   $       243     $           231      $     231
  Restricted Net Assets - controlling interest                                           223               200                 161              174           187                 200            214
  Total Net Assets, excluding Non-Controlling Interests                         $        533      $        457          $      443      $       441   $       430     $           431      $     445

  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147      $      1,050          $      821      $       804   $       774     $           762      $     761
                                     (5)
  Estimated Unrestricted Liquidity                                              $        224      $        188          $          99   $        83   $        55     $               43   $      42

  Variance to Global Resolution Plan
  Estimated Unrestricted Liquidity                                                                                      $          (1) $         (9) $        (21) $                  (34) $      (43)
  Estimated Unrestricted Net Assets                                                                                                (2)          (10)          (22)                    (35)        (44)

Footnotes:
(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments




                                                                                           18
                    Case 20-10343-LSS                          Doc 4108                Filed 05/16/21                      Page 316 of 357




Projected Consolidated Statement of Cash Flows (BSA Toggle Plan)


($ in millions)                                                                Preliminary
                                                                                             (1)                                Financial Projections
Year Ending                                                                         2020               2021              2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)     $          24     $          18     $      9    $         19     $          27

 Interest Expense                                                                          (7)              (8)                 (10)        (10)              (9)               (9)
                                                (2)                                       (56)            (154)                   -           -                -                 -
 Cash Restructuring / Reorganization Expenses
 Core Value Cash Pool Payments                                                                -                 -               (13)        (13)               -                 -
 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23                 (2)                (3)          3                1                 0
 Accounts receivable                                                                       12                 (2)                (0)          -                -                 -
 Pledges receivable                                                                        19                  -                  -           -                -                 -
 Other receivables                                                                          0                  -                  -           -                -                 -
 Gift annuities                                                                             1                  -                  -           -                -                 -
 Inventories                                                                                9                 13                  -           -                -                 -
 Other                                                                                      1                  -                  -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)                (2)                 1          (3)               -                 3
 Gift annuities                                                                            (1)                 -                  -           -                -                 -
                     (3)                                                                   13                  5                  -           -                -                 -
 Other / Adjustments
Cash Flow from Operating Activities                                                       (35)            (126)                  (7)        (14)             10                22

 Capital Expenditures                                                                     (11)             (8)                   (8)         (8)             (8)                (8)
                                       (4)                                                  -             118                     -          11              12                  1
 Investment Transfers / Disbursements
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                    9             4                     4           4                4                 4
Cashflow from Investing Activities                                                           (2)          114                    (4)          7                8                (3)

 Amortization                                                                                (2)               (1)               (4)        (10)             (18)              (19)
 Excess Cash Sweep                                                                            -                 -                 -           -                -                 -
Cashflow from Financing Activities                                                           (2)               (1)               (4)        (10)             (18)              (19)

Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)     $          (13) $            (16) $      (17) $            (0) $             (0)

Beginning Unrestricted Cash Balance (excluding investments)                                94                 55                42           26              10                10
Ending Unrestricted Cash Balance (excluding investments)                                   55                 42                26           10              10                10

Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments




                                                                                   19
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 317 of 357




                        EXHIBIT 1
                           Case 20-10343-LSS                Doc 4108            Filed 05/16/21             Page 318 of 357
Boy Scouts of America                                                                                                  DRAFT - Subject to Change
Breakdown of Assets as of the Effective Date


($ in millions)                                 Estimated BSA Only Assets Immediate Post Effective Date (1)
                                                                              Restricted
                                                                             and/or Core            Unrestricted
                                                     Total Balance             Property              Property
ASSETS
  Cash & Equivalents
    Cash & Equivalents                           $               42      $                 24   $              18
    LC Collateral (JPM) (2)                                       -                         -                   -
      Total Cash                                                 42                        24                  18

  Investments
                              (3)
    General Investments                                         146                        99                  47
        Total Investments                                       146                        99                  47

  Land & Buildings
                                  (4)
    National Headquarters                                        11                         -                  11
                            (5)
     Scouting University                                             -                      -                      -
     Warehouse and Distribution Center (5)                        -                         -                   -
       Subtotal Land & Buildings                                 11                         -                  11
     High Adventure Facilities: (6)
     Philmont Scout Ranch (4)                                   153                   153                          -
     Florida Sea Base (4)                                        29                        29                      -
     Northern Tier (4)                                            8                     8                          -
       Subtotal Adventure Bases                                 190                   190                          -

        Total Land & Buildings                                  201                   190                      11

  Furniture & Equipment                                          29                         -                  29

  Accounts Receivable                                            17                         -                  17

  Pledges Receivable (NPV, net of allowances)
    Donor Restricted Pledges Receivable, net                     15                        15                      -
    Unrestricted Receivable, net                                  -                         -                      -
      Total Pledge Receivable                                    15                        15                      -

  Inventory                                                      56                         -                  56

  Prepaids & Deferred Charges                                    27                         -                  27

  Other Assets
    Misc. Summit Assets                                           5                         5                      -
    Gift Annuity & Pooled Income Investments                      7                         7                      -
      Total Other Assets                                         11                        11                      -

  Other Receivables
    Note Receivable from Arrow WV (6)                            43                        43                    -
    Other Interfund Rec/(Pay)                                   (11)                        -                  (11)
      Total Interfund Receivable                                 32                        43                  (11)

TOTAL ASSETS (7)                                 $              576      $            383       $             193



(1) Represents property that was Identified Property and 541 Property respectively during the chapter 11 process that is retained by Reorganized
    BSA.
(2) Assumes substantially all letters of credit are drawn by the Effective Date and ~$63 million cash collateral is utilized to reimburse JPM for
    such draws
(3) Includes approximately $6.5 million of Order of the Arrow funds, which are treated as Unrestricted property in the Plan and included in
    unrestricted operating cash retained by BSA on the Effective Date. Additionally, approximately $10 million of non-Debtor unrestricted
    investments are included in unrestricted operating cash retained on the Effective Date
(4) Reflects amounts based on appraisals for high adventure bases as of August 2020 and broker opinion of value for National HQ. Value is
    assumed consistent throughout the period as no appraisal is expected on the Effective Date
(5) Assumed to be contributed to the Trust, along with the Artwork and Oil & Gas Leases (not shown), on the Effective Date
(6) The Summit high adventure facility is in a separate legal entity, Arrow WV. BSA has a note receivable due from Arrow, which was $359
    million as of 3/31/21. Amount based on appraisals / projected sale proceeds per third party appraisal for Summit
(7) Total assets do not tie to the estimated pro forma consolidated balance sheet because (a) this schedule represents BSA-only assets, (b) pro
    forma balance sheet reflects limited fresh start accounting, and (c) property values and Arrow intercompany balance reflect appraisal values
    vs. book values
Case 20-10343-LSS   Doc 4108       Filed 05/16/21   Page 319 of 357




                        EXHIBIT D

            ABUSE CLAIMS LIST COMPOSITE




                               2
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 320 of 357




                        EXHIBIT 1
               Case 20-10343-LSS        Doc 4108     Filed 05/16/21        Page 321 of 357



    Unique and Timely Abuse Claim Count by Allegation

                                                     Unique &
                                                                      Percent
               Most Severe Allegation              Timely Abuse
                                                                      of Total
                                                   Claim Count
    1. Penetration                                        23,973          29%
    2. Oral Sex                                           18,861          23%
    3. Masturbation                                       12,854          16%
    4. Groping                                            17,220          21%
    5. Touching-Unclothed                                  1,887           2%
    6. Touching-Clothed                                    1,294           2%
    7. Unknown/Unconfirmed                                 4,057           5%
    8. Missing                                             2,312           3%
    Total                                                 82,458         100%




Analysis based on POC data incorporating amendments as of 3/31/2021                          1
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 322 of 357




                        EXHIBIT 2
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 323 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    UNKNOWN                                                                                                                                22,895           6,368
    MISSING                                                                                                                                11,772           2,739
    MICHIGAN CROSSROADS                                                                                                                     1,550              58
    GREATER NEW YORK                                                                                                                        1,454           1,420
    PATHWAY TO ADVENTURE                                                                                                                    1,386             148
    GREATER LOS ANGELES                                                                                                                     1,215           1,187
    GREATER ST. LOUIS AREA                                                                                                                    836              51
    SAM HOUSTON AREA                                                                                                                          786              51
    GOLDEN GATE AREA                                                                                                                          721             699
    SPIRIT OF ADVENTURE                                                                                                                       662              15
    CROSSROADS OF THE WEST                                                                                                                    637              20
    HEART OF AMERICA                                                                                                                          603              18
    NATIONAL CAPITAL AREA                                                                                                                     564             131
    CRADLE OF LIBERTY                                                                                                                         541              77
    CIRCLE TEN                                                                                                                                539              22
    CASCADE PACIFIC                                                                                                                           522              92
    SOUTH FLORIDA COUNCIL                                                                                                                     500              11
    GRAND CANYON                                                                                                                              497             475
    NORTHERN NEW JERSEY                                                                                                                       493             463
    GREATER TAMPA BAY AREA                                                                                                                    459              16
    CALIFORNIA INLAND EMPIRE                                                                                                                  456             443
    LAKE ERIE                                                                                                                                 456              22
    BALTIMORE AREA                                                                                                                            446              21
    ATLANTA AREA                                                                                                                              429              19
    GOLDEN EMPIRE                                                                                                                             420             409
    LONGHORN                                                                                                                                  407              12
    SAN DIEGO - IMPERIAL COUNCIL                                                                                                              405             389
    GREATER ALABAMA                                                                                                                           401              12
    ORANGE COUNTY                                                                                                                             396             385
    CROSSROADS OF AMERICA                                                                                                                     395              10
    LINCOLN HERITAGE                                                                                                                          389               5
    NARRAGANSETT                                                                                                                              363              10
    NORTHERN STAR                                                                                                                             363             329
    SIMON KENTON                                                                                                                              361              28
    QUAPAW AREA                                                                                                                               353              17
    DAN BEARD                                                                                                                                 350              17
    LAUREL HIGHLANDS                                                                                                                          346              18
    SOUTHEAST LOUISIANA                                                                                                                       342               7
    CHICKASAW                                                                                                                                 335              12
    DENVER AREA                                                                                                                               333               7
    LAST FRONTIER                                                                                                                             299               3
    CENTRAL FLORIDA                                                                                                                           298              13
    CHIEF SEATTLE                                                                                                                             298              10
    SILICON VALLEY MONTEREY BAY                                                                                                               296             287
    CONNECTICUT RIVERS                                                                                                                        286              39
    ALAMO AREA                                                                                                                                281               7
    NORTH FLORIDA                                                                                                                             278              14
    BUCKSKIN                                                                                                                                  261              28
    THREE HARBORS                                                                                                                             256               4
    WESTERN LOS ANGELES COUNTY                                                                                                                255             248
    MID-AMERICA                                                                                                                               254              13
    QUIVIRA                                                                                                                                   252               1
    MIDDLE TENNESSEE                                                                                                                          249               1
    GREAT SOUTHWEST                                                                                                                           245              16
    GREAT TRAIL                                                                                                                               239              14
    GARDEN STATE                                                                                                                              235             221
    SEQUOIA                                                                                                                                   228             220
    GREATER NIAGARA FRONTIER                                                                                                                  227             216
    PACIFIC HARBORS                                                                                                                           226               3
    SENECA WATERWAYS                                                                                                                          223             214
    CONNECTICUT YANKEE                                                                                                                        219              33
    MAYFLOWER                                                                                                                                 218               6
    CATALINA                                                                                                                                  216             213
    TIDEWATER                                                                                                                                 216              21
    TWIN RIVERS                                                                                                                               213             198
    PATRIOTS' PATH                                                                                                                            208             199
    OCCONEECHEE                                                                                                                               203             188
    WESTCHESTER-PUTNAM                                                                                                                        201             196
    GREATER YOSEMITE                                                                                                                          193             188
    BLUE GRASS                                                                                                                                191               5
    INDIAN NATIONS                                                                                                                            189               2



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 1
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 324 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    ANDREW JACKSON                                                                                                                           188               10
    SUFFOLK COUNTY                                                                                                                           187              176
    LAS VEGAS AREA                                                                                                                           186               56
    GULF COAST                                                                                                                               185                5
    WESTERN MASSACHUSETTS                                                                                                                    185                4
    ALOHA                                                                                                                                    181              173
    PINE TREE                                                                                                                                181               45
    DANIEL WEBSTER                                                                                                                           179               15
    HEART OF NEW ENGLAND                                                                                                                     175                9
    THEODORE ROOSEVELT                                                                                                                       170              166
    GREAT SMOKY MOUNTAIN                                                                                                                     166                5
    OZARK TRAILS                                                                                                                             166                9
    YUCCA                                                                                                                                    166                5
    ERIE SHORES                                                                                                                              165                9
    LONGHOUSE                                                                                                                                165              159
    NEW BIRTH OF FREEDOM                                                                                                                     163                7
    GULF STREAM                                                                                                                              161                2
    PINE BURR AREA                                                                                                                           160                6
    BUCKEYE                                                                                                                                  158                8
    INLAND NORTHWEST                                                                                                                         158                3
    EAST CAROLINA                                                                                                                            156              153
    BAY-LAKES                                                                                                                                155                5
    BLUE RIDGE                                                                                                                               152               19
    BLACKHAWK AREA                                                                                                                           151               15
    HEART OF VIRGINIA                                                                                                                        151                7
    COASTAL CAROLINA                                                                                                                         150               11
    LONG BEACH AREA                                                                                                                          150              141
    OLD NORTH STATE                                                                                                                          150              146
    MID-IOWA                                                                                                                                 149                3
    TRANSATLANTIC                                                                                                                            146                1
    OREGON TRAIL                                                                                                                             145               29
    SOUTHERN SIERRA                                                                                                                          144              141
    THREE FIRES                                                                                                                              144               18
    MOUNT BAKER                                                                                                                              143                5
    MIAMI VALLEY                                                                                                                             142                7
    PIEDMONT 420                                                                                                                             140              136
    ISTROUMA AREA                                                                                                                            139                0
    W.D. BOYCE                                                                                                                               136               15
    MOUNTAIN WEST                                                                                                                            134                6
    THREE RIVERS                                                                                                                             132                1
    INDIAN WATERS                                                                                                                            131               14
    DEL-MAR-VA                                                                                                                               130               25
    MONTANA                                                                                                                                  129              125
    CRATER LAKE COUNCIL                                                                                                                      126               62
    COASTAL GEORGIA                                                                                                                          125                7
    SOUTH TEXAS                                                                                                                              125                6
    CAPITOL AREA                                                                                                                             122               11
    HUDSON VALLEY                                                                                                                            121              115
    ILLOWA                                                                                                                                   119                9
    LASALLE                                                                                                                                  118                3
    LONGS PEAK COUNCIL                                                                                                                       118                4
    CHATTAHOOCHEE                                                                                                                            114                0
    GOLDEN SPREAD                                                                                                                            114                7
    NORTHEAST GEORGIA                                                                                                                        114                9
    TUKABATCHEE AREA                                                                                                                         114                1
    MONMOUTH                                                                                                                                 111              109
    EAST TEXAS AREA                                                                                                                          110                5
    MOBILE AREA                                                                                                                              110                4
    SOUTHWEST FLORIDA                                                                                                                        109                4
    LOUISIANA PURCHASE                                                                                                                       108                1
    BUFFALO TRACE                                                                                                                            107                2
    NORTHEAST ILLINOIS                                                                                                                       107                9
    NEVADA AREA                                                                                                                              106               43
    SAGAMORE                                                                                                                                 105                5
    WESTARK AREA                                                                                                                             105                3
    OLD HICKORY                                                                                                                              103               97
    BLUE RIDGE MOUNTAINS                                                                                                                     102                6
    MINSI TRAILS                                                                                                                             102               14
    PACIFIC SKYLINE                                                                                                                          102              100
    GLACIER'S EDGE                                                                                                                            98                0
    GREEN MOUNTAIN                                                                                                                            98               95



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 2
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 325 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    NORTHERN LIGHTS                                                                                                                           98               35
    ANTHONY WAYNE AREA                                                                                                                        95                2
    COLONIAL VIRGINIA                                                                                                                         95                5
    JERSEY SHORE                                                                                                                              94               90
    RAINBOW                                                                                                                                   94               20
    GREAT ALASKA                                                                                                                              93               91
    NORWELA                                                                                                                                   93                1
    BADEN POWELL                                                                                                                              92               86
    CHEROKEE AREA 556                                                                                                                         92                2
    PIKES PEAK                                                                                                                                92                1
    FRENCH CREEK                                                                                                                              91                7
    SOUTH PLAINS                                                                                                                              90                2
    VENTURA COUNTY                                                                                                                            90               86
    MECKLENBURG COUNTY                                                                                                                        88               86
    BAY AREA                                                                                                                                  87                4
    LEATHERSTOCKING                                                                                                                           87               85
    CAPE FEAR                                                                                                                                 86               85
    GRAND COLUMBIA                                                                                                                            85                1
    LOS PADRES                                                                                                                                85               81
    BUFFALO TRAIL                                                                                                                             84                4
    CENTRAL NORTH CAROLINA                                                                                                                    82               81
    RIO GRANDE                                                                                                                                82                9
    CENTRAL GEORGIA                                                                                                                           81                3
    GRAND TETON                                                                                                                               81                5
    PEE DEE AREA                                                                                                                              81                9
    SOUTH GEORGIA                                                                                                                             81                4
    CALCASIEU                                                                                                                                 79                3
    PALMETTO                                                                                                                                  79               22
    PRAIRIELANDS                                                                                                                              78                8
    PUERTO RICO                                                                                                                               78                2
    EVANGELINE AREA                                                                                                                           77                3
    ROCKY MOUNTAIN                                                                                                                            76                1
    HAWK MOUNTAIN                                                                                                                             74                5
    NORTHEASTERN PENNSYLVANIA                                                                                                                 74                9
    WASHINGTON CROSSING                                                                                                                       74               19
    VERDUGO HILLS                                                                                                                             73               72
    BLACK SWAMP AREA                                                                                                                          72                8
    GEORGIA-CAROLINA                                                                                                                          72                2
    REDWOOD EMPIRE                                                                                                                            72               68
    NORTHWEST TEXAS                                                                                                                           71                0
    PENNSYLVANIA DUTCH                                                                                                                        71                6
    TECUMSEH                                                                                                                                  70                3
    GREAT RIVERS                                                                                                                              69                5
    SEQUOYAH                                                                                                                                  69                0
    FIVE RIVERS                                                                                                                               68               57
    BLACK WARRIOR                                                                                                                             67                0
    HOOSIER TRAILS                                                                                                                            66                3
    CORONADO AREA                                                                                                                             65                3
    TEXAS TRAILS                                                                                                                              65                1
    FLINT RIVER                                                                                                                               64                5
    WESTMORELAND-FAYETTE                                                                                                                      63                5
    YOCONA AREA                                                                                                                               61                3
    GAMEHAVEN                                                                                                                                 60               59
    ALLEGHENY HIGHLANDS                                                                                                                       59               48
    BLUE MOUNTAIN                                                                                                                             59                3
    HAWKEYE AREA                                                                                                                              58                3
    WINNEBAGO                                                                                                                                 58                1
    ALABAMA-FLORIDA                                                                                                                           57                0
    CIMARRON                                                                                                                                  57                3
    CONQUISTADOR                                                                                                                              57                4
    DANIEL BOONE                                                                                                                              57               56
    WEST TENNESSEE AREA                                                                                                                       57                0
    CADDO AREA                                                                                                                                55                3
    PONY EXPRESS                                                                                                                              55                3
    OHIO RIVER VALLEY                                                                                                                         54                4
    CORNHUSKER                                                                                                                                53                6
    FAR EAST                                                                                                                                  53                1
    KATAHDIN AREA                                                                                                                             53               19
    MORAINE TRAILS                                                                                                                            51                4
    ABRAHAM LINCOLN                                                                                                                           50                6
    OVERLAND TRAILS                                                                                                                           50                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 3
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 326 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    TEXAS SOUTHWEST                                                                                                                           50                1
    CHIPPEWA VALLEY                                                                                                                           49                0
    SUWANNEE RIVER AREA                                                                                                                       49                1
    PUSHMATAHA AREA                                                                                                                           48                2
    CHESTER COUNTY                                                                                                                            47                3
    SUSQUEHANNA                                                                                                                               45                4
    TWIN VALLEY                                                                                                                               45               44
    SIOUX                                                                                                                                     44                5
    MUSKINGUM VALLEY                                                                                                                          41                2
    VOYAGEURS AREA                                                                                                                            41               32
    CHOCTAW AREA                                                                                                                              40                0
    NORTHWEST GEORGIA                                                                                                                         40                1
    IROQUOIS TRAIL                                                                                                                            38               35
    JAYHAWK AREA                                                                                                                              38                1
    MOUNTAINEER AREA                                                                                                                          38                2
    MISSISSIPPI VALLEY                                                                                                                        37                3
    CENTRAL NEW JERSEY                                                                                                                        36               34
    VIRGINIA HEADWATERS                                                                                                                       36                2
    CAPE COD & ISLANDS                                                                                                                        35                2
    TUSCARORA                                                                                                                                 35               30
    MASON-DIXON                                                                                                                               34                1
    MARIN                                                                                                                                     33               32
    POTAWATOMI AREA                                                                                                                           32                1
    BLACK HILLS AREA                                                                                                                          30                0
    DE SOTO AREA                                                                                                                              30                1
    SAMOSET COUNCIL                                                                                                                           30                1
    ARBUCKLE AREA                                                                                                                             29                1
    GATEWAY AREA                                                                                                                              28                3
    GREATER WYOMING                                                                                                                           28                0
    CENTRAL MINNESOTA                                                                                                                         27               25
    NORTHEAST IOWA COUNCIL                                                                                                                    27                3
    CHEROKEE AREA 469                                                                                                                         25                1
    SHENANDOAH AREA                                                                                                                           25                1
    MIDNIGHT SUN                                                                                                                              23               22
    BUCKTAIL                                                                                                                                  22                1
    JUNIATA VALLEY                                                                                                                            22                3
    RIP VAN WINKLE                                                                                                                            17               17
    SANTA FE TRAIL                                                                                                                            16                0
    DIRECT SERVICE                                                                                                                            13                2
    COLUMBIA-MONTOUR                                                                                                                           9                0
    HOUSATONIC                                                                                                                                 9                2
    CHIEF CORNPLANTER                                                                                                                          7                0
    PIEDMONT 042                                                                                                                               7                7
    GREENWICH                                                                                                                                  4                1
    CENTRAL ESCARPMENT                                                                                                                         1                0
    GREATER TORONTO                                                                                                                            1                1
    CENTRAL NEW JERSEY; WASHINGTON CROSSING                                                                                                   45               42
    CALIFORNIA INLAND EMPIRE; GREATER LOS ANGELES                                                                                             42               37
    NORTHERN NEW JERSEY; PATRIOTS' PATH                                                                                                       42               37
    ALOHA; DIRECT SERVICE                                                                                                                     28               25
    CENTRAL NEW JERSEY; PATRIOTS' PATH                                                                                                        26               25
    COLONIAL VIRGINIA; TIDEWATER                                                                                                              25                1
    CHIEF SEATTLE; PACIFIC HARBORS                                                                                                            22                1
    CIRCLE TEN; LONGHORN                                                                                                                      22                2
    GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                                                                                           21               21
    GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                                                                                  21               21
    CROSSROADS OF AMERICA; HOOSIER TRAILS                                                                                                     19                0
    BALTIMORE AREA; NATIONAL CAPITAL AREA                                                                                                     18                3
    BUCKEYE; LAKE ERIE                                                                                                                        17                2
    GREATER NEW YORK; HUDSON VALLEY                                                                                                           17               16
    ATLANTA AREA; NORTHEAST GEORGIA                                                                                                           16                1
    GOLDEN EMPIRE; GOLDEN GATE AREA                                                                                                           16               15
    GREATER ALABAMA; MOBILE AREA                                                                                                              16                0
    NORTHEAST ILLINOIS; PATHWAY TO ADVENTURE                                                                                                  15                1
    CONNECTICUT RIVERS; CONNECTICUT YANKEE                                                                                                    14                3
    CROSSROADS OF AMERICA; DEL-MAR-VA                                                                                                         14                1
    MAYFLOWER; SPIRIT OF ADVENTURE                                                                                                            14                0
    SUFFOLK COUNTY; THEODORE ROOSEVELT                                                                                                        14               14
    GREAT TRAIL; NORTHERN NEW JERSEY                                                                                                          13                0
    GREATER NEW YORK; NORTHERN NEW JERSEY                                                                                                     13               13
    GREATER ALABAMA; TUKABATCHEE AREA                                                                                                         12                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 4
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 327 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    MAYFLOWER; NARRAGANSETT                                                                                                                   12                1
    CHIEF SEATTLE; MOUNT BAKER                                                                                                                11                0
    CONNECTICUT YANKEE; GREENWICH                                                                                                             11                2
    DANIEL WEBSTER; SPIRIT OF ADVENTURE                                                                                                       11                0
    GREATER LOS ANGELES; LONG BEACH AREA                                                                                                      11               11
    GREATER NEW YORK; THEODORE ROOSEVELT                                                                                                      11               11
    LAS VEGAS AREA; NEVADA AREA                                                                                                               11                3
    LASALLE; PATHWAY TO ADVENTURE                                                                                                             11                1
    PACIFIC SKYLINE; SILICON VALLEY MONTEREY BAY                                                                                              11               11
    IROQUOIS TRAIL; LEATHERSTOCKING                                                                                                           10               10
    JUNIATA VALLEY; LAUREL HIGHLANDS                                                                                                          10                0
    OLD HICKORY; OLD NORTH STATE                                                                                                              10               10
    CENTRAL FLORIDA; NORTH FLORIDA                                                                                                             9                0
    CENTRAL MINNESOTA; NORTHERN STAR                                                                                                           9                9
    CROSSROADS OF AMERICA; SAGAMORE                                                                                                            9                0
    GREATER LOS ANGELES; ORANGE COUNTY                                                                                                         9                9
    NORTH FLORIDA; SUWANNEE RIVER AREA                                                                                                         9                0
    BLACK WARRIOR; GREATER ALABAMA                                                                                                             8                0
    GOLDEN EMPIRE; GREATER YOSEMITE                                                                                                            8                8
    GREAT RIVERS; HEART OF AMERICA                                                                                                             8                0
    LAUREL HIGHLANDS; WESTMORELAND-FAYETTE                                                                                                     8                0
    MICHIGAN CROSSROADS; PATHWAY TO ADVENTURE                                                                                                  8                1
    NORTHERN STAR; VOYAGEURS AREA                                                                                                              8                8
    ALAMO AREA; SAM HOUSTON AREA                                                                                                               7                1
    CASCADE PACIFIC; OREGON TRAIL                                                                                                              7                0
    FIVE RIVERS; SENECA WATERWAYS                                                                                                              7                6
    GOLDEN GATE AREA; PACIFIC SKYLINE                                                                                                          7                7
    GREAT TRAIL; LAKE ERIE                                                                                                                     7                2
    LONGHORN; SAM HOUSTON AREA                                                                                                                 7                0
    MECKLENBURG COUNTY; PIEDMONT 420                                                                                                           7                6
    ALLEGHENY HIGHLANDS; SENECA WATERWAYS                                                                                                      6                6
    BALTIMORE AREA; DEL-MAR-VA                                                                                                                 6                0
    BAY-LAKES; PATHWAY TO ADVENTURE                                                                                                            6                0
    CENTRAL NORTH CAROLINA; MECKLENBURG COUNTY                                                                                                 6                6
    CIRCLE TEN; WESTERN LOS ANGELES COUNTY                                                                                                     6                6
    CRATER LAKE COUNCIL; LOS PADRES                                                                                                            6                6
    DAN BEARD; MIAMI VALLEY                                                                                                                    6                0
    GEORGIA-CAROLINA; INDIAN WATERS                                                                                                            6                0
    GOLDEN EMPIRE; NEVADA AREA                                                                                                                 6                6
    HEART OF AMERICA; QUIVIRA                                                                                                                  6                0
    HEART OF VIRGINIA; TIDEWATER                                                                                                               6                2
    KATAHDIN AREA; PINE TREE                                                                                                                   6                2
    MISSISSIPPI VALLEY; SPIRIT OF ADVENTURE                                                                                                    6                1
    BAY-LAKES; MICHIGAN CROSSROADS                                                                                                             5                1
    BUCKEYE; GREAT TRAIL                                                                                                                       5                0
    CRADLE OF LIBERTY; WASHINGTON CROSSING                                                                                                     5                2
    DAN BEARD; SIMON KENTON                                                                                                                    5                1
    DANIEL WEBSTER; HEART OF NEW ENGLAND                                                                                                       5                0
    GARDEN STATE; JERSEY SHORE                                                                                                                 5                5
    GREATER NEW YORK; SUFFOLK COUNTY                                                                                                           5                5
    GULF COAST; SOUTH TEXAS                                                                                                                    5                0
    HEART OF AMERICA; MID-AMERICA                                                                                                              5                0
    LAUREL HIGHLANDS; MORAINE TRAILS                                                                                                           5                0
    LEATHERSTOCKING; LONGHOUSE                                                                                                                 5                5
    MIAMI VALLEY; TECUMSEH                                                                                                                     5                0
    MINSI TRAILS; NORTHERN NEW JERSEY                                                                                                          5                5
    NEW BIRTH OF FREEDOM; PENNSYLVANIA DUTCH                                                                                                   5                0
    PATHWAY TO ADVENTURE; THREE FIRES                                                                                                          5                1
    SOUTHERN SIERRA; WESTERN LOS ANGELES COUNTY                                                                                                5                5
    ALAMO AREA; CAPITOL AREA                                                                                                                   4                0
    ALAMO AREA; TEXAS SOUTHWEST                                                                                                                4                0
    ANDREW JACKSON; PINE BURR AREA                                                                                                             4                0
    ANDREW JACKSON; PUSHMATAHA AREA                                                                                                            4                3
    ATLANTA AREA; CHATTAHOOCHEE                                                                                                                4                0
    BLUE GRASS; LINCOLN HERITAGE                                                                                                               4                0
    BUCKSKIN; MOUNTAINEER AREA                                                                                                                 4                0
    CALIFORNIA INLAND EMPIRE; WESTERN LOS ANGELES COUNTY                                                                                       4                4
    CAPE FEAR; DEL-MAR-VA                                                                                                                      4                3
    CENTRAL MINNESOTA; VOYAGEURS AREA                                                                                                          4                4
    CHESTER COUNTY; WESTCHESTER-PUTNAM                                                                                                         4                4
    CORONADO AREA; JAYHAWK AREA                                                                                                                4                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 5
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 328 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CRADLE OF LIBERTY; MINSI TRAILS                                                                                                            4                0
    CROSSROADS OF AMERICA; CROSSROADS OF THE WEST                                                                                              4                0
    DAN BEARD; HOOSIER TRAILS                                                                                                                  4                0
    ERIE SHORES; LAKE ERIE                                                                                                                     4                0
    GREAT ALASKA; MIDNIGHT SUN                                                                                                                 4                4
    GREAT RIVERS; OZARK TRAILS                                                                                                                 4                0
    GREATER ST. LOUIS AREA; HEART OF AMERICA                                                                                                   4                0
    GREATER ST. LOUIS AREA; MISSISSIPPI VALLEY                                                                                                 4                1
    GREATER ST. LOUIS AREA; PRAIRIELANDS                                                                                                       4                2
    GREATER TAMPA BAY AREA; SOUTH FLORIDA COUNCIL                                                                                              4                0
    GREATER YOSEMITE; SILICON VALLEY MONTEREY BAY                                                                                              4                4
    ISTROUMA AREA; LOUISIANA PURCHASE                                                                                                          4                0
    LONG BEACH AREA; ORANGE COUNTY                                                                                                             4                4
    LONGHORN; TEXAS TRAILS                                                                                                                     4                0
    NATIONAL CAPITAL AREA; TIDEWATER                                                                                                           4                0
    NEVADA AREA; PACIFIC SKYLINE                                                                                                               4                4
    NORTHEAST ILLINOIS; SAMOSET COUNCIL                                                                                                        4                0
    PATHWAY TO ADVENTURE; THREE HARBORS                                                                                                        4                0
    VERDUGO HILLS; WESTERN LOS ANGELES COUNTY                                                                                                  4                3
    ABRAHAM LINCOLN; W.D. BOYCE                                                                                                                3                0
    ALLEGHENY HIGHLANDS; FRENCH CREEK                                                                                                          3                3
    ATLANTA AREA; COASTAL GEORGIA                                                                                                              3                0
    ATLANTA AREA; FLINT RIVER                                                                                                                  3                0
    ATLANTA AREA; SOUTH GEORGIA                                                                                                                3                0
    BADEN POWELL; CRADLE OF LIBERTY                                                                                                            3                0
    BLUE GRASS; SEQUOYAH                                                                                                                       3                0
    BLUE RIDGE MOUNTAINS; TIDEWATER                                                                                                            3                0
    BLUE RIDGE; PALMETTO                                                                                                                       3                0
    BUCKEYE; SIMON KENTON                                                                                                                      3                0
    BUFFALO TRACE; LINCOLN HERITAGE                                                                                                            3                0
    CADDO AREA; QUAPAW AREA                                                                                                                    3                0
    CAPITOL AREA; NATIONAL CAPITAL AREA                                                                                                        3                1
    CASCADE PACIFIC; CRATER LAKE COUNCIL                                                                                                       3                0
    CASCADE PACIFIC; MOUNT BAKER                                                                                                               3                0
    CASCADE PACIFIC; PINE TREE                                                                                                                 3                0
    CATALINA; GRAND CANYON                                                                                                                     3                2
    CENTRAL NEW JERSEY; MINSI TRAILS                                                                                                           3                3
    CENTRAL NORTH CAROLINA; OLD NORTH STATE                                                                                                    3                3
    CHATTAHOOCHEE; GREATER ALABAMA                                                                                                             3                0
    CHEROKEE AREA 469; QUAPAW AREA                                                                                                             3                0
    CROSSROADS OF AMERICA; SIMON KENTON                                                                                                        3                0
    CROSSROADS OF THE WEST; GRAND TETON                                                                                                        3                0
    CROSSROADS OF THE WEST; MOUNTAIN WEST                                                                                                      3                0
    DANIEL BOONE; MECKLENBURG COUNTY                                                                                                           3                3
    DANIEL WEBSTER; GREATER ST. LOUIS AREA                                                                                                     3                0
    GARDEN STATE; NORTHERN NEW JERSEY                                                                                                          3                2
    GARDEN STATE; THEODORE ROOSEVELT                                                                                                           3                3
    GRAND TETON; MOUNTAIN WEST                                                                                                                 3                0
    GREAT RIVERS; GREATER ST. LOUIS AREA                                                                                                       3                0
    GREAT SMOKY MOUNTAIN; MIDDLE TENNESSEE                                                                                                     3                0
    GREATER LOS ANGELES; GREATER YOSEMITE                                                                                                      3                3
    GREATER LOS ANGELES; VERDUGO HILLS                                                                                                         3                3
    GULF STREAM; SOUTH FLORIDA COUNCIL                                                                                                         3                0
    HEART OF AMERICA; OZARK TRAILS                                                                                                             3                0
    HEART OF NEW ENGLAND; MAYFLOWER                                                                                                            3                0
    INLAND NORTHWEST; PACIFIC HARBORS                                                                                                          3                0
    ISTROUMA AREA; SOUTHEAST LOUISIANA                                                                                                         3                0
    LONGHOUSE; PATRIOTS' PATH                                                                                                                  3                3
    LOS PADRES; WESTERN LOS ANGELES COUNTY                                                                                                     3                3
    MAYFLOWER; WESTCHESTER-PUTNAM                                                                                                              3                3
    MECKLENBURG COUNTY; PALMETTO                                                                                                               3                1
    MID-AMERICA; MID-IOWA                                                                                                                      3                0
    MID-AMERICA; NORTHERN STAR                                                                                                                 3                2
    MINSI TRAILS; NORTHEASTERN PENNSYLVANIA                                                                                                    3                0
    NATIONAL CAPITAL AREA; VIRGINIA HEADWATERS                                                                                                 3                0
    NEW BIRTH OF FREEDOM; SUSQUEHANNA                                                                                                          3                0
    NORTHEAST GEORGIA; NORTHWEST GEORGIA                                                                                                       3                0
    NORTHEAST ILLINOIS; THREE FIRES                                                                                                            3                0
    NORTHERN STAR; TWIN VALLEY                                                                                                                 3                2
    POTAWATOMI AREA; THREE HARBORS                                                                                                             3                0
    QUAPAW AREA; WESTARK AREA                                                                                                                  3                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 6
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 329 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    TIDEWATER; VIRGINIA HEADWATERS                                                                                                             3                0
    ALABAMA-FLORIDA; GREATER ALABAMA                                                                                                           2                0
    ALABAMA-FLORIDA; TUKABATCHEE AREA                                                                                                          2                0
    ALLEGHENY HIGHLANDS; BALTIMORE AREA                                                                                                        2                0
    ALLEGHENY HIGHLANDS; BUCKSKIN                                                                                                              2                0
    ALLEGHENY HIGHLANDS; GREAT TRAIL                                                                                                           2                1
    ALLEGHENY HIGHLANDS; LAUREL HIGHLANDS                                                                                                      2                0
    ALOHA; FAR EAST                                                                                                                            2                2
    ANDREW JACKSON; CHICKASAW                                                                                                                  2                0
    ATLANTA AREA; JERSEY SHORE                                                                                                                 2                0
    ATLANTA AREA; NORTHWEST GEORGIA                                                                                                            2                1
    BADEN POWELL; JUNIATA VALLEY                                                                                                               2                1
    BADEN POWELL; SUSQUEHANNA                                                                                                                  2                1
    BADEN POWELL; TUSCARORA                                                                                                                    2                2
    BAY-LAKES; NORTHEAST ILLINOIS                                                                                                              2                0
    BAY-LAKES; SAMOSET COUNCIL                                                                                                                 2                0
    BLACK HILLS AREA; SIOUX                                                                                                                    2                0
    BLACK SWAMP AREA; BUCKEYE                                                                                                                  2                1
    BLACK SWAMP AREA; ERIE SHORES                                                                                                              2                0
    BLACK SWAMP AREA; SIMON KENTON                                                                                                             2                0
    BLACKHAWK AREA; PATHWAY TO ADVENTURE                                                                                                       2                0
    BLUE GRASS; LAUREL HIGHLANDS                                                                                                               2                0
    BLUE GRASS; SIMON KENTON                                                                                                                   2                0
    BLUE MOUNTAIN; CASCADE PACIFIC                                                                                                             2                1
    BLUE MOUNTAIN; INLAND NORTHWEST                                                                                                            2                0
    BUCKSKIN; SIMON KENTON                                                                                                                     2                0
    BUFFALO TRAIL; TEXAS TRAILS                                                                                                                2                0
    CALCASIEU; LOUISIANA PURCHASE                                                                                                              2                0
    CALIFORNIA INLAND EMPIRE; GOLDEN EMPIRE                                                                                                    2                2
    CALIFORNIA INLAND EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                                                                     2                2
    CASCADE PACIFIC; PACIFIC HARBORS                                                                                                           2                0
    CENTRAL GEORGIA; COASTAL GEORGIA                                                                                                           2                0
    CENTRAL GEORGIA; SOUTH GEORGIA                                                                                                             2                0
    CENTRAL NORTH CAROLINA; OCCONEECHEE                                                                                                        2                2
    CHATTAHOOCHEE; FLINT RIVER                                                                                                                 2                1
    CHEROKEE AREA 469; INDIAN NATIONS                                                                                                          2                0
    CHEROKEE AREA 556; NORTHWEST GEORGIA                                                                                                       2                0
    CHESTER COUNTY; CRADLE OF LIBERTY                                                                                                          2                0
    CHIEF SEATTLE; INLAND NORTHWEST                                                                                                            2                0
    CHIPPEWA VALLEY; NORTHERN STAR                                                                                                             2                0
    CIRCLE TEN; SAM HOUSTON AREA                                                                                                               2                0
    COASTAL CAROLINA; PEE DEE AREA                                                                                                             2                0
    CONNECTICUT RIVERS; HEART OF NEW ENGLAND                                                                                                   2                0
    CONNECTICUT RIVERS; NARRAGANSETT                                                                                                           2                0
    CONNECTICUT RIVERS; WESTERN MASSACHUSETTS                                                                                                  2                0
    CONNECTICUT YANKEE; HOUSATONIC                                                                                                             2                0
    CONQUISTADOR; GREAT SOUTHWEST                                                                                                              2                0
    CRADLE OF LIBERTY; LAUREL HIGHLANDS                                                                                                        2                0
    CRATER LAKE COUNCIL; OREGON TRAIL                                                                                                          2                1
    CROSSROADS OF AMERICA; DAN BEARD                                                                                                           2                0
    CROSSROADS OF AMERICA; GREATER ST. LOUIS AREA                                                                                              2                0
    CROSSROADS OF AMERICA; MIAMI VALLEY                                                                                                        2                0
    CROSSROADS OF AMERICA; MICHIGAN CROSSROADS                                                                                                 2                0
    CROSSROADS OF AMERICA; MINSI TRAILS                                                                                                        2                1
    DANIEL BOONE; EAST CAROLINA                                                                                                                2                2
    DANIEL WEBSTER; GREEN MOUNTAIN                                                                                                             2                1
    DANIEL WEBSTER; MAYFLOWER                                                                                                                  2                0
    DANIEL WEBSTER; NARRAGANSETT                                                                                                               2                0
    DENVER AREA; GREAT SOUTHWEST                                                                                                               2                0
    DENVER AREA; LONGS PEAK COUNCIL                                                                                                            2                0
    DENVER AREA; PIKES PEAK                                                                                                                    2                0
    EAST CAROLINA; INDIAN WATERS                                                                                                               2                1
    EAST CAROLINA; MECKLENBURG COUNTY                                                                                                          2                2
    EAST CAROLINA; OCCONEECHEE                                                                                                                 2                2
    EAST CAROLINA; OLD NORTH STATE                                                                                                             2                1
    EAST CAROLINA; PIEDMONT 420                                                                                                                2                2
    EVANGELINE AREA; LOUISIANA PURCHASE                                                                                                        2                0
    FIVE RIVERS; GREATER NEW YORK                                                                                                              2                1
    FIVE RIVERS; OHIO RIVER VALLEY                                                                                                             2                0
    FRENCH CREEK; LAUREL HIGHLANDS                                                                                                             2                0
    GARDEN STATE; PATRIOTS' PATH                                                                                                               2                2



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 7
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 330 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GOLDEN EMPIRE; GREATER LOS ANGELES                                                                                                         2                2
    GOLDEN EMPIRE; NORTHERN STAR                                                                                                               2                1
    GOLDEN EMPIRE; PACIFIC SKYLINE                                                                                                             2                2
    GOLDEN EMPIRE; SEQUOIA                                                                                                                     2                2
    GOLDEN EMPIRE; SILICON VALLEY MONTEREY BAY                                                                                                 2                2
    GOLDEN GATE AREA; GREATER YOSEMITE                                                                                                         2                1
    GOLDEN GATE AREA; ORANGE COUNTY                                                                                                            2                2
    GOLDEN GATE AREA; PATRIOTS' PATH                                                                                                           2                2
    GOLDEN GATE AREA; PIEDMONT 042                                                                                                             2                2
    GOLDEN GATE AREA; REDWOOD EMPIRE                                                                                                           2                2
    GRAND COLUMBIA; INLAND NORTHWEST                                                                                                           2                0
    GREAT RIVERS; PONY EXPRESS                                                                                                                 2                0
    GREATER LOS ANGELES; PATHWAY TO ADVENTURE                                                                                                  2                1
    GREATER LOS ANGELES; SAM HOUSTON AREA                                                                                                      2                1
    GREATER NEW YORK; GREATER NIAGARA FRONTIER                                                                                                 2                2
    GREATER NEW YORK; IROQUOIS TRAIL                                                                                                           2                2
    GREATER NEW YORK; WESTCHESTER-PUTNAM                                                                                                       2                2
    GREATER ST. LOUIS AREA; NORTHEAST ILLINOIS                                                                                                 2                0
    GREATER YOSEMITE; SEQUOIA                                                                                                                  2                2
    GREEN MOUNTAIN; WESTERN MASSACHUSETTS                                                                                                      2                2
    GULF COAST; LONGHORN                                                                                                                       2                0
    HAWK MOUNTAIN; MINSI TRAILS                                                                                                                2                0
    HAWKEYE AREA; WINNEBAGO                                                                                                                    2                0
    HEART OF AMERICA; JAYHAWK AREA                                                                                                             2                0
    HEART OF NEW ENGLAND; WESTERN MASSACHUSETTS                                                                                                2                0
    HUDSON VALLEY; WESTCHESTER-PUTNAM                                                                                                          2                2
    ILLOWA; MISSISSIPPI VALLEY                                                                                                                 2                0
    INDIAN NATIONS; LAST FRONTIER                                                                                                              2                0
    INDIAN WATERS; PALMETTO                                                                                                                    2                0
    INLAND NORTHWEST; MONTANA                                                                                                                  2                2
    LAKE ERIE; SIMON KENTON                                                                                                                    2                1
    LAKE ERIE; WESTERN MASSACHUSETTS                                                                                                           2                0
    LASALLE; SAGAMORE                                                                                                                          2                0
    LAUREL HIGHLANDS; NATIONAL CAPITAL AREA                                                                                                    2                1
    LAUREL HIGHLANDS; OHIO RIVER VALLEY                                                                                                        2                1
    LAUREL HIGHLANDS; SUSQUEHANNA                                                                                                              2                0
    LEATHERSTOCKING; TWIN RIVERS                                                                                                               2                2
    LONG BEACH AREA; SILICON VALLEY MONTEREY BAY                                                                                               2                2
    LONGHOUSE; SENECA WATERWAYS                                                                                                                2                2
    LONGS PEAK COUNCIL; PIKES PEAK                                                                                                             2                0
    LOS PADRES; SEQUOIA                                                                                                                        2                2
    MARIN; PACIFIC SKYLINE                                                                                                                     2                2
    MARIN; WESTERN LOS ANGELES COUNTY                                                                                                          2                2
    MAYFLOWER; TRANSATLANTIC                                                                                                                   2                0
    MECKLENBURG COUNTY; NATIONAL CAPITAL AREA                                                                                                  2                2
    MECKLENBURG COUNTY; OLD NORTH STATE                                                                                                        2                2
    MIAMI VALLEY; SIMON KENTON                                                                                                                 2                0
    MICHIGAN CROSSROADS; NORTHEAST ILLINOIS                                                                                                    2                0
    MICHIGAN CROSSROADS; NORTHERN LIGHTS                                                                                                       2                1
    MID-AMERICA; NATIONAL CAPITAL AREA                                                                                                         2                0
    MID-AMERICA; OVERLAND TRAILS                                                                                                               2                0
    MID-IOWA; TWIN RIVERS                                                                                                                      2                0
    MIDDLE TENNESSEE; WEST TENNESSEE AREA                                                                                                      2                0
    MINSI TRAILS; PATRIOTS' PATH                                                                                                               2                2
    MONMOUTH; PATRIOTS' PATH                                                                                                                   2                2
    NARRAGANSETT; SUFFOLK COUNTY                                                                                                               2                1
    NORTH FLORIDA; SOUTH FLORIDA COUNCIL                                                                                                       2                0
    NORTHEAST ILLINOIS; POTAWATOMI AREA                                                                                                        2                0
    NORTHEAST IOWA COUNCIL; WINNEBAGO                                                                                                          2                0
    NORTHERN LIGHTS; NORTHERN STAR                                                                                                             2                0
    NORTHERN NEW JERSEY; SPIRIT OF ADVENTURE                                                                                                   2                2
    NORTHERN NEW JERSEY; WASHINGTON CROSSING                                                                                                   2                2
    OCCONEECHEE; OLD HICKORY                                                                                                                   2                2
    OLD HICKORY; PIEDMONT 420                                                                                                                  2                2
    OZARK TRAILS; QUIVIRA                                                                                                                      2                0
    PATHWAY TO ADVENTURE; RAINBOW                                                                                                              2                1
    SAM HOUSTON AREA; THREE RIVERS                                                                                                             2                0
    SEQUOIA; SEQUOYAH                                                                                                                          2                0
    SHENANDOAH AREA; TIDEWATER                                                                                                                 2                0
    SILICON VALLEY MONTEREY BAY; TWIN RIVERS                                                                                                   2                2
    ABRAHAM LINCOLN; DAN BEARD                                                                                                                 1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 8
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 331 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    ABRAHAM LINCOLN; GREATER ST. LOUIS AREA                                                                           1             0
    ABRAHAM LINCOLN; PATHWAY TO ADVENTURE                                                                             1             0
    ABRAHAM LINCOLN; THREE FIRES                                                                                      1             0
    ALABAMA-FLORIDA; GULF COAST                                                                                       1             0
    ALABAMA-FLORIDA; TRANSATLANTIC                                                                                    1             0
    ALAMO AREA; BAY AREA; CIRCLE TEN                                                                                  1             0
    ALAMO AREA; CAPITOL AREA; PINE BURR AREA                                                                          1             0
    ALAMO AREA; CAPITOL AREA; SAM HOUSTON AREA                                                                        1             0
    ALAMO AREA; GREATER NEW YORK                                                                                      1             1
    ALAMO AREA; LONGHORN                                                                                              1             0
    ALAMO AREA; SOUTH TEXAS                                                                                           1             0
    ALAMO AREA; SPIRIT OF ADVENTURE                                                                                   1             0
    ALAMO AREA; WESTARK AREA                                                                                          1             0
    ALLEGHENY HIGHLANDS; ATLANTA AREA; BUFFALO TRAIL; GREAT TRAIL; GULF STREAM; INDIAN WATERS; LAS VEGAS AREA; LONGHORN;
                                                                                                                      1 MICHIGAN CROSSROADS;
                                                                                                                                    1        PA
    ALLEGHENY HIGHLANDS; BADEN POWELL                                                                                 1             1
    ALLEGHENY HIGHLANDS; BLACK SWAMP AREA                                                                             1             0
    ALLEGHENY HIGHLANDS; BUCKTAIL                                                                                     1             0
    ALLEGHENY HIGHLANDS; CHICKASAW                                                                                    1             0
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER                                                                     1             1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                                     1             1
    ALLEGHENY HIGHLANDS; LEATHERSTOCKING                                                                              1             1
    ALLEGHENY HIGHLANDS; LOS PADRES; VENTURA COUNTY                                                                   1             1
    ALOHA; CROSSROADS OF THE WEST                                                                                     1             0
    ALOHA; GOLDEN GATE AREA                                                                                           1             1
    ALOHA; GREAT SOUTHWEST                                                                                            1             1
    ALOHA; MICHIGAN CROSSROADS; NORTHEAST ILLINOIS; THREE HARBORS                                                     1             0
    ALOHA; PACIFIC SKYLINE                                                                                            1             1
    ALOHA; TEXAS SOUTHWEST; TRANSATLANTIC                                                                             1             1
    ALOHA; WESTERN LOS ANGELES COUNTY                                                                                 1             1
    ANDREW JACKSON; ISTROUMA AREA                                                                                     1             0
    ANDREW JACKSON; MICHIGAN CROSSROADS                                                                               1             0
    ANDREW JACKSON; SAM HOUSTON AREA                                                                                  1             0
    ANTHONY WAYNE AREA; CROSSROADS OF AMERICA                                                                         1             0
    ANTHONY WAYNE AREA; ERIE SHORES                                                                                   1             0
    ANTHONY WAYNE AREA; LASALLE                                                                                       1             0
    ANTHONY WAYNE AREA; MICHIGAN CROSSROADS                                                                           1             0
    ANTHONY WAYNE AREA; SAGAMORE                                                                                      1             0
    ARBUCKLE AREA; LAST FRONTIER                                                                                      1             0
    ATLANTA AREA; BLUE GRASS                                                                                          1             0
    ATLANTA AREA; CENTRAL GEORGIA                                                                                     1             0
    ATLANTA AREA; CENTRAL GEORGIA; JERSEY SHORE; TRANSATLANTIC                                                        1             0
    ATLANTA AREA; DANIEL BOONE                                                                                        1             1
    ATLANTA AREA; GEORGIA-CAROLINA                                                                                    1             0
    ATLANTA AREA; GREAT SOUTHWEST                                                                                     1             0
    ATLANTA AREA; GREATER ALABAMA                                                                                     1             0
    ATLANTA AREA; GREATER ST. LOUIS AREA                                                                              1             0
    ATLANTA AREA; NEVADA AREA                                                                                         1             0
    ATLANTA AREA; NORTH FLORIDA                                                                                       1             0
    ATLANTA AREA; OLD NORTH STATE                                                                                     1             0
    ATLANTA AREA; PATHWAY TO ADVENTURE                                                                                1             0
    ATLANTA AREA; SAN DIEGO - IMPERIAL COUNCIL                                                                        1             1
    ATLANTA AREA; SUWANNEE RIVER AREA                                                                                 1             0
    ATLANTA AREA; TUKABATCHEE AREA                                                                                    1             0
    BADEN POWELL; CRADLE OF LIBERTY; CROSSROADS OF AMERICA                                                            1             0
    BADEN POWELL; DEL-MAR-VA                                                                                          1             0
    BADEN POWELL; GARDEN STATE                                                                                        1             1
    BADEN POWELL; LAST FRONTIER                                                                                       1             0
    BADEN POWELL; LAUREL HIGHLANDS                                                                                    1             0
    BADEN POWELL; LONGHOUSE; THREE FIRES                                                                              1             1
    BADEN POWELL; NATIONAL CAPITAL AREA                                                                               1             1
    BADEN POWELL; PATRIOTS' PATH                                                                                      1             1
    BADEN POWELL; SOUTH FLORIDA COUNCIL                                                                               1             0
    BADEN POWELL; SPIRIT OF ADVENTURE                                                                                 1             0
    BADEN POWELL; TWIN RIVERS                                                                                         1             1
    BALTIMORE AREA; CHESTER COUNTY                                                                                    1             0
    BALTIMORE AREA; GRAND CANYON                                                                                      1             1
    BALTIMORE AREA; GREATER ST. LOUIS AREA                                                                            1             0
    BALTIMORE AREA; LAUREL HIGHLANDS                                                                                  1             0
    BALTIMORE AREA; LINCOLN HERITAGE                                                                                  1             0
    BALTIMORE AREA; MASON-DIXON                                                                                       1             0
    BALTIMORE AREA; NATIONAL CAPITAL AREA; PATRIOTS' PATH                                                             1             1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 9
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 332 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    BAY AREA; HEART OF AMERICA                                                                                                                 1                0
    BAY-LAKES; CASCADE PACIFIC                                                                                                                 1                0
    BAY-LAKES; GLACIER'S EDGE                                                                                                                  1                0
    BAY-LAKES; LAUREL HIGHLANDS                                                                                                                1                0
    BAY-LAKES; NORTHERN STAR                                                                                                                   1                1
    BAY-LAKES; OREGON TRAIL                                                                                                                    1                0
    BAY-LAKES; PACIFIC HARBORS                                                                                                                 1                0
    BAY-LAKES; POTAWATOMI AREA                                                                                                                 1                0
    BAY-LAKES; RAINBOW                                                                                                                         1                0
    BAY-LAKES; REDWOOD EMPIRE                                                                                                                  1                1
    BAY-LAKES; THREE FIRES                                                                                                                     1                0
    BAY-LAKES; THREE HARBORS                                                                                                                   1                0
    BAY-LAKES; TWIN RIVERS                                                                                                                     1                1
    BLACK HILLS AREA; GREATER ALABAMA                                                                                                          1                0
    BLACK HILLS AREA; MONTANA                                                                                                                  1                0
    BLACK SWAMP AREA; JAYHAWK AREA                                                                                                             1                0
    BLACK SWAMP AREA; WESTERN LOS ANGELES COUNTY                                                                                               1                0
    BLACK WARRIOR; TUKABATCHEE AREA                                                                                                            1                0
    BLACKHAWK AREA; BUCKEYE                                                                                                                    1                0
    BLACKHAWK AREA; CONNECTICUT RIVERS; CONNECTICUT YANKEE                                                                                     1                0
    BLACKHAWK AREA; CROSSROADS OF AMERICA                                                                                                      1                0
    BLACKHAWK AREA; NORTHEAST ILLINOIS                                                                                                         1                0
    BLACKHAWK AREA; RAINBOW                                                                                                                    1                0
    BLACKHAWK AREA; THREE RIVERS                                                                                                               1                0
    BLUE GRASS; DAN BEARD                                                                                                                      1                0
    BLUE MOUNTAIN; PATRIOTS' PATH                                                                                                              1                1
    BLUE MOUNTAIN; SOUTHEAST LOUISIANA                                                                                                         1                0
    BLUE RIDGE MOUNTAINS; CASCADE PACIFIC                                                                                                      1                0
    BLUE RIDGE MOUNTAINS; CROSSROADS OF AMERICA                                                                                                1                0
    BLUE RIDGE MOUNTAINS; HEART OF VIRGINIA                                                                                                    1                0
    BLUE RIDGE MOUNTAINS; NEW BIRTH OF FREEDOM                                                                                                 1                0
    BLUE RIDGE MOUNTAINS; OLD NORTH STATE                                                                                                      1                1
    BLUE RIDGE MOUNTAINS; SHENANDOAH AREA                                                                                                      1                0
    BLUE RIDGE; CHICKASAW                                                                                                                      1                0
    BLUE RIDGE; OCCONEECHEE                                                                                                                    1                0
    BUCKEYE; GREAT TRAIL; LAKE ERIE                                                                                                            1                0
    BUCKEYE; GREEN MOUNTAIN                                                                                                                    1                1
    BUCKEYE; HEART OF AMERICA                                                                                                                  1                0
    BUCKEYE; LAKE ERIE; MAYFLOWER; NARRAGANSETT                                                                                                1                0
    BUCKEYE; MUSKINGUM VALLEY                                                                                                                  1                0
    BUCKEYE; TECUMSEH                                                                                                                          1                0
    BUCKEYE; TUSCARORA                                                                                                                         1                0
    BUCKSKIN; DENVER AREA; PIKES PEAK                                                                                                          1                0
    BUCKSKIN; MECKLENBURG COUNTY                                                                                                               1                0
    BUCKSKIN; SENECA WATERWAYS                                                                                                                 1                1
    BUCKTAIL; EAST TEXAS AREA; NORWELA                                                                                                         1                0
    BUCKTAIL; GEORGIA-CAROLINA                                                                                                                 1                0
    BUCKTAIL; LAUREL HIGHLANDS                                                                                                                 1                0
    BUFFALO TRACE; BUFFALO TRAIL                                                                                                               1                0
    BUFFALO TRACE; CROSSROADS OF AMERICA                                                                                                       1                0
    BUFFALO TRACE; MICHIGAN CROSSROADS                                                                                                         1                0
    BUFFALO TRACE; SAGAMORE                                                                                                                    1                0
    BUFFALO TRAIL; CADDO AREA                                                                                                                  1                0
    BUFFALO TRAIL; DIRECT SERVICE                                                                                                              1                0
    BUFFALO TRAIL; SOUTH PLAINS                                                                                                                1                0
    CADDO AREA; CHICKASAW; DE SOTO AREA; QUAPAW AREA; WESTARK AREA                                                                             1                0
    CADDO AREA; CIRCLE TEN                                                                                                                     1                0
    CADDO AREA; CIRCLE TEN; EAST TEXAS AREA; RIO GRANDE                                                                                        1                0
    CADDO AREA; DE SOTO AREA                                                                                                                   1                1
    CADDO AREA; NORWELA                                                                                                                        1                0
    CALCASIEU; EVANGELINE AREA                                                                                                                 1                0
    CALCASIEU; SOUTHEAST LOUISIANA                                                                                                             1                0
    CALIFORNIA INLAND EMPIRE; CENTRAL FLORIDA                                                                                                  1                0
    CALIFORNIA INLAND EMPIRE; CROSSROADS OF THE WEST                                                                                           1                1
    CALIFORNIA INLAND EMPIRE; LAS VEGAS AREA                                                                                                   1                1
    CALIFORNIA INLAND EMPIRE; LONG BEACH AREA                                                                                                  1                1
    CALIFORNIA INLAND EMPIRE; NATIONAL CAPITAL AREA                                                                                            1                1
    CALIFORNIA INLAND EMPIRE; ORANGE COUNTY                                                                                                    1                1
    CALIFORNIA INLAND EMPIRE; RIO GRANDE                                                                                                       1                0
    CALIFORNIA INLAND EMPIRE; VENTURA COUNTY                                                                                                   1                1
    CALIFORNIA INLAND EMPIRE; YUCCA                                                                                                            1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 10
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 333 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CAPE COD & ISLANDS; FAR EAST                                                                                                               1                0
    CAPE COD & ISLANDS; FAR EAST; LAS VEGAS AREA                                                                                               1                0
    CAPE COD & ISLANDS; GREATER NEW YORK                                                                                                       1                1
    CAPE COD & ISLANDS; MAYFLOWER; NARRAGANSETT                                                                                                1                0
    CAPE COD & ISLANDS; NARRAGANSETT                                                                                                           1                0
    CAPE COD & ISLANDS; NATIONAL CAPITAL AREA                                                                                                  1                0
    CAPE COD & ISLANDS; SAGAMORE                                                                                                               1                0
    CAPE COD & ISLANDS; SPIRIT OF ADVENTURE                                                                                                    1                0
    CAPE COD & ISLANDS; TWIN RIVERS                                                                                                            1                1
    CAPE FEAR; CENTRAL NORTH CAROLINA; EAST CAROLINA                                                                                           1                1
    CAPE FEAR; DANIEL BOONE                                                                                                                    1                1
    CAPE FEAR; EAST CAROLINA                                                                                                                   1                1
    CAPE FEAR; MECKLENBURG COUNTY                                                                                                              1                1
    CAPE FEAR; OLD HICKORY                                                                                                                     1                1
    CAPE FEAR; PIEDMONT 420                                                                                                                    1                1
    CAPITOL AREA; DENVER AREA                                                                                                                  1                0
    CAPITOL AREA; GREATER LOS ANGELES; SAM HOUSTON AREA                                                                                        1                0
    CAPITOL AREA; LONGHORN                                                                                                                     1                0
    CAPITOL AREA; TEXAS TRAILS                                                                                                                 1                0
    CASCADE PACIFIC; CROSSROADS OF THE WEST                                                                                                    1                0
    CASCADE PACIFIC; GOLDEN EMPIRE                                                                                                             1                1
    CASCADE PACIFIC; GRAND COLUMBIA                                                                                                            1                0
    CASCADE PACIFIC; INDIAN NATIONS                                                                                                            1                0
    CASCADE PACIFIC; MONTANA                                                                                                                   1                1
    CASCADE PACIFIC; PENNSYLVANIA DUTCH                                                                                                        1                0
    CASCADE PACIFIC; TUSCARORA                                                                                                                 1                1
    CATALINA; LAS VEGAS AREA                                                                                                                   1                1
    CATALINA; LONGS PEAK COUNCIL                                                                                                               1                1
    CATALINA; ORANGE COUNTY                                                                                                                    1                1
    CATALINA; SAN DIEGO - IMPERIAL COUNCIL                                                                                                     1                1
    CENTRAL FLORIDA; GREATER NEW YORK                                                                                                          1                1
    CENTRAL FLORIDA; GREATER TAMPA BAY AREA                                                                                                    1                0
    CENTRAL FLORIDA; GULF COAST                                                                                                                1                1
    CENTRAL FLORIDA; NORTHERN STAR                                                                                                             1                1
    CENTRAL FLORIDA; ORANGE COUNTY                                                                                                             1                0
    CENTRAL FLORIDA; SIMON KENTON                                                                                                              1                0
    CENTRAL FLORIDA; SOUTH FLORIDA COUNCIL                                                                                                     1                0
    CENTRAL FLORIDA; SOUTHWEST FLORIDA                                                                                                         1                0
    CENTRAL GEORGIA; GEORGIA-CAROLINA                                                                                                          1                0
    CENTRAL GEORGIA; NORTHWEST GEORGIA                                                                                                         1                0
    CENTRAL MINNESOTA; GAMEHAVEN; NORTHERN STAR                                                                                                1                1
    CENTRAL MINNESOTA; GREATER NEW YORK; NORTHERN STAR                                                                                         1                1
    CENTRAL MINNESOTA; GREATER TAMPA BAY AREA                                                                                                  1                1
    CENTRAL MINNESOTA; SIOUX                                                                                                                   1                1
    CENTRAL NEW JERSEY; GARDEN STATE; WASHINGTON CROSSING                                                                                      1                1
    CENTRAL NEW JERSEY; MONMOUTH                                                                                                               1                1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; PATRIOTS' PATH                                                                                    1                1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; WASHINGTON CROSSING                                                                               1                1
    CENTRAL NORTH CAROLINA; PATRIOTS' PATH                                                                                                     1                1
    CHATTAHOOCHEE; GEORGIA-CAROLINA                                                                                                            1                0
    CHATTAHOOCHEE; NORTHEAST GEORGIA                                                                                                           1                0
    CHATTAHOOCHEE; SIMON KENTON                                                                                                                1                0
    CHATTAHOOCHEE; SUWANNEE RIVER AREA                                                                                                         1                0
    CHEROKEE AREA 469; CIMARRON                                                                                                                1                0
    CHEROKEE AREA 556; GREAT RIVERS                                                                                                            1                0
    CHEROKEE AREA 556; MIDDLE TENNESSEE; NORTH FLORIDA                                                                                         1                0
    CHEROKEE AREA 556; NATIONAL CAPITAL AREA                                                                                                   1                1
    CHEROKEE AREA 556; NORTH FLORIDA                                                                                                           1                0
    CHEROKEE AREA 556; SAM HOUSTON AREA                                                                                                        1                0
    CHESTER COUNTY; CRADLE OF LIBERTY; WESTCHESTER-PUTNAM                                                                                      1                1
    CHESTER COUNTY; GREATER ST. LOUIS AREA                                                                                                     1                0
    CHESTER COUNTY; HEART OF VIRGINIA                                                                                                          1                0
    CHESTER COUNTY; NORTHEASTERN PENNSYLVANIA                                                                                                  1                0
    CHICKASAW; CHOCTAW AREA                                                                                                                    1                0
    CHICKASAW; GREATER ALABAMA                                                                                                                 1                0
    CHICKASAW; HEART OF AMERICA                                                                                                                1                0
    CHICKASAW; MIDDLE TENNESSEE; QUAPAW AREA                                                                                                   1                0
    CHICKASAW; NATIONAL CAPITAL AREA                                                                                                           1                0
    CHICKASAW; NEW BIRTH OF FREEDOM                                                                                                            1                0
    CHICKASAW; PINE BURR AREA; PUSHMATAHA AREA                                                                                                 1                0
    CHICKASAW; WEST TENNESSEE AREA                                                                                                             1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 11
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 334 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CHICKASAW; YOCONA AREA                                                                                                                     1                0
    CHIEF CORNPLANTER; GREAT TRAIL                                                                                                             1                0
    CHIEF SEATTLE; CROSSROADS OF THE WEST                                                                                                      1                0
    CHIEF SEATTLE; INDIAN NATIONS                                                                                                              1                0
    CHIEF SEATTLE; SAM HOUSTON AREA                                                                                                            1                0
    CHIEF SEATTLE; SILICON VALLEY MONTEREY BAY                                                                                                 1                1
    CHIPPEWA VALLEY; GLACIER'S EDGE                                                                                                            1                0
    CHIPPEWA VALLEY; VOYAGEURS AREA                                                                                                            1                0
    CHOCTAW AREA; PINE BURR AREA                                                                                                               1                0
    CIMARRON; INDIAN NATIONS                                                                                                                   1                0
    CIMARRON; QUIVIRA                                                                                                                          1                0
    CIMARRON; SOUTH PLAINS                                                                                                                     1                0
    CIRCLE TEN; CROSSROADS OF THE WEST                                                                                                         1                0
    CIRCLE TEN; EAST TEXAS AREA                                                                                                                1                0
    CIRCLE TEN; GREATER LOS ANGELES                                                                                                            1                1
    CIRCLE TEN; GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                                                                                1                1
    CIRCLE TEN; HEART OF VIRGINIA                                                                                                              1                0
    CIRCLE TEN; NARRAGANSETT                                                                                                                   1                0
    CIRCLE TEN; ORANGE COUNTY                                                                                                                  1                1
    CIRCLE TEN; TUKABATCHEE AREA                                                                                                               1                0
    CIRCLE TEN; VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                                                                     1                1
    COASTAL CAROLINA; COASTAL GEORGIA                                                                                                          1                0
    COASTAL CAROLINA; EAST TEXAS AREA                                                                                                          1                0
    COASTAL CAROLINA; GOLDEN SPREAD                                                                                                            1                0
    COASTAL CAROLINA; PALMETTO                                                                                                                 1                0
    COASTAL GEORGIA; GREATER TAMPA BAY AREA                                                                                                    1                0
    COASTAL GEORGIA; MIDDLE TENNESSEE                                                                                                          1                0
    COASTAL GEORGIA; SOUTH GEORGIA                                                                                                             1                0
    COASTAL GEORGIA; TUSCARORA                                                                                                                 1                1
    COLONIAL VIRGINIA; HEART OF VIRGINIA                                                                                                       1                0
    COLONIAL VIRGINIA; HEART OF VIRGINIA; TIDEWATER                                                                                            1                0
    COLONIAL VIRGINIA; NATIONAL CAPITAL AREA                                                                                                   1                0
    COLONIAL VIRGINIA; PINE BURR AREA                                                                                                          1                0
    COLUMBIA-MONTOUR; SUSQUEHANNA                                                                                                              1                0
    CONNECTICUT RIVERS; DAN BEARD; HEART OF NEW ENGLAND; OREGON TRAIL                                                                          1                1
    CONNECTICUT RIVERS; DANIEL WEBSTER                                                                                                         1                0
    CONNECTICUT RIVERS; GREENWICH                                                                                                              1                0
    CONNECTICUT RIVERS; HOUSATONIC                                                                                                             1                0
    CONNECTICUT RIVERS; HUDSON VALLEY                                                                                                          1                1
    CONNECTICUT RIVERS; MAYFLOWER; WESTCHESTER-PUTNAM                                                                                          1                1
    CONNECTICUT RIVERS; MONMOUTH                                                                                                               1                0
    CONNECTICUT RIVERS; SENECA WATERWAYS                                                                                                       1                0
    CONNECTICUT RIVERS; TRANSATLANTIC                                                                                                          1                0
    CONNECTICUT RIVERS; WASHINGTON CROSSING                                                                                                    1                0
    CONNECTICUT RIVERS; WESTCHESTER-PUTNAM                                                                                                     1                1
    CONNECTICUT YANKEE; MICHIGAN CROSSROADS                                                                                                    1                0
    CONNECTICUT YANKEE; SUWANNEE RIVER AREA                                                                                                    1                0
    CONQUISTADOR; CROSSROADS OF THE WEST                                                                                                       1                0
    CONQUISTADOR; FAR EAST; YUCCA                                                                                                              1                0
    CORNHUSKER; GREATER YOSEMITE                                                                                                               1                1
    CORNHUSKER; PRAIRIELANDS                                                                                                                   1                0
    CORNHUSKER; QUIVIRA                                                                                                                        1                0
    CORONADO AREA; GREAT SOUTHWEST                                                                                                             1                0
    CORONADO AREA; GREATER NEW YORK                                                                                                            1                0
    CORONADO AREA; MICHIGAN CROSSROADS                                                                                                         1                0
    CRADLE OF LIBERTY; CROSSROADS OF AMERICA                                                                                                   1                0
    CRADLE OF LIBERTY; FRENCH CREEK                                                                                                            1                0
    CRADLE OF LIBERTY; GREAT SOUTHWEST                                                                                                         1                0
    CRADLE OF LIBERTY; JERSEY SHORE                                                                                                            1                0
    CRADLE OF LIBERTY; JUNIATA VALLEY                                                                                                          1                0
    CRADLE OF LIBERTY; MINSI TRAILS; NORTHERN NEW JERSEY                                                                                       1                1
    CRADLE OF LIBERTY; NEW BIRTH OF FREEDOM                                                                                                    1                0
    CRADLE OF LIBERTY; NORTHERN NEW JERSEY                                                                                                     1                0
    CRADLE OF LIBERTY; PATRIOTS' PATH                                                                                                          1                1
    CRADLE OF LIBERTY; QUIVIRA                                                                                                                 1                1
    CRADLE OF LIBERTY; SUSQUEHANNA                                                                                                             1                0
    CRATER LAKE COUNCIL; GOLDEN EMPIRE                                                                                                         1                1
    CRATER LAKE COUNCIL; LOS PADRES; VENTURA COUNTY                                                                                            1                1
    CRATER LAKE; WESTERN LOS ANGELES COUNTY                                                                                                    1                1
    CROSSROADS OF AMERICA; DEL-MAR-VA; NATIONAL CAPITAL AREA                                                                                   1                0
    CROSSROADS OF AMERICA; GARDEN STATE                                                                                                        1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 12
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 335 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CROSSROADS OF AMERICA; KATAHDIN AREA; NORTHERN NEW JERSEY                                                                                  1                0
    CROSSROADS OF AMERICA; NATIONAL CAPITAL AREA                                                                                               1                0
    CROSSROADS OF AMERICA; PATHWAY TO ADVENTURE                                                                                                1                0
    CROSSROADS OF AMERICA; TUKABATCHEE AREA                                                                                                    1                0
    CROSSROADS OF THE WEST; DENVER AREA                                                                                                        1                0
    CROSSROADS OF THE WEST; GREATER WYOMING                                                                                                    1                0
    CROSSROADS OF THE WEST; GREATER WYOMING; NORTHEAST ILLINOIS                                                                                1                0
    CROSSROADS OF THE WEST; INLAND NORTHWEST                                                                                                   1                0
    CROSSROADS OF THE WEST; LAS VEGAS AREA                                                                                                     1                0
    CROSSROADS OF THE WEST; LINCOLN HERITAGE                                                                                                   1                0
    CROSSROADS OF THE WEST; SAN DIEGO - IMPERIAL COUNCIL                                                                                       1                1
    DAN BEARD; GREAT RIVERS; SOUTH FLORIDA COUNCIL                                                                                             1                0
    DAN BEARD; GREAT SMOKY MOUNTAIN                                                                                                            1                0
    DAN BEARD; GREAT TRAIL                                                                                                                     1                1
    DAN BEARD; LASALLE                                                                                                                         1                0
    DAN BEARD; LAST FRONTIER                                                                                                                   1                0
    DAN BEARD; LINCOLN HERITAGE                                                                                                                1                0
    DAN BEARD; NORTH FLORIDA                                                                                                                   1                0
    DAN BEARD; QUAPAW AREA                                                                                                                     1                1
    DAN BEARD; TECUMSEH                                                                                                                        1                0
    DANIEL BOONE; MOBILE AREA                                                                                                                  1                1
    DANIEL BOONE; OLD HICKORY                                                                                                                  1                1
    DANIEL BOONE; PEE DEE AREA                                                                                                                 1                1
    DANIEL BOONE; TIDEWATER                                                                                                                    1                1
    DANIEL WEBSTER; MICHIGAN CROSSROADS                                                                                                        1                0
    DANIEL WEBSTER; NORTHERN NEW JERSEY                                                                                                        1                1
    DANIEL WEBSTER; TIDEWATER                                                                                                                  1                0
    DANIEL WEBSTER; WESTERN MASSACHUSETTS                                                                                                      1                0
    DE SOTO AREA; WESTARK AREA                                                                                                                 1                0
    DEL-MAR-VA; GREATER LOS ANGELES                                                                                                            1                1
    DEL-MAR-VA; NATIONAL CAPITAL AREA                                                                                                          1                0
    DEL-MAR-VA; WESTERN MASSACHUSETTS                                                                                                          1                0
    DENVER AREA; GREATER ST. LOUIS AREA                                                                                                        1                0
    DENVER AREA; GREATER YOSEMITE                                                                                                              1                1
    DENVER AREA; HEART OF AMERICA                                                                                                              1                0
    DENVER AREA; INLAND NORTHWEST                                                                                                              1                0
    DENVER AREA; MOUNT BAKER                                                                                                                   1                0
    DENVER AREA; SIMON KENTON                                                                                                                  1                0
    DENVER AREA; THREE FIRES                                                                                                                   1                0
    DIRECT SERVICE; GREATER ST. LOUIS AREA                                                                                                     1                0
    DIRECT SERVICE; NATIONAL CAPITAL AREA                                                                                                      1                0
    EAST CAROLINA; GRAND CANYON                                                                                                                1                0
    EAST CAROLINA; PINE TREE                                                                                                                   1                1
    EAST CAROLINA; TIDEWATER                                                                                                                   1                1
    EAST CAROLINA; TUSCARORA                                                                                                                   1                1
    EAST CAROLINA; TWIN RIVERS                                                                                                                 1                1
    EAST TEXAS AREA; LAS VEGAS AREA; NEVADA AREA                                                                                               1                0
    EAST TEXAS AREA; LONGHORN                                                                                                                  1                0
    EAST TEXAS AREA; SAM HOUSTON AREA                                                                                                          1                0
    EAST TEXAS AREA; THREE RIVERS                                                                                                              1                0
    ERIE SHORES; GREAT TRAIL                                                                                                                   1                0
    ERIE SHORES; MICHIGAN CROSSROADS                                                                                                           1                0
    ERIE SHORES; QUAPAW AREA                                                                                                                   1                0
    EVANGELINE AREA; GREATER ST. LOUIS AREA; SOUTHEAST LOUISIANA                                                                               1                0
    EVANGELINE AREA; ISTROUMA AREA                                                                                                             1                0
    EVANGELINE AREA; MICHIGAN CROSSROADS                                                                                                       1                0
    EVANGELINE AREA; SAGAMORE                                                                                                                  1                0
    EVANGELINE AREA; SOUTHEAST LOUISIANA                                                                                                       1                0
    FAR EAST; TRANSATLANTIC                                                                                                                    1                0
    FIVE RIVERS; LAUREL HIGHLANDS                                                                                                              1                0
    FRENCH CREEK; GREATER NIAGARA FRONTIER                                                                                                     1                0
    FRENCH CREEK; LAKE ERIE                                                                                                                    1                1
    GAMEHAVEN; GOLDEN EMPIRE; MARIN; PACIFIC SKYLINE                                                                                           1                1
    GAMEHAVEN; LONGHOUSE                                                                                                                       1                1
    GAMEHAVEN; NORTHERN STAR                                                                                                                   1                1
    GAMEHAVEN; TWIN VALLEY                                                                                                                     1                1
    GARDEN STATE; GREEN MOUNTAIN                                                                                                               1                1
    GARDEN STATE; JERSEY SHORE; WASHINGTON CROSSING                                                                                            1                1
    GARDEN STATE; MORAINE TRAILS                                                                                                               1                0
    GARDEN STATE; WASHINGTON CROSSING                                                                                                          1                1
    GATEWAY AREA; GLACIER'S EDGE                                                                                                               1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 13
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 336 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GATEWAY AREA; GREATER NEW YORK                                                                                                             1                1
    GATEWAY AREA; GREATER ST. LOUIS AREA                                                                                                       1                0
    GEORGIA-CAROLINA; MECKLENBURG COUNTY                                                                                                       1                1
    GEORGIA-CAROLINA; NORTHEAST GEORGIA                                                                                                        1                0
    GEORGIA-CAROLINA; PEE DEE AREA                                                                                                             1                0
    GEORGIA-CAROLINA; PINE BURR AREA                                                                                                           1                0
    GEORGIA-CAROLINA; PINE TREE                                                                                                                1                0
    GEORGIA-CAROLINA; TIDEWATER; VIRGINIA HEADWATERS                                                                                           1                1
    GLACIER'S EDGE; NORTHEAST ILLINOIS                                                                                                         1                0
    GLACIER'S EDGE; SAMOSET COUNCIL                                                                                                            1                0
    GLACIER'S EDGE; SIOUX                                                                                                                      1                0
    GLACIER'S EDGE; THREE HARBORS                                                                                                              1                0
    GLACIER'S EDGE; W.D. BOYCE                                                                                                                 1                0
    GOLDEN EMPIRE; LAKE ERIE; SOUTHWEST FLORIDA                                                                                                1                0
    GOLDEN EMPIRE; LAS VEGAS AREA                                                                                                              1                0
    GOLDEN EMPIRE; MARIN                                                                                                                       1                1
    GOLDEN EMPIRE; MORAINE TRAILS                                                                                                              1                0
    GOLDEN EMPIRE; NARRAGANSETT                                                                                                                1                0
    GOLDEN EMPIRE; OREGON TRAIL                                                                                                                1                1
    GOLDEN EMPIRE; REDWOOD EMPIRE                                                                                                              1                1
    GOLDEN EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                                                                                1                1
    GOLDEN EMPIRE; SOUTHERN SIERRA                                                                                                             1                1
    GOLDEN EMPIRE; SOUTHWEST FLORIDA                                                                                                           1                1
    GOLDEN EMPIRE; WESTERN LOS ANGELES COUNTY                                                                                                  1                1
    GOLDEN GATE AREA; GREAT SOUTHWEST                                                                                                          1                0
    GOLDEN GATE AREA; MARIN; SILICON VALLEY MONTEREY BAY                                                                                       1                1
    GOLDEN GATE AREA; MIAMI VALLEY                                                                                                             1                0
    GOLDEN GATE AREA; MONTANA                                                                                                                  1                1
    GOLDEN GATE AREA; SAN DIEGO - IMPERIAL COUNCIL                                                                                             1                1
    GOLDEN GATE AREA; SENECA WATERWAYS                                                                                                         1                1
    GOLDEN SPREAD; GREAT SOUTHWEST                                                                                                             1                0
    GOLDEN SPREAD; GULF COAST; SOUTH TEXAS                                                                                                     1                0
    GOLDEN SPREAD; LAST FRONTIER                                                                                                               1                0
    GOLDEN SPREAD; SAM HOUSTON AREA                                                                                                            1                0
    GOLDEN SPREAD; SOUTH FLORIDA COUNCIL                                                                                                       1                0
    GRAND CANYON; GREATER LOS ANGELES                                                                                                          1                1
    GRAND CANYON; LAS VEGAS AREA                                                                                                               1                1
    GRAND CANYON; LONGHORN                                                                                                                     1                0
    GRAND CANYON; LOUISIANA PURCHASE                                                                                                           1                1
    GRAND CANYON; MICHIGAN CROSSROADS                                                                                                          1                1
    GRAND CANYON; SAN DIEGO - IMPERIAL COUNCIL                                                                                                 1                1
    GRAND CANYON; TIDEWATER                                                                                                                    1                1
    GRAND COLUMBIA; MOUNT BAKER                                                                                                                1                0
    GRAND COLUMBIA; PACIFIC HARBORS                                                                                                            1                0
    GRAND COLUMBIA; PIKES PEAK                                                                                                                 1                0
    GRAND TETON; MONTANA                                                                                                                       1                0
    GREAT ALASKA; MIDNIGHT SUN; ORANGE COUNTY                                                                                                  1                1
    GREAT RIVERS; INDIAN WATERS                                                                                                                1                0
    GREAT RIVERS; MICHIGAN CROSSROADS                                                                                                          1                0
    GREAT RIVERS; PACIFIC HARBORS                                                                                                              1                0
    GREAT SMOKY MOUNTAIN; INDIAN WATERS                                                                                                        1                0
    GREAT SMOKY MOUNTAIN; LAKE ERIE                                                                                                            1                0
    GREAT SMOKY MOUNTAIN; PALMETTO                                                                                                             1                0
    GREAT SMOKY MOUNTAIN; SAMOSET COUNCIL                                                                                                      1                0
    GREAT SMOKY MOUNTAIN; SEQUOYAH                                                                                                             1                0
    GREAT SOUTHWEST; NORTHERN STAR                                                                                                             1                0
    GREAT SOUTHWEST; OLD HICKORY; SEQUOYAH                                                                                                     1                1
    GREAT SOUTHWEST; SEQUOYAH                                                                                                                  1                0
    GREAT SOUTHWEST; SILICON VALLEY MONTEREY BAY                                                                                               1                1
    GREAT TRAIL; GREAT TRAILS; THREE FIRES                                                                                                     1                0
    GREAT TRAIL; MIAMI VALLEY                                                                                                                  1                0
    GREAT TRAIL; SIMON KENTON                                                                                                                  1                1
    GREAT TRAIL; WESTERN MASSACHUSETTS                                                                                                         1                0
    GREAT TRAILS; LAKE ERIE; THREE FIRES; WESTERN MASSACHUSETTS                                                                                1                0
    GREATER ALABAMA; MOBILE AREA; PUSHMATAHA AREA                                                                                              1                0
    GREATER ALABAMA; SEQUOIA                                                                                                                   1                0
    GREATER ALABAMA; SEQUOYAH                                                                                                                  1                0
    GREATER ALABAMA; WASHINGTON CROSSING                                                                                                       1                0
    GREATER LOS ANGELES; GREATER TAMPA BAY AREA                                                                                                1                0
    GREATER LOS ANGELES; LAKE ERIE                                                                                                             1                1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY                                                                                        1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 14
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 337 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY; SAN DIEGO - IMPERIAL COUNCIL; VERDUGO HILLS                                           1                1
    GREATER LOS ANGELES; LOS PADRES                                                                                                            1                1
    GREATER LOS ANGELES; MOBILE AREA                                                                                                           1                1
    GREATER LOS ANGELES; MONTANA                                                                                                               1                1
    GREATER LOS ANGELES; PATRIOTS' PATH                                                                                                        1                1
    GREATER LOS ANGELES; SAN DIEGO - IMPERIAL COUNCIL                                                                                          1                1
    GREATER LOS ANGELES; SIOUX                                                                                                                 1                1
    GREATER LOS ANGELES; SOUTHERN SIERRA                                                                                                       1                1
    GREATER LOS ANGELES; SPIRIT OF ADVENTURE                                                                                                   1                1
    GREATER NEW YORK; LAKE ERIE                                                                                                                1                0
    GREATER NEW YORK; LEATHERSTOCKING                                                                                                          1                1
    GREATER NEW YORK; MAYFLOWER; TWIN RIVERS; WESTCHESTER-PUTNAM                                                                               1                1
    GREATER NEW YORK; MONTANA                                                                                                                  1                1
    GREATER NEW YORK; NEW BIRTH OF FREEDOM                                                                                                     1                1
    GREATER NEW YORK; NORTHERN STAR                                                                                                            1                1
    GREATER NEW YORK; RIP VAN WINKLE                                                                                                           1                1
    GREATER NEW YORK; SENECA WATERWAYS                                                                                                         1                1
    GREATER NEW YORK; SOUTH FLORIDA COUNCIL                                                                                                    1                1
    GREATER NEW YORK; WESTARK AREA                                                                                                             1                0
    GREATER NIAGARA FRONTIER; LONGHOUSE                                                                                                        1                1
    GREATER NIAGARA FRONTIER; NORTHERN LIGHTS                                                                                                  1                1
    GREATER NIAGARA FRONTIER; SENECA WATERWAYS                                                                                                 1                1
    GREATER NIAGARA FRONTIER; THREE FIRES                                                                                                      1                1
    GREATER NIAGARA FRONTIER; THREE RIVERS                                                                                                     1                1
    GREATER ST. LOUIS AREA; ILLOWA                                                                                                             1                0
    GREATER ST. LOUIS AREA; LINCOLN HERITAGE                                                                                                   1                0
    GREATER ST. LOUIS AREA; MICHIGAN CROSSROADS                                                                                                1                0
    GREATER ST. LOUIS AREA; NATIONAL CAPITAL AREA                                                                                              1                1
    GREATER ST. LOUIS AREA; OREGON TRAIL; PALMETTO                                                                                             1                0
    GREATER ST. LOUIS AREA; OZARK TRAILS                                                                                                       1                0
    GREATER ST. LOUIS AREA; SAM HOUSTON AREA                                                                                                   1                0
    GREATER ST. LOUIS AREA; SOUTH FLORIDA COUNCIL                                                                                              1                0
    GREATER ST. LOUIS AREA; THREE FIRES                                                                                                        1                1
    GREATER ST. LOUIS AREA; VOYAGEURS AREA                                                                                                     1                1
    GREATER ST. LOUIS AREA; W.D. BOYCE                                                                                                         1                0
    GREATER TAMPA BAY AREA; GREEN MOUNTAIN                                                                                                     1                1
    GREATER TAMPA BAY AREA; GULF COAST                                                                                                         1                0
    GREATER TAMPA BAY AREA; GULF STREAM                                                                                                        1                0
    GREATER TAMPA BAY AREA; LEATHERSTOCKING                                                                                                    1                1
    GREATER TAMPA BAY AREA; NORTH FLORIDA                                                                                                      1                0
    GREATER TAMPA BAY AREA; SOUTHWEST FLORIDA                                                                                                  1                0
    GREATER TAMPA BAY AREA; SUWANNEE RIVER AREA                                                                                                1                0
    GREATER WYOMING; LONGS PEAK COUNCIL                                                                                                        1                0
    GREATER YOSEMITE; PACIFIC SKYLINE                                                                                                          1                1
    GREATER YOSEMITE; WESTERN MASSACHUSETTS                                                                                                    1                0
    GREEN MOUNTAIN; HEART OF NEW ENGLAND                                                                                                       1                0
    GREEN MOUNTAIN; NARRAGANSETT                                                                                                               1                0
    GREEN MOUNTAIN; NORTHERN NEW JERSEY                                                                                                        1                1
    GULF COAST; LAST FRONTIER                                                                                                                  1                0
    GULF COAST; NORTH FLORIDA                                                                                                                  1                0
    GULF COAST; SOUTH TEXAS; YUCCA                                                                                                             1                0
    GULF STREAM; MECKLENBURG COUNTY                                                                                                            1                1
    GULF STREAM; MOUNTAINEER AREA                                                                                                              1                0
    GULF STREAM; SAN DIEGO - IMPERIAL COUNCIL                                                                                                  1                1
    HAWK MOUNTAIN; NEW BIRTH OF FREEDOM                                                                                                        1                0
    HAWK MOUNTAIN; NORTHEASTERN PENNSYLVANIA                                                                                                   1                0
    HAWK MOUNTAIN; PENNSYLVANIA DUTCH                                                                                                          1                0
    HAWK MOUNTAIN; SHENANDOAH AREA                                                                                                             1                0
    HAWKEYE AREA; MID-AMERICA                                                                                                                  1                0
    HEART OF AMERICA; LAUREL HIGHLANDS                                                                                                         1                0
    HEART OF AMERICA; ORANGE COUNTY                                                                                                            1                0
    HEART OF AMERICA; OREGON TRAIL                                                                                                             1                0
    HEART OF AMERICA; PATHWAY TO ADVENTURE                                                                                                     1                1
    HEART OF AMERICA; PATRIOTS' PATH; WINNEBAGO                                                                                                1                0
    HEART OF AMERICA; PONY EXPRESS                                                                                                             1                0
    HEART OF AMERICA; SOUTH TEXAS                                                                                                              1                0
    HEART OF AMERICA; TWIN RIVERS                                                                                                              1                0
    HEART OF AMERICA; TWIN VALLEY                                                                                                              1                0
    HEART OF NEW ENGLAND; MAYFLOWER; SPIRIT OF ADVENTURE                                                                                       1                0
    HEART OF NEW ENGLAND; NARRAGANSETT                                                                                                         1                0
    HEART OF NEW ENGLAND; TWIN RIVERS                                                                                                          1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 15
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 338 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    HEART OF VIRGINIA; NATIONAL CAPITAL AREA                                                                                                   1                1
    HEART OF VIRGINIA; PIKES PEAK                                                                                                              1                0
    HOOSIER TRAILS; LASALLE                                                                                                                    1                0
    HOOSIER TRAILS; MUSKINGUM VALLEY                                                                                                           1                0
    HOOSIER TRAILS; QUAPAW AREA                                                                                                                1                0
    HUDSON VALLEY; LEATHERSTOCKING                                                                                                             1                1
    HUDSON VALLEY; MAYFLOWER                                                                                                                   1                0
    HUDSON VALLEY; NORTHERN NEW JERSEY                                                                                                         1                1
    HUDSON VALLEY; SUSQUEHANNA                                                                                                                 1                1
    HUDSON VALLEY; THEODORE ROOSEVELT                                                                                                          1                1
    HUDSON VALLEY; TWIN RIVERS                                                                                                                 1                1
    ILLOWA; MID-AMERICA                                                                                                                        1                0
    ILLOWA; NORTHEAST ILLINOIS                                                                                                                 1                0
    ILLOWA; NORTHEAST IOWA COUNCIL                                                                                                             1                0
    ILLOWA; PRAIRIELANDS                                                                                                                       1                0
    ILLOWA; WINNEBAGO                                                                                                                          1                0
    INDIAN WATERS; PEE DEE AREA                                                                                                                1                0
    INDIAN WATERS; TIDEWATER                                                                                                                   1                0
    INLAND NORTHWEST; MOUNT BAKER                                                                                                              1                0
    INLAND NORTHWEST; MOUNTAIN WEST                                                                                                            1                0
    INLAND NORTHWEST; NORTHERN STAR                                                                                                            1                1
    INLAND NORTHWEST; OREGON TRAIL                                                                                                             1                0
    INLAND NORTHWEST; POTAWATOMI AREA                                                                                                          1                0
    IROQUOIS TRAIL; MICHIGAN CROSSROADS                                                                                                        1                0
    IROQUOIS TRAIL; PATHWAY TO ADVENTURE                                                                                                       1                0
    ISTROUMA AREA; NORWELA                                                                                                                     1                0
    JAYHAWK AREA; MID-IOWA                                                                                                                     1                0
    JAYHAWK AREA; NORTHERN LIGHTS                                                                                                              1                1
    JAYHAWK AREA; OVERLAND TRAILS                                                                                                              1                0
    JAYHAWK AREA; QUIVIRA                                                                                                                      1                0
    JERSEY SHORE; MINSI TRAILS                                                                                                                 1                1
    JERSEY SHORE; PATRIOTS' PATH                                                                                                               1                1
    JERSEY SHORE; SOUTH FLORIDA COUNCIL                                                                                                        1                1
    JERSEY SHORE; WASHINGTON CROSSING                                                                                                          1                1
    LAKE ERIE; LAUREL HIGHLANDS                                                                                                                1                0
    LAKE ERIE; MIAMI VALLEY                                                                                                                    1                0
    LAKE ERIE; NORTHEAST ILLINOIS                                                                                                              1                0
    LAS VEGAS AREA; MOUNTAIN WEST; NEVADA AREA                                                                                                 1                0
    LAS VEGAS AREA; PIKES PEAK                                                                                                                 1                0
    LASALLE; MIAMI VALLEY                                                                                                                      1                0
    LASALLE; MICHIGAN CROSSROADS                                                                                                               1                0
    LASALLE; NARRAGANSETT                                                                                                                      1                0
    LASALLE; OREGON TRAIL                                                                                                                      1                0
    LASALLE; THREE HARBORS                                                                                                                     1                0
    LAST FRONTIER; LONG BEACH AREA                                                                                                             1                1
    LAST FRONTIER; SAGAMORE                                                                                                                    1                0
    LAST FRONTIER; TEXAS TRAILS                                                                                                                1                0
    LAUREL HIGHLANDS; LINCOLN HERITAGE                                                                                                         1                0
    LAUREL HIGHLANDS; MOUNTAINEER AREA                                                                                                         1                0
    LAUREL HIGHLANDS; WESTERN MASSACHUSETTS                                                                                                    1                0
    LEATHERSTOCKING; LINCOLN HERITAGE                                                                                                          1                0
    LEATHERSTOCKING; NARRAGANSETT                                                                                                              1                0
    LEATHERSTOCKING; RIP VAN WINKLE                                                                                                            1                1
    LEATHERSTOCKING; SENECA WATERWAYS                                                                                                          1                1
    LEATHERSTOCKING; THEODORE ROOSEVELT                                                                                                        1                1
    LEATHERSTOCKING; WESTCHESTER-PUTNAM                                                                                                        1                1
    LINCOLN HERITAGE; SAGAMORE                                                                                                                 1                1
    LINCOLN HERITAGE; SAN DIEGO - IMPERIAL COUNCIL                                                                                             1                1
    LONG BEACH AREA; OVERLAND TRAILS                                                                                                           1                0
    LONG BEACH AREA; PACIFIC SKYLINE                                                                                                           1                1
    LONG BEACH AREA; TRANSATLANTIC                                                                                                             1                0
    LONG BEACH AREA; WESTERN LOS ANGELES COUNTY                                                                                                1                1
    LONGHORN; NATIONAL CAPITAL AREA                                                                                                            1                0
    LONGHORN; NORTHWEST TEXAS                                                                                                                  1                0
    LONGHORN; PACIFIC HARBORS                                                                                                                  1                0
    LONGHORN; PACIFIC SKYLINE                                                                                                                  1                1
    LONGHORN; TRANSATLANTIC                                                                                                                    1                0
    LONGHORN; WINNEBAGO                                                                                                                        1                0
    LONGHOUSE; THEODORE ROOSEVELT                                                                                                              1                1
    LONGHOUSE; TWIN RIVERS                                                                                                                     1                1
    LOS PADRES; SILICON VALLEY MONTEREY BAY                                                                                                    1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 16
                                              Case 20-10343-LSS         Doc 4108      Filed 05/16/21    Page 339 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    LOS PADRES; SOUTHERN SIERRA                                                                                                                1                1
    MASON-DIXON; PEE DEE AREA                                                                                                                  1                0
    MAYFLOWER; NARRAGANSETT; SPIRIT OF ADVENTURE                                                                                               1                0
    MAYFLOWER; QUAPAW AREA                                                                                                                     1                0
    MECKLENBURG COUNTY; OCCONEECHEE                                                                                                            1                1
    MECKLENBURG COUNTY; OLD HICKORY                                                                                                            1                1
    MECKLENBURG COUNTY; TUSCARORA                                                                                                              1                1
    MIAMI VALLEY; MICHIGAN CROSSROADS; TECUMSEH                                                                                                1                0
    MIAMI VALLEY; SOUTH FLORIDA COUNCIL                                                                                                        1                0
    MICHIGAN CROSSROADS; MID-AMERICA                                                                                                           1                0
    MICHIGAN CROSSROADS; NARRAGANSETT                                                                                                          1                0
    MICHIGAN CROSSROADS; NORTH FLORIDA                                                                                                         1                0
    MICHIGAN CROSSROADS; ORANGE COUNTY                                                                                                         1                0
    MICHIGAN CROSSROADS; PINE BURR AREA                                                                                                        1                0
    MICHIGAN CROSSROADS; QUAPAW AREA                                                                                                           1                0
    MICHIGAN CROSSROADS; RIO GRANDE                                                                                                            1                0
    MICHIGAN CROSSROADS; SENECA WATERWAYS                                                                                                      1                0
    MICHIGAN CROSSROADS; THREE FIRES; THREE HARBORS; THREE RIVERS                                                                              1                0
    MICHIGAN CROSSROADS; VERDUGO HILLS                                                                                                         1                1
    MID-AMERICA; OREGON TRAIL                                                                                                                  1                0
    MID-AMERICA; SIOUX                                                                                                                         1                0
    MID-IOWA; MISSISSIPPI VALLEY                                                                                                               1                0
    MID-IOWA; W.D. BOYCE                                                                                                                       1                0
    MID-IOWA; WINNEBAGO                                                                                                                        1                0
    MIDNIGHT SUN; OREGON TRAIL                                                                                                                 1                0
    MINSI TRAILS; MONMOUTH                                                                                                                     1                1
    MINSI TRAILS; MORAINE TRAILS                                                                                                               1                0
    MINSI TRAILS; NEW BIRTH OF FREEDOM                                                                                                         1                0
    MINSI TRAILS; NORTHEAST GEORGIA                                                                                                            1                1
    MINSI TRAILS; RIP VAN WINKLE                                                                                                               1                1
    MINSI TRAILS; WASHINGTON CROSSING                                                                                                          1                0
    MISSISSIPPI VALLEY; NORTHERN STAR                                                                                                          1                0
    MISSISSIPPI VALLEY; PATHWAY TO ADVENTURE                                                                                                   1                0
    MISSISSIPPI VALLEY; PINE BURR AREA                                                                                                         1                0
    MOBILE AREA; PINE BURR AREA                                                                                                                1                0
    MONMOUTH; NORTHERN NEW JERSEY                                                                                                              1                1
    MONTANA; NORTH FLORIDA                                                                                                                     1                1
    MOUNTAIN WEST; NEVADA AREA                                                                                                                 1                0
    MOUNTAINEER AREA; SIMON KENTON                                                                                                             1                0
    MUSKINGUM VALLEY; SIMON KENTON                                                                                                             1                0
    MUSKINGUM VALLEY; SPIRIT OF ADVENTURE                                                                                                      1                0
    NARRAGANSETT; NATIONAL CAPITAL AREA                                                                                                        1                0
    NARRAGANSETT; SPIRIT OF ADVENTURE                                                                                                          1                0
    NARRAGANSETT; THEODORE ROOSEVELT                                                                                                           1                0
    NARRAGANSETT; WESTERN MASSACHUSETTS                                                                                                        1                0
    NATIONAL CAPITAL AREA; ORANGE COUNTY                                                                                                       1                1
    NATIONAL CAPITAL AREA; PACIFIC HARBORS                                                                                                     1                0
    NATIONAL CAPITAL AREA; SOUTH FLORIDA COUNCIL                                                                                               1                0
    NATIONAL CAPITAL AREA; SOUTH PLAINS                                                                                                        1                0
    NATIONAL CAPITAL AREA; TEXAS TRAILS                                                                                                        1                0
    NATIONAL CAPITAL AREA; WESTERN LOS ANGELES COUNTY                                                                                          1                0
    NEVADA AREA; OVERLAND TRAILS                                                                                                               1                0
    NEVADA AREA; OZARK TRAILS                                                                                                                  1                0
    NEVADA AREA; SILICON VALLEY MONTEREY BAY                                                                                                   1                1
    NEVADA AREA; SPIRIT OF ADVENTURE                                                                                                           1                1
    NEVADA AREA; WESTERN LOS ANGELES COUNTY                                                                                                    1                1
    NEW BIRTH OF FREEDOM; NORTHEASTERN PENNSYLVANIA                                                                                            1                0
    NEW BIRTH OF FREEDOM; TECUMSEH                                                                                                             1                0
    NEW BIRTH OF FREEDOM; TRANSATLANTIC                                                                                                        1                0
    NORTHEAST ILLINOIS; RAINBOW                                                                                                                1                0
    NORTHEAST ILLINOIS; W.D. BOYCE                                                                                                             1                0
    NORTHEASTERN PENNSYLVANIA; NORTHERN NEW JERSEY                                                                                             1                1
    NORTHEASTERN PENNSYLVANIA; SUSQUEHANNA                                                                                                     1                0
    NORTHERN NEW JERSEY; PATHWAY TO ADVENTURE                                                                                                  1                0
    NORTHERN NEW JERSEY; PINE BURR AREA                                                                                                        1                0
    NORTHERN NEW JERSEY; QUIVIRA                                                                                                               1                1
    NORTHERN NEW JERSEY; SAM HOUSTON AREA                                                                                                      1                0
    NORTHERN NEW JERSEY; SOUTHWEST FLORIDA                                                                                                     1                1
    NORTHERN NEW JERSEY; TWIN RIVERS                                                                                                           1                1
    NORTHERN STAR; PIKES PEAK                                                                                                                  1                0
    NORTHERN STAR; PRAIRIELANDS                                                                                                                1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 17
                                                 Case 20-10343-LSS          Doc 4108       Filed 05/16/21      Page 340 of 357




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                           All Unique &  All Not-Barred,
                                                               Local Council                                                               Timely Abuse Unique & Timely
                                                                                                                                              Claims*    Abuse Claims*
    NORTHWEST TEXAS; QUIVIRA                                                                                                                            1                   0
    NORTHWEST TEXAS; SAM HOUSTON AREA                                                                                                                   1                   0
    OCCONEECHEE; OLD NORTH STATE                                                                                                                        1                   1
    OCCONEECHEE; TRANSATLANTIC                                                                                                                          1                   1
    OHIO RIVER VALLEY; PATHWAY TO ADVENTURE                                                                                                             1                   0
    OLD HICKORY; SEQUOYAH                                                                                                                               1                   1
    OLD HICKORY; TIDEWATER                                                                                                                              1                   1
    OLD NORTH STATE; WESTERN MASSACHUSETTS                                                                                                              1                   1
    OREGON TRAIL; PIKES PEAK                                                                                                                            1                   0
    OREGON TRAIL; QUIVIRA                                                                                                                               1                   0
    OREGON TRAIL; SHENANDOAH AREA                                                                                                                       1                   0
    OZARK TRAILS; THREE FIRES                                                                                                                           1                   0
    PACIFIC HARBORS; SAN DIEGO - IMPERIAL COUNCIL                                                                                                       1                   1
    PACIFIC HARBORS; TRANSATLANTIC                                                                                                                      1                   0
    PACIFIC HARBORS; WESTERN MASSACHUSETTS                                                                                                              1                   0
    PALMETTO; PIEDMONT 420                                                                                                                              1                   1
    PATHWAY TO ADVENTURE; PRAIRIELANDS                                                                                                                  1                   1
    PATHWAY TO ADVENTURE; SAGAMORE                                                                                                                      1                   0
    PATHWAY TO ADVENTURE; SAMOSET COUNCIL                                                                                                               1                   0
    PATHWAY TO ADVENTURE; THREE FIRES; THREE HARBORS                                                                                                    1                   0
    PATRIOTS' PATH; SENECA WATERWAYS                                                                                                                    1                   1
    PATRIOTS' PATH; WINNEBAGO                                                                                                                           1                   1
    PENNSYLVANIA DUTCH; SAM HOUSTON AREA                                                                                                                1                   0
    PIEDMONT 420; SENECA WATERWAYS                                                                                                                      1                   1
    PONY EXPRESS; QUIVIRA                                                                                                                               1                   0
    PRAIRIELANDS; THREE FIRES                                                                                                                           1                   0
    QUAPAW AREA; SEQUOYAH                                                                                                                               1                   0
    QUIVIRA; SANTA FE TRAIL                                                                                                                             1                   0
    QUIVIRA; TEXAS TRAILS                                                                                                                               1                   0
    RIO GRANDE; SOUTH TEXAS                                                                                                                             1                   0
    RIO GRANDE; TEXAS SOUTHWEST                                                                                                                         1                   0
    SAGAMORE; SPIRIT OF ADVENTURE                                                                                                                       1                   0
    SAGAMORE; THREE FIRES                                                                                                                               1                   0
    SAM HOUSTON AREA; SOUTH TEXAS                                                                                                                       1                   0
    SAM HOUSTON AREA; TIDEWATER                                                                                                                         1                   0
    SAN DIEGO - IMPERIAL COUNCIL; SEQUOIA                                                                                                               1                   1
    SENECA WATERWAYS; THEODORE ROOSEVELT                                                                                                                1                   1
    SENECA WATERWAYS; TWIN RIVERS                                                                                                                       1                   1
    SENECA WATERWAYS; WESTCHESTER-PUTNAM                                                                                                                1                   1
    SEQUOIA; WESTERN LOS ANGELES COUNTY                                                                                                                 1                   1
    SILICON VALLEY MONTEREY BAY; SOUTHERN SIERRA                                                                                                        1                   1
    SILICON VALLEY MONTEREY BAY; WESTERN LOS ANGELES COUNTY                                                                                             1                   1
    SIMON KENTON; TECUMSEH                                                                                                                              1                   0
    SOUTH FLORIDA COUNCIL; SOUTHWEST FLORIDA                                                                                                            1                   0
    SOUTH GEORGIA; SUWANNEE RIVER AREA                                                                                                                  1                   0
    SOUTH PLAINS; TEXAS SOUTHWEST                                                                                                                       1                   0
    SOUTH TEXAS; TEXAS SOUTHWEST                                                                                                                        1                   0
    SOUTHERN SIERRA; VENTURA COUNTY                                                                                                                     1                   1
    SOUTHERN SIERRA; VERDUGO HILLS                                                                                                                      1                   1
    SPIRIT OF ADVENTURE; TRANSATLANTIC                                                                                                                  1                   0
    SUFFOLK COUNTY; TWIN RIVERS                                                                                                                         1                   1
    TEXAS TRAILS; THREE RIVERS                                                                                                                          1                   0
    THEODORE ROOSEVELT; WASHINGTON CROSSING                                                                                                             1                   0
    VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                                                                                          1                   1
    WEST TENNESSEE AREA; YOCONA AREA                                                                                                                    1                   0
    Total                                                                                                                                          82,458              24,308


    * The abuse claim count listed in this column is based on the claimants’ responses to Part 4.I. on the Sexual Abuse Proof of Claim Form and does not account for
    references to the Local Council that may be located elsewhere in the proof of claim. The abuse claim count listed above also does not reflect any other analysis
    conducted by the Debtors to approximate the total number of abuse claims that implicate the Local Council.




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                             18
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 341 of 357




                        EXHIBIT 3
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 342 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-    Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed     Clothed  Unconfirmed

    UNKNOWN                                                                   6,796      5,444           3,406     4,875          608          463          1,197       106   22,895
    MISSING                                                                   2,078      1,966           1,104     2,202          351          174          1,788     2,109   11,772
    MICHIGAN CROSSROADS                                                         477        375             249       358           36           23             29         3    1,550
    GREATER NEW YORK                                                            457        326             253       334           34           20             30         0    1,454
    PATHWAY TO ADVENTURE                                                        384        356             232       344           27           15             25         3    1,386
    GREATER LOS ANGELES                                                         426        281             193       259           19           17             19         1    1,215
    GREATER ST. LOUIS AREA                                                      247        215             149       172           18           18             15         2      836
    SAM HOUSTON AREA                                                            218        177             141       194           19           15             20         2      786
    GOLDEN GATE AREA                                                            211        169             113       177           21            9             19         2      721
    SPIRIT OF ADVENTURE                                                         174        180             120       144           16            8             20         0      662
    CROSSROADS OF THE WEST                                                      229        124             128       125            7           12             10         2      637
    HEART OF AMERICA                                                            222        134              95       124            7           11             10         0      603
    NATIONAL CAPITAL AREA                                                       158        140              93       150            7            5              9         2      564
    CRADLE OF LIBERTY                                                           144        158              87       115           11           12             13         1      541
    CIRCLE TEN                                                                  187        149              72        98            6            8             19         0      539
    CASCADE PACIFIC                                                             163        116              97       119            7            5             13         2      522
    SOUTH FLORIDA COUNCIL                                                       139        137              94       109            4            8              8         1      500
    GRAND CANYON                                                                166        120              80       104            6            8             11         2      497
    NORTHERN NEW JERSEY                                                         133        117             100       111           12           10             10         0      493
    GREATER TAMPA BAY AREA                                                      144        111              94        85           14            5              6         0      459
    CALIFORNIA INLAND EMPIRE                                                    173         90              67       106            6            6              8         0      456
    LAKE ERIE                                                                   134        113              92        90            7            4             14         2      456
    BALTIMORE AREA                                                              148        115              54        99            7            7             15         1      446
    ATLANTA AREA                                                                148         95              77        86           11            4              8         0      429
    GOLDEN EMPIRE                                                               130         97              76        85           14            7              9         2      420
    LONGHORN                                                                    140         88              77        78            6            8             10         0      407
    SAN DIEGO - IMPERIAL COUNCIL                                                129         95              83        73            9            6              6         4      405
    GREATER ALABAMA                                                             121         98              67        92           10            3              8         2      401
    ORANGE COUNTY                                                               131         82              81        75            9            6             12         0      396
    CROSSROADS OF AMERICA                                                       123         99              58        90            7           10              8         0      395
    LINCOLN HERITAGE                                                            123         94              66        90            5            3              8         0      389
    NARRAGANSETT                                                                104         90              69        81            9            4              6         0      363
    NORTHERN STAR                                                               106         77              70        78           10            6             14         2      363
    SIMON KENTON                                                                127         82              64        74            5            3              5         1      361
    QUAPAW AREA                                                                 115         85              54        72            7           10              9         1      353
    DAN BEARD                                                                   112         82              68        63           12            6              4         3      350
    LAUREL HIGHLANDS                                                             94         98              61        74            8            3              7         1      346
    SOUTHEAST LOUISIANA                                                         100        102              46        71           12            4              7         0      342
    CHICKASAW                                                                   109         69              58        81            6            6              5         1      335
    DENVER AREA                                                                 109         69              73        61            8            4              6         3      333
    LAST FRONTIER                                                               100         66              54        63            3            3             10         0      299
    CENTRAL FLORIDA                                                              73         71              53        73            8           10             10         0      298
    CHIEF SEATTLE                                                                92         75              60        55            5            2              8         1      298
    SILICON VALLEY MONTEREY BAY                                                 104         60              63        55            5            2              6         1      296
    CONNECTICUT RIVERS                                                           78         70              57        63            4            3             11         0      286
    ALAMO AREA                                                                   93         63              54        59            2            4              6         0      281
    NORTH FLORIDA                                                               101         59              39        65            7            3              4         0      278
    BUCKSKIN                                                                     94         58              33        59            6            6              3         2      261
    THREE HARBORS                                                                77         61              43        67            2            3              3         0      256
    WESTERN LOS ANGELES COUNTY                                                   94         47              48        56            1            1              7         1      255
    MID-AMERICA                                                                  80         51              47        54            5            2             14         1      254
    QUIVIRA                                                                      75         58              50        48            6            4             11         0      252
    MIDDLE TENNESSEE                                                             71         73              41        60            2            1              1         0      249
    GREAT SOUTHWEST                                                              95         38              47        47            2            7              8         1      245
    GREAT TRAIL                                                                  76         58              35        56            5            4              5         0      239
    GARDEN STATE                                                                 77         61              45        45            2            2              3         0      235
    SEQUOIA                                                                      86         48              28        53            6            2              5         0      228
    GREATER NIAGARA FRONTIER                                                     64         58              41        51            7            2              4         0      227
    PACIFIC HARBORS                                                              77         40              50        52            2            1              4         0      226
    SENECA WATERWAYS                                                             68         56              39        49            2            3              6         0      223
    CONNECTICUT YANKEE                                                           64         55              28        54            3            6              9         0      219
    MAYFLOWER                                                                    56         56              43        43            3            2             14         1      218
    CATALINA                                                                     72         55              30        42            4            3             10         0      216
    TIDEWATER                                                                    71         52              42        41            3            2              3         2      216
    TWIN RIVERS                                                                  63         60              37        37            4            2              7         3      213
    PATRIOTS' PATH                                                               63         55              33        51            1            1              4         0      208
    OCCONEECHEE                                                                  62         51              37        43            7            2              1         0      203
    WESTCHESTER-PUTNAM                                                           53         43              42        48            7            5              3         0      201
    GREATER YOSEMITE                                                             74         42              28        40            4            4              1         0      193
    BLUE GRASS                                                                   67         61              23        31            2            4              3         0      191
    INDIAN NATIONS                                                               67         62              26        27            1            1              5         0      189
    ANDREW JACKSON                                                               63         42              23        50            5            0              4         1      188
    SUFFOLK COUNTY                                                               49         46              30        50            6            3              3         0      187
    LAS VEGAS AREA                                                               59         43              27        42            4            5              6         0      186
    GULF COAST                                                                   69         42              30        39            0            0              5         0      185
    WESTERN MASSACHUSETTS                                                        50         48              28        49            3            3              4         0      185
    ALOHA                                                                        65         48              31        30            4            1              2         0      181
    PINE TREE                                                                    53         56              30        31            2            2              6         1      181
    DANIEL WEBSTER                                                               70         44              33        23            1            2              6         0      179
    HEART OF NEW ENGLAND                                                         47         57              31        34            2            0              4         0      175
    THEODORE ROOSEVELT                                                           43         34              37        45            5            1              5         0      170
    GREAT SMOKY MOUNTAIN                                                         58         39              31        34            1            0              3         0      166
    OZARK TRAILS                                                                 61         39              20        34            4            2              6         0      166
    YUCCA                                                                        60         35              29        33            2            1              6         0      166
    ERIE SHORES                                                                  35         51              32        39            2            4              2         0      165
    LONGHOUSE                                                                    48         34              36        39            2            3              3         0      165
    NEW BIRTH OF FREEDOM                                                         34         55              36        29            3            2              3         1      163
    GULF STREAM                                                                  43         59              20        30            2            1              6         0      161
    PINE BURR AREA                                                               56         37              20        39            5            0              2         1      160
    BUCKEYE                                                                      47         39              30        25            7            1              9         0      158
    INLAND NORTHWEST                                                             56         29              29        35            2            2              4         1      158
    EAST CAROLINA                                                                55         46              25        22            3            3              2         0      156
    BAY-LAKES                                                                    39         37              32        39            2            1              4         1      155
    BLUE RIDGE                                                                   48         40              25        29            5            2              2         1      152
    BLACKHAWK AREA                                                               40         44              18        41            5            1              2         0      151




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    1
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 343 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    HEART OF VIRGINIA                                                            49         39              30        27             2            3             1         0      151
    COASTAL CAROLINA                                                             52         25              30        28             3            4             8         0      150
    LONG BEACH AREA                                                              44         37              29        35             1            3             1         0      150
    OLD NORTH STATE                                                              52         27              26        32             4            2             6         1      150
    MID-IOWA                                                                     42         41              25        28             3            4             6         0      149
    TRANSATLANTIC                                                                44         30              38        26             3            2             3         0      146
    OREGON TRAIL                                                                 56         35              22        28             0            1             3         0      145
    SOUTHERN SIERRA                                                              49         30              23        35             3            2             2         0      144
    THREE FIRES                                                                  43         36              24        29             5            4             3         0      144
    MOUNT BAKER                                                                  47         29              30        32             2            1             1         1      143
    MIAMI VALLEY                                                                 44         33              21        40             2            1             0         1      142
    PIEDMONT 420                                                                 53         34              19        31             3            0             0         0      140
    ISTROUMA AREA                                                                36         40              31        24             5            2             1         0      139
    W.D. BOYCE                                                                   53         25              23        27             2            3             3         0      136
    MOUNTAIN WEST                                                                51         32              17        29             2            1             2         0      134
    THREE RIVERS                                                                 58         25              19        23             1            1             5         0      132
    INDIAN WATERS                                                                45         31              20        28             2            1             3         1      131
    DEL-MAR-VA                                                                   35         43              15        27             1            3             6         0      130
    MONTANA                                                                      44         28              26        24             2            1             4         0      129
    CRATER LAKE COUNCIL                                                          44         26              22        23             1            1             9         0      126
    COASTAL GEORGIA                                                              51         25              21        22             2            2             2         0      125
    SOUTH TEXAS                                                                  54         30              20        15             1            3             2         0      125
    CAPITOL AREA                                                                 40         20              25        30             4            2             0         1      122
    HUDSON VALLEY                                                                31         29              25        28             1            2             3         2      121
    ILLOWA                                                                       42         33              20        18             2            1             3         0      119
    LASALLE                                                                      33         31              17        30             3            2             2         0      118
    LONGS PEAK COUNCIL                                                           50         18              26        18             2            3             1         0      118
    CHATTAHOOCHEE                                                                28         33              18        28             3            1             2         1      114
    GOLDEN SPREAD                                                                36         29              19        24             2            1             3         0      114
    NORTHEAST GEORGIA                                                            45         24              17        19             4            2             3         0      114
    TUKABATCHEE AREA                                                             27         22              20        37             4            2             2         0      114
    MONMOUTH                                                                     28         27              24        26             3            2             0         1      111
    EAST TEXAS AREA                                                              40         25              15        22             3            1             3         1      110
    MOBILE AREA                                                                  45         27              15        22             0            0             1         0      110
    SOUTHWEST FLORIDA                                                            35         32              21        18             2            0             1         0      109
    LOUISIANA PURCHASE                                                           42         22              21        22             0            0             1         0      108
    BUFFALO TRACE                                                                33         25              26        18             1            1             3         0      107
    NORTHEAST ILLINOIS                                                           33         20              19        25             0            4             5         1      107
    NEVADA AREA                                                                  37         26              16        22             1            2             2         0      106
    SAGAMORE                                                                     37         32              11        21             2            0             2         0      105
    WESTARK AREA                                                                 32         28              20        18             4            2             1         0      105
    OLD HICKORY                                                                  30         29              18        20             3            1             2         0      103
    BLUE RIDGE MOUNTAINS                                                         39         22              10        24             3            2             2         0      102
    MINSI TRAILS                                                                 28         28              17        22             4            2             1         0      102
    PACIFIC SKYLINE                                                              26         23              20        24             3            3             3         0      102
    GLACIER'S EDGE                                                               18         20              27        24             3            3             3         0       98
    GREEN MOUNTAIN                                                               20         22              28        25             0            0             3         0       98
    NORTHERN LIGHTS                                                              26         24              20        21             5            1             1         0       98
    ANTHONY WAYNE AREA                                                           36         20              15        15             3            1             4         1       95
    COLONIAL VIRGINIA                                                            21         26              18        24             0            4             2         0       95
    JERSEY SHORE                                                                 34         20              12        23             3            1             1         0       94
    RAINBOW                                                                      29         22              18        22             1            0             2         0       94
    GREAT ALASKA                                                                 36         26              11        15             1            1             3         0       93
    NORWELA                                                                      30         24               8        26             3            1             1         0       93
    BADEN POWELL                                                                 24         25              19        21             1            0             2         0       92
    CHEROKEE AREA 556                                                            26         21              20        17             3            4             1         0       92
    PIKES PEAK                                                                   29         22              16        18             3            1             2         1       92
    FRENCH CREEK                                                                 15         29              19        20             3            0             5         0       91
    SOUTH PLAINS                                                                 31         16              17        23             0            1             2         0       90
    VENTURA COUNTY                                                               31         17              16        21             3            0             1         1       90
    MECKLENBURG COUNTY                                                           26         20              17        18             1            3             3         0       88
    BAY AREA                                                                     24         23              13        24             1            1             1         0       87
    LEATHERSTOCKING                                                              29         26              13        14             1            2             2         0       87
    CAPE FEAR                                                                    29         20              11        19             1            2             4         0       86
    GRAND COLUMBIA                                                               34         16              17        15             2            0             1         0       85
    LOS PADRES                                                                   30         19              15        20             0            0             1         0       85
    BUFFALO TRAIL                                                                27         19              21        16             0            0             1         0       84
    CENTRAL NORTH CAROLINA                                                       24         17              15        18             2            2             4         0       82
    RIO GRANDE                                                                   26         13              16        17             3            4             3         0       82
    CENTRAL GEORGIA                                                              22         21              19        12             2            2             3         0       81
    GRAND TETON                                                                  27         11              14        20             5            3             1         0       81
    PEE DEE AREA                                                                 18         21              12        22             4            2             1         1       81
    SOUTH GEORGIA                                                                20         17              14        27             1            0             2         0       81
    CALCASIEU                                                                    29         19               9        14             2            1             5         0       79
    PALMETTO                                                                     23         21               6        25             4            0             0         0       79
    PRAIRIELANDS                                                                 25         16              14        19             0            2             2         0       78
    PUERTO RICO                                                                  33         16              15        11             2            0             1         0       78
    EVANGELINE AREA                                                              31         18               8        16             2            0             2         0       77
    ROCKY MOUNTAIN                                                               18         25              13        15             0            1             3         1       76
    HAWK MOUNTAIN                                                                20         29              12        12             0            1             0         0       74
    NORTHEASTERN PENNSYLVANIA                                                    20         25              13        14             1            0             1         0       74
    WASHINGTON CROSSING                                                          23         12              22        15             0            1             1         0       74
    VERDUGO HILLS                                                                21         21              14        14             0            2             1         0       73
    BLACK SWAMP AREA                                                             15         26               9        16             2            0             4         0       72
    GEORGIA-CAROLINA                                                             23          9              11        24             2            1             2         0       72
    REDWOOD EMPIRE                                                               26         16              14        11             2            2             1         0       72
    NORTHWEST TEXAS                                                              17         14              18        17             0            1             3         1       71
    PENNSYLVANIA DUTCH                                                           20         14              18        14             4            1             0         0       71
    TECUMSEH                                                                     25         18              10        14             1            1             1         0       70
    GREAT RIVERS                                                                 22         18              17         6             3            0             3         0       69
    SEQUOYAH                                                                     25         20               9        11             1            0             2         1       69
    FIVE RIVERS                                                                  23         16               8        17             0            1             1         2       68
    BLACK WARRIOR                                                                14         14              17        19             0            2             0         1       67
    HOOSIER TRAILS                                                               21         16              13        15             1            0             0         0       66
    CORONADO AREA                                                                20         18               8        15             1            0             1         2       65




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    2
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 344 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    TEXAS TRAILS                                                                 23         14              11        13             1            0             3         0       65
    FLINT RIVER                                                                  13         12              16        21             1            0             1         0       64
    WESTMORELAND-FAYETTE                                                         16         14              19         9             2            0             3         0       63
    YOCONA AREA                                                                  23         12               8        13             1            2             1         1       61
    GAMEHAVEN                                                                    15         13              13        15             1            2             1         0       60
    ALLEGHENY HIGHLANDS                                                          20         10              14        13             1            0             0         1       59
    BLUE MOUNTAIN                                                                19         10              12        12             2            0             3         1       59
    HAWKEYE AREA                                                                 15         15              13        11             1            2             1         0       58
    WINNEBAGO                                                                    15         10              15        15             1            1             1         0       58
    ALABAMA-FLORIDA                                                              21          9              11        14             0            1             1         0       57
    CIMARRON                                                                     15         15              10        11             2            2             1         1       57
    CONQUISTADOR                                                                 19         18               7        11             1            0             1         0       57
    DANIEL BOONE                                                                 16         14              12        12             1            1             1         0       57
    WEST TENNESSEE AREA                                                          17         16               5        15             1            2             1         0       57
    CADDO AREA                                                                   12         15              12        12             1            1             2         0       55
    PONY EXPRESS                                                                 13          9               6        23             1            1             2         0       55
    OHIO RIVER VALLEY                                                            18          8              11        16             1            0             0         0       54
    CORNHUSKER                                                                   20          8               6        10             3            1             5         0       53
    FAR EAST                                                                     21         14               9         4             2            0             2         1       53
    KATAHDIN AREA                                                                15         12              13        10             1            0             2         0       53
    MORAINE TRAILS                                                               24         10               8         6             1            1             1         0       51
    ABRAHAM LINCOLN                                                              18         16               4        10             1            1             0         0       50
    OVERLAND TRAILS                                                              18         11              10         7             4            0             0         0       50
    TEXAS SOUTHWEST                                                              14         12              12        10             1            1             0         0       50
    CHIPPEWA VALLEY                                                              12          7              12        13             2            1             2         0       49
    SUWANNEE RIVER AREA                                                          12          8              12        13             1            2             1         0       49
    PUSHMATAHA AREA                                                              18          6               8         9             4            2             1         0       48
    CHESTER COUNTY                                                               21         12               8         6             0            0             0         0       47
    SUSQUEHANNA                                                                  13          9              11        10             1            0             1         0       45
    TWIN VALLEY                                                                  12          9              14         7             1            1             1         0       45
    SIOUX                                                                        11         11               8         8             4            1             1         0       44
    MUSKINGUM VALLEY                                                             15         11               5         8             1            0             1         0       41
    VOYAGEURS AREA                                                               15          6              11         8             0            1             0         0       41
    CHOCTAW AREA                                                                 15         11               9         4             1            0             0         0       40
    NORTHWEST GEORGIA                                                            16          5              10         7             0            0             2         0       40
    IROQUOIS TRAIL                                                               13         10               7         7             0            0             1         0       38
    JAYHAWK AREA                                                                 11          9               6        11             0            0             1         0       38
    MOUNTAINEER AREA                                                             17          8               4         8             0            1             0         0       38
    MISSISSIPPI VALLEY                                                           11         11               8         6             0            0             1         0       37
    CENTRAL NEW JERSEY                                                           10          4               8         9             1            0             4         0       36
    VIRGINIA HEADWATERS                                                          10          9               7         8             0            2             0         0       36
    CAPE COD & ISLANDS                                                           12         11               6         5             1            0             0         0       35
    TUSCARORA                                                                     8         12               7         6             1            0             1         0       35
    MASON-DIXON                                                                  12          8               5         6             1            2             0         0       34
    MARIN                                                                         7         14               9         3             0            0             0         0       33
    POTAWATOMI AREA                                                               6         11               5         6             0            1             3         0       32
    BLACK HILLS AREA                                                              8          7              11         3             0            0             1         0       30
    DE SOTO AREA                                                                 13          7               4         6             0            0             0         0       30
    SAMOSET COUNCIL                                                               7         10               7         5             0            1             0         0       30
    ARBUCKLE AREA                                                                11          7               1        10             0            0             0         0       29
    GATEWAY AREA                                                                  6          7               7         5             1            0             2         0       28
    GREATER WYOMING                                                              10          7               6         3             0            1             1         0       28
    CENTRAL MINNESOTA                                                             5          3               8         7             1            2             1         0       27
    NORTHEAST IOWA COUNCIL                                                        6          9               5         6             1            0             0         0       27
    CHEROKEE AREA 469                                                            10          5               5         3             0            0             2         0       25
    SHENANDOAH AREA                                                               7          8               1         7             0            1             1         0       25
    MIDNIGHT SUN                                                                  7          8               4         2             1            1             0         0       23
    BUCKTAIL                                                                      7          6               2         7             0            0             0         0       22
    JUNIATA VALLEY                                                                5          6               7         2             1            1             0         0       22
    RIP VAN WINKLE                                                                2          7               2         3             2            0             1         0       17
    SANTA FE TRAIL                                                                6          3               1         4             0            1             1         0       16
    DIRECT SERVICE                                                                2          5               2         2             2            0             0         0       13
    COLUMBIA-MONTOUR                                                              5          1               0         1             0            0             2         0        9
    HOUSATONIC                                                                    1          4               0         2             1            0             1         0        9
    CHIEF CORNPLANTER                                                             2          2               1         1             0            1             0         0        7
    PIEDMONT 042                                                                  2          2               1         2             0            0             0         0        7
    GREENWICH                                                                     1          2               0         1             0            0             0         0        4
    CENTRAL ESCARPMENT                                                            0          0               0         0             0            0             1         0        1
    GREATER TORONTO                                                               0          1               0         0             0            0             0         0        1
    CENTRAL NEW JERSEY; WASHINGTON CROSSING                                      16          8               8        12             0            0             1         0       45
    CALIFORNIA INLAND EMPIRE; GREATER LOS ANGELES                                21          8               6         5             0            1             1         0       42
    NORTHERN NEW JERSEY; PATRIOTS' PATH                                           6         29               5         2             0            0             0         0       42
    ALOHA; DIRECT SERVICE                                                        10          7               7         3             1            0             0         0       28
    CENTRAL NEW JERSEY; PATRIOTS' PATH                                            6          4               5         8             1            1             0         1       26
    COLONIAL VIRGINIA; TIDEWATER                                                  8          8               2         5             0            0             2         0       25
    CHIEF SEATTLE; PACIFIC HARBORS                                               11          8               2         1             0            0             0         0       22
    CIRCLE TEN; LONGHORN                                                         12          5               3         1             1            0             0         0       22
    GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                               7          1              10         3             0            0             0         0       21
    GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                     11          4               6         0             0            0             0         0       21
    CROSSROADS OF AMERICA; HOOSIER TRAILS                                         8          5               2         4             0            0             0         0       19
    BALTIMORE AREA; NATIONAL CAPITAL AREA                                         5          3               6         4             0            0             0         0       18
    BUCKEYE; LAKE ERIE                                                            7          3               2         1             0            1             3         0       17
    GREATER NEW YORK; HUDSON VALLEY                                               3          4               4         5             0            0             1         0       17
    ATLANTA AREA; NORTHEAST GEORGIA                                               4          5               3         2             1            0             1         0       16
    GOLDEN EMPIRE; GOLDEN GATE AREA                                               6          3               4         3             0            0             0         0       16
    GREATER ALABAMA; MOBILE AREA                                                  3          6               2         2             0            0             3         0       16
    NORTHEAST ILLINOIS; PATHWAY TO ADVENTURE                                      3          5               4         2             0            1             0         0       15
    CONNECTICUT RIVERS; CONNECTICUT YANKEE                                        6          4               3         1             0            0             0         0       14
    CROSSROADS OF AMERICA; DEL-MAR-VA                                             5          7               1         1             0            0             0         0       14
    MAYFLOWER; SPIRIT OF ADVENTURE                                                5          5               1         3             0            0             0         0       14
    SUFFOLK COUNTY; THEODORE ROOSEVELT                                            4          4               2         2             1            0             1         0       14
    GREAT TRAIL; NORTHERN NEW JERSEY                                              4          2               3         2             0            0             1         1       13
    GREATER NEW YORK; NORTHERN NEW JERSEY                                         6          2               3         2             0            0             0         0       13
    GREATER ALABAMA; TUKABATCHEE AREA                                             6          4               1         1             0            0             0         0       12
    MAYFLOWER; NARRAGANSETT                                                       5          4               1         1             1            0             0         0       12




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    3
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 345 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CHIEF SEATTLE; MOUNT BAKER                                                    5          1               3         1             0            1             0         0       11
    CONNECTICUT YANKEE; GREENWICH                                                 3          3               2         2             1            0             0         0       11
    DANIEL WEBSTER; SPIRIT OF ADVENTURE                                           3          4               4         0             0            0             0         0       11
    GREATER LOS ANGELES; LONG BEACH AREA                                          2          4               3         1             0            0             1         0       11
    GREATER NEW YORK; THEODORE ROOSEVELT                                          5          3               0         2             0            1             0         0       11
    LAS VEGAS AREA; NEVADA AREA                                                   3          2               3         1             1            0             1         0       11
    LASALLE; PATHWAY TO ADVENTURE                                                 3          1               2         3             2            0             0         0       11
    PACIFIC SKYLINE; SILICON VALLEY MONTEREY BAY                                  1          2               4         4             0            0             0         0       11
    IROQUOIS TRAIL; LEATHERSTOCKING                                               4          1               2         3             0            0             0         0       10
    JUNIATA VALLEY; LAUREL HIGHLANDS                                              7          1               1         1             0            0             0         0       10
    OLD HICKORY; OLD NORTH STATE                                                  5          2               1         2             0            0             0         0       10
    CENTRAL FLORIDA; NORTH FLORIDA                                                1          2               2         3             0            0             1         0        9
    CENTRAL MINNESOTA; NORTHERN STAR                                              3          2               3         1             0            0             0         0        9
    CROSSROADS OF AMERICA; SAGAMORE                                               3          1               4         1             0            0             0         0        9
    GREATER LOS ANGELES; ORANGE COUNTY                                            4          2               2         1             0            0             0         0        9
    NORTH FLORIDA; SUWANNEE RIVER AREA                                            4          0               2         3             0            0             0         0        9
    BLACK WARRIOR; GREATER ALABAMA                                                0          7               0         1             0            0             0         0        8
    GOLDEN EMPIRE; GREATER YOSEMITE                                               1          0               4         2             1            0             0         0        8
    GREAT RIVERS; HEART OF AMERICA                                                2          2               1         2             0            1             0         0        8
    LAUREL HIGHLANDS; WESTMORELAND-FAYETTE                                        2          4               0         2             0            0             0         0        8
    MICHIGAN CROSSROADS; PATHWAY TO ADVENTURE                                     2          4               2         0             0            0             0         0        8
    NORTHERN STAR; VOYAGEURS AREA                                                 2          1               2         3             0            0             0         0        8
    ALAMO AREA; SAM HOUSTON AREA                                                  4          1               0         2             0            0             0         0        7
    CASCADE PACIFIC; OREGON TRAIL                                                 2          1               2         1             0            1             0         0        7
    FIVE RIVERS; SENECA WATERWAYS                                                 0          3               2         1             1            0             0         0        7
    GOLDEN GATE AREA; PACIFIC SKYLINE                                             2          4               0         0             1            0             0         0        7
    GREAT TRAIL; LAKE ERIE                                                        1          2               1         2             0            1             0         0        7
    LONGHORN; SAM HOUSTON AREA                                                    0          3               3         0             0            0             1         0        7
    MECKLENBURG COUNTY; PIEDMONT 420                                              3          1               0         3             0            0             0         0        7
    ALLEGHENY HIGHLANDS; SENECA WATERWAYS                                         2          3               1         0             0            0             0         0        6
    BALTIMORE AREA; DEL-MAR-VA                                                    2          3               1         0             0            0             0         0        6
    BAY-LAKES; PATHWAY TO ADVENTURE                                               3          1               1         1             0            0             0         0        6
    CENTRAL NORTH CAROLINA; MECKLENBURG COUNTY                                    3          2               0         0             0            0             1         0        6
    CIRCLE TEN; WESTERN LOS ANGELES COUNTY                                        3          0               1         0             1            1             0         0        6
    CRATER LAKE COUNCIL; LOS PADRES                                               2          2               1         1             0            0             0         0        6
    DAN BEARD; MIAMI VALLEY                                                       3          2               0         1             0            0             0         0        6
    GEORGIA-CAROLINA; INDIAN WATERS                                               0          1               3         2             0            0             0         0        6
    GOLDEN EMPIRE; NEVADA AREA                                                    3          1               1         0             1            0             0         0        6
    HEART OF AMERICA; QUIVIRA                                                     1          2               2         1             0            0             0         0        6
    HEART OF VIRGINIA; TIDEWATER                                                  3          1               1         0             0            1             0         0        6
    KATAHDIN AREA; PINE TREE                                                      0          5               1         0             0            0             0         0        6
    MISSISSIPPI VALLEY; SPIRIT OF ADVENTURE                                       2          1               1         2             0            0             0         0        6
    BAY-LAKES; MICHIGAN CROSSROADS                                                2          1               0         2             0            0             0         0        5
    BUCKEYE; GREAT TRAIL                                                          0          3               0         2             0            0             0         0        5
    CRADLE OF LIBERTY; WASHINGTON CROSSING                                        2          0               1         2             0            0             0         0        5
    DAN BEARD; SIMON KENTON                                                       2          1               0         1             0            0             1         0        5
    DANIEL WEBSTER; HEART OF NEW ENGLAND                                          1          2               1         1             0            0             0         0        5
    GARDEN STATE; JERSEY SHORE                                                    0          2               1         2             0            0             0         0        5
    GREATER NEW YORK; SUFFOLK COUNTY                                              4          0               1         0             0            0             0         0        5
    GULF COAST; SOUTH TEXAS                                                       2          1               2         0             0            0             0         0        5
    HEART OF AMERICA; MID-AMERICA                                                 2          1               0         0             2            0             0         0        5
    LAUREL HIGHLANDS; MORAINE TRAILS                                              2          1               1         1             0            0             0         0        5
    LEATHERSTOCKING; LONGHOUSE                                                    2          0               2         1             0            0             0         0        5
    MIAMI VALLEY; TECUMSEH                                                        2          1               0         2             0            0             0         0        5
    MINSI TRAILS; NORTHERN NEW JERSEY                                             1          2               2         0             0            0             0         0        5
    NEW BIRTH OF FREEDOM; PENNSYLVANIA DUTCH                                      1          2               0         1             1            0             0         0        5
    PATHWAY TO ADVENTURE; THREE FIRES                                             2          2               1         0             0            0             0         0        5
    SOUTHERN SIERRA; WESTERN LOS ANGELES COUNTY                                   3          0               0         1             0            0             1         0        5
    ALAMO AREA; CAPITOL AREA                                                      2          1               0         1             0            0             0         0        4
    ALAMO AREA; TEXAS SOUTHWEST                                                   1          1               1         1             0            0             0         0        4
    ANDREW JACKSON; PINE BURR AREA                                                1          1               0         1             0            0             1         0        4
    ANDREW JACKSON; PUSHMATAHA AREA                                               2          0               1         0             1            0             0         0        4
    ATLANTA AREA; CHATTAHOOCHEE                                                   2          1               0         1             0            0             0         0        4
    BLUE GRASS; LINCOLN HERITAGE                                                  1          1               1         1             0            0             0         0        4
    BUCKSKIN; MOUNTAINEER AREA                                                    1          2               0         0             0            1             0         0        4
    CALIFORNIA INLAND EMPIRE; WESTERN LOS ANGELES COUNTY                          0          3               0         1             0            0             0         0        4
    CAPE FEAR; DEL-MAR-VA                                                         3          0               0         1             0            0             0         0        4
    CENTRAL MINNESOTA; VOYAGEURS AREA                                             1          2               0         1             0            0             0         0        4
    CHESTER COUNTY; WESTCHESTER-PUTNAM                                            0          1               2         1             0            0             0         0        4
    CORONADO AREA; JAYHAWK AREA                                                   0          2               1         1             0            0             0         0        4
    CRADLE OF LIBERTY; MINSI TRAILS                                               1          1               1         1             0            0             0         0        4
    CROSSROADS OF AMERICA; CROSSROADS OF THE WEST                                 2          0               1         1             0            0             0         0        4
    DAN BEARD; HOOSIER TRAILS                                                     1          2               1         0             0            0             0         0        4
    ERIE SHORES; LAKE ERIE                                                        1          1               1         1             0            0             0         0        4
    GREAT ALASKA; MIDNIGHT SUN                                                    0          2               0         2             0            0             0         0        4
    GREAT RIVERS; OZARK TRAILS                                                    1          1               0         2             0            0             0         0        4
    GREATER ST. LOUIS AREA; HEART OF AMERICA                                      2          1               1         0             0            0             0         0        4
    GREATER ST. LOUIS AREA; MISSISSIPPI VALLEY                                    0          2               0         2             0            0             0         0        4
    GREATER ST. LOUIS AREA; PRAIRIELANDS                                          1          1               0         2             0            0             0         0        4
    GREATER TAMPA BAY AREA; SOUTH FLORIDA COUNCIL                                 1          1               1         1             0            0             0         0        4
    GREATER YOSEMITE; SILICON VALLEY MONTEREY BAY                                 1          0               1         2             0            0             0         0        4
    ISTROUMA AREA; LOUISIANA PURCHASE                                             3          1               0         0             0            0             0         0        4
    LONG BEACH AREA; ORANGE COUNTY                                                3          1               0         0             0            0             0         0        4
    LONGHORN; TEXAS TRAILS                                                        1          1               1         1             0            0             0         0        4
    NATIONAL CAPITAL AREA; TIDEWATER                                              2          2               0         0             0            0             0         0        4
    NEVADA AREA; PACIFIC SKYLINE                                                  2          0               1         1             0            0             0         0        4
    NORTHEAST ILLINOIS; SAMOSET COUNCIL                                           1          1               2         0             0            0             0         0        4
    PATHWAY TO ADVENTURE; THREE HARBORS                                           2          1               1         0             0            0             0         0        4
    VERDUGO HILLS; WESTERN LOS ANGELES COUNTY                                     1          2               0         0             1            0             0         0        4
    ABRAHAM LINCOLN; W.D. BOYCE                                                   1          2               0         0             0            0             0         0        3
    ALLEGHENY HIGHLANDS; FRENCH CREEK                                             0          2               1         0             0            0             0         0        3
    ATLANTA AREA; COASTAL GEORGIA                                                 2          0               0         1             0            0             0         0        3
    ATLANTA AREA; FLINT RIVER                                                     1          0               2         0             0            0             0         0        3
    ATLANTA AREA; SOUTH GEORGIA                                                   0          2               0         1             0            0             0         0        3
    BADEN POWELL; CRADLE OF LIBERTY                                               1          1               0         1             0            0             0         0        3




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    4
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 346 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    BLUE GRASS; SEQUOYAH                                                          2          1               0         0             0            0             0         0            3
    BLUE RIDGE MOUNTAINS; TIDEWATER                                               0          0               2         1             0            0             0         0            3
    BLUE RIDGE; PALMETTO                                                          0          1               1         1             0            0             0         0            3
    BUCKEYE; SIMON KENTON                                                         1          2               0         0             0            0             0         0            3
    BUFFALO TRACE; LINCOLN HERITAGE                                               1          2               0         0             0            0             0         0            3
    CADDO AREA; QUAPAW AREA                                                       1          1               1         0             0            0             0         0            3
    CAPITOL AREA; NATIONAL CAPITAL AREA                                           0          1               1         0             0            0             1         0            3
    CASCADE PACIFIC; CRATER LAKE COUNCIL                                          0          0               1         2             0            0             0         0            3
    CASCADE PACIFIC; MOUNT BAKER                                                  2          1               0         0             0            0             0         0            3
    CASCADE PACIFIC; PINE TREE                                                    0          1               2         0             0            0             0         0            3
    CATALINA; GRAND CANYON                                                        2          0               1         0             0            0             0         0            3
    CENTRAL NEW JERSEY; MINSI TRAILS                                              0          1               2         0             0            0             0         0            3
    CENTRAL NORTH CAROLINA; OLD NORTH STATE                                       1          2               0         0             0            0             0         0            3
    CHATTAHOOCHEE; GREATER ALABAMA                                                1          1               1         0             0            0             0         0            3
    CHEROKEE AREA 469; QUAPAW AREA                                                3          0               0         0             0            0             0         0            3
    CROSSROADS OF AMERICA; SIMON KENTON                                           1          0               1         0             0            0             1         0            3
    CROSSROADS OF THE WEST; GRAND TETON                                           0          0               2         1             0            0             0         0            3
    CROSSROADS OF THE WEST; MOUNTAIN WEST                                         1          1               0         0             0            0             1         0            3
    DANIEL BOONE; MECKLENBURG COUNTY                                              1          0               2         0             0            0             0         0            3
    DANIEL WEBSTER; GREATER ST. LOUIS AREA                                        1          1               0         1             0            0             0         0            3
    GARDEN STATE; NORTHERN NEW JERSEY                                             1          0               1         1             0            0             0         0            3
    GARDEN STATE; THEODORE ROOSEVELT                                              2          0               1         0             0            0             0         0            3
    GRAND TETON; MOUNTAIN WEST                                                    2          1               0         0             0            0             0         0            3
    GREAT RIVERS; GREATER ST. LOUIS AREA                                          1          1               0         1             0            0             0         0            3
    GREAT SMOKY MOUNTAIN; MIDDLE TENNESSEE                                        2          0               0         1             0            0             0         0            3
    GREATER LOS ANGELES; GREATER YOSEMITE                                         1          0               0         2             0            0             0         0            3
    GREATER LOS ANGELES; VERDUGO HILLS                                            1          0               1         1             0            0             0         0            3
    GULF STREAM; SOUTH FLORIDA COUNCIL                                            1          0               1         1             0            0             0         0            3
    HEART OF AMERICA; OZARK TRAILS                                                2          1               0         0             0            0             0         0            3
    HEART OF NEW ENGLAND; MAYFLOWER                                               1          1               0         1             0            0             0         0            3
    INLAND NORTHWEST; PACIFIC HARBORS                                             0          0               1         1             0            0             1         0            3
    ISTROUMA AREA; SOUTHEAST LOUISIANA                                            1          1               0         0             1            0             0         0            3
    LONGHOUSE; PATRIOTS' PATH                                                     2          0               0         1             0            0             0         0            3
    LOS PADRES; WESTERN LOS ANGELES COUNTY                                        1          0               1         1             0            0             0         0            3
    MAYFLOWER; WESTCHESTER-PUTNAM                                                 0          0               2         1             0            0             0         0            3
    MECKLENBURG COUNTY; PALMETTO                                                  3          0               0         0             0            0             0         0            3
    MID-AMERICA; MID-IOWA                                                         0          1               0         2             0            0             0         0            3
    MID-AMERICA; NORTHERN STAR                                                    0          1               1         1             0            0             0         0            3
    MINSI TRAILS; NORTHEASTERN PENNSYLVANIA                                       0          1               1         1             0            0             0         0            3
    NATIONAL CAPITAL AREA; VIRGINIA HEADWATERS                                    0          1               0         1             0            1             0         0            3
    NEW BIRTH OF FREEDOM; SUSQUEHANNA                                             0          0               1         2             0            0             0         0            3
    NORTHEAST GEORGIA; NORTHWEST GEORGIA                                          1          0               0         1             1            0             0         0            3
    NORTHEAST ILLINOIS; THREE FIRES                                               0          1               0         2             0            0             0         0            3
    NORTHERN STAR; TWIN VALLEY                                                    1          1               1         0             0            0             0         0            3
    POTAWATOMI AREA; THREE HARBORS                                                2          0               0         1             0            0             0         0            3
    QUAPAW AREA; WESTARK AREA                                                     1          0               2         0             0            0             0         0            3
    TIDEWATER; VIRGINIA HEADWATERS                                                1          0               1         1             0            0             0         0            3
    ALABAMA-FLORIDA; GREATER ALABAMA                                              1          0               1         0             0            0             0         0            2
    ALABAMA-FLORIDA; TUKABATCHEE AREA                                             2          0               0         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; BALTIMORE AREA                                           1          0               1         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; BUCKSKIN                                                 0          2               0         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; GREAT TRAIL                                              1          0               0         1             0            0             0         0            2
    ALLEGHENY HIGHLANDS; LAUREL HIGHLANDS                                         1          0               1         0             0            0             0         0            2
    ALOHA; FAR EAST                                                               1          0               1         0             0            0             0         0            2
    ANDREW JACKSON; CHICKASAW                                                     1          0               1         0             0            0             0         0            2
    ATLANTA AREA; JERSEY SHORE                                                    1          0               1         0             0            0             0         0            2
    ATLANTA AREA; NORTHWEST GEORGIA                                               2          0               0         0             0            0             0         0            2
    BADEN POWELL; JUNIATA VALLEY                                                  2          0               0         0             0            0             0         0            2
    BADEN POWELL; SUSQUEHANNA                                                     0          1               0         1             0            0             0         0            2
    BADEN POWELL; TUSCARORA                                                       0          0               1         1             0            0             0         0            2
    BAY-LAKES; NORTHEAST ILLINOIS                                                 0          2               0         0             0            0             0         0            2
    BAY-LAKES; SAMOSET COUNCIL                                                    0          1               1         0             0            0             0         0            2
    BLACK HILLS AREA; SIOUX                                                       2          0               0         0             0            0             0         0            2
    BLACK SWAMP AREA; BUCKEYE                                                     1          0               1         0             0            0             0         0            2
    BLACK SWAMP AREA; ERIE SHORES                                                 0          1               1         0             0            0             0         0            2
    BLACK SWAMP AREA; SIMON KENTON                                                0          2               0         0             0            0             0         0            2
    BLACKHAWK AREA; PATHWAY TO ADVENTURE                                          1          0               1         0             0            0             0         0            2
    BLUE GRASS; LAUREL HIGHLANDS                                                  1          1               0         0             0            0             0         0            2
    BLUE GRASS; SIMON KENTON                                                      0          1               0         1             0            0             0         0            2
    BLUE MOUNTAIN; CASCADE PACIFIC                                                1          0               1         0             0            0             0         0            2
    BLUE MOUNTAIN; INLAND NORTHWEST                                               0          0               2         0             0            0             0         0            2
    BUCKSKIN; SIMON KENTON                                                        1          1               0         0             0            0             0         0            2
    BUFFALO TRAIL; TEXAS TRAILS                                                   2          0               0         0             0            0             0         0            2
    CALCASIEU; LOUISIANA PURCHASE                                                 1          0               1         0             0            0             0         0            2
    CALIFORNIA INLAND EMPIRE; GOLDEN EMPIRE                                       1          0               1         0             0            0             0         0            2
    CALIFORNIA INLAND EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                        1          1               0         0             0            0             0         0            2
    CASCADE PACIFIC; PACIFIC HARBORS                                              1          0               0         1             0            0             0         0            2
    CENTRAL GEORGIA; COASTAL GEORGIA                                              2          0               0         0             0            0             0         0            2
    CENTRAL GEORGIA; SOUTH GEORGIA                                                1          0               1         0             0            0             0         0            2
    CENTRAL NORTH CAROLINA; OCCONEECHEE                                           1          1               0         0             0            0             0         0            2
    CHATTAHOOCHEE; FLINT RIVER                                                    0          1               1         0             0            0             0         0            2
    CHEROKEE AREA 469; INDIAN NATIONS                                             1          1               0         0             0            0             0         0            2
    CHEROKEE AREA 556; NORTHWEST GEORGIA                                          2          0               0         0             0            0             0         0            2
    CHESTER COUNTY; CRADLE OF LIBERTY                                             1          1               0         0             0            0             0         0            2
    CHIEF SEATTLE; INLAND NORTHWEST                                               0          0               0         2             0            0             0         0            2
    CHIPPEWA VALLEY; NORTHERN STAR                                                1          1               0         0             0            0             0         0            2
    CIRCLE TEN; SAM HOUSTON AREA                                                  0          0               1         1             0            0             0         0            2
    COASTAL CAROLINA; PEE DEE AREA                                                0          1               0         1             0            0             0         0            2
    CONNECTICUT RIVERS; HEART OF NEW ENGLAND                                      0          1               0         1             0            0             0         0            2
    CONNECTICUT RIVERS; NARRAGANSETT                                              1          1               0         0             0            0             0         0            2
    CONNECTICUT RIVERS; WESTERN MASSACHUSETTS                                     0          2               0         0             0            0             0         0            2
    CONNECTICUT YANKEE; HOUSATONIC                                                1          1               0         0             0            0             0         0            2
    CONQUISTADOR; GREAT SOUTHWEST                                                 0          2               0         0             0            0             0         0            2
    CRADLE OF LIBERTY; LAUREL HIGHLANDS                                           0          0               1         0             1            0             0         0            2
    CRATER LAKE COUNCIL; OREGON TRAIL                                             1          0               1         0             0            0             0         0            2




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        5
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 347 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CROSSROADS OF AMERICA; DAN BEARD                                              0          1               1         0             0            0             0         0            2
    CROSSROADS OF AMERICA; GREATER ST. LOUIS AREA                                 1          0               0         0             0            0             1         0            2
    CROSSROADS OF AMERICA; MIAMI VALLEY                                           0          0               0         1             1            0             0         0            2
    CROSSROADS OF AMERICA; MICHIGAN CROSSROADS                                    0          1               1         0             0            0             0         0            2
    CROSSROADS OF AMERICA; MINSI TRAILS                                           1          0               1         0             0            0             0         0            2
    DANIEL BOONE; EAST CAROLINA                                                   0          1               0         0             0            0             1         0            2
    DANIEL WEBSTER; GREEN MOUNTAIN                                                1          0               0         1             0            0             0         0            2
    DANIEL WEBSTER; MAYFLOWER                                                     0          0               0         2             0            0             0         0            2
    DANIEL WEBSTER; NARRAGANSETT                                                  2          0               0         0             0            0             0         0            2
    DENVER AREA; GREAT SOUTHWEST                                                  1          0               0         1             0            0             0         0            2
    DENVER AREA; LONGS PEAK COUNCIL                                               1          0               1         0             0            0             0         0            2
    DENVER AREA; PIKES PEAK                                                       0          1               1         0             0            0             0         0            2
    EAST CAROLINA; INDIAN WATERS                                                  0          0               0         2             0            0             0         0            2
    EAST CAROLINA; MECKLENBURG COUNTY                                             1          0               0         1             0            0             0         0            2
    EAST CAROLINA; OCCONEECHEE                                                    1          0               0         1             0            0             0         0            2
    EAST CAROLINA; OLD NORTH STATE                                                0          0               2         0             0            0             0         0            2
    EAST CAROLINA; PIEDMONT 420                                                   0          0               1         1             0            0             0         0            2
    EVANGELINE AREA; LOUISIANA PURCHASE                                           0          1               1         0             0            0             0         0            2
    FIVE RIVERS; GREATER NEW YORK                                                 2          0               0         0             0            0             0         0            2
    FIVE RIVERS; OHIO RIVER VALLEY                                                1          1               0         0             0            0             0         0            2
    FRENCH CREEK; LAUREL HIGHLANDS                                                1          1               0         0             0            0             0         0            2
    GARDEN STATE; PATRIOTS' PATH                                                  0          1               1         0             0            0             0         0            2
    GOLDEN EMPIRE; GREATER LOS ANGELES                                            0          0               2         0             0            0             0         0            2
    GOLDEN EMPIRE; NORTHERN STAR                                                  1          1               0         0             0            0             0         0            2
    GOLDEN EMPIRE; PACIFIC SKYLINE                                                1          0               1         0             0            0             0         0            2
    GOLDEN EMPIRE; SEQUOIA                                                        0          1               0         1             0            0             0         0            2
    GOLDEN EMPIRE; SILICON VALLEY MONTEREY BAY                                    2          0               0         0             0            0             0         0            2
    GOLDEN GATE AREA; GREATER YOSEMITE                                            1          0               0         0             0            0             1         0            2
    GOLDEN GATE AREA; ORANGE COUNTY                                               1          0               0         1             0            0             0         0            2
    GOLDEN GATE AREA; PATRIOTS' PATH                                              1          0               1         0             0            0             0         0            2
    GOLDEN GATE AREA; PIEDMONT 042                                                0          0               1         0             1            0             0         0            2
    GOLDEN GATE AREA; REDWOOD EMPIRE                                              1          1               0         0             0            0             0         0            2
    GRAND COLUMBIA; INLAND NORTHWEST                                              0          2               0         0             0            0             0         0            2
    GREAT RIVERS; PONY EXPRESS                                                    0          1               0         1             0            0             0         0            2
    GREATER LOS ANGELES; PATHWAY TO ADVENTURE                                     1          1               0         0             0            0             0         0            2
    GREATER LOS ANGELES; SAM HOUSTON AREA                                         1          0               0         1             0            0             0         0            2
    GREATER NEW YORK; GREATER NIAGARA FRONTIER                                    0          0               0         2             0            0             0         0            2
    GREATER NEW YORK; IROQUOIS TRAIL                                              1          0               1         0             0            0             0         0            2
    GREATER NEW YORK; WESTCHESTER-PUTNAM                                          1          0               0         1             0            0             0         0            2
    GREATER ST. LOUIS AREA; NORTHEAST ILLINOIS                                    0          1               0         1             0            0             0         0            2
    GREATER YOSEMITE; SEQUOIA                                                     0          1               1         0             0            0             0         0            2
    GREEN MOUNTAIN; WESTERN MASSACHUSETTS                                         0          1               1         0             0            0             0         0            2
    GULF COAST; LONGHORN                                                          2          0               0         0             0            0             0         0            2
    HAWK MOUNTAIN; MINSI TRAILS                                                   0          0               1         1             0            0             0         0            2
    HAWKEYE AREA; WINNEBAGO                                                       0          1               0         1             0            0             0         0            2
    HEART OF AMERICA; JAYHAWK AREA                                                0          1               1         0             0            0             0         0            2
    HEART OF NEW ENGLAND; WESTERN MASSACHUSETTS                                   1          0               0         1             0            0             0         0            2
    HUDSON VALLEY; WESTCHESTER-PUTNAM                                             1          0               1         0             0            0             0         0            2
    ILLOWA; MISSISSIPPI VALLEY                                                    1          1               0         0             0            0             0         0            2
    INDIAN NATIONS; LAST FRONTIER                                                 1          1               0         0             0            0             0         0            2
    INDIAN WATERS; PALMETTO                                                       1          0               0         1             0            0             0         0            2
    INLAND NORTHWEST; MONTANA                                                     1          0               0         1             0            0             0         0            2
    LAKE ERIE; SIMON KENTON                                                       0          1               0         1             0            0             0         0            2
    LAKE ERIE; WESTERN MASSACHUSETTS                                              0          1               0         1             0            0             0         0            2
    LASALLE; SAGAMORE                                                             2          0               0         0             0            0             0         0            2
    LAUREL HIGHLANDS; NATIONAL CAPITAL AREA                                       1          0               0         0             1            0             0         0            2
    LAUREL HIGHLANDS; OHIO RIVER VALLEY                                           2          0               0         0             0            0             0         0            2
    LAUREL HIGHLANDS; SUSQUEHANNA                                                 1          1               0         0             0            0             0         0            2
    LEATHERSTOCKING; TWIN RIVERS                                                  0          0               0         1             0            0             1         0            2
    LONG BEACH AREA; SILICON VALLEY MONTEREY BAY                                  1          0               1         0             0            0             0         0            2
    LONGHOUSE; SENECA WATERWAYS                                                   0          2               0         0             0            0             0         0            2
    LONGS PEAK COUNCIL; PIKES PEAK                                                0          0               1         1             0            0             0         0            2
    LOS PADRES; SEQUOIA                                                           0          0               1         1             0            0             0         0            2
    MARIN; PACIFIC SKYLINE                                                        0          1               1         0             0            0             0         0            2
    MARIN; WESTERN LOS ANGELES COUNTY                                             2          0               0         0             0            0             0         0            2
    MAYFLOWER; TRANSATLANTIC                                                      1          0               1         0             0            0             0         0            2
    MECKLENBURG COUNTY; NATIONAL CAPITAL AREA                                     1          0               0         1             0            0             0         0            2
    MECKLENBURG COUNTY; OLD NORTH STATE                                           0          0               0         1             0            1             0         0            2
    MIAMI VALLEY; SIMON KENTON                                                    0          1               0         1             0            0             0         0            2
    MICHIGAN CROSSROADS; NORTHEAST ILLINOIS                                       0          0               1         1             0            0             0         0            2
    MICHIGAN CROSSROADS; NORTHERN LIGHTS                                          1          1               0         0             0            0             0         0            2
    MID-AMERICA; NATIONAL CAPITAL AREA                                            1          1               0         0             0            0             0         0            2
    MID-AMERICA; OVERLAND TRAILS                                                  2          0               0         0             0            0             0         0            2
    MID-IOWA; TWIN RIVERS                                                         0          1               0         1             0            0             0         0            2
    MIDDLE TENNESSEE; WEST TENNESSEE AREA                                         2          0               0         0             0            0             0         0            2
    MINSI TRAILS; PATRIOTS' PATH                                                  0          0               0         2             0            0             0         0            2
    MONMOUTH; PATRIOTS' PATH                                                      2          0               0         0             0            0             0         0            2
    NARRAGANSETT; SUFFOLK COUNTY                                                  1          0               0         0             0            0             1         0            2
    NORTH FLORIDA; SOUTH FLORIDA COUNCIL                                          0          0               1         1             0            0             0         0            2
    NORTHEAST ILLINOIS; POTAWATOMI AREA                                           1          1               0         0             0            0             0         0            2
    NORTHEAST IOWA COUNCIL; WINNEBAGO                                             0          0               1         1             0            0             0         0            2
    NORTHERN LIGHTS; NORTHERN STAR                                                1          0               0         1             0            0             0         0            2
    NORTHERN NEW JERSEY; SPIRIT OF ADVENTURE                                      0          0               1         0             0            1             0         0            2
    NORTHERN NEW JERSEY; WASHINGTON CROSSING                                      0          1               1         0             0            0             0         0            2
    OCCONEECHEE; OLD HICKORY                                                      1          1               0         0             0            0             0         0            2
    OLD HICKORY; PIEDMONT 420                                                     0          1               0         1             0            0             0         0            2
    OZARK TRAILS; QUIVIRA                                                         1          1               0         0             0            0             0         0            2
    PATHWAY TO ADVENTURE; RAINBOW                                                 0          1               1         0             0            0             0         0            2
    SAM HOUSTON AREA; THREE RIVERS                                                0          0               0         2             0            0             0         0            2
    SEQUOIA; SEQUOYAH                                                             1          0               0         0             1            0             0         0            2
    SHENANDOAH AREA; TIDEWATER                                                    0          1               1         0             0            0             0         0            2
    SILICON VALLEY MONTEREY BAY; TWIN RIVERS                                      1          0               0         1             0            0             0         0            2
    ABRAHAM LINCOLN; DAN BEARD                                                    1          0               0         0             0            0             0         0            1
    ABRAHAM LINCOLN; GREATER ST. LOUIS AREA                                       0          1               0         0             0            0             0         0            1
    ABRAHAM LINCOLN; PATHWAY TO ADVENTURE                                         1          0               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        6
                                                           Case 20-10343-LSS         Doc 4108    Filed 05/16/21     Page 348 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-    Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation   Groping                                         Missing   Total*
                                                                                                                           Unclothed     Clothed  Unconfirmed

    ABRAHAM LINCOLN; THREE FIRES                                     0      1           0         0          0         0           0      0      1
    ALABAMA-FLORIDA; GULF COAST                                      1      0           0         0          0         0           0      0      1
    ALABAMA-FLORIDA; TRANSATLANTIC                                   0      0           1         0          0         0           0      0      1
    ALAMO AREA; BAY AREA; CIRCLE TEN                                 0      1           0         0          0         0           0      0      1
    ALAMO AREA; CAPITOL AREA; PINE BURR AREA                         0      1           0         0          0         0           0      0      1
    ALAMO AREA; CAPITOL AREA; SAM HOUSTON AREA                       0      0           0         1          0         0           0      0      1
    ALAMO AREA; GREATER NEW YORK                                     0      1           0         0          0         0           0      0      1
    ALAMO AREA; LONGHORN                                             0      0           1         0          0         0           0      0      1
    ALAMO AREA; SOUTH TEXAS                                          0      0           1         0          0         0           0      0      1
    ALAMO AREA; SPIRIT OF ADVENTURE                                  0      1           0         0          0         0           0      0      1
    ALAMO AREA; WESTARK AREA                                         0      0           0         1          0         0           0      0      1
    ALLEGHENY HIGHLANDS; ATLANTA AREA; BUFFALO TRAIL; GREAT TRAIL; GULF
                                                                     1 STREAM;
                                                                            0 INDIAN WATERS;
                                                                                        0    LAS VEGAS
                                                                                                  0    AREA; 0LONGHORN;0MICHIGAN CROSSROADS;
                                                                                                                                   0      0 PATHWAY
                                                                                                                                                 1 TO ADVENTURE; POTAWAT
    ALLEGHENY HIGHLANDS; BADEN POWELL                                1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; BLACK SWAMP AREA                            0      0           0         0          1         0           0      0      1
    ALLEGHENY HIGHLANDS; BUCKTAIL                                    0      1           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; CHICKASAW                                   1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER                    0      0           0         0          0         0           1      0      1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER; IROQUOIS TRAIL 0         1           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; LEATHERSTOCKING                             1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; LOS PADRES; VENTURA COUNTY                  1      0           0         0          0         0           0      0      1
    ALOHA; CROSSROADS OF THE WEST                                    1      0           0         0          0         0           0      0      1
    ALOHA; GOLDEN GATE AREA                                          0      0           1         0          0         0           0      0      1
    ALOHA; GREAT SOUTHWEST                                           1      0           0         0          0         0           0      0      1
    ALOHA; MICHIGAN CROSSROADS; NORTHEAST ILLINOIS; THREE HARBORS 1         0           0         0          0         0           0      0      1
    ALOHA; PACIFIC SKYLINE                                           1      0           0         0          0         0           0      0      1
    ALOHA; TEXAS SOUTHWEST; TRANSATLANTIC                            0      1           0         0          0         0           0      0      1
    ALOHA; WESTERN LOS ANGELES COUNTY                                0      0           1         0          0         0           0      0      1
    ANDREW JACKSON; ISTROUMA AREA                                    0      0           0         0          1         0           0      0      1
    ANDREW JACKSON; MICHIGAN CROSSROADS                              1      0           0         0          0         0           0      0      1
    ANDREW JACKSON; SAM HOUSTON AREA                                 0      0           1         0          0         0           0      0      1
    ANTHONY WAYNE AREA; CROSSROADS OF AMERICA                        1      0           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; ERIE SHORES                                  0      0           0         1          0         0           0      0      1
    ANTHONY WAYNE AREA; LASALLE                                      0      1           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; MICHIGAN CROSSROADS                          1      0           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; SAGAMORE                                     0      1           0         0          0         0           0      0      1
    ARBUCKLE AREA; LAST FRONTIER                                     0      1           0         0          0         0           0      0      1
    ATLANTA AREA; BLUE GRASS                                         0      0           0         1          0         0           0      0      1
    ATLANTA AREA; CENTRAL GEORGIA                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; CENTRAL GEORGIA; JERSEY SHORE; TRANSATLANTIC       1      0           0         0          0         0           0      0      1
    ATLANTA AREA; DANIEL BOONE                                       1      0           0         0          0         0           0      0      1
    ATLANTA AREA; GEORGIA-CAROLINA                                   0      1           0         0          0         0           0      0      1
    ATLANTA AREA; GREAT SOUTHWEST                                    1      0           0         0          0         0           0      0      1
    ATLANTA AREA; GREATER ALABAMA                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; GREATER ST. LOUIS AREA                             0      0           0         0          0         0           1      0      1
    ATLANTA AREA; NEVADA AREA                                        1      0           0         0          0         0           0      0      1
    ATLANTA AREA; NORTH FLORIDA                                      1      0           0         0          0         0           0      0      1
    ATLANTA AREA; OLD NORTH STATE                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; PATHWAY TO ADVENTURE                               1      0           0         0          0         0           0      0      1
    ATLANTA AREA; SAN DIEGO - IMPERIAL COUNCIL                       0      1           0         0          0         0           0      0      1
    ATLANTA AREA; SUWANNEE RIVER AREA                                0      1           0         0          0         0           0      0      1
    ATLANTA AREA; TUKABATCHEE AREA                                   1      0           0         0          0         0           0      0      1
    BADEN POWELL; CRADLE OF LIBERTY; CROSSROADS OF AMERICA           0      1           0         0          0         0           0      0      1
    BADEN POWELL; DEL-MAR-VA                                         0      0           0         1          0         0           0      0      1
    BADEN POWELL; GARDEN STATE                                       1      0           0         0          0         0           0      0      1
    BADEN POWELL; LAST FRONTIER                                      0      1           0         0          0         0           0      0      1
    BADEN POWELL; LAUREL HIGHLANDS                                   1      0           0         0          0         0           0      0      1
    BADEN POWELL; LONGHOUSE; THREE FIRES                             0      0           0         1          0         0           0      0      1
    BADEN POWELL; NATIONAL CAPITAL AREA                              0      1           0         0          0         0           0      0      1
    BADEN POWELL; PATRIOTS' PATH                                     1      0           0         0          0         0           0      0      1
    BADEN POWELL; SOUTH FLORIDA COUNCIL                              0      1           0         0          0         0           0      0      1
    BADEN POWELL; SPIRIT OF ADVENTURE                                1      0           0         0          0         0           0      0      1
    BADEN POWELL; TWIN RIVERS                                        1      0           0         0          0         0           0      0      1
    BALTIMORE AREA; CHESTER COUNTY                                   0      1           0         0          0         0           0      0      1
    BALTIMORE AREA; GRAND CANYON                                     1      0           0         0          0         0           0      0      1
    BALTIMORE AREA; GREATER ST. LOUIS AREA                           0      0           0         1          0         0           0      0      1
    BALTIMORE AREA; LAUREL HIGHLANDS                                 0      1           0         0          0         0           0      0      1
    BALTIMORE AREA; LINCOLN HERITAGE                                 0      0           1         0          0         0           0      0      1
    BALTIMORE AREA; MASON-DIXON                                      0      0           0         0          1         0           0      0      1
    BALTIMORE AREA; NATIONAL CAPITAL AREA; PATRIOTS' PATH            0      0           0         1          0         0           0      0      1
    BAY AREA; HEART OF AMERICA                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; CASCADE PACIFIC                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; GLACIER'S EDGE                                        1      0           0         0          0         0           0      0      1
    BAY-LAKES; LAUREL HIGHLANDS                                      0      1           0         0          0         0           0      0      1
    BAY-LAKES; NORTHERN STAR                                         0      0           1         0          0         0           0      0      1
    BAY-LAKES; OREGON TRAIL                                          0      0           0         1          0         0           0      0      1
    BAY-LAKES; PACIFIC HARBORS                                       0      0           0         1          0         0           0      0      1
    BAY-LAKES; POTAWATOMI AREA                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; RAINBOW                                               0      0           0         0          0         0           1      0      1
    BAY-LAKES; REDWOOD EMPIRE                                        0      0           0         1          0         0           0      0      1
    BAY-LAKES; THREE FIRES                                           1      0           0         0          0         0           0      0      1
    BAY-LAKES; THREE HARBORS                                         0      1           0         0          0         0           0      0      1
    BAY-LAKES; TWIN RIVERS                                           0      1           0         0          0         0           0      0      1
    BLACK HILLS AREA; GREATER ALABAMA                                1      0           0         0          0         0           0      0      1
    BLACK HILLS AREA; MONTANA                                        1      0           0         0          0         0           0      0      1
    BLACK SWAMP AREA; JAYHAWK AREA                                   0      0           1         0          0         0           0      0      1
    BLACK SWAMP AREA; WESTERN LOS ANGELES COUNTY                     0      0           1         0          0         0           0      0      1
    BLACK WARRIOR; TUKABATCHEE AREA                                  0      0           1         0          0         0           0      0      1
    BLACKHAWK AREA; BUCKEYE                                          1      0           0         0          0         0           0      0      1
    BLACKHAWK AREA; CONNECTICUT RIVERS; CONNECTICUT YANKEE           1      0           0         0          0         0           0      0      1
    BLACKHAWK AREA; CROSSROADS OF AMERICA                            0      1           0         0          0         0           0      0      1
    BLACKHAWK AREA; NORTHEAST ILLINOIS                               0      0           1         0          0         0           0      0      1
    BLACKHAWK AREA; RAINBOW                                          0      1           0         0          0         0           0      0      1
    BLACKHAWK AREA; THREE RIVERS                                     0      1           0         0          0         0           0      0      1
    BLUE GRASS; DAN BEARD                                            0      0           1         0          0         0           0      0      1
    BLUE MOUNTAIN; PATRIOTS' PATH                                    1      0           0         0          0         0           0      0      1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                7
                                                           Case 20-10343-LSS         Doc 4108    Filed 05/16/21     Page 349 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation    Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    BLUE MOUNTAIN; SOUTHEAST LOUISIANA                           1                           0               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; CASCADE PACIFIC                        0                           0               0         1             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; CROSSROADS OF AMERICA                  0                           1               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; HEART OF VIRGINIA                      0                           0               0         0             0            0             1         0            1
    BLUE RIDGE MOUNTAINS; NEW BIRTH OF FREEDOM                   0                           0               1         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; OLD NORTH STATE                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; SHENANDOAH AREA                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE; CHICKASAW                                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE; OCCONEECHEE                                      1                           0               0         0             0            0             0         0            1
    BUCKEYE; GREAT TRAIL; LAKE ERIE                              1                           0               0         0             0            0             0         0            1
    BUCKEYE; GREEN MOUNTAIN                                      0                           0               0         1             0            0             0         0            1
    BUCKEYE; HEART OF AMERICA                                    0                           1               0         0             0            0             0         0            1
    BUCKEYE; LAKE ERIE; MAYFLOWER; NARRAGANSETT                  1                           0               0         0             0            0             0         0            1
    BUCKEYE; MUSKINGUM VALLEY                                    0                           0               1         0             0            0             0         0            1
    BUCKEYE; TECUMSEH                                            1                           0               0         0             0            0             0         0            1
    BUCKEYE; TUSCARORA                                           0                           0               0         0             1            0             0         0            1
    BUCKSKIN; DENVER AREA; PIKES PEAK                            1                           0               0         0             0            0             0         0            1
    BUCKSKIN; MECKLENBURG COUNTY                                 1                           0               0         0             0            0             0         0            1
    BUCKSKIN; SENECA WATERWAYS                                   1                           0               0         0             0            0             0         0            1
    BUCKTAIL; EAST TEXAS AREA; NORWELA                           1                           0               0         0             0            0             0         0            1
    BUCKTAIL; GEORGIA-CAROLINA                                   1                           0               0         0             0            0             0         0            1
    BUCKTAIL; LAUREL HIGHLANDS                                   0                           0               1         0             0            0             0         0            1
    BUFFALO TRACE; BUFFALO TRAIL                                 1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; CROSSROADS OF AMERICA                         1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; MICHIGAN CROSSROADS                           1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; SAGAMORE                                      1                           0               0         0             0            0             0         0            1
    BUFFALO TRAIL; CADDO AREA                                    0                           1               0         0             0            0             0         0            1
    BUFFALO TRAIL; DIRECT SERVICE                                0                           0               1         0             0            0             0         0            1
    BUFFALO TRAIL; SOUTH PLAINS                                  1                           0               0         0             0            0             0         0            1
    CADDO AREA; CHICKASAW; DE SOTO AREA; QUAPAW AREA; WESTARK AREA
                                                                 1                           0               0         0             0            0             0         0            1
    CADDO AREA; CIRCLE TEN                                       1                           0               0         0             0            0             0         0            1
    CADDO AREA; CIRCLE TEN; EAST TEXAS AREA; RIO GRANDE          0                           1               0         0             0            0             0         0            1
    CADDO AREA; DE SOTO AREA                                     0                           1               0         0             0            0             0         0            1
    CADDO AREA; NORWELA                                          1                           0               0         0             0            0             0         0            1
    CALCASIEU; EVANGELINE AREA                                   0                           0               0         1             0            0             0         0            1
    CALCASIEU; SOUTHEAST LOUISIANA                               0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; CENTRAL FLORIDA                    0                           0               0         0             0            1             0         0            1
    CALIFORNIA INLAND EMPIRE; CROSSROADS OF THE WEST             0                           1               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; LAS VEGAS AREA                     0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; LONG BEACH AREA                    1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; NATIONAL CAPITAL AREA              0                           1               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; ORANGE COUNTY                      0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; RIO GRANDE                         1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; VENTURA COUNTY                     1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; YUCCA                              1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; FAR EAST                                 0                           0               0         1             0            0             0         0            1
    CAPE COD & ISLANDS; FAR EAST; LAS VEGAS AREA                 0                           0               0         1             0            0             0         0            1
    CAPE COD & ISLANDS; GREATER NEW YORK                         1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; MAYFLOWER; NARRAGANSETT                  1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; NARRAGANSETT                             1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; NATIONAL CAPITAL AREA                    1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; SAGAMORE                                 0                           0               0         0             0            0             1         0            1
    CAPE COD & ISLANDS; SPIRIT OF ADVENTURE                      0                           1               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; TWIN RIVERS                              0                           0               1         0             0            0             0         0            1
    CAPE FEAR; CENTRAL NORTH CAROLINA; EAST CAROLINA             0                           1               0         0             0            0             0         0            1
    CAPE FEAR; DANIEL BOONE                                      0                           0               0         1             0            0             0         0            1
    CAPE FEAR; EAST CAROLINA                                     1                           0               0         0             0            0             0         0            1
    CAPE FEAR; MECKLENBURG COUNTY                                0                           1               0         0             0            0             0         0            1
    CAPE FEAR; OLD HICKORY                                       0                           0               1         0             0            0             0         0            1
    CAPE FEAR; PIEDMONT 420                                      1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; DENVER AREA                                    1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; GREATER LOS ANGELES; SAM HOUSTON AREA          1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; LONGHORN                                       0                           0               0         1             0            0             0         0            1
    CAPITOL AREA; TEXAS TRAILS                                   0                           0               0         0             0            0             1         0            1
    CASCADE PACIFIC; CROSSROADS OF THE WEST                      1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; GOLDEN EMPIRE                               1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; GRAND COLUMBIA                              0                           0               1         0             0            0             0         0            1
    CASCADE PACIFIC; INDIAN NATIONS                              1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; MONTANA                                     1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; PENNSYLVANIA DUTCH                          1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; TUSCARORA                                   1                           0               0         0             0            0             0         0            1
    CATALINA; LAS VEGAS AREA                                     0                           0               0         1             0            0             0         0            1
    CATALINA; LONGS PEAK COUNCIL                                 0                           1               0         0             0            0             0         0            1
    CATALINA; ORANGE COUNTY                                      0                           0               0         1             0            0             0         0            1
    CATALINA; SAN DIEGO - IMPERIAL COUNCIL                       1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; GREATER NEW YORK                            0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; GREATER TAMPA BAY AREA                      0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; GULF COAST                                  1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; NORTHERN STAR                               1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; ORANGE COUNTY                               0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; SIMON KENTON                                0                           0               0         1             0            0             0         0            1
    CENTRAL FLORIDA; SOUTH FLORIDA COUNCIL                       0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; SOUTHWEST FLORIDA                           0                           0               1         0             0            0             0         0            1
    CENTRAL GEORGIA; GEORGIA-CAROLINA                            0                           0               0         1             0            0             0         0            1
    CENTRAL GEORGIA; NORTHWEST GEORGIA                           0                           1               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; GAMEHAVEN; NORTHERN STAR                  0                           0               0         0             0            1             0         0            1
    CENTRAL MINNESOTA; GREATER NEW YORK; NORTHERN STAR           1                           0               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; GREATER TAMPA BAY AREA                    1                           0               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; SIOUX                                     0                           1               0         0             0            0             0         0            1
    CENTRAL NEW JERSEY; GARDEN STATE; WASHINGTON CROSSING        1                           0               0         0             0            0             0         0            1
    CENTRAL NEW JERSEY; MONMOUTH                                 0                           0               0         0             1            0             0         0            1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; PATRIOTS' PATH      0                           0               0         1             0            0             0         0            1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; WASHINGTON CROSSING1                            0               0         0             0            0             0         0            1
    CENTRAL NORTH CAROLINA; PATRIOTS' PATH                       0                           0               1         0             0            0             0         0            1
    CHATTAHOOCHEE; GEORGIA-CAROLINA                              0                           1               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        8
                                                           Case 20-10343-LSS         Doc 4108    Filed 05/16/21     Page 350 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation    Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CHATTAHOOCHEE; NORTHEAST GEORGIA                              1                          0               0         0             0            0             0         0            1
    CHATTAHOOCHEE; SIMON KENTON                                   0                          0               0         0             1            0             0         0            1
    CHATTAHOOCHEE; SUWANNEE RIVER AREA                            0                          1               0         0             0            0             0         0            1
    CHEROKEE AREA 469; CIMARRON                                   1                          0               0         0             0            0             0         0            1
    CHEROKEE AREA 556; GREAT RIVERS                               0                          0               0         1             0            0             0         0            1
    CHEROKEE AREA 556; MIDDLE TENNESSEE; NORTH FLORIDA            1                          0               0         0             0            0             0         0            1
    CHEROKEE AREA 556; NATIONAL CAPITAL AREA                      0                          1               0         0             0            0             0         0            1
    CHEROKEE AREA 556; NORTH FLORIDA                              0                          0               0         0             1            0             0         0            1
    CHEROKEE AREA 556; SAM HOUSTON AREA                           0                          0               1         0             0            0             0         0            1
    CHESTER COUNTY; CRADLE OF LIBERTY; WESTCHESTER-PUTNAM         1                          0               0         0             0            0             0         0            1
    CHESTER COUNTY; GREATER ST. LOUIS AREA                        0                          0               1         0             0            0             0         0            1
    CHESTER COUNTY; HEART OF VIRGINIA                             0                          0               0         1             0            0             0         0            1
    CHESTER COUNTY; NORTHEASTERN PENNSYLVANIA                     0                          0               0         1             0            0             0         0            1
    CHICKASAW; CHOCTAW AREA                                       0                          0               1         0             0            0             0         0            1
    CHICKASAW; GREATER ALABAMA                                    1                          0               0         0             0            0             0         0            1
    CHICKASAW; HEART OF AMERICA                                   1                          0               0         0             0            0             0         0            1
    CHICKASAW; MIDDLE TENNESSEE; QUAPAW AREA                      0                          1               0         0             0            0             0         0            1
    CHICKASAW; NATIONAL CAPITAL AREA                              1                          0               0         0             0            0             0         0            1
    CHICKASAW; NEW BIRTH OF FREEDOM                               1                          0               0         0             0            0             0         0            1
    CHICKASAW; PINE BURR AREA; PUSHMATAHA AREA                    1                          0               0         0             0            0             0         0            1
    CHICKASAW; WEST TENNESSEE AREA                                0                          1               0         0             0            0             0         0            1
    CHICKASAW; YOCONA AREA                                        0                          1               0         0             0            0             0         0            1
    CHIEF CORNPLANTER; GREAT TRAIL                                0                          1               0         0             0            0             0         0            1
    CHIEF SEATTLE; CROSSROADS OF THE WEST                         1                          0               0         0             0            0             0         0            1
    CHIEF SEATTLE; INDIAN NATIONS                                 0                          1               0         0             0            0             0         0            1
    CHIEF SEATTLE; SAM HOUSTON AREA                               1                          0               0         0             0            0             0         0            1
    CHIEF SEATTLE; SILICON VALLEY MONTEREY BAY                    0                          0               1         0             0            0             0         0            1
    CHIPPEWA VALLEY; GLACIER'S EDGE                               0                          0               0         1             0            0             0         0            1
    CHIPPEWA VALLEY; VOYAGEURS AREA                               1                          0               0         0             0            0             0         0            1
    CHOCTAW AREA; PINE BURR AREA                                  1                          0               0         0             0            0             0         0            1
    CIMARRON; INDIAN NATIONS                                      1                          0               0         0             0            0             0         0            1
    CIMARRON; QUIVIRA                                             0                          0               0         1             0            0             0         0            1
    CIMARRON; SOUTH PLAINS                                        1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; CROSSROADS OF THE WEST                            0                          0               1         0             0            0             0         0            1
    CIRCLE TEN; EAST TEXAS AREA                                   1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; GREATER LOS ANGELES                               1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY 0                            1               0         0             0            0             0         0            1
    CIRCLE TEN; HEART OF VIRGINIA                                 1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; NARRAGANSETT                                      1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; ORANGE COUNTY                                     1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; TUKABATCHEE AREA                                  1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; VENTURA COUNTY; WESTERN LOS ANGELES COUNTY        0                          0               0         1             0            0             0         0            1
    COASTAL CAROLINA; COASTAL GEORGIA                             1                          0               0         0             0            0             0         0            1
    COASTAL CAROLINA; EAST TEXAS AREA                             1                          0               0         0             0            0             0         0            1
    COASTAL CAROLINA; GOLDEN SPREAD                               0                          0               0         1             0            0             0         0            1
    COASTAL CAROLINA; PALMETTO                                    0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; GREATER TAMPA BAY AREA                       0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; MIDDLE TENNESSEE                             0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; SOUTH GEORGIA                                1                          0               0         0             0            0             0         0            1
    COASTAL GEORGIA; TUSCARORA                                    1                          0               0         0             0            0             0         0            1
    COLONIAL VIRGINIA; HEART OF VIRGINIA                          0                          0               1         0             0            0             0         0            1
    COLONIAL VIRGINIA; HEART OF VIRGINIA; TIDEWATER               0                          0               0         1             0            0             0         0            1
    COLONIAL VIRGINIA; NATIONAL CAPITAL AREA                      0                          0               0         1             0            0             0         0            1
    COLONIAL VIRGINIA; PINE BURR AREA                             1                          0               0         0             0            0             0         0            1
    COLUMBIA-MONTOUR; SUSQUEHANNA                                 1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; DAN BEARD; HEART OF NEW ENGLAND; OREGON TRAIL
                                                                  1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; DANIEL WEBSTER                            0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; GREENWICH                                 0                          1               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; HOUSATONIC                                1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; HUDSON VALLEY                             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; MAYFLOWER; WESTCHESTER-PUTNAM             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; MONMOUTH                                  0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; SENECA WATERWAYS                          0                          1               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; TRANSATLANTIC                             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; WASHINGTON CROSSING                       0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; WESTCHESTER-PUTNAM                        1                          0               0         0             0            0             0         0            1
    CONNECTICUT YANKEE; MICHIGAN CROSSROADS                       1                          0               0         0             0            0             0         0            1
    CONNECTICUT YANKEE; SUWANNEE RIVER AREA                       0                          0               1         0             0            0             0         0            1
    CONQUISTADOR; CROSSROADS OF THE WEST                          0                          1               0         0             0            0             0         0            1
    CONQUISTADOR; FAR EAST; YUCCA                                 1                          0               0         0             0            0             0         0            1
    CORNHUSKER; GREATER YOSEMITE                                  0                          0               1         0             0            0             0         0            1
    CORNHUSKER; PRAIRIELANDS                                      0                          0               1         0             0            0             0         0            1
    CORNHUSKER; QUIVIRA                                           1                          0               0         0             0            0             0         0            1
    CORONADO AREA; GREAT SOUTHWEST                                0                          0               1         0             0            0             0         0            1
    CORONADO AREA; GREATER NEW YORK                               0                          1               0         0             0            0             0         0            1
    CORONADO AREA; MICHIGAN CROSSROADS                            1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; CROSSROADS OF AMERICA                      0                          0               0         0             1            0             0         0            1
    CRADLE OF LIBERTY; FRENCH CREEK                               0                          0               1         0             0            0             0         0            1
    CRADLE OF LIBERTY; GREAT SOUTHWEST                            0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; JERSEY SHORE                               0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; JUNIATA VALLEY                             0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; MINSI TRAILS; NORTHERN NEW JERSEY          0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; NEW BIRTH OF FREEDOM                       1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; NORTHERN NEW JERSEY                        0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; PATRIOTS' PATH                             1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; QUIVIRA                                    0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; SUSQUEHANNA                                1                          0               0         0             0            0             0         0            1
    CRATER LAKE COUNCIL; GOLDEN EMPIRE                            0                          1               0         0             0            0             0         0            1
    CRATER LAKE COUNCIL; LOS PADRES; VENTURA COUNTY               1                          0               0         0             0            0             0         0            1
    CRATER LAKE; WESTERN LOS ANGELES COUNTY                       0                          1               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; DEL-MAR-VA; NATIONAL CAPITAL AREA      1                          0               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; GARDEN STATE                           0                          0               1         0             0            0             0         0            1
    CROSSROADS OF AMERICA; KATAHDIN AREA; NORTHERN NEW JERSEY     1                          0               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; NATIONAL CAPITAL AREA                  0                          1               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; PATHWAY TO ADVENTURE                   0                          0               1         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        9
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 351 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CROSSROADS OF AMERICA; TUKABATCHEE AREA                                       0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; DENVER AREA                                           0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; GREATER WYOMING                                       1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; GREATER WYOMING; NORTHEAST ILLINOIS                   1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; INLAND NORTHWEST                                      0          0               0         1             0            0             0         0            1
    CROSSROADS OF THE WEST; LAS VEGAS AREA                                        0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; LINCOLN HERITAGE                                      1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; SAN DIEGO - IMPERIAL COUNCIL                          1          0               0         0             0            0             0         0            1
    DAN BEARD; GREAT RIVERS; SOUTH FLORIDA COUNCIL                                0          0               0         1             0            0             0         0            1
    DAN BEARD; GREAT SMOKY MOUNTAIN                                               0          1               0         0             0            0             0         0            1
    DAN BEARD; GREAT TRAIL                                                        1          0               0         0             0            0             0         0            1
    DAN BEARD; LASALLE                                                            1          0               0         0             0            0             0         0            1
    DAN BEARD; LAST FRONTIER                                                      0          0               0         0             0            0             1         0            1
    DAN BEARD; LINCOLN HERITAGE                                                   1          0               0         0             0            0             0         0            1
    DAN BEARD; NORTH FLORIDA                                                      1          0               0         0             0            0             0         0            1
    DAN BEARD; QUAPAW AREA                                                        1          0               0         0             0            0             0         0            1
    DAN BEARD; TECUMSEH                                                           1          0               0         0             0            0             0         0            1
    DANIEL BOONE; MOBILE AREA                                                     1          0               0         0             0            0             0         0            1
    DANIEL BOONE; OLD HICKORY                                                     0          1               0         0             0            0             0         0            1
    DANIEL BOONE; PEE DEE AREA                                                    0          0               0         1             0            0             0         0            1
    DANIEL BOONE; TIDEWATER                                                       1          0               0         0             0            0             0         0            1
    DANIEL WEBSTER; MICHIGAN CROSSROADS                                           0          0               0         0             0            0             1         0            1
    DANIEL WEBSTER; NORTHERN NEW JERSEY                                           0          1               0         0             0            0             0         0            1
    DANIEL WEBSTER; TIDEWATER                                                     0          0               1         0             0            0             0         0            1
    DANIEL WEBSTER; WESTERN MASSACHUSETTS                                         0          0               0         0             0            0             1         0            1
    DE SOTO AREA; WESTARK AREA                                                    1          0               0         0             0            0             0         0            1
    DEL-MAR-VA; GREATER LOS ANGELES                                               0          1               0         0             0            0             0         0            1
    DEL-MAR-VA; NATIONAL CAPITAL AREA                                             0          1               0         0             0            0             0         0            1
    DEL-MAR-VA; WESTERN MASSACHUSETTS                                             0          0               0         1             0            0             0         0            1
    DENVER AREA; GREATER ST. LOUIS AREA                                           0          0               0         1             0            0             0         0            1
    DENVER AREA; GREATER YOSEMITE                                                 1          0               0         0             0            0             0         0            1
    DENVER AREA; HEART OF AMERICA                                                 0          0               1         0             0            0             0         0            1
    DENVER AREA; INLAND NORTHWEST                                                 0          0               0         1             0            0             0         0            1
    DENVER AREA; MOUNT BAKER                                                      0          0               0         1             0            0             0         0            1
    DENVER AREA; SIMON KENTON                                                     0          0               0         1             0            0             0         0            1
    DENVER AREA; THREE FIRES                                                      0          1               0         0             0            0             0         0            1
    DIRECT SERVICE; GREATER ST. LOUIS AREA                                        0          0               0         1             0            0             0         0            1
    DIRECT SERVICE; NATIONAL CAPITAL AREA                                         0          0               1         0             0            0             0         0            1
    EAST CAROLINA; GRAND CANYON                                                   1          0               0         0             0            0             0         0            1
    EAST CAROLINA; PINE TREE                                                      0          0               0         1             0            0             0         0            1
    EAST CAROLINA; TIDEWATER                                                      0          1               0         0             0            0             0         0            1
    EAST CAROLINA; TUSCARORA                                                      1          0               0         0             0            0             0         0            1
    EAST CAROLINA; TWIN RIVERS                                                    0          0               1         0             0            0             0         0            1
    EAST TEXAS AREA; LAS VEGAS AREA; NEVADA AREA                                  1          0               0         0             0            0             0         0            1
    EAST TEXAS AREA; LONGHORN                                                     0          1               0         0             0            0             0         0            1
    EAST TEXAS AREA; SAM HOUSTON AREA                                             0          1               0         0             0            0             0         0            1
    EAST TEXAS AREA; THREE RIVERS                                                 1          0               0         0             0            0             0         0            1
    ERIE SHORES; GREAT TRAIL                                                      0          0               1         0             0            0             0         0            1
    ERIE SHORES; MICHIGAN CROSSROADS                                              1          0               0         0             0            0             0         0            1
    ERIE SHORES; QUAPAW AREA                                                      0          0               1         0             0            0             0         0            1
    EVANGELINE AREA; GREATER ST. LOUIS AREA; SOUTHEAST LOUISIANA                  0          1               0         0             0            0             0         0            1
    EVANGELINE AREA; ISTROUMA AREA                                                1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; MICHIGAN CROSSROADS                                          1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; SAGAMORE                                                     1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; SOUTHEAST LOUISIANA                                          0          1               0         0             0            0             0         0            1
    FAR EAST; TRANSATLANTIC                                                       0          0               0         1             0            0             0         0            1
    FIVE RIVERS; LAUREL HIGHLANDS                                                 0          0               1         0             0            0             0         0            1
    FRENCH CREEK; GREATER NIAGARA FRONTIER                                        0          1               0         0             0            0             0         0            1
    FRENCH CREEK; LAKE ERIE                                                       1          0               0         0             0            0             0         0            1
    GAMEHAVEN; GOLDEN EMPIRE; MARIN; PACIFIC SKYLINE                              1          0               0         0             0            0             0         0            1
    GAMEHAVEN; LONGHOUSE                                                          0          0               0         1             0            0             0         0            1
    GAMEHAVEN; NORTHERN STAR                                                      0          0               1         0             0            0             0         0            1
    GAMEHAVEN; TWIN VALLEY                                                        0          0               1         0             0            0             0         0            1
    GARDEN STATE; GREEN MOUNTAIN                                                  0          1               0         0             0            0             0         0            1
    GARDEN STATE; JERSEY SHORE; WASHINGTON CROSSING                               0          0               0         1             0            0             0         0            1
    GARDEN STATE; MORAINE TRAILS                                                  1          0               0         0             0            0             0         0            1
    GARDEN STATE; WASHINGTON CROSSING                                             0          0               0         1             0            0             0         0            1
    GATEWAY AREA; GLACIER'S EDGE                                                  0          0               1         0             0            0             0         0            1
    GATEWAY AREA; GREATER NEW YORK                                                0          1               0         0             0            0             0         0            1
    GATEWAY AREA; GREATER ST. LOUIS AREA                                          1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; MECKLENBURG COUNTY                                          1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; NORTHEAST GEORGIA                                           1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; PEE DEE AREA                                                1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; PINE BURR AREA                                              0          0               0         1             0            0             0         0            1
    GEORGIA-CAROLINA; PINE TREE                                                   0          0               0         1             0            0             0         0            1
    GEORGIA-CAROLINA; TIDEWATER; VIRGINIA HEADWATERS                              1          0               0         0             0            0             0         0            1
    GLACIER'S EDGE; NORTHEAST ILLINOIS                                            0          0               0         1             0            0             0         0            1
    GLACIER'S EDGE; SAMOSET COUNCIL                                               1          0               0         0             0            0             0         0            1
    GLACIER'S EDGE; SIOUX                                                         0          0               0         1             0            0             0         0            1
    GLACIER'S EDGE; THREE HARBORS                                                 0          1               0         0             0            0             0         0            1
    GLACIER'S EDGE; W.D. BOYCE                                                    0          1               0         0             0            0             0         0            1
    GOLDEN EMPIRE; LAKE ERIE; SOUTHWEST FLORIDA                                   0          1               0         0             0            0             0         0            1
    GOLDEN EMPIRE; LAS VEGAS AREA                                                 1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; MARIN                                                          1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; MORAINE TRAILS                                                 0          0               1         0             0            0             0         0            1
    GOLDEN EMPIRE; NARRAGANSETT                                                   0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; OREGON TRAIL                                                   0          0               1         0             0            0             0         0            1
    GOLDEN EMPIRE; REDWOOD EMPIRE                                                 0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                   0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; SOUTHERN SIERRA                                                0          0               0         0             0            1             0         0            1
    GOLDEN EMPIRE; SOUTHWEST FLORIDA                                              1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; WESTERN LOS ANGELES COUNTY                                     0          0               0         1             0            0             0         0            1
    GOLDEN GATE AREA; GREAT SOUTHWEST                                             0          0               0         1             0            0             0         0            1
    GOLDEN GATE AREA; MARIN; SILICON VALLEY MONTEREY BAY                          1          0               0         0             0            0             0         0            1
    GOLDEN GATE AREA; MIAMI VALLEY                                                1          0               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        10
                                                           Case 20-10343-LSS         Doc 4108    Filed 05/16/21     Page 352 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation   Groping                                             Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    GOLDEN GATE AREA; MONTANA                                     0          0            0       1                                  0            0             0         0            1
    GOLDEN GATE AREA; SAN DIEGO - IMPERIAL COUNCIL                0          0            1       0                                  0            0             0         0            1
    GOLDEN GATE AREA; SENECA WATERWAYS                            1          0            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; GREAT SOUTHWEST                                0          0            1       0                                  0            0             0         0            1
    GOLDEN SPREAD; GULF COAST; SOUTH TEXAS                        0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; LAST FRONTIER                                  0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; SAM HOUSTON AREA                               0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; SOUTH FLORIDA COUNCIL                          0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; GREATER LOS ANGELES                             1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; LAS VEGAS AREA                                  1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; LONGHORN                                        0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; LOUISIANA PURCHASE                              0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; MICHIGAN CROSSROADS                             1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; SAN DIEGO - IMPERIAL COUNCIL                    1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; TIDEWATER                                       0          1            0       0                                  0            0             0         0            1
    GRAND COLUMBIA; MOUNT BAKER                                   0          0            0       1                                  0            0             0         0            1
    GRAND COLUMBIA; PACIFIC HARBORS                               0          0            1       0                                  0            0             0         0            1
    GRAND COLUMBIA; PIKES PEAK                                    1          0            0       0                                  0            0             0         0            1
    GRAND TETON; MONTANA                                          1          0            0       0                                  0            0             0         0            1
    GREAT ALASKA; MIDNIGHT SUN; ORANGE COUNTY                     0          0            1       0                                  0            0             0         0            1
    GREAT RIVERS; INDIAN WATERS                                   1          0            0       0                                  0            0             0         0            1
    GREAT RIVERS; MICHIGAN CROSSROADS                             0          0            0       1                                  0            0             0         0            1
    GREAT RIVERS; PACIFIC HARBORS                                 1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; INDIAN WATERS                           1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; LAKE ERIE                               0          0            0       1                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; PALMETTO                                1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; SAMOSET COUNCIL                         0          1            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; SEQUOYAH                                0          0            0       1                                  0            0             0         0            1
    GREAT SOUTHWEST; NORTHERN STAR                                1          0            0       0                                  0            0             0         0            1
    GREAT SOUTHWEST; OLD HICKORY; SEQUOYAH                        0          0            1       0                                  0            0             0         0            1
    GREAT SOUTHWEST; SEQUOYAH                                     0          0            1       0                                  0            0             0         0            1
    GREAT SOUTHWEST; SILICON VALLEY MONTEREY BAY                  1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; GREAT TRAILS; THREE FIRES                        0          1            0       0                                  0            0             0         0            1
    GREAT TRAIL; MIAMI VALLEY                                     1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; SIMON KENTON                                     1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; WESTERN MASSACHUSETTS                            1          0            0       0                                  0            0             0         0            1
    GREAT TRAILS; LAKE ERIE; THREE FIRES; WESTERN MASSACHUSETTS   1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; MOBILE AREA; PUSHMATAHA AREA                 1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; SEQUOIA                                      1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; SEQUOYAH                                     1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; WASHINGTON CROSSING                          0          0            1       0                                  0            0             0         0            1
    GREATER LOS ANGELES; GREATER TAMPA BAY AREA                   1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LAKE ERIE                                1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY           1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY; SAN DIEGO1 - IMPERIAL
                                                                             0 COUNCIL; VERDUGO
                                                                                          0     HILLS
                                                                                                  0                                  0            0             0         0            1
    GREATER LOS ANGELES; LOS PADRES                               0          0            1       0                                  0            0             0         0            1
    GREATER LOS ANGELES; MOBILE AREA                              1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; MONTANA                                  1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; PATRIOTS' PATH                           0          0            0       0                                  0            0             1         0            1
    GREATER LOS ANGELES; SAN DIEGO - IMPERIAL COUNCIL             1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; SIOUX                                    1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; SOUTHERN SIERRA                          0          0            0       0                                  0            1             0         0            1
    GREATER LOS ANGELES; SPIRIT OF ADVENTURE                      0          0            0       1                                  0            0             0         0            1
    GREATER NEW YORK; LAKE ERIE                                   0          1            0       0                                  0            0             0         0            1
    GREATER NEW YORK; LEATHERSTOCKING                             0          0            1       0                                  0            0             0         0            1
    GREATER NEW YORK; MAYFLOWER; TWIN RIVERS; WESTCHESTER-PUTNAM1            0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; MONTANA                                     0          0            1       0                                  0            0             0         0            1
    GREATER NEW YORK; NEW BIRTH OF FREEDOM                        0          0            0       1                                  0            0             0         0            1
    GREATER NEW YORK; NORTHERN STAR                               0          1            0       0                                  0            0             0         0            1
    GREATER NEW YORK; RIP VAN WINKLE                              1          0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; SENECA WATERWAYS                            1          0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; SOUTH FLORIDA COUNCIL                       0          0            0       0                                  0            1             0         0            1
    GREATER NEW YORK; WESTARK AREA                                0          0            1       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; LONGHOUSE                           0          1            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; NORTHERN LIGHTS                     1          0            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; SENECA WATERWAYS                    0          0            0       1                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; THREE FIRES                         1          0            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; THREE RIVERS                        1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; ILLOWA                                0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; LINCOLN HERITAGE                      0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; MICHIGAN CROSSROADS                   1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; NATIONAL CAPITAL AREA                 0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; OREGON TRAIL; PALMETTO                0          0            0       0                                  0            0             1         0            1
    GREATER ST. LOUIS AREA; OZARK TRAILS                          1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; SAM HOUSTON AREA                      0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; SOUTH FLORIDA COUNCIL                 0          0            0       1                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; THREE FIRES                           1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; VOYAGEURS AREA                        1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; W.D. BOYCE                            0          0            0       0                                  0            0             1         0            1
    GREATER TAMPA BAY AREA; GREEN MOUNTAIN                        1          0            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; GULF COAST                            0          0            1       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; GULF STREAM                           0          0            0       0                                  0            0             1         0            1
    GREATER TAMPA BAY AREA; LEATHERSTOCKING                       1          0            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; NORTH FLORIDA                         0          1            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; SOUTHWEST FLORIDA                     0          1            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; SUWANNEE RIVER AREA                   0          1            0       0                                  0            0             0         0            1
    GREATER WYOMING; LONGS PEAK COUNCIL                           0          1            0       0                                  0            0             0         0            1
    GREATER YOSEMITE; PACIFIC SKYLINE                             1          0            0       0                                  0            0             0         0            1
    GREATER YOSEMITE; WESTERN MASSACHUSETTS                       0          0            0       1                                  0            0             0         0            1
    GREEN MOUNTAIN; HEART OF NEW ENGLAND                          0          0            1       0                                  0            0             0         0            1
    GREEN MOUNTAIN; NARRAGANSETT                                  0          0            1       0                                  0            0             0         0            1
    GREEN MOUNTAIN; NORTHERN NEW JERSEY                           0          0            0       1                                  0            0             0         0            1
    GULF COAST; LAST FRONTIER                                     0          0            0       1                                  0            0             0         0            1
    GULF COAST; NORTH FLORIDA                                     0          0            1       0                                  0            0             0         0            1
    GULF COAST; SOUTH TEXAS; YUCCA                                1          0            0       0                                  0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        11
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 353 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    GULF STREAM; MECKLENBURG COUNTY                                               0          1               0         0             0            0             0         0            1
    GULF STREAM; MOUNTAINEER AREA                                                 1          0               0         0             0            0             0         0            1
    GULF STREAM; SAN DIEGO - IMPERIAL COUNCIL                                     1          0               0         0             0            0             0         0            1
    HAWK MOUNTAIN; NEW BIRTH OF FREEDOM                                           0          0               1         0             0            0             0         0            1
    HAWK MOUNTAIN; NORTHEASTERN PENNSYLVANIA                                      0          0               0         1             0            0             0         0            1
    HAWK MOUNTAIN; PENNSYLVANIA DUTCH                                             1          0               0         0             0            0             0         0            1
    HAWK MOUNTAIN; SHENANDOAH AREA                                                0          1               0         0             0            0             0         0            1
    HAWKEYE AREA; MID-AMERICA                                                     1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; LAUREL HIGHLANDS                                            0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; ORANGE COUNTY                                               1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; OREGON TRAIL                                                1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; PATHWAY TO ADVENTURE                                        0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; PATRIOTS' PATH; WINNEBAGO                                   0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; PONY EXPRESS                                                0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; SOUTH TEXAS                                                 1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; TWIN RIVERS                                                 1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; TWIN VALLEY                                                 1          0               0         0             0            0             0         0            1
    HEART OF NEW ENGLAND; MAYFLOWER; SPIRIT OF ADVENTURE                          1          0               0         0             0            0             0         0            1
    HEART OF NEW ENGLAND; NARRAGANSETT                                            0          0               1         0             0            0             0         0            1
    HEART OF NEW ENGLAND; TWIN RIVERS                                             1          0               0         0             0            0             0         0            1
    HEART OF VIRGINIA; NATIONAL CAPITAL AREA                                      0          0               1         0             0            0             0         0            1
    HEART OF VIRGINIA; PIKES PEAK                                                 1          0               0         0             0            0             0         0            1
    HOOSIER TRAILS; LASALLE                                                       0          0               0         1             0            0             0         0            1
    HOOSIER TRAILS; MUSKINGUM VALLEY                                              0          1               0         0             0            0             0         0            1
    HOOSIER TRAILS; QUAPAW AREA                                                   0          0               0         0             1            0             0         0            1
    HUDSON VALLEY; LEATHERSTOCKING                                                0          0               0         1             0            0             0         0            1
    HUDSON VALLEY; MAYFLOWER                                                      0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; NORTHERN NEW JERSEY                                            0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; SUSQUEHANNA                                                    0          0               0         1             0            0             0         0            1
    HUDSON VALLEY; THEODORE ROOSEVELT                                             0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; TWIN RIVERS                                                    0          1               0         0             0            0             0         0            1
    ILLOWA; MID-AMERICA                                                           1          0               0         0             0            0             0         0            1
    ILLOWA; NORTHEAST ILLINOIS                                                    1          0               0         0             0            0             0         0            1
    ILLOWA; NORTHEAST IOWA COUNCIL                                                1          0               0         0             0            0             0         0            1
    ILLOWA; PRAIRIELANDS                                                          0          0               1         0             0            0             0         0            1
    ILLOWA; WINNEBAGO                                                             0          1               0         0             0            0             0         0            1
    INDIAN WATERS; PEE DEE AREA                                                   1          0               0         0             0            0             0         0            1
    INDIAN WATERS; TIDEWATER                                                      0          0               0         1             0            0             0         0            1
    INLAND NORTHWEST; MOUNT BAKER                                                 0          0               0         1             0            0             0         0            1
    INLAND NORTHWEST; MOUNTAIN WEST                                               1          0               0         0             0            0             0         0            1
    INLAND NORTHWEST; NORTHERN STAR                                               0          1               0         0             0            0             0         0            1
    INLAND NORTHWEST; OREGON TRAIL                                                1          0               0         0             0            0             0         0            1
    INLAND NORTHWEST; POTAWATOMI AREA                                             1          0               0         0             0            0             0         0            1
    IROQUOIS TRAIL; MICHIGAN CROSSROADS                                           0          1               0         0             0            0             0         0            1
    IROQUOIS TRAIL; PATHWAY TO ADVENTURE                                          1          0               0         0             0            0             0         0            1
    ISTROUMA AREA; NORWELA                                                        1          0               0         0             0            0             0         0            1
    JAYHAWK AREA; MID-IOWA                                                        0          0               0         1             0            0             0         0            1
    JAYHAWK AREA; NORTHERN LIGHTS                                                 0          0               1         0             0            0             0         0            1
    JAYHAWK AREA; OVERLAND TRAILS                                                 1          0               0         0             0            0             0         0            1
    JAYHAWK AREA; QUIVIRA                                                         1          0               0         0             0            0             0         0            1
    JERSEY SHORE; MINSI TRAILS                                                    1          0               0         0             0            0             0         0            1
    JERSEY SHORE; PATRIOTS' PATH                                                  0          1               0         0             0            0             0         0            1
    JERSEY SHORE; SOUTH FLORIDA COUNCIL                                           0          0               0         0             1            0             0         0            1
    JERSEY SHORE; WASHINGTON CROSSING                                             1          0               0         0             0            0             0         0            1
    LAKE ERIE; LAUREL HIGHLANDS                                                   0          1               0         0             0            0             0         0            1
    LAKE ERIE; MIAMI VALLEY                                                       0          0               1         0             0            0             0         0            1
    LAKE ERIE; NORTHEAST ILLINOIS                                                 0          0               1         0             0            0             0         0            1
    LAS VEGAS AREA; MOUNTAIN WEST; NEVADA AREA                                    1          0               0         0             0            0             0         0            1
    LAS VEGAS AREA; PIKES PEAK                                                    1          0               0         0             0            0             0         0            1
    LASALLE; MIAMI VALLEY                                                         1          0               0         0             0            0             0         0            1
    LASALLE; MICHIGAN CROSSROADS                                                  0          1               0         0             0            0             0         0            1
    LASALLE; NARRAGANSETT                                                         0          1               0         0             0            0             0         0            1
    LASALLE; OREGON TRAIL                                                         0          0               0         1             0            0             0         0            1
    LASALLE; THREE HARBORS                                                        0          0               0         0             0            0             1         0            1
    LAST FRONTIER; LONG BEACH AREA                                                0          1               0         0             0            0             0         0            1
    LAST FRONTIER; SAGAMORE                                                       0          1               0         0             0            0             0         0            1
    LAST FRONTIER; TEXAS TRAILS                                                   0          1               0         0             0            0             0         0            1
    LAUREL HIGHLANDS; LINCOLN HERITAGE                                            0          0               0         1             0            0             0         0            1
    LAUREL HIGHLANDS; MOUNTAINEER AREA                                            0          1               0         0             0            0             0         0            1
    LAUREL HIGHLANDS; WESTERN MASSACHUSETTS                                       0          1               0         0             0            0             0         0            1
    LEATHERSTOCKING; LINCOLN HERITAGE                                             0          0               1         0             0            0             0         0            1
    LEATHERSTOCKING; NARRAGANSETT                                                 0          1               0         0             0            0             0         0            1
    LEATHERSTOCKING; RIP VAN WINKLE                                               0          0               0         1             0            0             0         0            1
    LEATHERSTOCKING; SENECA WATERWAYS                                             0          0               1         0             0            0             0         0            1
    LEATHERSTOCKING; THEODORE ROOSEVELT                                           0          0               0         0             1            0             0         0            1
    LEATHERSTOCKING; WESTCHESTER-PUTNAM                                           1          0               0         0             0            0             0         0            1
    LINCOLN HERITAGE; SAGAMORE                                                    0          1               0         0             0            0             0         0            1
    LINCOLN HERITAGE; SAN DIEGO - IMPERIAL COUNCIL                                1          0               0         0             0            0             0         0            1
    LONG BEACH AREA; OVERLAND TRAILS                                              1          0               0         0             0            0             0         0            1
    LONG BEACH AREA; PACIFIC SKYLINE                                              0          0               0         1             0            0             0         0            1
    LONG BEACH AREA; TRANSATLANTIC                                                0          1               0         0             0            0             0         0            1
    LONG BEACH AREA; WESTERN LOS ANGELES COUNTY                                   0          0               0         0             0            0             1         0            1
    LONGHORN; NATIONAL CAPITAL AREA                                               1          0               0         0             0            0             0         0            1
    LONGHORN; NORTHWEST TEXAS                                                     0          1               0         0             0            0             0         0            1
    LONGHORN; PACIFIC HARBORS                                                     1          0               0         0             0            0             0         0            1
    LONGHORN; PACIFIC SKYLINE                                                     0          1               0         0             0            0             0         0            1
    LONGHORN; TRANSATLANTIC                                                       1          0               0         0             0            0             0         0            1
    LONGHORN; WINNEBAGO                                                           0          0               0         1             0            0             0         0            1
    LONGHOUSE; THEODORE ROOSEVELT                                                 1          0               0         0             0            0             0         0            1
    LONGHOUSE; TWIN RIVERS                                                        0          0               0         0             1            0             0         0            1
    LOS PADRES; SILICON VALLEY MONTEREY BAY                                       1          0               0         0             0            0             0         0            1
    LOS PADRES; SOUTHERN SIERRA                                                   1          0               0         0             0            0             0         0            1
    MASON-DIXON; PEE DEE AREA                                                     1          0               0         0             0            0             0         0            1
    MAYFLOWER; NARRAGANSETT; SPIRIT OF ADVENTURE                                  1          0               0         0             0            0             0         0            1
    MAYFLOWER; QUAPAW AREA                                                        0          1               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        12
                                                           Case 20-10343-LSS          Doc 4108    Filed 05/16/21    Page 354 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    MECKLENBURG COUNTY; OCCONEECHEE                                               0          0               1         0             0            0             0         0            1
    MECKLENBURG COUNTY; OLD HICKORY                                               0          0               0         1             0            0             0         0            1
    MECKLENBURG COUNTY; TUSCARORA                                                 0          0               0         1             0            0             0         0            1
    MIAMI VALLEY; MICHIGAN CROSSROADS; TECUMSEH                                   1          0               0         0             0            0             0         0            1
    MIAMI VALLEY; SOUTH FLORIDA COUNCIL                                           0          1               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; MID-AMERICA                                              1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; NARRAGANSETT                                             0          0               1         0             0            0             0         0            1
    MICHIGAN CROSSROADS; NORTH FLORIDA                                            0          0               0         0             0            0             1         0            1
    MICHIGAN CROSSROADS; ORANGE COUNTY                                            1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; PINE BURR AREA                                           1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; QUAPAW AREA                                              0          0               0         1             0            0             0         0            1
    MICHIGAN CROSSROADS; RIO GRANDE                                               0          1               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; SENECA WATERWAYS                                         1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; THREE FIRES; THREE HARBORS; THREE RIVERS                 1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; VERDUGO HILLS                                            0          1               0         0             0            0             0         0            1
    MID-AMERICA; OREGON TRAIL                                                     0          0               0         1             0            0             0         0            1
    MID-AMERICA; SIOUX                                                            1          0               0         0             0            0             0         0            1
    MID-IOWA; MISSISSIPPI VALLEY                                                  1          0               0         0             0            0             0         0            1
    MID-IOWA; W.D. BOYCE                                                          0          1               0         0             0            0             0         0            1
    MID-IOWA; WINNEBAGO                                                           0          1               0         0             0            0             0         0            1
    MIDNIGHT SUN; OREGON TRAIL                                                    0          0               1         0             0            0             0         0            1
    MINSI TRAILS; MONMOUTH                                                        1          0               0         0             0            0             0         0            1
    MINSI TRAILS; MORAINE TRAILS                                                  1          0               0         0             0            0             0         0            1
    MINSI TRAILS; NEW BIRTH OF FREEDOM                                            1          0               0         0             0            0             0         0            1
    MINSI TRAILS; NORTHEAST GEORGIA                                               1          0               0         0             0            0             0         0            1
    MINSI TRAILS; RIP VAN WINKLE                                                  0          0               0         0             0            0             0         1            1
    MINSI TRAILS; WASHINGTON CROSSING                                             0          1               0         0             0            0             0         0            1
    MISSISSIPPI VALLEY; NORTHERN STAR                                             0          0               0         0             1            0             0         0            1
    MISSISSIPPI VALLEY; PATHWAY TO ADVENTURE                                      0          0               0         0             1            0             0         0            1
    MISSISSIPPI VALLEY; PINE BURR AREA                                            0          0               1         0             0            0             0         0            1
    MOBILE AREA; PINE BURR AREA                                                   0          0               0         1             0            0             0         0            1
    MONMOUTH; NORTHERN NEW JERSEY                                                 0          1               0         0             0            0             0         0            1
    MONTANA; NORTH FLORIDA                                                        0          1               0         0             0            0             0         0            1
    MOUNTAIN WEST; NEVADA AREA                                                    1          0               0         0             0            0             0         0            1
    MOUNTAINEER AREA; SIMON KENTON                                                0          0               0         1             0            0             0         0            1
    MUSKINGUM VALLEY; SIMON KENTON                                                0          1               0         0             0            0             0         0            1
    MUSKINGUM VALLEY; SPIRIT OF ADVENTURE                                         1          0               0         0             0            0             0         0            1
    NARRAGANSETT; NATIONAL CAPITAL AREA                                           1          0               0         0             0            0             0         0            1
    NARRAGANSETT; SPIRIT OF ADVENTURE                                             1          0               0         0             0            0             0         0            1
    NARRAGANSETT; THEODORE ROOSEVELT                                              1          0               0         0             0            0             0         0            1
    NARRAGANSETT; WESTERN MASSACHUSETTS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; ORANGE COUNTY                                          1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; PACIFIC HARBORS                                        0          1               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; SOUTH FLORIDA COUNCIL                                  0          1               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; SOUTH PLAINS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; TEXAS TRAILS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; WESTERN LOS ANGELES COUNTY                             0          0               0         1             0            0             0         0            1
    NEVADA AREA; OVERLAND TRAILS                                                  1          0               0         0             0            0             0         0            1
    NEVADA AREA; OZARK TRAILS                                                     1          0               0         0             0            0             0         0            1
    NEVADA AREA; SILICON VALLEY MONTEREY BAY                                      0          0               1         0             0            0             0         0            1
    NEVADA AREA; SPIRIT OF ADVENTURE                                              0          0               0         1             0            0             0         0            1
    NEVADA AREA; WESTERN LOS ANGELES COUNTY                                       1          0               0         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; NORTHEASTERN PENNSYLVANIA                               0          1               0         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; TECUMSEH                                                0          0               1         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; TRANSATLANTIC                                           0          0               0         1             0            0             0         0            1
    NORTHEAST ILLINOIS; RAINBOW                                                   0          0               0         1             0            0             0         0            1
    NORTHEAST ILLINOIS; W.D. BOYCE                                                0          0               1         0             0            0             0         0            1
    NORTHEASTERN PENNSYLVANIA; NORTHERN NEW JERSEY                                1          0               0         0             0            0             0         0            1
    NORTHEASTERN PENNSYLVANIA; SUSQUEHANNA                                        0          0               0         1             0            0             0         0            1
    NORTHERN NEW JERSEY; PATHWAY TO ADVENTURE                                     0          0               0         0             0            1             0         0            1
    NORTHERN NEW JERSEY; PINE BURR AREA                                           0          0               0         1             0            0             0         0            1
    NORTHERN NEW JERSEY; QUIVIRA                                                  1          0               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; SAM HOUSTON AREA                                         1          0               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; SOUTHWEST FLORIDA                                        0          1               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; TWIN RIVERS                                              0          0               0         1             0            0             0         0            1
    NORTHERN STAR; PIKES PEAK                                                     0          0               1         0             0            0             0         0            1
    NORTHERN STAR; PRAIRIELANDS                                                   0          1               0         0             0            0             0         0            1
    NORTHWEST TEXAS; QUIVIRA                                                      1          0               0         0             0            0             0         0            1
    NORTHWEST TEXAS; SAM HOUSTON AREA                                             1          0               0         0             0            0             0         0            1
    OCCONEECHEE; OLD NORTH STATE                                                  1          0               0         0             0            0             0         0            1
    OCCONEECHEE; TRANSATLANTIC                                                    1          0               0         0             0            0             0         0            1
    OHIO RIVER VALLEY; PATHWAY TO ADVENTURE                                       1          0               0         0             0            0             0         0            1
    OLD HICKORY; SEQUOYAH                                                         0          0               1         0             0            0             0         0            1
    OLD HICKORY; TIDEWATER                                                        0          0               0         0             0            0             1         0            1
    OLD NORTH STATE; WESTERN MASSACHUSETTS                                        1          0               0         0             0            0             0         0            1
    OREGON TRAIL; PIKES PEAK                                                      0          0               1         0             0            0             0         0            1
    OREGON TRAIL; QUIVIRA                                                         0          0               1         0             0            0             0         0            1
    OREGON TRAIL; SHENANDOAH AREA                                                 1          0               0         0             0            0             0         0            1
    OZARK TRAILS; THREE FIRES                                                     0          0               0         1             0            0             0         0            1
    PACIFIC HARBORS; SAN DIEGO - IMPERIAL COUNCIL                                 0          1               0         0             0            0             0         0            1
    PACIFIC HARBORS; TRANSATLANTIC                                                0          0               0         1             0            0             0         0            1
    PACIFIC HARBORS; WESTERN MASSACHUSETTS                                        0          1               0         0             0            0             0         0            1
    PALMETTO; PIEDMONT 420                                                        0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; PRAIRIELANDS                                            0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; SAGAMORE                                                0          0               0         1             0            0             0         0            1
    PATHWAY TO ADVENTURE; SAMOSET COUNCIL                                         0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; THREE FIRES; THREE HARBORS                              0          0               0         1             0            0             0         0            1
    PATRIOTS' PATH; SENECA WATERWAYS                                              0          0               0         0             1            0             0         0            1
    PATRIOTS' PATH; WINNEBAGO                                                     0          1               0         0             0            0             0         0            1
    PENNSYLVANIA DUTCH; SAM HOUSTON AREA                                          0          0               0         1             0            0             0         0            1
    PIEDMONT 420; SENECA WATERWAYS                                                0          1               0         0             0            0             0         0            1
    PONY EXPRESS; QUIVIRA                                                         0          0               0         1             0            0             0         0            1
    PRAIRIELANDS; THREE FIRES                                                     0          0               0         0             0            0             1         0            1
    QUAPAW AREA; SEQUOYAH                                                         0          0               0         1             0            0             0         0            1
    QUIVIRA; SANTA FE TRAIL                                                       0          0               0         0             0            1             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        13
                                                             Case 20-10343-LSS            Doc 4108     Filed 05/16/21      Page 355 of 357




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                                   Touching-     Touching-  Unknown/
                               Local Council                               Penetration     Oral Sex   Masturbation     Groping                                                Missing     Total*
                                                                                                                                   Unclothed      Clothed  Unconfirmed

    QUIVIRA; TEXAS TRAILS                                                             0           0                0          0             1             0              0          0          1
    RIO GRANDE; SOUTH TEXAS                                                           0           1                0          0             0             0              0          0          1
    RIO GRANDE; TEXAS SOUTHWEST                                                       1           0                0          0             0             0              0          0          1
    SAGAMORE; SPIRIT OF ADVENTURE                                                     0           0                1          0             0             0              0          0          1
    SAGAMORE; THREE FIRES                                                             0           0                0          0             0             0              1          0          1
    SAM HOUSTON AREA; SOUTH TEXAS                                                     0           0                0          1             0             0              0          0          1
    SAM HOUSTON AREA; TIDEWATER                                                       1           0                0          0             0             0              0          0          1
    SAN DIEGO - IMPERIAL COUNCIL; SEQUOIA                                             1           0                0          0             0             0              0          0          1
    SENECA WATERWAYS; THEODORE ROOSEVELT                                              0           0                1          0             0             0              0          0          1
    SENECA WATERWAYS; TWIN RIVERS                                                     1           0                0          0             0             0              0          0          1
    SENECA WATERWAYS; WESTCHESTER-PUTNAM                                              1           0                0          0             0             0              0          0          1
    SEQUOIA; WESTERN LOS ANGELES COUNTY                                               1           0                0          0             0             0              0          0          1
    SILICON VALLEY MONTEREY BAY; SOUTHERN SIERRA                                      0           1                0          0             0             0              0          0          1
    SILICON VALLEY MONTEREY BAY; WESTERN LOS ANGELES COUNTY                           1           0                0          0             0             0              0          0          1
    SIMON KENTON; TECUMSEH                                                            0           0                1          0             0             0              0          0          1
    SOUTH FLORIDA COUNCIL; SOUTHWEST FLORIDA                                          0           0                0          1             0             0              0          0          1
    SOUTH GEORGIA; SUWANNEE RIVER AREA                                                0           1                0          0             0             0              0          0          1
    SOUTH PLAINS; TEXAS SOUTHWEST                                                     1           0                0          0             0             0              0          0          1
    SOUTH TEXAS; TEXAS SOUTHWEST                                                      1           0                0          0             0             0              0          0          1
    SOUTHERN SIERRA; VENTURA COUNTY                                                   0           1                0          0             0             0              0          0          1
    SOUTHERN SIERRA; VERDUGO HILLS                                                    0           1                0          0             0             0              0          0          1
    SPIRIT OF ADVENTURE; TRANSATLANTIC                                                0           0                0          1             0             0              0          0          1
    SUFFOLK COUNTY; TWIN RIVERS                                                       1           0                0          0             0             0              0          0          1
    TEXAS TRAILS; THREE RIVERS                                                        0           0                1          0             0             0              0          0          1
    THEODORE ROOSEVELT; WASHINGTON CROSSING                                           0           0                0          1             0             0              0          0          1
    VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                        1           0                0          0             0             0              0          0          1
    WEST TENNESSEE AREA; YOCONA AREA                                                  0           0                1          0             0             0              0          0          1
    Total                                                                        23,973      18,861           12,854     17,220         1,887         1,294          4,057      2,312     82,458

    * The abuse claim count listed in this column is based on the claimants’ responses to Part 4.I. on the Sexual Abuse Proof of Claim Form and does not account for references to the Local
    Council that may be located elsewhere in the proof of claim. The abuse claim count listed above also does not reflect any other analysis conducted by the Debtors to approximate the total
    number of abuse claims that implicate the Local Council.




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                                14
Case 20-10343-LSS   Doc 4108   Filed 05/16/21   Page 356 of 357




                        EXHIBIT 4
                Case 20-10343-LSS            Doc 4108        Filed 05/16/21         Page 357 of 357



    Unique and Timely Abuse Claim Count* by Top-20
    Most Common Chartered Organizations
                                                                       Unique &
                  Chartered Organization Group                       Timely Abuse
                                                                     Claim Count**
    METHODIST CHURCH                                                         3,760
    BAPTIST CHURCH                                                           3,157
    CATHOLIC CHURCH                                                          3,131
    CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS                              2,430
    PRESBYTERIAN CHURCH                                                      1,611
    LUTHERAN CHURCH                                                          1,416
    ARMED FORCES***                                                            607
    EPISCOPAL CHURCH                                                           557
    AMERICAN LEGION                                                            477
    YMCA                                                                       435
    VFW                                                                        369
    SALVATION ARMY                                                             242
    ELKS LODGE                                                                 222
    LIONS CLUB                                                                 199
    BOYS AND GIRLS CLUBS                                                       195
    KNIGHTS OF COLUMBUS                                                        157
    BOYS CLUB                                                                  129
    KIWANIS CLUB                                                               108
    ROTARY CLUB                                                                 88
    MOOSE LODGE                                                                 75
    OTHER                                                                   20,985
    UNKNOWN                                                                 36,496
    MISSING                                                                  5,740
    Total                                                                   82,586

    * The total Abuse Claim count in this table is slightly higher than the total
    count of unique and timely Abuse Claims to account for claimants that
    named multiple organizations.

    ** The abuse claim count listed in this column is based on the claimants’
    responses to Part 4.H. on the Sexual Abuse Proof of Claim Form and does
    not account for references to the Chartered Organization that may be
    located elsewhere in the proof of claim. The abuse claim count listed above
    also does not reflect any other analysis conducted by the Debtors to
    approximate the total number of abuse claims that implicate the Chartered
    Organization.
    *** Abuse Claims flagged as "Armed Forces" named one of the following
    groups: Army, Navy, Marines, Air Force, Coast Guard, National Guard, or
    the generic US Military or US Armed Forces.




Analysis based on POC data incorporating amendments as of 3/31/2021                                   1
